Exhibit 10.1
EXECUTION VERSION
LOAN AGREEMENT
Dated as of June 25, 2009
among
THE PARTIES NAMED AS “BORROWER” HEREIN
collectively, as Borrower
GOLDMAN SACHS COMMERCIAL MORTGAGE CAPITAL, L.P.
as Initial Lender
THE OTHER LENDERS FROM TIME TO TIME PARTIES HERETO
WELLS FARGO BANK, N.A.,
as Collateral Agent,
and
ARCHON GROUP, L.P.
as Administrative Agent





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
DEFINITIONS
    7  
 
        ARTICLE I GENERAL TERMS
 
       
Section 1.1. The Loan
    42  
Section 1.2. The Term
    42  
Section 1.3. Interest and Principal
    42  
Section 1.4. Determination of Interest Rate
    43  
Section 1.5. Interest Rate Cap Agreements
    44  
Section 1.6. Method and Place of Payment
    45  
Section 1.7. Regulatory Change
    45  
Section 1.8. Taxes
    46  
Section 1.9. Release
    47  
 
        ARTICLE II
VOLUNTARY PREPAYMENT; ASSUMPTION

 
       
Section 2.1. Voluntary Prepayment
    48  
Section 2.2. Property Releases
    50  
Section 2.3. Prepayments after Default
    52  
Section 2.4. Release of Individual Parcels
    53  
Section 2.5. Release of Second Floor Space
    55  
Section 2.6. Assumption
    57  
 
        ARTICLE III
ACCOUNTS

 
       
Section 3.1. Cash Management Account
    60  
Section 3.2. Distributions from Cash Management Account
    61  
Section 3.3. Loss Proceeds Account
    63  
Section 3.4. Taxes and Insurance Escrow Account
    63  
Section 3.5. Surplus Cash Amortization Reserve Account
    64  
Section 3.6. FF&E Reserve Account
    65  
Section 3.7. Deferred Maintenance and Environmental Escrow Account
    66  
Section 3.8. Capital Expenditure Escrow Account
    68  
Section 3.9. Excess Cash Flow Reserve Account
    70  
Section 3.10. Account Collateral
    71  
Section 3.11. Permitted Investments
    71  
Section 3.12. Bankruptcy
    72  
Section 3.13. Delivery of Documents
    72  

1



--------------------------------------------------------------------------------



 



              Page ARTICLE IV
REPRESENTATIONS

 
       
Section 4.1. Organization
    73  
Section 4.2. Authorization
    74  
Section 4.3. No Conflicts
    74  
Section 4.4. Consents
    74  
Section 4.5. Enforceable Obligations
    74  
Section 4.6. No Default
    74  
Section 4.7. Payment of Taxes
    74  
Section 4.8. Compliance with Law
    75  
Section 4.9. ERISA
    75  
Section 4.10. Government Regulation
    75  
Section 4.11. No Bankruptcy Filing
    75  
Section 4.12. Other Debt
    76  
Section 4.13. Litigation
    76  
Section 4.14. Major Leases; Material Agreements
    76  
Section 4.15. Full and Accurate Disclosure
    77  
Section 4.16. Financial Condition
    77  
Section 4.17. Single-Purpose Requirements
    77  
Section 4.18. Location of Chief Executive Offices
    77  
Section 4.19. Not Foreign Person
    77  
Section 4.20. Labor Matters
    77  
Section 4.21. Title
    77  
Section 4.22. No Encroachments
    78  
Section 4.23. Physical Condition
    78  
Section 4.24. Fraudulent Conveyance
    79  
Section 4.25. Management
    79  
Section 4.26. Condemnation
    79  
Section 4.27. Utilities and Public Access
    79  
Section 4.28. Environmental Matters
    80  
Section 4.29. Assessments
    80  
Section 4.30. No Joint Assessment
    81  
Section 4.31. Separate Lots
    81  
Section 4.32. Permits; Certificate of Occupancy
    81  
Section 4.33. Flood Zone
    81  
Section 4.34. Security Deposits
    81  
Section 4.35. Intentionally Omitted
    81  
Section 4.36. Insurance
    81  
Section 4.38. Trade Name; Other Intellectual Property
    82  
Section 4.39. Embargoed Person
    83  
Section 4.40. REAs
    83  
Section 4.41. Survival
    83  
Section 4.42. Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
Laundering Laws
    83  
 
        ARTICLE V
AFFIRMATIVE COVENANTS

 
       
Section 5.1. Existence
    84  
Section 5.2. Maintenance of Property
    84  

2



--------------------------------------------------------------------------------



 



              Page
Section 5.3. Compliance with Legal Requirements
    84  
Section 5.4. Impositions and Other Claims
    85  
Section 5.5. Access to Properties
    85  
Section 5.6. Cooperate in Legal Proceedings
    85  
Section 5.7. Leases
    86  
Section 5.8. Plan Assets, etc.
    88  
Section 5.9. Further Assurances
    88  
Section 5.10. Management of Collateral
    88  
Section 5.11. Certain Notices and Reports
    90  
Section 5.12. Annual Financial Statements
    90  
Section 5.13. Quarterly Financial Statements
    90  
Section 5.14. Monthly Financial Statements
    91  
Section 5.15. Insurance
    92  
Section 5.16. Casualty and Condemnation
    96  
Section 5.17. Annual Budget
    99  
Section 5.19. General Indemnity
    99  
Section 5.20. Intentionally Omitted
    100  
Section 5.21. Intentionally Omitted
    101  
Section 5.22. REA Covenants
    101  
Section 5.23. Property Agreement Covenants
    102  
Section 5.24. Equity Contribution Account
    102  
Section 5.25. Gaming Approvals
    103  
 
        ARTICLE VI
NEGATIVE COVENANTS

 
       
Section 6.1. Liens on the Properties
    103  
Section 6.2. Ownership
    103  
Section 6.3. Transfer
    103  
Section 6.4. Debt
    104  
Section 6.5. Dissolution; Merger or Consolidation
    105  
Section 6.6. Change In Business
    105  
Section 6.7. Debt Cancellation
    105  
Section 6.8. Affiliate Transactions
    105  
Section 6.9. Misapplication of Funds
    105  
Section 6.10. Place of Business
    105  
Section 6.11. Modifications and Waivers
    105  
Section 6.12. ERISA
    106  
Section 6.13. Alterations and Expansions
    106  
Section 6.14. Advances and Investments
    107  
Section 6.15. Single-Purpose Entity
    107  
Section 6.16. Zoning and Uses
    107  
Section 6.17. Waste
    108  
Section 6.18. Intentionally Omitted
    108  
Section 6.19. Distributions
    108  
Section 6.20. Financial Covenants
    108  

3



--------------------------------------------------------------------------------



 



              Page ARTICLE VII DEFAULTS
 
       
Section 7.1. Event of Default
    108  
Section 7.2. Remedies
    113  
Section 7.3. No Waiver
    114  
Section 7.4. Application of Payments after an Event of Default
    114  
 
        ARTICLE VIII
CONDITIONS PRECEDENT

 
       
Section 8.1. Conditions Precedent to Closing
    114  
 
        ARTICLE IX
MISCELLANEOUS

 
       
Section 9.1. Successors
    116  
Section 9.2. Governing Law
    116  
Section 9.3. Modification, Waiver in Writing
    117  
Section 9.4. Notices
    118  
Section 9.5. Trial By Jury
    120  
Section 9.6. Headings
    120  
Section 9.7. Assignment and Participation
    120  
Section 9.8. Severability
    123  
Section 9.9. Preferences
    123  
Section 9.10. [Intentionally Omitted]
    123  
Section 9.11. Offsets, Counterclaims and Defenses
    123  
Section 9.12. No Joint Venture
    124  
Section 9.13. Conflict; Construction of Documents
    124  
Section 9.14. Brokers and Financial Advisors
    124  
Section 9.15. Counterparts
    124  
Section 9.16. Estoppel Certificates
    124  
Section 9.17. Payment of Expenses; Mortgage Recording Taxes
    124  
Section 9.18. No Third-Party Beneficiaries
    125  
Section 9.19. Recourse
    126  
Section 9.20. Right of Set-Off
    127  
Section 9.21. Exculpation of Lender
    127  
Section 9.22. Servicer
    128  
Section 9.23. Prior Agreements
    128  
Section 9.24. Purchase of Loan by Sponsor
    128  
Section 9.25. No Fiduciary Duty
    130  
Section 9.26. Confidentiality
    130  
Section 9.27. Patriot Act Records
    131  
 
        ARTICLE X
AGENTS

 
       
Section 10.1. Appointment
    131  
Section 10.2. Delegation of Duties
    133  
Section 10.3. Exculpatory Provisions
    133  

4



--------------------------------------------------------------------------------



 



              Page
Section 10.4. Reliance by Agents
    133  
Section 10.5. Credit Decision
    134  
Section 10.6. Non-Reliance on Agents
    134  
Section 10.7. Indemnification
    135  
Section 10.8. Agents in Their Individual Capacity
    136  
Section 10.9. Successor Agents
    136  
Section 10.10. Standard of Care of the Collateral Agent; etc.
    137  
Section 10.11. Standard of Care of the Administrative Agent; etc.
    138  
Section 10.10 Electronic Communication
    139  
Section 10.13 Actions by the Collateral Agent and the Administrative Agent
    140  
Section 10.14 Payment of Expenses and Indemnity
    141  
Section 10.15 Marshalling
    142  

5



--------------------------------------------------------------------------------



 



Exhibits

     
A
  Form of Cash Management Agreement
B
  Second Floor Space
C
  Form of Subordination, Non-Disturbance and Attornment Agreement
D
  Form of Subordination of Property Management Agreement
E-1
  Form of Cash Flow Analysis (Restricted Parties)
E-2
  Form of Cash Flow Analysis
F
  Form of Narrative Description (Quarterly)
G
  OpCo Pledge and Security Agreement
H
  Form of Account Control Agreement
I
  Form of Assignment and Assumption Agreement
J
  Form of Debt to EBITDA Certificate
K
  Holdings LLC Agreement
L
  Disbursement Instructions

Schedules

     
A
  Properties
 
  A-1 Stratosphere Hotel & Casino
 
  A-2 Aquarius Casino
 
  A-3 Arizona Charlie’s Decatur
 
  A-4 Arizona Charlie’s Boulder
 
   
B
  Exception Report
C
  Liquor Licenses
D
  Material Agreements
E-1
  Allocated Loan Amounts
E-2
  Groupings for Release Parcels
F
  [Intentionally Omitted]
G
  Organizational Chart
H
  Competitor Assignees
I
  [Intentionally Omitted]
J
  [Intentionally Omitted]
K
  Approved Property Managers
L
  Gaming Licenses
M
  Intellectual Property
N
  Approved Cash Management Banks

6



--------------------------------------------------------------------------------



 



LOAN AGREEMENT
          This Loan Agreement is dated as of June 25, 2009 and is among GOLDMAN
SACHS COMMERCIAL MORTGAGE CAPITAL, L.P., a Delaware limited partnership
(“Initial Lender”), each party identified as a “Borrower” on the signature pages
hereto (each, together with its permitted successors and assigns, a
“Co-Borrower,” and collectively, the “Borrower”), WELLS FARGO BANK, N.A., a
national banking association, as collateral agent for the benefit of Lender (as
such collateral agent may be changed from time to time in accordance with the
provisions of this Agreement, the “Collateral Agent”), ARCHON GROUP, L.P., a
Delaware limited partnership, in its capacity as administrative agent for the
benefit of Lender (as such administrative agent may be changed from time to time
in accordance with the provisions of this Agreement, the “Administrative
Agent”), and the other lenders comprising “Lender” from time to time party
hereto.
RECITALS
          Borrower desires to obtain from Initial Lender the Loan (as
hereinafter defined) in connection with the financing of the Properties (as
hereinafter defined).
          Initial Lender is willing to make the Loan on the terms and conditions
set forth in this Agreement if Borrower joins in the execution and delivery of
this Agreement, issues the Note and executes and delivers the other Loan
Documents.
          Lender has appointed Collateral Agent and Administrative Agent to
perform certain duties for and on behalf of Lender under this Agreement and the
other Loan Documents to which Administrative Agent and/or Collateral Agent are a
party, respectively, and Collateral Agent and Administrative Agent have agreed
to perform such duties under the terms and conditions set forth in this
Agreement and such other Loan Documents;
          Lender, Collateral Agent, Administrative Agent and Borrower therefore
agree as follows:
DEFINITIONS
          (a) When used in this Agreement, the following capitalized terms have
the following meanings:
          “Acceptable Counterparty” means any counterparty to an Interest Rate
Cap Agreement that has and maintains (a) either (i) a long-term unsecured debt
rating or counterparty rating of A+ or higher from S&P, or (ii) a short-term
unsecured debt rating of A-1 or higher from S&P, and (b) a long-term unsecured
debt rating of Aa3 or higher from Moody’s.
          “Accepted Administrative Agent Practices” means the servicing and
administration of the Loan in accordance with the terms and provisions of this
Agreement and the other Loan Documents to which Administrative Agent is a party.

7



--------------------------------------------------------------------------------



 



          “Accepted Collateral Agent Practices” means the performance of
administrative and custodial duties with respect to the Collateral and Account
Collateral in accordance with the terms and provisions of this Agreement and the
other Loan Documents to which Collateral Agent is a party.
          “Account Collateral” means, collectively, the Collateral Accounts and
all sums at any time held, deposited or invested therein, together with any
interest or other earnings thereon, and all proceeds thereof (including proceeds
of sales and other dispositions), whether accounts, general intangibles, chattel
paper, deposit accounts, instruments, documents or securities.
          “Account Control Agreement” means an account control agreement in
substantially the form of Exhibit H, as the same may from time to time be
modified or replaced in accordance herewith.
          “ACEP Borrower” means American Casino & Entertainment Properties LLC.
          “Administrative Agent” shall have the meaning provided in the first
paragraph of this Agreement.
          “Affiliate” means, with respect to any Person, any other Person
Controlling, Controlled by or under common Control with such Person.
          “Agent” means each of Administrative Agent and Collateral Agent (and
“Agents” means, collectively, Administrative Agent and Collateral Agent).
          “Agent Fee Agreements” means any fee agreements or the equivalent
entered into from time to time on customary market terms between Lenders and any
one or more of the Agents and the Servicer in respect of their services as
Administrative Agent, Collateral Agent or Servicer, as applicable, hereunder and
under the other Loan Documents. ACEP Borrower and the initial Collateral Agent
have entered into a fee agreement, dated as of June 24, 2009, with respect to
the initial Collateral Agent’s role as Collateral Agent hereunder.
          “Agent-Related Persons” shall have the meaning provided in Section
10.3.
          “Agreement” means this Loan Agreement, as the same may from time to
time hereafter be modified or replaced.
          “Allocated Loan Amount” means, with respect to each Property, the
Stratosphere Excess Land or any Release Parcel, at any time, the portion of the
Loan Amount allocated thereto as set forth in Schedule E-1 and Schedule E-2, as
reduced by the allocable portion of any (i) voluntary prepayment pursuant to
Section 2.1 that is not associated with the release of a Property, (ii) any
prepayment pursuant to Section 3.9(d) and (iii) any prepayment made in
connection with the release of a Release Parcel pursuant to Section 2.4 (the
allocation for purposes of foregoing clauses (i), (ii) and (iii) to be pro rata
among all the Properties on the basis of the Allocated Loan Amounts of the
Properties as in effect immediately prior to such prepayment).
          “ALTA” means the American Land Title Association, or any successor
thereto.

8



--------------------------------------------------------------------------------



 



          “Alteration” means any demolition, alteration, installation,
improvement or expansion of or to any of the Properties or any portion thereof,
excluding the installation or replacement of FF&E in the ordinary course of
business, Tenant Improvements required under Leases and any of the foregoing
relating to a Casualty or a Condemnation.
          “Annual Budget” means a capital and operating expenditure budget for
the Properties, showing revenues and such expenditures on a pro forma
month-by-month basis for the relevant Fiscal Year, prepared by Borrower and
specifying amounts reasonably foreseeable to be sufficient to operate and
maintain the Properties at a standard at least equal to that maintained on the
Closing Date.
          “Applicable Interest Rate” means (i) for so long as the Loan is a
LIBOR Loan, the LIBOR Rate of Interest and (ii) if the Loan is converted to a
Prime Rate Loan pursuant to Section 1.4(b) or 1.4(d), the Prime Rate of
Interest.
          “Appraisal” means an as-is appraisal of each Property that is prepared
by a member of the Appraisal Institute selected by Administrative Agent, meets
the minimum appraisal standards for national banks promulgated by the
Comptroller of the Currency pursuant to Title XI of the Financial Institutions
Reform, Recovery, and Enforcement Act of 1989, as amended (FIRREA), and complies
with the Uniform Standards of Professional Appraisal Practice (USPAP).
          “Approved Annual Budget” has the meaning set forth in Section 5.17.
          “Approved Management Agreement” has the meaning set forth in Section
5.10(a).
          “Approved Property Manager” means, with respect to each Property,
(i) each of the Persons listed on Schedule K, provided that there is no material
deterioration in such Person’s reputation or financial stability after the
Closing Date (as reasonably determined by Administrative Agent on instruction
from the Required Lenders, acting reasonably) and (ii) any management company
approved by Administrative Agent (on instruction from the Required Lenders in
their sole discretion), in each case unless and until Administrative Agent
requests the termination of that management company pursuant to Sections 5.10(d)
or 5.10(e).
          “Assignment” has the meaning set forth in Section 9.7(b).
          “Assignment of Interest Rate Cap Agreement” means each collateral
assignment of an interest rate cap agreement executed by Borrower and an
Acceptable Counterparty in accordance herewith, each of which must be in the
form executed by Borrower and the initial Acceptable Counterparty on the Closing
Date or otherwise reasonably acceptable to Administrative Agent, as the same may
from time to time be modified or replaced in accordance therewith and herewith.
          “Assumed Note Rate” has the meaning set forth in Section 2.1(a).
          “Assumed Note Rate Payment” has the meaning set forth in Section
2.1(a).
          “Assumed Note Rate Period” has the meaning set forth in Section
2.1(a).

9



--------------------------------------------------------------------------------



 



          “Assumption” has the meaning set forth in Section 2.6.
          “Bankruptcy Code” has the meaning set forth in Section 7.1(d).
          “Blocked Account Agreement” has the meaning set forth in Section
3.1(b).
          “Blocked Accounts” has the meaning set forth in Section 3.1(b).
          “Borrower” has the meaning set forth in the first paragraph of this
Agreement.
          “Borrower Election Amount” has the meaning set forth in Section
3.2(d).
          “Business Day” means any day other than (i) a Saturday and a Sunday
and (ii) a day on which commercial banks in the State of New York or the state
in which the offices of Administrative Agent, Lender, its trustee, or
Administrative Agent’s collection account are located are authorized or
obligated by law, governmental decree or executive order to be closed; except
that when used with respect to an Interest Determination Date, “Business Day”
shall mean a day on which banks are open for dealing in foreign currency and
exchange in London.
          “Capital Expenditure” means hard and soft costs incurred by Borrower
with respect to replacements and capital repairs made to the Properties
(including repairs to, and replacements of, structural components, roofs,
building systems, parking garages and parking lots, environmental remediation
and FF&E), in each case to the extent capitalized in accordance with GAAP.
          “Capital Expenditure Amount” means $21,977,438.
          “Capital Expenditure Reserve Account” has the meaning set forth in
Section 3.8(a).
          “Cash Management Account” has the meaning set forth in Section 3.1(a).
          “Cash Management Agreement” means a cash management agreement in
substantially the form of Exhibit A, as the same may from time to time be
modified or replaced in accordance herewith.
          “Cash Management Bank” means, initially, Wells Fargo Bank, N.A., or
any other Eligible Institution selected by the Administrative Agent.
          “Casino Components” means, collectively, those portions of each
Property devoted to casino gaming operations, including (without limitation)
those areas devoted to the conduct of games of chance, facilities associated
directly with gaming operations including, without limitation, casino support
areas such as surveillance and security areas, cash cages, counting and
accounting areas and gaming back-of-the-house areas in each case, to the extent
the operation thereof requires a Gaming License under applicable Gaming Laws.
          “Casino Comps” means, for any period, the aggregate amount of the
actual retail value of goods and services provided free of charge to guests at a
Property (determined on the

10



--------------------------------------------------------------------------------



 



basis of prices routinely charged for such goods and services at the applicable
Property during such period).
          “Casino Discounts” means, for any period, the sum of (i) the cash
value of casino points actually redeemed as cash during such period, plus
(ii) the cash value of slot machine “free-play” actually redeemed during such
period, plus (iii) the actual retail value of goods and services redeemed using
casino points during such period (determined on the basis of prices routinely
charged for such goods and services at the applicable Property during such
period).
          “Casino Lessee Borrower” means, individually or collectively as the
context requires, (i) Aquarius Gaming LLC, a Nevada limited liability company,
(ii) Stratosphere Gaming LLC, a Nevada limited liability company, (iii) Arizona
Charlie’s, LLC, a Nevada limited liability company, and (iv) Fresca, LLC, a
Nevada limited liability company, each in its capacity as lessee under its
respective Casino Operating Lease, together with their respective successors and
permitted assigns.
          “Casino Operating Lease” means, individually or collectively as the
context requires, each of those certain Casino Lease Agreements dated as of
February 20, 2008, as amended as of the Closing Date, each by and between each
Property Owner Borrower and a Casino Lessee Borrower, with respect to the
Properties described on Schedules A-1 through A-4.
          “Casino Participation Expenses” means, for any period, the aggregate
liability of Borrower to any slot machine manufacturer entitled to a percentage
of the revenues generated by one or more slot machines leased to the Borrower
pursuant to a written lease agreement during such period.
          “Casino Progressive Expenses” means, for any period, the aggregate
liability of Borrower for in-house and wide-area progressive slot machine
jackpots during such period.
          “Casino Promotional Amount” means, for any period, an amount equal to
the sum of (i) Casino Discounts, plus (ii) Casino Comps, plus (iii) Casino
Progressive Expenses, plus (iv) Casino Participation Expenses, in each case, for
such period.
          “Casualty” means a fire, explosion, flood, collapse, earthquake or
other casualty affecting all or any portion of a Property.
          “Certificates” means, collectively, any senior and/or subordinate
notes, debentures or pass-through certificates, or other evidence of
indebtedness, or debt or equity securities, or any combination of the foregoing,
representing a direct or beneficial interest, in whole or in part, in the Loan.
          “Change of Control” means the occurrence of any one or combination of
the following: (i) the failure of a Co-Borrower to be Controlled by Whitehall,
or (ii) the failure of the Single-Purpose Equityholder (if any) of a Co-Borrower
to be Controlled by Whitehall.
          “Closing Date” means the date of this Agreement.

11



--------------------------------------------------------------------------------



 



          “Code” means the Internal Revenue Code of 1986, as amended, and as it
may be further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.
          “Collateral” means (i) all assets owned from time to time by Borrower,
including the Properties, the Revenues, the Account Collateral and all other
tangible and intangible property (including all of Property Owner Borrower’s
right, title and interest in and to the Operating Leases) in respect of which
Collateral Agent is granted a Lien under the Loan Documents, and all proceeds
thereof, and (ii) the Equity Collateral.
          “Collateral Accounts” means, collectively, the Cash Management
Account, the Pledged Operating Accounts, the Loss Proceeds Account, the Tax and
Insurance Reserve Account, the FF&E Reserve Account, the Capital Expenditure
Reserve Account, the Deferred Maintenance and Environmental Reserve Account, the
Excess Cash Flow Reserve Account, the Surplus Cash Amortization Reserve Account
and the Blocked Accounts.
          “Collateral Agent” shall have the meaning provided in the first
paragraph of this Agreement.
          “Collateral Assignment of Intellectual Property” means that certain
Trademark Security Agreement, dated as of the Closing Date, by Borrower for the
benefit of Collateral Agent for the purpose of filing with the U.S. Patent and
Trademark Office, as the same may be from time to time modified or replaced in
accordance herewith.
          “Competitor Assignee” means the Persons listed on Schedule H hereto.
          “Condemnation” means a taking or voluntary conveyance of all or part
of any of the Properties or any interest in or right accruing to or use of any
of the Properties, as the result of, or in settlement of, any condemnation or
other eminent domain proceeding by any Governmental Authority.
          “Consolidated Net Income” means, for any period, the net income (or
loss) of Borrower on a consolidated basis for such period taken as a single
accounting period determined in conformity with GAAP, minus (a) any gains or
losses attributable to dispositions of assets or returned surplus assets of any
pension plan, and (b) to the extent not included in clause (a) above, any net
extraordinary gains or net extraordinary losses.
          “Contingent Obligation” means, with respect to any Person, any
obligation of such Person directly or indirectly guaranteeing any Debt of any
other Person in any manner and any contingent obligation to purchase, to provide
funds for payment, to supply funds to invest in any other Person or otherwise to
assure a creditor against loss.
          “Control” of any entity means (i) the ownership, directly or
indirectly, of at least 51% of the equity interests in, and the right to at
least 51% of the distributions from, such entity and (ii) the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of such entity, whether through the ability to exercise
voting power, by contract or otherwise (“Controlled” and “Controlling” each have
the meanings correlative thereto).

12



--------------------------------------------------------------------------------



 



          “Cooperation Agreement” means that certain Mortgage Loan Cooperation
Agreement, dated as of the Closing Date, among Borrower, Sponsor, Lender, and
Administrative Agent, as the same may from time to time be modified or replaced
in accordance herewith.
          “Damages” to a party means any and all liabilities, obligations,
losses, damages, penalties, assessments, actions, judgments, suits, claims,
costs, expenses (including reasonable attorneys’ fees whether or not suit is
brought), settlement costs and disbursements imposed on, incurred by or asserted
against such party.
          “Debt” means, with respect to any Person, without duplication:
     (i) all indebtedness of such Person to any other party (regardless of
whether such indebtedness is evidenced by a written instrument such as a note,
bond or debenture), including indebtedness for borrowed money or for the
deferred purchase price of property or services;
     (ii) all letters of credit issued for the account of such Person in respect
of which such Person has reimbursement obligations and all unreimbursed amounts
drawn thereunder;
     (iii) all indebtedness secured by a Lien on any property owned by such
Person (whether or not such indebtedness has been assumed) except obligations
for impositions (including Taxes) which are not yet due and payable;
     (iv) all Contingent Obligations of such Person;
     (v) all payment obligations of such Person under any interest rate
protection agreement (including any interest rate swaps, floors, collars or
similar agreements) and similar agreements; and
     (vi) all contractual indemnity obligations of such Person.
          “Debt Service” means, with respect to any Test Period, the product of
(x) the Principal Indebtedness, times (y) the sum of the Spread plus the lesser
of (A) the LIBOR Strike Rate and (B) the then current determination of LIBOR (or
if the Loan shall have been converted to a Prime Rate Loan, the then current
determination of the Prime Rate).
          “Debt to EBITDA” means, with respect to any Test Period, the quotient
of (i) the Principal Indebtedness, divided by (ii) EBITDA for such Test Period.
          “Debt to EBITDA Covenant Quotient” means with respect to the Test
Period whose last Fiscal Quarter is the Fiscal Quarter ending:
(i) March 31, 2010, 9.00x;
(ii) June 30, 2010, 9.00x;
(iii) September 30, 2010, 9.00x;
(iv) December 31, 2010, 9.00x;

13



--------------------------------------------------------------------------------



 



(v) March 31, 2011, 8.75x;
(vi) June 30, 2011, 8.50x;
(vii) September 30, 2011, 8.25x;
(viii) December 31, 2011, 8.00x;
(ix) March 31, 2012, 6.75x;
(x) June 30, 2012, 6.50x;
(xi) September 30, 2012, 6.25x;
(xii) December 31, 2012, 6.00x;
(xiii) March 31, 2013, 5.50x;
(xiv) June 30, 2013, 5.25x;
(xv) September 30, 2013, 5.00x;
(xvi) December 31, 2013, 5.00x;
(xvii) March 31, 2014, 4.75x; and
(xviii) June 30, 2014, 4.75x.
          “Default” means the occurrence of any event which, but for the giving
of notice or the passage of time, or both, would be an Event of Default.
          “Default Rate” means, with respect to any Note, the greater of (x) 5%
per annum in excess of the interest rate otherwise applicable to such Note
hereunder and (y) 1% per annum in excess of the Prime Rate from time to time.
          “Deferred Maintenance Letter” means a letter from Lender to Borrower
to be delivered within 10 days of Lender’s receipt of an Engineering Report for
each Property, which letter shall set forth the Deferred Maintenance Amount and
the Deferred Maintenance Conditions, as reasonably determined by Lender in
consultation with Borrower based on a review of the Engineering Reports.
          “Deferred Maintenance Amount” means the amount set forth in the
Deferred Maintenance Letter, allocated among the Properties as set forth
therein.
          “Deferred Maintenance and Environmental Reserve Account” has the
meaning set forth in Section 3.7(a).
          “Deferred Maintenance Conditions” means those items described in the
Deferred Maintenance Letter.
          “DSCR” means, with respect to any Test Period, the quotient of
(i) EBITDA for such Test Period, divided by (ii) the Debt Service for such Test
Period.
          “Easement Areas” has the meaning set forth in Section 4.27(ii).
          “EBITDA” means, for any period, Consolidated Net Income, plus, to the
extent reducing Consolidated Net Income, the sum, without duplication, of
amounts for (a) consolidated

14



--------------------------------------------------------------------------------



 



interest expense with respect to interest on the Loan, (b) provisions for taxes
based on income, (c) total depreciation expense, (d) total amortization expense,
(e) other non-cash charges reducing Consolidated Net Income (excluding any such
non-cash charge to the extent that it represents an accrual or reserve for
potential cash charge in any future period or amortization of a prepaid cash
charge that was paid in a prior period), (f) actual out-of-pocket transaction
costs payable by Borrower pursuant hereto in connection with the closing and
syndication of the Loan, (g) FF&E expenditures and (h) consulting fees actually
paid to Highgate Hotels L.P., to the extent permitted herein, minus other
non-cash gains increasing Consolidated Net Income for such period (excluding any
such non-cash gain to the extent it represents the reversal of an accrual or
reserve for potential cash gain in any prior period).
          “Eligible Account” means (i) a segregated account maintained with a
federal or state-chartered depository institution or trust company which
complies with the definition of Eligible Institution, or (ii) a segregated trust
account or accounts maintained with the corporate trust department of a federal
depository institution or state-chartered depository institution which has an
investment-grade rating and is subject to regulations regarding fiduciary funds
on deposit under, or similar to, Title 12 of the Code of Federal Regulations
Section 9.10(b) which, in either case, has corporate trust powers, acting in its
fiduciary capacity.
          “Eligible Assignee” means (i) any Lender and any Affiliate of any
Lender and any Related Fund (any two or more Related Funds being treated as a
single Eligible Assignee for all purposes hereof), and (ii) any commercial bank,
investment bank, insurance company, investment or mutual fund or other entity
that is an “accredited investor” (as defined in Regulation D under the
Securities Act of 1933, as amended from time to time, and any successor statute)
and which extends credit or buys loans in the ordinary course of business;
provided, that no Affiliate of any Borrower shall be an Eligible Assignee,
except for GS Lending Partners LLC, Goldman Sachs Mortgage Company, Goldman
Sachs Commercial Mortgage Capital, L.P. and any entities that succeed to
substantially all of the business of any such Affiliate.
          “Eligible Institution” means an institution (i) whose commercial
paper, short-term debt obligations or other short-term deposits are rated at
least A-1, Prime-1 or F-1, as applicable, by each of the Rating Agencies and
whose long-term senior unsecured debt obligations are rated at least A or A2, as
applicable, by each of the Rating Agencies, and whose deposits are insured by
the FDIC or (ii) with respect to which Lender shall have received Rating
Confirmation.
          “Embargoed Person” has the meaning set forth in Section 4.39.
          “Engineering Report” means a structural and, where applicable,
seismic, engineering report or reports with respect to each of the Properties
prepared by an independent engineer approved by Administrative Agent and
delivered to Administrative Agent in accordance with the terms hereof and the
other Loan Documents, and any amendments or supplements thereto delivered to
Administrative Agent.
          “Environmental Claim” means any written notice, claim, proceeding,
investigation or demand by any Person or Governmental Authority alleging or
asserting liability with respect to Borrower or any of the Properties arising
out of, based on or resulting from (i) the alleged presence, Use or Release of
any Hazardous Substance, (ii) any alleged violation of any

15



--------------------------------------------------------------------------------



 



Environmental Law, or (iii) any alleged injury or threat of injury to property,
health or safety or to the environment caused by Hazardous Substances.
          “Environmental Indemnity” means the environmental indemnity agreements
executed by Borrower and the Sponsor as of the Closing Date, as the same may
from time to time be modified or replaced in accordance herewith.
          “Environmental Laws” means any and all present and future federal,
state and local laws, statutes, ordinances, rules, regulations and the like, as
well as common law, any judicial or administrative orders, decrees or judgments
thereunder, and any permits, approvals, licenses, registrations, filings and
authorizations, in each case as now or hereafter in effect, concerning
pollution, protection or cleanup of the environment, the impact of Hazardous
Substances on property, health or safety, or the Use or Release of Hazardous
Substances, or relating to the liability for or costs of other actual or
threatened danger to health or the environment allegedly caused by any Hazardous
Substance. The term “Environmental Law” includes, but is not limited to, the
following statutes, as amended, any successors thereto, and any regulations
promulgated pursuant thereto, and any state or local statutes, ordinances,
rules, regulations and the like addressing similar issues: the Comprehensive
Environmental Response, Compensation and Liability Act; the Emergency Planning
and Community Right-to-Know Act; the Hazardous Materials Transportation Act; the
Resource Conservation and Recovery Act (including Subtitle I relating to
underground storage tanks); the Clean Water Act; the Clean Air Act; the Toxic
Substances Control Act; the Safe Drinking Water Act; those portions of the
Occupational Safety and Health Act relating to the use, handling or exposure to
any Hazardous Substance; the Federal Water Pollution Control Act; the Federal
Insecticide, Fungicide and Rodenticide Act; the Endangered Species Act; the
National Environmental Policy Act; and the River and Harbors Appropriation Act.
          “Environmental Reports” means “Phase I Environmental Site Assessments”
as referred to in the ASTM Standards on Environmental Site Assessments for
Commercial Real Estate, E 1527-05 (and, if necessary, “Phase II Environmental
Site Assessments”), prepared by an independent environmental auditor approved by
Administrative Agent and delivered to Administrative Agent and any amendments or
supplements thereto delivered to Administrative Agent, and shall also include
any other environmental reports delivered to Administrative Agent pursuant to
this Agreement and the Environmental Indemnity.
          “Equity Collateral” means, collectively, (i) 100% of the issued and
outstanding limited and general partnership interests in Property Owner
Borrower, (ii) 100% of the issued and outstanding limited liability interests in
Property Owner Borrower GP, which together with the interests described in
clause (i) above, constitute 100% of the direct and indirect equity interests in
Property Owner Borrower, (iii) all other collateral pledged under the Pledge
Agreement and (iv) all proceeds of all of the foregoing.
          “Equity Contribution Account” has the meaning set forth in Section
5.24.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.

16



--------------------------------------------------------------------------------



 



          “ERISA Affiliate,” at any time, means each trade or business (whether
or not incorporated) that would, at the time, be treated together with Borrower
as a single employer under Section 414 of the Code or Section 4001 of ERISA.
          “Event of Default” has the meaning set forth in Section 7.1.
          “Exception Report” means the report prepared by Borrower and attached
to this Agreement as Schedule B, setting forth any exceptions to the
representations set forth in Article IV.
          “Excess Cash Flow Reserve Account” has the meaning set forth in
Section 3.9(a).
          “Excluded Tax” means, with respect to any Lender and to each Person to
whom there has been an Assignment or Participation of the Loan, (a) income or
franchise tax imposed on (or measured by) its net income or gross receipts, by
or on behalf of the United States of America or any taxing authority thereof or
(b) any branch profits tax imposed by the United States of America or any other
taxing authority thereof.
          “Existing Engineering Reports” means the structural and, where
applicable, seismic reports with respect to each of the Properties prepared by
an independent engineer approved by Initial Lender and delivered to Initial
Lender on or prior to February 20, 2008 in connection with a prior financing
from Initial Lender to the Property Owner Borrower, and any amendment or
supplements thereto delivered to Initial Lender.
          “FF&E” means all fixtures, furniture, furnishings, equipment
(including operating equipment, operating supplies and fixtures attached to and
forming part of the Improvements), apparatus and other personal property used
in, or held in storage for use in (or if the context so dictates, required in
connection with), or required for the operation of that portion of Improvements
to be used as a hotel or a casino in accordance with this Agreement, including,
without limitation, (i) office furnishings and equipment, (ii) specialized
hotel, gaming and spa equipment necessary for the operation of any portion of
the Improvements, including equipment for kitchens, laundries, dry cleaning
facilities, bars, restaurants, public rooms, commercial and parking space, spa
and recreational facilities, (iii) design and project fees, shipping costs,
taxes and installation; and (iv) all other furnishings and equipment as Borrower
deems necessary or desirable for the operation of that portion of Improvements
to be used as a hotel or casino in accordance with this Agreement.
          “FF&E Reserve Account” has the meaning set forth in Section 3.6(a).
          “FF&E Upfront Reserve Amount” means $5,000,000.
          “Fiscal Quarter” means the three-month period ending on March 31,
June 30, September 30 and December 31 of each year, or such other fiscal quarter
of Borrower as Borrower may select from time to time with the prior consent of
Administrative Agent (on instruction from the Required Lenders, Lender agreeing
for the benefit of Borrower that such consent shall not be unreasonably
withheld, delayed or conditioned).

17



--------------------------------------------------------------------------------



 



          “Fiscal Year” means the 12-month period ending on December 31 of each
year, or such other fiscal year of Borrower as Borrower may select from time to
time with the prior consent of Administrative Agent (on instruction from the
Required Lenders, Lender agreeing for the benefit of Borrower that such consent
shall not be unreasonably withheld, delayed or conditioned).
          “Fitch” means Fitch, Inc. and its successors.
          “Form W-8BEN” means Form W-8BEN (Certificate of Foreign Status of
Beneficial Owner for United States Tax Withholding) of the Department of
Treasury of the United States of America, and any successor form.
          “Form W-8ECI” means Form W-8ECI (Certificate of Foreign Person’s Claim
for Exemption from Withholding of Tax on Income Effectively Connected with the
Conduct of a Trade or Business in the United States) of the Department of the
Treasury of the United States of America, and any successor form.
          “GAAP” means generally accepted accounting principles in the United
States of America, consistently applied.
          “Gaming Authorities” means, in any jurisdiction in which a Property is
located, the applicable gaming board, commission, or other governmental gaming
regulatory authority, body or agency which (a) has, or may at any time after the
Closing Date have, jurisdiction over the gaming activities at the Property or
(b) is, or may at any time after the Closing Date be, responsible for
interpreting, administering and enforcing the Gaming Laws.
          “Gaming Equipment” means any and all gaming devices (as defined in NRS
463.0155), gaming device parts inventory and other related gaming equipment and
supplies used in connection with the operation of a casino, including (without
limitation), slot machines, gaming tables, cards, dice, chips, tokens, player
tracking systems, cashless wagering systems, mobile gaming systems and
associated equipment (including that defined in NRS 463.0136) which are located
at the Casino Components, owned or leased by Casino Lessee Borrower and used or
useable exclusively in the present or future operation of slot machines and live
games at the Casino Components, together with all improvements and/or additions
thereto.
          “Gaming Equipment Facility Agreements” means, collectively, those
certain Loan Agreements, dated as of February 20, 2008, as amended as of the
Closing Date, entered into by and between each Property Owner Borrower and its
corresponding Lessee Borrower, as each of the same may hereafter be amended,
supplemented, or otherwise modified from time to time, to the extent permitted
herein.
          “Gaming Laws” means all applicable constitutions, treatises, laws and
statutes pursuant to which any Gaming Authority possesses regulatory, licensing
or permitting authority over gaming, gambling or casino or casino-related
activities and all rules, rulings, orders, ordinances and regulations of any
Gaming Authority applicable to the gambling, casino, gaming businesses or casino
or casino-related activities of Borrower or any of its subsidiaries in any
jurisdiction, as in effect from time to time, including the policies,
interpretations and administration thereof by the Gaming Authorities.

18



--------------------------------------------------------------------------------



 



          “Gaming License” means, in any jurisdiction in which a Property is
located, any license, qualification, franchise, accreditation, approval,
registration, permit, finding of suitability or other authorization relating to
gaming, the gaming or gambling business or the operation of a casino under the
Gaming Laws or required by the Gaming Authorities or otherwise necessary for the
operation of gaming, the gaming business (including a racebook and/or a sports
pool) or a resort casino.
          “Gaming Liquidity Requirements” means the minimum bankroll
requirements for cash and cash equivalents required to be maintained by Casino
Lessee Borrower pursuant to Gaming Laws in an amount no greater than is mandated
by applicable Gaming Laws, which requirements may be subject to (a) adjustment
in an amount equal to any incremental increase or decrease in the amount of the
Gaming Liquidity Requirement that is required to be maintained by Casino Lessee
Borrower under applicable Gaming Laws as a result of any increase or decrease in
gaming business at the applicable Casino Component, (b) subject to increase or
decrease due to any change in the applicable requirements under Gaming Laws
generally or (c) subject to increase by the Chairman of the Nevada Gaming
Control Board pursuant to Regulation 6.150.6 of the Regulations of the Nevada
Gaming Commission and Nevada State Gaming Control Board.
          “Gaming Operating Reserve” means, with respect to the Casino
Component, such cash funds and reserves that are held and maintained at each
Property by Casino Lessee Borrower, in its capacity as the duly licensed
operator of the Casino Component, including (without limitation) casino chips,
tokens, checks and markers; provided, however, that all such Gaming Operating
Reserves (a) are funded and maintained in accordance with the requirements of
applicable Gaming Laws and in amounts that are reasonable and customary for
comparable Properties, but in no event less than Gaming Liquidity Requirements,
and (b) are solely for use in the day-to-day operation and management of each
Casino Component in the ordinary course of business.
          “Gaming Operating Reserve Excess” means the amount by which the funds
contained in the Gaming Operating Reserve exceed the minimum amount required to
be contained therein pursuant to Gaming Liquidity Requirements, to the extent
that such excess is withdrawn, disbursed or otherwise removed from the Gaming
Operating Reserve for any purpose other than payment to third parties in order
to comply with applicable Gaming Laws.
          “Governmental Authority” means any federal, state, county, regional,
local or municipal government, any bureau, department, agency or political
subdivision thereof and any Person with jurisdiction exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government (including any court and any Gaming Authority).
          “Gross Revenue” means, for any period (1) all operating income of
Borrower from each of the Properties during such period determined in accordance
with GAAP (but without straight-lining of rents), other than (i) Loss Proceeds
(but Operating Income will include rental loss insurance proceeds to the extent
allocable to such period), (ii) any interest income from any source, (iii) any
repayments received from any third party of principal loaned or advanced to such
third party by Borrower, (iv) any proceeds resulting from the Transfer of all or
any portion of any Property, (v) sales, use and occupancy or other taxes on
receipts required to

19



--------------------------------------------------------------------------------



 



be accounted for by Borrower to any government or governmental agency, (vi) any
other extraordinary or non-recurring items, and (vii) payments among or between
Co-Borrowers (including payments under any Operating Lease), less, without
duplication, (2) the Casino Promotional Amount for such period. For the
avoidance of doubt, Gross Revenue shall not include employee tips, to the extent
actually distributed to employees, and “front money deposits” held on account
for customers at a Property.
          “Hazardous Substances” means any and all substances (whether solid,
liquid or gas) defined, listed, or otherwise classified as hazardous wastes,
hazardous substances, hazardous materials, extremely hazardous wastes, toxic
substances, toxic pollutants, contaminants, pollutants or words of similar
meaning or regulatory effect under any present or future Environmental Laws or
that have a negative impact on human health or the environment or the presence
of which on, in or under any of the Properties is prohibited under Environmental
Law, including petroleum and petroleum products, asbestos and
asbestos-containing materials, polychlorinated biphenyls, lead and radon, and
compounds containing them (including gasoline, diesel fuel, oil and lead-based
paint), and radioactive materials, flammables and explosives and compounds
containing them, excluding, however, products or substances which are generally
used in the ordinary course of operations at the Property in question, work
projects and similar activities undertaken by or on behalf of Borrower or any
Tenants at the Property in question, in each case in such quantities and
concentrations as are reasonable for their intended application.
          “Holdings LLC Agreement” has the meaning set forth in Section 5.25.
          “Highgate Subordination Agreement” means that certain Consent and
Subordination Agreement by Highgate Hotels L.P. for the benefit of Lender.
          “Hotel Operating Lease” means, individually or collectively as the
context requires, each of those certain Hotel Lease Agreements dated as of
February 20, 2008, as amended as of the Closing Date, each by and between each
Property Owner Borrower and a Hotel Lessee Borrower, with respect to the
Properties described on Schedule A-1 through A-4.
          “Hotel Lessee Borrower” means, individually or collectively as the
context requires, (i) Aquarius Gaming LLC, a Nevada limited liability company,
(ii) Stratosphere Gaming LLC, a Nevada limited liability company, (iii) Arizona
Charlie’s, LLC, a Nevada limited liability company, and (iv) Fresca, LLC, a
Nevada limited liability company, each in its capacity as lessee under its
respective Hotel Operating Lease, together with their respective successors and
permitted assigns.
          “Increased Costs” has the meaning set forth in Section 1.7.
          “Indebtedness” means the Principal Indebtedness, together with
interest and all other payment obligations of Borrower to Lender and the Agents
then due under the Loan Documents, including all Transaction Costs, Spread
Maintenance Amounts (if applicable) and other amounts due or to become due to
Lender pursuant to this Agreement, under the Note or in accordance with any of
the other Loan Documents, and all other amounts, sums and expenses payable
and/or reimbursable by Borrower to Lender and the Agents pursuant to this
Agreement or under the Note or in accordance with any of the other Loan
Documents.

20



--------------------------------------------------------------------------------



 



          “Indemnified Liabilities” has the meaning set forth in Section
9.19(b).
          “Indemnified Parties” has the meaning set forth in Section 5.19(a).
          “Independent Director” of any corporation or limited liability company
means an individual who is duly appointed as a member of the board of directors
or board of managers of such corporation or limited liability company or as a
member of the limited liability company and who is not, and has not been at any
time during the 5 years preceding such appointment, and will not while serving
as Independent Director, be any of the following:
     (i) a member, partner, equityholder, manager, director, officer or employee
of Borrower, any Single-Purpose Equityholder or any of their respective
equityholders or Affiliates (other than as an independent director, manager or
member of an Affiliate of Borrower or any Single-Purpose Equityholder that is
required by a creditor to be a single purpose bankruptcy remote entity, provided
that such independent director, manager or member is employed by a company that
routinely provides professional independent directors, managers or members);
     (ii) a creditor, supplier or service provider (including provider of
professional services) to Borrower, any Single-Purpose Equityholder or any of
their respective equityholders or Affiliates (other than a company that
routinely provides professional independent managers, directors or members and
which also provides lien search and other similar services to Borrower, any
Single-Purpose Equityholder or any of their respective equityholders or
Affiliates in the ordinary course of business);
     (iii) a member of the immediate family by blood, marriage or adoption of
any of the Persons described in clauses (i) and (ii); or
     (iv) a Person that controls (whether directly, indirectly or otherwise) any
of the Persons described in clauses (i), (ii) or (iii) above.
Notwithstanding anything herein to the contrary, an Independent Director may not
simultaneously serve as Independent Director of a Borrower or a Single-Purpose
Equityholder and independent director of a special purpose entity that owns a
direct or indirect equity interest in any Borrower or Single-Purpose
Equityholder of any Borrower.
          “Initial Lender” has the meaning set forth in the preamble of this
Agreement.
          “Initial Payment Date” means the Payment Date in August 2009.
          “Insurance Requirements” means, collectively, (i) all material terms
of any insurance policy required pursuant to this Agreement and (ii) all
material regulations and then-current standards applicable to or affecting any
of the Properties or any portion thereof or any use or condition thereof, which
may, at any time, be recommended by the board of fire underwriters, if any,
having jurisdiction over any of the Properties, or any other body exercising
similar functions.

21



--------------------------------------------------------------------------------



 



          “Interest Accrual Period” means, with respect to any specified Payment
Date, the period from and including the 15th day of the calendar month preceding
such Payment Date to but excluding the 15th day of the calendar month containing
such specified Payment Date (in each case without regard to whether such 15th
day is a Business Day), provided that prior to a Securitization or syndication
of the Loan (and only for so long as Initial Lender or any of its Affiliates
shall hold any portion of the Loan), Lender shall have the one-time right, in
connection with a change in the Payment Date in accordance with the terms of the
Cooperation Agreement, to make a corresponding one-time change to the Interest
Accrual Period (which change shall remain effective for the life of the Loan)
provided same has no adverse effect on Borrower to more than a de minimis
extent. Notwithstanding the foregoing, the first Interest Accrual Period
(relating to the stub interest paid at closing) shall commence on and include
the Closing Date and end on and include July 14, 2009.
          “Interest Determination Date” means, in connection with the
calculation of interest accrued for any Interest Accrual Period, the second
Business Day preceding the ninth day of the month in which such Interest Accrual
Period will commence; except that with respect to the first Interest Accrual
Period (relating to the stub interest paid at closing), the Interest
Determination Date shall be the second Business Day preceding the Closing Date.
          “Interest Rate Cap Agreement” means an interest rate cap confirmation
reasonably acceptable to Administrative Agent between an Acceptable Counterparty
and Borrower.
          “Lease” means any lease (including, without limitation, the Operating
Lease), license, letting, concession, occupancy agreement, sublease to which
Property Owner Borrower or Lessee Borrower is a party or has a consent right, or
other agreement (whether written or oral and whether now or hereafter in effect)
under which Borrower is a lessor, existing as of the Closing Date or hereafter
entered into by Borrower, in each case pursuant to which any Person is granted a
possessory interest in, or right to use or occupy all or any portion of any
space in any of the Properties, and every modification or amendment thereof, and
every guarantee of the performance and observance of the covenants, conditions
and agreements to be performed and observed by the other party thereto,
excluding short-term agreements in the ordinary course of business pursuant to
which hotel rooms and facilities are made available to individual hotel guests.
          “Legal Requirements” means all governmental statutes, laws, rules,
orders, regulations, ordinances, judgments, decrees and injunctions of
Governmental Authorities (including Environmental Laws and Gaming Laws)
affecting Borrower or any of the Properties or any portion thereof or the
construction, ownership, use, alteration or operation thereof (whether now or
hereafter enacted and in force), and all permits, licenses (including Gaming
Licenses and Liquor Licenses) and authorizations and regulations relating
thereto.
          “Lender” means, individually and collectively, as the context may
require, the Initial Lender and such other lenders that are from time to time
parties to this Agreement pursuant to Section 9.7.

22



--------------------------------------------------------------------------------



 



          “Lessee Borrower” means, individually or collectively as the context
requires, each Hotel Lessee Borrower and Casino Lessee Borrower.
          “Lessee Pledge” has the meaning set forth in Section 5.25.
          “LIBOR” means the greater of (x) 2.5% and (y) the rate per annum
calculated as set forth below:
     (i) On each Interest Determination Date, LIBOR for the applicable period
will be the offered rate for deposits in United States dollars for a one-month
period from Bloomberg Financial Markets Commodities News that appears on
Moneyline Telerate Page 3750 (as defined in the International Swaps and
Derivatives Association, Inc. 1991 Interest Rate and Currency Exchange
Definitions) (or such other page as may replace that page, or such page or
replacement therefor on any successor service) as the London interbank offered
rate as of 11:00 a.m., London time, on such date.
     (ii) With respect to an Interest Determination Date on which no such rate
appears as the London interbank offered rate on such Bloomberg page (or such
other page as may replace that page, or such page or replacement therefor on any
successor service) as described above, LIBOR for the applicable period will be
determined on the basis of the rates at which deposits in United States dollars
are offered by the Reference Banks at approximately 11:00 a.m., London time, on
such date to prime banks in the London interbank market for a one-month period
(each a “Reference Bank Rate”). Administrative Agent shall request the principal
London office of each of the Reference Banks to provide a quotation of its
Reference Bank Rate. If at least two such quotations are provided, LIBOR for
such period will be the arithmetic mean of such quotations. If fewer than two
quotations are provided, LIBOR for such period will be the arithmetic mean of
the rates quoted by major banks in New York City, selected by Administrative
Agent (at the direction of the Required Lenders), at approximately 11:00 a.m.,
New York City time, on such date for loans in United States dollars to leading
European banks for a one-month period.
All percentages resulting from any calculations or determinations referred to in
this definition will be rounded upwards to the nearest multiple of 1/100 of 1%
and all U.S. dollar amounts used in or resulting from such calculations will be
rounded to the nearest cent (with one-half cent or more being rounded upwards).
          “LIBOR Loan” means the Loan at such time as interest thereon accrues
at a rate of interest based upon LIBOR.
          “LIBOR Rate of Interest” means the sum of LIBOR, determined as of the
applicable Interest Determination Date, plus the applicable Spread.
          “LIBOR Strike Rate” means 4.75%.
          “Lien” means any mortgage, lien (statutory or other), pledge,
hypothecation, assignment, preference, priority, security interest, or any other
encumbrance or charge on or affecting any Collateral or any portion thereof, or
any interest therein (including any conditional

23



--------------------------------------------------------------------------------



 



sale or other title retention agreement, any sale-leaseback, any financing lease
or similar transaction having substantially the same economic effect as any of
the foregoing, the filing of any financing statement or similar instrument under
the Uniform Commercial Code or comparable law of any other jurisdiction,
domestic or foreign, and mechanics’, materialmen’s and other similar liens and
encumbrances, as well as any option to purchase, right of first refusal, right
of first offer or similar right).
          “Liquor Licenses” means the agreements set forth on Schedule C hereto.
          “Loan” has the meaning set forth in Section 1.1.
          “Loan Amount” means $350,000,000.
          “Loan Documents” means this Agreement, the Note(s), the Mortgage (and
related financing statements), the Pledge Agreement, the Assignment of Interest
Rate Cap Agreement, the Environmental Indemnity, any Subordination of Property
Management Agreement, the Recourse Guaranty, the Cash Management Agreement, the
Cooperation Agreement, Account Control Agreement, the Collateral Assignment of
Intellectual Property, the Pledge of Gaming Equipment Facility Agreements, the
Blocked Account Agreement, the Highgate Subordination Agreement, the
Subordination of Operating Lease Agreements, any Qualified Letter of Credit, any
post-closing requirements letter, any fee letters between the parties, and all
other agreements, instruments, certificates and documents necessary to
effectuate the granting to Lender of first-priority Liens on the Collateral or
otherwise in satisfaction of the requirements of this Agreement or the other
documents listed above, as all of the aforesaid may be modified or replaced from
time to time in accordance herewith.
          “Loss Proceeds” means amounts, awards or payments payable to Borrower
or Lender in respect of all or any portion of any of the Properties in
connection with a Casualty or Condemnation thereof (after the deduction
therefrom and payment to Borrower and Lender, respectively, of any and all
reasonable expenses incurred by Borrower and Lender in the recovery thereof,
including all attorneys’ fees and disbursements, the fees of insurance experts
and adjusters and the costs incurred in any litigation or arbitration with
respect to such Casualty or Condemnation).
          “Loss Proceeds Account” has the meaning set forth in Section 3.3(a).
          “Major Lease” means each Operating Lease and any Lease (including a
sublease of an Operating Lease) which (i) is expected to contribute more than 5%
of the Revenue from any Property during any 12-month period (after adjustment to
eliminate the effect of free rent periods) or to cover more than 20,000 rentable
square feet, (ii) contains an option or preferential right to purchase all or
any portion of such Property, (iii) is with an Affiliate of Borrower as Tenant,
or (iv) is entered into during the continuance of an Event of Default.
          “Material Action” means (i) any determination to commence or not to
commence foreclosure proceedings or exercise any other remedy provided for in
this Agreement or in any of the other Loan Documents during the continuance of
an Event of Default, (ii) any modification or waiver of any provision contained
in Section 5.15, (iii) the granting or withholding of any consent or approval
under, or the taking of any action in connection with, Sections 2.2, 2.4, 5.15,

24



--------------------------------------------------------------------------------



 



5.16, 5.17, 5.20, 5.22, 6.5, 6.11, 6.13, 6.16 or 7.2, (iv) the granting or
withholding of any consent or approval under Section 5.7, in connection with any
Lease involving the payment of rent in excess of $250,000.00 per annum, (v) any
modification of the definitions of “Permitted Debt”, “Permitted Encumbrance”,
“Acceptable Counterparty”, “Eligible Institution” or “Eligible Account”,
(vi) any material modification of, or deviation from the procedures set forth
in, Sections 3.2, 3.5, 3.6, 3.7, or 3.8, (vii) any discretionary determination
relating to the definitions of “Eligible Institution” and “Permitted
Investments”, (viii) the approval of a property manager pursuant to clause
(ii) of the definition of “Approved Property Manager”, (ix) any waiver of a
Default or Event of Default under this Agreement or any other Loan Document,
(x) the replacement of Administrative Agent or Collateral Agent, (xi) the
application of payments pursuant to Section 7.4, (xii) any release of the Second
Floor Space requiring consent or approval pursuant to Section 2.5(a), (xiii) all
Non-Unanimous Modifications, and (xiv) any other action to be taken or omitted
under, pursuant to or in accordance with this Agreement and/or the other Loan
Documents that is not expressly set forth in foregoing clauses (i) through
(xiii) or in the definition of Unanimous Action.
          “Material Adverse Effect” means with respect to a Property, a material
adverse effect upon (i) the ability of Borrower to perform its material
obligations under the Loan Documents to which it is a party, (ii) the
enforceability of any material provision of any Loan Document (other than as a
result of Lender’s or Administrative Agent’s bad faith, gross negligence or
willful misconduct), or (iii) the value, EBITDA or use of such Property or the
operation thereof.
          “Material Agreements” means each contract and agreement (other than
Leases and any Approved Management Agreement) relating to the ownership,
management, development, use, operation, maintenance, repair or improvement of
any of the Properties, and/or otherwise imposing obligations on Borrower
(i) under which Borrower would have the obligation to pay more than $1,000,000
per annum, (ii) which is required for a Property to be in compliance with Legal
Requirements, including any local land-use or zoning ordinances, (iii) which is
with an Affiliate of Borrower, or (iv) which provides for the use of an off-site
facility related to a Property, if loss of such use would have a Material
Adverse Effect.
          “Material Alteration” means any Alteration to be performed by or on
behalf of Borrower at any of the Properties which (a) is reasonably likely to
have a Material Adverse Effect, (b) is reasonably expected to cost (other than
the replacement of FF&E to the extent performed in the ordinary course of
business, Tenant Improvements under any Lease entered into in accordance with
this Agreement and any work required by Legal Requirements) in excess of 10% of
the Allocated Loan Amount of the applicable Property, as determined by an
independent architect selected by Borrower and reasonably acceptable to
Administrative Agent, and the cost of such Alteration is paid out of any account
other than the Capital Expenditure Reserve Account or the FF&E Reserve Account
or (c) is made in connection with a master lease entered into pursuant to
Section 2.5.
          “Maturity Date” means the maturity date of the Loan as set forth in
Section 1.2.

25



--------------------------------------------------------------------------------



 



          “Minimum Working Capital Amount” means, as of any Payment Date, the
amount equal to (x) $40,000,000 less (y) the balance of the Gaming Operating
Reserve on such Payment Date.
          “Monthly FF&E Reserve Amount” means, with respect to each Payment
Date, an amount equal to (x) 1/12 times (y) 3.0% times (z) Gross Revenues of the
Properties during the 12-month period ending on the last day of the second to
last calendar month immediately preceding such Payment Date (excluding any
Properties that have been released from the Liens of the Loan Documents in
accordance herewith during the immediately preceding 12-month period).
          “Moody’s” means Moody’s Investors Service, Inc. and its successors.
          “Mortgage” means that certain fee and leasehold deed of trust,
assignment of rents and leases, security agreement and fixture filing
encumbering the Properties executed by Property Owner Borrower as of the Closing
Date, as the same may from time to time be modified or replaced in accordance
herewith.
          “Net Proceeds” means, (1) in connection with the sale or disposition
of a Property, the Stratosphere Excess Land or any Release Parcel, in each case
for any reason permitted hereunder other than a disposition of a Property
pursuant to Section 7.1(n), 100% of the proceeds of such sale or disposition,
minus the lesser of (x) reasonable and customary transaction costs payable to
unaffiliated third parties and (y) 3% of the gross proceeds of such sale or
disposition (or, in the case of a release of a Property pursuant to
Section 7.1(n), the appraised value of the Property pursuant to a then-current
Appraisal reasonably acceptable to Lender), and (2) in connection with a
disposition of a Property, the Stratosphere Excess Land or any Release Parcel
pursuant to Section 7.1(n), the fair market value of such Property as determined
by a
then-current Appraisal of such Property reasonably acceptable to the
Administrative Agent.
          “Non-Unanimous Modifications” means all amendments, supplements or
modifications to, or waivers of, this Agreement and/or to the other Loan
Documents (including amendments and restatements hereof or thereof) that are not
Unanimous Modifications.
          “Note(s)” means that certain Promissory Note, dated as of the Closing
Date, made by Borrower to the order of Lender to evidence the Loan, as such note
may be replaced by multiple Notes and as otherwise modified, assigned (in whole
or in part) and/or replaced from time to time in accordance herewith.
          “OFAC List” means the list of specially designated nationals and
blocked persons subject to financial sanctions that is maintained by the U.S.
Treasury Department, Office of Foreign Assets Control and any other similar list
maintained by the U.S. Treasury Department, Office of Foreign Assets Control
pursuant to any applicable governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees and injunctions of Governmental
Authorities, including, without limitation, trade embargo, economic sanctions,
or other prohibitions imposed by Executive Order of the President of the United
States. The OFAC List currently is accessible through the internet website at
http://www.treas.gov/ofac/t11sdn.pdf.

26



--------------------------------------------------------------------------------



 



          “Officer’s Certificate” means a certificate delivered to Lender,
Administrative Agent or Collateral Agent, as applicable, which is signed by an
authorized officer of Borrower (or of a Person that is authorized to act on its
behalf, such as Borrower’s general partner) and certifies the information
therein to such officer’s knowledge.
          “Operating Lease” means, individually or collectively as the context
requires, each Hotel Operating Lease and Casino Operating Lease.
          “Overlapping Release Parcels” means those parcels identified as “12”
and “48” on Schedule E-2.
          “Participation” has the meaning set forth in Section 9.7(b).
          “Payment Date” means the Initial Payment Date and, thereafter, the 9th
day of each month (or, if such 9th day is not a Business Day, the first
preceding Business Day); provided that the Payment Date on which the Maturity
Date falls shall be the second to last Business Day of the Interest Accrual
Period in which such Maturity Date falls. For the avoidance of doubt, references
to Payment Dates that fall in specified months ignore the preceding Business Day
convention.
          “Peg Balance” has the meaning set forth in Section 3.2(a).
          “Permits” means all licenses, permits, variances and certificates used
in connection with the ownership, operation, use or occupancy of each of the
Properties (including certificates of occupancy, business licenses, state health
department licenses, licenses to conduct business, licenses to sell and serve
alcoholic beverages at the Properties, and all such other permits, licenses and
rights, obtained from any Governmental Authority or private Person concerning
ownership, operation, use or occupancy of such Property).
          “Permitted Debt” means:
     (i) the Indebtedness;
     (ii) Trade Payables and payments under financing leases or equipment or
vehicle leases, or financings, in each case not represented by a note,
customarily paid by Borrower within 60 days of incurrence and in fact not more
than 60 days outstanding, which are incurred in the ordinary course of
Borrower’s ownership of the Properties, in amounts that in the aggregate, when
aggregated with the amounts described in clause (b)(ii) of this definition, do
not exceed 5.0% of the Loan Amount in the aggregate;
     (iii) obligations contained in a customary owner’s affidavit to a title
policy as reasonably approved by the Administrative Agent;
     (iv) cash deposits from amounts otherwise not constituting Collateral and
securing or in lieu of surety, appeal or customs bonds in proceedings to which
Borrower is a party;

27



--------------------------------------------------------------------------------



 



     (v) indebtedness secured by a Lien permitted under clause (iv) of the
definition of “Permitted Encumbrances”;
     (vi) obligations to return or repay tenant security deposits;
     (vii) contractual indemnity obligations entered into in the ordinary course
of business in connection with the normal course of operation of the Properties,
such as customary indemnities contained in Leases and the Approved Management
Agreements; and
     (viii) obligations under the Gaming Equipment Facility Agreements; and
     (ix) the Operating Lease.
     “Permitted Encumbrances” means:
     (i) the Liens created by or pursuant to the Loan Documents, the Operating
Lease and the Gaming Equipment Facility Agreements;
     (ii) all Liens and other matters specifically disclosed on Schedule B of
the Qualified Title Insurance Policies;
     (iii) Liens, if any, for Taxes not yet delinquent, the nonpayment of which
is permitted by the terms of this Agreement, or are being contested in good
faith and by appropriate proceedings in accordance herewith, provided that no
such Lien is in imminent danger of foreclosure;
     (iv) workers’, mechanics’, materialmen’s or similar Liens, if any, and
Liens for delinquent taxes or impositions, in each case only if being contested
in good faith and by appropriate proceedings, provided that no such Lien is in
imminent danger of foreclosure and provided further, with respect to any
individual Lien greater than $100,000 and with respect to Liens totaling, in the
aggregate, the product of $1,000,000 times a fraction, (x) the numerator of
which is sum of the Allocated Loan Amounts of the Properties that are then
subject to the Liens of the Loan Documents and (y) the denominator of which is
the Loan Amount, either (a) each such Lien is released or discharged of record
or fully insured over by the title insurance company issuing the Qualified Title
Insurance Policy within 30 days of its creation, or (b) Borrower deposits with
Collateral Agent, by the expiration of such 30-day period, an amount equal to
125% of the dollar amount of such Lien or a bond in the aforementioned amount
from such surety, and upon such terms and conditions, as is reasonably
acceptable to Administrative Agent, as security for the payment or release of
such Lien;
     (v) rights of existing and future Tenants as tenants only pursuant to
written Leases, in the case of future Tenants, entered into in conformity with
the provisions of this Agreement;
     (vi) any attachment or judgment Lien, provided that the judgment it secures
shall, within 60 days after the entry thereof, have been discharged or execution
thereof

28



--------------------------------------------------------------------------------



 



stayed pending appeal, or shall have been discharged within 60 days after the
expiration of any such stay, provided that no such Lien is in imminent danger of
foreclosure;
     (vii) mechanics’ liens, which are subordinate to the Lien of the Mortgage,
arising out of work performed by or materials furnished to or on behalf of
tenants for which Borrower is not indebted, provided that no such Lien is in
imminent danger of foreclosure and Borrower is actively enforcing its rights
under the applicable Leases to release or discharge, or cause to be released or
discharged, such Lien of record;
     (viii) easements, rights-of-way, restrictions (including zoning
restrictions), defects or irregularities in title and other similar title
matters not, in any material respect, interfering with the operation, use or
value of the Property encumbered or affected; and
     (ix) Liens created in connection with financing leases or equipment or
vehicle leases or financings to the extent such Liens constitute Permitted Debt.
     “Permitted Investments” means the following, subject to qualifications
hereinafter set forth:
     (i) obligations of, or obligations directly and unconditionally guaranteed
as to principal and interest by, the U.S. government or any agency or
instrumentality thereof, when such obligations are backed by the full faith and
credit of the United States of America and have maturities not in excess of one
year;
     (ii) federal funds, unsecured certificates of deposit, time deposits,
demand deposits, banker’s acceptances, and repurchase agreements having
maturities of not more than 90 days of any commercial bank organized under the
laws of the United States of America or any state thereof or the District of
Columbia, the short-term debt obligations of which are rated A-1– (or the
equivalent) by each of the Rating Agencies and, if it has a term in excess of
three months, the long-term debt obligations of which are rated AA (or the
equivalent) by each of the Rating Agencies, and that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than $1,000,000,000;
     (iii) deposits that are fully insured by the Federal Deposit Insurance
Corp. (FDIC);
     (iv) commercial paper rated A–1+ (or the equivalent) by each of the Rating
Agencies and having a maturity of not more than 90 days;
     (v) any money market funds that (a) has substantially all of its assets
invested continuously in the types of investments referred to in clause
(i) above, (b) has net assets of not less than $5,000,000,000, and (c) has the
highest rating obtainable from either S&P or Moody’s; and
     (vi) such other investments as to which Administrative Agent shall approve
on instruction from the Required Lenders.

29



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, “Permitted Investments” (i) shall exclude any
security with the Standard & Poor’s “r” symbol (or any other Rating Agency’s
corresponding symbol) attached to the rating (indicating high volatility or
dramatic fluctuations in their expected returns because of market risk), as well
as any mortgage-backed securities and any security of the type commonly known as
“strips”; (ii) shall be limited to those instruments that have a predetermined
fixed dollar of principal due at maturity that cannot vary or change; and
(iii) shall exclude any investment where the right to receive principal and
interest derived from the underlying investment provides a yield to maturity in
excess of 120% of the yield to maturity at par of such underlying investment.
Interest may either be fixed or variable, and any variable interest must be tied
to a single interest rate index plus a single fixed spread (if any), and move
proportionately with that index. No investment shall be made which requires a
payment above par for an obligation if the obligation may be prepaid at the
option of the issuer thereof prior to its maturity. All investments shall mature
or be redeemable upon the option of the holder thereof on or prior to the
earlier of (x) three months from the date of their purchase or (y) the Business
Day preceding the day before the date such amounts are required to be applied
hereunder.
          “Person” means any individual, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association or any
other entity or any Governmental Authority and any fiduciary acting in such
capacity on behalf of any of the foregoing.
          “Plan Assets” means assets of any (i) employee benefit plan (as
defined in Section 3(3) of ERISA) subject to Title I of ERISA, (ii) plan (as
defined in Section 4975(e)(1) of the Code) subject to Section 4975 of the Code,
or (iii) governmental plan (as defined in Section 3(32) of ERISA) subject to
federal, state or local laws, rules or regulations substantially similar to
Title I of ERISA or Section 4975 of the Code.
          “Pledge Agreement” means that certain Pledge and Security Agreement,
dated as of the Closing Date, executed by W2007 ACEP First Mezzanine A Borrower,
L.P., W2007 ACEP First Mezzanine B Borrower, L.P., W2007 Stratosphere Gen-Par,
L.L.C., W2007 Stratosphere Land Gen-Par, L.L.C., W2007 Aquarius Gen-Par, L.L.C.,
W2007 Arizona Charlie’s Gen-Par, L.L.C. and W2007 Fresca Gen-Par, L.L.C. in
favor of Collateral Agent and Administrative Agent, each for and on behalf of
Lender, as the same may from time to time be modified or replaced in accordance
herewith.
          “Pledged Operating Accounts” means, collectively, each bank account
owned and maintained by the Borrower from time to time, except for the Cash
Management Account and its subaccounts, the Gaming Operating Reserve, any
accounts maintained solely for the purpose of complying with Legal Requirements
and any accounts maintained solely to hold amounts that are not the property of
Borrower (e.g., employee tip accounts). Each Pledged Operating Account shall be
maintained at an Eligible Institution and pledged to the Collateral Agent for
the benefit of Lender.
          “Pledge of Gaming Equipment Facility Agreements” means each Collateral
Assignment of Rights, dated as of the Closing Date, by each Borrower in favor of
Collateral Agent for the benefit of Lender, as the same may from time to time be
modified or replaced in accordance herewith.

30



--------------------------------------------------------------------------------



 



          “Policies” has the meaning set forth in Section 5.15(b).
          “Portfolio Material Adverse Effect” means a material adverse effect
upon (i) the ability of Borrower to perform its material obligations under the
Loan Documents to which it is a party, (ii) the enforceability of the material
provisions of the Loan Documents (other than as a result of Lender’s or any
Agent’s bad faith, gross negligence or willful misconduct), or (iii) the
aggregate value, EBITDA or use of the Properties, or the operation thereof, in
each case taken as a whole.
          “Prepayment Notice” has the meaning set forth in Section 2.1(b).
          “Prime Rate” means, the greater of (i) 2.5% and (ii) the “prime rate”
published in the “Money Rates” section of The Wall Street Journal on each
Interest Determination Date. If The Wall Street Journal ceases to publish the
“prime rate,” then Administrative Agent and Borrower shall reasonably select an
equivalent publication that publishes such “prime rate,” and if such “prime
rate” is no longer generally published or is limited, regulated or administered
by a governmental or quasi-governmental body, then Administrative Agent and
Borrower shall reasonably select a comparable interest rate index.
          “Prime Rate Loan” means the Loan at such time as interest thereon
accrues at a rate of interest based upon the Prime Rate.
          “Prime Rate of Interest” means the sum of the Prime Rate, determined
as of the applicable Interest Determination Date, plus the applicable Prime Rate
Spread.
          “Prime Rate Spread” means the greater of (x) 900 basis points (9.0%)
and (y) the difference (expressed as the number of basis points) between
(a) LIBOR plus the Spread on the date LIBOR was last applicable to the Loan and
(b) the Prime Rate on the date that LIBOR was last applicable to the Loan.
          “Principal Indebtedness” means the principal balance of the Loan
outstanding from time to time.
          “Properties” means the real property described on Schedules A-1, A-2,
A-3, and A-4 together with all buildings and improvements thereon.
          “Property Agreements” means, collectively, the “Property Agreements”
as defined in the Mortgage.
          “Property Operating Expenses” means, for any period, all operating,
renting, administrative, management, legal and other expenses of Borrower during
such period, determined in accordance with GAAP, including all prepaid expenses,
deposits and downpayments, to the extent paid or made in the ordinary course of
business and amounts payable to Highgate Hotels L.P. pursuant to Section 3.2(d)
hereof; provided, however, that such expenses shall not include (i) Capital
Expenditures, (ii) FF&E expenditures and (iii) equity distributions.

31



--------------------------------------------------------------------------------



 



          “Property Owner Borrower” means, W2007 Stratosphere Propco, L.P.,
W2007 Stratosphere Land Propco, L.P., W2007 Aquarius Propco, L.P., W2007 Arizona
Charlie’s Propco, L.P. and W2007 Fresca Propco, L.P., individually or
collectively as the context may require.
          “Property Owner Borrower GP” means, W2007 Stratosphere Gen-Par,
L.L.C., W2007 Stratosphere Land Gen-Par, L.L.C., W2007 Aquarius Gen-Par, L.L.C.,
W2007 Arizona Charlie’s Gen-Par, L.L.C. and W2007 Fresca Gen-Par, L.L.C.,
individually or collectively as the context may require.
          “Qualified Joint Venture” has the meaning set forth in Section 2.5(a).
          “Qualified Letter of Credit” means a clean, irrevocable,
unconditional, transferable letter of credit in form reasonably satisfactory to
Lender with respect to which Borrower has no reimbursement obligation, payable
on sight draft only, in favor of Lender and entitling Lender to draw thereon in
New York, New York or anywhere inside or outside of New York, New York if it is
capable of being drawn upon by facsimile presentation, issued by a domestic bank
or the U.S. agency or branch of a foreign bank or Bank of Scotland, in each
case, provided the long-term unsecured debt rating thereof is not less than A-
(or the equivalent) from each of the Rating Agencies and the short-term
unsecured debt rating thereof is not less than A-1 (or the equivalent) from each
of the Rating Agencies; provided that a letter of credit shall cease to be a
Qualified Letter of Credit if at any time the long-term unsecured debt rating of
the issuing bank from any of the Rating Agencies shall fall below A- (or the
equivalent) or the short-term unsecured debt rating of the issuing bank from any
of the Rating Agencies shall fall below A-1 (or the equivalent). The following
terms and conditions shall apply to each Qualified Letter of Credit:
     (i) Each such Qualified Letter of Credit shall expressly provide that
partial draws are permitted thereunder.
     (ii) Each such Qualified Letter of Credit shall expressly provide that it
is freely transferable to any successor or assign of Lender, without payment of
any fee by Lender.
     (iii) Lender shall be entitled to draw on any Qualified Letter of Credit
immediately and without further notice (a) upon the occurrence and during the
continuance of any Event of Default, (b) if Borrower shall not have delivered to
Lender, no less than 30 days prior to the expiration date of such Qualified
Letter of Credit (including any renewal or extension thereof), a renewal or
extension of such Qualified Letter of Credit or a replacement Qualified Letter
of Credit for a term of not less than one year (or through the date that is
30 days beyond the Maturity Date, whichever is earlier), or (c) if the credit
rating or financial condition of the issuing bank falls below the ratings set
forth above in this definition and Borrower fails to satisfy its obligations
under Section 3.8(d).
          “Qualified Successor Borrower” means a Single-Purpose Entity that is
Controlled by one or more Qualified Successor Sponsors.

32



--------------------------------------------------------------------------------



 



          “Qualified Successor Lessee Borrower” means a Single-Purpose Entity
that is Controlled by the same Qualified Successor Sponsor that Controls each
other Qualified Successor Borrower and is a successor to a Lessee Borrower under
an Operating Lease.
          “Qualified Successor Sponsor” means a bank, saving and loan
association, investment bank, insurance company, trust company, commercial
credit corporation, pension plan, pension fund or pension advisory firm, mutual
fund, government entity or plan, real estate company, investment fund or an
institution substantially similar to any of the foregoing that, in each case, is
reasonably satisfactory to Administrative Agent (at the direction of the
Required Lenders, acting reasonably), provided in each case that such Person
(x) has total assets (in name or under management) in excess of $2 billion and
(except with respect to a pension advisory firm or similar fiduciary)
capital/statutory surplus or shareholder’s equity in excess of $1 billion (in
both cases, exclusive of the Properties), and (y) is regularly engaged in the
business of owning and/or operating properties similar to the Properties.
          “Qualified Survey” means, with respect to each of the Properties,
current title surveys of such Property, certified to Borrower, the title company
issuing the Qualified Title Insurance Policy and Administrative Agent and their
respective successors and assigns.
          “Qualified Title Insurance Policy” means an ALTA extended coverage
mortgagee’s title insurance policy for each of the Properties.
          “Rating Agency” means (i) until a Securitization or series of
Securitizations has occurred, which, in the aggregate shall have securitized the
entire Loan, S&P, Moody’s and Fitch, and (ii) from and after the occurrence of a
Securitization or series of Securitizations which, in the aggregate, shall have
securitized the entire Loan, those of S&P, Moody’s and Fitch that rate the
Certificates issued in such Securitization or series of Securitizations.
          “Rating Confirmation” means, with respect to any proposed action,
confirmation in writing from each of the Rating Agencies that such action shall
not result, in and of itself, in a downgrade, withdrawal or qualification of any
rating then assigned to any outstanding Certificates; except that if any portion
of the Loan shall not have been securitized pursuant to a Securitization rated
by the Rating Agencies, then “Rating Confirmation” shall instead mean that the
matter in question is subject to the prior written approval of both (x) the
applicable Rating Agencies (if and to the extent that any portion of the Loan
has been securitized pursuant to a Securitization or series of Securitizations
rated by such Rating Agencies), and (y) with respect to the portion of the Loan
that has not been securitized, Lender in its sole discretion. No Rating
Confirmation shall be regarded as having been received unless and until any
conditions imposed on its effectiveness by any Rating Agency shall have been
satisfied.
          “REA” means, with respect to each of the Properties, each instrument
described in the applicable Qualified Title Insurance Policy which (i) contains
a material agreement for reciprocal obligations between Property Owner Borrower
and any other parties thereto, or (ii) grants to Property Owner Borrower a
material right necessary for the operation and use of any of the Properties in
compliance with applicable land-use laws and/or zoning ordinances (including, by
way of example only, any agreement for parking spaces required for the operation
and use of

33



--------------------------------------------------------------------------------



 



a Property in compliance with applicable land-use laws and/or zoning
ordinances), as each may be amended, modified or replaced from time to time in
accordance herewith.
          “Recourse Guaranty” means the guaranty of recourse obligations, dated
as of the Closing Date, made in favor of Lender by Sponsor.
          “Reference Banks” means four major banks in the London interbank
market selected by the Administrative Agent at the direction of Required
Lenders.
          “Regulatory Change” means any change after the Closing Date in
federal, state or foreign laws or regulations or the adoption or the making,
after such date, of any interpretations, directives or requests applying to a
class of banks or companies controlling banks, including Lender, of or under any
federal, state or foreign laws or regulations (whether or not having the force
of law) by any court or governmental or monetary authority charged with the
interpretation or administration thereof.
          “Related Fund” means, with respect to any Lender that is an investment
fund, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.
          “Release” with respect to any Hazardous Substance means any release,
deposit, discharge, emission, leaking, leaching, spilling, seeping, migrating,
injecting, pumping, pouring, emptying, escaping, dumping, disposing or other
movement of Hazardous Substances into the indoor or outdoor environment
(including the movement of Hazardous Substances through ambient air, soil,
surface water, ground water, wetlands, land or subsurface strata).
          “Release Notice” has the meaning set forth in Section 2.2(a).
          “Release Parcel” means each grouping of the parcels of land set forth
on Schedule E-2 (which parcels are more particularly described on Schedule A-1).
          “Release Price” means,
          (i) with respect to any Property, other than the Stratosphere Excess
Land or any Release Parcel, the greater of (a) 100% of the Allocated Loan Amount
applicable thereto, and (b) 100% of the Net Proceeds from the sale of such
Property; and
          (ii) with respect to the Stratosphere Excess Land or any Release
Parcel, the greater of (a) $3,000,000 per acre (pro rated for partial acres),
and (b) 100% of the Net Proceeds from the sale of such Stratosphere Excess Land
or Release Parcel.
          “Remaining Property” means, as of the date of determination, that
portion of the Stratosphere Excess Land that has not been released pursuant to
Section 2.4.
          “Required Lenders” means (i) with respect to a Material Action,
Lenders holding in the aggregate more than 50% of the Principal Indebtedness and
(ii) with respect to a Unanimous Action, Lenders holding in the aggregate 100%
of the Principal Indebtedness.

34



--------------------------------------------------------------------------------



 



          “Reserve Excess” means, in connection with the release of a particular
Property pursuant to Section 2.2, Section 2.4 or Section 7.1, the excess amounts
(if any) contained in the Capital Expenditure Reserve Account and/or the
Deferred Maintenance and Environmental Reserve Account, in each case, solely to
the extent such amounts are attributable to the Property so released.
          “Restoration Threshold” has the meaning set forth in Section 5.16(a).
          “Restricted Information” means all financial information regarding
Borrower and the Properties except for the information contained in a report in
the form of Exhibit E-1.
          “Revenues” means all rents, rent equivalents, moneys payable as
damages pursuant to a Lease or in lieu of rent or rent equivalents, royalties
(including all oil and gas or other mineral royalties and bonuses), income,
receivables, receipts, revenues, deposits (including security, utility and other
deposits), accounts, cash, issues, profits, charges for services rendered, and
other consideration of whatever form or nature received by or paid to or for the
account of or benefit of Borrower from any and all sources including any
obligations now existing or hereafter arising or created out of the sale, lease,
sublease, license, concession or other grant of the right of the use and
occupancy of property or rendering of services by Borrower and proceeds, if any,
from business interruption or other loss of income insurance.
          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and its successors.
          “Second Floor Space” means the space delineated as such on Exhibit B
hereto.
          “Second Floor Space Release Price” means $25,000,000.
          “Securitization” means a transaction in which all or any portion of
the Loan is deposited into one or more trusts which issue Certificates to
investors, or a similar transaction.
          “Service” means the Internal Revenue Service or any successor agency
thereto.
          “Shared Intellectual Property” has the meaning set forth in Section
1.9.
          “Single Member LLC” means a limited liability company which either
(x) has only one economic member, or (y) has multiple members, none of which is
a Single-Purpose Equityholder.
          “Single-Purpose Entity” means, with respect to each Property, a Person
which (a) was formed under the laws of the State of Delaware or, in the case of
the Lessee Borrowers, exists under the laws of the State of Nevada, (i) in the
case of Property Owner Borrower and Lessee Borrower, solely for the purpose of
acquiring, holding, developing, owning, selling, leasing, transferring,
exchanging, managing, maintaining and operating the Properties, entering into
the Loan Documents, refinancing the Properties in connection with a permitted
repayment of the Loan in accordance herewith, and transacting any and all lawful
business that is incident, necessary and appropriate to accomplish the
foregoing, or (ii) in the case of Lessee Borrower, the leasing, maintenance and
operation of the Properties and transacting any and all lawful business

35



--------------------------------------------------------------------------------



 



that is incident, necessary and appropriate to accomplish the foregoing or
(iii) in the case of ACEP Borrower, operating the Properties and, together with
any Single-Purpose Equityholder of any Co-Borrower, owning all of the direct or
indirect ownership interests in each Co-Borrower and any Single-Purpose
Equityholder of any Co-Borrower, entering into this Agreement, transacting
prepayment or repayment of the Loan in accordance with this Agreement, and
transacting any and all lawful business that is incident, necessary and
appropriate to accomplish the foregoing or (iv) in the case of a Single-Purpose
Equityholder, an ownership interest in Borrower, (b) does not engage in any
business unrelated to (i) in the case of Property Owner Borrower and Lessee
Borrower, such Properties, (ii) in the case of ACEP Borrower, its operation of
the Properties and its direct or indirect ownership interest in each Co-Borrower
and any Single-Purpose Equityholder of each Co-Borrower, or (iii) in the case of
a Single-Purpose Equityholder, its ownership interest in Borrower, (c) does not
have any assets other than those related to (i) in the case of Property Owner
Borrower and Lessee Borrower, its interest in such Properties, or (ii) in the
case of ACEP Borrower, its operation of the Properties and its ownership
interests in Property Owner Borrower and any Single-Purpose Equityholder of
Property Owner Borrower or (iii) in the case of a Single-Purpose Equityholder,
its ownership interest and general partner or managing member, as the case may
be, role in Borrower, (d) does not have any Debt, other than, in the case of
Borrower, Permitted Debt or, in the case of a Single-Purpose Equityholder,
unsecured trade and operational debt incurred in the routine administration of
Borrower, (e) maintains books, accounts, records, financial statements,
stationery, invoices and checks which are separate and apart from those of any
other Person (except that such Person’s financial position, assets, results of
operations and cash flows may be included in the consolidated financial
statements and tax returns of an Affiliate of such Person in accordance with
GAAP, provided that any such consolidated financial statements shall contain a
note indicating that such Person and its Affiliates are separate legal entities
and maintain records, books of account separate and apart from any other
Person), (f) is subject to and complies with all of the limitations on powers
and separateness requirements set forth in the organizational documentation of
such Person as of the Closing Date, if any, (g) holds itself out as being a
Person separate and apart from each other Person and not as a division or part
of another Person, (h) conducts its business in its own name (except for
services rendered by a manager under a management agreement with an Affiliate,
so long as such manager, or equivalent thereof, under such management agreement
holds itself out as an agent of such Person), (i) exercises reasonable efforts
to correct any known misunderstanding actually known to it regarding its
separate identity, and maintains an arm’s-length relationship with its
Affiliates, (j) except as contemplated under the Loan Documents, pays its own
liabilities out of its own funds (including the salaries of its own employees)
and reasonably allocates any overhead that is shared with an Affiliate,
including paying for shared office space and services performed by any officer
or employee of an Affiliate, (k) maintains a sufficient number of employees in
light of its contemplated business operations, (l) in the case of (i) a
corporation, observes all applicable corporate formalities in all material
respects, (ii) a limited liability company, observes all applicable limited
liability company formalities in all material respects, and (iii) a limited
partnership, observes all applicable limited partnership formalities in all
material respects, (m) except as contemplated under the Loan Documents, does not
commingle its assets with those of any other Person and holds such assets in its
own name, (n) except as set forth in the Loan Documents, does not assume,
guarantee or become obligated for the debts of any other Person, and does not
hold out its credit as being available to satisfy the obligations or securities
of others, (o) does not acquire

36



--------------------------------------------------------------------------------



 



obligations or securities of its shareholders, members or partners (other than
the Gaming Equipment Facility Agreements), (p) except as set forth in the Loan
Documents, does not pledge its assets for the benefit of any other Person and
does not make any loans or advances to any Person (other than the Gaming
Equipment Facility Agreements), (q) currently (i.e., as of the date of this
Agreement) maintains, and intends to maintain adequate capital in light of its
contemplated business operations from and to the extent of its revenues,
(r) except in the case of ACEP Borrower and any Lessee Borrower, has two
Independent Directors, or, in the case of limited partnership, has a
Single-Purpose Equityholder with two Independent Directors, (s) except in the
case of ACEP Borrower and any Lessee Borrower, has by-laws or an operating
agreement, or, in the case of a limited partnership, has a Single-Purpose
Equityholder with by-laws or an operating agreement, which provides that, for so
long as the Loan is outstanding, such Person shall not take or consent to any of
the following actions except to the extent expressly permitted in this Agreement
and the other Loan Documents:
     (i) the dissolution, liquidation, consolidation, merger or sale of all or
substantially all of its assets (and, in the case of Single-Purpose
Equityholder, the assets of Borrower);
     (ii) the engagement by such Person in any business other than (w) in the
case of Property Owner Borrower, the acquisition, financing, refinancing,
holding, development, management, selling, leasing, transferring, exchanging,
ownership, maintenance and operation of the Properties, and activities
incidental thereto, (x) in the case of Lessee Borrower, the leasing, maintenance
and operation of the Properties, and activities incidental thereto (y) in the
case of ACEP Borrower, the operation of the Properties and the acquisition and
ownership of its ownership interests in Property Owner Borrower and Property
Owner Borrower GP, and activities incidental thereto and (z) in the case of a
Single-Purpose Equityholder, activities incidental to its role as the sole
general partner or managing member, as the case may be, of Borrower;
     (iii) the filing, or consent to the filing, of a bankruptcy or insolvency
petition, any general assignment for the benefit of creditors or the institution
of any other insolvency proceeding, or the seeking or consenting to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official in respect of such Person without the
affirmative vote of both of its Independent Directors (and, in the case of a
Single-Purpose Equityholder, in respect of Borrower without the affirmative vote
of both of such Single-Purpose Equityholder’s Independent Directors); and
     (iv) any amendment or modification of any provision of its (and, in the
case of a Single-Purpose Equityholder, Borrower’s) organizational documents
relating to qualification as a “Single-Purpose Entity”,
and (u) except in the case of ACEP Borrower and any Lessee Borrower, if such
entity is a Single Member LLC, has organizational documents which provide that
upon the occurrence of any event (other than a permitted equity transfer) that
causes its sole member to cease to be a member while the Loan is outstanding, to
the fullest extent permitted by law, the personal representative of such member
shall be authorized to, and shall, within 90 days after the occurrence of the
event that terminated the continuing membership of such member in the Single

37



--------------------------------------------------------------------------------



 



Member LLC, agree in writing (i) to continue the existence of the Single Member
LLC without dissolution and (ii) to the admission of the personal representative
or its nominee or designee, as the case may be, as a substitute member of the
Single Member LLC.
          “Single-Purpose Equityholder” means an entity that both (i) is a
Single-Purpose Entity that is a limited liability company or corporation formed
under the laws of the State of Delaware or the State of Nevada and (ii) serves
as the general partner or managing member of Borrower, it being understood that
in no event shall ACEP Borrower be required to have Single-Purpose Equityholder.
          “Sponsor” means Whitehall Street Global Real Estate Limited
Partnership 2007, a Delaware limited partnership.
          “Spread” means one thousand basis points (10.00%).
          “Spread Maintenance Amount” means:
          (i) with respect to the period commencing on the Closing Date to but
excluding the second anniversary of the Closing Date, the product of (1) 1/360,
times (2) the Spread, times (3) the number of days from and including the date
of prepayment through and second anniversary of the Closing Date, times (4) the
amount repaid;
          (ii) with respect to the period commencing on the second anniversary
of the Closing Date to but excluding the third anniversary of the Closing Date,
1.5% of the amount repaid;
          (iii) with respect to the period commencing on the third anniversary
of the Closing Date to but excluding the fourth anniversary of the Closing Date,
0.5% of the amount repaid; and
          (iv) with respect to the period commencing on the fourth anniversary
of the Closing Date to but excluding the Maturity Date, zero.
          “Spread Maintenance Period” means the period from the Closing Date to
but excluding the fourth anniversary of the Closing Date.
          “Stratosphere” means the Property described on Schedule A-1, together
with all buildings and improvements thereon.
          “Stratosphere Excess Land” means, collectively, all of the Release
Parcels together with all buildings and improvements thereon.
          “Subordination of Operating Lease Agreement” means those certain
Subordination of Operating Lease Agreements, dated as of the Closing Date, by
each Lessee Borrower for the benefit of Lender.
          “Subordination of Property Management Agreement” means those certain
consents and agreements of manager and subordinations of management agreements
that may be

38



--------------------------------------------------------------------------------



 



executed by an Approved Property Manager from time to time, if any, as the same
may from time to time be modified or replaced in accordance herewith,
substantially in the form attached hereto as Exhibit D.
          “Surplus Cash Amortization Reserve Account” has the meaning set forth
in Section 3.5(a).
          “Tax and Insurance Reserve Account” has the meaning set forth in
Section 3.4(a).
          “Taxes” means all real estate and personal property taxes,
assessments, fees, taxes on rents or rentals, water rates or sewer rents,
facilities and other governmental, municipal and utility district charges or
other similar taxes or assessments now or hereafter levied or assessed or
imposed against the Properties or Borrower with respect to the Properties or
rents therefrom or which may become Liens upon any of the Properties, without
deduction for any amounts reimbursable to Borrower by third parties.
          “Tenant” means any Person liable by contract or otherwise to pay
monies (including a percentage of gross income, revenue or profits) pursuant to
a Lease.
          “Tenant Improvements” means, collectively, (i) tenant improvements to
be undertaken for any Tenant which are required to be completed by or on behalf
of Property Owner Borrower pursuant to the terms of such Tenant’s Lease, and
(ii) tenant improvements paid or reimbursed through allowances to a Tenant
pursuant to such Tenant’s Lease.
          “Test Period” means each 12-month period ending on the last day of a
Fiscal Quarter.
          “Trade Payables” means unsecured amounts payable by or on behalf of
Borrower for or in respect of the operation of the Properties in the ordinary
course and which would under GAAP be regarded as ordinary expenses, including
amounts payable to suppliers, vendors, contractors, mechanics, materialmen or
other Persons providing property or services to the Properties or Borrower and
the capitalized amount of any ordinary-course financing leases.
          “Transaction” means, collectively, the transactions contemplated by
the Loan Documents.
          “Transaction Costs” means the costs and expenses described in Section
9.17.
          “Transfer” means (i) with respect to the Properties, the sale or other
whole or partial conveyance of all or any portion of any of the Properties or
any direct or indirect interest therein to a third party, including granting of
any purchase options, rights of first refusal, rights of first offer or similar
rights in respect of any portion of such Property or the subjecting of any
portion of such Property to restrictions on transfer; except that the conveyance
of a space lease at such Property in accordance herewith shall not constitute a
Transfer and (ii) with respect to the Equity Collateral, unless expressly
permitted hereunder, the pledge, sale or other whole or partial conveyance to a
third party of either or both of (x) the Equity Collateral or any direct or
indirect interest therein (other than any pledge, sale or other whole or partial
conveyance of direct or indirect equity interests in Whitehall) and/or (y) the
transfer of any other direct interest in

39



--------------------------------------------------------------------------------



 



Property Owner Borrower or Property Owner Borrower GP. For the avoidance of
doubt, neither (i) transfers of direct and indirect equity interests in ACEP
Borrower (including, without limitation, transfers of interests in W2007/ACEP
Holdings, LLC) to the extent not constituting a Change of Control hereunder, nor
(ii) equity pledges to the extent not prohibited under Section 7.1(f) shall
constitute a “Transfer” hereunder.
          “Unanimous Action” means (i) any Unanimous Modification, (ii) any
determination with respect to the disposition of Hazardous Substances at any of
the Properties, (iii) any instruction to the Cash Management Bank or a bank at
which a Blocked Account or Pledged Operating Account is held to release amounts
to any Borrower, except in accordance with the terms of this Agreement or any
other Loan Document, (iv) the subordination of any lien created pursuant to the
terms of this Agreement or any of the other Loan Documents, (v) any amendment to
any single purpose entity provisions contained in this Agreement or any of the
other Loan Documents (including, without limitation, any modification of the
definition of “Single-Purpose Entity” and/or “Independent Director”), or the
approval of any amendment of the operating agreement of any Borrower relating to
the single-purpose entity provisions or Independent Director provisions
contained therein, (vi) any Assumption and (vii) any disbursement to Borrower
pursuant to Section 3.5(c).
          “Unanimous Modification” means any written amendments, supplements or
modifications to, or waivers of, this Agreement and/or to the other Loan
Documents (including amendments and restatements hereof or thereof) that:
          (i) forgive or reduce the Principal Indebtedness or extend the
Maturity Date;
          (ii) forgive or reduce the amount of, or the stated rate of, any
interest or fee payable under the Loan Documents;
          (iii) extend the scheduled date of any payment of principal, interest
or fees or change the order of application of any amounts paid by Borrower;
          (iv) release Borrower from its obligation to repay the Loan or any of
Borrower’s material obligations under the Loan Documents;
          (v) release any portion of the Collateral which secures the Loan,
except pursuant to the terms hereof and the other Loan Documents;
          (vi) amend, modify or waive any provision of Section 9.3 or this
definition;
          (vii) amend or modify the definition of “Required Lenders”
          (viii) consent to the assignment or transfer by Borrower of any of its
rights and obligations under the Loan Documents;
          (ix) amend, modify or waive any provision of Article VII (except
Section 7.1(e)); or

40



--------------------------------------------------------------------------------



 



          (x) impose restrictions on assignments and participations that are
more restrictive than, or additional to, those set forth in Section 9.7 without
the consent of each Lender directly affected thereby.
          “Use” means, with respect to any Hazardous Substance, the generation,
manufacture, processing, distribution, handling, use, treatment, recycling or
storage of such Hazardous Substance or transportation of such Hazardous
Substance.
          “U.S. Person” means a United States person within the meaning of
Section 7701(a)(30) of the Code.
          “U.S. Tax” means any present or future tax, assessment or other charge
or levy imposed by or on behalf of the United States of America or any taxing
authority thereof that is not an Excluded Tax.
          “Whitehall” means, individually or collectively, as the context may
require, W2007 Finance Sub, LLC and Whitehall Parallel Global Real Estate
Limited Partnership 2007.
          “Working Capital Excess” means the amount by which the aggregate funds
on deposit in the Pledged Operating Accounts (excluding amounts contained in the
Equity Contribution Account) exceeds the Minimum Working Capital Amount.
          (b) Rules of Construction. All references to sections, schedules and
exhibits are to sections, schedules and exhibits in or to this Agreement unless
otherwise specified. Unless otherwise specified: (i) all meanings attributed to
defined terms in this Agreement shall be equally applicable to both the singular
and plural forms of the terms so defined, (ii) “including” means “including, but
not limited to”, (iii) “mortgage” means a mortgage, deed of trust, deed to
secure debt or similar instrument, as applicable, and “mortgagee” means the
secured party under a mortgage, deed of trust, deed to secure debt or similar
instrument, (iv) references to Payment Dates that fall in specified months
ignore the preceding Business Day convention and (v) each reference to
“Borrower”, “Lessee Borrower”, “Casino Lessee Borrower”, “Hotel Lessee Borrower”
and “Property Owner Borrower” shall mean such Borrowers collectively and/or
individually, as the context may logically require. All accounting terms not
specifically defined in this Agreement shall be construed in accordance with
GAAP, as same may be modified in this Agreement; provided, however, that with
respect to the application of GAAP to the calculation of DSCR and Debt to
EBITDA, such calculations shall be made in accordance with GAAP as in existence
as of the date hereof. For the avoidance of doubt, any breach of a covenant or
representation hereunder by any individual Borrower, or any Event of Default
caused by any individual Borrower, shall, in each case, constitute a breach or
Event of Default, as the case may be, by each and every Borrower hereunder. Any
reference herein to an Agent taking, or refraining from taking, an action in its
sole or reasonable discretion shall be construed to mean that such Agent shall
take or refrain from taking such action at the direction of the Required Lenders
at Required Lenders’ sole or reasonable discretion, as the case may be.

41



--------------------------------------------------------------------------------



 



ARTICLE I
GENERAL TERMS
          1.1. The Loan. On the Closing Date, subject to the terms and
conditions of this Agreement, Lender shall make a loan to Borrower (the “Loan”)
in an amount equal to the Loan Amount. The Loan shall initially be represented
by a single Note which shall bear interest as described in this Agreement at a
per annum rate as provided in Section 1.3(a). The Loan shall be secured by the
Collateral.
          1.2. The Term. The Maturity Date of the Loan shall be the Payment Date
in June 2014, or such earlier date as may result from acceleration in accordance
with this Agreement.
          1.3. Interest and Principal.
          (a) Commencing with the Initial Payment Date and on each and every
Payment Date thereafter, Borrower shall pay to Administrative Agent for the
benefit of Lender interest on the Principal Indebtedness for the Interest
Accrual Period in which such Payment Date falls at a rate per annum equal to the
Applicable Interest Rate (except that interest shall be payable on the
Indebtedness, including due but unpaid interest, at the Default Rate with
respect to any portion of such Interest Accrual Period falling during the
continuance of an Event of Default). Interest payable hereunder shall be
computed on the basis of a 360-day year and the actual number of days elapsed.
Administrative Agent shall remit to each Lender hereunder such Lender’s pro rata
share of any and all amounts received by Administrative Agent pursuant to this
Section 1.3 on the day of Administrative Agent’s receipt thereof (or, if
received later than 11:00 a.m., New York City time, on the next succeeding
Business Day).
          (b) No prepayments of the Loan shall be permitted except as provided
in Sections 2.1, 2.2, 3.9(c), 5.16(e). The entire outstanding Principal
Indebtedness, together with all interest thereon through the end of the Interest
Accrual Period in which the applicable Maturity Date falls (calculated as if
such Principal Indebtedness were outstanding for the entire Interest Accrual
Period) and all other amounts then due under the Loan Documents shall be due and
payable by Borrower to Administrative Agent, for the benefit of Lender, on the
applicable Maturity Date.
          (c) Other than in the case of payments in respect of principal due on
the Maturity Date or upon acceleration of the Loan hereunder, any payments of
interest not paid when due hereunder shall bear interest at the applicable
Default Rate and, when paid, shall be accompanied by a late fee in an amount
equal to 2% times the amount of such late payment. Borrower acknowledges that
(i) a delinquent payment will cause damage to Lender; (ii) the late fee is
intended to compensate Lender for the loss of use of the delinquent payment and
the expense incurred and time and effort associated with recovering the
delinquent payment; (iii) it will be extremely difficult and impractical to
ascertain the extent of Lender’s damages caused by the delinquency; and (iv) the
late fee represents Lender’s and Borrower’s reasonable estimate of Lender’s
damages from the delinquency and is not a penalty.

42



--------------------------------------------------------------------------------



 



          (d) Whenever in this Agreement Borrower is required to make a payment
to any Lender, whether a payment of interest, principal or otherwise, Borrower
will have satisfied its obligation upon making such payment to the
Administrative Agent for the benefit of Lender.
          (e) Administrative Agent shall have no duty, liability or obligation
to calculate any amounts due by the Borrower under this Agreement and the Loan
Documents, including, without limitation, the amounts of interest due to the
Lender on any Payment Date.
          (f) Administrative Agent shall only be obligated to transfer any
amounts to the Lender if and to the extent Administrative Agent has actually
received such amounts from Borrower or a Collateral Account in accordance with
the terms of the Loan Documents.
          1.4. Determination of Interest Rate.
          (a) Subject to the terms and conditions of this Section 1.4, the Loan
shall be a LIBOR Loan and Borrower shall pay interest on the Principal
Indebtedness at the LIBOR Rate of Interest for the applicable Interest Accrual
Period. Each determination by the Administrative Agent of the Applicable
Interest Rate shall be made in accordance with the provisions of this Agreement
and shall be conclusive and binding for all purposes, absent manifest error.
          (b) In the event that Lender shall determine (which determination
shall be conclusive and binding upon Borrower absent manifest error) that by
reason of circumstances affecting the interbank eurodollar market, adequate and
reasonable means do not exist for ascertaining LIBOR, then Administrative Agent
shall give notice to Borrower by telephone of such determination, confirmed in
writing as promptly as practicable, but in any event at least one Business Day
prior to the last day of the related Interest Accrual Period. If such notice is
given, the related outstanding LIBOR Loan (including any and all portions
thereof held by Lender pursuant to an Assignment or participation) shall be
converted to a Prime Rate Loan as of the last day of the then current Interest
Accrual Period.
          (c) If, pursuant to the terms of this Agreement, any portion of the
Loan has been converted to a Prime Rate Loan and Lender shall determine (which
determination shall be conclusive and binding upon Borrower absent manifest
error) that the event(s) or circumstance(s) which resulted in such conversion
shall no longer be applicable, Administrative Agent shall give notice of such
determination to Borrower and to each Lender by telephone, confirmed in writing
as promptly as practicable, but in any event at least two Business Days prior to
the last day of the related Interest Accrual Period. If such notice is given,
the related outstanding Prime Rate Loan shall be converted to a LIBOR Loan as of
the last day of the then current Interest Accrual Period.
          (d) If at any time after the date hereof any law is adopted or changed
or the interpretation or application thereof is changed, and the effect of same
is to make it unlawful for Lender to maintain a LIBOR Loan as contemplated
hereunder and the events giving rise thereto affect similarly situated banks or
financial institutions generally, (i) Lender shall thereafter have no obligation
to convert a Prime Rate Loan to a LIBOR Loan and (ii) any outstanding LIBOR Loan
shall be converted automatically to a Prime Rate Loan as of the last day of the
then-current Interest Accrual Period or within such earlier period as required
by law.

43



--------------------------------------------------------------------------------



 



          1.5. Interest Rate Cap Agreements.
          (a) On or prior to the 60th day following the date hereof (or such
earlier date as may be determined by the Required Lenders in their sole
discretion, which date shall be not less than ten days after Borrower’s receipt
of written notice from the Required Lenders), Borrower shall obtain, and
thereafter maintain in effect (unless replaced pursuant to Section 1.5(e)
below), an Interest Rate Cap Agreement, which shall cover the period from the
date such Interest Rate Cap Agreement is obtained to but excluding the second
anniversary of the Closing Date and have a notional amount that is not less than
the Principal Indebtedness. On or prior to the second anniversary of the Closing
Date, Borrower shall obtain, and thereafter maintain in effect (unless replaced
pursuant to Section 1.5(e) below), an Interest Rate Cap Agreement, which shall
cover the period from such second anniversary of the Closing Date to and
including the third anniversary of the Closing Date and have a notional amount
that is not less than the Principal Indebtedness. On or prior to the third
anniversary of the Closing Date, Borrower shall obtain, and thereafter maintain
in effect (unless replaced pursuant to Section 1.5(e) below), an Interest Rate
Cap Agreement, which shall cover the period from such third anniversary of the
Closing Date to and including the fourth anniversary of the Closing Date and
have a notional amount that is not less than the Principal Indebtedness. On or
prior to the fourth anniversary of the Closing Date, Borrower shall obtain, and
thereafter maintain in effect (unless replaced pursuant to Section 1.5(e)
below), an Interest Rate Cap Agreement, which shall cover the period from such
fourth anniversary of the Closing Date to and including the Maturity Date and
have a notional amount that is not less than the Principal Indebtedness. Any
Interest Rate Cap Agreement shall have a LIBOR strike rate equal to or less than
the LIBOR Strike Rate. Failure to obtain any such Interest Rate Cap Agreement on
or prior to the respective date set forth above shall constitute an immediate
Event of Default.
          (b) Immediately following its acquisition of each Interest Rate Cap
Agreement, Borrower shall collaterally assign to Collateral Agent, for the
benefit of Lender, pursuant to an Assignment of Interest Rate Cap Agreement all
of its right, title and interest in any and all payments under such Interest
Rate Cap Agreement and shall deliver to Collateral Agent an executed counterpart
of such Interest Rate Cap Agreement and obtain the consent of the Acceptable
Counterparty to such collateral assignment (as evidenced by the Acceptable
Counterparty’s execution of such Assignment of Interest Rate Cap Agreement).
          (c) Borrower shall comply with all of its obligations under the terms
and provisions of each Interest Rate Cap Agreement. All amounts paid under an
Interest Rate Cap Agreement shall be deposited directly into the Cash Management
Account. Borrower shall take all actions reasonably requested by Administrative
Agent to enforce Lender’s and Collateral Agent’s rights under each Interest Rate
Cap Agreement in the event of a default by the counterparty thereunder and shall
not waive, amend or otherwise modify any of its material rights thereunder.
          (d) If, at any time during the term of the Loan, the counterparty to
the Interest Rate Cap Agreement then in effect ceases to be an Acceptable
Counterparty and thereafter fails to abide by the requirements set forth in such
Interest Rate Cap Agreement with respect to ratings downgrades, then Borrower
shall promptly obtain a replacement Interest Rate Cap Agreement satisfying the
requirements set forth in paragraph (a) above with a counterparty that

44



--------------------------------------------------------------------------------



 



is an Acceptable Counterparty, which replacement Interest Rate Cap Agreement
shall be collaterally assigned to Collateral Agent as set forth in paragraph
(b) above.
          (e) At Closing and at any time that Borrower obtains a replacement
Interest Rate Cap Agreement pursuant to this Section 1.5, Borrower shall cause
to be delivered to Administrative Agent a legal opinion or opinions from counsel
to the applicable Acceptable Counterparty (which counsel may be internal
counsel) in form and substance reasonably satisfactory to Lender.
          (f) Borrower may, without the consent of Lender or any Agent, cause
the notional amount of the Interest Rate Cap Agreements required pursuant to
Sections 1.5 to be reduced, dollar-for-dollar, by any actual prepayment of the
Loan made in accordance herewith and Collateral Agent shall, at the direction of
Required Lenders and at Borrower’s sole cost and expense, cooperate with
Borrower in effecting such reduction, provided that the notional amount thereof
shall at no time be less than the Principal Indebtedness.
          (g) Collateral Agent shall have no duty, obligation or liability under
this Section 1.5 other than to receive any Assignment of Interest Rate Cap
Agreement delivered by Borrower. Without limiting the generality of the
foregoing, Collateral Agent shall not be required to request any Assignment of
Interest Rate Cap Agreement, to monitor Borrower’s compliance with the terms of
any such agreement or to review the terms of any such agreement.
          1.6. Method and Place of Payment. Except as otherwise specifically
provided in this Agreement, all payments and prepayments under this Agreement
and the Notes (including any deposit into the Cash Management Account pursuant
to Section 3.2(c) and any reserve deposits required hereunder) shall be made to
Administrative Agent for the benefit of Lender not later than 11:00 a.m., New
York City time, on the date when due and shall be made in lawful money of the
United States of America by wire transfer in federal or other immediately
available funds to the account specified from time to time in a writing by
Administrative Agent to Borrower. Any funds received by Administrative Agent
after such time shall be deemed to have been paid on the next succeeding
Business Day. Administrative Agent shall notify Borrower in writing of any
changes in the account to which payments are to be made. If the amount received
from the Cash Management Account pursuant to Section 3.2(b) is less than the sum
of all amounts then due and payable or required to be deposited hereunder, such
amount shall be applied, at Lender’s sole discretion, either toward the
components of the Indebtedness (e.g., interest, principal and other amounts
payable hereunder) and the Notes in such sequence as Lender shall elect in its
sole discretion (subject, as between the holders of the Notes, to any
intercreditor agreement), or toward the payment of Taxes, Property Operating
Expenses, FF&E and Capital Expenditures. Administrative Agent shall remit to
each Lender hereunder such Lender’s pro rata share of any and all amounts
received by Administrative Agent pursuant to this Section 1.6, on the day of
Administrative Agent’s receipt thereof (or, if received later than 11:00 a.m.,
New York City time, on the next succeeding Business Day).
          1.7. Regulatory Change. If, as a result of any Regulatory Change, any
reserve, special deposit or similar requirements relating to any extensions of
credit or other assets of, or any deposits with, any Lender is imposed, modified
or deemed applicable and the result is to increase the cost to such Lender of
making LIBOR-based loans, or to reduce the amount

45



--------------------------------------------------------------------------------



 



receivable by Lender hereunder in respect of any portion of the Loan with
respect to LIBOR-based loans by a material amount (such increases in cost and
reductions in amounts receivable, “Increased Costs”), then Borrower agrees that
it will pay to Lender upon Lender’s request such additional amount or amounts
(based upon a reasonable allocation thereof by such Lender to the LIBOR-based
loans made by such Lender) as will compensate such Lender for such Increased
Costs to the extent that such Increased Costs are reasonably allocable to the
Loan. Lender will notify Borrower in writing of any event occurring after the
Closing Date which will entitle Lender to compensation pursuant to this
Section 1.7 as promptly as practicable after it obtains knowledge thereof and
determines to request such compensation and will designate a different lending
office if such designation will avoid the need for, or reduce the amount of,
such compensation and will not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender. If such Lender shall fail to notify
Borrower of any such event within 90 days following the end of the month during
which such event occurred, then Borrower’s liability for any amounts described
in this Section 1.7 incurred by such Lender as a result of such event shall be
limited to those attributable to the period occurring subsequent to the 90th day
prior to the date upon which such Lender actually notified Borrower of the
occurrence of such event. Notwithstanding the foregoing, in no event shall
Borrower be required to compensate any Lender (i) for any portion of the income
or franchise taxes of Lender, whether or not attributable to payments made by
Borrower and (ii) unless the events giving rise to such compensation affect
similarly situated banks or financial institutions generally and are not
applicable to such lender solely or primarily by reason of such lender’s
particular conduct or condition. If a Lender requests compensation under this
Section 1.7, Borrower may, by notice to Lender, require that such Lender furnish
to Borrower a statement setting forth in reasonable detail the basis for
requesting such compensation and the method for determining the amount thereof.
This Section 1.7 shall apply only with respect to any portion of the Loan that
is not contained in a Securitization. This Section 1.7 shall not apply to a
regulatory change with respect to any taxes (including, but not limited to, U.S.
Taxes).
          1.8. Taxes.
          (a) Borrower agrees to indemnify Lender and Agents against any present
or future stamp, documentary or other similar or related taxes or other similar
or related charges now or hereafter imposed, levied, collected, withheld or
assessed by any United States Governmental Authority by reason of the execution
and delivery of the Loan Documents and any consents, waivers, amendments and
enforcement of rights under the Loan Documents.
          (b) If Borrower is required by law to withhold or deduct any amount
from any payment hereunder in respect of any U.S. Tax, Borrower shall withhold
or deduct the appropriate amount, remit such amount to the appropriate
Governmental Authority and pay to each Person to whom there has been an
Assignment or Participation of a Loan and who is not a U.S. Person such
additional amounts as are necessary in order that the net payment of any amount
due to such non-U.S. Person hereunder after deduction for or withholding in
respect of any U.S. Tax imposed with respect to such payment (or in lieu
thereof, payment of such U.S. Tax by such non-U.S. Person), will not be less
than the amount stated in this Agreement to be then due and payable; except that
the foregoing obligation to pay such additional amounts shall not apply (i) to
the extent that Borrower would be required to withhold or deduct any U.S. Tax if
a payment to an assignee would be made on the date of the Assignment or
Participation (for the avoidance of

46



--------------------------------------------------------------------------------



 



doubt, Borrower shall not be required to pay any additional amounts under this
Section 1.8(b) to the extent that the rate of withholding or payments to an
assignee on any Payment Date is equal to or less than the rate of withholding
that would apply to payments to such assignee if a payment was made on the date
of such Assignment or Participation), (ii) to any assignee that has not complied
with the obligations contained in Section 9.7(c), (iii) to any U.S. Taxes
imposed solely by reason of the failure by such Person (or, if such Person is
not the beneficial owner of the relevant Loan, such beneficial owner) to comply
with applicable certification, information, documentation or other reporting
requirements concerning the nationality, residence, identity or connections with
the United States of America of such Person (or beneficial owner, as the case
may be) if such compliance is required by statute or regulation of the United
States of America as a precondition to relief or exemption from such U.S. Taxes;
or (iv) with respect to any Person who is a fiduciary or partnership or other
than the sole beneficial owner of such payment, to any U.S. Tax imposed with
respect to payments made under any Note to a fiduciary or partnership to the
extent that the beneficial owner or member of the partnership would not have
been entitled to the additional amounts if such beneficial owner or member of
the partnership had been the holder of the Note. Within 30 days after paying any
amount from which it is required by law to make any deduction or withholding,
and within 30 days after it is required by law to remit such deduction or
withholding to any relevant taxing or other authority, Borrower shall deliver to
such non-U.S. Person satisfactory evidence of such deduction, withholding or
payment (as the case may be). This Section 1.8(b) shall apply only with respect
to any portion of the Loan that is not contained in a Securitization.
          1.9. Release.
          (a) Upon (i) payment of the Indebtedness in full when permitted or
required hereunder or (ii) release of any Property pursuant to Section 2.2,
Section 2.4 or Section 7.1(n) hereunder, Collateral Agent shall, at Borrower’s
sole cost and expense, execute and deliver to Borrower instruments requested by
Borrower for filing in the applicable jurisdictions, prepared by Borrower and
reasonably acceptable to Administrative Agent, to, at Borrower’s election:
(1) release and discharge the Liens of the Loan Documents on all Collateral (or
the applicable portion thereof in the case of a release of less than all of the
Properties pursuant to the terms of this Agreement), securing payment of the
Indebtedness (or such applicable portion thereof in the case of a release of
less than all of the Properties pursuant to the terms of this Agreement) (in
each case subject to Borrower’s obligation to pay any associated fees and
expenses), including all balances in the Collateral Accounts and the return of
any Qualified Letters of Credit (or such applicable portion thereof in the case
of the release of less than all of the Properties pursuant to the terms of this
Agreement); or (2) (x) in the case of a prepayment in full of the Indebtedness,
assign the Mortgage to a new lender designated by Borrower and endorse the Notes
(and any other applicable Loan Documents), to a new lender designated by
Borrower or, (y) in the case of a release of less than all of the Properties
pursuant to the terms of this Agreement, assign the Mortgage to a new lender
designated by Borrower and sever the Notes, at Borrower’s sole cost and expense,
into multiple Notes, such that a separate Note or Notes shall represent the
Allocated Loan Amount of the Property or Properties released pursuant to the
terms of this Agreement and the other Note or Notes shall represent the
Principal Indebtedness after giving effect to such release, and assign the
Note(s) representing the Allocated Loan Amount of the Property or Properties
released to a new lender designated by Borrower. In addition, if there is
Intellectual Property pledged as Collateral used by more than one Property
(“Shared Intellectual Property”),

47



--------------------------------------------------------------------------------



 



upon the release of the Liens pursuant to the foregoing sentence on the majority
of the Properties for which such Shared Intellectual Property is used, at
Borrower’s election, Collateral Agent shall, at Borrower’s sole cost and
expense, execute and deliver to Borrower instruments requested by Borrower for
filing in the applicable jurisdictions, prepared by Borrower and reasonably
satisfactory to Borrower and Lender, to release such Shared Intellectual
Property from the Liens under the Loan Documents, provided that prior to such
execution and delivery, Borrower shall deliver to Administrative Agent a license
reasonably satisfactory to Required Lenders, that includes a non-exclusive,
perpetual, irrevocable, worldwide (to the extent Borrower has the ability to
grant a worldwide license), royalty-free, sublicenseable (to vendors,
contractors, or other third parties providing services to Borrower or its
Affiliates or otherwise involved in the operation of the business of Borrower or
its Affiliates) and non-transferable (except in the event of a foreclosure or an
Event of Default for a specific Property, in which case such license shall
become freely assignable and transferable to any Person involved in the
operation of such Property) right to use such Intellectual Property in
connection with the operation of the remaining Co-Borrowers’ Properties
(including the right to disclose and share such data in connection therewith
subject to reasonable confidentiality restrictions as may be appropriate to
protect trade secret status, as applicable), except to the extent the foregoing
would violate or breach any legal or contractual restriction unless and until
such legal or contractual restriction is rendered ineffective pursuant to Part 4
of Article 9 of the Uniform Commercial Code as in effect in any applicable
jurisdiction, and such license is pledged to Collateral Agent as additional
Collateral in a manner reasonably satisfactory to Lender.
          (b) Whether or not expressly stated herein or in any other Loan
Document, in connection with (i) any release, discharge, assignment, transfer or
any similar action under the Loan Documents, in whole or in part, with respect
to the Liens of the Loan Agreement and/or the other Loan Documents on the
Collateral and (ii) the execution and delivery by the Collateral Agent of any
instruments or other documents, and/or the taking of any other action by the
Collateral Agent, in connection therewith, the Collateral Agent shall be
entitled to receive (A) a written direction from the Required Lenders and (B) an
Officer’s Certificate from Borrower stating that (x) the release, discharge,
assignment, transfer or other action and (y) the execution and delivery and/or
other action to be taken by the Collateral Agent each complies with the terms of
the Loan Documents and that all conditions precedent thereto (other than
discretionary actions or determinations of the Lender) provided in the Loan
Documents have been complied with.
ARTICLE II
VOLUNTARY PREPAYMENT; ASSUMPTION
          2.1. Voluntary Prepayment; Mandatory Prepayment.
          (a) Borrower may voluntarily prepay the Loan in whole or in part on
any Business Day (and shall prepay the Loan pursuant to Section 3.5(d) and in
connection with the release of any Property pursuant to Section 2.2), except
that no prepayments shall be permitted during the last two Business Days in any
Interest Accrual Period unless such prepayment is accompanied by interest in
respect of the next succeeding Interest Accrual Period as set forth in the next
sentence. Each such prepayment shall be accompanied by (i) the amount of
interest theretofore accrued but unpaid in respect of the principal amount so
prepaid; plus (ii) the amount

48



--------------------------------------------------------------------------------



 



of interest which would have accrued on the principal amount so prepaid had it
remained outstanding through the end of the Interest Accrual Period in which
such prepayment is made (plus, without duplication, in the case of a prepayment
during the last two Business Days during an Interest Accrual Period, the amount
of interest which would have accrued on the principal amount so prepaid had it
remained outstanding through the end of the Interest Accrual Period following
the Interest Accrual Period in which such prepayment is made); and for avoidance
of doubt, no interest shall be payable in respect of the amount so prepaid after
payment of the amounts set forth herein on the date of such prepayment. In
addition, if such prepayment is made during the Spread Maintenance Period, such
prepayment shall be accompanied by the applicable Spread Maintenance Amount;
provided, however, that no Spread Maintenance Amount shall be payable with
respect to (x) the first $50 million of prepayments in the aggregate that are
made in connection with releases of Properties pursuant to Section 2.2 or
(y) any prepayment of the Loan made pursuant to Section 3.5(d), except for any
portion thereof constituting a Borrower Election Amount for which the applicable
Spread Maintenance Amount shall be payable.
          In the event that Borrower makes a prepayment of the Loan in
accordance with the provisions of this Agreement on a Business Day that falls
from and including the second to last day in an Interest Accrual Period to but
excluding the first succeeding Interest Determination Date immediately following
such Payment Date (each such period, an “Assumed Note Rate Period”), it may be
impossible for Borrower and Lender to calculate with certainty the interest that
would have accrued at the applicable interest rate on the amount then prepaid
through the end of the Interest Accrual Period whose LIBOR or Prime Rate, as the
case may be, is determined on such Interest Determination Date. Accordingly, in
the event that any portion of the Loan is prepaid during an Assumed Note Rate
Period, the interest that would have accrued on such prepaid amount at the
applicable Interest Rate through the end of such Interest Accrual Period shall
be estimated based on an interest rate (the “Assumed Note Rate”) equal to (1) in
the case of a LIBOR Loan, the sum of (i) LIBOR calculated in accordance with the
definition of “LIBOR” herein, but assuming that the Interest Determination Date
used in such definition is the date that is two Business Days prior to the date
on which such prepayment is made, plus (ii) the applicable Spread, plus
(iii) 1.00% , or (2) in the case of a Prime Rate Loan, the sum of (i) the Prime
Rate calculated in accordance with the definition of “Prime Rate” herein, but
assuming that the Interest Determination Date used in such definition is the
date that is two Business Days prior to the date on which such prepayment is
made, plus (ii) the applicable Prime Rate Spread, plus (iii) 1.00% (the amount
of interest prepaid based on either of the foregoing calculations, the “Assumed
Note Rate Payment”). Thereafter, on the Interest Determination Date for the
applicable Interest Accrual Period, Lender shall determine LIBOR or the Prime
Rate, as the case may be, with respect to such Interest Accrual Period in
accordance with the definition of “LIBOR” or “Prime Rate”, as the case may be,
set forth herein. If it is determined by Lender that LIBOR or the Prime Rate, as
the case may be, as so determined for the applicable Interest Accrual Period
plus the applicable Spread or Prime Rate Spread, as the case may be, is less
than the Assumed Note Rate, Lender shall credit against the amount payable to
Lender by Borrower on the next succeeding Payment Date an amount (without
interest) equal to the difference between (x) the Assumed Note Rate Payment and
(y) the amount of interest which would have been payable on the prepaid amount
based on LIBOR or the Prime Rate, as the case may be, as determined on the
Interest Determination Date. Alternatively, in the event that it is determined

49



--------------------------------------------------------------------------------



 



that LIBOR or the Prime Rate, as the case may be, as determined on the Interest
Determination Date plus the Spread or the Prime Rate Spread, as the case may be,
is greater than the Assumed Note Rate, Borrowers shall pay to Administrative
Agent, for the benefit of Lender, without additional interest or other late
charges or penalties on the Payment Date that falls during such Interest Accrual
Period an amount equal to the difference between (x) the amount of interest
which would have been payable on the prepaid amount based on LIBOR or the Prime
Rate, as the case may be, as determined on the Interest Determination Date and
(y) the Assumed Note Rate Payment.
          (b) As a condition to any voluntary prepayment, Borrower shall give
Administrative Agent written notice (a “Prepayment Notice”) of its intent to
prepay, which notice must be given at least five Business Days and not more than
60 days prior to the Business Day upon which prepayment is to be made and must
specify the Business Day on which such prepayment is to be made and the amount
of such prepayment. If any such notice is given, then, subject to the
immediately succeeding sentence, the amount specified in such notice will be due
and payable on the date specified therein. Notwithstanding the foregoing, if no
Event of Default is then continuing, such Prepayment Notice may be rescinded or
amended by written notice to Administrative Agent (for example, to adjourn the
prepayment date or the amount of such prepayment) without the need to once again
comply with the Prepayment Notice time period requirements set forth in the
first sentence of this Section 2.1(b); provided, however, no such amendment
shall result in Administrative Agent having fewer than two Business Days advance
notice of the newly proposed prepayment date, and any such newly proposed
prepayment date shall not be more than 30 days after the prepayment date
specified in the original Prepayment Notice, and provided further that Borrower
shall compensate Lender and Agents for any and all Damages incurred by Lender,
any Agent and/or their respective agents resulting from such rescission.
          (c) If the Note has been bifurcated into multiple Notes, all voluntary
prepayments of the Loan pursuant to this Section 2.1 shall be applied to the
Notes on a pro rata basis.
          (d) Administrative Agent shall remit to each Lender hereunder such
Lender’s pro rata share of any and all amounts received by Administrative Agent
pursuant to this Section 2.1, on the day of Administrative Agent’s receipt
thereof (or, if received later than 11:00 a.m., New York City time, on the next
succeeding Business Day). Any funds received by Administrative Agent after
11:00 a.m. New York City time shall be deemed to have been received on the next
succeeding Business Day.
          2.2. Property Releases.
          (a) So long as no Event of Default is then continuing (other than an
Event of Default that would be eliminated after giving effect to the release of
the Property proposed to be released pursuant to Section 7.1(n)), any
Co-Borrower may obtain the release of the Property owned by such Co-Borrower
from the Liens of the Loan Documents and the release of such Co-Borrower from
any and all of its obligations under this Agreement and the other Loan Documents
and such Property may be Transferred (whether directly or indirectly by
transferring the ownership interests in the Co-Borrower that owns such Property)
to an unaffiliated third

50



--------------------------------------------------------------------------------



 



party in a bona fide arms-length transaction (except that, if the release is
being effectuated pursuant to the provisions of Section 7.1(n), Borrower may
Transfer such Property to an Affiliate of Borrower) upon satisfaction of the
following conditions:
     (i) Borrower shall deliver to Administrative Agent and Collateral Agent
notice (a “Release Notice”) of its intent to release one or more of the
Properties, which notice must be given at least 10 Business Days and not more
than 60 days prior to the Business Day upon which the release is to be made,
shall specify the Property or Properties that Borrower intends to release and
shall be executed by each Borrower. Borrower shall promptly reimburse Lender,
Administrative Agent and Collateral Agent for any actual out-of-pocket costs and
expenses (including the reasonable fees and expenses of legal counsel) incurred
by any of them in connection with a release pursuant to this Section 2.2.
     (ii) At the time of such release, and as a condition thereto: (1) Borrower
shall prepay a portion of the Loan, in accordance with Section 2.1, in an amount
equal to the applicable Release Price and, in the event that such release occurs
at any time during the Spread Maintenance Period, simultaneously pay to Lender
any applicable Spread Maintenance Amount together with the other amounts
specified in Section 2.1, to the extent applicable; provided, however, that no
Spread Maintenance Amount shall be payable with respect to the first $50,000,000
of prepayments in the aggregate that are made in connection with releases
pursuant to this Section 2.2, Section 2.4, Section 2.5 and Section 7.1(n),
(2) after giving effect to such release, Borrower shall not be in violation of
Section 6.20 and (3) DSCR calculated for the Test Period ending as of the last
day of the Fiscal Quarter then most recently ended, recalculated to include only
income and expense attributable to the Properties remaining after the release
and to exclude the interest expense and principal payments on the aggregate
amount to be prepaid, shall be equal to or greater than DSCR calculated for the
Test Period ending as of the last day of the Fiscal Quarter then most recently
ended but without such recalculation; provided, however, that if the Release
Price paid by Borrower pursuant to the foregoing clause (1) shall be equal to or
greater than 105% of the Allocated Loan Amount for the Property being released,
then the DSCR test described in this clause (3) shall not be a condition to the
release of such Property.
     (iii) In connection with a release of the Stratosphere, either (x) the
Stratosphere Excess Land shall have theretofore been released or (y) Borrower
shall cause the Stratosphere Excess Land to be released contemporaneously
therewith in accordance with the requirements set forth herein.
          (b) Subject to Section 1.9(b), immediately upon satisfaction of the
requirements in Sections 2.1, 2.2, 2.4 or 7.1(n), as applicable, Collateral
Agent shall, at Borrower’s sole cost and expense, execute and deliver to
Borrower such instruments, prepared by Borrower and approved by Administrative
Agent at the direction of Required Lenders (Lender agreeing, for the benefit of
Borrower, that such approval, in the absence of an Event of Default (other than
an Event of Default that would be eliminated after giving effect to the release
of the Property proposed to be released) shall not be unreasonably withheld,
conditioned or delayed), as shall be necessary to release the applicable
Co-Borrower, the applicable Property

51



--------------------------------------------------------------------------------



 



and the applicable portion of any other Collateral securing the Loan with
respect to such Property and such Co-Borrower (excluding any amounts retained in
any Collateral Accounts maintained with respect to such Property and such
Co-Borrower) from the Liens of the Loan Documents. Any Property and any
Co-Borrower released pursuant to this Section 2.2, Section 2.4 or Section 7.1(n)
shall, effective upon such release, no longer be deemed a “Property” or a
“Co-Borrower”, respectively, for any purpose of this Agreement or the other Loan
Documents. At Borrower’s request, Collateral Agent will promptly assign the
portion of the Indebtedness secured by the portion of the Collateral to be
released, as well as the applicable Mortgage encumbering such portion of the
Collateral, to a third party specified by Borrower without representation or
warranty (except that, if requested by Borrower, Lender shall join in such
assignment for the express purpose of representing that (i) Lender owns such
portion of the Indebtedness; (ii) Lender has not encumbered such portion of the
Indebtedness, except for Liens to be discharged concurrently with such
assignment; and (iii) the full amount of the then-outstanding Indebtedness) in
accordance with Section 1.9.
          (c) Upon the release of a Property pursuant to this Section 2.2,
Section 2.4, Section 2.5 and Section 7.1(n), Borrower shall have the right to
apply any Reserve Excess to the prepayment of the Loan, subject to and in
accordance with Section 2.1.
          (d) Administrative Agent shall remit to each Lender hereunder such
Lender’s pro rata share of any and all amounts received by Administrative Agent
pursuant to this Section 2.2, on the day of Administrative Agent’s receipt
thereof (or, if received later than 11:00 a.m., New York City time, on the next
succeeding Business Day). Any funds received by Administrative Agent after 11:00
a.m., New York City time shall be deemed to have been received on the next
succeeding Business Day.
          2.3 Prepayments after an Event of Default. Following the occurrence
and during the continuance of an Event of Default, except to the extent that the
Required Lenders shall have instructed Administrative Agent to apply amounts
received by, or under the control of, Administrative Agent to the payment of
(x) fees, reimbursable expenses and any other amounts due and payable to the
Agents and (y) Taxes, Property Operating Expenses and Capital Expenditures
pursuant to Section 7.4, all amounts received by Administrative Agent on account
of the Indebtedness shall be disbursed by Administrative Agent within one
Business Day of its receipt of such amounts as follows:
     (i) First, to Administrative Agent and Collateral Agent, any fees due and
payable to, together with expenses incurred by and all other amounts due to,
such Agents in connection with the performance of their respective duties and
the enforcement of the rights of Lender under the Loan Documents, including,
without limitation, all costs and expenses of collection, reasonable attorneys’
fees, court costs and other amounts payable by Borrower as provided by this
Agreement or any of the other Loan Documents;
     (ii) Second, to each Lender, pro rata in accordance with their respective
pro rata shares, until interest accrued on the Loan has been paid in full;
     (iii) Third, to each Lender, pro rata in accordance with their respective
pro rata shares, until the Principal Indebtedness has been reduced to zero; and

52



--------------------------------------------------------------------------------



 



     (iv) Fourth, to each Lender, any remaining amount owed to such Lender
pursuant to the terms hereof multiplied by a fraction, the numerator of which is
all remaining amounts owed to such Lender hereunder and the denominator of which
is the aggregate of all remaining amounts due each Lender hereunder, until all
such remaining amounts have been paid in full; and
     (v) Finally, to the extent the Principal Indebtedness has been reduced to
zero and all other amounts due and owing to Lender and Agents pursuant to this
Agreement and the other Loan Documents have been paid in full, any remaining
amounts to the Borrower or to any Person designated by Borrower.
          The order of priority set forth in this Section 2.3 and the related
provisions of this Agreement are set forth solely to determine the rights and
priorities of Agents and each Lender as among themselves. The order of priority
set forth in clauses (i) through (iv) of this Section 2.3 may at any time and
from time to time be changed by the Required Lenders without necessity of notice
to or consent of or approval by Borrower or any other Person; provided, however,
that the order of priority with respect to clause (i) of this Section 2.3 may be
changed only with the prior written consent of Administrative Agent and
Collateral Agent.
          2.4. Release of Release Parcels.
          (a) Subject to Section 1.9(b), so long as no Event of Default is then
continuing (other than an Event of Default that would be eliminated after giving
effect to the release of the Release Parcel proposed to be released pursuant to
Section 7.1(n)), Borrower may obtain the release of a Release Parcel from the
Liens of the Loan Documents in connection with the Transfer of such Release
Parcel to either (x) an unaffiliated third party in a bona fide arms-length
transaction or (y) an Affiliate of Borrower in an arms-length transaction at a
fair market value purchase price (and Administrative Agent shall have the right,
on behalf of Lender, to obtain an appraisal with respect to such Release Parcel
at Borrower’s sole cost and expense), in each case, upon satisfaction of the
following conditions:
     (i) Borrower shall deliver to Administrative Agent and Collateral Agent
notice of its intent to release one or more of the Release Parcels, which notice
must be given at least 10 Business Days and not more than 60 days prior to the
Business Day upon which the release is to be made and shall specify the Release
Parcel(s) that Borrower intends to release. Borrower shall promptly reimburse
Lender, Administrative Agent and Collateral Agent for any actual out-of-pocket
costs and expenses (including the reasonable fees and expenses of legal counsel)
incurred by any of them in connection with a release pursuant to this
Section 2.4.
     (ii) At the time of such release, Borrower shall prepay a portion of the
Loan, in accordance with Section 2.1, in an amount equal to the applicable
Release Price and, in the event that such release occurs at any time during the
Spread Maintenance Period, simultaneously pay to Lender any applicable Spread
Maintenance Amount together with the other amounts specified in Section 2.1;
provided, however, that no Spread Maintenance Amount shall be payable with
respect to the first $50,000,000 of

53



--------------------------------------------------------------------------------



 



prepayments in the aggregate that are made in connection with releases of
Properties or Release Parcels pursuant to Section 2.2, this Section 2.4, Section
2.5 and Section 7.1(n);
     (iii) Borrower shall have delivered to Administrative Agent and Collateral
Agent evidence satisfactory to the Required Lenders that (1) the applicable
Release Parcel has been legally subdivided from the Remaining Property, a
separate tax identification number shall have been issued for such Release
Parcel and all necessary variances, if any, shall have been obtained (with the
result that, upon the transfer and release of such Release Parcel, no part of
the Remaining Property shall be part of a tax lot which includes any portion of
such Release Parcel); (2) after giving effect to such transfer, each of the
Release Parcel and the Remaining Property conforms to and is in compliance in
all material respects with applicable Legal Requirements (including, without
limitation, all zoning and subdivision laws, setback requirements, sideline
requirements, parking ratio requirements, use requirements, building and fire
code requirements, environmental requirements and wetlands requirements) and
constitutes a separate tax lot, (3) the Release Parcel is not necessary for the
Remaining Property to comply with any zoning, building, land use or parking or
other Legal Requirements applicable to it or for the then current use of the
Remaining Property, including without limitation for access, driveways, parking,
utilities or drainage or, to the extent that the Release Parcel is necessary for
any such purpose, a reciprocal easement agreement or other agreement has been
executed and recorded that would allow the owner of the Remaining Property to
continue to use the Release Parcel (at no cost or expense to Borrower) to the
extent necessary for such purpose, and (4) with respect to the Overlapping
Release Parcels, the lots have been demised to Required Lenders’ satisfaction in
their sole discretion;
     (iv) Borrower shall deliver to Administrative Agent an endorsement to the
Qualified Title Insurance Policy insuring the Mortgage (1) extending the
effective date of the policy to the effective date of the release;
(2) confirming no change in the priority of the Mortgage on the Remaining
Property (exclusive of the Release Parcel) or in the amount of the insurance or
the coverage of the Property (exclusive of the Release Parcel) under the policy;
and (3) insuring the rights and benefits under any new or amended reciprocal
easement agreement or such other agreement required pursuant to clause (v)(3) of
this Section that has been executed and recorded, if any;
     (v) Borrower has complied with any requirements applicable to the release
in the Leases, reciprocal easement agreements, operating agreements, parking
agreements or other similar agreements affecting the Remaining Property and the
release does not violate any of the provisions of such documents in any respect
that would result in a termination (or give any other party thereto the right to
terminate), extinguishment or other loss of material rights of Borrower or in a
material increase in Borrower’s obligations under such documents and, to the
extent necessary to comply with such documents, the transferee of the Release
Parcel has assumed Borrower’s obligations, if any, relating to the Release
Parcel under such documents;
     (vi) ingress to and egress from all portions of the Remaining Property
shall be over (i) physically open and fully dedicated public roads or
(ii) vehicle and pedestrian

54



--------------------------------------------------------------------------------



 



easements which (1) provide vehicular and pedestrian access to a physically open
and fully dedicated public road, (2) are recorded in the chain of title to both
the property which is encumbered thereby and the Remaining Property, (3) are
irrevocable and nonterminable without the consent of the owner of the Remaining
Property; and provided further that, if lawfully obtainable, Borrower delivers
to Administrative Agent an endorsement to the Qualified Title Insurance Policy,
which endorsement shall insure that (A) the benefit of each such easement inures
and runs to the benefit of the owner of the Remaining Property, (B) the lien of
the Mortgage is a first lien on Borrower’s beneficial interest in such easement,
subject to no exceptions other than Permitted Encumbrances and those approved by
Administrative Agent as directed by Required Lenders in their reasonable
discretion and (C) no then-existing mortgages, liens, security interests or
other encumbrances (other than Permitted Encumbrances) on the Release Parcel
burdened by such easement are superior to, or under any circumstances could
terminate, impair or limit the terms of such easement;
     (vii) Borrower shall have delivered to Administrative Agent an Officer’s
Certificate to the effect that, to such officer’s knowledge after diligent
inquiry, the conditions in this Section 2.4 have occurred or shall occur
concurrently with the transfer and release of the applicable Release Parcel; and
     (viii) Borrower shall execute such documents and instruments and obtain
such opinions of counsel as are typical for similar transactions.
          (b) Notwithstanding anything to the contrary contained herein,
Borrower shall not be permitted to (i) obtain the release of the parcels
identified as Group 6 on Schedule E-2, without either previously or
simultaneously obtaining the release of the parcels identified as Group 5 on
Schedule E-2 and (ii) obtain the release of the parcels identified as Group 7 on
Schedule E-2, without either previously or simultaneously obtaining the release
of the parcels identified as Group 5 and Group 6 on Schedule E-2
          (c) Administrative Agent shall remit to each Lender hereunder such
Lender’s pro rata share of any and all amounts received by Administrative Agent
pursuant to this Section 2.4, on the day of Administrative Agent’s receipt
thereof (or, if received later than 11:00 a.m., New York City time, on the next
succeeding Business Day). Any funds received by Administrative Agent after 11:00
a.m. New York City time shall be deemed to have been received on the next
succeeding Business Day.
          2.5. Release of Second Floor Space.
          (a) Subject to Section 1.9(b), so long as no Event of Default is then
continuing, Borrower may either (i) enter into a master lease of the Second
Floor Space with an unaffiliated third party or, subject to the reasonable
consent of Administrative Agent, with a Person that is a joint venture in which
an Affiliate of Borrower owns no more than (and is prohibited from owning any
more than) a non-controlling 49% equity interest therein (“Qualified Joint
Venture”), which master lease shall be on terms and conditions reasonably
acceptable to Lender and shall provide, among other things, that any rent
payable thereunder shall be paid directly into the Cash Management Account and
that the uses permitted thereunder shall be

55



--------------------------------------------------------------------------------



 



consistent with and not detrimental to or competitive with the operation of the
Stratosphere (and, in connection with any such master lease, Borrower shall
provide Lender adequate security for the completion of any construction or
Alterations of the Second Floor Space, which security shall, at Lender’s option,
be comprised of a completion guaranty, construction deposit, subguard insurance,
bond and/or letter of credit covering the cost of such construction or
Alterations) or (ii) obtain the release of the Second Floor Space from the Liens
of the Loan Documents in connection with the Transfer of the Second Floor Space
to an unaffiliated third party or, subject to the reasonable consent of
Administrative Agent, with a Qualified Joint Venture, upon satisfaction of the
following conditions:
     (i) Borrower shall deliver to Administrative Agent and Collateral Agent
notice of its intent to release the Second Floor Space, which notice must be
given at least 10 Business Days and not more than 60 days prior to the Business
Day upon which the release is to be made.
     (ii) At the time of such release, Borrower shall prepay a portion of the
Loan, in accordance with Section 2.1, in an amount equal to the Second Floor
Space Release Price and, in the event that such release occurs at any time
during the Spread Maintenance Period, simultaneously pay to Lender any
applicable Spread Maintenance Amount together with the other amounts specified
in Section 2.1; provided, however, that no Spread Maintenance Amount shall be
payable with respect to the first $50,000,000 of prepayments in the aggregate
that are made in connection with releases pursuant to Section 2.2, Section 2.4,
Section 2.5 and Section 7.1(n).
     (iii) Borrower shall have delivered to Administrative Agent and Collateral
Agent evidence satisfactory to the Required Lenders that (1) the Stratosphere is
subject to a condominium declaration that complies with all Legal Requirements
and that the Second Floor Space has been legally subdivided as a condominium
unit separate and apart from the remainder of the Stratosphere, a separate tax
identification number shall have been issued for such condominium unit and all
necessary variances, if any, shall have been obtained (with the result that,
upon the transfer and release of the Second Floor Space, no part of the
Stratosphere shall be part of a tax lot which includes any portion of the Second
Floor Space); (2) after giving effect to such transfer, each of the Second Floor
Space condominium unit and the other condominium units comprising the
Stratosphere conforms to and is in compliance in all material respects with
applicable Legal Requirements (including, without limitation, all condominium,
zoning and subdivision laws, parking ratio requirements, use requirements,
building and fire code requirements and environmental requirements), (3) a
reciprocal easement agreement or the equivalent, in each case reasonably
acceptable to Administrative Agent, has been executed and recorded that would,
among other things, allow the sharing of mechanical services, utilities and
safety systems and provide for sufficient ingress and egress between the Second
Floor Space condominium unit and the other condominium units comprising the
Stratosphere;
     (iv) Borrower shall deliver to Administrative Agent an endorsement to the
Qualified Title Insurance Policy insuring the Mortgage (1) extending the
effective date of the policy to the effective date of the release; (2) insuring
the effectiveness of the

56



--------------------------------------------------------------------------------



 



condominium regime; (3) confirming no change in the priority of the Mortgage on
the condominium units comprising the Stratosphere (exclusive of the Second Floor
Space) or in the amount of the insurance or the coverage of the Property
(exclusive of the Second Floor Space) under the policy; and (4) insuring the
rights and benefits under the reciprocal easement agreement required pursuant to
clause (iii)(3) of this Section that has been executed and recorded;
     (v) the release does not violate any of the provisions of any Lease or
Material Agreement, and the deed conveying the condominium unit comprising the
Second Floor Space contains adequate restrictions on the use of such space, such
that all such uses are consistent with and not detrimental to or competitive
with the operation of the Property;
     (vi) Borrower shall provide Lender adequate security for the completion of
any construction or Alterations at the Second Floor Space, which security shall,
at Lender’s option, be comprised of a completion guaranty, construction deposit,
subguard insurance, bond and/or letter of credit covering the cost of such
construction of Alterations;
     (vii) Borrower shall have (x) obtained Lender’s advance written approval
(not to be unreasonably withheld) of any agreement forming or relating to a
Qualified Joint Venture, (y) pledged to Lender its interest in any Qualified
Joint Venture as additional collateral for the Loan in a manner reasonably
acceptable to Administrative Agent and (z) taken such actions and entered into
such agreements as necessary to cause all income and/or distributions from any
Qualified Joint Venture to be deposited into the Cash Management Account;
     (viii) Borrower shall have delivered to Administrative Agent an Officer’s
Certificate to the effect that, to such officer’s knowledge after diligent
inquiry, the conditions in this Section 2.5 have occurred or shall occur
concurrently with the transfer and release of the applicable Release Parcel; and
     (ix) Borrower shall execute such documents and instruments and obtain such
opinions of counsel as are typical for similar transactions.
          Borrower shall promptly reimburse Lender, Administrative Agent and
Collateral Agent for any actual out-of-pocket costs and expenses (including the
reasonable fees and expenses of legal counsel) incurred by any of them in
connection with a master lease or release of the Second Floor Space pursuant to
this Section 2.5.
          (b) Administrative Agent shall remit to each Lender hereunder such
Lender’s pro rata share of any and all amounts received by Administrative Agent
pursuant to this Section 2.5, on the day of Administrative Agent’s receipt
thereof (or, if received later than 11:00 a.m., New York City time, on the next
succeeding Business Day). Any funds received by Administrative Agent after
11:00 a.m. New York City time shall be deemed to have been received on the next
succeeding Business Day.
          2.6. Assumption. Subject to the advance written consent of the
Administrative Agent in its sole discretion (which consent shall be granted or
withheld at the written direction of the Required Lenders necessary for a
Unanimous Action), the initial

57



--------------------------------------------------------------------------------



 



Borrower may contemporaneously Transfer all of the Collateral to a Qualified
Successor Borrower that will assume all of the obligations of Borrower hereunder
(an “Assumption”). In the event Administrative Agent shall grant its consent to
an Assumption, such consent shall be conditioned on there being no Event of
Default then continuing (or resulting from such Assumption) and the satisfaction
by Borrower of the following conditions to the reasonable satisfaction of
Required Lenders:
     (i) such Qualified Successor Borrower shall have executed and delivered to
Administrative Agent an assumption agreement, in form and substance reasonably
acceptable to Administrative Agent, evidencing its agreement to abide and be
bound by the terms of the Loan Documents and containing representations
substantially equivalent to those contained in Article IV, and such other
representations (and evidence of the accuracy of such representations) as
Administrative Agent shall reasonably request;
     (ii) the obligations of each Lessee Borrower under their respective
Operating Leases shall have been assumed by a Qualified Successor Lessee
Borrower pursuant to an assumption agreement, in form and substance reasonably
acceptable to Administrative Agent, and such Qualified Successor Lessee Borrower
shall have delivered to Lender all documents reasonably requested by it relating
to the existence of such Qualified Successor Lessee Borrower and the due
authorization of such Qualified Successor Lessee Borrower to assume the
obligations under the relevant Operating Lease, each in form and substance
reasonably acceptable to Administrative Agent, including a certified copy of the
applicable resolutions from all appropriate persons, certified copies of the
organizational documents of the Qualified Successor Lessee Borrower, together
with all amendments thereto, and certificates of good standing or existence for
the Qualified Successor Lessee Borrower issued as of a recent date by its state
of organization and each other state where such entity, by the nature of its
business, is required to qualify or register;
     (iii) such Qualified Successor Borrower shall execute and deliver such
Uniform Commercial Code financing statements as may be reasonably requested by
the Administrative Agent;
     (iv) either (A) such Qualified Successor Borrower shall deliver to
Administrative Agent a new environmental indemnity and guaranty of recourse
carveouts, in each case, in form and substance reasonably acceptable to
Administrative Agent, with respect to each Property, and executed by a
substitute indemnitor satisfactory to Required Lenders, which in each case cover
indemnified matters first occurring after the date of the Assumption, in which
event Sponsor shall have no liability for indemnified matters first occurring
after the date of such Assumption or (B) Sponsor shall agree to continue to be
obligated under the Environmental Indemnity and Recourse Guaranty and shall
execute and deliver such documents as Administrative Agent shall require to
confirm and evidence the same;
     (v) such Qualified Successor Borrower shall have delivered to
Administrative Agent legal opinions of counsel reasonably acceptable to
Administrative Agent which are reasonably equivalent to the opinions delivered
to Initial Lender on the date hereof; and

58



--------------------------------------------------------------------------------



 



Borrower and the Qualified Successor Borrower shall have delivered such other
documents and certificates as Administrative Agent shall reasonably request;
     (vi) such Qualified Successor Borrower shall have delivered to
Administrative Agent all documents reasonably requested by it relating to the
existence of such Qualified Successor Borrower and the due authorization of the
Qualified Successor Borrower to assume the Loan and to execute and deliver the
documents described in this Section 2.6, each in form and substance reasonably
acceptable to Administrative Agent, including a certified copy of the applicable
resolutions from all appropriate persons, certified copies of the organizational
documents of the Qualified Successor Borrower, together with all amendments
thereto, and certificates of good standing or existence for the Qualified
Successor Borrower issued as of a recent date by its state of organization and
each other state where such entity, by the nature of its business, is required
to qualify or register;
     (vii) the Qualified Title Insurance Policies shall have been properly
endorsed to reflect the Transfer of the Properties to the Qualified Successor
Borrower;
     (viii) such Qualified Successor Borrower shall have delivered to
Administrative Agent evidence reasonably acceptable to Administrative Agent of
any required approval or consent of any Governmental Authority, including the
Gaming Authorities, that has direct or indirect authority or oversight over
Borrower, the Properties, Lessee Borrower or the operations conducted at the
Properties to the change in ownership and/or operator of the Properties (or any
part thereof);
     (ix) after a Securitization, Rating Confirmation shall have been received
with respect to the legal structure of the Qualified Successor Borrower, the
documentation of the Assumption and the related legal opinions; and
     (x) the Administrative Agent shall have received on behalf of Lender a
nonrefundable assumption fee equal to 1% of the Principal Indebtedness and shall
have received payment of all reasonable out-of-pocket costs and expenses
incurred by Lender, Collateral Agent and Administrative Agent, as applicable, in
connection with such assumption (including reasonable attorneys’ fees and costs,
the cost of an endorsement to the Title Insurance Policy reflecting the
conveyance of the Properties to the Qualified Successor Borrower, lien search
and credit investigation expenses and rating agency fees and expenses).
Upon an Assumption by a Qualified Successor Borrower in accordance with this
Section 2.6, the initial Borrower shall be replaced by such Qualified Successor
Borrower as “Borrower” for all purposes under this Agreement and all other Loan
Documents and Lender shall release Borrower from any liability due to any
Indebtedness arising from and after the date of such Assumption. Notwithstanding
the foregoing, subject to the prior written consent of the Administrative Agent
in its sole discretion (which consent shall be granted or withheld at the
written direction of the Required Lenders necessary for a Unanimous Action), an
Assumption may take the form of a transfer of equity interests in Borrower to a
Qualified Successor Borrower, in which case the foregoing requirements shall
only apply to the extent applicable.

59



--------------------------------------------------------------------------------



 



ARTICLE III
ACCOUNTS
          3.1. Cash Management Account.
          (a) On or prior to the Closing Date, Borrower shall establish and
thereafter maintain (i) with the Cash Management Bank one or more cash
management accounts into which income from the Properties will be deposited
(collectively, the “Cash Management Account”) and (ii) with one or more Eligible
Institutions, the Pledged Operating Accounts. As a condition precedent to the
closing of the Loan, Borrower shall cause (i) the Cash Management Bank to
execute and deliver a Cash Management Agreement that provides, inter alia, that
no party other than Administrative Agent shall have the right to withdraw funds
from the Cash Management Account and (ii) each Eligible Institution at which a
Pledged Operating Account is maintained to execute and deliver an Account
Control Agreement that provides, inter alia, that upon the occurrence of an
Event of Default, no party other than Administrative Agent shall have the right
to withdraw funds from the Pledged Operating Account. The fees and expenses of
the Cash Management Bank and the Eligible Institutions at which Pledged
Operating Accounts are maintained shall be paid by Borrower.
          (b) Borrower shall cause (i) all cash Revenues from the Properties
received by or for the benefit of Borrower (other than (w) tenant security
deposits required to be held in reserve accounts, (x) credit card receivables,
which shall be remitted in accordance with clause (ii) of this sentence, and
(y) amounts retained as a Gaming Operating Reserve) to be deposited into the
Cash Management Account or other Eligible Accounts pledged to Collateral Agent
hereunder (the “Blocked Accounts”) by the end of the third Business Day
following Borrower’s receipt thereof and (ii) all credit card receivables not
otherwise deposited into a Collateral Account in accordance herewith to be
remitted directly into either the Cash Management Account or a Blocked Account.
Each bank in which such Blocked Accounts are maintained shall enter into a
blocked account agreement (a “Blocked Account Agreement”) reasonably acceptable
to Administrative Agent pursuant to which such bank will remit, at the end of
each Business Day, all amounts contained therein to an account specified by the
Administrative Agent (the Administrative Agent hereby agreeing to specify the
Cash Management Account so long as no Event of Default has occurred and is then
continuing). The so-called “ACEP Concentrator Account” shall be deemed a Blocked
Account for all purposes hereunder, provided that it is subject to a Blocked
Account Agreement.
          (c) Administrative Agent shall have the right at any time, on thirty
days prior notice to Borrower, with or without cause, to replace the Cash
Management Bank with any other financial institution at which Eligible Accounts
may be maintained that is selected by Administrative Agent and reasonably
approved by Borrower, or at any of the financial institutions listed on Schedule
N (without any requirement to receive Borrower’s consent), which financial
institution shall enter into a Cash Management Agreement (and Borrower shall
cooperate with Administrative Agent in connection with such transfer and the
execution and delivery of such Cash Management Agreement); provided that
(x) Administrative Agent shall only replace the Cash Management Bank without
cause one time following a Securitization of the Loan, (y) such replacement Cash
Management Bank shall be one of the financial institutions

60



--------------------------------------------------------------------------------



 



set forth on Schedule N, or shall be subject to Borrower’s consent, not to be
unreasonably withheld, conditioned or delayed and (z) Lender agrees to reimburse
Borrower for its reasonable out of pocket expenses in effecting such transfer,
not to exceed $10,000 per transfer. Administrative Agent shall have the right to
replace, upon not less than thirty days’ prior written notice, any bank at which
a Blocked Account is maintained with any other financial institution reasonably
satisfactory to Borrower in which Eligible Accounts may be maintained, which
financial institution shall enter into a Blocked Account Agreement (and Borrower
shall cooperate with Lender in connection with such transfer and the execution
and delivery of such Blocked Account Agreement) in the event that (i) at any
time the Blocked Account bank ceases to be an Eligible Institution (unless the
applicable Collateral Accounts are maintained as segregated trust accounts in
accordance with clause (ii) of the definition of Eligible Accounts), or (ii) the
Blocked Account bank fails to comply with the Blocked Account Agreement.
          (d) On or prior to July 15, 2009, Borrower shall determine in good
faith the aggregate amount on deposit in the Pledged Operating Accounts and the
Gaming Operating Reserve as of June 30, 2009. If such amount is less than
$40,000,000, then Borrower and the Lenders shall cause amounts to be transferred
from the Capital Expenditure Reserve Account and the Equity Contribution
Account, on a 50%-50% basis, to one or more of the Pledged Operating Accounts
and/or the Gaming Operating Reserve (as selected by Borrower) until such time as
either (x) the balance of the Pledged Operating Accounts and the Gaming
Operating Reserve as of June 30, 2009 plus all amounts transferred thereto
pursuant to this provision equals $40,000,000 or (y) the balance of the Capital
Expenditure Reserve Account equals $15,000,000 and the balance of the Equity
Contribution Account equals $20,000,000.
          3.2. Distributions from Cash Management Account.
          (a) The Cash Management Agreement shall provide that the Cash
Management Bank shall remit to a Pledged Operating Account specified by
Borrower, at the end of each Business Day (or, at Borrower’s election, on a less
frequent basis), the amount, if any, by which amounts then contained in the Cash
Management Account exceed the aggregate amount required to be paid to or
reserved with Lender and the Agents on the next Payment Date pursuant to this
Agreement (plus any additional amounts retained in such account by the Cash
Management Bank in accordance with the second following proviso) (the “Peg
Balance”); provided, however, that the Administrative Agent shall terminate such
remittances during the continuance of an Event of Default (and once again
continue such remittances when no Event of Default exists, provided that the
Loan has not theretofore been accelerated); and provided further, that the Cash
Management Bank may retain in the Cash Management Account a nominal amount of
funds (not to exceed $5,000) for the purpose of covering miscellaneous fees and
charges associated with the administration of the Cash Management Account to the
extent provided in the Cash Management Agreement. The initial Peg Balance is
$7,981,361.11. The Administrative Agent (at the direction of the Required
Lenders) may notify the Cash Management Bank at any time of any change in the
Peg Balance. Any amounts so remitted to Borrower shall be applied by Borrower
solely in the manner permitted under Section 3.2(d), and any amount not so
applied shall be remitted by Borrower to the Excess Cash Flow Reserve Account
and the Surplus Cash Amortization Reserve Account in accordance with
Section 3.2(d).

61



--------------------------------------------------------------------------------



 



          (b) On each Payment Date, provided no Event of Default has occurred
and is continuing, Administrative Agent shall, at the direction of the Required
Lenders given at least two Business Days prior to each Payment Date in the form
of Exhibit L, transfer amounts from the Cash Management Account, to the extent
available therein, to make the following payments in the following order of
priority:
     (i) to Agents and the Servicer (if any), all amounts due and payable to
Agents and Servicer (if any) pursuant to the Agent Fee Agreements and the Loan
Documents;
     (ii) to the Tax and Insurance Reserve Account, the amount then required to
be deposited therein pursuant to Section 3.4;
     (iii) to Lender, the amount of all scheduled or delinquent interest on the
Loan and all other amounts then due and payable under the Loan Documents;
     (iv) to the FF&E Reserve Account, the amount required to be deposited
therein pursuant to Section 3.6;
     (v) to the Pledged Operating Account specified by Borrower, all remaining
amounts.
          (c) If on any Payment Date the amount in the Cash Management Account
shall be insufficient to make all of the transfers described in
Section 3.2(b)(i) through (iv), Borrower shall deposit into the Cash Management
Account on such Payment Date the amount of such deficiency. If Borrower shall
fail to make such deposit, the same shall constitute an Event of Default and, in
addition to all other rights and remedies provided for under the Loan Documents,
Administrative Agent may disburse and apply the amounts in the Collateral
Accounts in accordance with Section 3.10(c).
          (d) All amounts deposited into the Pledged Operating Accounts pursuant
to Section 3.2(a) and Section 3.2(b)(v) shall be used by Borrower solely to
(i) pay Property Operating Expenses, (ii) make prepayments of the Loan pursuant
to Section 2.1(a), (iii) transfer amounts to the Gaming Operating Reserve in
accordance with the terms hereof or (iv) make deposits into the Cash Management
Account pursuant to Section 3.2(c). Borrower shall not use the amounts on
deposit in the Pledged Operating Accounts to (i) pay the fees of the Approved
Property Manager, except to the extent that such fees do not exceed those
expressly set forth in the Approved Management Agreement, (ii) pay for FF&E or
Capital Expenditures, (iii) pay a dividend to any Person (other than to a
Co-Borrower) or (iv) make any payment or distribution to an Affiliate of
Borrower, unless agreed to in writing by Administrative Agent (except that
Borrower shall be permitted to pay to Highgate Hotels L.P. (x) a consulting fee
out of the Pledged Operating Accounts, to the extent such asset management fee
does not to exceed $1,500,000 in the aggregate per annum (provided that, to the
extent the amount paid in respect of such consulting fee is less than $1,500,000
in any year, the difference between the amount paid in such year and $1,500,000
may be paid in a subsequent year) and (y) expense reimbursements out of the
Pledged Operating Accounts not to exceed $100,000 in any calendar year). On each
Payment Date, Borrower shall remit to each of the Excess Cash Flow Reserve
Account and the Surplus Cash Amortization Reserve Account an amount equal to 50%
times the Working Capital

62



--------------------------------------------------------------------------------



 



Excess as of the end of the second calendar month immediately preceding the
calendar month in which such Payment Date occurs (or, at Borrower’s election,
such greater amount as Borrower may determine, provided that after giving effect
to such election, the Pledged Operating Accounts shall contain amounts
sufficient to operate the Properties; the portion of any such greater amount in
excess of the amount required to be remitted to the Surplus Cash Amortization
Reserve Account pursuant to this sentence shall be referred to herein as the
“Borrower Election Amount”).
          (e) Any Gaming Operating Reserve Excess shall be reasonably promptly
remitted into a Pledged Operating Account, to the extent actually withdrawn,
disbursed or otherwise removed from the Gaming Operating Reserve.
          3.3. Loss Proceeds Account.
          (a) On or prior to the Closing Date, Borrower shall establish and
thereafter maintain with the Cash Management Bank an account (which may be a
subaccount of the Cash Management Account maintained on a ledger basis) for the
purpose of depositing any Loss Proceeds in accordance with Section 5.16(c) (the
“Loss Proceeds Account”).
          (b) Provided no Event of Default is continuing, funds in the Loss
Proceeds account shall be applied in accordance with Section 5.16.
          3.4. Taxes and Insurance Reserve Account.
          (a) On or prior to the Closing Date, Borrower shall establish and
thereafter maintain with the Cash Management Bank an account (which may be a
subaccount of the Cash Management Account maintained on a ledger basis) for the
purpose of reserving amounts payable by Borrower in respect of Taxes and
insurance premiums (the “Tax and Insurance Reserve Account”).
          (b) On the Closing Date, the Tax and Insurance Reserve Account shall
be funded by Borrower in an amount equal to the sum of (i) an amount sufficient
to pay all Taxes by the 30th day prior to the date they come due, assuming
subsequent monthly fundings on Payment Dates of 1/12 of projected annual Taxes,
plus (ii) if a blanket insurance policy is not maintained pursuant to
Section 3.4(e), an amount sufficient to pay all insurance premiums by the 30th
day prior to the date they come due, assuming subsequent monthly fundings on
Payment Dates of 1/12 of projected annual insurance premiums.
          (c) On each subsequent Payment Date, Borrower shall make an additional
deposit therein in an amount equal to the sum of:
     (A) 1/12 of the Taxes that Administrative Agent reasonably estimates, based
on information provided by Borrower, will be payable during the next ensuing
12 months, plus
     (B) subject to Section 3.4(e), 1/12 of the insurance premiums that
Administrative Agent reasonably estimates, based on information provided by
Borrower, will be payable during the next ensuing 12 months;

63



--------------------------------------------------------------------------------



 



provided, however, that if at any time the Required Lenders reasonably determine
that the amount in the Tax and Insurance Reserve Account will not be sufficient
to accumulate (upon payment of subsequent monthly amounts in accordance with the
provisions of this Agreement) the full amount of all installments of Taxes and,
subject to Section 3.4(e), insurance premiums by the date on which such amounts
come due, then Administrative Agent, at the direction of Required Lenders, shall
notify Borrower of such determination and Borrower shall increase its monthly
payments to the Tax and Insurance Reserve Account by the amount that the
Required Lenders reasonably estimate is sufficient to achieve such accumulation;
provided further, however, that if any Property is released pursuant to
Section 2.2, Section 2.4 or Section 7.1(n), Borrower shall decrease its monthly
payments to the Tax and Insurance Reserve Account to an amount that Borrower
reasonably estimates is sufficient to adequately fund the Tax and Insurance
Reserve Account.
          (d) Borrower shall provide Administrative Agent with copies of all tax
and, subject to Section 3.4(e), insurance bills relating to each Property
promptly after Borrower’s receipt thereof. Lender will apply amounts in the Tax
and Insurance Reserve Account toward the purposes for which such amounts are
deposited therein and, provided no Event of Default has occurred and is
continuing, the failure by Borrower to satisfy any payment covenants in respect
of Taxes and insurance premiums (provided, in the case of insurance premiums,
that Borrower is then obligated to reserve amounts in respect of insurance
premiums in accordance with Section 3.4(e)) under this Agreement or any of the
other Loan Documents shall not be deemed a breach of such covenant and shall
not, in itself, result in a Default or Event of Default hereunder or under any
of the other Loan Documents. In connection with the making of any payment from
the Tax and Insurance Reserve Account, Administrative Agent may, at the
direction of the Required Lenders, cause such payment to be made according to
any bill, statement or estimate procured from the appropriate public office or
insurance carrier, without inquiry into the accuracy of such bill, statement or
estimate or into the validity of any tax, assessment, sale, forfeiture, tax lien
or title or claim thereof unless given written advance notice by Borrower of
such inaccuracy, invalidity or other contest.
          (e) Notwithstanding the foregoing, Borrower shall have no obligation
to reserve funds in the Tax and Insurance Reserve Account in respect of
insurance premiums (including, without limitation, pursuant to Section 3.4(b)),
to provide additional payments in respect of insurance premiums pursuant to
Section 3.4(c) or to provide insurance bills pursuant to Section 3.4(d), in each
case, so long as Borrower delivers evidence to Administrative Agent that the
insurance required hereunder is maintained under the Whitehall blanket insurance
policy and that the applicable insurance premiums have been paid in advance.
          3.5. Surplus Cash Amortization Reserve Account.
          (a) On or prior to the Closing Date, Borrower shall establish and
thereafter maintain with the Cash Management Bank an account (which may be a
subaccount of the Cash Management Account maintained on a ledger basis) for the
purpose of reserving surplus cash flow (the “Surplus Cash Amortization Reserve
Account”).

64



--------------------------------------------------------------------------------



 



          (b) On each Payment Date, Borrower shall deposit into the Surplus Cash
Amortization Reserve Account the amounts required to be deposited therein in
accordance with Section 3.2(d).
          (c) To the extent that the aggregate amount on deposit in the Pledged
Operating Accounts and the Excess Cash Flow Account in a particular month are
insufficient to pay Property Operating Expenses, Capital Expenditures and/or
FF&E for such month, Borrower may make a written request to Administrative Agent
for a disbursement from the Surplus Cash Amortization Reserve Account to cover
such shortfall (to the extent of the amount contained therein), which request
shall be granted or denied by Administrative Agent at the direction of the
Required Lenders in their sole discretion as a Unanimous Action. In the event
Administrative Agent shall agree to grant such request, it shall make such
Disbursement to Borrower, provided that:
     (i) no Event of Default has occurred and is continuing;
     (ii) Borrower shall deliver to Administrative Agent invoices evidencing
that the costs for which such disbursement is requested are due and payable;
     (iii) Borrower shall deliver to Administrative Agent an Officer’s
Certificate confirming that all such costs have been previously paid by Borrower
or will be paid from the proceeds of the requested disbursement and that, as of
the date of such Officer’s Certificate, no Event of Default has occurred and is
ongoing.
          (d) On each Payment Date occurring in the first month of a Fiscal
Quarter, at the direction of the Required Lenders given at least two Business
Days prior to each such Payment Date, all amounts on deposit in the Surplus Cash
Amortization Reserve Account shall be applied to the prepayment of the Loan,
subject to and in accordance with Section 2.1. To the extent that any amounts
are disbursed to Borrower pursuant to clause (c) of this Section 3.5, such
amounts shall be deemed to have been disbursed first from amounts on deposit in
the Surplus Cash Amortization Account constituting a Borrower Election (if any).
          3.6. FF&E Reserve Account.
          (a) On or prior to the Closing Date, Borrower shall establish and
thereafter maintain with the Cash Management Bank an account (which may be a
subaccount of the Cash Management Account maintained on a ledger basis) for the
purpose of reserving amounts in respect of FF&E (the “FF&E Reserve Account”).
          (b) On the Closing Date, Borrower shall deposit into the FF&E Reserve
Account the FF&E Upfront Reserve Amount. On each Payment Date, Administrative
Agent, at the direction of the Required Lenders given at least two Business Days
prior to each such Payment Date, shall deposit into the FF&E Reserve Account
from amounts on deposit in the Cash Management Account an amount equal to the
Monthly FF&E Reserve Amount. In the event that any Property is released pursuant
to Section 2.2, Section 2.4 or Section 7.1(n) subsequent to a determination of
the Monthly FF&E Reserve Amount, the Monthly FF&E Reserve Amount shall be
appropriately adjusted in accordance with the definition thereof.

65



--------------------------------------------------------------------------------



 



          (c) Upon the request of Borrower at any time that no Event of Default
is continuing (but not more often than once per calendar month), Administrative
Agent shall, at the direction of the Required Lenders, cause disbursements to
Borrower from the FF&E Reserve Account in order for Borrower to pay, or to
reimburse Borrower for, the cost of FF&E; provided that:
     (i) Borrower shall deliver to Administrative Agent invoices evidencing that
the costs for which such disbursements are requested are due and payable;
     (ii) Borrower shall deliver to Administrative Agent an Officer’s
Certificate confirming that all such costs have been previously paid by Borrower
or will be paid from the proceeds of the requested disbursement and that, as of
the date of such Officer’s Certificate, no Event of Default has occurred and is
ongoing and that all conditions set forth in this Section 3.6(c) (other than the
condition set forth in clause (iii) below) have been satisfied; and
     (iii) Administrative Agent may condition the making of a requested
disbursement on reasonable evidence establishing that Borrower has applied any
amounts previously received by it in accordance with this Section for the
expenses to which specific draws made hereunder relate.
Any such reimbursement shall be made within 10 Business Days after Borrower has
made a request therefor and has satisfied each of the conditions to such
reimbursement set forth in this Section 3.6.
          3.7. Deferred Maintenance and Environmental Reserve Account.
          (a) On or prior to the Closing Date, Borrower shall establish and
thereafter maintain with the Cash Management Bank an account (which may be a
subaccount of the Cash Management Account maintained on a ledger basis) for the
purpose of reserving amounts anticipated to be required to correct Deferred
Maintenance Conditions (the “Deferred Maintenance and Environmental Reserve
Account”).
          (b) Within three Business Days after its receipt of the Deferred
Maintenance Letter, Borrower shall either (x) deposit into the Deferred
Maintenance and Environmental Reserve Account an amount equal to the Deferred
Maintenance Amount (which deposit may be made with funds contained in the
Pledged Operating Accounts or the Equity Contribution Account) and/or
(y) deliver to Collateral Agent, for the benefit of Lender, a Qualified Letter
of Credit in respect of such amount, provided that the aggregate amounts
deposited in the Deferred Maintenance and Environmental Reserve Account and any
Qualified Letter of Credit delivered to Collateral Agent shall at all times
equal the Deferred Maintenance Amount.
          (c) Borrower shall correct the Deferred Maintenance Conditions in a
diligent, workmanlike manner and shall complete the same within the respective
time periods set forth in the Deferred Maintenance Letter. Upon the request of
Borrower at any time that no Event of Default is continuing (but not more often
than once per calendar month), Administrative Agent shall, at the direction of
the Required Lenders, cause disbursements to Borrower from the Deferred
Maintenance and Environmental Reserve Account to reimburse Borrower (or advance

66



--------------------------------------------------------------------------------



 



sums necessary to pay) for reasonable costs and expenses incurred in order to
correct Deferred Maintenance Conditions (or, if applicable, shall permit the
reduction of the amount of the Qualified Letter of Credit by the amount that
would have been so disbursed, provided that such reductions shall be permitted
only in minimum increments equal to the lesser of (x) $1,000,000 or (y) the
amount then contained in such Collateral Account), provided that
     (i) Borrower shall deliver to Administrative Agent invoices evidencing that
the costs for which such disbursements are requested are due and payable;
     (ii) Borrower shall deliver to Administrative Agent an Officer’s
Certificate confirming that all such costs have been previously paid by Borrower
or will be paid from the proceeds of the requested disbursement and that, as of
the date of such Officer’s Certificate, no Event of Default has occurred and is
ongoing and that all conditions set forth in this Section 3.7(c) (other than the
condition set forth in clause (iii) below) have been satisfied; and
     (iii) Administrative Agent may condition the making of a requested
disbursement on (1) reasonable evidence establishing that Borrower has applied
any amounts previously received by it in accordance with this Section for the
expenses to which specific draws made hereunder relate, (2) site inspections
reasonably acceptable to Administrative Agent or its designee, if the cost of
the contemplated work exceeds $1,000,000 (it being agreed that any such site
inspection shall take place within 10 Business Days after Administrative Agent’s
receipt of a written request for such disbursement), and, (3) receipt of
conditional lien releases and waivers from any contractors, subcontractors and
others with respect to such amounts if such amounts exceed $500,000 (provided
that, with respect to any amounts to be paid from the requested disbursement,
Borrower shall deliver to Administrative Agent, on or prior to the following
Payment Date, lien releases and waivers in respect of such amounts if the costs
thereof exceed $500,000).
Any such reimbursement shall be made within 10 Business Days after Borrower has
made a request therefor and has satisfied each of the conditions to such
reimbursement set forth in this Section 3.7.
          (d) If Borrower satisfies all or any portion of its obligation under
Section 3.7(b) by providing a letter of credit which at any time ceases to be a
Qualified Letter of Credit, Borrower shall, within 10 Business Days thereafter,
either deliver to Collateral Agent, for the benefit of Lender, a replacement
Qualified Letter of Credit or deposit into the Deferred Maintenance and
Environmental Reserve Account the amount necessary to cause the amount on
deposit therein to equal the amount that would be contained therein had Borrower
deposited the Deferred Maintenance Amount in the Deferred Maintenance and
Environmental Reserve Account on the Closing Date and subsequently withdrawn
therefrom all amounts that would have been permitted to be withdrawn therefrom
pursuant to Section 3.7(c). In addition, if Borrower delivers or causes to be
delivered (at any time and from time to time) a Qualified Letter of Credit to
Collateral Agent, for the benefit of Lender on account of all or any portion of
the amounts required to be reserved and/or delivered in respect of this
Section 3.7, then, so long as no Event of Default is continuing, Administrative
Agent, at the direction of the Required

67



--------------------------------------------------------------------------------



 



Lenders, shall cause to be disbursed to Borrower from the Deferred Maintenance
and Environmental Reserve Account the amount by which the amounts reserved
and/or deposited with respect to this Section 3.7 exceed the amount required to
be reserved and/or deposited pursuant to this Section 3.7 (taking into account
all disbursements and reductions theretofore made pursuant to Section 3.7(c).
          (e) Upon substantial completion (as reasonably determined by
Administrative Agent) of the portion of the Deferred Maintenance Conditions
identified as an individual item in the Deferred Maintenance Letter, and
provided no Event of Default is then continuing, the remainder of the portion of
the Deferred Maintenance Reserve Account held for such line item (as shown
adjacent to such line item in the Deferred Maintenance Letter) shall promptly be
remitted to the Cash Management Account (or, if applicable, the amount of any
Qualified Letter of Credit delivered pursuant to this Section 3.7 shall be
accordingly reduced by Administrative Agent, at the direction of the Required
Lenders). Upon the correcting of all Deferred Maintenance Conditions, provided
no Event of Default is then continuing, any amounts then remaining in the
Deferred Maintenance Reserve Account shall promptly be remitted to the Cash
Management Account by Administrative Agent, at the direction of the Required
Lenders and the Deferred Maintenance Account will no longer be maintained
and/or, to the extent applicable, any Qualified Letter of Credit delivered
pursuant to this Section 3.7 shall be returned to Borrower.
          (f) Any amount of the Deferred Maintenance and Environmental Reserve
Account allocable to a Property that is released pursuant to Section 2.2,
Section 2.4 or Section 7.1(n) shall be promptly remitted to the Cash Management
Account and/or any Qualified Letter of Credit delivered pursuant to this
Section 3.7 shall be reduced accordingly.
          3.8. Capital Expenditure Reserve Account.
          (a) On or prior to the Closing Date, Borrower shall establish and
thereafter maintain with the Cash Management Bank an account (which may be a
subaccount of the Cash Management Account maintained on a ledger basis) for the
purpose of reserving amounts in respect of Capital Expenditures (the “Capital
Expenditure Reserve Account”).
          (b) Borrower shall either (x) deposit into the Capital Expenditure
Reserve Account an amount equal to the Capital Expenditure Amount and/or
(y) deliver to Collateral Agent, for the benefit of Lender, a Qualified Letter
of Credit in respect of the Capital Expenditure Amount; provided that the
aggregate amounts deposited in the Capital Expenditure Reserve Account and any
Qualified Letter of Credit delivered to Collateral Agent shall at all times
equal the Capital Expenditure Amount.
          (c) Upon the request of Borrower at any time that no Event of Default
is continuing, Administrative Agent shall, at the direction of the Required
Lenders, cause disbursements to Borrower from the Capital Expenditure Reserve
Account in order for Borrower to pay, or to reimburse Borrower for, reasonable
costs and expenses incurred in performing Capital Expenditures (and/or, as
applicable, shall permit the reduction of the amount of the Qualified Letter of
Credit delivered to Lender, by the amount that would have been so disbursed),
provided that

68



--------------------------------------------------------------------------------



 



     (i) Borrower shall deliver to Administrative Agent invoices evidencing that
the costs for which such disbursements are requested are due and payable;
     (ii) Borrower shall deliver to Administrative Agent an Officer’s
Certificate confirming that all such costs have been previously paid by Borrower
or will be paid from the proceeds of the requested disbursement and that, as of
the date of such Officer’s Certificate, no Event of Default has occurred and is
ongoing and that all conditions set forth in this Section 3.8(c) (other than the
condition set forth in clause (iii) below) have been satisfied;
     (iii) Administrative Agent may condition the making of a requested
disbursement on (1) reasonable evidence establishing that Borrower has applied
any amounts previously received by it in accordance with this Section for the
expenses to which specific draws made hereunder relate, (2) site inspections
reasonably acceptable to Administrative Agent or its designee, if the cost of
the contemplated work exceeds $1,000,000 (it being agreed that any such site
inspection shall take place within 10 Business Days after Administrative Agent’s
receipt of a written request for such disbursement), and, (3) receipt of
conditional lien releases and waivers from any contractors, subcontractors and
others with respect to such amounts if such amounts exceed $500,000 (provided
that, with respect to any amounts to be paid from the requested disbursement,
Borrower shall deliver to Administrative Agent, on or prior to the following
Payment Date, lien releases and waivers in respect of such amounts if the costs
thereof exceed $500,000); and
     (iv) such costs and expenses shall be limited to the following categories
of Capital Expenditures: (i) restaurants, bars and entertainment facilities,
(ii) meeting and banquet space, (iii) hotel and casino public space and common
areas, (iv) Gaming Equipment, and (v) hotel rooms.
Any such reimbursement shall be made within 10 Business Days after Borrower has
made a request therefor and has satisfied each of the conditions to such
reimbursement set forth in this Section 3.8.
          (d) If Borrower satisfies its obligation under Section 3.8(b) by
providing a letter of credit which at any time ceases to be a Qualified Letter
of Credit, Borrower shall, within 10 Business Days thereafter, either
(x) deliver to Collateral Agent, as applicable, a Qualified Letter of Credit in
the amount required to satisfy its obligations under Section 3.8(b) or (y)
deposit into the Capital Expenditure Reserve Account such amount. In addition,
Borrower shall have the right at any time to deposit into the Capital
Expenditure Reserve Account the amount described in clause (y), whereupon any
Qualified Letter theretofore delivered to Collateral Agent pursuant to
Section 3.8(b) shall be returned to Borrower, and Borrower shall thereafter have
the right to redeliver a Qualified Letter of Credit in such amount, whereupon
the corresponding amounts then contained in the Capital Expenditure Reserve
Account shall be remitted to the Cash Management Account by the Administrative
Agent, at the direction of the Required Lenders.

69



--------------------------------------------------------------------------------



 



          (e) On a quarterly basis, on or prior to the date on which Borrower
delivers to Lender its quarterly financial statements pursuant to Section 5.13,
Borrower shall deliver to Administrative Agent a report prepared on a
Property-by-Property basis detailing the status of each capital improvement
project for which amounts have been disbursed to Borrower from the Capital
Expenditure Reserve Account or the Excess Cash Flow Reserve Account.
          3.9. Excess Cash Flow Reserve Account.
          (a) On or prior to the Closing Date, Borrower shall establish and
thereafter maintain with the Cash Management Bank an account (which may be a
subaccount of the Cash Management Account maintained on a ledger basis) for the
purpose of reserving excess cash flow (the “Excess Cash Flow Reserve Account”).
          (b) On each Payment Date, Borrower shall deposit into the Excess Cash
Flow Reserve Account the amounts required to be deposited therein in accordance
with Section 3.2(d).
          (c) To the extent that the amounts on deposit in the Pledged Operating
Accounts in a particular month are insufficient to pay Property Operating
Expenses and/or the amounts required to be deposited into the Cash Management
Account pursuant to Section 3.2(b)(i) through (iv) for such month, upon the
written request of Borrower, Administrative Agent shall, at the direction of the
Required Lenders, cause a disbursement to Borrower from the Excess Cash Flow
Reserve Account to cover such shortfall, to the extent of the amount contained
therein, provided that:
     (i) no Event of Default has occurred and is continuing;
     (ii) Borrower shall deliver to Administrative Agent invoices evidencing
that the costs for which such disbursement is requested are due and payable;
     (iii) Borrower shall deliver to Administrative Agent an Officer’s
Certificate confirming that all such costs have been previously paid by Borrower
or will be paid from the proceeds of the requested disbursement and that, as of
the date of such Officer’s Certificate, no Event of Default has occurred and is
ongoing and that all conditions set forth in this Section 3.9(c) have been
satisfied.
In addition, Borrower shall be permitted to request disbursements from the
Excess Cash Flow Reserve Account in respect of Capital Expenditures and/or FF&E,
and Administrative Agent, at the direction of the Required Lenders, shall cause
such disbursements to Borrower, provided that the conditions contained in
foregoing clauses (i), (ii) and (iii) of this Section 3.9(c) have been met with
respect to any such requested disbursement.
          (d) To the extent necessary to comply with Section 6.20, or at any
other time as Borrower may elect, provided that no Event of Default has occurred
and is continuing (except for an Event of Default under Section 6.20), Borrower
may from time to time request that all or any portion of the amounts on deposit
in the Excess Cash Flow Reserve Account be applied to the prepayment of the
Loan, subject to and in accordance with Section 2.1, which prepayment shall be
made on the first Payment Date that is at least five Business Days after
Administrative

70



--------------------------------------------------------------------------------



 



Agent’s receipt of (A) Borrower’s written request for such prepayment and
(B) the direction of the Required Lenders.
          3.10. Account Collateral.
          (a) Borrower hereby grants a perfected first-priority security
interest in favor of Collateral Agent, for the benefit of Lender, in and to the
Account Collateral as security for the Indebtedness, together with all rights of
a secured party with respect thereto. Each Collateral Account shall be an
Eligible Account under the sole dominion and control of Collateral Agent and
shall be in the name of Borrower, as pledgor, and Collateral Agent, as pledgee
for the benefit of Lender. Borrower shall have no right to make withdrawals from
any of the Collateral Accounts. Funds in the Collateral Accounts shall not be
commingled with any other monies at any time. Borrower shall execute any
additional documents that Administrative Agent, at the direction of the Required
Lenders in their reasonable discretion, may require and shall provide all other
evidence reasonably requested by Administrative Agent to evidence or perfect the
Collateral Agent’s first-priority security interest in the Account Collateral.
Within five Business Days of the establishment of any Pledged Operating Account
not in existence as of the date hereof, Borrower shall execute and deliver to
Administrative Agent and Collateral Agent an Account Control Agreement with
respect thereto.
          (b) The insufficiency of amounts contained in the Collateral Accounts
shall not relieve Borrower from its obligation to fulfill all covenants
contained in the Loan Documents.
          (c) During the continuance of an Event of Default, Administrative
Agent may, at the direction of the Required Lenders in their sole discretion,
apply funds in the Collateral Accounts, and funds resulting from the liquidation
of Permitted Investments related to the Collateral Accounts, either toward the
components of the Indebtedness (e.g., interest, principal and other amounts
payable hereunder), the Loan and the Notes in such sequence as Administrative
Agent shall elect at the direction of Required Lenders in their sole discretion,
and/or toward the payment of Taxes, Property Operating Expenses and Capital
Expenditures.
          3.11. Permitted Investments.
          (a) Funds in the Collateral Accounts shall be invested by
Administrative Agent at the direction of Required Lenders only in Permitted
Investments, provided, however, that Borrower shall be permitted to direct the
investment of funds contained in the Pledged Operating Accounts and the Equity
Contribution Account, so long as (i) no Event of Default has occurred and is
continuing and (ii) all such investments are in Permitted Investments.
          (b) All income and gains from the investment of funds in the
Collateral Accounts other than the Tax and Insurance Reserve Account shall be
retained in the Collateral Accounts (unless and until disbursed in accordance
with the terms hereof) from which they were derived and shall belong to
Borrower, subject to Collateral Agent’s Lien thereon. Unless otherwise required
by applicable law, all income and gains from the investment of funds in the Tax
and Insurance Reserve Account shall be for the account of Lender, and the
Required Lenders shall have the right at any time to direct the Administrative
Agent to cause the Cash

71



--------------------------------------------------------------------------------



 



Management Bank to remit such amounts to Lender. The insufficiency of amounts
contained in the Collateral Accounts shall not relieve Borrower from its
obligation to fulfill all covenants contained in the Loan Documents. As between
Borrower and Lender, Borrower (or Lender with respect to the Tax and Insurance
Reserve Account, to the extent of any income actually received with respect
thereto) shall treat all income, gains and losses from the investment of amounts
in the Collateral Accounts as its income or loss for federal, state and local
income tax purposes.
          (c) After the Loan and all other Indebtedness have been paid in full,
the Collateral Accounts shall be closed and the balances therein, if any, shall
be paid to Borrower.
          3.12. Bankruptcy. Borrower and Lender acknowledge and agree that upon
the filing of a bankruptcy petition by or against Borrower under the Bankruptcy
Code, the Account Collateral and the Revenues (whether then already in the
Collateral Accounts, or then due or becoming due thereafter) shall be deemed not
to be property of Borrower’s bankruptcy estate within the meaning of Section 541
of the Bankruptcy Code. If, however, a court of competent jurisdiction
determines that, notwithstanding the foregoing characterization of the Account
Collateral and the Revenues by Borrower and Lender, the Account Collateral
and/or the Revenues do constitute property of Borrower’s bankruptcy estate, then
Borrower and Lender further acknowledge and agree that all such Revenues,
whether due and payable before or after the filing of the petition, are and
shall be cash collateral of Lender. Borrower acknowledges that Lender does not
consent to Borrower’s use of such cash collateral and that, in the event Lender
elects (in its sole discretion) to give such consent, such consent shall only be
effective if given in writing signed by Lender. Except as provided in the
immediately preceding sentence, Borrower shall not have the right to use or
apply or require the use or application of such cash collateral (i) unless
Borrower shall have received a court order authorizing the use of the same, and
(ii) Borrower shall have provided such adequate protection to Lender as shall be
required by the bankruptcy court in accordance with the Bankruptcy Code.
          3.13. Delivery of Documents. Notwithstanding any other provision of
the Loan Documents, in making any disbursements, transfers and/or deposits from
or to the Collateral Accounts, Administrative Agent shall receive, and shall be
entitled to rely upon a direction from the Required Lenders (which direction
shall be given at least two Business Days prior to any such disbursement,
transfer and/or deposit), provided that Administrative Agent may make
disbursements and/or distributions to Lender in accordance with the terms of the
Loan Documents without the direction of the Required Lenders, unless otherwise
expressly provided in the Loan Documents or instructed by the Required Lenders.
Administrative Agent shall have no duty or obligation with respect to any such
disbursements, transfers and/or deposits, other than to receive the documents
enumerated in the provisions of this Agreement and the other Loan Documents and
to make the applicable disbursements, transfers and/or deposits in accordance
with the terms hereof and thereof. Administrative Agent shall provide to each
Lender, at least two Business Days prior to each Payment Date (and once each
week, during the continuance of an Event of Default), the account balances for
the Cash Management Account and each subaccount to the Cash Management Account,
to the extent such balances have been made available to the Administrative Agent
by the Cash Management Bank.

72



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS
          Borrower represents to Lender and Agents that, as of the Closing Date,
except as set forth in the Exception Report:
          4.1. Organization.
          (a) Each Property Owner Borrower is a limited partnership, duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and is in good standing as a foreign partnership company in each other
jurisdiction where ownership of its properties or the conduct of its business
requires it to be so, and Property Owner Borrower has all power and authority
under such laws and its organizational documents and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted. Each Lessee Borrower is a limited liability company,
duly organized, validly existing and in good standing under the laws of the
State of Nevada, and is in good standing as a foreign limited liability company
in each other jurisdiction where ownership of its properties or the conduct of
its business requires it to be so, and each Lessee Borrower has all power and
authority under such laws and its organizational documents and all material
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted. ACEP Borrower is a limited liability company,
duly organized, validly existing and in good standing under the laws of the
State of Delaware, and is in good standing as a foreign limited liability
company in each other jurisdiction where ownership of its properties or the
conduct of its business requires it to be so, and ACEP Borrower has all power
and authority under such laws and its organizational documents and all material
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted.
          (b) The sole general partner of each Property Owner Borrower (as set
forth in the signature page hereto), is a Single-Purpose Equityholder that is a
limited liability company and is duly organized, validly existing and in good
standing under the laws of the State of Delaware, and is in good standing as a
foreign limited liability company in each other jurisdiction where ownership of
its assets or the conduct of its business requires it to be so, and such general
partner has all power and authority under such laws and its organizational
documents and all material governmental licenses, authorizations, consents and
approvals required to carry on its business as now conducted.
          (e) Property Owner Borrower does not have any subsidiaries nor does it
own any equity interest in any other Person. Property Owner Borrower’s
Single-Purpose Equityholder has no subsidiaries and does not own any equity
interest in any other Person (other than Borrower). ACEP Borrower does not have
any subsidiaries or own any equity interest in any other Person, other than
Stratosphere, LLC, Aquarius Gaming LLC and Charlie’s Holding, LLC. Lessee
Borrower does not have any subsidiaries nor does it own any equity interest in
any other Person, except W2007 ACEP First Mezzanine A Gen-Par, L.L.C., W2007
First Mezzanine A Borrower, L.P., W2007 ACEP First Mezzanine B Gen-Par, L.L.C.
and W2007 ACEP First Mezzanine B Borrower, L.P.

73



--------------------------------------------------------------------------------



 



          (e) The organizational chart contained in Schedule G is true and
correct as of the date hereof.
          4.2. Authorization. Borrower has the power and authority to enter into
this Agreement and the other Loan Documents, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated by the
Loan Documents and has by proper action duly authorized the execution and
delivery by Borrower of the Loan Documents.
          4.3. No Conflicts. Neither the execution and delivery of the Loan
Documents, nor the consummation of the transactions contemplated therein, nor
performance of and compliance with the terms and provisions thereof will
(i) violate or conflict with any provision of its limited partnership agreement,
certificate of limited partnership or other governance document, (ii) violate
any law, regulation (including Regulation U, Regulation X, Regulation T or any
Gaming Laws), order, writ, judgment, injunction, decree or permit presently in
effect and applicable to it, (iii) violate or conflict with contractual
provisions of, or cause an event of default under, any indenture, loan
agreement, mortgage, contract or other Material Agreement to which Borrower or
Sponsor is a party or by which Borrower or Sponsor may be bound, or (iv) result
in or require the creation of any Lien or other charge or encumbrance upon or
with respect to the Collateral in favor of any party other than Lender and other
than a Permitted Encumbrance.
          4.4. Consents. No consent, approval, authorization or order of, or
qualification with, any court or Governmental Authority or any parties to an REA
other than Borrower, is required in connection with the execution, delivery or
performance by Borrower of this Agreement or the other Loan Documents, except
for any of the foregoing which have already been obtained and except as provided
in Regulation 8.130 of the Regulations of the Nevada Gaming Commission and State
Gaming Control Board with respect to renewals, changes or modifications to the
Loan Documents subsequent to the Closing Date.
          4.5. Enforceable Obligations. As of the Closing Date, this Agreement
and the other Loan Documents have been duly executed and delivered by Borrower
and constitute Borrower’s legal, valid and binding obligations, enforceable in
accordance with their respective terms, subject to (i) bankruptcy, insolvency
and similar laws of general applicability relating to or affecting creditors’
rights and to general equity principles and (ii) Regulation 8.130 of the
Regulations of the Nevada Gaming Commission and State Gaming Control Board. As
of the Closing Date, subject to Regulation 8.130 of the Regulations of the
Nevada Gaming Commission and State Gaming Control Board, the Loan Documents are
not subject to any right of rescission, set-off, counterclaim or defense by
Borrower, including the defense of usury.
          4.6. No Default. As of the Closing Date, no Default or Event of
Default exists.
          4.7. Payment of Taxes. Each of Borrower has filed (or have obtained
extensions for filing), or has caused to be filed, all tax returns (federal,
state, local and foreign), including all reports relating to gaming taxes and
fees to the Gaming Authorities, required to be filed and paid all amounts of
taxes stated to be due on such returns (including interest and penalties) except
for taxes which are not yet delinquent and has paid all other taxes, fees,

74



--------------------------------------------------------------------------------



 



assessments and other governmental charges (including mortgage recording taxes,
documentary stamp taxes and intangible taxes) owing by it necessary to preserve
the Liens in favor of Lender.
          4.8. Compliance with Law. Except as set forth in the Engineering
Report, each Borrower, the Properties and the use thereof comply in all material
respects with all applicable Insurance Requirements and Legal Requirements,
including building and zoning ordinances and codes, except to the extent that
non-compliance therewith would not reasonably be likely to have a Material
Adverse Effect. To the extent reasonably necessary to avoid a Material Adverse
Effect, each of the Properties conforms to current zoning requirements
(including requirements relating to parking) and is neither an illegal nor a
legal nonconforming use. Except as set forth in the Engineering Report, no
Borrower is in default or in violation of any order, writ, injunction, decree or
demand of any Governmental Authority the default or violation of which could
adversely affect the Properties or the condition (financial or otherwise) or
business of Borrower, which default or violation is reasonably likely to have a
Material Adverse Effect or a Portfolio Material Adverse Effect. There has not
been committed by or on behalf of Borrower or, to the best of Borrower’s
knowledge, any other person in occupancy of or involved with the operation or
use of the Properties, any act or omission affording any federal Governmental
Authority or any state or local Governmental Authority the right of forfeiture
as against the Properties or any portion thereof or any monies paid in
performance of its obligations under any of the Loan Documents. To Borrower’s
knowledge, Borrower has not purchased any portion of the Properties with
proceeds of any illegal activity. To Borrower’s knowledge, there is no federal,
state or local law or regulation that makes the Administrative Agent or
Collateral Agent or any of their Affiliates subject to any penalty, sanction or
fine in connection with the Transaction.
          4.9. ERISA. Neither Borrower nor any ERISA Affiliate of Borrower has
incurred or could be subjected to any liability under Title IV or Section 302 of
ERISA or Section 412 of the Code or maintains or contributes to, or is or has
been required to maintain or contribute to, any employee benefit plan (as
defined in Section 3(3) of ERISA) subject to Title IV or Section 302 of ERISA or
Section 412 of the Code. The consummation of the transactions contemplated by
this Agreement will not constitute or result in any non-exempt prohibited
transaction by Borrower or any of its subsidiaries or Lender under Section 406
of ERISA, Section 4975 of the Code or substantially similar provisions under
federal, state or local laws, rules or regulations.
          4.10. Government Regulation. Borrower is not an “investment company”,
or a company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended. Borrower is not a “holding company”
or a “subsidiary company” of a “holding company” or an “affiliate” or either a
“holding company” or a “subsidiary company” within the meaning of the Public
Utility Holding Company Act of 1935, as amended.
          4.11. No Bankruptcy Filing. No Borrower is contemplating either the
filing of a petition by it under any state or federal bankruptcy or insolvency
laws or the liquidation of all or a major portion of its assets or property. No
Borrower has knowledge of any Person contemplating the filing of any such
petition against it.

75



--------------------------------------------------------------------------------



 



          4.12. Other Debt. No Borrower has outstanding any Debt other than
Permitted Debt.
          4.13. Litigation. To Borrower’s actual knowledge, there are no
actions, suits, proceedings, arbitrations or governmental investigations by or
before any Governmental Authority or other agency now pending, and to the best
of Borrower’s knowledge there are no such actions, suits, proceedings,
arbitrations or governmental investigations threatened against or affecting
Borrower or the Properties, in each case, except as listed in the Exception
Report (and there are no actions, suits, proceedings, arbitrations or
governmental investigations by or before any Governmental Authority or other
agency now pending, and to the best of Borrower’s knowledge there are no such
actions, suits, proceedings, arbitrations or governmental investigations
threatened against or affecting Borrower or the Properties, in each case,
whether or not listed in the Exception Report, which alone or in the aggregate,
if determined against Borrower or the Properties, is likely to result in a
Material Adverse Effect or a Portfolio Material Adverse Effect).
          4.14. Major Leases; Material Agreements.
          (a) To Borrower’s actual knowledge (except as set forth in the
Exception Report), there are no Major Leases as of the date hereof other than
the Operating Leases. Except as set forth in the Exception Report, (i) no Person
has any possessory interest in the Properties or right to occupy the same except
under and pursuant to the provisions of the Leases or any sublease or any other
occupancy agreement granted by a Tenant under a Lease, (ii) no security deposits
are being held by Borrower, (iii) no Tenant or other party has any option, right
of first refusal or similar preferential right to purchase or lease all or any
portion of the Properties, (iv) no fixed rent has been paid more than 30 days in
advance of its due date and (v) no payments of rent are more than 30 days
delinquent, in each of the foregoing cases, other than a party to a Lease which
is not a Major Lease. Other than Major Leases, there are no Leases the existence
or termination of which is reasonably likely to have a Material Adverse Effect.
          (b) To Borrower’s actual knowledge, all work to be performed by the
landlord under the Major Leases has been substantially performed, all
contributions to be made by the landlord to the Tenants thereunder have been
made, all other conditions to each Tenant’s obligations thereunder have been
satisfied, no Tenant has the right to require Borrower to perform or finance
Tenant Improvements or Material Alterations and no Leasing Commissions are owed
or would be owed upon the exercise of any such Tenant’s existing renewal or
expansion options.
          (c) To Borrower’s actual knowledge,(i) there are no Material
Agreements except as described in Schedule D, (ii) Borrower has made available
to Lender true and complete copies of all Material Agreements and (iii) each
Material Agreement has been entered into at arm’s length in the ordinary course
of business by or on behalf of Borrower.
          (d) To Borrower’s knowledge, the Major Leases and the Material
Agreements are in full force and effect and there are no material defaults
thereunder by Borrower or, to Borrower’s best knowledge, any other party
thereto. Borrower is not in default in any material respect in the performance,
observance or fulfillment of any of the obligations, covenants or

76



--------------------------------------------------------------------------------



 



conditions contained in any Permitted Encumbrance or any other material
agreement or instrument to which it is a party or by which it or any of the
Properties are bound.
          (e) The Operating Leases are true leases to the Lessee Borrowers and
not financings.
          4.15. Full and Accurate Disclosure. To Borrower’s knowledge, no
statement of fact heretofore delivered by any Borrower or its respective
Affiliates to Lender in writing in respect of the Properties or any Borrower,
when considered together, contains any untrue statement of a material fact or
omits to state any material fact necessary to make statements contained therein
not misleading unless subsequently corrected. There is no fact presently
actually known to Borrower which has not been disclosed to Lender which is
reasonably likely to result in a Portfolio Material Adverse Effect.
          4.16. Financial Condition. All financial data concerning Borrower and
the Properties heretofore provided to Lender, taken as a whole, fairly presents
in accordance with GAAP the financial position of Borrower in all material
respects, as of the date on which it was made, and does not omit to state any
material fact necessary to make statements contained herein or therein not
misleading. Since the delivery of such data, except as otherwise disclosed in
writing to Lender, there have occurred no changes or circumstances presently
known to Borrower and relating to Borrower or the Property which have had or are
reasonably likely to result in a Portfolio Material Adverse Effect.
          4.17. Single-Purpose Requirements. Each Borrower and each of their
respective Single-Purpose Equityholders (if any) is now, and each Borrower
except for the ACEP Borrower and each Lessee Borrower has always been since its
formation, a Single-Purpose Entity.
          4.18. Location of Chief Executive Offices. The location of Borrower’s
principal place of business and chief executive office is the address listed in
Section 9.4.
          4.19. Not Foreign Person. Borrower is not a “foreign person” within
the meaning of Section 1445(f)(3) of the Code.
          4.20. Labor Matters. Except as set forth in the Exception Report,
Borrower nor is not a party to any collective bargaining agreements.
          4.21. Title. Property Owner Borrower owns good, marketable and
insurable title in fee or leasehold title, as applicable, to the Properties and
owns good and marketable title to the related personal property (to the extent
not owned by the tenants, guests or employees at the Properties), to the
Collateral Accounts and to any other Collateral, in each case free and clear of
all Liens whatsoever except the Permitted Encumbrances. The Mortgage, when
properly recorded in the appropriate records, together with any Uniform
Commercial Code financing statements required to be filed in connection
therewith, will create (i) valid, perfected first priority Liens on the
Properties and/or Property Owner Borrower’s leasehold interest in the
Properties, as applicable, and the rents therefrom, enforceable as such against
creditors of and purchasers from Property Owner Borrower and subject only to
Permitted Encumbrances, and (ii) perfected Liens (pursuant to the Uniform
Commercial Code of the State of Delaware or the State of Nevada, as applicable)
in and to all Collateral that is personalty owned by Borrower, all

77



--------------------------------------------------------------------------------



 



in accordance with the terms thereof, in each case subject only to any
applicable Permitted Encumbrances. The Pledge Agreement and the other Loan
Documents, upon the filing of Uniform Commercial Code financing statement in the
appropriate jurisdiction, create and constitute a valid and perfected first
priority Lien on the Equity Collateral, free and clear of all Liens other than
the Permitted Encumbrances. To Borrower’s knowledge, the Permitted Encumbrances
do not and will not affect or interfere with the value, or current use or
operation, of the Properties, or the security intended to be provided by the
Mortgage or Borrower’s ability to repay the Indebtedness in accordance with the
terms of the Loan Documents, in each case, other than in a way that would not
have a Material Adverse Effect. Except as indicated on a Qualified Title
Insurance Policy, there are no claims for payment for work, labor or materials
affecting the Properties which are or may become a Lien prior to, or of equal
priority with, the Liens created by the Loan Documents. No creditor of Borrower
other than Lender has in its possession any goods that constitute or evidence
the Collateral.
          4.22. No Encroachments. Except as shown on the Qualified Survey, all
of the improvements on the Properties that were included in determining the
appraised value of the Properties lie wholly within the boundaries and building
restriction lines of the Properties, and no improvements on adjoining property
encroach upon the Properties, and no easements or other encumbrances upon the
Properties encroach upon any of the improvements, so as, in either case, to have
a Material Adverse Effect except those which are indicated on a Qualified Title
Insurance Policy.
          4.23. Physical Condition.
          (a) To Borrower’s knowledge, except as set forth in the Existing
Engineering Reports, the Properties (including sidewalks, storm drainage system,
roof, plumbing system, HVAC system, fire protection system, electrical system,
equipment, elevators, exterior sidings and doors, irrigation system and all
structural components) are in good condition, order and repair in all respects
material to its use, operation or value, allowing for ongoing repairs and
maintenance conducted in a commercially reasonable manner in the ordinary course
of business.
          (b) Borrower is not aware of any material structural defect or damages
in the Properties, whether latent or otherwise, except as set forth in the
Existing Engineering Reports.
          (c) Borrower has not received and is not aware of any other party’s
receipt of notice from any insurance company or bonding company of any defects
or inadequacies in the Properties which would, alone or in the aggregate,
adversely affect in any material respect the insurability of the same or cause
the imposition of extraordinary premiums or charges thereon or of any
termination or threatened termination of any policy of insurance or bond.
          (d) Except as set forth in the Exception Report, each Property has
available to it adequate parking to permit the operation of such Property as
currently operated and in compliance with the standards set forth in the
applicable Approved Management Agreement, in each case, in all material
respects.
          (e) All of the rooms at each Property are in service in all material
respects, except for (i) rooms that are temporarily out of service for
remodeling in the ordinary course of

78



--------------------------------------------------------------------------------



 



business or routine maintenance and repair and (ii) the “Meadow Tower” rooms at
the Arizona Charlie’s Decatur Property, which from time to time are in service
only on select weekends.
          4.24. Fraudulent Conveyance. Borrower has not entered into the
Transaction or any of the Loan Documents with the actual intent to hinder, delay
or defraud any creditor. Borrower has received reasonably equivalent value in
exchange for its obligations under the Loan Documents. Borrower’s aggregate
assets do not and, immediately following the making of the Loan and the use and
disbursement of the proceeds thereof will not, constitute unreasonably small
capital to carry out its business as conducted or as proposed to be conducted.
Borrower does not intend to, and does not believe that it will, incur debts and
liabilities (including Contingent Obligations and other commitments) beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts reasonably expected to be payable on or in respect of obligations of
Borrower).
          4.25. Management. Except for any Approved Management Agreement,
Borrower is not a party to any property management agreement that is in effect
with respect to the Properties. Except as set forth in the Exception Report, no
party to any Approved Management Agreement (other than Borrower) has any
possessory interest in, or right to occupy, or any option, right of first
refusal or similar preferential right to purchase or lease, all or any portion
of the Properties.
          4.26. Condemnation. No Condemnation has been commenced or, to
Borrower’s knowledge, is contemplated with respect to all or any material
portion of the Properties or for the relocation of roadways providing access to
the Properties.
          4.27. Utilities and Public Access. The following statements are
accurate in all material respects:
     (i) The Properties have adequate rights of access to dedicated public ways
(and makes no material use of any means of access or egress that is not pursuant
to such dedicated public ways or recorded, irrevocable rights-of-way or
easements) and is adequately served by all public utilities necessary to the
continued use and enjoyment of the Properties as presently used and enjoyed.
     (ii) All such utilities are located in the public rights-of-way abutting
the premises or in areas (“Easement Areas”) that are the subject of recorded
irrevocable easement agreements which benefit the Properties and which are
listed in Schedule A of the applicable Qualified Title Insurance Policy so as to
be included in the coverage thereof.
     (iii) All such utilities are connected so as to serve the Properties
without passing over other property other than Easement Areas.
     (iv) All roads necessary for the full utilization of each of the Properties
for their current purposes have been completed and are either part of the
relevant Properties (by way of deed, easement or ground lease) or dedicated to
public use and accepted by all Governmental Authorities.

79



--------------------------------------------------------------------------------



 



          4.28. Environmental Matters. Except as disclosed in the Environmental
Reports:
     (i) The Properties are in compliance in all material respects with all
Environmental Laws applicable to the Properties (which compliance includes, but
is not limited to, the possession of, and compliance with, all environmental,
health and safety permits, approvals, licenses, registrations and other
governmental authorizations required in connection with the ownership and
operation of the Properties under all Environmental Laws).
     (ii) No Environmental Claim is pending with respect to any of the
Properties, nor, to Borrower’s knowledge, is any threatened, nor are there any
consent decrees or other decrees, consent orders, administrative orders or other
orders, or similar administrative enforcement or judicial requirements
outstanding under any Environmental Law with respect to Borrower or the
Properties.
     (iii) Without limiting the generality of the foregoing, other than in
compliance with applicable Environmental Laws there is not present at, on, in or
under any Property, any Hazardous Substances, PCB-containing equipment, asbestos
or asbestos containing materials, underground storage tanks or surface
impoundments for any Hazardous Substance, lead in drinking water (except in
concentrations that comply with all Environmental Laws), or lead-based paint.
     (iv) To Borrower’s knowledge, there have not been and are no past, present
or threatened Releases of any Hazardous Substance from or at any of the
Properties that are reasonably likely to form the basis of any Environmental
Claim, and, to Borrower’s knowledge, there is no threat of any Release of any
Hazardous Substance migrating to any of the Properties that could reasonably be
expected to result in liability to Borrower or otherwise have a Material Adverse
Effect.
     (v) No Liens are presently recorded with the appropriate land records under
or pursuant to any Environmental Law with respect to any of the Properties and,
to Borrower’s best knowledge, no Governmental Authority has been taking any
action to subject any of the Properties to Liens under any Environmental Law.
     (vi) There have been no material environmental investigations, studies,
audits, reviews or other analyses conducted by or that are in the possession of
Borrower in relation to any of the Properties which have not been made available
to Lender.
          4.29. Assessments. There are no pending or, to Borrower’s knowledge,
proposed special or other assessments for public improvements or otherwise
affecting any of the Properties, nor, to Borrower’s knowledge, are there any
contemplated improvements to any of the Properties that may result in such
special or other assessments. No extension of time for assessment or payment by
Borrower of any federal, state or local tax is in effect. All amounts owed to
date by Borrower as owner of the Properties in the nature of common area
maintenance expenses, parking fees, common association dues, assessments and
similar charges have been paid in full.

80



--------------------------------------------------------------------------------



 



          4.30. No Joint Assessment. Borrower has not suffered, permitted or
initiated the joint assessment of the Properties (i) with any other real
property constituting a separate tax lot, or (ii) with any personal property, or
any other procedure whereby the Lien of any Taxes which may be levied against
such other real property or personal property shall be assessed or levied or
charged to the Properties as a single Lien.
          4.31. Separate Lots. No portion of any of the Properties is part of a
tax lot that also includes any real property that is not Collateral.
          4.32. Permits; Certificate of Occupancy.
     (i) Each of Borrower and/or each Approved Property Manager has obtained all
Permits necessary for the present and contemplated use and operation of the
Properties except for Permits the absence of which would not reasonably be
likely to have a Material Adverse Effect. The uses being made of the Properties
are in conformity in all material respects with the certificate of occupancy
and/or Permits for such Properties.
     (ii) Schedule C sets forth the owner of the Liquor Licenses required for
the provision of alcoholic beverages at each of the Properties.
          4.33. Flood Zone. Except as shown in a Qualified Survey, none of the
Improvements on the Properties are located in areas identified by the Federal
Emergency Management Agency or the Federal Insurance Administration as a
“100 year flood plain” or as having special flood hazards (including Zones A, B,
C, V and X and Shaded X areas), or, to the extent that any portion of the
Properties are located in such an area, the applicable Properties are covered by
flood insurance meeting the requirements set forth in Section 5.15(a)(ii).
          4.34. Security Deposits. To Borrower’s knowledge, Borrower is in
compliance in all material respects with all Legal Requirements relating to
security deposits.
          4.35. [Intentionally Omitted].
          4.36. Insurance. Borrower has obtained or caused to be obtained
insurance policies reflecting the insurance coverages, amounts and other
requirements set forth in this Agreement. All premiums on such insurance
policies required to be paid as of the Closing Date have been paid for the
current policy period. To Borrower’s knowledge, no Person, including Borrower,
has done, by act or omission, anything which would impair the coverage of any
such policy in any material respect.
          4.37. Gaming Licenses.
          (a) Schedule L contains a true, correct and complete list of all
Gaming Licenses for the Properties, and the holder thereof, and each is in full
force and effect and has not been amended or otherwise modified, rescinded,
revoked or assigned.
          (b) Each Borrower and each of their respective Affiliates are in
compliance in all material respects with all such Gaming Licenses to the extent
the same is applicable thereto.

81



--------------------------------------------------------------------------------



 



          (c) No event (including, without limitation, any violation of any
Gaming Law) has occurred which would be reasonably likely to lead to the
revocation or termination of any such Gaming License or the imposition of any
material restriction thereon.
          (d) Borrower has no reason to believe that any of the Casino Lessee
Borrowers will not be able to maintain in effect all Gaming Licenses necessary
for the lawful conduct of its business or operations wherever now conducted and
as planned to be conducted, including the operation of the Casino Components,
pursuant to all applicable Legal Requirements.
          (e) Each Casino Lessee Borrower possesses all Gaming Licenses which
are material to the conduct of its business and the use, occupation and
operation of the Property.
          (f) Each Casino Lessee Borrower and each of its Affiliates, their
respective directors, members, managers, officers, key personnel and all Persons
holding a five percent (5%) or greater equity or economic interest directly or
indirectly in each Casino Lessee Borrower is in compliance in all material
respects with all such Gaming Licenses.
          (g) The prior consent of Gaming Authorities is not required in
connection with any Assignment, Participation or other transfer of the Loan by
Lender.
          (h) Neither the execution, delivery or performance of any of the Loan
Documents (nor the Securitization or any participations in the Loan) will,
except as provided in Regulation 8.130 of the Regulations of the Nevada Gaming
Commission and State Gaming Control Board with respect to renewals, changes or
modifications to the Loan Documents subsequent to the Closing Date: (i) require
the consent of any Gaming Authority not heretofore obtained or (ii) allow or
result in the imposition of any material penalty under, or the revocation or
termination of, any Gaming License or any material impairment of the rights of
the holder of any Gaming License.
          4.38 Trade Name; Other Intellectual Property. Borrower owns or
licenses (as the case may be) all such patents, patent rights, trademarks,
trademark rights, trade names, trade name rights, service marks, service mark
rights, domain names, copyrights, trade secrets and other proprietary
information, including customer data (collectively, the “Intellectual
Property”), as Borrower considers necessary for the conduct of its business as
now conducted (including such registered trademarks, service marks, domain
names, patents and copyrights, and applications therefore, owned by Borrower
described on Schedule M), without individually or in the aggregate, infringement
upon intellectual property rights of other Persons, in each case except as could
not reasonably be expected to materially and adversely (i) affect the value of
the Property, (ii) impair the use and operation of the Property or (iii) impair
Borrower’s ability to pay their respective obligations (under the Loan Documents
or the Operating Leases, as the case may be) in a timely manner. With respect to
the Intellectual Property owned by Borrower or its Affiliates, as among such
parties, Borrower owns all Intellectual Property necessary for the business of
Borrower, except for such Intellectual Property that may be owned by an
Affiliate and is subject to legal or contractual restrictions that restrict its
assignment to Borrower (or, in the case of Intellectual Property such as
intent-to-use trademark applications, would be materially impaired by such
assignment) in which case, subject to legal or contractual restrictions

82



--------------------------------------------------------------------------------



 



that restrict its licensing to Borrower, Borrower has a license to such
Intellectual Property which license is pledged to Lender pursuant to the
Mortgage.
          4.39 Embargoed Person. (a) None of the funds or other assets of any of
Borrower, any Single-Purpose Equityholder or Sponsor constitute property of, or
are beneficially owned, directly or indirectly, by any person, entity or
government subject to trade restrictions under federal law, including, without
limitation, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq. , and any
executive orders or regulations promulgated thereunder, with the result that
(i) the investment in any of Borrower, any Single-Purpose Equityholder or
Sponsor, as applicable (whether directly or indirectly), is prohibited by law or
(ii) the Loan is in violation of law (any such person, entity or government, an
“Embargoed Person”); (b) no Embargoed Person has any interest of any nature
whatsoever in any of Borrower, any Single-Purpose Equityholder or Sponsor, as
applicable (whether directly or indirectly), with the result that (i) the
investment in any of Borrower, any Single-Purpose Equityholder or Sponsor, as
applicable (whether directly or indirectly) is prohibited by law or (ii) the
Loan is in violation of law and (c) none of the funds of any of Borrower, any
Single-Purpose Equityholder or Sponsor, as applicable, have been derived from
any unlawful activity with the result that (i) the investment in any of
Borrower, any Single-Purpose Equityholder or Sponsor, as applicable (whether
directly or indirectly) is prohibited by law or (ii) the Loan is in violation of
law. Notwithstanding Section 4.42 to the contrary, the representations and
warranties contained in this Section 4.39 shall survive in perpetuity.
          4.40 REAs. Neither Borrower nor, to Borrower’s knowledge, any other
party thereto, is in material default under any REA. Borrower has obtained all
necessary approvals and consents from all other parties to each REA to the
extent such approval or consent is necessary to encumber the Properties.
          4.41 Survival. Borrower agrees that all of the representations of
Borrower set forth in this Agreement and in the other Loan Documents shall
survive for so long as any portion of the Indebtedness is outstanding. All
representations, covenants and agreements made by Borrower in this Agreement or
in the other Loan Documents shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf.
          4.42 Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
Laundering Laws. Borrower, and to the best of Borrower’s knowledge after due
inquiry, (a) each Person owning an interest in any of Borrower, any
Single-Purpose Equityholder or Sponsor, (b) each Single-Purpose Equityholder, if
any, and (c) Sponsor (i) is not currently identified on the OFAC List and
(ii) is not a Person with whom a citizen of the United States is prohibited to
engage in transactions by any trade embargo, economic sanction, or other
prohibition of any Legal Requirement.

83



--------------------------------------------------------------------------------



 



ARTICLE V
AFFIRMATIVE COVENANTS
          5.1. Existence. Borrower and, if applicable, each Single-Purpose
Equityholder, shall do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its existence and all rights, licenses,
Permits, franchises and other agreements necessary for the continued use and
operation of its business. Borrower and, if applicable, each Single-Purpose
Equityholder shall deliver to Administrative Agent a copy of each amendment or
other modification to any of its organizational documents promptly after the
execution thereof. Any Co-Borrower that is a limited liability company shall
have the right to convert itself into a limited partnership, provided that in
connection therewith (i) notwithstanding such conversion, such Co-Borrower shall
continue to be a Single-Purpose Entity, (ii) such converted Co-Borrower shall
execute all documents reasonably necessary to continue the Lien and ensure the
enforceability of the Loan Documents with respect to such converted Co-Borrower,
including, without limitation, amendments to the Loan Documents, (iii) new
operating agreements, good standing certificates, certificates of formation and
organizational charts shall be delivered to Administrative Agent with respect to
any such converted Co-Borrower, (iv) new legal opinions with respect to such
converted Co-Borrower shall be delivered to Administrative Agent, (v) Borrower
shall pay all of Lender’s and Agents’ actual out-of-pocket expenses in
connection with any such conversion (including reasonable legal expenses),
(vi) any such conversion of a Co-Borrower shall not take the form of a
dissolution of such Co-Borrower and the execution of such conversion shall
assure the continued existence of such Co-Borrower and (vii) Borrower shall
otherwise provide and/or execute such other documents and certificates in
connection with such conversion of a Co-Borrower as Administrative Agent shall
reasonably request.
          5.2. Maintenance of Properties.
          (a) Borrower will keep the Properties in good working order and
repair, reasonable wear and tear excepted. Subject to Section 6.13, Borrower
shall from time to time make, or cause to be made, all reasonably necessary
repairs, renewals, replacements, betterments and improvements to such
properties.
          (b) Borrower shall diligently perform to completion all work as and to
the extent required under any “Property Improvement Plans,” “Restoration Scope”
plans, or similar capital improvement or expenditure obligations provided for in
any Approved Management Agreement and any other capital improvement or
expenditure obligation which Borrower is obligated to perform or undertake (as
any such plan or obligation may be modified from time to time in accordance
herewith).
          5.3. Compliance with Legal Requirements. Borrower shall, in all
material respects, comply with, and shall cause the Properties to comply with
and be operated, maintained, repaired and improved in compliance with, all Legal
Requirements (including Gaming Laws), Insurance Requirements and all material
contractual obligations by which

84



--------------------------------------------------------------------------------



 



Borrower is legally bound. Notwithstanding the foregoing, but without limiting
the requirements of any other provision of this Agreement permitting such
proceedings (including clauses (iv) and (vi) of the definition of “Permitted
Encumbrances”) Borrower may contest by appropriate legal proceedings, initiated
and conducted in good faith and with reasonable diligence, the validity, amount
or application of any Legal Requirement, provided that and so long as: (i) such
proceeding shall be permitted under and be conducted in accordance with the
applicable provisions of any other instrument governing the contest of such
Legal Requirements to which Borrower or any such Property is subject and shall
not constitute a default thereunder; (ii) no part of or interest in any Property
(or Borrower’s interest therein) will be reasonably expected to be in danger of
being sold, forfeited, terminated, canceled or lost during the pendency of the
proceeding; (iii) such proceeding shall not reasonably be expected to subject
Borrower, Lender or any Agent to criminal liability; (iv) Borrower shall upon
final determination thereof pay the amount of such items, together with all
costs, interest and penalties; and (v) such proceeding would not have a
Portfolio Material Adverse Effect.
          5.4. Impositions and Other Claims. Borrower shall pay and discharge
all taxes, assessments and governmental charges levied upon it, its income and
its assets prior to the time when such taxes, assessments and charges become
delinquent, as well as all lawful claims for labor, materials and supplies or
otherwise, subject to any rights to contest contained in the definition of
Permitted Encumbrances; provided, however, that Borrower’s obligation to
directly pay taxes shall be suspended for so long as Borrower complies with the
terms and provisions of Section 3.4 of this Agreement. Borrower shall file all
federal, state and local tax returns and other reports that it is required by
law to file. If any law or regulation applicable to Lender, any Note, the
Properties or the Mortgage is enacted that deducts from the value of property
for the purpose of taxation any Lien thereon, or imposes upon Lender the payment
of the whole or any portion of the taxes or assessments or charges or Liens
required by this Agreement to be paid by Borrower, or changes in any way the
laws or regulations relating to the taxation of mortgages or security agreements
or debts secured by mortgages or security agreements or the interest of the
mortgagee or secured party in the property covered thereby, or the manner of
collection of such taxes, so as to affect the Mortgage, the Indebtedness or
Lender, then Borrower, upon demand by Administrative Agent, shall pay such
taxes, assessments, charges or Liens, or reimburse Lender for any amounts paid
by Lender.
          5.5. Access to Properties. Borrower shall permit agents,
representatives and employees of Lender and Agents (at Lender’s sole cost and
expense unless an Event of Default shall have occurred and is then continuing),
who shall be accompanied by a representative of Borrower, to inspect the
Properties or any portion thereof, and/or the books and records of Borrower, at
such reasonable times on Business Days as may be requested by Administrative
Agent upon reasonable advance notice, subject to the terms of the Leases, and
provided such entry and inspection shall not unreasonably interfere with the
usual operation and conduct of business at the Properties or the use and
enjoyment of the Properties by Borrower or its tenants, customers and guests.
          5.6. Cooperate in Legal Proceedings. Except with respect to any claim
by Borrower against Lender and any claim brought by Lender against Borrower,
Borrower shall cooperate fully with Lender and each Agent with respect to any
proceedings before any Governmental Authority which may in any way affect the
rights of Lender hereunder or under

85



--------------------------------------------------------------------------------



 



any of the Loan Documents and, in connection therewith, Lender and/or any Agent
may, at Lender’s election and expense, participate or designate a representative
to participate in any such proceedings.
          5.7. Leases.
          (a) Borrower shall furnish Administrative Agent with executed copies
of all Major Leases, together with a detailed breakdown of income and cost
associated therewith. All Leases executed after the date hereof and renewals or
amendments of Leases after the date hereof must be entered into on an
arms-length basis with Tenants whose identity and creditworthiness is
appropriate for tenancy in a property of comparable quality and nature to the
applicable Property, must provide for rental rates and other economic terms
which, taken as a whole, are at least equivalent to then-existing market rates,
based on the applicable market, and must contain terms and conditions that are
commercially reasonable (in each case, unless Administrative Agent consents to
such Lease in its sole discretion, unless with respect to any renewal or
amendment, Borrower is obligated to execute and deliver the same pursuant to a
Lease in effect as of the date hereof or entered into subsequent to the date
hereof and in accordance with the terms hereof). All new Leases must provide
that they are subject and subordinate to any current or future mortgage
financing on the Properties and that the Tenants agree to attorn to any
foreclosing mortgagee at such mortgagee’s request. Upon Borrower’s request, at
Borrower’s sole cost and expense, Administrative Agent, on behalf of Lender,
shall reasonably promptly (but in no event later than 10 Business Days following
Borrower’s request therefor as long as the Required Lenders have given a
direction to the Administrative Agent before such time) execute and deliver a
Subordination, Non-Disturbance and Attornment Agreement to the Tenant of any
future Lease, in substantially the form attached hereto as Exhibit C and with
such changes as may be reasonably requested by Tenant from time to time.
          (b) All Leases executed after the date hereof which are Major Leases,
and all terminations (other than as a result of a material default by the Tenant
thereunder), renewals (other than as required pursuant to any Major Lease) and
material amendments of Major Leases (other than as required pursuant to any
Major Lease), and any surrender of landlord’s material rights under any Major
Lease, shall be subject to the prior written consent of Administrative Agent,
which consent shall be granted or withheld at the direction of the Required
Lenders and, in the absence of a continuing Event of Default, shall not be
unreasonably withheld, delayed or conditioned. Each request for approval of a
Lease which is submitted to Administrative Agent in an envelope marked “URGENT —
LENDER’S ATTENTION REQUIRED WITHIN 10 BUSINESS DAYS”, together with a copy of
the proposed Lease, a summary of the material economic terms thereof and any
termination and other material options contained therein, and copies of all
written materials obtained by Borrower in connection with its evaluation of the
creditworthiness of the proposed Tenant or, with respect to a proposed
termination, a description of the reason therefor, shall be deemed approved if
Administrative Agent shall not have notified the Borrower in writing of its
disapproval within 10 Business Days after receipt of such submission.
Notwithstanding the foregoing, the deemed approval provision of the immediately
preceding sentence shall not apply to any Operating Lease or any amendment
thereof.
          (c) Borrower shall (i) observe and perform in a commercially
reasonable manner all the material obligations imposed upon the lessor under the
Leases; (ii) enforce in a

86



--------------------------------------------------------------------------------



 



commercially reasonable manner all of the material terms, covenants and
conditions contained in the Leases on the part of the lessee thereunder to be
observed or performed, short of termination thereof, except that Borrower may
terminate any Lease following a material default thereunder by the respective
Tenant or, in the case of Leases which are not Material Leases, if such
termination would not have a Material Adverse Effect; (iii) not collect any of
the rents thereunder more than one month in advance of its due date (other than
security deposits held in accordance with the terms of this Agreement); (iv) not
execute any assignment of lessor’s interest in the Leases or associated rents
other than the assignments of rents and leases under the Mortgage; and (v) not
cancel or terminate any guarantee of any of the Major Leases without the prior
written consent of Administrative Agent, which consent shall be granted or
withheld at the direction of the Required Lenders and, in the absence of a
continuing Event of Default, shall not be unreasonably withheld, delayed or
conditioned. Any request for Administrative Agent’s consent pursuant to this
Section 5.7(c)(v) shall be submitted to Administrative Agent in an envelope
marked “URGENT — LENDER’S ATTENTION REQUIRED WITHIN 10 BUSINESS DAYS”, together
with a detailed description of the request for which Administrative Agent’s
consent is sought and any documentation needed for Administrative Agent to
evaluate such request, and shall be deemed approved if Administrative Agent
shall not have notified Borrower in writing of its disapproval thereof and the
reasons for such disapproval within five Business Days after Borrower shall have
given Administrative Agent written notice confirming that at least ten Business
Days have elapsed since such submission, which written notice shall be submitted
to Administrative Agent in an envelope marked “URGENT — SECOND AND FINAL NOTICE
— LENDER’S ATTENTION REQUIRED BY [DATE]”).
          (d) Security deposits of Tenants under all Leases, whether held in
cash or any other form, shall not be commingled with any other funds of Borrower
and, if cash, shall be deposited by Borrower at such commercial or savings bank
or banks as may be reasonably acceptable to Administrative Agent and Borrower’s
rights thereto pledged to Collateral Agent. Any bond or other instrument which
Borrower is permitted to hold in lieu of cash security deposits under any
applicable Legal Requirements shall be maintained in full force and effect
unless replaced by cash deposits as described above, shall be issued by an
institution reasonably acceptable to Administrative Agent, shall (if not
prohibited by any Legal Requirements) name Collateral Agent as payee or
mortgagee for the benefit of Lender thereunder (or be fully assignable to
Collateral Agent for the benefit of Lender) or may name Borrower as payee
thereunder so long as such bond or other instrument is pledged to Collateral
Agent as security for the Indebtedness and shall, in all respects, comply with
any applicable Legal Requirements and otherwise be reasonably acceptable to
Administrative Agent. Borrower shall, upon Administrative Agent’s request,
provide Administrative Agent with evidence reasonably acceptable to
Administrative Agent of Borrower’s compliance with the foregoing. During the
continuance of any Event of Default, Borrower shall, upon Administrative Agent’s
request, deposit with Collateral Agent in a segregated Eligible Account pledged
to Collateral Agent for the benefit of Lender an amount equal to the aggregate
security deposits of the Tenants (and any interest theretofore earned on such
security deposits and actually received by Borrower) which Borrower had not
returned to the applicable Tenants or applied in accordance with the terms of
the applicable Lease, and Collateral Agent shall hold such security deposits in
a segregated account in accordance with the applicable Lease.

87



--------------------------------------------------------------------------------



 



          (e) Notwithstanding anything to the contrary contained in this
Section 5.7, neither (i) the failure to pay rent or any other amounts under any
Operating Lease as a result of the Lessee Borrower under such Operating Lease
having insufficient funds to pay such rent or other amounts nor (ii) the failure
to observe any non-monetary covenants or obligations under any Operating Leases
(except, in the case of (ii) only, to the extent that such failure would result
in a Material Adverse Effect or otherwise impair the value of the Lease as
Collateral) shall result in a breach, Default or Event of Default under this
Agreement or any of the other Loan Documents. Lessee Borrower hereby agrees that
the failure by the lessor under any Operating Lease to enforce any provision
thereof (including, without limitation, the obligation to pay rent or any other
amounts due under any Operating Lease), or any waiver of any provision of any
Operating Lease by the lessor thereunder, shall not constitute a waiver of such
provision by Administrative Agent or Lender and, upon a foreclosure of any
Collateral subject to such Operating Lease, all such provisions shall remain in
full force and effect and enforceable against Lessee Borrower by Administrative
Agent, Lender or its designee.
          5.8. Plan Assets, etc. Borrower will do, or cause to be done, all
things necessary to ensure that it will not be deemed to hold Plan Assets at any
time.
          5.9. Further Assurances. Borrower shall, at Borrower’s sole cost and
expense, from time to time as reasonably requested by Administrative Agent at
the direction of the Required Lenders, execute, acknowledge, record, register,
file and/or deliver to Collateral Agent such other instruments, agreements,
certificates and documents (including Uniform Commercial Code financing
statements and amended or replacement mortgages) as Administrative Agent may
reasonably request at the direction of Required Lenders to evidence, confirm,
perfect and maintain the Liens securing or intended to secure the obligations of
Borrower under the Loan Documents or to facilitate a replacement of the Cash
Management Bank pursuant to Section 3.1(c) or a bifurcation of the Note pursuant
to, and subject to any conditions, terms and limitations specified in, Section
9.7(a) (including, without limitation, the party bearing the cost thereof), in
each case if reasonably requested by Administrative Agent at the direction of
Required Lenders, and do and execute all such further lawful and reasonable
acts, conveyances and assurances necessary for the carrying out of the intents
and purposes of this Agreement and the other Loan Documents as Administrative
Agent shall reasonably request at the direction of Required Lenders from time to
time. The Administrative Agent shall have no duty, liability or obligation to
make any request under this Section 5.9, absent the direction of the Required
Lenders.
          5.10. Management of Collateral.
          (a) Each Property shall at all times be operated by the applicable
Lessee Borrower pursuant to the applicable Operating Lease. Any management or
similar agreement relating to any Property shall be (i) subject to the prior
written consent of the Administrative Agent (which consent shall be granted or
denied at the direction of the Required Lenders, not to be unreasonably
withheld) (an “Approved Management Agreement”) and (ii) with an Approved
Property Manager. The Approved Property Manager under any Approved Management
Agreement shall enter into a Subordination of Property Management Agreement.
Notwithstanding anything to the contrary contained herein, this Section 5.10(a)
is subject to compliance with applicable Gaming Laws and shall not be construed
as meaning or requiring

88



--------------------------------------------------------------------------------



 



anything that would be in contravention thereof and, where required by
applicable Gaming Law, is subject to the acquisition of all necessary Gaming
Licenses.
          (b) Borrower shall cause each Approved Property Manager (including any
successor Approved Property Manager) to maintain at all times worker’s
compensation insurance as required by Governmental Authorities.
          (c) Borrower shall notify Administrative Agent in writing of any
material default of Borrower or an Approved Property Manager under any of the
Approved Management Agreements, after the expiration of any applicable cure
periods, of which Borrower has actual knowledge. Administrative Agent shall have
the right, after reasonable notice to Borrower and in accordance with the
applicable Subordination of Management Agreement, to cure defaults of Borrower
under such Approved Management Agreement. Any reasonable out-of-pocket expenses
incurred by Lender or any Agent to cure any such default in accordance with such
Subordination of Management Agreement shall constitute a part of the
Indebtedness and shall be due from Borrower upon demand by Administrative Agent.
Notwithstanding anything to the contrary, in the case of a material default by
Borrower under any Approved Management Agreement relating to a failure to
provide adequate working capital in respect of payroll and related employee
expenses or otherwise, Borrower shall cure any such default promptly upon its
receipt of notice thereof from the applicable Approved Property Manager and in
any event by no later than 5 Business Days prior to the expiration of any
applicable cure periods provided under the applicable Approved Management
Agreement. Notwithstanding anything to the contrary contained herein, this
Section 5.10(c) is subject to compliance with applicable Gaming Laws and shall
not be construed as meaning or requiring anything that would be in contravention
thereof and, where required by applicable Gaming Law, is subject to the
acquisition of all necessary Gaming Licenses.
          (d) Upon the occurrence and during the continuance of an Event of
Default, Administrative Agent may at the direction of the Required Lenders in
their sole discretion, require Borrower to terminate one or more of the Approved
Management Agreements, if any, and engage one or more Approved Property Managers
selected by Administrative Agent to serve as replacement Approved Property
Managers pursuant to Approved Management Agreements, subject, however, to the
acquisition by such Approved Property Manager(s) of all necessary Gaming
Licenses to the extent required under applicable law. Notwithstanding anything
to the contrary contained herein, this Section 5.10(d) is subject to compliance
with applicable Gaming Laws and shall not be construed as meaning or requiring
anything that would be in contravention thereof and, where required by
applicable Gaming Laws, is subject to acquisition of all necessary Gaming
Licenses.
          (e) Upon the filing of a bankruptcy petition or the occurrence of a
similar event with respect to an Approved Property Manager, or upon the
occurrence and during the continuance of a material default by an Approved
Property Manager under an Approved Management Agreement such that the Approved
Management Agreement is terminable by Borrower in accordance with the terms
thereof, subject, in each case, to the acquisition of all necessary Gaming
Licenses, to the extent required under applicable law,

89



--------------------------------------------------------------------------------



 



     (i) if the applicable Approved Property Manager is an Affiliate of
Borrower, Administrative Agent may, at the direction of the Required Lenders in
their sole discretion, require Borrower to terminate the applicable Approved
Management Agreement and cause Borrower to engage one or more replacement
Approved Property Managers pursuant to Approved Management Agreements; and
     (ii) if the applicable Approved Property Manager is not an Affiliate of
Borrower, provided no Event of Default is then continuing, Borrower shall have
the right, without Administrative Agent’s consent, to terminate the applicable
Approved Property Manager and to engage a replacement Approved Property Manager
pursuant to an Approved Management Agreement.
          5.11. Certain Notices and Reports.
          (a) Borrower shall give Administrative Agent prompt notice (containing
reasonable detail) of (i) any condition or event that constitutes a Default or
an Event of Default, (ii) any Material Adverse Effect or any Portfolio Material
Adverse Effect, in either case, as reasonably determined by Borrower, including
the termination or cancellation of terrorism or other insurance required by this
Agreement, (iii) the termination of any Major Lease or material license,
including any Gaming License and (iv) any litigation or governmental proceedings
pending or threatened in writing against Borrower which is reasonably likely to
have a Material Adverse Effect or a Portfolio Material Adverse Effect.
          (b) Borrower shall deliver to Administrative Agent copies of the
periodic reports delivered to Borrower by the Approved Property Managers
pursuant to the respective Approved Management Agreements.
          5.12. Annual Financial Statements. As soon as available, and in any
event within 90 days after the close of each Fiscal Year, Borrower shall furnish
to Administrative Agent a consolidated balance sheet of Borrower (including each
Lessee Borrower) as of the end of such year, together with related statements of
income and equityholders’ capital for such Fiscal Year, audited by a “Big Four”
accounting firm (or another independent accounting firm of national repute
reasonably approved by Administrative Agent) whose opinion shall be to the
effect that such financial statements have been prepared in accordance with GAAP
applied on a consistent basis and shall not be qualified as to the scope of the
audit or as to the status of Borrower a going concern. Together with Borrower’s
aforementioned annual financial statements, Borrower shall furnish to
Administrative Agent:
     (i) a statement of cash flows;
     (ii) an annual report for the most recently completed fiscal year,
describing Capital Expenditures (stated separately with respect to any project
costing in excess of $500,000), Tenant Improvements and Leasing Commissions; and
     (iii) such other information as Administrative Agent shall reasonably
request.
          5.13. Quarterly Financial Statements. As soon as available, and in any
event within 45 days after the end of each Fiscal Quarter (including year-end),
Borrower shall furnish

90



--------------------------------------------------------------------------------



 



to Administrative Agent, on a Property by Property basis, quarterly and
year-to-date unaudited financial statements prepared for such fiscal quarter
with respect to Borrower (including each Lessee Borrower), including a balance
sheet and operating statement as of the end of such Fiscal Quarter, together
with related statements of income, equityholders’ capital and cash flows for
such Fiscal Quarter and for the portion of the Fiscal Year ending with such
Fiscal Quarter, which statements shall be accompanied by an Officer’s
Certificate certifying that the same are true and correct and were prepared in
accordance with GAAP applied on a consistent basis, subject to changes resulting
from audit and normal year-end audit adjustments. Each such quarterly report
shall be accompanied by the following:
     (i) copies of each of the Major Leases signed during such quarter, together
with a summary thereof which shall include the Tenant’s name, lease term, base
rent, Tenant Improvements, leasing commissions paid, free rent and other
material tenant concessions;
     (ii) then current franchise reports (if any), average daily room rates and
occupancy reports;
     (iii) then current rent roll with respect to each of the Properties;
     (iv) a report detailing material variations from the Approved Annual
Budget;
     (v) updates to the business plan for the Properties containing the
narrative in the form of Exhibit F hereto; and
     (vi) a “Debt to EBITDA Certificate” with respect to such Fiscal Quarter in
the form attached hereto as Exhibit J;
     (vi) an Officer’s Certificate reasonably acceptable to Administrative Agent
calculating Debt to EBITDA for the most recently ended Fiscal Quarter and
certifying Borrower’s compliance with Section 6.20; and
     (vi) such other information as Administrative Agent shall reasonably
request.
If the certificates described in forgoing clauses (v) and (vi) are delivered
prior to the delivery of the other information required in this Section, then
Borrower shall also deliver the certificates described in forgoing clauses
(v) and (vi) when such other information is delivered, which new certificates
shall take into account any additional information that has become available to
Borrower since such certificates were first delivered.
          5.14. Monthly Financial Statements. Until the occurrence of a
Securitization and during the continuance of an Event of Default (or, in the
case of item (iv) below, at all times), Borrower shall furnish to Administrative
Agent within 30 days after the end of each calendar month both monthly and
year-to-date unaudited financial statements prepared on a Property by Property
basis for the applicable month with respect to Borrower (including each Lessee
Borrower), including a balance sheet and operating statement as of the end of
such month, together with related statements of income, equityholders’ capital
and cash flows for such month and for the portion of the Fiscal Year ending with
such month, which statements shall be

91



--------------------------------------------------------------------------------



 



accompanied by an Officer’s Certificate certifying that the same are true and
correct and were prepared in accordance with GAAP applied on a consistent basis,
subject to changes resulting from audit and normal year-end audit adjustments.
Each such monthly report shall be accompanied by the following:
     (i) a summary of Major Leases signed during such month, which summary shall
include the Tenant’s name, lease term, base rent, escalations, Tenant
Improvements, leasing commissions paid, free rent and other concessions;
     (ii) then current franchise reports (if any), average daily room rates and
occupancy reports;
     (iii) then current rent roll with respect to each of the Properties;
     (iv) cash flow analyses in the forms attached hereto as Exhibit E-1 and
Exhibit E-2 comparing actual monthly and year-to-date financials to budget and
historical results for those same periods; and
     (v) such other information as Administrative Agent shall reasonably
request.
          5.15. Insurance.
          (a) Borrower shall obtain and maintain or cause to be obtained and
maintained with respect to the Properties, for the mutual benefit of Borrower
and Administrative Agent at all times, the following policies of insurance:
     (i) insurance against loss or damage by standard perils included within the
classification “All Risks Special Form Cause of Loss” (including coverage for
damage caused by windstorm and hail). Such insurance shall (A) be in an
aggregate amount equal to the lesser of (1) the full replacement cost (exclusive
of costs of excavations, foundations, underground utilities and footings) of the
applicable Properties and fixtures (without deduction for physical depreciation)
and (2) the product of $620,000,000 and a fraction, the numerator of which is
the applicable Property’s Allocated Loan Amount and the denominator of which is
the Loan Amount (notwithstanding anything to the contrary in this subclause (A),
the full replacement cost of the applicable Property shall be required at all
times, unless Borrower secures and maintains an endorsement to the property
policy whereby the carrier thereof has agreed that there is no obligation on the
part of the Borrower to rebuild and that Borrower will receive proceeds in the
amount of full replacement cost for the applicable Property, regardless of
whether or not the applicable Property is actually rebuilt); (B) have
deductibles acceptable to Administrative Agent (but in any event not in excess
of $1,000,000 (except as otherwise provided in this Section 5.15 with respect to
particular types of insurance coverage)); (C) contain a “Replacement Cost
Endorsement”, or an “Agreed Amount Endorsement”, providing a waiver of
co-insurance; (D) include an ordinance or law coverage endorsement containing
Coverage A: “Loss Due to Operation of Law”, Coverage B: “Demolition Cost” and
Coverage C: “Increased Cost of Construction” coverages with limits as
Administrative Agent may reasonably require; and (E) permit that the
improvements and other property covered by such insurance be rebuilt at another
location in the event that

92



--------------------------------------------------------------------------------



 



such improvements and other property cannot be rebuilt at the location on which
they are situated as of the date hereof;
     (ii) Flood insurance if the Property is located in a “100 Year Flood Plain”
or “special hazard area” (including Zones A and V Areas) in an amount equal to
the maximum amount of such insurance available from FEMA/FIA, plus such excess
limits as reasonably requested by Administrative Agent (up to $25,000,000), and
having a deductible reasonably acceptable to Administrative Agent (but in any
event not in excess of 5% of the insurable value of such Property;
     (iii) commercial general liability insurance, including broad form coverage
of property damage, blanket contractual liability and personal injury (including
death resulting therefrom), containing minimum limits per occurrence of not less
than $1,000,000 with not less than a $2,000,000 general aggregate for any policy
year (and if on a blanket policy, containing an “Aggregate Per Location”
endorsement). In addition, at least $100,000,000 excess and/or umbrella
liability insurance shall be obtained and maintained for any and all claims,
including all legal liability imposed upon Borrower and all related court costs
and attorneys’ fees and disbursements;
     (iv) rental loss and/or business interruption insurance for the actual
period of restoration on an actual loss sustained basis commencing on the date
of any Casualty or Condemnation, and containing an extended period of indemnity
endorsement covering the 12 month period commencing on the date on which the
applicable Property has been restored;
     (v) insurance against loss or damage from (A) leakage of sprinkler systems
and (B) explosion of steam boilers, air conditioning equipment, high pressure
piping, machinery and equipment, pressure vessels or similar apparatus now or
hereafter installed in any of the Improvements (without exclusion for
explosions) and insurance against loss of occupancy or use arising from any
breakdown, in such amounts as are generally available and are generally required
by institutional lenders for properties comparable to the Properties;
     (vi) worker’s compensation insurance with respect to all employees of
Borrower as and to the extent required by any Governmental Authority or Legal
Requirement and employer’s liability coverage of at least $5,000,000, crime
coverage of at least $5,000,000 and employment practices liability and directors
and officer’s liability with a combined limit of no less than $10,000,000;
     (vii) at all times during which structural construction, repairs or
alterations are being made with respect to the Improvements, and only if the
property coverage form does not otherwise apply, in form and substance
acceptable to Administrative Agent (A) owner’s contingent or protective
liability insurance covering claims not covered by or under the terms or
provisions of the above mentioned commercial general liability insurance policy;
and (B) the insurance provided for in clauses (i), (ii), (iv), (v), (ix) and
(x) of this Section 5.15(a) (including fire and extended coverage and collapse
of the Improvements to agreed limits) written in a so-called Builder’s Risk
Completed Value

93



--------------------------------------------------------------------------------



 



form (1) on a non-reporting basis, (2) against “special causes of loss” insured
against pursuant to clauses (i), (iv), (v) and (x) of this Section 5.15(a),
covering 100% of total costs of construction (3) including permission to occupy
the Property, and (4) with an agreed amount endorsement waiving co-insurance
provisions;
          (viii) [Intentionally Omitted]
     (ix) if required by Administrative Agent, earthquake insurance (A) in an
amount equal to 1.0 times the probable maximum loss of each Property, including
business income, with the equivalent probable maximum loss greater than 20%,
(B) having a deductible reasonably acceptable to Administrative Agent and
subject to Rating Confirmation (but in any event earthquake insurance for each
of the Properties shall not be in excess of 5% of the insurable value of such
Property) and (C) if such Property is legally nonconforming under applicable
zoning ordinances and codes, containing ordinance of law coverage in amounts as
required by Administrative Agent;
     (x) so long as the Terrorism Risk Insurance Act of 2002 (“TRIA”) or a
similar statute is in effect, terrorism insurance for Certified and
Non-Certified acts (as such terms are defined in TRIA) in an amount equal to the
lesser of (1) the full replacement cost of the applicable Properties for
Certified acts (plus twelve months of business interruption coverage) and
(2) the product of $620,000,000 and a fraction, the numerator of which is the
applicable Property’s Allocated Loan Amount and the denominator of which is the
Loan Amount (notwithstanding anything to the contrary in this clause (x), the
full replacement cost of the applicable Property shall be required at all times,
unless Borrower secures and maintains an endorsement to the property policy
whereby the carrier thereof has agreed that there is no obligation on the part
of the Borrower to rebuild and that Borrower will receive proceeds in the amount
of full replacement cost for the applicable Property, regardless of whether or
not the applicable Property is actually rebuilt); and if the current terrorism
limit is reduced due to any claim, Borrower shall reinstate the full limit. If
TRIA or a similar statute is not in effect, then provided that terrorism
insurance is commercially available, Borrower shall be required to carry
terrorism insurance throughout the term of the Loan as required by the preceding
sentence, but in such event Borrower shall not be required to spend on terrorism
insurance coverage more than the amount of the insurance premium that is payable
at such time in respect of the All Risk insurance required hereunder;
     (xi) liquor liability insurance in an amount of at least $25,000,000 or in
such greater amount as may be required by applicable Legal Requirements against
claims or liability arising directly or indirectly to persons or property on
account of the sale or dispensing of alcoholic beverages at the Properties; and
     (xii) such other insurance as may from time to time be reasonably requested
by Administrative Agent.
          (b) All policies of insurance (the “Policies”) required pursuant to
this Section 5.15 shall be issued by one or more primary insurers having a
claims-paying ability of at least “A-” or “A3” by S&P or Moody’s (or such other
insurers rated only by A.M. Best as

94



--------------------------------------------------------------------------------



 



Administrative Agent may allow the direction of the Required Lenders in their
reasonable discretion), or by a syndicate of insurers through which at least 75%
of the coverage (if there are 4 or fewer members of the syndicate) or at least
60% of the coverage (if there are 5 or more members of the syndicate) is with
carriers having such claims-paying ability ratings (provided that the first
layers of coverage are from carriers rated at least “A-” or “A3” and all such
carriers shall have claims-paying ability ratings of not less than “BBB+” or
“Baa1”). Notwithstanding anything to the contrary herein, for purposes of
determining whether the insurer ratings requirements set forth above have been
satisfied, (1) any insurer that is not rated by Fitch will be regarded as having
a Fitch rating that is the equivalent of the rating given to such insurer by any
of Moody’s and S&P that does rate such insurer (or, if both such rating agencies
rate such insurer, the lower of the two ratings), and (2) any insurer that is
not rated by Moody’s will be regarded as having a Moody’s rating of “Baa1” or
better if it is rated “A-” or better by S&P and will be regarded as having a
Moody’s rating of “A3” or better if it is rated “A” or better by S&P.
          (c) All Policies required pursuant to this Section 5.15:
     (i) shall be maintained throughout the term of the Loan without cost to
Lender or any Agent;
     (ii) with respect to casualty policies, shall contain a standard
noncontributory mortgagee clause naming Collateral Agent, for the benefit of
Lender, and its successors and assigns as first mortgagee and loss payee;
     (iii) with respect to liability policies, shall name Collateral Agent, for
the benefit of Lender, and its successors and assigns as additional insureds;
     (iv) with respect to rental or business interruption insurance policies,
shall name Collateral Agent, for the benefit of Lender, and its successors
and/or assigns as loss payee;
     (v) shall contain an endorsement providing that none of Borrower, Lender,
any Agent or any other party shall be a co-insurer under said Policies;
     (vi) shall contain an endorsement providing that Administrative Agent shall
receive at least 30 Business Days’ prior written notice of any modification,
reduction or cancellation thereof and 10 Business Days’ prior written notice of
nonpayment of premiums;
     (vii) shall contain an endorsement providing that no act or negligence of
Borrower or of a Tenant or other occupant shall affect the validity or
enforceability of the insurance insofar as a mortgagee is concerned;
     (viii) shall contain a waiver of subrogation against Lender;
     (ix) shall contain deductibles which, in addition to complying with any
other requirements expressly set forth in Section 5.15(a), are acceptable to
Administrative Agent and are no larger than is customary for similar policies
covering similar properties in the geographic market in which the applicable
Property is located and in any event no

95



--------------------------------------------------------------------------------



 



larger than $1,000,000, except (A) as provided in Section 5.15(a)(ii) and (ix),
and (B) to the extent approved by Administrative Agent in writing, the
deductible for windstorm coverage may exceed $1,000,000 (but in any event, such
deductible shall not be in excess of 5% of the insurable value of the relevant
Property);
     (x) may be in the form of a blanket policy, provided that Borrower shall
provide evidence acceptable to Administrative Agent that the insurance premiums
for the Properties are separately allocated under such Policy to the Properties
and that (i) payment of such allocated amount shall maintain the effectiveness
of such Policy as to the Properties notwithstanding the failure of payment of
any other portion of premiums, and (ii) overall insurance limits will under no
circumstance limit the amount that will be paid in respect of the Properties,
and provided further that any such blanket policy shall contain an amendment
setting forth that (A) the aggregate limit under such policy shall apply
separately to each property covered thereunder, and (B) unless otherwise agreed
to by Administrative Agent, the limit of such policy shall be a “true blanket
limit” and not limited by a schedule of values for the properties covered
thereby.
          Any policies of insurance maintained by Borrower but not required
hereunder shall comply with clauses (ii), (iii), (v), (vii) and (viii) above.
          (d) Borrower shall pay or cause to be paid the premiums for all
Policies as the same become due and payable; provided, however, that Borrower
shall not be deemed to have breached this covenant to the extent sufficient
funds to pay such premiums are available in the Taxes and Insurance Reserve
Account, to the extent that funds for payment of insurance premiums are then
being reserved therein in pursuant to Section 3.4. Not later than 10 Business
Days prior to the expiration date of each Policy, Borrower shall deliver to
Administrative Agent evidence, reasonably acceptable to Administrative Agent, of
its renewal.
          (e) If at any time Administrative Agent is not in receipt of written
evidence that all insurance required hereunder is in full force and effect,
Administrative Agent shall have the right, upon 2 Business Days prior written
notice to Borrower, if during such 2 Business Days such written evidence is not
provided to Administrative Agent, to take such action as Required Lenders deem
reasonably necessary to protect their interest in any applicable Property,
including, without limitation, obtaining such insurance coverage as Required
Lenders deem appropriate (but limited to the coverages required under
Section 5.15(a)) and all premiums incurred by Administrative Agent in connection
with such action or in obtaining such insurance and keeping it in effect shall
be paid by Borrower to Administrative Agent upon demand and, until paid, shall
be secured by the Mortgages and shall bear interest at the Default Rate until
such time as Borrower delivers to Administrative Agent such written evidence.
          5.16. Casualty and Condemnation.
          (a) Borrower shall give prompt notice to Administrative Agent of any
Casualty or Condemnation. Administrative Agent may, on behalf of Lender
(x) jointly with Borrower settle and adjust any claims, (y) during the
continuance of an Event of Default, settle and adjust any claims without the
consent or cooperation of Borrower, or (z) allow Borrower to settle and adjust
any claims; except that if no Event of Default has occurred and is continuing,

96



--------------------------------------------------------------------------------



 



Borrower may settle and adjust claims without Administrative Agent consent
aggregating not in excess of $10,000,000 per incident (the “Restoration
Threshold”) if such settlement or adjustment is carried out in a commercially
reasonable and timely manner; and provided further that if Administrative
Agent’s consent is required pursuant to this Section 5.16(a) for Borrower to
settle and adjust a claim, such consent shall not be unreasonably withheld,
conditioned or delayed. The reasonable out-of-pocket expenses incurred by Agents
and Lender in the adjustment and collection of Loss Proceeds shall become part
of the Indebtedness and shall be reimbursed by Borrower to Agents and Lender, as
applicable, upon demand therefor.
          (b) All Loss Proceeds from any Casualty or Condemnation which do not
exceed the Restoration Threshold will be promptly disbursed by Administrative
Agent, at the direction of the Required Lenders, to Borrower and Borrower shall
apply such sums toward the restoration and repair of the applicable Property
(with any excess amounts remitted into the Cash Management Account). Promptly
after receipt of the Loss Proceeds, Borrower shall commence and satisfactorily
complete with due diligence the restoration, repair, replacing or rebuilding of
the applicable Property in accordance with the terms of this Agreement, it being
understood, however, that Borrower shall not be obligated to restore such
Property to the precise condition of such Property prior to such Casualty or
Condemnation provided the Property is restored or repaired, to the extent
practicable, to be of at least equal value and of substantially the same
character as prior to the Casualty or Condemnation.
          (c) All Loss Proceeds from any Casualty or Condemnation which exceed
the Restoration Threshold shall be immediately deposited into the Loss Proceeds
Account (monthly rental loss/business interruption proceeds to be initially
deposited into the Loss Proceeds Account and subsequently deposited into the
Cash Management Account in installments as and when the lost rental income
covered by such proceeds would have been payable). If any Condemnation or
Casualty from which the Loss Proceeds exceed the Restoration Threshold occurs as
to which, in the reasonable judgment of Required Lenders:
     (i) in the case of a Casualty of any of the Properties, the cost of
restoration would not exceed 25% of the Allocated Loan Amount and the Casualty
does not render untenantable more than 25% of the guest rooms of such Property;
     (ii) in the case of a Condemnation of any of the Properties, the
Condemnation does not render untenantable more than 15% of the guest rooms of
such Properties or materially impair or disrupt the operation of the Property
(including the Casino Component); and
     (iii) restoration of any of the Properties is reasonably expected to be
completed in accordance herewith prior to the expiration of rental interruption
insurance and at least 180 days prior to the Maturity Date, unless on or prior
to such date the Borrower (x) shall deliver to the Administrative Agent and
there shall remain in effect a binding written offer, subject only to customary
conditions, of an Eligible Institution or such other financial institution or
investment bank reasonably acceptable to Administrative Agent duly authorized to
originate loans secured by real property located in the State of Nevada for a
loan from such Eligible Institution or such other financial institution or
investment bank to the Borrower in a principal amount of not less than the then
Principal

97



--------------------------------------------------------------------------------



 



Indebtedness and which shall, in the Required Lenders’ reasonable judgment,
enable the Borrower to refinance the Loan prior to the Maturity Date and (y) if
a Securitization shall have occurred, shall obtain a Rating Confirmation;
or if Administrative Agent otherwise elects to allow Borrower to restore any of
the Properties, then the Loss Proceeds after receipt thereof by Administrative
Agent and reimbursement of any reasonable expenses incurred by Lender or any
Agent in connection therewith shall be applied to the cost of restoring,
repairing, replacing or rebuilding each of such Properties or part thereof
subject to the Casualty or Condemnation, in the manner set forth below (and
Borrower shall commence as promptly and diligently as practicable to prosecute
such restoring, repairing, replacing or rebuilding of such Properties in a
workmanlike fashion and in accordance with applicable law to a status at least
equivalent to the quality and character of such Properties immediately prior to
the Condemnation or Casualty, it being understood, however, that Borrower shall
not be obligated to restore such Property to the precise condition of such
Property prior to such Casualty or Condemnation provided the Property is
restored, to the extent practicable, to be of at least equal value and of
substantially the same character as prior to the Casualty or Condemnation).
Provided that no Event of Default shall have occurred and be then continuing,
Administrative Agent shall disburse such Loss Proceeds to Borrower upon
Administrative Agent’s being furnished with (i) evidence reasonably acceptable
to it of the estimated cost of completion of the restoration, (ii) funds, or
assurances reasonably acceptable to Administrative Agent that such funds are
available and sufficient in addition to any remaining Loss Proceeds, to complete
the proposed restoration, and (iii) to the extent the restoration work exceeds
$500,000, such architect’s certificates, waivers of lien, contractor’s sworn
statements, bonds, plats of survey and such other evidences of cost, payment and
performance as Administrative Agent may reasonably request; and Administrative
Agent may, in any event, require that all plans and specifications for
restoration reasonably estimated by Administrative Agent to exceed the
Restoration Threshold be submitted to and approved by Administrative Agent (at
the direction of Required Lenders, not to be unreasonably withheld, conditioned
or delayed) prior to commencement of work . If Administrative Agent reasonably
estimates that the cost to restore will exceed the Restoration Threshold,
Administrative Agent may retain a local construction consultant to inspect such
work and review Borrower’s request for payments and Borrower shall, on demand by
Administrative Agent, reimburse Administrative Agent for the reasonable fees and
expenses of such consultant (which fees and expenses shall constitute
Indebtedness). No payment in respect of any contract shall exceed 90% of the
value of the work performed from time to time thereunder until such time as 50%
of the restoration (calculated based on the anticipated aggregate cost of the
work) has been completed, and amounts retained prior to completion of 50% of the
restoration shall not be paid prior to the final completion of the restoration.
Funds other than Loss Proceeds shall be disbursed prior to disbursement of such
Loss Proceeds, and at all times the undisbursed balance of such proceeds
remaining in the Loss Proceeds Account, together with any additional funds
irrevocably and unconditionally deposited therein or irrevocably and
unconditionally committed for that purpose, shall be at least sufficient in the
reasonable judgment of Required Lenders to pay for the cost of completion of the
restoration free and clear of all Liens or claims for Lien.
          (d) Borrower shall cooperate with Administrative Agent in obtaining
for Lender the benefits of any Loss Proceeds lawfully or equitably payable to
Lender in connection with the Properties. Lender and Agents shall be reimbursed
for any expenses reasonably

98



--------------------------------------------------------------------------------



 



incurred in connection therewith (including reasonable attorneys’ fees and
disbursements, and, if reasonably necessary to collect such proceeds, the
expense of an Appraisal on behalf of Lender) out of such Loss Proceeds or, if
insufficient for such purpose, by Borrower.
          (e) If Borrower is not entitled to apply Loss Proceeds toward the
restoration of one of Properties pursuant to Section 5.16(b) or (c) and
Administrative Agent elects not to permit such Loss Proceeds to be so applied,
such Loss Proceeds, together with such additional amounts as Borrower shall pay
to Administrative Agent for the benefit of Lender, shall be applied on the first
Payment Date following such election to the prepayment of the Loan and shall be
accompanied by interest through the end of the applicable Interest Accrual
Period (calculated as if the amount prepaid were outstanding for the entire
Interest Accrual Period).
          (f) If Borrower is entitled to apply Loss Proceeds toward the
restoration of the Property pursuant to Section 5.16(b) or (c), then, after the
completion of such restoration in accordance herewith, including, without
limitation, delivery of all temporary certificates of occupancy, lien waivers
and other evidence Administrative Agent may reasonably require to evidence the
lien free completion of such restoration in compliance with all Legal
Requirements, as long as no Event of Default has occurred and is continuing,
Administrative Agent shall deposit in the Cash Management Account any
undisbursed portion of the Loss Proceeds.
          5.17. Annual Budget. Borrower has previously delivered to
Administrative Agent the Annual Budget (covering both Property Operating
Expenses and Capital Expenditures) for the Properties for the 2009 Fiscal Year.
At least 15 days prior to the commencement of each subsequent Fiscal Year during
the term of the Loan, Borrower shall deliver to Administrative Agent for
informational purposes only an Annual Budget for the Properties prepared by
Borrower in good faith for the ensuing Fiscal Year (covering both Property
Operating Expenses and Capital Expenditures) and, promptly after preparation
thereof, any subsequent revisions thereto. Such Annual Budget, and any revisions
thereto, shall be subject to Administrative Agent’s approval during the
continuance of an Event of Default (such Annual Budget, in the absence of an
Event of Default, as so delivered, and during the continuance of an Event of
Default, as so approved or deemed approved, is referred to herein as the
“Approved Annual Budget”). In addition, Borrower shall deliver to Administrative
Agent within 30 days after the end of each calendar month a reconciliation
statement comparing the amount of actual Property Operating Expenses and Capital
Expenditures made during such calendar month against the amount of Property
Operating Expenses and Capital Expenditures set forth on the Annual Budget.
          5.18 Operating Lease. Notwithstanding anything to the contrary herein
or in any other Loan Documents or in any Operating Lease, upon the foreclosure
or deed-in-lieu of foreclosure of the Property, Administrative Agent may, in its
sole discretion (acting at the direction of the Required Lenders), terminate the
Operating Lease without payment of any termination fee, penalty or other amount.
          5.19. General Indemnity.
          (a) Borrower shall indemnify, reimburse, defend and hold harmless
Lender, Agents and their respective officers, directors, employees, attorneys
and agents (collectively, the

99



--------------------------------------------------------------------------------



 



“Indemnified Parties”) for, from and against any and all Damages of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against the
Indemnified Parties, in any way relating to or arising out of the making or
holding or enforcement of the Loan by Lender or any Agent or the administration
of the Transaction to the extent arising from, in connection with or resulting,
directly or indirectly, from any claim (including, without limitation any
Environmental Claim) made (whether or not in connection with any legal action,
suit, or proceeding) by or on behalf of any Person; provided, however, that no
Indemnified Party shall have the right to be indemnified hereunder for its own
fraud, gross negligence or willful misconduct, as determined by a final
nonappealable judgment by a court of competent jursidiction. The provisions of
and undertakings and indemnification set forth in this Section 5.19 shall
survive the satisfaction and payment in full of the Indebtedness, termination of
this Agreement and the resignation or removal of any Agent.
          (b) To the extent permitted by applicable law, Borrower shall not
assert, and hereby waives, any claim against Lender, each Agent and their
respective Affiliates, directors, employees, attorneys, agents or sub-agents, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) (whether or not the claim
therefor is based on contract, tort or duty imposed by any applicable legal
requirement) arising out of, in connection with, arising out of, as a result of,
or in any way related to, this Agreement or any other Loan Document or any
agreement or instrument contemplated hereby or thereby or referred to herein or
therein, the transactions contemplated hereby or thereby, the Loan or the use of
the proceeds thereof or any act or omission or event occurring in connection
therewith, and Borrower hereby waives, releases and agrees not to sue upon any
such claim or any such damages, whether or not accrued and whether or not known
or suspected to exist in its favor.
          5.20 Compliance with Gaming Laws.
          (a) Each Casino Lessee Borrower shall maintain the Gaming Licenses in
full force and effect with respect to each of the Properties at all times.
          (b) Each Casino Lessee Borrower shall post all required bonds, if any,
with any Gaming Authority as and in the amounts required under all applicable
Legal Requirements (and shall, if Administrative Agent makes a request therefor,
promptly provide Administrative Agent with copies of all such bonds).
          (c) No Casino Lessee Borrower shall, without Administrative Agent’s
prior written consent (at the direction of the Required Lenders, not to be
unreasonably withheld, conditioned or delayed), assign or transfer, or delegate
any responsibilities with respect to, any Gaming License.
          (d) Each Casino Lessee Borrower shall make all filings required under
the Gaming Laws, or in connection with any Gaming Licenses, including in
connection with the origination of the Loan, and shall deliver copies of such
filings as Administrative Agent shall reasonably request to Administrative
Agent, promptly following request therefor. Borrower will timely pay all fees,
investigative fees and costs required by the Gaming Authorities with respect to
any such approvals and licenses. Borrower will diligently and comprehensively
respond to

100



--------------------------------------------------------------------------------



 



any inquiries and requests from the Gaming Authorities and promptly file or
cause to be filed any additional information required in connection with any
required filings as soon as practicable after receipt of requests therefor.
          (e) Upon request of Administrative Agent, Borrower shall deliver to
Administrative Agent such evidence of compliance (by Borrower and each Property)
with all Legal Requirements as shall be reasonably requested by Administrative
Agent. Borrower shall immediately deliver to Administrative Agent any notice of
material non-compliance or material violation of any Legal Requirement, or of
any material inquiry or investigation commenced by the Gaming Authorities in
connection with any of the Properties. Borrower shall immediately notify
Administrative Agent if it believes that any material license, including any
Gaming License, is being or could be revoked or suspended, or that any action is
pending, being considered or being, or could be, taken to revoke any of the
Gaming Licenses, or to fine, penalize or impose remedies upon Borrower, or that
any action is pending, being considered, or being, or could be, taken to
discontinue, suspend, deny, decrease or recoup any payments due, made or coming
due to Borrower, in each case if same might reasonably be expected to have a
Material Adverse Effect.
          (f) In the event that any Casino Operating Lease expires or is
terminated (without limiting any obligation of Borrower to obtain Administrative
Agent’s consent to any termination or modification of any of the Casino
Operating Leases in accordance with the terms and provisions of this Agreement),
the applicable Property Owner Borrower shall promptly enter into a replacement
Casino Operating Lease (in form and substance reasonably acceptable to
Administrative Agent) with the applicable Casino Lessee Borrower or another
operating company reasonably acceptable to Administrative Agent.
          5.21 Intentionally Omitted.
          5.22 REA Covenants.
          (a) Borrower covenants and agrees as follows:
     (i) Borrower shall comply with all material terms, conditions and covenants
of each of the REAs;
     (ii) Borrower shall promptly deliver to Administrative Agent a true and
complete copy of each and every notice of default received by Borrower with
respect to any obligation of Borrower under the provisions of any of the REAs;
     (iii) Borrower shall deliver to Administrative Agent copies of any written
notices of default or event of default relating to any of the REAs served by
Borrower;
     (iv) after the occurrence and during the continuance of an Event of
Default, so long as the Loan is outstanding, Borrower shall not grant or
withhold any consent, approval or waiver under any of the REAs without the prior
written consent of Administrative Agent; provided that, with respect to matters
for which any REA expressly requires the consent of a mortgagee, Borrower shall
at all times, whether or not

101



--------------------------------------------------------------------------------



 



an Event of Default has occurred, obtain the prior written consent of
Administrative Agent as and to the extent provided for in the applicable REA;
and
     (v) Borrower shall deliver to each other party to an REA written notice of
the identity of Lender on the date hereof and each assignee of Lender of which
Borrower is given notice in accordance with Section 9.4 if the terms of such REA
provide that such other party(ies) to the REA shall give notices of default
thereunder to a lender of which such other party(ies) have notice.
          (b) Borrower shall pay all fees, assessments and charges payable by
Borrower pursuant to each of the REAs as and when the same become due and
payable.
          (c) In the event proceeds of a Casualty or Condemnation with respect
to any of the Properties are required to be deposited into an account pursuant
to the relevant REA, Borrower, to the fullest extent permitted under the
applicable REA, shall cause such amounts to be deposited into an Eligible
Account, and any amounts released therefrom to Borrower shall be deposited into
the Loss Proceeds Account in accordance herewith.
          5.23 Property Agreement Covenants.
          (a) Borrower shall perform and observe, in a timely manner, all of the
covenants, conditions, obligations and agreements of Borrower under the Property
Agreements and shall suffer or permit no delinquency on its part to exist
thereunder if such delinquency would have a Portfolio Material Adverse Effect.
          (b) Borrower shall exercise all reasonable efforts to enforce or
secure the performance of each and every obligation, covenant, condition and
agreement to be performed by the franchisor, manager, licensor, grantor or other
contracting party under the Property Agreements, if the failure to so enforce or
secure such performance would have a Material Adverse Effect.
          5.24 Equity Contribution Account. All equity contributions to Borrower
by Sponsor shall be deposited into a segregated Pledged Operating Account, or a
subaccount of a Pledged Operating Account, into which no funds other than such
equity contributions may be deposited (the “Equity Contribution Account”). All
equity contributions on deposit in the Equity Contribution Account shall not
count toward the calculation of Working Capital Excess. Borrower may apply
amounts on deposit in the Equity Contribution Account for any purpose related to
the Property, the Loan or the business or operations of Borrower, other than to
make a distribution to any Person (other than a Co-Borrower), including, without
limitation, to pay Property Operating Expenses, Capital Expenditures and FF&E
expenses, to make prepayments of the Loan pursuant to Section 2.1 and to
transfer amounts on deposit therein to the Gaming Operating Reserve.
          5.25 Gaming Approval. Promptly after the date hereof, Borrower shall
seek the consent of the Gaming Authorities to (i) the pledge to Lender of 100%
of the equity interests in each Lessee Borrower (and if any Lessee Borrower
shall have been converted to a limited partnership in accordance with the terms
hereof, 100% of the equity interests in such Lessee Borrower’s general partner)
as additional collateral for the Loan pursuant to a pledge and

102



--------------------------------------------------------------------------------



 



security agreement substantially in the form attached hereto as Exhibit G (the
“Lessee Pledge”) and (ii) the issuance of the equity interests in W2007/ACEP
Holdings, LLC to MTGLQ Investors, L.P. pursuant to an amended and restated
limited liability agreement in the form of attached hereto as Exhibit K (the
“Holdings LLC Agreement”). If and to the extent that Borrower shall receive the
consent of the Gaming Authorities described in clause (i) of the immediately
preceding sentence, ACEP Borrower shall, and shall cause the other pledgors
under the Lessee Pledge to, promptly thereafter execute and deliver to Lender
the Lessee Pledge, and if and to the extent that Borrower shall receive the
consent of the Gaming Authorities described in clause (ii) of the immediately
preceding sentence, Borrower shall promptly thereafter cause the Holdings LLC
Agreement to be executed and delivered to MTGLQ Investors, L.P. If Lender wishes
to designate any Person other than MTGLQ Investors, L.P. to hold its interest in
W2007/ACEP Holdings, LLC, such designee shall be permitted to hold such interest
only if (i) all of the provisions relating to the assignment of such interest in
the Holdings LLC Agreement are satisfied and (ii) the approval obtained from the
Gaming Authorities permits such designee to hold such interest. The reasonable
costs and expenses of Lender and Goldman Sachs Mortgage Company (or its
designee) in connection with the foregoing shall be paid by Borrower.
ARTICLE VI
NEGATIVE COVENANTS
          6.1. Liens on the Properties. Neither Borrower nor, if applicable, any
Single-Purpose Equityholder shall permit or suffer the existence of any Lien on
any of its assets, other than Permitted Encumbrances.
          6.2. Ownership. Borrower shall not own any assets other than, (i) in
the case of the Property Owner Borrower, the Properties, the related personal
property, FF&E, intangibles, rights, intellectual property and any other
property located therein, used in connection therewith or necessary or
incidental to the operation of the Properties, or any proceeds of the foregoing,
(ii) in the case of the Lessee Borrowers, equity interests in W2007 ACEP First
Mezzanine A Gen-Par, L.L.C., W2007 First Mezzanine A Borrower, L.P., W2007 ACEP
First Mezzanine B Gen-Par, L.L.C., W2007 ACEP First Mezzanine B Borrower, L.P.
and assets related thereto and (iii) in the case of the ACEP Borrower, equity
interests in Stratosphere LLC, Aquarius Gaming LLC, and Charlie’s Holding, LLC
and assets related thereto (including, without limitation, the Collateral).
Borrower shall not permit Property Owner Borrower GP to own any assets other
than Property Owner Borrower GP’s general partnership interests in Property
Owner Borrower and assets related to Property Owner Borrower GP’s role as the
general partner of Property Owner Borrower.
          6.3. Transfer. Borrower shall not transfer any Collateral other than
in compliance with Article II or Section 7.1(n) and other than the replacement
or other disposition of obsolete or non-useful personal property and fixtures in
the ordinary course of business, and other than any ground lease of a Release
Parcel to an affiliated or unaffiliated third party that is approved by
Administrative Agent in its sole and absolute discretion. Borrower shall not
hereafter file a declaration of condominium with respect to the Properties,
except pursuant to Section 2.5 (and in such case, only with Administrative
Agent’s advance written approval of the declaration of condominium and related
documents necessary for the creation of a unit

103



--------------------------------------------------------------------------------



 



comprising the Second Floor Space). Notwithstanding anything to the contrary
contained in this Agreement, Borrower may, without the consent of Administrative
Agent, grant easements, restrictions, covenants, reservations and rights of way
in the ordinary course of business for access, water and sewer lines, cable,
telephone and telegraph lines, electric lines or other utilities or for other
similar purposes, provided that no such Transfer, conveyance or encumbrance
shall materially impair the utility and operation of the affected Property,
materially reduce the value of such Property or have a Material Adverse Effect.
In connection with any Transfer expressly permitted pursuant to this
Section 6.3, Collateral Agent shall, at Borrower’s sole cost and expense and
subject to Section 1.9(b), execute and deliver any instrument reasonably
necessary or appropriate to release the portion of the Property affected by such
taking or such Transfer from the Lien of the applicable Mortgage or, in the case
of the immediately preceding sentence of this Section 6.3 to subordinate the
Lien of the Mortgage to such easements, restrictions, covenants, reservations
and rights of way or other similar grants upon receipt by Administrative Agent
of the following items from Borrower:
          (a) 30 days prior written notice thereof;
          (b) a copy of the instrument or instruments of Transfer;
          (c) an Officer’s Certificate stating (x) with respect to any Transfer,
the consideration, if any, being paid for the Transfer and (y) that such
Transfer does not materially impair the utility and operation of the affected
Property, materially reduce the value of such Property or have a Portfolio
Material Adverse Effect; and
          (d) reimbursement of all of Lender’s and Agents’ reasonable costs and
expenses (including, reasonable attorneys’ fees) incurred in connection with
such Transfer.
Notwithstanding anything to the contrary contained herein, Borrower may let
lapse, let expire, abandon or cancel any intellectual property that in the
reasonable business judgment of Borrower is no longer material to the business,
provided that such lapse, expiration, abandonment or cancellation does not have
a Material Adverse Effect.
          6.4. Debt. Borrower shall not have any Debt, other than Permitted Debt
and Debt incurred in connection with, and substantially simultaneously with, the
repayment in full of the Loan. No direct or indirect equityholder of any
Co-Borrower, except for Whitehall and any direct or indirect equityholders of
Whitehall, shall have any indebtedness for borrowed money (or any preferred
equity having the characteristics of indebtedness for borrowed money, including
a mandatory redemption date and a current pay preferred return) other than, as
applicable, the Loan and the Permitted Debt. The foregoing shall not
(i) restrict the making of unsecured loans by the members of W2007/ACEP
Holdings, LLC (the “WH/HG JV”) to each other or to the WH/HG JV in accordance
with that certain Amended and Restated Limited Liability Company Agreement of
W2007/ACEP Holdings, LLC, dated as of the date hereof, or (ii) limit the
incurrence of Debt by (x) Persons that own less than 10% of the direct or
indirect equity interests in Borrower, (y) Persons for whom direct and indirect
equity interests in Borrower do not comprise the majority of such Person’s
assets and (z) natural persons, provided that in the case of each of (x),
(y) and (z), such Debt is not secured by a pledge of the direct or indirect
equity interests in Borrower in violation of the terms of Section 7.1(f) hereof.

104



--------------------------------------------------------------------------------



 



          6.5. Dissolution; Merger or Consolidation. Neither Borrower nor, if
applicable, any Single-Purpose Equityholder shall dissolve, terminate,
liquidate, merge with or consolidate into another Person without first causing
the Loan to be assumed by a Qualified Successor Borrower pursuant to
Section 2.6.
          6.6 Change in Business. Borrower shall not make any material change in
the scope or nature of its business objectives, purposes or operations or
undertake or participate in activities other than the continuance of its
business.
          6.7. Debt Cancellation. Borrower shall not cancel or otherwise forgive
or release any material claim or Debt owed to it by any Person, except for
adequate consideration or in the ordinary course of its business.
          6.8. Affiliate Transactions. Borrower shall not enter into, or be a
party to, any transaction with any Affiliate of Borrower except for (i) that
certain Consulting Agreement, dated as of February 20, 2008, by and between ACEP
Borrower and Highgate Hotels, L.P., as amended by that certain First Amendment
to Consulting Agreement, dated as of the Closing Date and (ii) any other
agreement having terms no less favorable to Borrower than would be obtained in a
comparable arm’s length transaction with an unrelated third party and (iii) the
Transfer of a Property pursuant to Section 7.1(n).
          6.9. Misapplication of Funds. Borrower shall not (a) knowingly
distribute any Revenues or Loss Proceeds in violation of the provisions of this
Agreement (and shall promptly cause the reversal of any such distributions made
in error of which Borrower becomes aware), (b) fail to remit amounts to the Cash
Management Account as required by Section 3.1, or (c) misappropriate any
security deposit or portion thereof.
          6.10. Place of Business. Borrower shall not change its chief executive
office or its principal place of business without giving Administrative Agent at
least 30 days’ prior written notice thereof and promptly providing
Administrative Agent such information as Administrative Agent may reasonably
request in connection therewith.
          6.11. Modifications and Waivers. Unless otherwise consented to in
writing by Administrative Agent at the direction of Required Lenders, which
consent, in the absence of a continuing Event of Default, shall not be
unreasonably withheld, delayed or conditioned:
     (i) Borrower shall not amend, modify, terminate, renew, surrender any
material rights or remedies under, or materially default under, any Major Lease,
or enter into any Major Lease, except in compliance with Section 5.7;
     (ii) Neither Borrower nor, if applicable, any Single-Purpose Equityholder
shall terminate, amend or modify any provision in its organizational documents
(including, without limitation, any operating agreement, limited partnership
agreement, by-laws, certificate of formation, certificate of limited partnership
or certificate of incorporation) in a manner that would violate the definition
of a “Single-Purpose Entity” contained in this Agreement;

105



--------------------------------------------------------------------------------



 



     (iii) Borrower shall not amend, modify, terminate, renew, surrender any
rights or remedies under, or materially default under, or enter into, any
Approved Management Agreement except in compliance with Section 5.10;
     (iv) except as would not reasonably be likely to have a Material Adverse
Effect, Borrower shall not amend, modify, terminate, renew, surrender any rights
or remedies under, or materially default under, or enter into, any REA;
     (v) Borrower shall not (x) sell, assign, transfer, mortgage or pledge any
Property Agreement or any such right or interest under any Property Agreement,
or (y) subject to Section 5.10 with respect to Approved Management Agreements,
cancel, terminate, amend, supplement or modify any Property Agreement, in either
case, if such action would have a Material Adverse Effect or is otherwise
prohibited under this Agreement; and
     (vi) except as would not reasonably be likely to have a Material Adverse
Effect, Borrower shall not amend, modify, terminate, renew, surrender any rights
or remedies under, or materially default (beyond any applicable grace, notice or
cure period) under, or enter into, any Material Agreement.
          6.12. ERISA.
          (a) Borrower shall not maintain or contribute to, or agree to maintain
or contribute to, or permit any ERISA Affiliate of Borrower to maintain or
contribute to or agree to maintain or contribute to, any employee benefit plan
(as defined in Section 3(3) of ERISA) subject to Title IV or Section 302 of
ERISA or Section 412 of the Code. Borrower shall not incur or be subject to, and
shall not permit any of its respective ERISA Affiliates to incur or be subject
to, any liability under Title IV or Section 302 of ERISA or Section 412 of the
Code.
          (b) Borrower shall not engage in a non-exempt prohibited transaction
under Section 406 of ERISA, Section 4975 of the Code, or substantially similar
provisions under federal, state or local laws, rules or regulations or in any
transaction that would cause any obligation or action taken or to be taken
hereunder (or the exercise by Lender of any of its rights under the Notes, this
Agreement, the Mortgage or any other Loan Document) to be a non-exempt
prohibited transaction under such provisions, in either case, which could
subject Borrower or Lender to a tax or penalty imposed by either Section 4975 of
the Code or Section 502(i) of ERISA, and/or litigation risk, in an amount that
would be material.
          6.13. Alterations and Expansions. Borrower shall not perform or
contract to perform any Material Alteration without the prior written consent of
Administrative Agent (as directed by the Required Lenders), not to be
unreasonably withheld, delayed or conditioned (in the absence of an Event of
Default); provided, however, that no such consent shall be required with respect
to a Material Alteration that is part of a renovation of the gaming floor or a
renovation of the guest rooms at the Stratosphere Property. Any request for
Administrative Agent’s consent pursuant to this Section 6.13 shall be submitted
to Administrative Agent in an envelope marked “URGENT — LENDER’S ATTENTION
REQUIRED WITHIN 10 BUSINESS DAYS”, together with a detailed description of the
request for which Administrative Agent’s

106



--------------------------------------------------------------------------------



 



consent is sought and any documentation needed for Administrative Agent to
evaluate such request, and shall be deemed approved if Administrative Agent
shall not have notified Borrower in writing of its disapproval thereof and the
reasons for such disapproval within five Business Days after Borrower shall have
given Administrative Agent written notice confirming that at least ten Business
Days have elapsed since such submission, which written notice shall be submitted
to Administrative Agent in an envelope marked “URGENT — SECOND AND FINAL NOTICE
— LENDER’S ATTENTION REQUIRED BY [DATE]”). As a condition to commencing any
Material Alteration permitted pursuant to this Section 6.13 (including, without
limitation, a Material Alteration that is part of a renovation of the gaming
floor or a renovation of the guest rooms at the Stratosphere Property), Borrower
shall deliver to Lender an Officer’s Certificate stating that the cost of such
renovation and certifying that Borrower has sufficient funds to complete the
same.
          If Administrative Agent’s consent is requested hereunder with respect
to a Material Alteration, Administrative Agent may retain a construction
consultant reasonably acceptable to Borrower to review such request and, if such
request is granted, Administrative Agent may retain a construction consultant
reasonably acceptable to Borrower to inspect the work from time to time.
Borrower shall, on demand by Administrative Agent, reimburse Administrative
Agent for the reasonable fees and disbursements of such consultant.
          6.14. Advances and Investments. Borrower shall not lend money or make
advances to any Person, or purchase or acquire any stock, obligations or
securities of, or any other interest in, or make any capital contribution to,
any Person, except for Permitted Investments.
          6.15. Single-Purpose Entity. No Borrower shall cease to be a
Single-Purpose Entity; provided, however, that the violation of any of the
requirements set forth in the definition of “Single-Purpose Entity” resulting
from dealings of any Borrower with another Borrower shall not cause any Borrower
to cease to be a Single-Purpose Entity hereunder. For the avoidance of doubt,
Lender acknowledges that ACEP Borrower may not have been a Single-Purpose Entity
prior to the date hereof.
          6.16. Zoning and Uses. Borrower shall not do any of the following:
     (i) initiate or support any limiting change in the permitted uses of any of
the Properties (or to the extent applicable, zoning reclassification of any of
the Properties) or any portion thereof, seek any variance under existing land
use restrictions, laws, rules or regulations (or, to the extent applicable,
zoning ordinances) applicable to any Property, or use or permit the use of any
Property in a manner that would result in the use of such Property becoming a
nonconforming use under applicable land-use restrictions or zoning ordinances or
that would violate the terms of any Major Lease, Legal Requirement or Permitted
Encumbrance in a manner that would have a Material Adverse Effect;
     (ii) consent to any modification, amendment or supplement to any of the
terms of any Permitted Encumbrance in a manner that would have a Material
Adverse Effect, or materially default in any of its material obligations under a
Permitted Encumbrance;

107



--------------------------------------------------------------------------------



 



     (iii) impose or consent to the imposition of any restrictive covenants,
easements or encumbrances upon a Property in any manner that would have a
Material Adverse Effect;
     (iv) execute or file any subdivision plat affecting the Properties, or
institute, or permit the institution of, proceedings to alter any tax lot
comprising the Properties, if same would have a Material Adverse Effect; or
     (v) permit or consent to any of the Properties being used by the public or
any Person in such manner as might make possible a claim of adverse usage or
possession or of any implied dedication or easement.
          6.17. Waste. Borrower shall not commit or permit any waste on the
Properties so as to result in a Material Adverse Effect, nor take any actions
that might invalidate any insurance carried on the Properties (and Borrower
shall promptly correct any such actions of which Borrower becomes aware).
          6.18 [Intentionally Omitted].
          6.19 Distributions. No Borrower shall make any distributions to any
partner, member, equityholder or Affiliate of Borrower, except as expressly
permitted hereunder.
          6.20 Financial Covenants. Commencing in the Fiscal Year beginning
January 1, 2010, and for each Fiscal Year thereafter while any portion of the
Loan remains outstanding, Borrower shall not permit Debt to EBITDA for any Test
Period to be less than the applicable Debt to EBITDA Covenant Quotient.
ARTICLE VII
DEFAULTS
          7.1. Event of Default. The occurrence of any one or more of the
following events shall be, and shall constitute the commencement of, an “Event
of Default” hereunder (any Event of Default which has occurred shall continue
unless and until waived by Lender in its sole discretion):
          (a) Payment.
          (i) Borrower shall default in the payment when due of any principal or
interest owing hereunder or under the Notes (including any mandatory prepayment
required hereunder); provided that, it shall not be an Event of Default if such
payment is not paid when due if there are sufficient sums on deposit in the Cash
Management Account for payment of such amounts and Lender’s and Administrative
Agent’s access to such funds has not been inhibited or prevented in any manner
whatsoever due to circumstances or events which are directly related to
Borrower; or

108



--------------------------------------------------------------------------------



 



     (ii) Borrower shall default, and such default shall continue for at least
five Business Days after notice to Borrower that such amounts are owing, in the
payment when due of fees, expenses or other amounts owing hereunder, under the
Notes or under any of the other Loan Documents (other than principal and
interest owing hereunder or under the Notes); provided that, it shall not be an
Event of Default if such payment is not paid when due if there are sufficient
sums on deposit in the Cash Management Account for payment of such amounts as
well as all principal and interest then due and payable, and Lender’s and
Administrative Agent’s access to such funds has not been inhibited or prevented
in any manner whatsoever due to circumstances or events which are directly
caused by Borrower.
          (b) Representations. Any representation made by Borrower or Sponsor in
any of the Loan Documents, or in any material report, certificate, financial
statement or other instrument, agreement or document furnished to Lender or any
Agent shall have been false or misleading in any material respect (or, with
respect to any representation which itself contains a materiality qualifier, in
any respect) as of the date such representation was made; provided that, with
respect to any such breach which is capable of being cured, such breach shall
not constitute an Event of Default unless and until it shall remain uncured for
30 days after Borrower receives written notice thereof from Administrative
Agent; provided, further, that, with respect to any such breach which cannot be
cured by the payment of money but is susceptible of being cured and cannot
reasonably be cured within such 30-day period, if Borrower commences to cure
such breach within such 30-day period and thereafter diligently and
expeditiously proceeds to cure the same, Borrower shall have such additional
time as is reasonably necessary to effect such cure, but in no event in excess
of 120 days from the original notice from Administrative Agent.
          (c) Other Loan Documents. Any Loan Document shall fail to be in full
force and effect in all material respects or to convey the material Liens,
rights, powers and privileges purported to be created thereby; or a default by
Borrower shall occur under any of the other Loan Documents or any of the
Approved Management Agreements, or REAs, in each case, beyond the expiration of
any applicable cure period.
          (d) Bankruptcy, etc.
     (i) Borrower or, if applicable, any Single-Purpose Equityholder shall
commence a voluntary case concerning itself under Title 11 of the United States
Code (as amended, modified, succeeded or replaced, from time to time, the
“Bankruptcy Code”);
     (ii) Borrower or, if applicable, any Single-Purpose Equityholder shall
commence any other proceeding under any reorganization, arrangement, adjustment
of debt, relief of creditors, dissolution, insolvency or similar law of any
jurisdiction whether now or hereafter in effect relating to Borrower or such
Single-Purpose Equityholder, or (except as permitted under Section 6.5 of this
Agreement) shall dissolve or otherwise cease to exist;
     (iii) there is commenced against Borrower or, if applicable, any
Single-Purpose Equityholder an involuntary case under the Bankruptcy Code, or
any such other

109



--------------------------------------------------------------------------------



 



proceeding, which is not discharged, stayed or dismissed within a period of
90 days after commencement;
     (iv) Borrower or, if applicable, any Single-Purpose Equityholder is
adjudicated insolvent or bankrupt;
     (v) Borrower or, if applicable, any Single-Purpose Equityholder suffers
appointment of any custodian or the like (other than the appointment of a
supervisor pursuant to Gaming Laws) for it or for any substantial portion of its
property and such appointment continues unchanged or unstayed for a period of
60 days after commencement of such appointment;
     (vi) Borrower or, if applicable, any Single-Purpose Equityholder makes a
general assignment for the benefit of creditors; or
     (vii) any action is taken by Borrower or, if applicable, any Single-Purpose
Equityholder for the purpose of effecting any of the foregoing.
     (e) Change of Control. A Change of Control shall occur; provided, however,
that solely for the purposes of this Section 7.1(e), the fact that W2007/ACEP
Managers Voteco, LLC possesses the power to direct or cause the direction of the
management or policies of Borrower or any Single-Purpose Equityholder shall not
constitute a Change of Control, so long as the equityholders of W2007/ACEP
Managers Voteco, LLC are officers of the general partner of Sponsor.
          (f) Equity Pledge; Preferred Equity. Any direct or indirect equity
interest in or right to distributions from Borrower shall be subject to a Lien
in favor of any Person, or Borrower or any holder of a direct or indirect
interest in Borrower shall issue preferred equity (or debt granting the holder
thereof rights substantially similar to those generally associated with
preferred equity); except that the following shall be permitted and shall not
constitute a Default or Event of Default:
     (i) any pledge of direct or indirect equity interests in and rights to
distributions from Sponsor or Whitehall;
     (ii) the pledges of direct equity interests in Property Owner Borrower and
Property Owner Borrower GP securing the Loan; or
     (iii) the issuance of preferred equity interests in Sponsor, Whitehall or
any Person holding a direct or indirect interest therein.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, any sale, assignment, pledge, hypothecation or transfer of any equity
interests in Sponsor or any Person holding a direct or indirect interest therein
shall be permitted and shall not be deemed a Default or an Event of Default
under this Agreement.

110



--------------------------------------------------------------------------------



 



          (g) Insurance. Borrower shall fail to maintain in full force and
effect all Policies required hereunder unless the sole reason therefor is
Administrative Agent’s failure to disburse funds from the Tax and Insurance
Reserve Account.
          (h) ERISA; Negative Covenants. A default shall occur in the due
performance or observance by Borrower of any term, covenant or agreement
contained in Section 5.8 or in Article VI.
     (i) Qualified Letters of Credit.
     (i) With respect to any Qualified Letter of Credit delivered pursuant to
the Loan Documents, Borrower shall fail to deliver a renewal, extension or
replacement thereof in accordance herewith no less than 30 days prior to the
expiration date thereof, unless Borrower deposits the cash equivalent thereof
into the applicable Collateral Account to which such Qualified Letter of Credit
relates no less than 30 days.
     (ii) With respect to any Qualified Letter of Credit delivered pursuant to
the Loan Documents which ceases to be a Qualified Letter of Credit, Borrower
shall fail to either deliver a replacement Qualified Letter of Credit in
accordance herewith or deposit the cash equivalent thereof into the applicable
Collateral Account to which such Qualified Letter of Credit relates within 10
Business Days thereafter.
          (j) Gaming Licenses. Any Gaming License shall be refused, suspended,
revoked or canceled or allowed to lapse or any proceeding is commenced by any
Governmental Authority for the purpose of suspending, revoking or canceling any
Gaming License, or any Governmental Authority shall have appointed a
conservator, supervisor (other than a supervisor appointed pursuant to Gaming
Laws) or trustee to or for any of the Casino Components and, in each of the
foregoing cases, such action could reasonably be expected to (A) have a Material
Adverse Effect, (B) materially and adversely affect the continued operation of
the Casino Components in the usual course of business and in substantially the
same manner and to at least the same standard as was maintained prior to such
action or (C) result in any material decrease in the then expected cash flow and
revenues to be derived from the Casino Components; provided, however, that,
notwithstanding anything to the contrary contained in this Section 7.1(j), the
commencement by a Governmental Authority of a proceeding for the purpose of
suspending, revoking, conditioning, or canceling any Gaming License or imposing
a fine shall not constitute an Event of Default unless and until (i) Borrower or
the other party that owns the applicable Gaming License or any of their
Affiliates has had such additional time as is reasonably necessary to defend
itself in such proceeding and for so long as such party continues to defend
itself in such proceeding in a reasonable and timely manner, and, (ii) after
such time, such proceeding has not been suspended or dismissed with the result
that the applicable Gaming License has not been suspended, revoked or cancelled.
          (k) Reporting Requirements.
     (i) Borrower shall fail to deliver to Lender a Debt to EBITDA certificate
in the form required pursuant to Section 5.13(v) certifying Borrower’s
compliance with Section 6.20, within 45 days after the end of each Fiscal
Quarter (including year-end).

111



--------------------------------------------------------------------------------



 



     (ii) A default shall occur in the due performance or observance by Borrower
of any term, covenant or agreement contained in Section 5.12, 5.13 or in 5.14
(except for the delivery of a Debt to EBITDA certificate pursuant to
Section 5.13(v)), and such default shall remain uncured for 15 days after
Borrower receives written notice thereof from Administrative Agent.
          (l) Certificates of Pledged Collateral. If at any time the equity
interests pledged by Borrower pursuant to the Pledge Agreement shall be
evidenced by new, replacement or additional certificates and Borrower shall fail
to deliver such certificates to Collateral Agent, together with an executed
stock, membership or partnership power, as applicable, in blank.
          (m) Other Covenants. A default shall occur in the due performance or
observance by Borrower of any term, covenant or agreement (other than those
referred to in subsections (a) through (l), inclusive, of this Section 7.1)
contained in this Agreement or in any of the other Loan Documents, except that
if such default referred to in this subsection (m) is susceptible of being
cured, such default shall not constitute an Event of Default unless and until it
shall remain uncured for 30 days after Borrower receives written notice thereof
from Administrative Agent; and if a default cannot be cured by the payment of
money but is susceptible of being cured and cannot reasonably be cured within
such 30-day period, and Borrower commences to cure such default within such
30-day period and thereafter diligently and expeditiously proceeds to cure the
same, Borrower shall have such additional time as is reasonably necessary to
effect such cure, but in no event in excess of 120 days from the original notice
from Administrative Agent.
          (n) Notwithstanding anything to the contrary in this Agreement or the
other Loan Documents, if a Default or Event of Default shall occur under this
Agreement or under another Loan Document because a representation, warranty,
affirmative covenant, negative covenant or other provision hereunder or
thereunder shall be breached or violated as it affects a particular Property
(other than any misappropriation of funds collected in respect thereof),
(x) such Default or Event of Default shall be deemed cured, (y) any related
acceleration of the Loan shall be rescinded and (z) any other remedy relating to
such Default or Event of Default, other than any indemnification to which an
Indemnified Party may be entitled hereunder, shall cease to apply upon Borrower
causing to occur a Transfer of the applicable Property to an affiliated or
unaffiliated Person and the satisfaction of the requirements set forth in
Section 2.2 or Section 2.4, as applicable, including payment of the applicable
Release Price together with (i) the amount of interest theretofore accrued but
unpaid in respect of the principal amount so prepaid; plus (ii) the amount of
interest which would have accrued on the principal amount so prepaid had it
remained outstanding through the end of the Interest Accrual Period in which
such prepayment is made (or in the case of a prepayment during any Assumed Rate
Period, the amount of interest which would have accrued on the principal amount
so prepaid had it remained outstanding through the end of the Interest Accrual
Period following the Interest Accrual Period in which such prepayment is made,
as determined in accordance with Section 2.1(a)); plus (iii) any Spread
Maintenance Amount, if applicable; provided that such payment must be made not
later than 20 calendar days after any acceleration of the Loan. In the event of
such payment, so long as no other Event of Default shall have occurred and be
continuing hereunder (other than one that is simultaneously being cured pursuant
to this Section 7.1(n)), subject to Section 1.9(b), Collateral

112



--------------------------------------------------------------------------------



 



Agent shall release all Liens on such Property and the Collateral related
thereto created under this Agreement or under the other Loan Documents.
          (o) For the avoidance of doubt, any breach of a covenant or
representation hereunder by any individual Borrower, or any Event of Default
caused by any individual Borrower, shall, in each case, constitute a breach or
Event of Default, as the case may be, by each and every Borrower hereunder.
          7.2. Remedies.
          (a) During the continuance of an Event of Default, Administrative
Agent, on behalf of Lender, may by written notice to Borrower, in addition to
any other rights or remedies available pursuant to this Agreement, the Notes,
the Mortgage, the Pledge Agreement and the other Loan Documents, at law or in
equity, declare by written notice to Borrower all or any portion of the
Indebtedness to be immediately due and payable, whereupon all or such portion of
the Indebtedness shall so become due and payable, and Administrative Agent, on
behalf of Lender, may enforce or avail itself of any or all rights or remedies
provided in the Loan Documents against Borrower and the Collateral (including
all rights or remedies available at law or in equity); provided, however, that,
notwithstanding the foregoing, if an Event of Default specified in
Section 7.1(d) shall occur, then the Indebtedness shall immediately become due
and payable without the giving of any notice or other action by Lender or any
Agent. Any actions taken by Administrative Agent, on behalf of Lender, shall be
cumulative and concurrent and may be pursued independently, singly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by law,
without impairing or otherwise affecting the other rights and remedies of Lender
permitted by law, equity or contract or as set forth in this Agreement or in the
other Loan Documents. For the avoidance of doubt, in exercising its rights
hereunder, Administrative Agent, on behalf of Lender, may in Lender’s sole
discretion choose, among other things, to foreclose on the Mortgage with or
without simultaneously foreclosing on the Equity Collateral, and/or foreclose on
a portion of the Equity Collateral without foreclosing on the entirety of the
Equity Collateral.
          (b) If Administrative Agent, on behalf of Lender, forecloses on the
Collateral, Administrative Agent shall apply all net proceeds of such
foreclosure to repay the Indebtedness in accordance with Section 2.3, the
Indebtedness shall be reduced to the extent of such net proceeds and the
remaining portion of the Indebtedness shall remain outstanding and secured by
the Collateral and the other Loan Documents, it being understood and agreed by
Borrower that Borrower is liable for the repayment of all the Indebtedness;
provided, however, that at the election of Lender, the Notes shall be deemed to
have been accelerated only to the extent of the net proceeds actually received
by Lender with respect to the Collateral and applied in reduction of the
Indebtedness.
          (c) During the continuance of any Event of Default, Administrative
Agent may, on behalf of Lender, but without any obligation to do so and without
notice to or demand on Borrower and without releasing Borrower from any
obligation hereunder, take any action to cure such Event of Default. Subject to
compliance with all applicable Gaming Laws, Lender and/or Administrative Agent
may enter upon any or all of the Properties upon reasonable notice to Borrower
(during business hours on Business Days) for such purposes (subject to the terms
of

113



--------------------------------------------------------------------------------



 



the Leases, and provided such entry and inspection shall not unreasonably
interfere with the usual operation and conduct of business at the Properties or
the use and enjoyment of the Properties by Borrower or its tenants, customers
and guests) or appear in, defend, or bring any action or proceeding to protect
its interest in the Properties or any other Collateral or to foreclose the
Mortgage, foreclose the security interests pursuant to the Pledge Agreement or
collect the Indebtedness. The costs and expenses incurred by Lender and any
Agent in exercising rights under this paragraph (including reasonable attorneys’
fees), with interest at the Default Rate for the period after notice from
Administrative Agent that such costs or expenses were incurred to the date of
payment to Lender and/or Agent, as the case may be, shall constitute a portion
of the Indebtedness, shall be secured by the Mortgage, the Pledge Agreement and
other Loan Documents and shall be due and payable to Lender, Administrative
Agent and/or Collateral Agent, as the case may be, upon demand therefor.
          (d) Interest shall accrue on any judgment obtained by Lender in
connection with its enforcement of the Loan at a rate of interest equal to the
Default Rate.
          7.3. No Waiver. No delay or omission to exercise any remedy, right or
power accruing upon an Event of Default shall impair any such remedy, right or
power or shall be construed as a waiver thereof, but any such remedy, right or
power may be exercised from time to time and as often as may be deemed by
Administrative Agent, at the direction of Required Lenders, to be expedient. A
waiver of any Default or Event of Default shall not be construed to be a waiver
of any subsequent Default or Event of Default or to impair any remedy, right or
power consequent thereon.
          7.4. Application of Payments after an Event of Default.
Notwithstanding anything to the contrary contained herein, during the
continuance of an Event of Default all amounts received by Administrative Agent
in respect of the Loan shall be applied at Lender’s sole discretion, after
payment of all amounts owed to Agents, either toward the components of the
Indebtedness pursuant to Section 2.3 (e.g., Lender’s expenses in enforcing the
Loan, interest, principal and other amounts payable hereunder) or toward the
payment of Taxes, Property Operating Expenses and Capital Expenditures.
ARTICLE VIII
CONDITIONS PRECEDENT
          8.1. Conditions Precedent to Closing. This Agreement shall become
effective on the date that all of the following conditions shall have been
satisfied (or waived in accordance with Section 9.3); provided, however, that if
Lender shall fund the Loan, all conditions in this Article VIII shall be deemed
satisfied (other than as may be provided for in any post-closing requirements
letter):
          (a) Loan Documents. Initial Lender shall have received a duly executed
copy of this Agreement and the other Loan Documents.

114



--------------------------------------------------------------------------------



 



          (b) Opinions of Counsel. Initial Lender shall have received such
opinions in form and substance satisfactory to Initial Lender, including (i) a
New York legal opinion, (ii) a legal opinion with respect to the laws of the
state in which the Borrower is formed, (iii) a legal opinion with respect to the
laws of each state in which one of the Properties is located, (iv) a “true
lease” opinion with respect to each Operating Lease, (v) an opinion of Nevada
counsel regarding gaming matters and (vi) an opinion to the effect that neither
the Loan, nor any transfers thereof, shall require any governmental approvals
that have not been obtained.
          (c) Organizational Documents. Initial Lender shall have received all
documents reasonably requested by Initial Lender relating to the existence of
Sponsor, each Borrower, each Property Owner Borrower GP, the validity of this
Agreement and the other Loan Documents and other matters relating thereto, in
form and substance satisfactory to Initial Lender, including:
     (i) Authorizing Resolutions. A certified copy of the resolutions of the
board of managers or directors of its Single-Purpose Equityholder and Sponsor
approving and adopting the Loan Documents to be executed by Borrower and
Sponsor, as applicable, and authorizing the execution and delivery thereof.
     (ii) Organizational Documents. Certified copies of the organizational
documents of Sponsor, Borrower and, if applicable, any Single-Purpose
Equityholder (including any certificate of formation, certificate of limited
partnership, certificate of incorporation, operating agreement, limited
partnership agreement or by-laws), in each case together with all amendments
thereto.
     (iii) Certificates of Good Standing or Existence. Certificates of good
standing or existence for Sponsor, Borrower and, if applicable, any
Single-Purpose Equityholder issued as of a recent date by its state of
organization (or other jurisdiction) and, in the case of Borrower, by each state
in which one of the Properties is located.
          (d) Consents, Licenses, Approvals, etc. Initial Lender shall have
received copies of all consents, licenses, approvals, if any, required in
connection with the execution delivery and performance by Borrower, and the
validity and enforceability of the Loan Documents, and the operation of the
Properties as casinos (including, without limitation, all applicable Gaming
Licenses), and such consents, licenses and approvals shall be in full force and
effect.
          (e) Operating Lease. Initial Lender shall have received a true and
correct copy of each Operating Lease in a form and substance satisfactory to
Initial Lender .
          (f) Solvency Certificate. Initial Lender shall have received a
solvency certificate from each Borrower in a form and substance satisfactory to
Initial Lender.
          (g) Lien Search Reports. Lender shall have received satisfactory
reports of Uniform Commercial Code, tax lien, bankruptcy and judgment searches
conducted by a search firm acceptable to Lender with respect to the Properties
and Borrower (including Borrower’s immediate predecessor, if any), such searches
to be conducted in such locations as Lender shall have requested.

115



--------------------------------------------------------------------------------



 



          (h) Insurance. Lender shall have received certificates of insurance on
ACORD Form 28, demonstrating insurance coverage in respect of the Properties of
types, in amounts, with insurers and otherwise in compliance with the terms,
provisions and conditions set forth in this Agreement. Such certificates shall
indicate that Lender and its successors and assigns are named as additional
insured on each liability policy, and that each casualty policy and rental
interruption policy contains a loss payee and mortgagee endorsement in favor of
Lender, its successors and assigns.
          (i) Title. Lender shall have received a marked, signed commitment to
issue, or a pro-forma version of, a Qualified Title Insurance Policy in respect
of each Property, listing only such exceptions as are reasonably satisfactory to
Lender.
          (j) Equity Contribution Account. Sponsor shall have funded $26,977,438
into the Equity Contribution Account.
          (k) Additional Matters. Initial Lender shall have received such other
certificates, opinions, documents and instruments relating to the Loan as may
have been reasonably requested by Initial Lender. All corporate and other
proceedings, all other documents (including all documents referred to in this
Agreement and not appearing as exhibits to this Agreement) and all legal matters
in connection with the Loan shall be reasonably satisfactory in form and
substance to Initial Lender.
ARTICLE IX
MISCELLANEOUS
          9.1. Successors. Except as otherwise provided in this Agreement,
whenever in this Agreement any of the parties to this Agreement is referred to,
such reference shall be deemed to include the successors and permitted assigns
of such party. All covenants, promises and agreements in this Agreement by or on
behalf of Borrower shall inure to the benefit of Lender and its successors and
assigns. All covenants, promises and agreements in this Agreement by or on
behalf of Lender shall inure to the benefit of Borrower and its permitted
successors and assigns.
          9.2. GOVERNING LAW.
          (A) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.
          (B) SUBJECT TO COMPLIANCE WITH ALL APPLICABLE GAMING LAWS, ANY LEGAL
SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (OTHER THAN ANY ACTION IN
RESPECT OF THE CREATION, PERFECTION OR ENFORCEMENT OF A LIEN OR SECURITY
INTEREST CREATED PURSUANT TO ANY LOAN DOCUMENTS NOT GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK) MAY BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN NEW YORK,
NEW YORK. LENDER AND BORROWER HEREBY

116



--------------------------------------------------------------------------------



 



(i) IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION WHICH THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY
SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM, AND (ii) IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY SUCH COURT IN ANY
SUCH SUIT, ACTION OR PROCEEDING.
          (C) THE PARTIES HERETO HEREBY ACKNOWLEDGE THAT CERTAIN OF THE
CO-BORROWERS ARE LICENSED UNDER THE NEVADA GAMING LAWS AND THAT, AS A RESULT,
THE LOAN, THE LOAN DOCUMENTS AND THE PARTIES HERETO (IN THEIR CAPACITIES AS
PARTIES HERETO) WILL BE SUBJECT TO NEVADA GAMING LAWS, TO THE EXTENT APPLICABLE.
          9.3. Modification, Waiver in Writing.
          (a) Neither this Agreement nor any other Loan Document nor any of the
terms hereof or thereof may be amended, changed, waived, discharged or
terminated, nor, except as otherwise expressly provided herein, shall any
consent or approval of Lender be granted hereunder, unless such amendment,
change, waiver, discharge, termination, consent or approval is in writing signed
by the party to be charged therewith. The requisite Required Lenders and
Borrower may, or (with the written consent of the requisite Required Lenders)
Administrative Agent and Borrower may, from time to time enter into one or more
Unanimous Modifications and/or Non-Unanimous Modifications of the Loan Agreement
and the other Loan Documents. Any Unanimous Modification or Non-Unanimous
Modification of this Agreement or any other Loan Document shall apply equally to
each Lender and shall be binding upon each Lender, Administrative Agent,
Collateral Agent and all future holders of the Loan, provided that such
Unanimous Modification or Non-Unanimous Modification has been approved by the
requisite Required Lenders. The parties acknowledge and agree that pursuant to
Regulation 8.130 of the Regulations of the Nevada Gaming Commission and Nevada
State Gaming Control Board, any “renewal, change or modification” to the terms
or conditions of the loan as reported may be required to be reported by Borrower
to the Nevada Gaming Control Board and the Nevada Gaming Commission may order
rescission of such renewal, change or modification under the circumstances set
forth in such Regulation.
          (b) In the case of any waiver, Borrower, Lender and Administrative
Agent shall be restored to their former position and rights hereunder and under
the other Loan Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.
          (c) Any waiver, amendment, supplement or modification of this
Agreement or the other Loan Documents shall be effected by a written instrument
signed by the parties required to sign pursuant to the foregoing provisions of
this Section and approved by the requisite Required Lenders. Delivery of an
executed signature page of any such instrument by facsimile transmission shall
be effective as delivery of a manually executed counterpart thereof. It is
expressly agreed and understood that the election by the requisite Required
Lenders to

117



--------------------------------------------------------------------------------



 



accelerate (or refrain from accelerating) amounts outstanding hereunder shall
not constitute a modification or waiver of any term or provision of this
Agreement or any other Loan Document. No modification of any provision of the
Loan Documents relating to or affecting the rights, powers, duties or
obligations of any Agent shall be effective without the written consent of such
Agent. Notwithstanding anything to the contrary contained herein, the requisite
Required Lenders may amend or otherwise modify (i) the definition of “Material
Action”, (ii) the definition of “Unanimous Action”, (iii) the definition of
“Required Lenders”, (iv) the definition of “Non-Unanimous Modification”, (v) the
definition of “Unanimous Modification”, (vi) Section 2.3 and (vii) Article X
without the consent of, or notice to, Borrower.
          9.4. Notices. All notices, consents, approvals and requests required
or permitted hereunder or under any other Loan Document shall be given in
writing by facsimile (with answer back acknowledged and followed immediately by
another method of notice permitted under this Section 9.4), or by expedited
prepaid delivery service, either commercial or United States Postal Service or
international courier, with proof of delivery or attempted delivery, addressed
as follows (or at such other address and person as shall be designated from time
to time by any party to this Agreement, as the case may be, in a written notice
to the other parties to this Agreement in the manner provided for in this
Section). A notice shall be deemed to have been received, (a) in the case of
expedited prepaid delivery service, when delivered or upon refusal to accept
delivery, (b) in the case of Administrative Agent or Collateral Agent, upon
actual receipt thereof, or(c) in the case of facsimile, on the date of
transmittal if sent during business hours on a Business Day (otherwise on the
next Business Day), provided that such facsimile has been followed by another
method of notice permitted under this Section 9.4 on the same day as the
transmittal of such facsimile, in each case addressed to the parties as follows:
If to Initial Lender:
Goldman Sachs Commercial Mortgage Capital, L.P.
6011 Connection Drive, Suite 550
Irving, Texas 75039
Attention: Michael Forbes
Facsimile: (972) 368-3499

and:
Goldman Sachs Mortgage Company
85 Broad Street, 11th Floor
New York, New York 10004
Attention: Richard Case and Mark Buono
Facsimile: (212) 346-3594
Telephone: (212) 902-3824

118



--------------------------------------------------------------------------------



 



with a copy to:
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, New York 10006
Attention: Michael Weinberger, Esq.
Facsimile: (212) 225-3999
Telephone: (212) 225-2092
If to subsequent Lender, to the respective address set forth in the register
described in Section 9.7(b).
If to Borrower:
c/o W2007 Aquarius Propco, L.P.
c/o Whitehall Street Global Real Estate Limited Partnership 2007
c/o Goldman, Sachs & Co.
85 Broad Street
New York, New York 10004
Attention: Whitehall Chief Financial Officer
Facsimile: (212) 357-5505
Telephone: (212) 902-1000
and
American Casino & Entertainment Properties, LLC
2000 Las Vegas Boulevard
Las Vegas, Nevada 89104
Attention: Chief Financial Officer
Facsimile: (702) 383-4738
Telephone: (702) 380-7777
with a copy to:
Sullivan & Cromwell LLP
125 Broad Street
New York, New York 10004
Attention: Anthony J. Colletta, Esq.
Facsimile: (212) 558-3588
Telephone: (212) 558-4000
If to Administrative Agent:
Archon Group, L.P.
600 East Las Colinas Boulevard, Suite 1900
Irving, Texas 75039
Attention: Michael Forbes
Facsimile: (972) 672-8137
Telephone: (972) 368-2200

119



--------------------------------------------------------------------------------



 



If to Collateral Agent:
Well Fargo Bank, N.A.
45 Broadway, 14th Floor
New York, NY 10006
Attention: Julius R. Zamora
Facsimile: (866) 297-2015
Telephone: (212) 515-1570
          9.5. TRIAL BY JURY. LENDER AND BORROWER, TO THE FULLEST EXTENT THAT
THEY MAY LAWFULLY DO SO, HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY LENDER AND BORROWER AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE. EACH PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY LENDER OR
BORROWER, AS APPLICABLE.
          9.6. Headings. The Article and Section headings in this Agreement are
included in this Agreement for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.
          9.7. Assignment and Participation.
          (a) Except as explicitly set forth in Section 2.6, Borrower may not
sell, assign or transfer any interest in the Loan Documents or any portion
thereof (including Borrower’s rights, title, interests, remedies, powers and
duties hereunder and thereunder).
          (b) Lender and each assignee of all or a portion of the Loan shall
have the right from time to time in its discretion to sell one or more of the
Notes or any interest therein (an “Assignment”) and/or sell a participation
interest in one or more of the Notes (a “Participation”) to such Eligible
Assignees as may be selected by Lender on terms and conditions satisfactory to
Lender in its sole discretion. Borrower agrees reasonably to cooperate with
Lender, at Lender’s request, in order to effectuate any such Assignment or
Participation and Lender shall provide or cause to be provided to Borrower all
information which Borrower is required to report to the Nevada Gaming
Authorities with respect to any such Assignment or Participation. In connection
with each Assignment, Assignee shall state in the assignment and assumption
agreement delivered to Administrative Agent whether such Assignee is a
Competitor Assignee, and in connection with an Assignment to a Person that
indicates that it is, or that Administrative Agent actually knows to be, a
Competitor Assignee (but not an Affiliate of a Competitor Assignee), neither
Lender nor Administrative Agent shall provide such Person with Restricted
Information (but Lender and/or Administrative Agent may provide Restricted
Information to any Person that

120



--------------------------------------------------------------------------------



 



is not a Competitor Assignee). In connection with each Participation, the
participant shall state in the participation agreement whether such participant
is a Competitor Assignee, and in connection with a participation to a Person
that indicates that it is, or that the participating Lender actually knows to
be, a Competitor Assignee (but not an Affiliate of a Competitor Assignee),
Lender shall not provide such Person with Restricted Information (but Lender may
provide Restricted Information to any Person that is not a Competitor Assignee).
               In the case of a Participation (i) Lender’s obligations under
this Agreement shall remain unchanged, (ii) Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) Lender shall remain the holder of any Note for all purposes of this
Agreement and (iv) Borrower shall continue to deal solely and directly with
Lender in connection with Lender’s rights and obligations under and in respect
of this Agreement and the other Loan Documents. The holder of any Participation,
other than an Affiliate of any Lender, shall not be entitled to require Lender
to take or omit to take any action hereunder except with respect to any
amendment, modification or waiver that would (A) extend the final scheduled
maturity of any Loan, or reduce the rate or extend the time of payment of
interest or fees thereon (except in connection with a waiver of applicability of
any post-default increase in interest rates) or reduce the principal amount
thereof (it being understood that a waiver of any Default or Event of Default or
not constitute a change in the terms of a Participation), (B) consent to the
assignment or transfer by Borrower of any of its rights and obligations under
this Agreement or (C) release all or substantially all of the Collateral (except
as expressly provided in the Loan Documents). Borrower agrees that the holder of
any Participation shall be entitled to the benefits of Section 1.7 and
Section 1.8 to the same extent as if it were a Lender and had acquired its
interest as an Assignment.
          In the case of an Assignment, (i) each assignee shall have, to the
extent of such Assignment, the rights, benefits and obligations of the assigning
Lender as a “Lender” hereunder and under the other Loan Documents, (ii) the
assigning Lender shall, to the extent that rights and obligations hereunder have
been assigned by it pursuant to an Assignment, relinquish its rights and be
released from its obligations under this Agreement, and (iii) Administrative
Agent shall serve as agent for each Lender, on a collective basis, and shall be
the sole Person to whom notices, requests and other communications shall be
addressed and the sole party authorized to grant or withhold consents hereunder
on behalf of Lender (subject to the approval of the Required Lenders in
accordance with the terms hereof) and to be the sole Person to designate the
account to which payments shall be made by Borrower to Lender hereunder. Each
Assignment shall be effected by (x) the delivery to Administrative Agent of an
assignment and assumption agreement executed by the assigning Lender and the
assuming Lender, which agreement shall be substantially in the form attached
hereto as Exhibit I, (y) the payment by the assuming Lender directly to the
assigning Lender of all amounts due assigning Lender in connection with such
Assignment and (z) the delivery to assuming Lender of a Note evidencing the
portion of the Loan assigned to such assuming Lender. Administrative Agent shall
maintain, or cause to be maintained, as agent for Borrower, a register on which
it shall enter the name or names of the registered owner or owners from time to
time of the Notes. Lender shall permit Borrower to review the register as needed
for Borrower to comply with its obligations under this Agreement, the Loan
Documents or any applicable law, regulation or procedure. Borrower agrees that
upon effectiveness of any Assignment of any Note in part, Borrower will promptly
provide to the assignor and the assignee separate promissory notes in the amount
of their respective interests

121



--------------------------------------------------------------------------------



 



(but, if applicable, with a notation thereon that it is given in substitution
for and replacement of an original Note or any replacement thereof), and
otherwise in the form of such Note, upon return of the Note then being replaced.
Each Lender shall have the right to inspect the register maintained by
Administrative Agent to ascertain the identity of each other Lender. Each
potential or actual assignee, participant or investor in a Securitization, and
each Rating Agency, shall be entitled to receive from Lender all information
received by Lender under this Agreement. After the effectiveness of any
Assignment, the party conveying the Assignment shall provide notice to Borrower,
Administrative Agent and each Lender of the identity and address of the
assignee. Notwithstanding anything in this Agreement to the contrary, after an
Assignment, the assigning Lender (in addition to the assignee) shall continue to
have the benefits of any indemnifications contained in this Agreement which such
assigning Lender had prior to such assignment with respect to matters occurring
prior to the date of such assignment.
          For the avoidance of doubt, nothing contained herein shall be
construed as restricting or limiting any Lender from pledging its interest in
the Loan or from selling its interest in the Loan in connection with a
repurchase or similar agreement or arrangement.
          (c) If, pursuant to this Section 9.7, any interest in this Agreement
or any Note is transferred to any transferee that is not a U.S. Person, the
transferor Lender shall cause such transferee, concurrently with the
effectiveness of such transfer, (i) to furnish to Borrower and/or the transferor
Lender either Form W-8BEN or Form W-8ECI or any other form in order to establish
an exemption from, or reduction in the rate of, U.S. withholding tax on all
interest payments hereunder, and (ii) to agree (for the benefit of Lender and
Borrower) to provide Borrower and the transferor Lender a new Form W-8BEN or
Form W-8ECI or any forms reasonably requested in order to establish an exemption
from, or reduction in the rate of, U.S. withholding tax upon the expiration or
obsolescence of any previously delivered form and comparable statements in
accordance with applicable U.S. laws and regulations and amendments duly
executed and completed by such transferee, and to comply from time to time with
all applicable U.S. laws and regulations with regard to such withholding tax
exemption.
          (d) Anything contained herein to the contrary notwithstanding, in the
event that (i) any Lender (an “Increased-Cost Lender”) shall give notice to
Borrower that such Lender is entitled to receive payments under Section 1.7 or
Section 1.8, (ii) the circumstances that entitle such Lender to receive such
payments shall remain in effect, and (iii) such Lender shall fail to withdraw
such notice within five Business Days after Borrower’s request for such
withdrawal then, with respect to any such Increased-Cost Lender, Borrower may,
by giving written notice to Administrative Agent and any such Increased-Cost
Lender of its election to do so, elect to cause such Increased-Cost Lender (and
such Increased-Cost Lender hereby irrevocably agrees) to assign its interest in
the Loan in full to one or more Eligible Assignees (each a “Replacement Lender”)
in accordance with the provisions of this Section 9.7, provided that, (1) it
shall be the sole obligation of Borrower to locate and identify an Eligible
Assignee ready, willing and able to purchase such interest, and no Lender shall
have any obligation to locate or identify any such Eligible Assignee or to incur
any cost or expense in connection therewith, (2) on the date of such assignment,
the Replacement Lender shall pay to such Increased-Cost Lender an amount equal
to the sum of the outstanding principal balance of the portion of the Loan held
by such Increased-Cost Lender together, plus all accrued interest thereon; and
(3) on the date of such assignment, Borrower shall pay any amounts payable to
such

122



--------------------------------------------------------------------------------



 



Increased-Cost Lender pursuant to Section 1.7 or Section 1.8, together with all
other reasonable, out-of-pocket expenses incurred by such Increased-Cost lender
in connection with any such Assignment; provided, however, that Borrower shall
not have the right to make such election to the extent that (x) such
Increased-Cost Lender’s interest in the Loan is equal to or greater than 5% of
the Principal Indebtedness or (y) such Assignment would cause the aggregate
amount of Assignments made pursuant to this Section 9.7(d) to exceed 15% of the
Loan Amount. Upon the Assignment of the Increased-Cost Lender’s interest in the
Loan to a Replacement Lender, such Increased-Cost Lender shall no longer
constitute a “Lender” for the purposes hereof, but any rights of such
Increased-Cost Lender to indemnification under this Agreement shall survive as
to such Increased-Cost Lender.
          (e) If required by Administrative Agent, the assigning Lender shall
pay to Administrative Agent its standard processing and recordation fee, not to
exceed $3,500 per Assignment (which fee may be waived or reduced in the sole
discretion of the Administrative Agent), and the assignee shall deliver to
Administrative Agent such information as Administrative Agent shall reasonably
request pursuant to its customary “Know Your Customer” procedures.
          9.8. Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
          9.9. Preferences. Lender shall have no obligation to marshal any
assets in favor of Borrower or any other party or against or in payment of any
or all of the obligations of Borrower pursuant to this Agreement, the Notes or
any other Loan Document. Lender shall have the continuing and exclusive right to
apply or reverse and reapply any and all payments by Borrower to any portion of
the obligations of Borrower hereunder and under the Loan Documents. To the
extent Borrower makes a payment or payments to Lender (or to Administrative
Agent for the benefit of Lender), which payment or proceeds or any portion
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, state or federal law, common law or equitable cause,
then, to the extent of such payment or proceeds received, the obligations
hereunder or portion thereof intended to be satisfied shall be revived and
continue in full force and effect, as if such payment or proceeds had not been
received by Lender.
          9.10. Intentionally Omitted.
          9.11. Offsets, Counterclaims and Defenses. All payments made by
Borrower hereunder or under the other Loan Documents shall be made irrespective
of, and without any deduction for, any setoffs or counterclaims. Borrower waives
the right to assert a counterclaim, other than a mandatory or compulsory
counterclaim, in any action or proceeding brought against it by Lender arising
out of or in any way connected with the Notes, this Agreement, the other Loan
Documents or the Indebtedness, but Borrower may bring a separate claim against
Lender.

123



--------------------------------------------------------------------------------



 



Any assignee of Lender’s interest in the Loan shall take the same free and clear
of all offsets, counterclaims or defenses which are unrelated to the Loan.
          9.12. No Joint Venture. Nothing in this Agreement is intended to
create a joint venture, partnership, tenancy-in-common, or joint tenancy
relationship between Borrower and Lender, nor to grant Lender any interest in
any Property or any other portion of the Collateral other than that of
mortgagee, pledgee or lender.
          9.13. Conflict; Construction of Documents. In the event of any
conflict between the provisions of this Agreement and the provisions of the
Notes, the Mortgage, the Pledge Agreement or any of the other Loan Documents,
the provisions of this Agreement shall prevail.
          9.14. Brokers and Financial Advisors. Borrower represents that it has
dealt with no financial advisors, brokers, underwriters, placement agents,
agents or finders in connection with the transactions contemplated by this
Agreement. Borrower agrees to indemnify and hold Lender harmless from and
against any and all claims, liabilities, costs and expenses of any kind in any
way relating to or arising from a claim by any Person that such Person acted on
behalf of Borrower in connection with the transactions contemplated in this
Agreement. The provisions of this Section 9.14 shall survive the expiration and
termination of this Agreement and the repayment of the Indebtedness.
          9.15. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.
          9.16. Estoppel Certificates.
          (a) Borrower agrees at any time and from time to time, to execute,
acknowledge and deliver to Lender, within 5 Business Days after receipt of
Lender’s written request therefor, a statement in writing setting forth (A) the
Principal Indebtedness, (B) the date on which installments of interest and/or
principal were last paid, (C) any offsets or defenses to the payment of the
Indebtedness, (D) that the Notes, this Agreement, the Mortgage, the Pledge
Agreement and the other Loan Documents are valid, legal and binding obligations
and have not been modified or if modified, giving particulars of such
modification, (E) that neither Borrower nor, to Borrower’s knowledge, Lender, is
in default under the Loan Documents (or specifying any such default), and (F) to
Borrower’s knowledge, such other matters as Lender may reasonably request. Any
prospective purchaser of any interest in a Loan shall be permitted to rely on
such statement.
          (b) Lender shall within 5 days after Borrower’s written request
therefor furnish Borrower with a statement setting forth (i) the amount of the
original principal amount of the Note, (ii) the unpaid principal amount of the
Notes, (iii) the rate of interest of the Notes, (iv) the date on which
installments of interest and/or principal were last paid, (v) the balance of the
sums in the accounts described in Article III, if any; and (vi) a statement
regarding whether Lender has delivered to Borrower notice of an Event of
Default.
          9.17. Payment of Expenses; Mortgage Recording Taxes. Borrower shall
reimburse Lender and Agents upon receipt of written notice from Lender for
(i) all reasonable

124



--------------------------------------------------------------------------------



 



out-of-pocket costs and expenses incurred by Lender, any Agent (or any of any of
their respective Affiliates) in connection with the origination of the Loan,
including legal fees and disbursements, accounting fees, and the costs of the
Appraisal, the Engineering Report, the Qualified Title Insurance Policy, the
Qualified Survey, the Environmental Report and any other third-party diligence
materials; (ii) all reasonable out-of-pocket costs and expenses incurred by
Administrative Agent pursuant to Section 10.11(a) or by Lender, any Agent or any
of any of their respective Affiliates in connection with (A) monitoring
Borrower’s ongoing performance of and compliance with Borrower’s agreements and
covenants contained in this Agreement and the other Loan Documents on its part
to be performed or complied with after the Closing Date, including confirming
compliance with environmental and insurance requirements, in each case in
connection with an actual or imminent Default by Borrower, as determined by
Lender, (B) the negotiation, preparation, execution, delivery and administration
of any consents, amendments, waivers or other modifications to this Agreement
and the other Loan Documents and any other documents or matters requested by
Borrower or by Lender, except for any request made by Lender in connection with
any Assignment, Participation or Securitization, (C) filing and recording fees
and expenses and other similar expenses incurred in creating and perfecting the
Liens in favor of Lender (or Collateral Agent for the benefit of Lender)
pursuant to this Agreement and the other Loan Documents, (D) enforcing or
preserving any rights, in response to third party claims or the prosecuting or
defending of any action or proceeding or other litigation, in each case against,
under or affecting Borrower, Property Owner Borrower GP, this Agreement, the
other Loan Documents, the Property or any other Collateral, and (E) obtaining
any Rating Confirmation required or requested by Borrower hereunder; and
(iii) all actual out-of-pocket costs and expenses (including, if the Loan has
been securitized, special servicing fees) incurred by Lender, any Agent (or any
of any of their respective Affiliates) in connection with the enforcement of any
obligations of Borrower, or a Default by Borrower, under the Loan Documents,
including any actual or attempted foreclosure, deed-in-lieu of foreclosure,
refinancing, restructuring or workout and any insolvency or bankruptcy
proceedings; provided, however, that notwithstanding anything in this
Section 9.17, Borrower shall not be responsible for the payment of ordinary,
master or primary servicing fees (as opposed to special servicing fees).
Borrower shall be solely liable for all costs and expenses (third party or
otherwise) incurred by Borrower and the initial Lender and its Affiliates in
connection with any Securitization, syndication, participation or other
secondary market transaction relating to the Loan and shall pay the same
reasonably promptly after written request therefor. In addition, and
notwithstanding anything to the contrary herein, Borrower shall promptly
following request by Administrative Agent pay any and all transfer fees and
other banking charges due and payable in connection with any transfer by
Administrative Agent of a Qualified Letter of Credit delivered pursuant to this
Agreement.
          9.18. No Third-Party Beneficiaries. This Agreement and the other Loan
Documents are solely for the benefit of Lender and Borrower, and nothing
contained in this Agreement or the other Loan Documents shall be deemed to
confer upon anyone other than Agents, Lender and Borrower any right to insist
upon or to enforce the performance or observance of any of the obligations
contained herein or therein. All conditions to the obligations of Lender to make
the Loan hereunder are imposed solely and exclusively for the benefit of Lender,
and no other Person shall have standing to require satisfaction of such
conditions in accordance with their terms or be entitled to assume that Lender
will refuse to make the Loan in the absence of strict compliance with any or all
thereof, and no other Person

125



--------------------------------------------------------------------------------



 



shall under any circumstances be deemed to be a beneficiary of such conditions,
any or all of which may be freely waived in whole or in part by Lender if, in
Lender’s sole discretion, Lender deems it advisable or desirable to do so.
          9.19. Recourse.
          (a) The Loan and all obligations of Borrower hereunder are fully
recourse to Borrower. Except as set forth in Section 9.19(b), in the Recourse
Guaranty, in the Environmental Indemnities and in Section 5.19 and in
Section 9.14, no recourse shall be had for the Indebtedness or for the
performance or observation of any other obligation under this Agreement or any
of the Loan Documents against any Affiliate of Borrower that is not a Borrower
itself or any officer, director, partner or equityholder of Borrower or any such
Affiliate.
          (b) Borrower shall indemnify Lender and Agents and hold Lender and
Agents harmless from and against any and all Damages to Lender and/or Agents
(including the legal and other expenses of enforcing the obligations of Borrower
under this Section 9.19 and the Sponsor under the Recourse Guaranty) resulting
from or arising out of any of the following (the “Indemnified Liabilities”):
     (i) any fraud or intentional misrepresentation committed by Borrower, the
Sponsor or any of their respective Affiliates in connection with the Loan;
     (ii) the misappropriation or misapplication (in violation of the Loan
Documents) by Borrower, the Sponsor or any of their respective Affiliates of any
funds (including misappropriation or misapplication of Revenues, security
deposits, sales proceeds and/or Loss Proceeds and the violation of the last
sentence of Section 5.7(d));
     (iii) any voluntary Transfer of Collateral or voluntary Lien which is
prohibited hereunder;
     (iv) any breach by Borrower or the Sponsor of any representation or
covenant regarding environmental matters contained in this Agreement or in the
Environmental Indemnity Agreements;
     (v) the occurrence of any filing by Borrower or any Property Owner Borrower
GP under the Bankruptcy Code or any joining or colluding by Borrower or any
Property Owner Borrower or any of their respective Affiliates (including
Sponsor) in the filing of an involuntary case in respect of Borrower under the
Bankruptcy Code;
     (vi) any material failure of Borrower or any Property Owner Borrower GP to
be a Single-Purpose Entity, provided that failure to maintain adequate capital
to conduct business operations shall not be considered a material failure of
Borrower or any Property Owner Borrower GP to be a Single-Purpose Entity;
     (vii) the failure of Borrower to deliver any certificates which evidence
the equity interests pledged pursuant to the Pledge Agreement to Collateral
Agent, together with an executed stock, membership or partnership power, as
applicable, in blank; and

126



--------------------------------------------------------------------------------



 



     (viii) any intentional physical waste with respect to any Property
committed or permitted by Borrower, the Sponsor or any of their respective
Affiliates.
          (c) The foregoing limitations on personal liability shall in no way
impair or constitute a waiver of the validity of the Notes, the Indebtedness
secured by the Collateral, or the Liens on the Collateral, or the right of
Lender, as mortgagee or secured party, to foreclose and/or enforce its rights
with respect to the Collateral after an Event of Default. Nothing in this
Agreement shall be deemed to be a waiver of any right which Lender may have
under the Bankruptcy Code to file a claim for the full amount of the debt owing
to Lender by Borrower or to require that all Collateral shall continue to secure
all of the Indebtedness owing to Lender in accordance with the Loan Documents.
Lender may seek a judgment on the Note (and, if necessary, name Borrower in such
suit) as part of judicial proceedings to foreclose under the Mortgage or to
foreclose pursuant to any other Loan Documents, or as a prerequisite to any such
foreclosure or to confirm any foreclosure or sale pursuant to power of sale
thereunder, and in the event any suit is brought on the Notes, or with respect
to any Indebtedness or any judgment rendered in such judicial proceedings, such
judgment shall constitute a Lien on and will be and can be enforced on and
against the Collateral and the rents, profits, issues, products and proceeds
thereof. Nothing in this Agreement shall impair the right of Lender to
accelerate the maturity of the Note upon the occurrence of an Event of Default,
nor shall anything in this Agreement impair or be construed to impair the right
of Lender to seek personal judgments, and to enforce all rights and remedies
under applicable law against any guarantors (including Sponsors) to the extent
allowed by any applicable guarantees (including the Recourse Guaranty). The
provisions set forth in this Section 9.19 are not intended as a release or
discharge of the obligations due under the Note or under any Collateral
Documents, but are intended as a limitation, to the extent provided in this
Section 9.19, on Lender’s right to sue for a deficiency or seek a personal
judgment against Borrower or Sponsors.
          9.20. Right of Set-Off. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, Lender may from time to time, without presentment, demand, protest or
other notice of any kind (all of such rights being hereby expressly waived),
set-off and appropriate and apply any and all deposits (general or special) and
any other indebtedness at any time held or owing by Lender (including branches,
agencies or Affiliates of Lender wherever located) to or for the credit or the
account of Borrower against the obligations and liabilities of Borrower to
Lender hereunder, under the Notes, the other Loan Documents or otherwise,
irrespective of whether Lender shall have made any demand hereunder and although
such obligations, liabilities or claims, or any of them, may be contingent or
unmatured, and any such set-off shall be deemed to have been made immediately
upon the occurrence of an Event of Default even though such charge is made or
entered on the books of Lender subsequent thereto.
          9.21. Exculpation of Lender. Neither Lender nor Administrative Agent
undertakes or assumes any responsibility or duty to Borrower or any other party
to select, review, inspect, examine, supervise, pass judgment upon or inform
Borrower or any third party of (a) the existence, quality, adequacy or
suitability of Appraisals of the Properties or other Collateral, (b) any
environmental report, or (c) any other matters or items, including engineering,
soils and seismic reports which are contemplated in the Loan Documents. Any such
selection,

127



--------------------------------------------------------------------------------



 



review, inspection, examination and the like, and any other due diligence
conducted by Lender, is solely for the purpose of protecting Lender’s rights
under the Loan Documents, and shall not render Lender or Administrative Agent
liable to Borrower or any third party for the existence, sufficiency, accuracy,
completeness or legality thereof.
          9.22. Servicer. The Required Lenders may delegate any and all rights
and obligations of the Required Lenders hereunder and under the other Loan
Documents, other than the right to amend the Loan Documents, to a servicer (the
“Servicer”) from time to time upon notice by 100% of the Lenders to Borrower,
the Collateral Agent and the Administrative Agent, whereupon any notice,
direction or consent from such Servicer to Borrower, the Collateral Agent or the
Administrative Agent, and any action by such Servicer on behalf of the Required
Lenders, shall have the same force and effect as if such Servicer were the
Required Lenders. The fees of the Servicer shall be paid by Borrower.
          9.23. Prior Agreements. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
CONTAIN THE ENTIRE AGREEMENT OF THE PARTIES HERETO AND THERETO IN RESPECT OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND ALL PRIOR AGREEMENTS AMONG OR
BETWEEN SUCH PARTIES, WHETHER ORAL OR WRITTEN, INCLUDING ANY TERM SHEETS,
CONFIDENTIALITY AGREEMENTS AND COMMITMENT LETTERS (BUT EXCLUDING ANY FEE LETTER,
WHICH SHALL BE REGARDED AS A LOAN DOCUMENT HEREUNDER AND SHALL SURVIVE CLOSING),
ARE SUPERSEDED BY THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.
          9.24. Purchase of Loan by Whitehall.
          (a) Subject and pursuant to the provisions of this Section 9.24,
Whitehall may from time to time conduct one or more modified Dutch auctions in
order to purchase a portion of the Principal Indebtedness evidenced by one or
more of the Notes (an “Auction”). The aggregate amount of Principal Indebtedness
repurchased by Whitehall through Auctions shall not exceed $35,000,000 (the
“Maximum Permitted Auction Amount”).
          (b) In connection with each Auction, Whitehall shall provide
notification to the Administrative Agent (for distribution to Lender) of the
portion of the Principal Indebtedness that will be the subject of the Auction
(an “Auction Notice”). Each Auction Notice shall contain (i) the maximum
principal amount of Principal Indebtedness that Whitehall is willing to purchase
in the Auction, which shall be no less than $10,000,000 or an integral multiple
of $500,000 in excess of thereof (the “Auction Amount”); (ii) the range of
discounts to par (the “Discount Range”), expressed as a range of prices per
$1,000 of the Principal Indebtedness at issue, at which Whitehall would be
willing to purchase such Principal Indebtedness in the Auction; and (iii) the
date on which the Auction will conclude, on which date Return Bids (as defined
below) will be due by 1 p.m. New York time (the “Expiration Time”). Such
Expiration Time may be extended upon notice by Whitehall to the Administrative
Agent at least 24 hours before the Expiration Time, provided, however, that only
one extension per any such Auction Notice shall be permitted, which shall be for
a period not exceeding three Business Days.

128



--------------------------------------------------------------------------------



 



          (c) In connection with any Auction, each holder of a Note wishing to
participate in such Auction must within five Business Days provide the
Administrative Agent with a notice of participation (the “Return Bid”) which
shall specify (i) a discount to par that must be expressed as a price per $1,000
of Principal Indebtedness evidenced by a particular Note (the “Reply Discount”)
within the Discount Range and (ii) the principal amount of its Note(s), in an
amount not less than $500,000 or an integral multiple in excess thereof, that
such Lender would be willing to offer for sale at that Reply Discount (the
“Reply Amount”). A Lender may submit a Reply Amount that is less than the
minimum amount and incremental amount requirements described above only if the
Reply Amount comprises the entire amount of Principal Indebtedness held by such
Lender. Lender may only submit one Return Bid per Auction but each Return Bid
may contain up to three component bids, each of which may result in a separate
Qualifying Bid (as defined below). In addition to the Return Bid, the
participating Lender must execute and deliver, to be held in escrow by the
Administrative Agent, an assignment and acceptance in a form approved by the
Administrative Agent.
          (d) Based on the Reply Discounts and Reply Amounts received by the
Administrative Agent, the Administrative Agent, in consultation with Whitehall,
will determine the applicable Reply Discount for the Auction, which will be the
lowest Reply Discount (the “Applicable Reply Discount”) at which Whitehall can
complete the Auction by purchasing the full Auction Amount (or such lesser
amount of Principal Indebtedness for which Whitehall has received Return Bids
within the Discount Range), provided that the aggregate principal amount of
Principal Indebtedness purchased by Whitehall shall not exceed the Maximum
Permitted Auction Amount. Whitehall shall purchase the Principal Indebtedness at
the Applicable Reply Discount from each Lender whose Return Bid contains a Reply
Discount that is equal to or less than the Applicable Reply Discount (each, a
“Qualifying Bid”). Any portion of the Principal Indebtedness included in Return
Bids received at a price lower than the Applicable Reply Discount will be
purchased at the applicable Reply Discount and shall not be subject to
proration. If a Lender has submitted a Return Bid containing multiple component
bids at different Reply Discounts, then all Principal Indebtedness held by such
Lender offered in Qualifying Bids with prices lower than the Applicable Reply
Discount shall also be purchased at the applicable Reply Discounts and shall not
be subject to proration. All Principal Indebtedness offered in Return Bids at
the Applicable Reply Discount will be purchased at the Applicable Reply
Discount; provided that if (a) the aggregate principal amount of all Principal
Indebtedness for which Qualifying Bids have been submitted in any given Auction
would exceed the remaining portion of the Auction Amount, or (b) the aggregate
amount of Principal Indebtedness purchased following such Auction would exceed
the Maximum Permitted Auction Amount, Whitehall shall purchase the Principal
Indebtedness for which the Qualifying Bids submitted were at the Applicable
Reply Discount ratably based on the respective principal amounts offered and in
an aggregate amount necessary to complete the purchase of the Auction Amount,
applying proceeds up to the lower of (x) the Auction Amount and (y) the highest
amount of proceeds that would not cause Whitehall to exceed the Maximum
Permitted Auction Amount. No Return Bids will be accepted above the Applicable
Reply Discount. Each participating Lender will receive notice from the
Administrative Agent of a Qualifying Bid by 4 p.m. New York time on the same
business day of the date the Return Bid was due.
          (e) Once initiated by an Auction Notice, Whitehall may not withdraw an
Auction. Furthermore, in connection with any Auction, upon submission by a
Lender of a

129



--------------------------------------------------------------------------------



 



Return Bid, such Lender will not have any withdrawal rights. Any Return Bid
delivered to the Administrative Agent may not be modified, revoked, terminated
or cancelled by a Lender.
          (f) Prior to the consummation of any Auction, Whitehall shall provide
to Administrative Agent and Lender an officer’s certificate certifying that it
is not in possession of any material non-public information regarding the
Borrower or the Properties that has not been disclosed to the Administrative
Agent and Lender.
          (g) Immediately upon acquisition by Whitehall of any Principal
Indebtedness pursuant to this Section 9.24, the amount so acquired shall be
deemed to have been prepaid in full, the Principal Indebtedness shall be
appropriately reduced and the outstanding principal balance of the portion of
the Loan so acquired shall be reduced to zero. Neither Whitehall nor any holder
of the portion of the Loan so acquired shall be deemed a “Lender” or have any of
the rights of a Lender hereunder. Upon the conclusion of the auction process
described in this Section 9.24, Whitehall may designate W2007/ACEP Holdings, LLC
as the purchaser of the Principal Indebtedness that was the subject of such
auction.
          9.25. No Fiduciary Duty. Each Agent, each Lender and their respective
Affiliates (collectively, solely for purposes of this paragraph, the “Lending
Parties”), may have economic interests that conflict with those of Borrower, its
stockholders and/or its Affiliates. Borrower agrees that nothing in this
Agreement, the other Loan Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lending Party, on the one hand, and Borrower, its stockholders or
its Affiliates, on the other. Borrower acknowledges and agrees that (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lending Parties, on the one hand, and Borrower, on the
other, and (ii) in connection therewith and with the process leading thereto,
(x) no Lending Party has assumed an advisory or fiduciary responsibility in
favor of Borrower, its stockholders or its Affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lending Party has advised, is currently advising or will advise Borrower, its
stockholders or its Affiliates on other matters) or any other obligation to
Borrower except the obligations expressly set forth in the Loan Documents and
(y) each Lending Party is acting solely as principal and not as the agent or
fiduciary of Borrower, its management, stockholders, creditors or any other
Person. Borrower acknowledges and agrees that Borrower has consulted its own
legal and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Borrower agrees that it will not
claim that any Lending Party has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to Borrower, in connection with
such transaction or the process leading thereto.
          9.26. Confidentiality. Each Agent and Lender shall not disclose
Restricted Information to any party that Agent or Lender, as applicable,
actually knows to be a Competitor Assignee. Each Agent and Lender shall not
disclose any non-public information regarding Borrower and the Properties that
is marked “confidential” and obtained by such Agent or Lender, it being
understood and agreed by Borrower that the Administrative Agent may disclose
such information to Lender and each Agent and Lender may make (i) disclosures of
such information

130



--------------------------------------------------------------------------------



 



to Affiliates of Lender or Agent and to their respective agents and advisors
(and to other Persons authorized by Lender or Agent to organize, present or
disseminate such information in connection with disclosures otherwise made in
accordance with this Section 9.26), (ii) disclosures of such information
reasonably required by any bona fide or potential assignee, transferee or
participant in connection with the contemplated assignment, transfer or
participation of the Loan or any participations therein (provided (x) such
assignees, transferees, participants, counterparties and advisors are advised of
and agree to be bound by either the provisions of this Section 9.26 or other
provisions at least as restrictive as this Section 9.26 and (y) no disclosures
of Restricted Information to any Competitor Assignee will be permitted), (iii)
disclosure to any Rating Agency when required by it, provided that, prior to any
disclosure, such Rating Agency shall undertake in writing to preserve the
confidentiality of any confidential information relating to Borrower received by
it from any Agent or Lender, (iv) disclosures in connection with the exercise of
any remedies hereunder or under any other Loan Document and (v) disclosures
required or requested by any internal or external auditor, governmental agency,
regulatory authority or representative thereof, or by the NAIC, or pursuant to
legal or judicial process or pursuant to applicable law; provided, unless
specifically prohibited by applicable law or court order, Lender and each Agent
shall make reasonable efforts to notify Borrower of any request by any
governmental agency or representative thereof (other than any such request in
connection with any examination of the financial condition or other routine
examination of Lender by such governmental agency) for disclosure of any such
non-public information prior to disclosure of such information. In addition,
each Agent and Lender may disclose the existence of this Agreement and the
information about this Agreement to market data collectors, similar services
providers to the lending industry, and service providers to the Agents and
Lender in connection with the administration and management of this Agreement
and the other Loan Documents. Notwithstanding anything herein to the contrary,
nothing in the foregoing Section 9.26 nor any other confidentiality requirements
prevents the provision by the initial Lender or any of its Affiliates of
information to counterparties in connection with a repurchase or similar
agreement or arrangement.
          9.27. PATRIOT Act Records. Each of Lender and Administrative Agent
(for itself and not on behalf of Lender) hereby notifies Borrower that pursuant
to the requirements of the PATRIOT Act, it is required to obtain, verify and
record information that identifies Borrower and Sponsor, which information
includes the name and address of Borrower and Sponsor and other information that
will allow Lender or Administrative Agent, as applicable, to identify Borrower
or Sponsor in accordance with the PATRIOT Act.
ARTICLE X
AGENTS
          10.1 Appointment.
          (a) Each Lender hereby irrevocably designates and appoints
(i) Administrative Agent as the administrative agent of such Lender and
(ii) Collateral Agent as the collateral agent of such Lender, in each case,
under this Agreement and the other Loan Documents to which Administrative Agent
and/or Collateral Agent are a party, respectively, and each such Lender
irrevocably authorizes each such Agent to take such action on its behalf and in
such Agent’s

131



--------------------------------------------------------------------------------



 



designated capacity under the provisions of this Agreement and the other Loan
Documents to which Administrative Agent and/or Collateral Agent are a party,
respectively, and to exercise such powers and perform such duties as are
expressly delegated to such Agent by the terms of this Agreement and the other
Loan Documents to which Administrative Agent and/or Collateral Agent are a
party, respectively. Notwithstanding any provision to the contrary elsewhere in
this Agreement and the other Loan Documents, no Agent shall have any duties or
responsibilities, except those expressly set forth herein and/or in the other
Loan Documents to which such Agent is a party, nor shall any Agent have or be
deemed to have any fiduciary relationship with or fiduciary obligations to any
Lender or any other Person, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist on the part of any
Agent. In performing its functions and duties hereunder and under the other Loan
Documents to which an Agent is a party, each such Agent shall act solely as an
Agent of the Lenders and does not assume nor shall it be deemed to have assumed
any obligation or relationship of trust or agency with or for Borrower or any
other Person. Wherever in this Agreement or the other Loan Documents the consent
of Lender or the Required Lenders is required for any action to be taken by
Borrower, Borrower may deliver its request for such consent to the
Administrative Agent, the Administrative Agent shall deliver copies of such
request to each Lender and the Administrative Agent shall convey to Borrower the
response of each Lender.
          (b) Administrative Agent shall have the power and authority, and is
hereby designated by Lender, to act on behalf, and for the benefit, of Lender,
on a collective basis, for all purposes hereunder and under the other Loan
Documents to which Administrative Agent is a party, provided that,
notwithstanding anything in this Agreement or any other Loan Document to the
contrary, Administrative Agent shall not be authorized to take any Material
Action or Unanimous Action hereunder or under any of the other Loan Documents
without the consent of the requisite Required Lenders.
          (c) Notwithstanding any provision of this Agreement or the other Loan
Documents, any action to be taken or omitted by Administrative Agent under the
terms and provisions of this Agreement and the other Loan Documents shall be
taken or omitted solely at the written direction of the Required Lenders (which
written direction may be in the form of an e-mail). For the avoidance of doubt,
Administrative Agent shall have no discretion under the Loan Documents and shall
not be required to make or give any determination, consent, approval, request or
direction without the written direction of the Required Lenders (which written
direction may be in the form of an e-mail); provided, however, that the written
direction of the Required Lenders shall not be required in connection with
(i) disbursing amounts to the Lender and Agents (for amounts due to Agents) in
accordance with this Agreement and the other Loan Documents, (ii) calculating
the interest rate in accordance with this Agreement and (iii) forwarding to
Lender notices and other documents received by Administrative Agent pursuant to
this Agreement and the other Loan Documents, in each case, unless Required
Lenders shall provide specific direction, or Administrative Agent shall request
specific direction, with respect thereto. Administrative Agent shall be entitled
to rely upon the written direction of the Required Lenders and shall be fully
protected in so relying. Wherever in this Agreement or the other Loan Documents
the Administrative Agent or the Collateral Agent is required to take or refrain
from taking any action, each Lender agrees to direct Administrative Agent or
Collateral Agent, as applicable, to take or refrain from taking such action.
Administrative Agent shall have no duty,

132



--------------------------------------------------------------------------------



 



obligation or liability to examine, make any investigation or review any
notices, requests or other documents or instruments delivered to it under the
terms of the Loan Documents, except to deliver copies of the same to Lender in
accordance with the terms of this Agreement.
          10.2 Delegation of Duties. Each Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through receivers,
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. No Agent shall be responsible
for the negligence or misconduct of any agent, receiver or attorneys-in-fact
selected by it with reasonable care.
          10.3 Exculpatory Provisions. Neither any Agent nor any of their
respective officers, directors, employees, agents, attorneys, attorneys-in-fact
or Affiliates (collectively, “Agent-Related Persons”) shall be (i) liable for
any action lawfully taken or omitted to be taken by it or such Person or Persons
under or in connection with this Agreement or any other Loan Document or any
other document or instrument referred to or provided for herein or therein
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person or Persons’ own gross negligence or willful misconduct
and such Person (or Persons) was not selected with reasonable care) or (ii)
responsible in any manner to any Lender or any other Person for any recitals,
statements, representations or warranties made by any Borrower or any officer
thereof contained in any Loan Document or in any certificate, report, statement
or other document referred to or provided for in, or received by such Agent
under or in connection with, this Agreement or any other Loan Document or for
the value, validity, effectiveness, genuineness, enforceability or sufficiency
of this Agreement, any other Loan Document or any Collateral or Property or for
the validity, effectiveness, enforceability, sufficiency, priority or perfection
of any security interest purported to be granted or created pursuant to the Loan
Documents, or for any failure of any Borrower to perform its obligations
hereunder or thereunder. Neither any Agent nor any Agent-Related-Person shall be
required to initiate or conduct any litigation or collection or other proceeding
under the Loan Documents without the express written direction of Required
Lenders. Neither any Agent nor any Agent-Related Persons shall be under any
obligation to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, this Agreement or any other
Loan Document, or to inspect the properties, books or records of any Borrower.
Each Agent agrees to promptly furnish to each Lender copies of all financial
statements and other certificates, reports, papers, documents or notices
received by it hereunder in its capacity as an Agent. Each Agent and
Agent-Related Person shall have the right at any time to seek instructions from
the Lenders with respect to the administration of the Loan Documents. Anything
to the contrary notwithstanding, in no event shall any Agent or Agent-Related
Person be liable to any Person, under this Agreement or any other Loan Document,
for special, punitive, indirect, consequential or incidental loss or damage of
any kind whatsoever (including but not limited to lost profits), even if the
Agent or Agent-Related Person has been advised of the likelihood of such loss or
damage.
          10.4 Reliance by Agents. Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any instrument, writing, resolution,
notice, consent, certificate, affidavit, letter, telecopy, telex or teletype
message, statement, order or other document or conversation reasonably believed
by it to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons and upon advice and statements of legal counsel

133



--------------------------------------------------------------------------------



 



(including, without limitation, counsel to the Borrower), independent
accountants and other experts selected by such Agent. Neither Agent shall be
bound to make any investigation into the facts or matters stated in any
resolution, certificate, statement, instrument, opinion, report, notice,
request, direction, consent, order, bond, debenture or other paper or document,
including without limitation any documents delivered to any Agent under
Article V and Article VIII. Each Agent may deem and treat the payee of any Note
as the owner thereof for all purposes unless such Note shall have been
transferred in accordance with this Agreement and all actions required in
connection with such transfer shall have been taken. Each Agent shall be fully
justified in, and shall have no liability for, failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive direction, request or consent of the Required Lenders and/or it shall
first be indemnified to its satisfaction by each Lender against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action; and each Agent has the right to seek
instructions from the Required Lenders before acting or electing not to act
under this Agreement or any other Loan Document. Each Agent shall in all cases
be fully protected and have no liability in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
direction, request or consent of the Required Lenders, and such direction,
request or consent and any action taken or failure to act pursuant thereto shall
be binding upon each Lender and all future holders of all or any interest in the
Loan.
          10.5 Notice of Default. No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default under the Loan
Documents unless a responsible officer of such Agent shall have received written
notice from Lender, another Agent or Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default.” In the event that Administrative Agent shall receive such a
notice, it shall promptly give notice thereof to each Lender and Collateral
Agent. In the event that Collateral Agent shall receive such a notice, it shall
promptly give notice thereof to Administrative Agent, and Administrative Agent
shall promptly give notice thereof to each Lender . Each Agent shall take such
action with respect to such Default or Event of Default as shall be directed by
the Required Lenders.
          10.6 Credit Decision. Each Lender expressly acknowledges that neither
any Agent nor any Agent-Related Person has made any representations or
warranties to it and that no act by any Agent hereafter taken, including without
limitation any review of the affairs of Borrower or any Affiliate of Borrower,
shall be deemed to constitute any representation or warranty by such Agent to
any Lender. Each Lender represents to each Agent that it has, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property (including the Property),
financial prospects, and other condition and creditworthiness of the Borrower
and its Affiliates and made its own decision to make its pro rata share of the
Loan hereunder and enter into this Agreement and extend credit to Borrower
hereunder. Each Lender also represents that it will, independently and without
reliance upon any Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property
(including the Property), financial prospects , and other condition

134



--------------------------------------------------------------------------------



 



and creditworthiness of the Borrower and their Affiliates. Except for notices,
reports and other documents expressly required to be furnished to Lender by any
Agent hereunder, no Agent shall have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property (including the Property), condition (financial or otherwise), prospects
or creditworthiness of any Borrower, any Affiliate of any Borrower or any
Property that may come into the possession of any Agent or any Agent-Related
Persons.
          10.7 Indemnification. Each Lender shall indemnify and hold harmless
upon demand the Agents and all other Agent-Related Persons (to the extent not
reimbursed by or on behalf of Borrower and without limiting the obligation of
Borrower to do so) ratably (according to the principal amount of the Loan held)
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses and disbursements of any
kind or nature whatsoever (including, without limitation, the fees and
disbursements of counsel for the Agents and Agent-Related Persons, including in
connection with any investigative, administrative or judicial proceeding
commenced or threatened, whether or not any Agent or Agent-Related Person shall
be designated a party thereto including those incurred in any bankruptcy
proceeding) which may at any time (including at any time following the repayment
of the Loan) be imposed on, incurred by or asserted against any such Person in
any way as a result of, relating to or arising out of this Agreement, any other
Loan Document, the Transaction or any document contemplated by or referred to
herein or in any other Loan Document or the transactions contemplated hereby or
thereby or any action taken or omitted by any such Person under or in connection
with any of the foregoing; provided, however, that no Lender shall be liable for
the payment to the Agents and any other Agent-Related Persons of any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting solely from such Person’s
fraud, bad faith, gross negligence or willful misconduct (each as determined by
a final, non-appealable judgment of a court of competent jurisdiction). Without
limitation of the foregoing, each Lender shall reimburse each Agent upon demand
(to the extent such Agent is not reimbursed upon demand by Borrower, unless such
Agent is legally restricted from making such demand upon Borrower, in which case
demand need not be made upon Borrower) for its ratable share of any costs or
out-of-pocket expenses (including attorneys’ fees and expenses, including the
allocated fees of in-house counsel) incurred by such Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein
or therein to the extent that such Agent is not reimbursed for such expenses by
or on behalf of Borrower. Without limiting the generality of the foregoing, if
the Internal Revenue Service or any authority of the United States of America or
other jurisdiction asserts a claim that such Agent did not properly withhold tax
from amounts paid to or for the account of any Lender (because the appropriate
form was not delivered or was not properly executed, or because such Lender
failed to notify such Agent of a change in circumstances which rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify such Agent fully for all amounts paid,
directly or indirectly, by such Agent as tax or otherwise, including penalties
and interest, and including any taxes imposed by any jurisdiction on the amounts
payable to such Agent under this Section 10.7, together with all costs, expenses
and attorneys’ fees (including allocated costs for in-house legal services). No
provision of this Agreement or the other Loan Documents shall require either
Agent to expend or risk its own

135



--------------------------------------------------------------------------------



 



funds or otherwise incur any financial liability in the performance of any of
its duties hereunder or thereunder or in the exercise of any of its rights or
powers (except in connection with such Agent’s own overhead and operating costs
unless, and to the extent, otherwise expressly set forth in the Agent Fee
Agreements) unless Agent shall have received adequate indemnity in such Agent’s
reasonable opinion against potential costs and liabilities incurred by such
Agent relating thereto. Notwithstanding anything to the contrary contained in
this Agreement or any of the other Loan Documents, in the event any Agent is
entitled or required to commence an action to foreclose or otherwise exercise
its remedies to acquire control or possession of the Collateral, the Agent shall
not be required to commence any such action or exercise any such remedy if the
Agent has determined in good faith that the Agent may incur liability under any
Legal Requirements as the result of the presence at, or release on or from, the
Collateral, of any Hazardous Substances unless the Agent has received security
or indemnity from the Lenders in an amount and in a form all satisfactory to the
Agent in its sole discretion, protecting the Agent from all such liability. Each
Agent shall at any time be entitled to cease taking any action described above
if it no longer reasonably deems any indemnity, security or undertaking from the
Borrower or the Lenders to be sufficient. The obligation of each Lender in this
Section 10.7 shall survive the payment of the Indebtedness, the termination of
this Agreement and the resignation or removal of the Agents.
          10.8 Agents in Their Individual Capacity. Each Agent and each of their
respective Affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, acquire equity interests in and generally engage in
any kind of banking, trust, financial advisory or other business with, Borrower
and its Affiliates as though such Agent were not an Agent hereunder and without
notice to or consent of Lender (except that the foregoing shall not permit any
transaction that would otherwise be prohibited hereunder). Lender acknowledges
that (i) pursuant to such activities, one or more Agent, and/or one or more of
their respective Affiliates may receive information regarding Borrower and its
respective Affiliates (including information that may be subject to
confidentiality obligations in favor of Borrower and/or such Affiliates), and
(ii) neither any Agent, nor any of their respective Affiliates, shall be under
any obligation to provide such information to Lender. With respect to the pro
rata share (if any) of the Loan made or held by it at any time and any Note
issued to it, each Agent shall have the same rights and powers under this
Agreement and the other Loan Documents as any Lender and may exercise the same
as though it were not Agent, and the term “Lender” shall include each Agent in
its individual capacity, to the extent it holds any portion of the Loan.
          10.9 Successor Agents. Each of the Administrative Agent and the
Collateral Agent may be removed by the Required Lenders (which for the purposes
thereof, shall not include the pro rata interest of Lender then serving as
Administrative Agent, if applicable) with or without cause upon 10 days’ notice
to such Agent. Any Agent may resign hereunder and under the other Loan Documents
upon 30 days’ notice to Lender and Borrower. Upon the resignation or removal of
any Agent, the Required Lenders shall appoint a successor Administrative Agent
or Collateral Agent, as the case may be. Upon the acceptance of its appointment
as successor Agent in such capacity hereunder and under the other Loan
Documents, a successor Agent shall succeed to all the rights, powers and duties
of the retiring or removed Agent in such capacity, and the term “Administrative
Agent” or “Collateral Agent”, as the case may be, shall mean such successor
Administrative Agent or Collateral Agent, as the case may be, and the retiring
or removed Agent’s rights, powers and duties as Agent in such

136



--------------------------------------------------------------------------------



 



capacity shall be terminated. The provisions of this Article X shall continue to
inure to the benefit of the Agent that has resigned or been removed as to any
actions taken or omitted to be taken by it while it was an Agent under this
Agreement and the other Loan Documents. If no successor Agent has accepted
appointment as Agent in the applicable capacity by the date which is 10 days or
30 days, as applicable, following a retiring Agent’s notice of resignation or
receipt of notice of removal, the retiring Agent’s resignation or removal shall
nevertheless be effective and the Required Lenders shall perform all of the
duties of such Agent hereunder until such time, if any, as the Required Lenders
appoint a successor Agent in such capacity as provided for above. If an Agent
consolidates with, merges with or converts into, or transfers all or
substantially all of its assets or corporate trust business (including the
administration of this Agreement and the other Loan Documents) to, another
Person, the resulting, surviving or transferee Person, without any further act,
shall be the successor Agent.
          Section 10.10. Standard of Care of the Collateral Agent; etc.
          (a) The Collateral Agent agrees for the benefit of Lender that it will
hold the original Loan Documents it receives, if any, as a custodian and shall
handle such Loan Documents in accordance with Accepted Collateral Agent
Practices. Collateral Agent may hold such original Loan Documents either
directly or indirectly through a custodian. Collateral Agent shall, and shall
cause any custodian acting on its behalf to, deliver to Administrative Agent any
original Loan Documents in Collateral Agent or such custodian’s possession
promptly after Administrative Agent’s request therefor.
          (b) The Collateral Agent shall not be required to take any
discretionary actions hereunder or under any other Loan Documents. Any provision
of this Agreement or any other Loan Document authorizing the Collateral Agent to
take any action shall not obligate the Collateral Agent to take such action. The
Collateral Agent shall not be under any obligation or duty to perform any act
which, in the Collateral Agent’s sole reasonable judgment, could involve it in
expense or liability or to institute or defend any suit in respect thereof, or
to advance any of its own monies, unless the Administrative Agent, the Required
Lenders or Borrower, as the case may be, shall have offered to the Collateral
Agent reasonable security or indemnity against such expense, liability, suit or
advance satisfactory to the Collateral Agent.
          (c) The Collateral Agent may deem and treat the payees of the Notes as
the owners thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been delivered to the Collateral
Agent.
          (d) Collateral Agent shall not have any duty, obligation or liability
with respect to any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, debenture or other
paper or document delivered by the Borrower under the Loan Documents, including
without limitation any documents delivered to any Agent under Article V and
Article VIII, other than to deliver copies of the same to Administrative Agent
upon Administrative Agent’s request. Without limiting the generality of the
foregoing, Collateral Agent shall have no duty, obligation or liability with
respect to any notice of default delivered to Collateral Agent (either under the
Loan Documents or under any other agreement or document) other than to deliver a
copy of the same to Administrative Agent.

137



--------------------------------------------------------------------------------



 



          Section 10.11. Standard of Care of the Administrative Agent; etc.
          (a) In performing its obligations hereunder, the Administrative Agent
shall employ the Accepted Administrative Agent Practices without regard to any
relationship that the Administrative Agent or any Affiliate of the
Administrative Agent may have with the Borrower or any Affiliate of the
Borrower. The servicing and administration of the Loan by the Administrative
Agent shall include, without limitation, the following:
          (i) if directed by the Required Lenders, using commercially reasonable
efforts to enter upon and inspecting a Property to the extent permitted by this
Agreement; and
          (ii) if directed by the Required Lenders, using commercially
reasonably efforts to inspect and examine the Borrower’s books and records in
accordance with Section 5.5 (for the avoidance of doubt, notwithstanding the
foregoing, Lender, or another agent of Lender, may inspect and examine
Borrower’s books and records directly);
          (b) Recordkeeping Requirements. The Administrative Agent shall
maintain records with respect to the Loan and the Properties, which shall
include a file of monthly, quarterly and annual statements, Approved Annual
Budgets and any updates thereto, financial information, notices, correspondence
and reports to the extent any such documents have been received by the
Administrative Agent.
          (c) Access to Books and Records and Information Reasonably Requested.
The Administrative Agent shall permit the examination by any Lender or its
representatives without charge, upon two Business Days’ prior notice and during
ordinary business hours, of all books and records kept by the Administrative
Agent in the ordinary course of business with respect to the Loan, the Borrower
and/or the Properties. In addition to the foregoing, the Administrative Agent
shall provide each Lender with photostatic or other copies of such of these
records as any Lender may request and at such Lender’s expense.
          (d) Subservicing. To the extent necessary for the Administrative Agent
to comply with any applicable laws, regulations, codes or ordinances relating to
the Administrative Agent’s obligations hereunder, the Administrative Agent may
subservice to any Person any of its obligations hereunder; provided, however,
that (i) Administrative Agent shall obtain the Required Lenders’ advance written
consent to any such Person (not to be unreasonably withheld), (ii) any
subservicing agreement shall be consistent with and subject to the provisions of
this Agreement and (iii) Administrative Agent shall supervise, and provide
oversight to, any such Person. Neither the existence of any subservicing
agreement nor any of the provisions of this Agreement relating to subservicing
shall relieve the Administrative Agent of its obligations hereunder.
Notwithstanding any such subservicing agreement, the Administrative Agent shall
be obligated to the same extent and under the same terms and conditions as if
the Administrative Agent alone was servicing and administrating the Loan in
accordance with the terms of this Agreement. The Administrative Agent shall be
solely liable for all fees owed by it to any subservicer, regardless of whether
the Administrative Agent’s compensation hereunder is sufficient to pay such
fees.

138



--------------------------------------------------------------------------------



 



          (e) Merger or Consolidation of the Administrative Agent. The
Administrative Agent may be merged or consolidated with or into any Person, or
transfer all or substantially all of its assets to any Person, in which case any
Person resulting from any merger or consolidation to which it shall be a party,
or any Person succeeding to its business shall be the successor of the
Administrative Agent hereunder, and shall be deemed to have assumed all of the
liabilities of the Administrative Agent hereunder. The Administrative Agent
shall notify each Lender upon the occurrence of any such merger, consolidation
or succession of business.
          (f) Assignment or Participation of the Loan. Any Lender assigning or
participating all or a portion of its interest in the Loan to an Eligible
Assignee shall notify the Administrative Agent of any such Assignment or
Participation. Until the Administrative Agent receives written notice from an
assuming or participating Eligible Assignee regarding the consummation of such
Assignment or Participation, Lender (which, for the purpose of this subsection,
shall mean the Person or Persons which owned and held the Loan immediately prior
to the consummation of such Assignment or Participation) shall be presumed to be
the owner and holder of the Loan with respect to any duty or obligation of the
Administrative Agent hereunder.
          (g) Any provision of this Agreement or any other Loan Document
authorizing the Administrative Agent to take any action shall not obligate the
Administrative Agent to take such action.
          (h) Administrative Agent shall not have any duty, obligation or
liability with respect to any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture or
other paper or document delivered by Borrower under the Loan Documents,
including without limitation any documents delivered to any Agent under Article
V and Article VIII, other than to deliver copies of the same to a Lender.
Without limiting the generality of the foregoing, Administrative Agent shall
have no duty, obligation or liability with respect to any notice of default
delivered to Administrative Agent (either under the Loan Documents or under any
other agreement or document) other than to deliver a copy of the same to
Lenders.
          10.12 Electronic Communications.
          (a) Administrative Agent shall promptly deliver to each Lender
hereunder copies of (i) all notices, reports, documents, data and other
communications (collectively “Communications”) received from Borrower in
connection with this Agreement and the other Loan Documents and (ii) all
Communications delivered by Administrative Agent to Borrower in connection with
this Agreement and the other Loan Documents. All notices and other
communications from any Agent to any Lender hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by such Agent, provided that the
foregoing shall not apply to notices to any Lender that has notified such Agent
that it is incapable of receiving notices under by electronic communication. Any
Agent may agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications. Unless an Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended

139



--------------------------------------------------------------------------------



 



recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
          (b) Borrower understands that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution and agree and assume the risks
associated with such electronic distribution, except to the extent caused by the
willful misconduct or gross negligence of the distributing Agent, as determined
by a final, non-appealable judgment of a court of competent jurisdiction.
          (c) Lender agrees that Approved Electronic Communications are provided
“as is” and “as available”. No Agent and no Agent-Related Party warrant the
accuracy, adequacy, or completeness of the Approved Electronic Communications or
any Internet or intranet platform on which they may be provided, and each
expressly disclaims liability for errors or omissions in any such platform and
the Approved Electronic Communications. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects is made by the Agents in connection with any such
platform or the Approved Electronic Communications. “Approved Electronic
Communications” means any notice, demand, communication, information, document
or other material that any Borrower provides to an Agent pursuant to any Loan
Document or the transactions contemplated therein which is distributed to Lender
by means of electronic communications pursuant to this Section 10.12.
          (d) Each Borrower and each Lender agrees that any Agent may, but shall
not be obligated to, store any Approved Electronic Communications on Internet or
intranet platform in accordance with such Agent’s customary document retention
procedures and policies.
          10.13 Actions by the Collateral Agent and the Administrative Agent.
          (a) Each Agent shall not be liable for any action it takes or omits to
take in good faith in reliance on any written direction by the Required Lenders
(which written direction may be in the form of an e-mail) or an Officer’s
Certificate from Borrower. Whenever in the administration of any Loan Document
any Agent shall deem it necessary or desirable that a matter be proved or
established prior to taking or suffering or omitting to take any act hereunder
or thereunder, such matter (unless other evidence in respect thereof be herein
or therein specifically prescribed) may, in the absence of bad faith, gross
negligence or willful misconduct on the part of such Agent, be deemed to be
conclusively proved and established by any written direction from the Required
Lenders or an Officer’s Certificate from Borrower delivered to such Agent, and
such written direction or certificate, in the absence of gross negligence or bad
faith on the part of such Agent, shall be full authorization to such Agent for
any action taken, suffered or omitted to be taken by it under the provisions of
any Loan Document.

140



--------------------------------------------------------------------------------



 



          (b) In each case that an Agent may or is required hereunder or under
any other Loan Document to take any action (an “Agent Action”), including
without limitation to make any determination, to give consents, to exercise
rights, powers or remedies, to release or sell Collateral or otherwise to act
hereunder or under any other Loan Documents, the Agent may seek direction from
the Required Lenders. The Agent shall not be liable with respect to any Agent
Action taken or omitted to be taken by it in good faith in accordance with the
direction from the Required Lenders. If the Agent shall request direction from
the Required Lenders with respect to any Agent Action, the Agent shall be
entitled to refrain from such Agent Action unless and until such Agent shall
have received direction from the Required Lenders, and the Agent shall not incur
liability to any Person by reason of so refraining.
          (c) Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, in no event shall either Agent be responsible for, or have
any duty or obligation with respect to, the recording, filing, registering,
perfection, protection or maintenance of the security interests or Liens
intended to be created by the Loan Documents (including without limitation the
filing or continuation of any UCC financing or continuation statements or
similar documents or instruments), nor shall either Agent be responsible for,
and each Agent makes no representation regarding, the validity, effectiveness or
priority of any of the Loan Documents or the security interests or Liens
intended to be created thereby.
          10.14 Payment of Expenses and Indemnity.
          (a) Borrower shall, whether or not the transactions hereby
contemplated are consummated, pay all fees and out-of-pocket costs and expenses
of each Agent in accordance with the Agent Fee Agreements, in connection with
(i) the negotiation, preparation, execution and delivery of the Loan Documents
and the documents and instruments referred to therein, (ii) the administration
of the Loan Documents and the performance of the Agents’ duties thereunder,
(iii) the syndication, management, and administration of the Loan (including
reasonable fees and expenses of an independent engineer or an independent
environmental auditor in connection with the Engineering Report and the
Environmental Report), (iv) the creation, perfection or protection of the
Collateral Agent’s Liens in the Collateral (including, without limitation, fees
and expenses for title and lien searches and filing and recording fees), and
(v) any amendment, waiver or consent relating to any of the Loan Documents
(including, without limitation, as to each of the foregoing, the reasonable fees
and disbursements of counsel to the Agents (including those incurred in any
bankruptcy proceeding) and any other attorneys retained by the Agents and
allocated costs of internal counsel).
          (b) Borrower shall pay all out-of-pocket costs and expenses of each
Agent in connection with the preservation of rights under, and enforcement of,
the Loan Documents and the documents and instruments referred to therein or in
connection with any restructuring or rescheduling of the Indebtedness
(including, without limitation, the reasonable fees and disbursements of counsel
for each Agent).
          (c) Borrower shall pay, and hold each Agent harmless from and against,
any and all present and future stamp, excise, mortgage recording and other
similar taxes and fees with respect to the foregoing matters and hold each Agent
harmless from and against any and all liabilities with respect to or resulting
from any delay or omission to pay such taxes.

141



--------------------------------------------------------------------------------



 



          (d) Borrower shall indemnify each Agent and Agent-Related Person (each
an “Agent Indemnitee”) from, and hold each of them harmless against, any and all
losses, liabilities, claims, damages, expenses, obligations, penalties, actions,
judgments, suits, costs or disbursements of any kind or nature whatsoever
(including, without limitation, the reasonable fees and disbursements of counsel
for such Agent Indemnitee) that may at any time (including, without limitation,
at any time following the payment of the Indebtedness) be imposed on, asserted
against or incurred by any Agent Indemnitee as a result of, or arising out of,
or in any way related to or by reason of, (i) any of the transactions
contemplated hereby or the execution, delivery or performance of any Loan
Document, (ii) any violation by Borrower or its Affiliates of any applicable
Legal Requirement, (iii) any Environmental Claim arising out of the management,
use, control, ownership or operation of property or assets by Borrower or any of
Affiliates, including, without limitation, all on-site and off-site activities
involving Hazardous Substances, (iv) the breach of any environmental
representation or warranty set forth in any Loan Document, (v) the grant to
Lenders of any Lien in any property or assets of Borrower or any equity interest
in Borrower and (vi) the exercise by Lender of its rights and remedies
including, without limitation, foreclosure) under any agreements creating any
such Lien (but excluding, in each case, as to any Agent Indemnitee, any such
losses, liabilities, claims, damages, expenses, obligations, penalties, actions,
judgments, suits, costs or disbursements to the extent caused by reason of the
gross negligence or willful misconduct of such Agent Indemnitee as finally
determined by a court of competent jurisdiction). Borrower’s obligations under
this Section shall survive the repayment of all Indebtedness, the termination of
this Agreement and the resignation or removal of either Agent.
          (e) The parties hereto hereby agree and acknowledge that neither Agent
shall assume, be responsible for or otherwise be obligated for any liabilities,
claims, causes of action, suits, losses, allegations, requests, demands,
penalties, fines, settlements, damages (including foreseeable and
unforeseeable), judgments, expenses and costs (including but not limited to, any
remediation, corrective action, response, removal or remedial action, or
investigation, operations and maintenance or monitoring costs, for personal
injury or property damages, real or personal) of any kind whatsoever, pursuant
to any Environmental Laws as a result of this Agreement, any other Loan
Documents or any actions taken pursuant hereto or thereto. Further, the parties
hereto hereby agree and acknowledge that in the exercise of its rights under
this Agreement and the other Loan Documents, each Agent may hold or obtain
indicia of ownership primarily to protect the security interest of the
Collateral Agent in the Collateral, including without limitation the Properties
under the Mortgage, and that any such actions taken by either Agent shall not be
construed as or otherwise constitute any participation in the management of such
Collateral, including without limitation the Properties under the Mortgage, as
those terms are defined in Section 101(20)(E) of the Comprehensive Environmental
Response, Compensation, and Liability Act, 42 U.S.C. §§ 9601 et seq., as amended
(“CERCLA”)
          10.15 Marshalling. No Agent shall be under any obligation to marshal
any assets in favor of Borrower or any other party or against or in payment of
any or all of the Indebtedness.
          10.16 Direction from Required Lenders. Whenever pursuant to this
Agreement and the other Loan Documents the Administrative Agent and/or the
Collateral Agent would, but for direction being given to such Agent by the
Required Lenders, be required to execute a

142



--------------------------------------------------------------------------------



 



document or instrument, release funds or other Collateral or take any other
action, such Agent shall notify the Lenders of same (or, in the case of the
Collateral Agent, shall notify the Administrative Agent who shall, in turn,
notify the Lenders) and the Required Lenders shall, unless an Event of Default
has occurred and is continuing, thereafter provide such direction to such Agent
promptly upon (i) satisfaction of any conditions expressly set forth in this
Agreement or the other Loan Documents, as applicable, and (ii) in the case of
any request for a consent, approval, or waiver which is not required to be given
by the applicable Agent or the Lenders pursuant to the terms of the applicable
provision, the Required Lenders have determined to provide same (which
determination shall be in their sole discretion except in those cases where a
reasonableness requirement is expressly set forth in the applicable provision);
and, upon receipt of such direction, the applicable Agent shall promptly take
such action. Administrative Agent shall, and Collateral Agent shall request
Administrative Agent to, promptly request direction from the Required Lenders to
any action or request that requires the direction of the Required Lenders
pursuant to the terms of this Agreement or any other Loan Document (unless such
direction has already been delivered to such Agent), and Administrative shall
comply with such request. If the Lenders appoint a Servicer pursuant to
Section 9.22, then they shall comply or cause the Servicer to comply with this
Section.
[No further text on this page; Signature Page Follows]

143



--------------------------------------------------------------------------------



 



          Lender, Administrative Agent, Collateral Agent and Borrower are
executing this Agreement as of the date first above written.
BORROWER:



        AMERICAN CASINO &
ENTERTAINMENT PROPERTIES LLC, a
Delaware limited liability company
   

        W2007 ACEP FIRST MEZZANINE A
BORROWER, L.P., a Delaware limited
partnership
   




        By:   /s/ Elizabeth Burban       Name:   Elizabeth Burban      Title:  
Authorized Signatory   

        By: W2007 ACEP FIRST MEZZANINE A
GEN-PAR, L.L.C., a Delaware limited liability
company, its general partner
   




 

        By:   /s/ Elizabeth Burban       Name:   Elizabeth Burban      Title:  
Authorized Signatory   





        W2007 ACEP FIRST MEZZANINE B
BORROWER, L.P., a Delaware limited
partnership
   

        ARIZONA CHARLIE’S, LLC, a Nevada limited
liability company    




        By: W2007 ACEP FIRST MEZZANINE B
GEN-PAR, L.L.C., a Delaware limited
liability company, its general partner
   

        By:   /s/ Elizabeth Burban       Name:   Elizabeth Burban      Title:  
Authorized Signatory   




        By:   /s/ Elizabeth Burban       Name:   Elizabeth Burban      Title:  
Authorized Signatory   

 




        FRESCA, LLC, a Nevada limited liability
company
    By:   /s/ Elizabeth Burban       Name:   Elizabeth Burban      Title:  
Authorized Signatory     

        AQUARIUS GAMING LLC, a Nevada
limited liability company
    By:   /s/ Elizabeth Burban       Name:   Elizabeth Burban      Title:  
Authorized Signatory     




STRATOSPHERE GAMING LLC, a Nevada
limited liability company
    By:   /s/ Elizabeth Burban       Name:   Elizabeth Burban      Title:  
Authorized Signatory     

 


[Signatures continue on following page]
Loan Agreement





--------------------------------------------------------------------------------



 



          W2007 AQUARIUS PROPCO, L.P., a Delaware
limited partnership
 
        By:   W2007 AQUARIUS GEN-PAR, L.L.C., a     Delaware limited liability
company, its     general partner
 
       
 
  By:   /s/ Elizabeth Burban
 
       
 
      Name: Elizabeth Burban
 
      Title:   Authorized Signatory
 
        W2007 STRATOSPHERE LAND PROPCO,
L.P., a Delaware limited partnership
 
        By:   W2007 STRATOSPHERE LAND GEN-PAR,     L.L.C., a Delaware limited
liability     company, its general partner
 
       
 
  By:   /s/ Elizabeth Burban
 
       
 
      Name: Elizabeth Burban
 
      Title:   Authorized Signatory
 
        W2007 FRESCA PROPCO, L.P., a Delaware
limited partnership
 
        By:   W2007 FRESCA GEN-PAR, L.L.C., a     Delaware limited liability
company, its     general partner
 
       
 
  By:   /s/ Elizabeth Burban
 
       
 
      Name: Elizabeth Burban
 
      Title:   Authorized Signatory

          W2007 STRATOSPHERE PROPCO, L.P., a Delaware limited partnership
 
        By:   W2007 STRATOSPHERE GEN-PAR,     L.L.C., a Delaware limited
liability     company, its general partner
 
       
 
  By:   /s/ Elizabeth Burban
 
       
 
      Name: Elizabeth Burban
 
      Title:   Authorized Signatory
 
        W2007 ARIZONA CHARLIE’S PROPCO, L.P., a Delaware limited partnership
 
        By:   W2007 ARIZONA CHARLIE’S GEN-PAR,     L.L.C., a Delaware limited
liability     company, its general partner
 
       
 
  By:   /s/ Elizabeth Burban
 
       
 
      Name: Elizabeth Burban
Title:   Authorized Signatory



[Signatures continue on following page]
Loan Agreement

 



--------------------------------------------------------------------------------



 



ADMINISTRATIVE AGENT:

            ARCHON GROUP, L.P., a Delaware limited
partnership
      By:   /s/ Michael Forbes         Name:   Michael Forbes        Title:  
Authorized Signatory     

[Signatures continue on following page]
Stratosphere II- Loan Agreement

 



--------------------------------------------------------------------------------



 



COLLATERAL AGENT:

            WELLS FARGO BANK, N.A., a national
banking association
      By:   /s/ Julius R. Zamora         Name:   Julius R. Zamora       
Title:   Vice President     

[Signatures continue on following page]
Loan Agreement

 



--------------------------------------------------------------------------------



 



LENDER:

            GOLDMAN SACHS COMMERCIAL MORTGAGE CAPITAL, L.P., a Delaware limited
partnership
      By:   /s/ Mark J. Buono         Name:   Mark J. Buono        Title:  
Managing Director     

Loan Agreement

 



--------------------------------------------------------------------------------



 



Exhibit A
Form of Cash Management Agreement

 



--------------------------------------------------------------------------------



 



CASH MANAGEMENT AGREEMENT
     This Cash Management Agreement is dated as of June 25, 2009 (this
“Agreement”) and is among WELLS FARGO BANK, N.A., a national banking
association, in its capacity as cash management bank (together with its
successors and permitted assigns in such capacity, the “Cash Management Bank”),
W2007 AQUARIUS PROPCO, L.P., W2007 STRATOSPHERE PROPCO, L.P., W2007 STRATOSPHERE
LAND PROPCO, L.P., W2007 ARIZONA CHARLIE’S PROPCO, L.P., W2007 FRESCA PROPCO,
L.P., W2007 ACEP FIRST MEZZANINE A BORROWER, L.P., and W2007 ACEP FIRST
MEZZANINE B BORROWER, L.P., each a Delaware limited partnership, and AMERICAN
CASINO & ENTERTAINMENT PROPERTIES LLC, a Delaware limited liability company, and
ARIZONA CHARLIE’S, LLC, FRESCA, LLC, AQUARIUS GAMING LLC, and STRATOSPHERE
GAMING LLC, each a Nevada limited liability company (collectively, jointly and
severally, “Borrower”), WELLS FARGO BANK, N.A., a national banking association
(“Collateral Agent”), and ARCHON GROUP, L.P., a Delaware limited partnership
(“Administrative Agent”), in their respective capacities as administrative agent
and collateral agent, for and on behalf of GOLDMAN SACHS COMMERCIAL MORTGAGE
CAPITAL, L.P., a Delaware limited partnership, together with each other “Lender”
from time to time holding any portion of the Loan (collectively, together with
their respective successors and assigns as holder of the Note, “Lender”).
WITNESSETH
     WHEREAS, pursuant to that certain Loan Agreement, dated as of the date
hereof, (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”; capitalized terms used but not
defined herein have the meanings ascribed to them therein), by and among
Borrower, Collateral Agent, Administrative Agent and Lender, Lender has provided
financing to Borrower secured by, among other things, certain parcels of real
property more particularly described in the Loan Agreement and the other Loan
Documents (the “Properties”).
     WHEREAS, the Loan Agreement provides that all credit card receivables and
all cash Revenues (collectively, “Receivables”) relating to the Properties and
all other money received by Borrower or the Approved Property Manager with
respect to the Properties (other than tenant security deposits required to be
held in reserve accounts and amounts retained at the Properties as Gaming
Operating Reserves) are to be remitted into the Cash Management Account (as
defined below); and
     WHEREAS, Borrower and Administrative Agent desire to retain the Cash
Management Bank to provide the services described herein and the Cash Management
Bank agrees to provide such services;

 



--------------------------------------------------------------------------------



 



     NOW THEREFORE, in consideration of the mutual promises contained herein,
and for other good and valuable consideration the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
     Section 1. Establishment and Maintenance of the Accounts.
     (a) Concurrently herewith, the following segregated accounts and
subaccounts are being established with the Cash Management Bank:
     (i) an account entitled the “Cash Management Account”;
     (ii) an account (which may be a subaccount of the Cash Management Account
maintained on a ledger-entry basis) entitled the “Capital Expenditure Reserve
Account”;
     (iii) an account (which may be a subaccount of the Cash Management Account
maintained on a ledger-entry basis) entitled the “Surplus Cash Amortization
Reserve Account”;
     (iv) an account (which may be a subaccount of the Cash Management Account
maintained on a ledger-entry basis) entitled the “Tax and Insurance Reserve
Account”;
     (v) an account (which may be a subaccount of the Cash Management Account
maintained on a ledger-entry basis) entitled the “FF&E Reserve Account”;
     (vi) an account (which may be a subaccount of the Cash Management Account
maintained on a ledger-entry basis) entitled the “Loss Proceeds Account”;
     (vii) an account (which may be a subaccount of the Cash Management Account
maintained on a ledger-entry basis) entitled the “Excess Cash Flow Reserve
Account”; and
     (viii) an account (which may be a subaccount of the Cash Management Account
maintained on a ledger-entry basis) entitled the “Deferred Maintenance and
Environmental Reserve Account”.
     The foregoing accounts are referred to collectively herein as the
“Accounts”. Each of the Accounts (a) shall be in the name of Borrower, as
pledgor, and Collateral Agent (or such other Person as Collateral Agent shall
designate), as secured party for the benefit of the Lender (and, upon the
request of Administrative Agent, as directed by Required Lenders, shall bear a
designation clearly indicating that the funds deposited therein are held by
Collateral Agent as an agent for holders of interests in the Loan), (b) shall be
under the sole dominion and control of Administrative Agent, (c) shall be a
segregated account (or a ledger-entry subaccount of the Cash Management Account)
maintained with the Cash Management Bank, (d) shall not be evidenced by a
certificate of deposit, passbook or other instrument, and (e) shall contain only
funds held for the benefit of Collateral Agent on behalf of Lender in accordance
herewith. Subject to the terms of the Loan Agreement, including but not limited
to Section 3.10 thereof, the Cash Management Bank agrees that it shall not
respect any requests for withdrawal or any entitlement orders from any party
other than Administrative Agent (or such other Person as Administrative Agent
shall designate).

2



--------------------------------------------------------------------------------



 



     (b) The Cash Management Bank represents that it is a federal or state
chartered depository institution, subject to regulations regarding fiduciary
funds on deposit similar to Title 12 of the Code of Federal Regulations
Section 9.10(b).
     (c) The Cash Management Bank shall hold amounts deposited in the Accounts
in trust for Collateral Agent for the benefit of Lender and shall not commingle
such amounts with any other amounts held on behalf of Collateral Agent,
Administrative Agent, Lender or any other Person.
     (d) Subject to the terms of the Loan Agreement, including but not limited
to Section 3.10 thereof, any amount held in any of the Accounts shall either be
held in such Accounts in Permitted Investments (as defined on Exhibit 2 hereto)
or be left uninvested, in each case, at the written direction of Administrative
Agent. In no event shall Cash Management Bank have any responsibility or
liability for the types of investments that Administrative Agent may direct, nor
shall Cash Management Bank have any duty or responsibility to confirm that the
same are in fact Permitted Investments. All earnings on Permitted Investments
shall be credited to the Account from which they were derived. Unless otherwise
required by applicable law, all income and gains from the investment of funds in
the Tax and Insurance Reserve Account shall be for the account of Lender, and
Administrative Agent (as directed by Required Lenders) shall have the right at
any time to cause the Cash Management Bank to remit such amounts to Lender. None
of Lender, Administrative Agent, Collateral Agent or the Cash Management Bank
shall be responsible for any losses on any Permitted Investment. As between
Borrower on the one hand and Administrative Agent, Collateral Agent and Lender
on the other, Borrower (or Lender with respect to the Taxes and Insurance
Reserve Account, to the extent of any income actually received with respect
thereto in accordance with Section 3.11(b) of the Loan Agreement) shall treat
all income, gains and losses from the investment of amounts in the Accounts as
its income or loss for federal, state and local income tax purposes.
     Section 2. Disbursements from the Accounts.
     (a) The Cash Management Bank shall, without the further consent of
Borrower, comply with all written instructions (and, with respect to any
Permitted Investments, all entitlement orders) received from Administrative
Agent, including, without limitation, any instructions that amounts be disbursed
therefrom to other Accounts and/or to other accounts specified by Administrative
Agent (it being agreed by Administrative Agent, as directed by Required Lenders,
for the benefit of Borrower, that such written instructions (and any entitlement
orders) shall at all times be in conformance with the provisions of the Loan
Agreement), which instructions or entitlement orders are anticipated to be
substantially in the form of Exhibit 1 attached hereto (collectively,
“Disbursement Instructions ”). Without limiting the generality of the foregoing,
until Administrative Agent instructs the Cash Management Bank otherwise (it
being agreed by Administrative Agent, for the benefit of Borrower, that such
written instructions (and any entitlement orders) shall at all times be in
conformance with the provisions of the Loan Agreement), the Cash Management Bank
shall transfer, free and clear of all liens, to an account specified by
Borrower, at the end of each Business Day (or, at Borrower’s election, on a less
frequent basis), all collected and available funds deposited in the Cash
Management Account in excess of the Peg Balance. Administrative Agent may from
time to time, on one Business Day’s prior written notice to the Cash Management
Bank and without the

3



--------------------------------------------------------------------------------



 



further consent of Borrower, instruct the Cash Management Bank to stop making
transfers to Borrower and/or change the Peg Balance (it being agreed by
Administrative Agent, for the benefit of Borrower, that Administrative Agent
shall only exercise such right in accordance with the terms of the Loan
Agreement, including any cure rights of Borrower provided for therein), and the
Cash Management Bank is hereby irrevocably instructed by the parties to comply
with such notice or instruction. The Cash Management Bank hereby agrees to
deliver prompt written notice of any deficiency in the Cash Management Account
(relative to any Disbursement Instruction) to Borrower and Administrative Agent
within three Business Days prior to any applicable disbursement date specified
in a Disbursement Instruction, but Borrower agrees that failure of the Cash
Management Bank to deliver such notice shall not in any way alter the
obligations of Borrower under the Loan Agreement.
     (b) Statements. At the end of each month, the regular statement from the
Cash Management Bank covering deposits to and withdrawals from the Cash
Management Account shall be sent to Administrative Agent, with a copy to
Borrower, at the addresses set forth below.
     Section 3. Fees. The Cash Management Bank agrees that it shall look solely
to Borrower (subject to the last proviso of this Section 3) for the payment of,
and Borrower hereby agrees that it shall pay to the Cash Management Bank, its
regular fees in connection with the maintenance of the Accounts and the
performance of the Cash Management Bank’s duties hereunder and reasonable
attorney’s fees of the Cash Management Bank’s counsel for the review,
negotiation and enforcement of this Agreement as such fees are identified in the
Agent Fee Agreement (as defined in the Loan Agreement); provided, however, that
the Cash Management Bank shall also have the right to set-off against amounts
contained in the Cash Management Account for such fees pursuant to Section 5
hereof. In no event shall Administrative Agent or Collateral Agent have any
obligation to pay such fees or other amounts to the Cash Management Bank.
     Section 4. Termination.
     (a) The Cash Management Bank may resign and be discharged from its duties
or obligations hereunder by giving 30 days’ prior written notice to Borrower,
Collateral Agent and Administrative Agent of such resignation specifying a date
when such resignation shall take effect. Upon such resignation or discharge, the
Cash Management Bank shall have the right to withhold an amount equal to the
amount due and owing to the Cash Management Bank hereunder.
     (b) Administrative Agent may terminate this Agreement after 30 days’ prior
written notice to the other parties hereto, and upon such termination, shall
designate a substitute Cash Management Bank, subject to Borrower’s reasonable
approval (except to the extent such approval is not required pursuant to
Section 3.1(c) of the Loan Agreement) and otherwise subject to the provisions of
Section 3.1(c) of the Loan Agreement, to which all obligations, duties and
rights hereunder shall be assigned (it being agreed that Administrative Agent
shall only exercise such right if and to the extent permitted under
Section 3.1(c) of the Loan Agreement); provided that Cash Management Bank may
resign from its duties or obligations hereunder immediately upon written notice
to Administrative Agent and Borrower in the event Cash Management Bank

4



--------------------------------------------------------------------------------



 



in good faith suspects fraud or other illegal activity in connection with the
Accounts or this Agreement.
     (c) The Cash Management Bank hereby agrees that it shall take all actions
reasonably necessary and shall cooperate with Administrative Agent (without the
further consent of Borrower) to facilitate any transfer of its obligations,
duties and rights hereunder.
     (d) Unless earlier terminated in accordance with Section 4(b) hereof, this
Agreement shall terminate upon payment in full of the Loan. Administrative Agent
will notify Cash Management Bank in writing of any termination pursuant to this
Section 4(d).
     Section 5. Cash Management Bank Waiver of Set-off. Each of the Cash
Management Bank and Borrower acknowledges and agrees that the Accounts are and
shall be subject to the sole dominion and control of Administrative Agent (as
directed by Required Lenders), its authorized agents or designees, in each case
on behalf of Lender, and Borrower shall have no right of withdrawal with respect
to any such account. The Cash Management Bank waives any right to offset any
claim or to assert any lien or security interest which it might have against any
account maintained hereunder; provided, however, that the Cash Management Bank
may charge the Cash Management Account for (i) any accrued and unpaid fees
relating to the Accounts, (ii) any reasonable attorney’s fees of the Cash
Management Bank’s counsel for the review, negotiation and enforcement of this
Agreement which Borrower has failed to pay pursuant to Section 3, and (iii) any
items deposited into the Cash Management Account which are returned or otherwise
not collected, including, without limitation, returned checks and other deposit
items with respect to which Cash Management Bank fails to receive final payment
or settlement, and other similar obligations and liabilities for adjustments and
corrections arising out of any cash management services provided by the Cash
Management Bank pursuant to this Agreement, including, but not limited to,
automated clearing house transactions. Borrower hereby agrees that, if, at any
time, sufficient funds for payment of any of the items described in clauses (i)
through (iii) above are not available in any Account, the Cash Management Bank
shall be permitted to look to Borrower for immediate reimbursement, and,
thereafter, Borrower shall forthwith provide for such reimbursement. In
addition, with respect only to the items described in clause (iii) above, if
Borrower fails to reimburse Cash Management Bank therefor, Lender shall,
promptly upon demand therefor, reimburse Cash Management Bank for such debits if
and to the extent Lender has actually received the proceeds of such check or
other deposit or credit item to which such debit relates but only to the extent
that Lender has not remitted such proceeds.
     Section 6. Security Agreement/Characterization of Accounts. (a) Borrower
hereby pledges, transfers and assigns to Collateral Agent for the benefit of
Lender, and grants to Collateral Agent for the benefit of Lender, as additional
security for the payment and performance of the
Note(s) and the obligations of Borrower under the other Loan Documents, a
continuing, perfected first-priority security interest in and to, and a general
first lien upon, (i) each of the Accounts and all of Borrower’s right, title and
interest in and to all cash, property or rights transferred to or deposited in
each such Account from time to time by or on behalf of Borrower, (ii) all
earnings, investments and securities held in each of the Accounts, and (iii) any
and all proceeds of the foregoing. This Agreement and the pledge, assignment and
grant of security interest made hereby shall secure payment of all amounts
payable by Borrower to

5



--------------------------------------------------------------------------------



 



Lender under the Notes and the other obligations of Borrower under the Loan
Documents. Borrower further agrees to execute, acknowledge, deliver, file or do
at its sole cost and expense, all other acts, assignments, notices, agreements
or other instruments as Collateral Agent (as instructed by Administrative Agent
under the direction of the Required Lenders) may reasonably require in order to
effectuate, assure, convey, secure, assign, transfer and convey unto Collateral
Agent for the benefit of Lender any of the rights granted by this Section.
     (b) Cash Management Bank, Borrower, Administrative Agent and Collateral
Agent acknowledge and agree this Agreement is intended to be an agreement
between the Cash Management Bank, Borrower, Administrative Agent and Collateral
Agent governing the Accounts within the meaning of Section 9-304(b) (and, if
applicable, Section 8-110(e)(2)) of the Uniform Commercial Code as in effect in
the State of New York from time to time (the “UCC”) and that the State of New
York shall be deemed to be the jurisdiction of the Cash Management Bank for
purposes of any matter in respect of the Accounts relating to or arising under
Section 9-304 (and, if applicable, Section 9-305) of the UCC. The Cash
Management Bank, Borrower, Administrative Agent and Collateral Agent expressly
agree that the terms and conditions of any other agreement establishing the
Accounts or otherwise governing the Accounts shall, to the extent inconsistent
herewith, be subordinate to and controlled by this Agreement. Cash Management
Bank represents that the Accounts are and shall each be treated as “deposit
accounts” (within the meaning of the UCC) (and, in the case of Permitted
Investments, either as “deposit accounts” or “securities accounts,” in each
case, within the meaning of the UCC).
     (c) Subject to the terms of this Agreement and the Loan Agreement,
including but not limited to Section 3.10 of the Loan Agreement, Collateral
Agent on behalf of Lender shall be entitled to exercise the rights that comprise
any financial asset credited to the Accounts. The Cash Management Bank agrees
that all securities or other property constituting Permitted Investments shall
be registered in the name of the Cash Management Bank or its nominee, endorsed
to the Cash Management Bank or its nominee or in blank or credited to another
securities account maintained in the name of the Cash Management Bank (and
accordingly Collateral Agent on behalf of Lender shall be the “entitlement
holder” (as defined in Section 8-102 of the UCC) of the Accounts) and in no case
will any such Permitted Investment be registered in the name of Borrower,
payable to the order of Borrower or specially indorsed to Borrower.
     Section 7. Certain Matters Affecting the Cash Management Bank.
     (a) Cash Management Bank may rely and shall be protected in acting or
refraining from acting upon any notice, resolution, request, consent, order,
certificate, report, opinion, bond or other paper, document or signature
believed by it to be genuine and presented to it by the proper party or parties,
and it may be assumed that any person purporting to act on behalf of any Person
giving any of the foregoing in connection with the provisions hereof has been
duly authorized to do so. Cash Management Bank may consult with counsel, and the
opinion of such counsel shall be full and complete authorization and protection
in respect of any action taken or suffered by it hereunder and in good faith in
accordance herewith. Cash Management Bank shall not be liable for any act or
omission done or omitted to be done by Cash Management Bank in reliance upon any
instruction, direction or certification received by Cash Management Bank and
without fraud, bad faith, gross negligence or willful or reckless

6



--------------------------------------------------------------------------------



 



misconduct on the part of Cash Management Bank. The Cash Management Bank shall
be under no duty to inquire into or investigate the validity, accuracy or
content of any such document. The Cash Management Bank shall have no duty to
solicit any payments which may be due it hereunder.
     (b) Cash Management Bank shall not be liable for any action taken or
omitted by it in good faith unless a court of competent jurisdiction determines
that Cash Management Bank’s fraud, willful misconduct or gross negligence was
the primary cause of any loss to Lender, Administrative Agent and/or Collateral
Agent. In the administration of the Accounts, Cash Management Bank may execute
any of its powers and perform its duties hereunder directly or through agents or
attorneys (and shall be liable only for the careful selection of such agent or
attorney) and may consult with counsel, accountants and other skilled persons to
be selected and retained by it.
     (c) In no event shall Cash Management Bank be liable either directly or
indirectly for losses or delays resulting from force majeure, computer
malfunctions, interruption of communication facilities, labor difficulties or
other causes, in each case to the extent beyond Cash Management Bank’s
reasonable control or for indirect, special or consequential damages.
     (d) Borrower shall indemnify, defend and save harmless Cash Management Bank
from all loss, liability or expense (including the fees and expenses of in-house
or outside counsel) arising out of or in connection with (i) its execution and
performance of this Agreement, except to the extent that such loss, liability or
expense is due to the fraud, gross negligence or willful misconduct of Cash
Management Bank, or (ii) its following any instructions or other directions from
Administrative Agent or Borrower, except to the extent that its following any
such instruction or direction is expressly forbidden by the terms hereof.
Anything in this agreement to the contrary notwithstanding, in no event shall
Cash Management Bank be liable for special, indirect or consequential loss or
damage of any kind whatsoever (including but not limited to lost profits), even
if Cash Management Bank has been advised of the likelihood of such loss or
damage and regardless of the form of action.
     (e) The duties and responsibilities of Cash Management Bank hereunder shall
be determined solely by the express provisions of this Agreement, and no other
or further duties or responsibilities shall be implied. Cash Management Bank
shall not have any liability under, no duty to inquire into the terms and
provisions of any agreement or instructions, other than outlined in the
Agreement. Cash Management Bank shall not be under any obligation or duty to
perform any act which would involve it in expense (except to the extent such
expense is reimbursed to Cash Management Bank in accordance with the terms
hereof) or liability or to institute or defend any suit in respect hereof, or to
advance any of its own monies.
     (f) The parties hereto acknowledge that the foregoing indemnities shall
survive the resignation or removal of Cash Management Bank or the termination of
this Agreement.
     (g) Borrower’s Tax Identification Numbers (TIN) as assigned to it by the
Internal Revenue Service are as follows:

7



--------------------------------------------------------------------------------



 



     
AMERICAN CASINO & ENTERTAINMENT PROPERTIES LLC
  20-0573058
 
   
STRATOSPHERE GAMING LLC
  37-1550136
 
   
AQUARIUS GAMING LLC
  35-2308426
 
   
ARIZONA CHARLIE’S, LLC
  90-0160341
 
   
FRESCA, LLC
  88-0452576
 
   
W2007 AQUARIUS PROPCO, L.P.
  26-1927652
 
   
W2007 STRATOSPHERE PROPCO, L.P.
  26-1927616
 
   
W2007 STRATOSPHERE LAND PROPCO, L.P.
  26-1927877
 
   
W2007 ARIZONA CHARLIE’S PROPCO, L.P.
  26-1927694
 
   
W2007 FRESCA PROPCO, L.P.
  26-1927850
 
   
W2007 ACEP FIRST MEZZANINE A BORROWER, L.P.
  27-0187389
 
   
W2007 ACEP FIRST MEZZANINE B BORROWER, L.P.
  27-0187349

     All interest or income earned under this Agreement shall be allocated and
paid as provided herein and reported by the recipient to the Internal Revenue
Service as having been so allocated and paid.
     (h) Cash Management Bank will not enter into any additional third-party
agreement with respect to the Accounts (including, without limitation, any third
party control agreements) without the prior written consent of Administrative
Agent.
     (i) Cash Management Bank has not received a copy of the Loan Agreement and
is not responsible for the provisions set forth therein.
     Section 8. Successors and Assigns; Assignments. This Agreement shall bind
and inure to the benefit of and be enforceable by the Cash Management Bank,
Borrower and Collateral Agent and Administrative Agent on behalf of Lender and
their respective permitted

8



--------------------------------------------------------------------------------



 



successors and assigns. Collateral Agent and Administrative Agent on behalf of
Lender shall have the right to assign or transfer their rights under this
Agreement by written notice to the other parties hereto. Any assignee or
transferee of Collateral Agent or Administrative Agent, the identity of which
shall have been notified to the Cash Management Bank by Administrative Agent,
shall be entitled to all of the benefits afforded Collateral Agent and
Administrative Agent under this Agreement. Collateral Agent and Administrative
Agent shall have the right to delegate their rights hereunder to a mortgage loan
servicer by notice to the Cash Management Bank.
Section 9. Notices. Waivers in Writing. (a) Notices shall be sent as follows:
If to Administrative Agent:
Archon Group, L.P.
600 East Las Colinas Boulevard, Suite 1900
Irving, Texas 75039
Attn: Michael Forbes
Facsimile: 972-368-3499
and
Goldman Sachs Commercial Mortgage Capital, L.P.
85 Broad Street
New York, New York 10004
Attention: Mark Buono and Richard Case
Facsimile: (212) 346-3594
and
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, New York 10006
Attention: Michael Weinberger, Esq.
Facsimile: (212) 225-3999.
If to Collateral Agent:
Wells Fargo Bank, N.A.
45 Broadway, 14th Floor
New York, New York 10006
Attention: Julius R. Zamora
Facsimile: 866-297-2015

9



--------------------------------------------------------------------------------



 



and
Goldman Sachs Commercial Mortgage Capital, L.P.
85 Broad Street
New York, New York 10004
Attention: Mark Buono and Richard Case
Facsimile: (212) 346-3594
and
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, New York 10006
Attention: Michael Weinberger, Esq.
Facsimile: (212) 225-3999.
If to Borrower:
c/o Whitehall Street Global Real Estate Limited Partnership 2007
c/o Goldman, Sachs & Co.
85 Broad Street
New York, New York 10004
Attention: Whitehall Chief Financial Officer
Facsimile: (212) 357-5505
with a copy to:
Sullivan & Cromwell LLP
125 Broad Street
New York, New York 10004
Attention: Anthony J. Colletta, Esq.
Facsimile: (212) 558-3588.
If to the Cash Management Bank:
Wells Fargo Bank, N.A.
1320 Willow Pass Road, Suite 300
Concord, CA 94520
Attention: Cash Management
Facsimile: 866-359-5954
or, in each case, to such other or additional addresses as shall be designated
in writing by the respective party to the other parties hereto. Unless otherwise
expressly provided herein, all such notices, to be effective, shall be in
writing (including by facsimile), and shall be deemed to have been duly given or
made (x) when delivered by hand or by nationally recognized overnight

10



--------------------------------------------------------------------------------



 



carrier (or upon refusal to accept such delivery), (y) upon receipt after being
deposited in the mail, certified mail and postage prepaid or (z) in the case of
notice by fax, when sent and receipt confirmed by recipient, addressed as set
forth above, with a copy of such notice sent by any other means provided in
clauses (x) and (y) above.
     (b) No modification, amendment, termination or waiver of any provision of
this Agreement shall in any event be effective unless the same shall be in a
writing signed by the party against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given.
     (c) Administrative Agent and Collateral Agent shall receive copies of all
reports, advices, statements and other information supplied hereunder by any
party hereto to any other party hereto. In the event funds transfer instructions
are given (other than in writing at the time of execution of the Agreement),
whether in writing, by facsimile or otherwise, the Cash Management Bank is
authorized to seek confirmation of such instructions by telephone call-back, and
the Cash Management Bank may rely upon the confirmations of anyone purporting to
be the person or persons so designated. The persons and telephone numbers for
callbacks may be changed only in a writing actually received and acknowledged by
the Cash Management Bank. The parties to this Agreement acknowledge that such
security procedure is commercially reasonable.
     Section 10. Governing Law; Waiver of Jury Trial. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
without regard to its principles of conflicts of laws and any action brought
hereunder may be brought in the courts of the State of New York, located in the
County of New York. Each party hereto irrevocably waives any objection on the
grounds of venue, forum non-conveniens or any similar grounds, irrevocably
consents to service of process by mail or in any other manner permitted by
applicable law and consents to the jurisdiction of said courts. To the maximum
extent permitted under applicable law, each of the Cash Management Bank,
Borrower, Lender, and Administrative Agent and Collateral Agent hereby
knowingly, voluntarily and intentionally agree to waive their respective rights
to a jury trial of any claim or cause of action based upon or arising out of
this Agreement or any dealings, conduct, statements (whether verbal or written)
or actions by any of them relating to the subject matter of this Agreement. The
scope of this waiver is intended to encompass any and all disputes that may be
filed in any court and that relate to the subject matter of this Agreement,
including without limitation, contract claims, tort claims, breach of duty
claims, and all other common law and statutory claims. Each of the Cash
Management Bank, Lender, Administrative Agent, Collateral Agent and Borrower
acknowledge that this waiver is a material inducement to enter into this
Agreement, and that each will continue to rely on the waiver in their related
future dealings. Each of the Cash Management Bank, Lender, Administrative Agent,
Collateral Agent and Borrower further warrant and represent that it has reviewed
this waiver with its legal counsel, and that it knowingly and voluntarily waives
its jury trial rights following consultation with legal counsel. This waiver is
irrevocable, meaning that it may not be modified either orally or in writing,
and the waiver shall apply to any subsequent amendments, renewals, supplements
or modifications to this Agreement. In the event of litigation, this Agreement
may be filed as a written consent to a trial by the court.

11



--------------------------------------------------------------------------------



 



     Section 11. Certain Matters Relating to Borrower, Administrative Agent and
Collateral Agent. Borrower, Lender, Administrative Agent and Collateral Agent
shall have access (via computer connection) during normal business hours to
account information regarding the Accounts in accordance with the Cash
Management Bank’s general procedures with regard thereto.
     Section 12. Representations of Borrower. Borrower hereby represents to
Lender, Administrative Agent and Collateral Agent that, as of the date hereof:
     (a) This Agreement, together with the other Loan Documents, create a valid
and continuing security interest in the Accounts in favor of Collateral Agent
for the benefit of Lender, which security interest is prior to all other Liens,
other than Permitted Encumbrances, and is enforceable as such against creditors
of and purchasers from Borrower. Other than in connection with the Loan
Documents, Borrower has not sold or otherwise conveyed the Accounts;
     (b) The Accounts constitute “deposit accounts” within the meaning of the
UCC; provided, that with respect to Permitted Investments, the Accounts
constitute either “deposit accounts” or “securities account,” in each case,
within the meaning of the UCC; and
     (c) The Accounts are not in the name of any Person other than Borrower, as
pledgor, or Collateral Agent, as pledgee for the benefit of Lender. Borrower has
not consented to the Cash Management Bank’s complying with instructions with
respect to the Accounts from any Person other than Administrative Agent (or such
other Person as Administrative Agent shall designate).
     Furthermore, Borrower hereby acknowledges and agrees that, pursuant and
subject to the terms hereof, the Cash Management Bank has agreed to comply with
all instructions originated by Administrative Agent (or such other Person as
Administrative Agent shall designate in accordance with the terms of the Loan
Agreement, including but not limited to Section 3.10 thereof), without further
consent by Borrower, directing disposition of or otherwise related to the
Accounts and all sums at any time held, deposited or invested therein, together
with any interest or other earnings thereon, and all proceeds thereof (including
proceeds of sales and other dispositions), whether accounts, general
intangibles, payment intangibles, investment property, chattel paper, deposit
accounts, instruments, documents or securities.
     Section 13. Incorporation by Reference. Solely as among Borrower, Lender,
Administrative Agent and Collateral Agent, all obligations of Borrower under
this Agreement shall be limited by the provisions of Section 9.19 of the Loan
Agreement, the provisions of which are incorporated herein by this reference.
     Section 14. Concerning the Collateral Agent, Applicability of the Loan
Agreement. Wells Fargo Bank, N.A. is entering into this Agreement not in its
individual capacity, but solely as Collateral Agent under the Loan Agreement. In
performing any acts hereunder, the Collateral Agent shall take direction from
the Borrower and the Required Lenders, as the case may be, pursuant to the
applicable terms of the Loan Agreement. Notwithstanding any other provision of
this Agreement, in connection with its obligations

12



--------------------------------------------------------------------------------



 



hereunder, the Collateral Agent has all of the rights, powers, privileges,
exculpations, protections and indemnities as are provided for or referred to in
the Loan Agreement
     Section 15. Interpleader. If at any time, after attempting in good faith to
comply with the provisions hereof or with any instructions received pursuant
hereto, the Cash Management Bank, in good faith, is in doubt as to the proper
action it should take under this Agreement or the Cash Management Bank is served
with legal process which it in good faith believes prohibits it from disbursing
funds from the Accounts, then the Cash Management Bank shall have the right to
(i) place a hold on the funds in all such Accounts until such time as it
receives an appropriate court order or other assurance satisfactory to it as to
the disposition of the funds in the Accounts, or (ii) commence, at Borrower’s
expense, an interpleader action in any competent federal or state court located
in the State of New York, and in either event, otherwise to take no further
action with respect to such provision or instruction and the Cash Management
Bank’s sole obligation shall be to keep safely all property held in escrow until
it shall be directed otherwise by joint instructions from Administrative Agent
and Borrower or the final order of the court in such action served on the Cash
Management Bank.
     Section 16. Miscellaneous.
     (a) Any legal entity into which the Cash Management Bank in its individual
capacity may be merged or converted into or with which it may be consolidated,
or any legal entity resulting from any merger, conversion or consolidation to
which the Cash Management Bank in its individual capacity shall be a party, or
any legal entity to which substantially all the corporate trust business of the
Cash Management Bank in its individual capacity may be transferred, shall be the
Cash Management Bank under this Agreement without further act.
     (b) In the event funds transfer instructions are given (other than in
writing at the time of the execution of this Agreement), whether in writing, by
telecopier or otherwise, Cash Management Bank is authorized to seek confirmation
of such instructions by telephone call-back, and Cash Management Bank may rely
upon the confirmations of anyone purporting to be the person or persons so
designated. The persons and telephone numbers for call-backs may be changed only
in a writing actually received and acknowledged by Cash Management Bank. The
parties to this Agreement acknowledge that such security procedure is
commercially reasonable.
     (c) It is understood that Cash Management Bank and the beneficiary’s bank
in any funds transfer may rely solely upon any account numbers or similar
identifying number provided by any of the other parties hereto to identify
(i) the beneficiary, (ii) the beneficiary’s bank, or (iii) an intermediary bank.
Cash Management Bank may apply any of the escrowed funds for any payment order
it executes using any such identifying number, even where its use may result in
a person other than the beneficiary being paid, or the transfer of funds to a
bank other than the beneficiary’s bank, or an intermediary bank designated.
     Section 17. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

13



--------------------------------------------------------------------------------



 



     Section 18. Account Documentation. Borrower and Lender agree that, except
as specifically provided in this Agreement, the Accounts and the service related
thereto shall be subject to, and Cash Management Bank’s operation of the
Accounts and the service related thereto shall be in accordance with, the terms
and provisions of Cash Management Bank’s deposit account opening documentation
and other account and service related documentation as in effect from time to
time (collectively, the “Account Documentation”). Borrower agrees, upon Cash
Management Bank’s request, to promptly execute and deliver the Account
Documentation to Cash Management Bank. For the avoidance of doubt, the parties
hereto acknowledge and agree that pursuant to the Account Documentation, the
Accounts may be subject to Cash Management Bank’s sweep product services. The
parties agree that in the event of a conflict between this Agreement and the
Account Documentation, this Agreement shall control.
     Section 19. Entire Agreement. This Agreement constitutes the entire and
final agreement between Borrower, Lender, Administrative Agent, Collateral Agent
and Cash Management Bank with respect to the subject matter hereof and may only
be changed, amended, modified or waived by an instrument in writing signed by
Borrower, Lender, Administrative Agent, Collateral Agent and Cash Management
Bank.
[Signature Page Follows]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement in
several counterparts (each of which shall be deemed an original) as of the date
first above written.
BORROWER:



              AMERICAN CASINO &     ENTERTAINMENT PROPERTIES LLC, a     Delaware
limited liability company    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
              W2007 ACEP FIRST MEZZANINE B     BORROWER, L.P., a Delaware
limited     partnership    
 
                By: W2007 ACEP FIRST MEZZANINE         B GEN-PAR, L.L.C., a
Delaware limited         liability company, its general partner    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
            FRESCA, LLC, a Nevada limited liability     company    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
            STRATOSPHERE GAMING LLC, a Nevada limited     liability company    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

              W2007 ACEP FIRST MEZZANINE A     BORROWER, L.P., a Delaware
limited Delaware limited partnership    
 
                By: W2007 ACEP FIRST MEZZANINE         A GEN-PAR, L.L.C., a
Delaware limited         liability company, its general partner    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:     ARIZONA CHARLIE’S, LLC, a Nevada     limited liability company
   
 
           
 
  By:        
 
     
 
Name:       AQUARIUS GAMING LLC, a Nevada limited     liability company    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    



Stratosphere II—Cash Management
Agreement

 



--------------------------------------------------------------------------------



 



              W2007 AQUARIUS PROPCO, L.P., a Delaware     limited partnership  
 
 
                By: W2007 AQUARIUS GEN-PAR,         L.L.C., a Delaware limited
liability         company, its general partner    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
            W2007 STRATOSPHERE LAND PROPCO,     L.P., a Delaware limited
partnership    
 
                By: W2007 STRATOSPHERE LAND         GEN-PAR, L.L.C., a Delaware
limited         liability company, its general partner      
 
  By:        
 
     
 
Name:    
 
      Title:    
 
            W2007 FRESCA PROPCO, L.P., a Delaware limited     partnership    
 
                By: W2007 FRESCA GEN-PAR, L.L.C.,         a Delaware limited
liability company, its         general partner    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

              W2007 STRATOSPHERE PROPCO, L.P., a     Delaware limited
partnership    
 
                By: W2007 STRATOSPHERE GEN-         PAR, L.L.C., a Delaware
limited         liability company, its general partner    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
            W2007 ARIZONA CHARLIE’S PROPCO, L.P., a Delaware limited partnership
   
 
                By: W2007 ARIZONA CHARLIE’S         GEN-PAR, L.L.C., a Delaware
limited         liability company, its general partner    
 
           
 
  By:        
 
     
 
Name:    



[SIGNATURE PAGE FOLLOWS]
Stratosphere II—Cash Management
Agreement

 



--------------------------------------------------------------------------------



 



CASH MANAGEMENT BANK:

              WELLS FARGO BANK, N.A., a national banking association    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

[SIGNATURE PAGE FOLLOWS]
Stratosphere II—Cash Management
Agreement

 



--------------------------------------------------------------------------------



 



ADMINISTRATIVE AGENT:

              ARCHON GROUP, L.P., a Delaware limited partnership    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

[SIGNATURE PAGE FOLLOWS]
Stratosphere II—Cash Management
Agreement

 



--------------------------------------------------------------------------------



 



COLLATERAL AGENT:

              WELLS FARGO BANK, N.A., a national banking association    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

[SIGNATURE PAGE FOLLOWS]
Stratosphere II—Cash Management
Agreement

 



--------------------------------------------------------------------------------



 



LENDER:

              GOLDMAN SACHS COMMERCIAL MORTGAGE CAPITAL, L.P., a Delaware
limited partnership    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

Stratosphere II—Cash Management
Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT 1
DISBURSEMENT INSTRUCTIONS
                                        ,                     
                                        
[Address]
Attention:                                         
Ladies and Gentlemen:
     Reference is made to that certain Cash Management Agreement (the
“Agreement”), dated as of June 25, 2009, among WELLS FARGO BANK, N.A., a
national banking association (together with its successors and permitted
assigns, the “Cash Management Bank”), W2007 AQUARIUS PROPCO, L.P., W2007
STRATOSPHERE PROPCO, L.P., W2007 STRATOSPHERE LAND PROPCO, L.P., W2007 ARIZONA
CHARLIE’S PROPCO, L.P., W2007 FRESCA PROPCO, L.P., W2007 ACEP FIRST MEZZANINE A
BORROWER, L.P., W2007 ACEP FIRST MEZZANINE B BORROWER, L.P., each a Delaware
limited partnership, AMERICAN CASINO & ENTERTAINMENT PROPERTIES LLC, a Delaware
limited liability company, ARIZONA CHARLIE’S, LLC, FRESCA, LLC, AQUARIUS GAMING
LLC, and STRATOSPHERE GAMING LLC, each a Nevada limited liability company
(collectively, jointly and severally, “Borrower”), WELLS FARGO BANK, N.A., a
national banking association (“Collateral Agent”), ARCHON GROUP, L.P., a
Delaware limited partnership (“Administrative Agent”) for GOLDMAN SACHS
COMMERCIAL MORTGAGE CAPITAL, L.P., a Delaware limited partnership, together with
each other “Lender” from time to time holding any portion of the Loan
(collectively, together with their respective successors and assigns as holder
of the Note, “Lender”).
     We hereby authorize and direct the Cash Management Bank to transfer from
and disburse on the ___ day of                     , 20 ___, funds then on
deposit in the Cash Management Account (excluding its subaccounts) as follows
(with wiring instructions or other account information for each such
disbursement as set forth on Annex I hereto)1:
     (a) To Administrative Agent, the amount of $[                    ] and to
the Collateral Agent, the amount of $[                    ].
     (b) To the Tax and Insurance Reserve Account, the amount of
$[                    ].
     (c) To the Administrative Agent for the distribution to the Lender, the
amount of $[                    ].
     (d) To the FF&E Reserve Account, the amount of $[                    ].
 

1   Attach Annex I (wiring and account information).

Stratosphere II—Cash Management
Agreement
Exhibit 1-1

 



--------------------------------------------------------------------------------



 



     (e) To [Pledged Operating Account specified by Borrower], all remaining
amounts.
     With respect to any Permitted Investments, we hereby authorize and direct
the Cash Management Bank to [                    ].2
Very truly yours,
 

2   During the continuance of an Event of Default, in any manner as
Administrative Agent on behalf of Lender may direct.

Stratosphere II—Cash Management
Agreement
Exhibit 1-2

 



--------------------------------------------------------------------------------



 



EXHIBIT 2
     “Permitted Investments” means the following, subject to qualifications
hereinafter set forth:
     (i) obligations of, or obligations directly and unconditionally guaranteed
as to principal and interest by, the U.S. government or any agency or
instrumentality thereof, when such obligations are backed by the full faith and
credit of the United States of America and have maturities not in excess of one
year;
     (ii) federal funds, unsecured certificates of deposit, time deposits,
demand deposits, banker’s acceptances, and repurchase agreements having
maturities of not more than 90 days of any commercial bank organized under the
laws of the United States of America or any state thereof or the District of
Columbia, the short-term debt obligations of which are rated A-1+ (or the
equivalent) by each of the Rating Agencies and, if it has a term in excess of
three months, the long-term debt obligations of which are rated AA (or the
equivalent) by each of the Rating Agencies, and that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than $1,000,000,000;
     (iii) deposits that are fully insured by the Federal Deposit Insurance
Corp. (FDIC);
     (iv) commercial paper rated A-1+ (or the equivalent) by each of the Rating
Agencies and having a maturity of not more than 90 days;
     (v) any money market funds that (a) has substantially all of its assets
invested continuously in the types of investments referred to in clause
(i) above, (b) has net assets of not less than $5,000,000,000, and (c) has the
highest rating obtainable from either S&P or Moody’s; and
     (vi) such other investments as to which Lender and Administrative Agent (as
directed by Required Lenders) shall have approved.
Notwithstanding the foregoing, “Permitted Investments” (i) shall exclude any
security with the Standard & Poor’s “r” symbol (or any other Rating Agency’s
corresponding symbol) attached to the rating (indicating high volatility or
dramatic fluctuations in their expected returns because of market risk), as well
as any mortgage-backed securities and any security of the type commonly known as
“strips”; (ii) shall be limited to those instruments that have a predetermined
fixed dollar of principal due at maturity that cannot vary or change; and
(iii) shall exclude any investment where the right to receive principal and
interest derived from the underlying investment provides a yield to maturity in
excess of 120% of the yield to maturity at par of such underlying investment.
Interest may either be fixed or variable, and any variable interest must be tied
to a single interest rate index plus a single fixed spread (if any), and move
proportionately with that index. No investment shall be made which requires a
payment above par for an obligation if the obligation may be prepaid at the
option of the issuer thereof prior to its maturity. All investments shall mature
or be redeemable upon the option of the holder thereof on or prior
Stratosphere II—Cash Management
Agreement

 



--------------------------------------------------------------------------------



 



to the earlier of (x) three months from the date of their purchase or (y) the
Business Day preceding the day before the date such amounts are required to be
applied pursuant to the Loan Agreement.

 



--------------------------------------------------------------------------------



 



Exhibit B
Second Floor Space
Annex-B-2

 



--------------------------------------------------------------------------------



 



Exhibit C
Form of Subordination, Non-Disturbance and Attornment Agreement
SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT
          THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this
“Agreement”) is dated the ___ day of                     , 200___, and is made
by and among GOLDMAN SACHS COMMERCIAL MORTGAGE CAPITAL, L.P., a Delaware limited
partnership, having an address at 600 East Las Colinas Boulevard, Suite 450,
Irving, TX 75039 Attention: Michael Forbes (together with its successors and
assigns, “Lender”),                                          , d/b/a
                    , having an address of ______ (“Tenant”), and
                    , having an address of ______ (“Landlord”).
W I T N E S S E T H
          WHEREAS, Tenant has entered into a lease (“Lease”) dated __________
with Landlord, covering the premises known as
                                         (the “Premises”) within the property
known as                                         , more particularly described
as shown on Exhibit A, attached hereto (the “Real Property”).
          WHEREAS, Lender has agreed to make or has made a mortgage loan to
Landlord, secured by a mortgage, deed of trust or similar security instrument of
the Real Property (the “Mortgage”), and the parties desire to set forth their
agreement herein.
          NOW, THEREFORE, in consideration of the premises and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:
     Section 1. Subordination. The Lease and all extensions, renewals,
replacements or modifications thereof are and shall be subject and subordinate
to the Mortgage and all terms and conditions thereof insofar as it affects the
Real Property of which the Premises form a part, and to all renewals,
modifications, consolidations, replacements and extensions thereof, to the full
extent of amounts secured thereby and interest thereon.
     Section 2. Attornment. Tenant shall attorn to and recognize any purchaser
at a foreclosure sale under the Mortgage, any transferee who acquires the
Premises by deed in lieu of foreclosure, and the successors and assigns of such
purchaser(s), as its landlord for the unexpired balance (and any extensions, if
exercised) of the term of the Lease on the same terms and conditions set forth
in the Lease.

1



--------------------------------------------------------------------------------



 



     Section 3. Non-Disturbance. If it becomes necessary to foreclose the
Mortgage, Lender shall neither terminate the Lease nor join Tenant in summary or
foreclosure proceedings for the purpose of terminating the Lease so long as
Tenant is not in default under any of the terms, covenants, or conditions of the
Lease beyond any applicable notice and cure periods.
     Section 4. Limitation of Liability. If Lender succeeds to the interest of
Landlord under the Lease, Lender shall not be: (a) liable for the return of any
security deposit unless such deposit has been delivered to Lender by Landlord or
is in an escrow fund available to Lender, (b) bound by any rent or additional
rent that Tenant might have paid for more than the current month to any prior
landlord (including Landlord), (c) bound by any amendment, modification, or
termination of the Lease made without Lender’s prior written consent to the
extent such consent is required to be obtained by Landlord under the Loan
Agreement (as defined in the Mortgage) (which consent shall not be unreasonably
withheld or delayed), (d) liable to Tenant for any act, omission or default of
any prior landlord, (e) subject to any offset or defense which the Tenant might
have against any prior landlord or (f) personally liable under the Lease,
Lender’s liability thereunder being limited to its interest in the Real
Property.
     Section 5. Successors and Assigns. This Agreement shall be binding on and
shall inure to the benefit of the parties hereto and their successors and
assigns.
     Section 6. Notices. Tenant shall give Lender, by commercial overnight
delivery service, a copy of any notice of default served on Landlord at the same
time such notice is sent to the Landlord, addressed to Lender at Lender’s
address set forth above or at such other address as to which Tenant has been
notified in writing. Lender shall have the right, but not the obligation, to
cure such default within the time period specified in the Lease.
     Section 7. Payment of Rent. Landlord has agreed under the Mortgage and
other loan documents that all rentals and other sums payable under the Lease
shall be paid directly by Tenant to Lender upon the occurrence of certain
circumstances. After receipt of notice from Lender to Tenant, at the address set
forth above or at such other address as to which Lender has been notified in
writing, that rentals under the Lease shall be paid to Lender, Tenant shall pay
to Lender, or at the direction of Lender, all monies due or to become due to
Landlord under the Lease. Tenant shall have no responsibility to ascertain
whether such demand by Lender is permitted under the Mortgage, or to inquire
into the existence of a default. Landlord hereby waives any right, claim, or
demand it may now or hereafter have against Tenant by reason of such payment to
Lender, and any such payment shall discharge the obligations of Tenant to make
such payment to Landlord.
     Section 8. Further documents. The foregoing provisions shall be
self-operative and effective without the execution of any further instruments on
the part of any party hereto. Tenant agrees, however, to execute and deliver to
Mortgagee or to any person to whom Tenant herein agrees to attorn such other
instruments as either shall reasonably request in order to confirm said
provisions.
     Section 9. Modification. This Agreement may not be modified orally or in a
manner other than by an agreement signed by the parties hereto or their
respective successors in interest.

 



--------------------------------------------------------------------------------



 



     Section 10. Choice of Law. This Agreement shall be governed by the internal
law (and not the law of conflicts) of the State in which the Real Property is
located.
     Section 11. Counterparts. This Agreement may be executed in two or more
counterparts which, when take together, shall constitute one and the same
original.
[No further text on this page; Signature page follows]

 



--------------------------------------------------------------------------------



 



Exhibit D
FORM OF SUBORDINATION OF MANAGEMENT AGREEMENT
CONSENT AND AGREEMENT OF MANAGER
AND SUBORDINATION OF MANAGEMENT AGREEMENT
(Mortgage)
          THIS CONSENT AND AGREEMENT OF MANAGER AND SUBORDINATION OF MANAGEMENT
AGREEMENT (this “Agreement”), dated as of [                     ], 200[___], is
made by and among [                     ], a [                     ]
(“Manager”), GOLDMAN SACHS COMMERCIAL MORTGAGE CAPITAL, L.P., a Delaware limited
partnership (together with its successors and permitted assigns, “Lender”), and,
for the purpose of evidencing its consent to the terms, covenants and conditions
contained herein, is joined by [                    ] (individually or
collectively, as the context requires, and together with their respective
successors and permitted assigns, “Borrower”), and the Lessee Borrowers
identified on Schedule B (the “Lessee Borrowers”).
W I T N E S S E T H:
          WHEREAS, Borrower and Lender are parties to a Loan Agreement, dated as
of the date hereof (as the same may be modified or replaced, the “Loan
Agreement”; all capitalized terms used but not defined herein shall have the
meaning given such terms in the Loan Agreement);
          WHEREAS, Borrower owns certain fee simple and/or leasehold estates and
appurtenant interests in those certain parcels of real property identified as
the “Properties” in the Loan Agreement, together with the buildings, structures
and other improvements now or hereafter located thereon or thereunder (such
parcels of real property being hereinafter referred to collectively as the
“Properties”);
          WHEREAS, Borrower, as lessor, and the Lessee Borrowers, as lessees,
are parties to those certain operating lease agreements identified on Schedule B
attached hereto, each dated as of the date hereof (the “Operating Leases”),
pursuant to which the Lessee Borrowers lease and operate certain of the
Properties;
          WHEREAS, the Loan is evidenced by one or more promissory notes, each
dated as of the date hereof, executed by Borrower and payable to the order of
Lender (as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time, collectively, the “Note”) and is secured
by, among other things, that certain “Deed of Trust” (as defined in the Loan
Agreement) executed by Borrower and the applicable Lessee Borrower(s), as
grantors, in favor of Lender, as grantee, and encumbering each of the Properties
(as the same may be modified or replaced, collectively, the “Mortgage”);
          WHEREAS, pursuant to those certain management agreements identified on
Schedule C attached hereto, each by and between one or more of the Lessee
Borrowers and Manager (the “Management Agreement”). Manager has agreed to
operate, direct, manage and

 



--------------------------------------------------------------------------------



 



supervise the Property or Properties listed on Schedule A attached hereto
(collectively, the “Managed Properties”; and each, a “Managed Property”); and
          WHEREAS, Borrower is required to cause Manager to deliver this
Agreement to Lender pursuant to the terms of the Loan Agreement and the other
Loan Documents.
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and in order to induce Lender to
accept the Mortgages, Manager hereby represents, warrants, covenants and agrees
for the benefit of Lender as follows:
          1. Representations. Manager warrants and represents to Lender, as of
the date hereof, that the following are true and correct:
          (a) Manager has agreed to act as manager of the Managed Properties
pursuant to the Management Agreements. A true, correct and complete copy of each
of the Management Agreements has been provided to Lender on or prior to the date
hereof, each of which is in full force and effect, and none of the Management
Agreements has been modified or amended.
          (b) The entire agreement between Manager, on the one hand, and
Borrower and/or the Lessee Borrowers, on the other hand, for the management and
operation of the Managed Properties is evidenced by the Management Agreements,
together with those certain agreements identified on Schedule D attached hereto.
          (c) Each of the Management Agreements has been executed by the duly
authorized officer(s) of Manager and constitutes the valid and binding agreement
of Manager, enforceable in accordance with its terms, and Manager has full
authority under all state and local laws and regulations to perform all of its
obligations under such Management Agreement.
          (d) Neither the applicable Lessee Borrower nor Manager is in default
in the performance of any of its respective obligations under any of the
Management Agreements. All payments and fees required to be paid by the Lessee
Borrowers to Manager thereunder have been paid to the date hereof and Manager
has no claims against Borrower or any Lessee Borrower for indemnification as of
the date hereof.
          (e) Neither Manager nor any of its affiliates nor, to Manager’s
knowledge, any party other than Borrower or the Lessee Borrowers, owns any
interest in any fixtures, equipment, or other articles of personal property
located at each of the Managed Properties, including without limitation, the
FF&E located at each of the Managed Properties.
          2. Consent. Manager hereby consents to the collateral assignment of
the Management Agreements to Lender as security for Borrower’s obligations in
respect of the Loan, in accordance with the terms and conditions contained
herein.
          3. Agreements. Notwithstanding the terms of the Management Agreements,
so long as the Mortgage encumbering the Managed Properties continues in effect,
Manager hereby consents to and covenants and agrees as follows:

 



--------------------------------------------------------------------------------



 



          (a) No Amendment of Management Agreements. Manager shall not make any
material modifications or amendments to any of the Management Agreements
(including, without limitation, to any provision with respect to minimum working
capital requirements) without first obtaining Lender’s written consent (not to
be unreasonably withheld or delayed), and no such modification or amendment
without such written consent shall be effective as to Lender.
          (b) Notice to Lender and Right to Cure.
          (i) Manager shall deliver to Lender a copy of any notice of
termination or default from Manager to any Lessee Borrower under any of the
Management Agreements, which notice may be given by Manager to Lender
simultaneously with such notice to the applicable Lessee Borrower.
          (ii) If Manager has elected to terminate the Management Agreement with
respect to any of the Managed Properties as a result of a breach or default by
any Lessee Borrower thereunder, Manager shall give Lender at least 45 days’ (or,
in the case of a breach or default by such Lessee Borrower relating to its
failure to provide adequate working capital in respect of payroll and related
employee expenses, ten Business Days’ which ten Business Day period shall begin
to run from the date Manager gives Lender notice of such default pursuant to
Section 3(b)(i) in accordance with Section 9) prior written notice of such
election to terminate and the reasons therefor, which notice may be delivered to
Lender simultaneously with the notice to such Lessee Borrower. In the event
Lender (or Borrower or the Lessee Borrower) shall cure, or cause to be cured,
such breach or default within said 45 day period (or, in the case of a breach or
default by a Lessee Borrower relating to its failure to provide adequate working
capital in respect of payroll and related employee expenses, ten Business Day
period), then any termination notice related to such cause shall be null and
void and of no further force or effect.
          (c) Subordination of Management Agreements to Liens of Mortgage. 1 The
Management Agreements do not create an interest in real property or constitute
covenants running with any of the Managed Properties. The Management Agreements
and any and all liens, rights and interests (whether choate or inchoate and
including, without limitation, all rights to payment (including, without
limitation, any management fees and incentive fees payable to Manager under the
Management Agreements) and all mechanic’s and materialmen’s liens under
applicable law) owed or claimed by Manager or held by Manager in and to any of
the Managed Properties are and shall be in all respects subordinate and inferior
to: (i) Lender’s right to payment under the Note and the other Loan Documents,
(ii) all obligations of Lessee Borrower to Borrower under the Operating Lease
including, without limitation, the payment of all base and percentage rentals
thereunder (the “Lease Obligations”), and (iii) the liens and security interests
created or to be created for the benefit of Lender and securing the repayment of
the Note, including, without limitation, those created under the Mortgage
encumbering, among other things, the fee or leasehold interest (as applicable)
of the applicable Borrower, and the leasehold or subleasehold interest (as
applicable), of the applicable Lessee Borrower in the Managed
 

1   If Manager is not an Affiliate of Borrower, this Section is to be adjusted
such that base management fees of no more than 2% of gross revenues are not
subject to subordination under this Agreement.

 



--------------------------------------------------------------------------------



 



Properties, and all renewals, extensions, increases, supplements, amendments,
modifications and replacements of each of the foregoing. Without limiting the
generality of the foregoing, Manager hereby specifically acknowledges and agrees
to the terms of (i) Section 5.10 of the Loan Agreement relating to the
management of the Managed Properties and (ii) Section 5.16 of the Loan Agreement
relating to the application of Loss Proceeds to the restoration and repair of
the Managed Properties following casualty and condemnation.
          (d) Lender’s Right to Terminate.
     (i) During the continuance of an Event of Default under the Loan Agreement,
Manager shall, at the request of Lender, continue performance, on behalf of
Lender, of all of Manager’s obligations under the terms of the Management
Agreements, notwithstanding any counterclaim, right of set-off, claim for
additional payment, defense or like right of Manager against any Lessee Borrower
or any Lessee Borrower’s default (including non-payment) under, or breach of,
any of the Management Agreements, provided, that Lender sends to Manager the
notice set forth in Section 3(h) hereof and performs or causes to be performed
the obligations of Lessee Borrowers to Manager under the applicable Management
Agreements (including payment of any management fees) accruing or arising from
and after, and with respect to the period commencing upon, the effective date of
such notice.
     (ii) (A) During the continuance of an Event of Default under the Loan
Agreement, regardless of whether Lender has theretofore exercised its rights
under Section 3(d)(i) above; or (B) if Manager files or is the subject of a
petition (and, in the case of an involuntary petition, such petition is not
dismissed or discharged within 60 days) in bankruptcy, or if a trustee or
receiver is appointed for Manager’s assets or if Manager makes an assignment for
the benefit of creditors, or if Manager is adjudicated insolvent; then, in each
such case, Lender shall have the right and option to terminate, or to cause the
Lessee Borrowers to terminate, the Management Agreements with respect to the
applicable Managed Property or Managed Properties or with respect to all of the
Managed Properties by giving Manager 30 days’ prior written notice of such
termination, in which event Manager shall resign as manager of the applicable
Managed Property or Managed Properties effective not later than the end of such
30 day period and, without limiting any rights of Manager against the Lessee
Borrowers (except that such rights are subordinated to the repayment in full of
all of the Indebtedness and Lease Obligations to the extent set forth in Section
3(c)), Lender shall neither be bound by nor obligated to perform the covenants
and obligations of the Lessee Borrowers under the Management Agreements. For
purposes of this Section 3(d)(ii), an Event of Default shall be deemed to
continue even after a foreclosure or other conveyance-in-lieu of foreclosure
upon any or all of the Managed Properties. Without limiting the rights of
Manager against the Lessee Borrowers (except that such rights are subordinated
to the repayment in full of all of the Indebtedness and Lease Obligations to the
extent set forth in Section 3(c)), upon the termination of any Management
Agreement in accordance with the terms of this Section 3(d)(ii), Manager agrees
not to look to Lender or Borrower for payment of any cancellation or termination
fees or payment of any accrued but unpaid management fees relating to any of the
Managed Properties subject to such terminated Management

 



--------------------------------------------------------------------------------



 



Agreement accruing prior to the effective date of such termination or accruing
in connection with or as a result of such termination.
     (iii) Notwithstanding anything in the Management Agreements to the
contrary, in the event that (A) Lender becomes the owner of any Managed Property
or Managed Properties through foreclosure, conveyance in lieu of foreclosure or
otherwise, and (B) the Management Agreements with respect to one or more of the
Managed Properties is then in full force and effect, then, without the execution
of any further instrument, Manager and Lender shall fully and completely
recognize each other as parties under the Management Agreement with respect to
such Managed Property or Managed Properties for the balance of the term thereof
and any extension or renewal thereof (subject to the right of Lender to
terminate (or cause the applicable Lessee Borrower to terminate) the Management
Agreements pursuant to Section 3(d)(ii)), upon and bound by all of the terms and
conditions therein provided, so as to establish direct privity of contract
between Manager and Lender. The provisions of this Section 3(d)(iii) shall be
effective and self-operative without the execution of any further instrument.
     (iv) In the event that Lender and Manager become direct parties to the
Management Agreement with respect to any of the Managed Properties pursuant to
Section 3(d)(iii), Lender shall have the right to sell, convey, transfer or
otherwise assign its interest in any of such Managed Properties and/or the
Management Agreement without the consent of Manager and immediately upon such
transfer or assignment, Lender, Borrower and the Lessee Borrowers shall be
released from, and have no further liability or obligations under, the
applicable Management Agreements to Manager or to any other Person in respect of
any of such Managed Properties, except for those liabilities and obligations in
respect of any of such Managed Properties which by the express terms of such
Management Agreements survive after the termination of the Management Agreements
in respect of such Managed Properties, but only to the extent that such
liabilities and obligations first arise after the date on which Lender becomes
owner of such Managed Properties and only to the extent accruing during Lender’s
ownership thereof.
     (v) Nothing contained in this Agreement (including, but not limited to,
Section 3(c) hereof) shall prevent Manager from terminating the Management
Agreement in accordance with its terms by reason of nonpayment when due of any
management fees or other fees and reimbursements due and owing to Manager under
the terms of the Management Agreement (in each case, after any applicable notice
and cure periods set forth therein), subject in each case to the terms of
Section 3(b) hereof.
          (e) Rights of First Offer. To the extent that any Management Agreement
or any other agreement to which Manager or any affiliate of Manager is a party
grants Manager or any such affiliate a right of first offer or similar right to
purchase any one or more of the Managed Properties upon the occurrence of a sale
or transfer of such Managed Property, or a sale or transfer of any direct or
indirect ownership interest in Borrower or any Lessee Borrower, Manager agrees,
for the benefit of Borrower and Lender, that such right of first offer or
similar right will not apply in the case of any foreclosure by Lender or any
nominee of Lender, or the receipt of a deed-in-lieu of foreclosure by Lender or
any such nominee, or the first sale or

 



--------------------------------------------------------------------------------



 



transfer of such Managed Property by Lender or its nominee subsequent to such
foreclosure or receipt of a deed-in-lieu thereof.
          (f) Further Assurances. Manager further agrees to: (i) furnish Lender
upon request with copies of such information as Borrower is entitled to receive
under the Management Agreements; and (ii) subject of the rights of tenants or
other occupants, and subject to the rights of any ground lessors (as applicable)
cooperate with Lender’s representative in any inspection of all or any portion
of any of the Managed Properties.
          (g) Assignment of Leases and Rents. Manager acknowledges that, as
further security for the Note, Borrower and Lessee Borrowers have each executed
and delivered to Lender, with respect to each of the Managed Properties
assigning to Lender, among other things, all of Borrower’s right, title and
interest in and to all of the leases now or hereafter affecting such Managed
Property and all rents, income, receivables, receipts, revenues, deposits and
other consideration of whatever form or nature received by or paid to or for the
account of or benefit of Borrower.
          (h) Lender Not Obligated Under Management Agreements. Manager further
agrees that nothing herein shall impose upon Lender any obligation for payment
or performance in favor of Manager, unless Lender notifies Manager in writing
during the continuance of an Event of Default under the Loan Agreement or
otherwise as permitted by the Loan Agreement, that: (i) Lender has elected to
assert the applicable Lessee Borrower’s rights and/or the rights of Borrower (if
any) under the Management Agreement(s) with respect to a Managed Property or
Managed Properties and assume its obligations thereunder with respect to such
Managed Property or Managed Properties, and (ii) Lender agrees to pay, or cause
to be paid to, Manager the sums due Manager with respect to such Managed
Property or Managed Properties under the terms of the relevant Management
Agreements from and after the effective date of Lender’s notice to Manager. In
no event shall Lender be liable for any action or omission of Borrower, the
Lessee Borrowers or any prior owner of any of the Managed Properties, bound by
any amendment or modification of any of the Management Agreements made without
Lender’s prior written consent or subject to any counterclaim or claims which
Manager might assert or is entitled to assert against any Lessee Borrower.
Nothing contained in this Agreement shall be deemed a waiver or release by
Manager of any rights or remedies Manager may have against the Lessee Borrowers
under the Management Agreements (except that such rights are subordinated to the
repayment in full of each and all of the Indebtedness and the Lease Obligations
to the extent set forth in Section 3(c)).
          (i) No Joint Venture. Lender has no obligation to Manager with respect
to the Loan Agreement or the other Loan Documents, and Manager shall not be a
third party beneficiary with respect to any of Lender’s obligations to Borrower
or the Lessee Borrowers set forth in the Loan Documents. The relationship of
Lender to Borrower is one of a creditor to a debtor, and Lender is not a joint
venturer or partner of Borrower.
          (j) Lender’s Reliance on Representations. Manager has executed this
Agreement with full knowledge that Lender shall rely upon the representations,
warranties, covenants and agreements herein contained.

 



--------------------------------------------------------------------------------



 



          (k) Governed by Loan Documents. Manager agrees that until such time as
all of the Mortgages encumbering any of the Managed Properties shall be released
in accordance with the terms of the Loan Documents, in the course of discharging
its duties under the Management Agreements, Manager shall not knowingly engage
in any act or activity, or knowingly fail to engage in any act or activity,
which engagement or failure to engage would constitute a violation of any
affirmative or negative covenant of Borrower under the Loan Agreement, or either
the Mortgages or the Assignments of Leases encumbering any of the Managed
Properties, or with respect to the operation or management of the Managed
Properties; provided, however, that (i) Manager’s compliance with the foregoing
agreement, to the extent such compliance requires the expenditure of funds,
shall at all times be expressly conditioned upon the timely provision to Manager
of such funds, (ii) the term “knowingly” as used above shall mean that the
applicable affirmative or negative covenant of such Borrower has been disclosed
and described to Manager, (iii) the foregoing agreement shall not impose any
obligation or duty on Manager to review any of the Loan Documents (but without
limiting the provisions of Section 3(c)), and (iv) the foregoing agreement of
Manager shall not impose upon Manager any obligation to perform services not
within the scope of Manager’s duties or authority as set forth in the Management
Agreements.
          (l) Successors and Assigns. Manager understands that Lender may assign
this Agreement and the Loan Agreement, the Note, the Mortgage encumbering any of
the Managed Properties and the other Loan Documents. Manager agrees that this
Agreement and its obligations hereunder shall be binding upon it and its
successors and assigns and shall inure to the benefit of Lender and its
successors and assigns, including, without limitation, any parties to whom
Lender’s interest in the Note and the Mortgage encumbering any of the Managed
Properties is assigned.
          (m) Loan Agreement. Manager hereby agrees that Manager shall at the
end of each Business Day deposit into a bank account(s), which account(s) shall
be designated by Borrower or Lender and shall be either the Cash Management
Account (as defined in the Loan Agreement) or the Blocked Accounts (as defined
in the Loan Agreement), each under the control of Lender, all cash and credit
card receipts of Borrower or Lessee Borrowers from the operation of the Managed
Properties or otherwise arising in respect thereof (collectively, the “Operating
Revenues”) received or collected by Manager. Manager shall not commingle any
Operating Revenues received by it with respect to any of the Managed Properties
with any of its other funds or property. Manager acknowledges and agrees that
Manager shall not have any right or authority, whether express or implied, to
close, make use of or withdraw any funds from, any such depository account.
          (n) Not Entitled to Operating Revenues. Manager acknowledges and
agrees that it is collecting and processing the Operating Revenues from the
Managed Properties solely as the agent for the Lessee Borrowers, and Manager has
no right to, or title in, such Operating Revenues. Notwithstanding anything to
the contrary contained in the Management Agreements, Manager acknowledges and
agrees that the Operating Revenues from the Managed Properties are the sole
property of the Lessee Borrowers, encumbered by the liens of the Mortgage and
the other Loan Documents in favor of Lender. In any bankruptcy, insolvency or
similar proceeding, Manager, or any trustee acting on behalf of the Manager,
waives any claim to such Operating Revenues.

 



--------------------------------------------------------------------------------



 



          (o) Examination of Books and Records. Lender shall have the right to
inspect and make copies of the books, accounts and records of Manager that
relate to the Managed Properties or the Management Agreements up to four times
per year (or at any time during the continuance of an Event of Default under the
Loan Agreement), all at reasonable times and upon reasonable advance notice to
Manager.
          (p) Liquor Licenses. To the extent Manager or an affiliate thereof is
the holder of the Permits required for the provision of alcoholic beverages at
any of the Managed Properties, in the event that the Management Agreement is
terminated for any reason with respect to any such Managed Properties, Borrower,
the applicable Lessee Borrower and Manager shall cooperate with, and Manager
shall cause its affiliates to cooperate with, Lender to the extent permitted
under applicable laws (i) to facilitate the orderly transfer to Lender or its
designee of such Permits in respect of the applicable Managed Property, and
(ii) to enable the continued provision of alcoholic beverages and operation of
liquor services at the applicable Managed Properties without interruption, in
either case, until such time as Lender or its designee shall have obtained such
Permits.
          4. Termination of the Operating Leases. The parties agree that the
Management Agreements and the rights and benefits of Manager thereunder shall
not be terminated or disturbed in any respect as a result of the termination of
any Operating Lease. Accordingly, if a Operating Lease is terminated for any
reason, including, without limitation, expiration of the term thereof or the
“rejection” thereof following bankruptcy of the applicable Lessee Borrower
(collectively, a “Lease Termination”), Borrower: (a) shall recognize Manager’s
rights under the relevant Management Agreement, (b) agrees that Manager shall
not be named as a party in any eviction or other possessory action or
proceeding, and that Manager shall not be disturbed in its right to manage the
relevant Managed Property pursuant to the relevant Management Agreement, and
(c) shall at the time of or prior to such Lease Termination, at its option,
either (x) assume all of Lessee Borrower’s rights, benefits, privileges and
obligations under the relevant Management Agreement with respect to periods
after the Lease Termination, or (y) provide a substitute lease reasonably
acceptable to Manager and Lender and cause the lessee thereunder to assume all
of the applicable Lessee Borrower’s rights, benefits, privileges and obligations
under the relevant Management Agreement with respect to periods after the Lease
Termination.
          5. Limitation on Liability. MANAGER, FOR ITSELF AND ITS OFFICERS,
EMPLOYEES, DIRECTORS AND AGENTS AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS,
HEREBY ACKNOWLEDGES AND AGREES THAT THE OBLIGATIONS AND LIABILITY OF LENDER
UNDER THIS AGREEMENT AND THE MANAGEMENT AGREEMENT, IF ANY, HOWSOEVER ARISING
(INCLUDING, WITHOUT LIMITATION, LIABILITY ARISING FROM LENDER’S NEGLIGENCE)
SHALL BE LIMITED TO AND ENFORCEABLE ONLY AGAINST LENDER’S INTEREST IN THE
MANAGED PROPERTIES (AS SUCH TERM IS DEFINED HEREIN) MANAGED BY MANAGER AND THE
PROCEEDS THEREOF, AND NOT OUT OF OR AGAINST ANY OTHER ASSETS OR MANAGED
PROPERTIES OF LENDER.

 



--------------------------------------------------------------------------------



 



          6. Borrower’s and Lessee Borrowers’ Consent. Borrower and Lessee
Borrowers have joined herein to evidence their consent to the terms, covenants
and conditions contained in this Agreement.
          7. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAW RULES AND PRINCIPLES OF SUCH STATE; PROVIDED, HOWEVER, THAT IF,
NOTWITHSTANDING SUCH AGREEMENT AS TO THE APPLICATION OF THE GOVERNING LAW OF THE
STATE OF NEW YORK BY THE PARTIES, LEGAL REQUIREMENTS IN THE JURISDICTION WHERE
THE PROPERTY IS LOCATED REQUIRE LOCAL LAW TO GOVERN PARTICULAR CLAIMS UNDER THIS
SUBORDINATION, THEN TO THE EXTENT OF SUCH REQUIREMENT, SUCH LOCAL LAW SHALL
GOVERN, PROVIDED FURTHER, THAT THIS AGREEMENT, AND THE PROVISIONS HEREIN, ARE
SUBJECT TO ALL APPLICABLE GAMING LAWS AND THE RECEIPT OF ALL PRIOR APPROVALS
REQUIRED THEREUNDER.
          8. Counterparts. This Agreement may be executed in any number of
original counterparts, each of which shall be deemed an original, but all of
which when taken together shall constitute one and the same instrument.
          9. Notices. Any notice required or permitted to be given under this
Agreement shall be in writing and either shall be mailed by certified mail,
postage prepaid, return receipt requested, or sent by overnight air courier
service, or personally delivered to a representative of the receiving party, or
sent by telecopy (provided an identical notice is also sent simultaneously by
mail, overnight air courier, or personal delivery as otherwise provided in this
Section 9). All such communications shall be mailed, sent or delivered,
addressed to the party for whom it is intended at its address set forth below.
If to Manager:
[                    ]
[                    ]
Attention: [                    ]
Facsimile: [                    ]
If to Lessee Borrower:
[                    ]
85 Broad Street
New York, New York 10004
Attention: Chief Financial Officer
Facsimile: (212) 357-5505
with a copy to:
Sullivan & Cromwell LLP
125 Broad Street

 



--------------------------------------------------------------------------------



 



New York, New York 10004
Attention: Anthony J. Colletta, Esq.
Facsimile: (212) 558-3588
If to Borrower:
[                    ]
85 Broad Street
New York, New York 10004
Attention: Chief Financial Officer
Facsimile: (212) 357-5505
with a copy to:
Sullivan & Cromwell LLP
125 Broad Street
New York, New York 10004
Attention: Anthony J. Colletta, Esq.
Facsimile: (212) 558-3588
If to Lender:
Goldman Sachs Mortgage Company
85 Broad Street, 11th Floor
New York, New York 10004
Attention: Jeffrey Fastov
Facsimile: (212) 346-3594
with a copy to:
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, New York 10006
Attention: Michael Weinberger, Esq.
Facsimile: (212) 225-3999
Any communication so addressed and mailed or sent shall be deemed to be given
when actually received or on the date on which delivery is tendered but receipt
is declined, in each case to the address of the intended addressee. If given by
telecopy, a notice shall be deemed given and received when the telecopy is
transmitted to the party’s telecopy number specified above, and confirmation of
complete receipt is received by the transmitting party during the recipient’s
normal business hours or on the next business day if not confirmed during the
recipient’s normal business hours, and an identical notice is also sent
simultaneously by mail, overnight air courier, or personal delivery as otherwise
provided in this Section 9. Any party may designate a change

 



--------------------------------------------------------------------------------



 



of address by giving to the other parties at least ten days’ prior written
notice of such change of address.
          10. Recitals. The recitals to this Agreement are hereby acknowledged,
consented to and agreed to by the parties hereto and are incorporated into the
text of this Agreement as if fully set forth herein.
          IN WITNESS WHEREOF, the parties hereto have each caused this Consent
and Agreement of Manager and Subordination of Management Agreement to be duly
executed and delivered by its respective duly authorized representatives, in
each case, as of the day and year first above written.

          LENDER:    
 
        GOLDMAN SACHS COMEMRCIAL
MORTGAGE CAPITAL, L.P.  
 
       
By:
       
 
 
 
Name:    
 
  Title:    

[Signatures Continue on the Following Page]

 



--------------------------------------------------------------------------------



 



 MANAGER:
 [                    ], a [                    ]

                  By:           Name:           Title:        

[Signatures Continue on the Following Page]

 



--------------------------------------------------------------------------------



 



             To evidence its consent to the terms, covenants and conditions
contained herein:    
 
        BORROWER: (insert signature blocks as applicable)    
 
        [                    ], a     Delaware limited partnership    
 
       
By:
       
 
 
 
Name:    
 
  Title:    
 
        LESSEE BORROWER: (insert signature blocks as applicable)    
 
        [                    ], a [                    ]    
 
       
By:
       
 
       
 
  Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



Exhibit E1
Form of Cash Flow Analysis (Restricted Parties)

 



--------------------------------------------------------------------------------



 



                              Actual     Budget     Prior Year    
Hotel
                       
Total Room Inventory1
                       
Total Occupied Rooms
                         
 
                       
Occupancy %1
                       
REVPAR1
                       
ADR1
                       

                  Actual   Budget   Prior Year  
Revenues
             
Gross Casino Win
             
 
             
Net Casino Win
             
 
           
Other Revenue
           
Rooms1
           
Food1
           
Beverage1
           
F&B Other1
           
Entertainment1
           
Retail1
           
Tower1
           
RV Park1
           
Other1
             
Total
             
 
           
Gross Revenue1
           
Less Complimentaries1
             
Net Revenue
             
 
           
Cost of Sales
             
Total
             
 
           
Expenses
           
Total Pay Roll1
           
Bad Debt (Casino)1
           
Gaming Tax1
           
Promotional Expense1
           
Marketing / Advertising1
           
Property Operations1
           
R&M Expense1
           
Utilities Costs1
           
Contract Entertainment1
           
Allocated Operating Expenses1
           
Highgate Management Fees1
           
All Other Expenses1
             
Total Expenses
           
Total Costs & Expenses
             
 
           
EBITDA
           
Operating Margin1
           
 
           
Corporate Allocations1
           
EBITDA After Allocations
           
 
           
FF&E Reserve1
           
 
           
Net Cash Flow
           

 



--------------------------------------------------------------------------------



 



Exhibit E2
Form of Cash Flow Analysis (Non-Restricted Parties)

                              Actual     Budget     Prior Year    
Revenues
                       
Casino Win
                       
Table Games1
                       
Slots1
                       
Other Casino (Bingo, Keno, R&S, Poker)1
                         
Gross Casino Win
                         
Less: Discounts1
                       
Less: Progressive/ Participations 1
                       
 
                         
Net Casino Win
                         
 
                       
Other Revenue
                       
Rooms1
                       
Food1
                       
Beverage1
                       
F&B Other1
                       
Entertainment1
                       
Retail1
                       
Tower1
                       
RV Park1
                       
Other1
                         
Total
                         
 
                       
Gross Revenue1
                       
Less Complimentaries1
                         
Net Revenue
                         
 
                       
Cost of Sales
                       
Cost of Food1
                       
Cost of Beverage1
                       
Other / Rebates1
                         
Total
                         
 
                       
Expenses
                       
Total Pay Roll1
                       
Bad Debt (Casino)1
                       
Gaming Taxi1
                       
Promotional Expense1
                       
Marketing / Advertising 1
                       
Property Operations1
                       
R&M Expense1
                       
Utilities Costs1
                       
Contract Entertainment1
                       
Allocated Operating Expenses1
                       
Highgate Management Fees1
                       
All Other Expenses1
                         
Total Expenses
                       
Total Costs & Expenses
                         
 
                       
EBITDA
                       
Operating Margin1
                       
 
                       
Corporate Allocations1
                       
EBITDA After Allocations
                       
 
                       
FF&E Reserve1
                       
 
                       
Net Cash Flow
                       

 



--------------------------------------------------------------------------------



 



                              Actual     Budget     Prior Year    
Revenue Analysis
                       
Casino
                       
# Tables
                         
Total Drop1
                         
 
                       
Drop / Occupied Room1
                       
Average Daily Drop1
                       
Average Daily Table Win1
                       
Table W/U/D1
                       
Table Win %1
                       
 
                       
# Slots
                         
Total Handle1
                         
 
                       
Handle / Occupied Room1
                       
Average Daily Handle1
                       
Average Daily Slot Win1
                       
Slot H/U/D1
                       
Slot W/U/D1
                       
Slot Win %1
                       
 
                        Net of Slot Freeplay, Promo Cash, Pts Redeemed and
WAP/Progressive Fees
Average Daily Slot Win1
                       
W/U/D1
                       
Win %1
                       
 
                       
Hotel
                         
Total Room Inventory1
                       
Total Occupied Rooms
                         
 
                       
Occupancy %1
                       
REVPAR1
                       
ADR1
                       

 



--------------------------------------------------------------------------------



 



                  Actual   Budget   Prior Year  
Market Mix %
           
FIT
           
Casino
           
DMO
           
Wholesale
           
Wholesale Internet
           
Tour & Travel
           
Convention
           
ACEP Internet
           
Packages
           
Wholesale Opaque
           
BAR
           
Consolidated
           
Wholesale Non-Opaque
           
Administrative
           
 
           
Market Mix Rms Occ
           
FIT
           
Casino
           
DMO
           
Wholesale
           
Wholesale Internet
           
Tour & Travel
           
Convention
           
ACEP Internet
           
Packages
           
Wholesale Opaque
           
BAR
           
Consolidated
           
Wholesale Non-Opaque
           
Administrative
           
 
           
Market Mix ADR
           
FIT
           
Casino
           
DMO
           
Wholesale
           
Wholesale Internet
           
Tour & Travel
           
Convention
           
ACEP Internet
           
Packages
           
Wholesale Opaque
           
BAR
           
Consolidated
           
Wholesale Non-Opaque
           
Administrative
           

 



--------------------------------------------------------------------------------



 



Exhibit F
Form of Narrative Description (Quarterly)
ACEP Quarterly Update
          The following items will be provided on a quarterly basis:

  Ø   Quarterly financials similar to the Monthly Reporting format containing a
comparison of actual financials year-over-year and quarter-over-quarter and
year-to-date     Ø   Quarterly financials similar to the Monthly Reporting
format containing a comparison to budget for the year and quarter     Ø  
Quarterly financials similar to the Monthly Reporting format for the
year-to-date     Ø   Report detailing material variations from the Approved
Annual Budget     Ø   Update on the business plan with focus on approved,
material activities and capital expenditure initiatives which are expected to
exceed $750,000 in total cost (or savings), as well as Material Alterations as
defined in the loan agreement, (i.e. the Borrower will not be required to report
on strategies or initiatives not yet in progress or approved by the Board).    
Ø        

 



--------------------------------------------------------------------------------



 



Exhibit G
Opco Pledge and Security Agreement

 



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
     THIS PLEDGE AND SECURITY AGREEMENT (this “Agreement”) dated
[                     ], 2009 is made by AMERICAN CASINO & ENTERTAINMENT
PROPERTIES LLC, a Delaware limited liability company, STRATOSPHERE LLC, a
Delaware limited liability company and CHARLIE’S HOLDING, LLC, a Delaware
limited liability company, as pledgors (collectively, “Pledgor”) for the benefit
of ARCHON GROUP, L.P., a Delaware limited partnership (together with its
successors and assigns, “Administrative Agent”) and WELLS FARGO BANK, N.A., a
national banking association (together with its successors and assigns,
“Collateral Agent”) in their respective capacities as administrative agent and
collateral agent for and on behalf of GOLDMAN SACHS COMMERCIAL MORTGAGE CAPITAL,
L.P., a Delaware limited partnership, as lender (together with its successors
and assigns, including any lawful holder of any portion of the Indebtedness, as
hereinafter defined, “Lender”)
RECITALS
          A. WHEREAS, on June 25, 2009, Lender made a loan in the amount of
$350,000,000 (the “Loan”) to certain borrowers (collectively, “Borrower”) named
in that certain Loan Agreement of even date herewith by and among Lender,
Administrative Agent, Collateral Agent, and Borrower (as amended, modified,
supplemented or replaced from time to time, the “Loan Agreement”).
          B. WHEREAS, Stratosphere Gaming LLC, Aquarius Gaming LLC, Arizona
Charlie’s, LLC and Fresca, LLC, each a Nevada limited liability company
(individually and/or collectively as the context requires, “Operating
Borrower”), are “Borrowers” under the Loan Agreement and the issuers
(collectively “Issuer”) of the Equity Interests (as hereinafter defined).
          C. WHEREAS, Stratosphere Gaming LLC is a Nevada limited liability
company and is governed by the terms and provisions of that certain Operating
Agreement, dated as of February 12, 2008, Aquarius Gaming LLC is a Nevada
limited liability company and is governed by the terms and provisions of that
certain Operating Agreement, dated as of February 12, 2008, Arizona Charlie’s,
LLC is a Nevada limited liability company and is governed by the terms and
provisions of that certain Operating Agreement, dated as of May 24, 2004, and
Fresca, LLC is a Nevada limited liability company and is governed by the terms
and provisions of that certain Amended and Restated Operating Agreement, dated
as of May 24, 2004, (each as amended on the date hereof and as further amended,
modified, supplemented or restated in accordance with the terms of the Loan
Agreement and collectively referred to herein as, the “Formation Agreement”).
          D. WHEREAS, (i) a Pledgor is the legal and beneficial owner of 100% of
the issued and outstanding limited liability company interests (which
constitutes 100% of the total economic and ownership interests) in Issuer.

1



--------------------------------------------------------------------------------



 



          E. WHEREAS, American Casino & Entertainment Properties LLC is a
Borrower under the Loan and the other Pledgors will derive a substantial benefit
from the making of the Loan.
          F. WHEREAS, Lender is unwilling to make the Loan unless Pledgor enters
into this Agreement.
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
          1. Capitalized Terms. All capitalized terms used but not defined
herein shall have the respective meanings ascribed thereto in the Loan Agreement
and, for the purposes of this Agreement, the following capitalized terms shall
have the following meanings:
          “Distributions” shall mean all distributions (whether in cash or in
kind) and all interest in respect of, and all proceeds of, any instrument or
interest constituting part of the Pledged Collateral, of whatever kind or
description, real or personal, whether in the ordinary course or in partial or
total liquidation or dissolution, or any recapitalization, reclassification of
capital, or reorganization or reduction of capital, or otherwise, other than, in
each case, Excluded Distributions.
          “Equity Interests” shall mean all limited liability company membership
interests, capital stock or other equity interests of, and all other right,
title and interest now owned or hereafter acquired by Pledgor in and to
Operating Borrower, including the interests described on Schedule 1 attached
hereto.
          “Event of Default” shall have the meaning ascribed thereto in the Loan
Agreement.
          “Excluded Distributions” shall mean distributions from Operating
Borrower to Pledgor, prior to foreclosure of Collateral Agent’s Lien on the
Pledged Collateral, conveyance in lieu of foreclosure or Administrative Agent
(or a third party as a result of Administrative Agent having exercised its
remedies under Sections 8 and 9 hereof) having acquired Pledgor’s Equity
Interests, in each case for an on behalf of Lender, to the extent that such
distributions do not constitute Collateral.
          “General Intangibles” shall have the meaning ascribed thereto in
Article 9 of the UCC.
          “No-Action Letters” shall mean various No-Action Letters issued by the
SEC staff as described in Section 13(b) below.
          “Obligations” shall mean Borrower’s obligations provided in the Loan
Agreement to pay the Indebtedness payable to Lender in respect of the Loan
thereunder, under the Note or any of the other Loan Documents, and to perform
and observe all of the terms, covenants and

2



--------------------------------------------------------------------------------



 



provisions of each of the Loan Documents, including the payment of interest
that, but for the commencement of a case under the Bankruptcy Code, would accrue
on such Indebtedness.
          “Pledged Collateral” shall mean, with respect to Pledgor, all of
Pledgor’s right, title and interest, whether now owned or hereafter acquired in,
under and to (i) the Formation Agreements, the Equity Interests, which include,
without limitation, Pledgor’ s share of the profits, losses and capital of
Operating Borrower, and all Voting Rights, claims, powers, privileges, benefits,
options or rights of any nature whatsoever which currently exist or may be
issued or granted by Operating Borrower to Pledgor, and all instruments, whether
heretofore or hereafter acquired, evidencing such rights and interests, (ii) all
Distributions, (iii) all General Intangibles relating to the foregoing, (iv) the
proceeds (including claims against third parties), products and accessions of
the foregoing, (v) all replacements and substitutions of the foregoing, (vi) all
books and records (including computerized records, software and disks) relating
to any of the foregoing, (vii) all other rights appurtenant to the property
described in foregoing clauses (i) through (vi), and (viii) any stock
certificates, share certificates, limited liability certificates, partnership
certificates or other certificates or instruments evidencing the foregoing.
          “SEC” shall mean the United States Securities and Exchange Commission.
          “Securities Act” shall mean the Securities Act of 1933, as it may be
amended from time to time.
          “Security Interest” shall have the meaning ascribed thereto in
Section 2 hereof.
          “Securities Laws” shall mean the Securities Act and applicable state
securities laws.
          “UCC” shall mean the Uniform Commercial Code as in effect from time to
time in the state of New York.
          “Voting Rights” shall have the meaning ascribed thereto in Section 4
hereof.
          In addition, all references to “ownership interest” or “equity
interest” shall, to the extent applicable, include 0% ownership interests and 0%
equity interests, respectively.
          2. Pledge. As security for the Obligations, Pledgor hereby grants,
pledges, hypothecates, transfers and assigns to Collateral Agent, for and on
behalf of Lender, a first priority perfected, continuing security interest in
and lien on the Pledged Collateral and in all proceeds thereof (the “Security
Interest”) as collateral security for the prompt and complete repayment and
performance when due (whether at the stated maturity or otherwise) of the
Obligations. Collateral Agent’s Security Interest shall encumber the Pledged
Collateral which shall at all times be evidenced by a physical certificate
pledged to and held by or on behalf of the Collateral Agent for the benefit of
Lender. The Security Interest of Collateral Agent, for and on behalf of Lender,
shall be perfected by (i) the delivery of the certificates evidencing the Equity
Interests to an agent of Lender located in the State of Nevada and (ii) the
filing of UCC- 1 financing statements in the appropriate filing office of the
State of Nevada by Lender.

3



--------------------------------------------------------------------------------



 



          3. Distributions. Until the occurrence of an Event of Default, Pledgor
shall have the right to receive Distributions in respect of the Equity
Interests. Pledgor hereby irrevocably authorizes and directs Operating Borrower,
upon the occurrence and during the continuance of an Event of Default and to the
maximum extent permitted under applicable Gaming Laws, to distribute, transfer,
pay and deliver directly to Administrative Agent, for and on behalf of Lender,
and not to Pledgor, in accordance with that certain Consent of Issuer attached
hereto as Exhibit A and made a part hereof (the “Consent”), any and all
Distributions at such time and in such manner as such Distributions would
otherwise be distributed, transferred, paid and delivered to Pledgor, for
application in accordance with the Loan Agreement. If, during the continuance of
an Event of Default, Pledgor receives any Distributions, Pledgor shall accept
the same as Collateral Agent’s agent and hold the same in trust on behalf of and
for the benefit of Collateral Agent and shall promptly deliver the same
forthwith to Administrative Agent, for and on behalf of Lender, for application
in accordance with the Loan Agreement, together with appropriate forms of
assignment, UCC financing statements, and other appropriate instruments, if
necessary, indicating the Security Interests of Collateral Agent in and to such
Distribution. Pledgor authorizes and directs Administrative Agent to apply any
Distributions received by Administrative Agent in the manner described in the
Loan Agreement.
          4. Voting Rights.
          (a) Pledgor hereby collaterally assigns to Collateral Agent for the
benefit of Lender, to the extent permitted under applicable Gaming Laws, all of
its rights under the Formation Agreements to vote and give approvals, consents,
decisions and directions and exercise any other similar right (collectively, the
“Voting Rights”) with respect to the Pledged Collateral, subject to the terms
and provisions of this Agreement, the Formation Agreements, Loan Agreement and
the other Loan Documents. Lender shall hold the Voting Rights so assigned to it
under the terms and conditions hereinafter set forth. Notwithstanding anything
to the contrary contained in this Agreement, prior to a foreclosure, conveyance
in lieu of foreclosure or Administrative Agent (or a third party as a result of
Administrative Agent having exercised its remedies under Sections 8 or 9 hereof)
having acquired Pledgor’s Equity Interests, in each case, for and on behalf of
Lender, Pledgor shall have the exclusive right to exercise the Voting Rights
solely as they relate to the Excluded Distributions and funds of Operating
Borrower which are not Collateral and which, if distributed, would constitute
Excluded Distributions.
          (b) Unless and until an Event of Default shall have occurred and is
continuing, Pledgor may exercise the Voting Rights; provided that, subject to
applicable Gaming Laws, Pledgor shall not exercise the Voting Rights in a manner
which would be inconsistent with or result in a violation of any provision of
the Loan Agreement, the Note, this Agreement or any other Loan Documents. Upon
the occurrence and during the continuance of an Event of Default, subject to
applicable Gaming Laws, all rights of Pledgor to exercise the Voting Rights
shall be subject to Administrative Agent’s prior written consent (as directed by
Required Lenders), provided that such consent shall not be required in
connection with the exercise of any Voting Rights necessary to cause Issuer to
comply with Gaming Laws or to the extent that the granting or withholding of
such consent would be in violation of applicable Gaming Laws.

4



--------------------------------------------------------------------------------



 



          (c) In determining whether Administrative Agent’s consent is required
in connection with the exercise of Voting Rights, Pledgor shall cause Operating
Borrower to rely on a notice from Administrative Agent (as directed by Required
Lenders) stating that an Event of Default has occurred and is continuing under
the Loan Agreement or any other Loan Document, in which event no exercise of
Voting Rights by Pledgor shall be effective, without the prior written consent
of Administrative Agent (as directed by Required Lenders), provided that
Administrative Agent’s consent shall not be required in connection with the
exercise of any Voting Rights necessary to cause Issuer to comply with Gaming
Laws or to the extent that the granting or withholding of such consent would be
in violation of applicable Gamning Laws. If the applicable Event of Default is
no longer continuing or has been waived in writing by Administrative Agent (as
directed by Required Lenders), Pledgor shall again have all of the rights to
exercise the Voting Rights without the prior consent of Administrative Agent and
Administrative Agent (as directed by Required Lenders) shall so notify Operating
Borrower.
          (d) Pledgor acknowledges that, except for this Agreement and the other
Loan Documents, it is not a party to, and it is not bound by the terms of, any
agreement or understanding, whether oral or written, with respect to the
purchase, sale, transfer or voting of any Voting Rights.
          5. Termination of Agreement. Immediately upon payment in full of all
of the Obligations in accordance with the terms of the Loan Agreement and the
Loan Documents, this Agreement shall immediately cease, terminate and be of no
fuirther force or effect. Thereafter, upon the request of Pledgor and at
Pledgor’s sole cost and expense, Collateral Agent (as directed by Required
Lenders) shall deliver to Pledgor, without any representations, warranties or
recourse of any kind whatsoever, such of the Pledged Collateral (including any
certificate or certificates evidencing the Equity Interests, if any, along with
the membership powers endorsed in blank, if any) as then may be held or
controlled by Collateral Agent hereunder, and execute and deliver to Pledgor
such documents as Pledgor may reasonably request to evidence such termination.
Any Pledged Collateral released from the Lien of the Loan Agreement in
accordance therewith pursuant to this Section 5 shall, effective upon such
release, no longer be deemed “Pledged Collateral” for any purpose under this
Agreement or the other Loan Documents. Administrative Agent agrees, at the
request and sole cost and expense of Pledgor, to notify Operating Borrower and
any other third party reasonably requested by Pledgor of such termination;
provided that, if Pledgor shall arrange for repayment of the entire Obligations
by a third party, at Pledgor’s request and at its sole cost and expense,
Administrative Agent (as directed by Required Lenders) shall assign the Note,
this Agreement and any other Loan Documents (to the extent requested by Pledgor)
to such third party, without recourse, representation or warranty (except that
(i) Lender owns the Note, (ii) Lender has not encumbered the Note, except for
liens to be discharged concurrently with such assignment and (iii) Lender shall
make a representation with respect to accrued interest and the principal balance
of the Note).
          6. Liability. Without limiting any provision of the Loan Agreement,
the trustees, officers, directors, employees and agents of Lender,
Administrative Agent and Collateral Agent shall have no personal liability under
this Agreement and any obligation of Lender, Administrative Agent or Collateral
Agent under this Agreement to Borrower or Pledgor

5



--------------------------------------------------------------------------------



 



shall be satisfied solely from the assets of Lender, Administrative Agent, or
Collateral Agent, as applicable.
          7. Rights of Lender, Administrative Agent and Collateral Agent.
          (a) None of Lender, Administrative Agent or Collateral Agent shall be
liable for failure to collect or realize upon the Obligations or any collateral
security or guarantee therefor, or any part thereof, or for any delay in so
doing nor be under any obligation to take any action whatsoever with regard
thereto. Any part or all of the Pledged Collateral held by Collateral Agent for
and on behalf of Lender may, without notice, but only during an Event of
Default, be transferred into the name of Lender, Administrative Agent or their
respective nominees without liability except to account for property actually
received by Lender or its nominee; provided, however, that Lender,
Administrative Agent (as directed by Required Lenders) or their respective
nominees shall have no duty to exercise any of the foregoing actions, or any
liability for failure to do so or delay in so doing.
          (b) None of Lender, Collateral Agent or Administrative Agent shall be
liable for the consequence of granting or withholding its consent to any Voting
Rights in accordance with this Agreement, except for any such liability
resulting solely from gross negligence, bad faith or willful misconduct as
determined by a final nonappealable judgment of a court of competent
jurisdiction.
          (c) Except as otherwise expressly set forth in this Agreement, without
limiting any provision in the Loan Agreement and except for any state of facts
to the extent determined by a final nonappealable judgment of a court of
competent jurisdiction to be caused by Lender’s, Collateral Agent’s or
Administrative Agent’s gross negligence, bad faith or willful misconduct, none
of Lender, Collateral Agent or Administrative Agent shall have any liability to
Borrower or Pledgor with respect to the receipt and application by Lender,
Collateral Agent or Administrative Agent of Distributions, the holding by Lender
of any Pledged Collateral pursuant to and in accordance with this Agreement and
the Loan Agreement, or Administrative Agent’s taking, or failure to take, any
action (including the obtaining of insurance) with respect to any Pledged
Collateral.
          (d) Pledgor hereby authorizes Administrative Agent (as directed by
Required Lenders in their absolute discretion), prior to the termination of this
Agreement pursuant to Section 5 hereof, (i) to file or cause the filing of any
and all financing and continuation statements in any jurisdiction or
jurisdictions that Administrative Agent (as directed by Required Lenders) deems
appropriate (including, without limitation, all initial financing statements and
continuation statements), naming Borrower as debtor, with respect to any of the
Pledged Collateral (including such as may be necessary to renew, extend and
continue the perfection of the Security Interest of Collateral Agent for the
benefit of Lender) without consent of or authentication by Pledgor and consents
to a photocopy or other reproduction of this Agreement or of a financing
statement being sufficient as a financing statement; and (ii) to file UCC
financing statements indicating that the collateral covered by such financing
statements is “all assets in which Pledgor now or hereafter has rights.”

6



--------------------------------------------------------------------------------



 



          8. Remedies. Upon the occurrence and during the continuance of an
Event of Default, and subject to compliance with the Gaming Laws and any order
issued by the Gaming Authorities pursuant to Regulation 8A.040, Administrative
Agent (as directed by Required Lenders), without demand of performance or other
demand, advertisement or notice of any kind (except the notice specified below
of time and place of public or private sale, except to the extent required by
law and except as provided in the Loan Documents) to or upon Pledgor or any
other Person (all and each of which demands, advertisements and/or notices is
hereby expressly waived to the extent permitted by applicable law), may, without
obligation to resort to other security, and in addition to and not in limitation
of any and all other remedies reserved to Administrative Agent and/or Collateral
Agent acting on behalf of Lender hereunder or at law or in equity, forthwith
collect, receive, appropriate and realize upon the Pledged Collateral, or any
part thereof, and/or may forthwith sell, assign, give an option or options to
purchase, contract to sell or otherwise dispose of and deliver said Pledged
Collateral, or any part thereof, in one or more parcels at public or private
sale or sales, at any exchange, broker’s board or at Administrative Agent’s,
Collateral Agent’s or Lender’s offices or elsewhere upon such terms and
conditions as it may reasonably deem advisable and at such prices as it may deem
best, for cash or on credit or for future delivery without assumption of any
credit risk, with the right for Administrative Agent, Collateral Agent or
Lender, upon any such sale or sales, public or private, to purchase the whole or
any part of the Pledged Collateral so sold, free of any right or equity of
redemption available to Pledgor, which right or equity is hereby expressly
waived and released. Upon the occurrence and during the continuance of an Event
of Default, and subject to compliance with the Gaming Laws and any order issued
by the Gamning Authorities pursuant to Regulation 8A.040, Administrative Agent
(as directed by Required Lenders) and/or Collateral Agent (as directed by
Required Lenders) shall have the right to proceed against the Pledged Collateral
of Pledgor as it shall determine in its sole discretion. Administrative Agent
shall not be obligated to make any sale of the Collateral if it, as directed by
Required Lenders, shall determine not to do so, regardless of the fact that
notice of sale of the Pledged Collateral may have been given. Administrative
Agent (as directed by Required Lenders) may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for sale, and such sale may,
without further notice, be made at the time and place to which the same was so
adjourned. In case the sale of all or any part of the Pledged Collateral is made
on credit or for future delivery, the Pledged Collateral so sold shall be
retained by Collateral Agent for and on behalf of Lender until the sale price is
paid by the purchaser or purchasers thereof, and Lender, Administrative Agent
and Collateral Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take and pay for the Pledged Collateral so sold and, in
case of any such failure, such Pledged Collateral may be sold again upon like
notice. Pledgor hereby waives all rights of marshaling the Pledged Collateral
and any other security at any time held by Lender or Collateral Agent and any
right of valuation or appraisal. Administrative Agent shall apply the net
proceeds of any such collection, recovery, receipt, appropriation, realization
or sale, after deducting all reasonable costs and expenses of every kind
incurred therein or incidental to the care, safekeeping or otherwise of any and
all of the Pledged Collateral or in any way relating to the rights of
Administrative Agent, Collateral Agent or Lender hereunder, including reasonable
attorney’s fees and legal expenses, to the payment in whole or in part, of the
Obligations together with interest thereon at the Default Rate under the Loan
Agreement, and only after so applying such net proceeds and after the payment by
or on behalf of Administrative Agent of any other

7



--------------------------------------------------------------------------------



 



amount required by any provision of law, including, without limitation, the UCC
and any version of the Uniform Commercial Code in effect in any applicable
jurisdiction, need Administrative Agent account for the surplus, if any, to
Pledgor. Pledgor agrees that Administrative Agent need not give more than ten (1
0) Business Days notice of the time and place of any public sale or of the time
and place if any private sale or other intended disposition is to take place and
that such notice is commercially reasonable notification of such matters. No
notification need be given to Pledgor if it has, after default, signed a
statement renouncing or modifying any right to notification of sale or other
intended disposition. Administrative Agent’s, Collateral Agent’s and/or Lender’s
rights and remedies hereunder are cumulative, at law or in equity, with any and
all of Administrative Agent’s, Collateral Agents and/or Lender’s other rights in
connection with the Loan and Administrative Agent, Collateral Agent and/or
Lender, as the case may be, may exercise any of such rights or remedies in any
order. In addition to the rights and remedies granted to it in this Agreement
and any other instrument securing, evidencing or relating to any of the
Obligations, Administrative Agent, Collateral Agent and Lender shall have all
the rights and remedies of a secured party under the UCC, as if such rights and
remedies were fully set forth herein, and any rights and remedies of a secured
party under any version of the Uniform Commercial Code in effect in any
applicable jurisdiction in which such rights or remedies are sought to be
enforced.
          9. Right to Become Member. Subject to compliance with the Gaming Laws:
(a) In addition to the remedies set forth in Section 8 hereof, upon the
occurrence and during the continuance of an Event of Default, to the extent
permitted by applicable law, Lender may, by delivering written notice to
Pledgor, after having acquired the right, title and interest of Pledgor’s Equity
Interests (or after Administrative Agent or Collateral Agent having acquired
such right, title and interest for and on behalf of Lender), succeed, or
designate one or more nominees(s) to succeed, to all right, title and interest
of Pledgor (including, without limitation, the right, if any, to vote on or take
any action with respect to Operating Borrower) as a member of Operating Borrower
relating to the Equity Interests acquired. Pledgor hereby irrevocably authorizes
and directs Operating Borrower on receipt of any such notice (i) to deem and
treat Lender or its nominee in all respects as a member, as applicable, (and not
merely an assignee of a member) of Operating Borrower entitled to exercise all
the rights, powers and privileges (including the right to vote on or take any
action with respect to membership matters pursuant to the Formation Agreements)
to receive all Distributions, to be credited with the capital account and to
have all other rights, powers and privileges appertaining to such membership
interests to which Pledgor would have been entitled had Pledgor’s membership
interests not been transferred to Lender or such nominee, (ii) to execute
amendments to the Formation Agreements admitting Lender or such nominee as a
member in place of Pledgor and (iii) to issue the membership certificate(s) in
the name of Lender or its nominee, with respect to each of the Equity Interests
represented by a certificate or certificates.
          (b) Notwithstanding anything to the contrary contained herein, but
subject to the provisions of Section 9.19 of the Loan Agreement, upon
acquisition of any portion of the Collateral by Lender or any other Person
through foreclosure or assignment in lieu of foreclosure, Borrower shall not be
required to make additional contributions or other payment to Property.

8



--------------------------------------------------------------------------------



 



          10. Representations, Warranties and Covenants of Pledgor. Pledgor
hereby represents and warrants to and covenants and agrees with Lender,
Administrative Agent and Collateral Agent with respect to itself and the Pledged
Collateral that:
          (a) Each Pledgor is, and at all times will maintain its existence as,
a limited liability company organized solely under the laws of the Delaware, has
all requisite power and authority to execute, deliver and perform this Agreement
and the Formation Agreements and to consummate the transactions contemplated
hereby.
          (b) This Agreement has been duly authorized, executed and delivered by
Pledgor, is the legal, valid and binding obligation of Pledgor, and is
enforceable as to Pledgor in accordance with its terms, subject, however, to
bankruptcy, insolvency and other rights of creditors generally, to general
principles of equity and the Gaming Laws.
          (c) The execution, delivery, observance and performance by Pledgor of
this Agreement and the transactions contemplated hereby will not result in any
violation of the Formation Agreements or of any constitutional provision, law,
statute, ordinance, rule or regulation applicable to it; or of any judgment,
decree or order applicable to it and will not conflict with, or cause a breach
of, or default under, any such term or, except for the liens created or
contemplated hereby, result in the creation of any mortgage lien, pledge, charge
or encumbrance upon any of its properties or assets pursuant to any such term.
          (d) It is not necessary for Pledgor to obtain or make any
(i) governmental consent, approval or authorization, registration or filing from
or with any governmental authorities or (ii) consent, approval, waiver or
notification of partners, creditors, lessors or other nongovernmental persons,
in each case, in connection with the execution and delivery of this Agreement or
the consummation of the transactions herein presently contemplated which has not
been obtained.
          (e) A Pledgor is as of the date hereof (i) the sole economic member of
Operating Borrower, (ii) the owner of 100% of the issued and outstanding limited
liability company interests in Operating Borrower (which constitutes 100% of the
economic and equity interests in such Operating Borrower), and (iii) the sole
owner of all direct beneficial interests in the Pledged Collateral. Pledgor owns
the Pledged Collateral, and the Pledged Collateral is and shall remain, free and
clear of any lien, mortgage, encumbrance, charge, pledge, security interest, or
claim of any kind (including, without limitation, any unconditional sale or
other title retention agreement) other than as created by this Agreement or as
permitted by the Loan Agreement.
          (f) The Equity Interests are, and Pledgor covenants and agrees that it
will ensure at all times that such Equity Interests remain, “general
intangibles” within the meaning of Article 9 of the UCC.
          (g) Pledgor covenants and agrees to defend, at its sole cost and
expense, Lender’s right, title and Security Interest in and to the Pledged
Collateral and the proceeds thereof, created pursuant hereto, against the claims
and demands of all Persons whomsoever.
Stratosphere II—Pledge Agreement (Opco)

9



--------------------------------------------------------------------------------



 



          (h) The Equity Interests have been duly authorized and validly issued
and are fully paid and nonassessable.
          (i) The Equity Interests constitute 100% of the interests in capital,
profits, distribution, management and voting rights in Operating Borrower.
          (j) Except for the filing of a UCC-1 financing statement in the
appropriate filing office in the State of Delaware, all steps necessary to
create and perfect the security interest created by this Agreement as a valid
and continuing first priority lien on, and first priority perfected security
interest in, the Pledged Collateral, in favor of Lender, prior to all other
liens, security interests and other claims of any sort whatsoever, have been
taken. The security interest granted pursuant to this Agreement in the Pledged
Collateral constitutes a valid, perfected first priority security interest in
the Pledged Collateral, enforceable as such against all creditors of, and
purchasers from, Pledgor.
          (k) Pledgor has not changed its name, or used, adopted or discontinued
the use of any trade name, fictitious name or other trade name or trade style.
          (l) Pledgor will not change its name in any manner which might make
any financing or continuation statement filed hereunder seriously misleading
within the meaning of Section 9-507(c) of the UCC (or any other then-applicable
provision of the UCC) unless Pledgor shall have given Administrative Agent at
least ten (10) Business Days’ prior notice thereof and shall have taken all
action (or made arrangements to take such action substantially simultaneously
with such change, if it is impossible to take such action in advance) necessary
or reasonably requested by Administrative Agent (as directed by Required
Lenders) to amend such financing statement or continuation statement so that it
is not seriously misleading.
          (m) Subject to Section 9(b) hereof, Pledgor shall perform all of its
obligations under the Formation Agreements and shall not amend the Formation
Agreements without Administrative Agent’s prior written approval (as directed by
Required Lenders). Such approval, in the absence of the occurrence and
continuation of an Event of Default, shall not be unreasonably withheld,
conditioned or delayed.
          11. Certain Covenants.
          (a) No Disposition. Pledgor agrees that, except to the extent
permitted under the Loan Agreement, it will not directly, or indirectly sell,
assign, transfer, exchange, encumber or otherwise dispose of, or grant any
option with respect to, the Pledged Collateral, nor will it create, incur or
permit to exist any security interest with respect to any of the Pledged
Collateral or any proceeds thereof, except for the Security Interest provided
for by this Agreement.
          (b) Delivery of Certificates and Instruments. All certificates or
instruments at any time representing or evidencing any Pledged Collateral shall
be immediately delivered to and held by or on behalf of Collateral Agent in the
State of Nevada pursuant hereto, and shall be in suitable form for transfer by
delivery, or shall be accompanied by instruments of transfer or assignment, duly
executed in blank, all in form and substance reasonably acceptable to
Stratosphere II—Pledge Agreement (Opco)

10



--------------------------------------------------------------------------------



 



Administrative Agent. Subject to compliance with the Gaming Laws, Collateral
Agent (upon instructions from Administrative Agent as directed by Required
Lenders), for and on behalf of Lender, shall have the right, at any time, after
the occurrence and during the continuance of an Event of Default, to transfer to
or to register in the name of Lender or its nominee, Collateral Agent and/or
Administrative Agent any Pledged Collateral. In addition, and subject to
compliance with the Gaming Laws, Collateral Agent (as directed by Required
Lenders), for an on behalf of Lender, shall have the right at any time to
exchange certificates or instruments representing or evidencing Pledged
Collateral for certificates or instruments of smaller or larger denominations.
          (c) Other Units. Pledgor has not and shall not permit the issuance of
any units of membership interest, stock or partnership interest, as applicable,
or other securities in addition to or in substitution for the Equity Interests.
          12. Other Members Shall Join. Every member hereinafter admitted to
Operating Borrower as a successor or additional member (to the extent permitted
under the Loan Documents) shall at Administrative Agent’s request (as directed
by Required Lenders) and as a condition thereto, join in this Agreement and
agree to be bound by the terms and provisions hereof, pursuant to a written
joinder and assumption agreement in form and substance reasonably acceptable to
Administrative Agent (as directed by Required Lenders), and, subject to
compliance with the Gaming Laws, execute and deliver appropriate forms of
assignment, and other appropriate instruments indicating the Security Interest
of Collateral Agent and/or Lender in such member’s Pledged Collateral. The
failure of any new member to execute and deliver the same prior to its admission
as a member in Operating Borrower shall constitute an Event of Default hereunder
and under the terms and provisions of the Loan Documents.
          13. Foreclosure Sales of Securities.
          (a) No Obligation to Register. In exercising its remedies hereunder,
Administrative Agent may be unable to sell Equity Interests publicly without
registering them under the Securities Laws, which would likely be an expensive
and time-consuming undertaking and, in fact, one which might be impossible to
accomplish even if Administrative Agent, on behalf of Lender, were willing to
invest the necessary time and money. Administrative Agent (as directed by
Required Lenders) may be able to register Equity Interests under the Securities
Laws but may regard such registration as too expensive or too time-consuming. If
Administrative Agent (as directed by Required Lenders) sells Equity Interests
without registration, Administrative Agent may be required to sell them only in
private sales to a restricted group of offerees and purchasers who fulfill
certain suitability standards and who will be obliged to agree, among other
things, to acquire the Equity Interests for their own account for investment and
not with a view to distributing or reselling them. Pledgor acknowledges that
such a private sale may result in less favorable prices and other terms than a
public sale. Pledgor agrees that a private sale, even under these restrictive
conditions, will not be considered commercially unreasonable solely by virtue of
the fact that Administrative Agent has not registered or sought to register the
Equity Interests under the Securities Laws, even if Pledgor agrees or Operating
Borrower agrees to pay all costs of the registration process.
Stratosphere II—Pledge Agreement (Opco)

11



--------------------------------------------------------------------------------



 



          (b) Right of Lender to Purchase at No-Action Public Sale. Pledgor is
aware that Section 9-610 of the UCC states that Lender, Administrative Agent and
Collateral Agent is able to purchase the Equity Interests only if they are sold
at a public sale. Pledgor is also aware that SEC staff personnel have, over a
period of years, issued various No-Action Letters that describe procedures
which, in the view of the SEC staff, permit a foreclosure sale of securities to
occur in a manner that is public for purposes of Part 6 of Article 9 of the UCC,
yet not public for purposes of Section 4(2) of the Securities Act. Pledgor is
also aware that Lender, Collateral Agent and/or Administrative Agent may wish to
purchase the Equity Interests that are sold at a foreclosure sale, and Pledgor
believes that such purchases would be appropriate in circumstances in which the
Equity Interests are sold in conformity with the principles set forth in the
No-Action Letters. Pledgor specifically agrees that a foreclosure sale conducted
in conformity with the principles set forth in the No-Action Letters (i) shall
be considered to be a “public” sale for purposes of Section 9-610 of the UCC;
(ii) will not be considered commercially unreasonable solely by virtue of the
fact that Lender, Administrative Agent or Collateral Agent, as the case may be,
has not registered or sought to register the Equity Interests under the
Securities Laws, even if Pledgor agrees or Operating Borrower agrees to pay all
costs of the registration process; and (iii) shall be considered to be
commercially reasonable notwithstanding that Lender, Administrative Agent or
Collateral Agent, as the case may be, purchases Equity Interests at such a sale.
          (c) General Standards Applicable to Foreclosure Sales. Pledgor agrees
that none of Lender, Administrative Agent or Collateral Agent shall have any
general duty or obligation to make any effort to obtain or pay any particular
price for any Equity Interests sold by Lender, Administrative Agent or
Collateral Agent, as the case may be, pursuant to this Agreement (including
sales made to Lender, Administrative Agent and/or Collateral Agent). Lender,
Administrative Agent (as directed by Required Lenders) and Collateral Agent
(upon receipt of written instructions from Administrative Agent or as directed
by Required Lenders) may among other things, accept the first offer received, or
decide to approach or not to approach any potential purchasers. Pledgor
specifically agrees that a foreclosure sale conducted in conformity with this
Section 13 will be considered commercially reasonable.
          (d) Further Assurances. Pledgor shall use all reasonable efforts to do
or cause to be done all such other acts and things (except that Pledgor shall
not be obligated to register any Equity Interests under the Securities Laws) as
may be reasonably necessary to make any sale or sales of Equity Interests valid
and binding and in compliance with applicable laws, regulations, orders, writs,
injunctions, decrees or awards of any and all courts, arbitrators or
governmental instrumentalities, domestic or foreign, having jurisdiction over
any such sale or sales, all at Pledgor’s expense.
          (e) Equitable Remedy. Pledgor agrees that a breach of any of the
covenants contained in this Section 13 shall cause irreparable injury to Lender,
Administrative Agent and/or Collateral Agent, and that Lender, Administrative
Agent and/or Collateral Agent will have no adequate remedy at law in respect of
such breach. As a consequence, Pledgor agrees that each and every covenant
contained in this Section 13 shall be specifically enforceable against Pledgor.
Stratosphere II—Pledge Agreement (Opco)

12



--------------------------------------------------------------------------------



 



          14. Reimbursement of Lender, Administrative Agent and Collateral
Agent.
          (a) Without limiting any provision in the Loan Agreement, Borrower
shall indemnify, reimburse, defend and hold harmless Lender, Administrative
Agent, Collateral Agent and their respective officers, directors, employees and
agents (collectively, the “Indemnified Parties”) for, from and against any and
all liabilities, obligations, losses, damages, penalties, assessments, actions,
or causes of action, judgments, suits, claims, demands, actual third party
costs, expenses (including reasonable attorneys’ fees and legal expenses whether
or not suit is brought and settlement costs) and disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against the
Indemnified Parties, in any way relating to or arising out of the making or
holding or enforcement of this Agreement by Lender, Collateral Agent and/or
Administrative Agent to the extent resulting, directly or indirectly, from any
claim made (whether or not in connection with any legal action, suit, or
proceeding) by or on behalf of any Person other than Lender, Collateral Agent
and/or Administrative Agent; provided, however, that no Indemnified Party shall
have the right to be indemnified hereunder for its own fraud, bad faith, gross
negligence or willful misconduct. The provisions of, and undertakings and
indemnification set forth in, this Section 14 shall survive the satisfaction and
payment in full of the Obligations and termination of this Agreement. Any
amounts which may become payable by Pledgor pursuant to the foregoing indemnity
shall be added to Pledgor’s obligations hereunder and to the Obligations.
          (b) Borrower hereby covenants and agrees to reimburse Lender,
Administrative Agent and/or Collateral Agent promptly upon receipt of written
notice from Administrative Agent for all reasonable costs and expenses payable
to third parties incurred by Lender, Administrative Agent and/or Collateral
Agent in connection with (A) enforcing or preserving any rights, in response to
third party claims or the prosecuting or defending of any action or proceeding
or other litigation, in each case against, under or affecting Pledgor or this
Agreement, and (B) enforcing any obligations of or collecting any payments due
from Borrower under this Agreement.
          15. No Waiver of Rights by Lender. Nothing herein shall be deemed
(a) to be a waiver of any right which Administrative Agent, Collateral Agent or
Lender may have under the Bankruptcy Code or the bankruptcy laws of any State to
file a claim for the then outstanding amount of the Loan or to require that all
of the Pledged Collateral shall continue to secure all of the Obligations;
(b) to impair the validity of the Loan, the Loan Agreement, the Note, or any
other document or instrument delivered to Lender in connection therewith; or
(c) to impair the right of Lender, Administrative Agent or Collateral Agent to
commence an action to foreclose any lien or security interest. Nothing herein
shall be deemed to be a waiver of any right which Lender, Administrative Agent
or Collateral Agent may have under Section 506(a), 506(b),
1111(b) or any other provisions of the Bankruptcy Code to file a claim for the
full amount of the indebtedness of the Loan and other amounts due under this
Agreement, the Loan Agreement, the Note, or the other Loan Documents or to
require that all of the Pledged Collateral shall continue to secure the
Obligations.
          16. Concerning the Collateral Agent: Applicability of the Loan
Agreement. Wells Fargo Bank, N.A. is entering into this Agreement not in its
individual capacity, but solely
Stratosphere II—Pledge Agreement (Opco)

13



--------------------------------------------------------------------------------



 



as Collateral Agent under the Loan Agreement. In performing any acts hereunder,
the Collateral Agent shall take direction from the Borrower and the Required
Lenders, as the case may be, pursuant to the applicable terms of the Loan
Agreement. Notwithstanding any other provision of this Agreement, in connection
with its obligations hereunder, the Collateral Agent has all of the rights,
powers, privileges, exculpations, protections and indemnities as are provided
for or referred to in the Loan Agreement.
          17. Gaming Law Requirements.
               (a) Notwithstanding approval of this Agreement by the Gaming
Authorities, other approvals may be required before certain transactions
relating to this Agreement may occur, including, but not limited to, the
following:
               (i) Any re-registration or action similar to re-registration of
the Pledged Collateral must be approved in advance by the Gaming Authorities in
accordance with NRS 463.510 and NGC Reg Section 8A. 040;
               (ii) Any foreclosure, sale, transfer, or other disposition of the
Pledged Collateral must be approved in advance by the Gaming Authorities in
accordance with NRS 463.510 and NGC Reg Sections 8A.020 and 8A.030, and shall
not be effective unless so approved; and
               (iii) Pursuant to NGC Reg Section 8A.040, the payment or receipt
of any money or other thing of value constituting any part of the consideration
for the transfer or acquisition of the Equity Interests must be approved in
advance by the Gaming Authorities, except that such consideration may be placed
in escrow pending the necessary approvals; and
                    (b) The certificates representing the Pledged Collateral
shall at all times remain physically within the State of Nevada at a location
designated to the Gaming Authorities and must be made available for inspection
by employees or agents of the Gaming Authorities immediately upon request during
normal business hours.
          18. Miscellaneous.
          (a) Successors. Except as otherwise provided in this Agreement,
whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and permitted assigns of
such party, provided that Pledgor may not assign its obligations hereunder
except as may be provided in, and in accordance with, the Loan Agreement. All
covenants and promises and agreements in this Agreement contained, by or on
behalf of Pledgor, shall inure to the benefit of Lender, Collateral Agent,
and/or Administrative Agent, as the case may be, and their respective successors
and assigns.
          (b) Governing Law.
Stratosphere II—Pledge Agreement (Opco)

14



--------------------------------------------------------------------------------



 



     (1) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK, EXCEPT TO THE EXTENT THAT THE UCC OR GAMING
LAWS REQUIRE THE APPLICATION OF THE LAW OF ANOTHER JURISDICTION WITH RESPECT TO
THE PERFECTION, PRIORITY OR ENFORCEMENT OF THE SECURITY INTERESTS CREATED
HEREBY; PROVIDED, HOWEVER, THAT ALL PROVISIONS REGARDING THE RIGHTS, DUTIES AND
OBLIGATIONS OF THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE TO BE PERFORMED WITHIN SUCH STATE, SUBJECT TO
APPLICABLE GAMING LAWS.
     (2) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST PLEDGOR, ADMINISTRATIVE
AGENT, COLLATERAL AGENT OR LENDER ARISING OUT OF OR RELATING TO THIS AGREEMENT
MAY BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE STATE, CITY AND COUNTY OF
NEW YORK. EACH OF BORROWER, LENDER, COLLATERAL AGENT AND ADMINISTRATIVE AGENT
HEREBY (I) IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY
SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM, AND (II) IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY
SUCH SUIT, ACTION OR PROCEEDING.
          (c) Modification, Waiver in Writing. This Agreement may not be amended
or waived, nor shall any consent or approval of Administrative Agent (as
directed by Required Lenders) be granted hereunder, unless such amendment,
waiver, consent or approval is in writing signed by Administrative Agent (as
directed by Required Lenders), for and on behalf of Lender, and Pledgor.
          (d) Notices. The provisions of Section 9.4 of the Loan Agreement are
hereby incorporated into this Agreement by this reference to the fullest extent
as if the text of such provisions were set forth in their entirety herein and
made applicable hereto.
          (e) Trial by Jury. The provisions of Section 9.5 of the Loan Agreement
(as it relates to Borrower and Lender) are hereby incorporated into this
Agreement by this reference to the fullest extent as if the text of such
provisions were set forth in their entirety herein and made applicable hereto.
          (f) Headings. The provisions of Section 9.6 of the Loan Agreement are
hereby incorporated into this Agreement by this reference to the fullest extent
as if the text of such provisions were set forth in their entirety herein and
made applicable hereto.
Stratosphere II—Pledge Agreement (Opco)

15



--------------------------------------------------------------------------------



 



          (g) Severability. The provisions of Section 9.8 of the Loan Agreement
are hereby incorporated into this Agreement by this reference to the fullest
extent as if the text of such provisions were set forth in their entirety herein
and made applicable hereto.
          (h) Offsets, Counterclaims and Defenses. The provisions of
Section 9.11 of the Loan Agreement are hereby incorporated into this Agreement
by this reference to the fullest extent as if the text of such provisions were
set forth in their entirety herein and made applicable hereto.
          (i) No Joint Venture. The provisions of Section 9.12 of the Loan
Agreement are hereby incorporated into this Agreement by this reference to the
fullest extent as if the text of such provisions were set forth in their
entirety herein and made applicable hereto.
          (j) Counterparts. The provisions of Section 9.15 of the Loan Agreement
are hereby incorporated into this Agreement by this reference to the fullest
extent as if the text of such provisions were set forth in their entirety herein
and made applicable hereto.
          (k) No Third-Party Beneficiaries. The provisions of Section 9.18 of
the Loan Agreement are hereby incorporated into this Agreement by this reference
to the fullest extent as if the text of such provisions were set forth in their
entirety herein and made applicable hereto.
          (l) Limitation on Liability of Pledgor; Exculpation. Except as
otherwise provided in Section 9.19 of the Loan Agreement, the Environmental
Indemnity Agreement and the Recourse Guaranty, (x) the debts, obligations and
liabilities of Pledgor hereunder will be solely the debts, obligations and
liabilities of Pledgor, as applicable, and no member or manager of, or direct or
indirect holder of interests in, Pledgor (except for any Borrower) will be
obligated personally for any debt, obligation or liability of Pledgor, solely by
reason of being a member or manager of, or direct or indirect holder of
interests in, Pledgor and (y) no general partner, limited partner, member,
shareholder, or other direct or indirect holder of any equity interest in any
member or manager of Pledgor (except for any Borrower), or any officer, director
or employee of Pledgor or any of the foregoing or any of their affiliates shall
be obligated personally for any debt, obligation or other liability of Pledgor
solely by reason of their being a general partner, limited partner, member,
shareholder, or other holder of any equity interest in any member or manager of
Pledgor, or any officer, director or employee of Pledgor or any of the foregoing
or any of their affiliates.
          (m) Right of Set-Off. The provisions of Section 9.20 of the Loan
Agreement are hereby incorporated into this Agreement by this reference to the
fullest extent as if the text of such provisions were set forth in their
entirety herein and made applicable hereto.
          (n) Servicer. The provisions of Section 9.22 of the Loan Agreement are
hereby incorporated into this Agreement by this reference to the fullest extent
as if the text of such provisions were set forth in their entirety herein and
made applicable hereto.
Stratosphere II—Pledge Agreement (Opco)

16



--------------------------------------------------------------------------------



 



          (o) Prior Agreements. The provisions of Section 9.23 of the Loan
Agreement are hereby incorporated into this Agreement by this reference to the
fullest extent as if the text of such provisions were set forth in their
entirety herein and made applicable hereto.
          (p) Further Assurances. The provisions of Section 5.9 of the Loan
Agreement are hereby incorporated into this Agreement by this reference to the
fullest extent as if the text of such provisions were set forth in their
entirety herein and made applicable hereto.
          (q) Principles of Construction. The provisions of the “Definitions”
Section of the Loan Agreement are hereby incorporated into this Agreement by
this reference to the fullest extent as if the text of such provisions were set
forth in their entirety herein
          (r) Conflict with Loan Agreement. To the extent that any provision(s)
in this Agreement shall conflict with or be inconsistent with or less or more
restrictive than any provision(s) of the Loan Agreement, the provisions(s) of
the Loan Agreement shall govern and take precedence.
          (x) Additional Further Assurances. Pledgor shall from time to time, at
its expense, promptly execute and deliver (and/or cause to be executed and
delivered) all further instruments and agreements, and take all further actions,
that may be necessary or appropriate, or that Lender may reasonably request, in
order to perfect or protect any assignment, pledge or security interest granted
or purported to be granted hereby or to enable Lender to exercise or enforce its
rights and remedies hereunder.
[Signatures appear on the following page]
Stratosphere II—Pledge Agreement (Opco)

17



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Pledgor has executed and delivered this Pledge and
Security Agreement as of the date first above written.

                     
PLEDGOR:
               
 
                    AMERICAN CASINO & ENTERTAINMENT PROPERTIES LLC, a Delaware
limited liability company       STRATOSPHERE LLC, a Delaware limited
liability company
 
                   
By:
          By:        
 
                   
 
  Name:           Name:    
 
  Title:           Title:    
 
                    CHARLIE’S HOLDING, LLC, a Delaware limited liability company
                 
By:
                   
 
                   
 
  Name:                
 
  Title:                

[Signatures appear on the following page]
Stratosphere II—Pledge Agreement (Opco)

 



--------------------------------------------------------------------------------



 



Schedule 1
LIST OF EQUITY INTERESTS

                              Percentage of Class         Certificate  
Represented by Issuer   Class of Interest   No.   Equity Interests
 
  Limited            
Stratosphere Gaming LLC
  Liability   [          ]     100 %
 
  Company            
 
               
 
  Limited            
Aquarius Gaming LLC
  Liability   [          ]     100 %
 
  Company            
 
               
 
  Limited            
Arizona Charlie’s, LLC
  Liability   [          ]     100 %
 
  Company            
 
               
 
  Limited            
Fresca, LLC
  Liability   [          ]     100 %
 
  Company            

Stratosphere II—Pledge Agreement (Opco)

 



--------------------------------------------------------------------------------



 



Exhibit A
CONSENT OF ISSUER
          THIS CONSENT (“Consent”), dated as of [                     ], is made
by Stratosphere Gaming LLC, Aquarius Gaming LLC, Arizona Charlie’s, LLC and
Fresca, LLC, each a Nevada limited liability company (individually and/or
collectively as the context requires “Issuer”).
          Reference is made to that certain Pledge and Security Agreement (the
“Pledge Agreement”) of even date herewith made by American Casino &
Entertainment Properties LLC, a Delaware limited liability company, Stratosphere
LLC, a Delaware limited liability company and Charlie’s Holding, LLC, a Delaware
limited liability company (collectively, the “Pledgor”), in favor of WELLS FARGO
BANK, N.A., a national banking association (“Collateral Agent”) and ARCHON
GROUP, L.P., a Delaware limited partnership (“Administrative Agent”) for and on
behalf of Goldman Sachs Commercial Mortgage Capital, L.P., a Delaware limited
partnership (together with its successors and assigns, including any lawful
holder of any portion of the Indebtedness, the “Lender”), as pledgee. Each
Issuer hereby acknowledges the receipt of a copy of the Pledge Agreement and
acknowledges that Pledgor is bound thereby. For the purposes of this Consent,
all capitalized terms not herein defined shall have the respective meanings
ascribed thereto in the Pledge Agreement.
          Each Issuer hereby consents to the Pledge Agreement and agrees to
comply with the terms and provisions thereof applicable to it. Without limiting
the foregoing, from and after the date hereof, each Issuer agrees to pay any and
all Distributions directly to Lender in accordance with, and to the extent
provided in, the terms and provisions of Section 3 of the Pledge Agreement.
Until the Obligations are paid in full, each Issuer agrees to (i) comply with
the instructions of Administrative Agent, without any further consent from
Pledgor or any other Person in respect of the Pledged Collateral and (ii) to
disregard any request made by Pledgor or any other person which contravenes the
instructions of Administrative Agent in respect of the Pledged Collateral, in
each case, subject only to Gaming Laws (as defined in the Loan Agreement).
          Each Issuer represents and warrants to Lender, Administrative Agent
and Collateral Agent that, as of the date hereof (i) the registered owner of
100% of the issued and outstanding membership interests in Stratosphere Gaming
LLC is Stratosphere LLC; (ii) the registered owner of 100% of the issued and
outstanding membership interests in Aquarius Gaming LLC is American Casino&
Entertainment Properties LLC; (iii) the registered owner of 100% of the issued
and outstanding membership interests in Arizona Charlie’s LLC is Charlie’s
Holding, LLC (iv) the registered owner of 100% of the issued and outstanding
membership interests in Fresca, LLC is Charlie’s Holding, LLC; (v) Operating
Borrower has no knowledge of any Lien or other security interest in the Pledged
Collateral (other than Collateral Agent’s); and (vi) the registered pledgee of
the Pledged Collateral on the books of each Operating Borrower is Collateral
Agent, together with its successors and assigns, as secured party for and on
behalf of Lender under the Loan, and there is no other pledge currently
registered on the books and records of any Operating Borrower with respect to
the Pledged Collateral.
Stratosphere II—Pledge Agreement (Opco)

 



--------------------------------------------------------------------------------



 



          All notices required to be given hereunder shall be delivered as set
forth in the Pledge Agreement.
[Signatures appear on the following page]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Issuer has executed this Consent as of the date
first set forth above.

                     
ISSUER:
               
 
                    STRATOSPHERE GAMING LLC, a Nevada limited
liability company       AQUARIUS GAMING LLC, a Nevada limited
liability company
 
                   
By:
          By:        
 
                   
 
  Name:           Name:    
 
  Title:           Title:    
 
                    ARIZONA CHARLIE’S, LLC, a Nevada limited liability company  
    FRESCA, LLC, a Nevada limited liability
company
 
                   
By:
          By:        
 
                   
 
  Name:           Name:    
 
  Title:           Title:    

Stratosphere II—Pledge Agreement (Opco)

 



--------------------------------------------------------------------------------



 



Exhibit H
Form of Account Control Agreement

 



--------------------------------------------------------------------------------



 



(LOGO) [y78564y7856401.gif]
      RESTRICTED ACCOUNT AND SECURITIES
ACCOUNT CONTROL AGREEMENT
(Access Restricted after Instructions)
This Restricted Account and Securities Account Control Agreement (this
“Agreement”), dated as of June 25, 2009, is entered into by and among W2007
AQUARIUS PROPCO, L.P., W2007 STRATOSPHERE PROPCO, L.P., W2007 STRATOSPHERE LAND
PROPCO, L.P., W2007 ARIZONA CHARLIE’S PROPCO, L.P., and W2007 FRESCA PROPCO,
L.P., W2007 ACEP FIRST MEZZANINE A BORROWER, L.P., W2007 ACEP FIRST MEZZANINE B
BORROWER, L.P., each a Delaware limited partnership, AMERICAN CASINO &
ENTERTAINMENT PROPERTIES LLC, a Delaware limited liability company, ARIZONA
CHARLIE’S, LLC, FRESCA, LLC, AQUARIUS GAMING LLC, STRATOSPHERE GAMING LLC, each
a Nevada limited liability company (collectively “Company”), ARCHON GROUP, L.P.,
a Delaware limited partnership, in its capacity as administrative agent
(“Administrative Agent”) for and on behalf of GOLDMAN SACHS COMMERCIAL MORTGAGE
CAPITAL, L.P., a Delaware limited partnership (together with its successors and
permitted assigns, “Lender”). WELLS FARGO BANK, N.A., a national banking
association, in its capacity as collateral agent for and on behalf of Lender (in
such capacity “Secured Party”) and WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Bank”), and sets forth the rights of Secured Party as collateral agent for and
on behalf of Lender and the obligations of Bank with respect to the deposit
accounts of Company at Bank identified on Schedule A hereto as the Restricted
Accounts (each hereinafter referred to individually as a “Restricted Account”
and collectively as the “Restricted Accounts”) and each securities account of
Company at Bank linked to any Restricted Account by a sweep mechanism, provided
that such securities account either (i) bears an account number identical to the
linked Restricted Account or (ii) is separately identified by number at the end
of this Agreement as a Securities Account (each hereinafter referred to
individually as a “Securities Account” and collectively as “Securities
Accounts”). As used in this Agreement, the term “Restricted Account” also refers
to each “Preferred Option Sweep Account” (each hereinafter an “Offshore
Account”) maintained by Company with Bank and linked to another Restricted
Account by a sweep mechanism. Company and Secured Party understand and
acknowledge that each Restricted Account which is an Offshore Account is a
subaccount, in the name of Company, of an offshore U.S. Dollar-denominated
deposit account of Bank maintained with Bank’s Grand Cayman branch, and that any
transfer of funds into or out of the Offshore Account, pursuant to Section 4 of
this Agreement or otherwise, must pass through the domestic Restricted Account
to which the Offshore Account is specifically linked. Each account numerically
designated as a Restricted Account includes, for purposes of this Agreement, and
without the necessity of separately listing subaccount numbers, all subaccounts
presently existing or hereafter established for deposit reporting purposes and
integrated with the numerically designated Restricted Account by an arrangement
in which deposits made through subaccounts are posted only to the designated
Restricted Account.

1.   Secured Party’s Interest in Restricted Accounts and Securities Accounts.
Lender represents that it has appointed Secured Party as the agent for Lender.
Company hereby confirms, and Bank hereby acknowledges, the security interest
granted by Company to Secured Party in all of Company’s right, title and
interest in and to (i) the Restricted Accounts and all funds now or hereafter on
deposit in or payable or withdrawable from the Restricted Accounts (the
“Restricted Account Funds”), and (ii) the Securities Accounts and all financial
assets, security entitlements, investment property, and other property and the
proceeds thereof now or at any time hereafter held in the Securities Accounts
(the “Securities Account Assets”). (As used herein, the terms “investment
property,” “financial asset”, “entitlement order” and “security entitlement”
shall have the respective meanings set forth in the Uniform Commercial Code of
the state whose law governs this Agreement. The parties hereby expressly agree
that all property, including without limitation, cash, certificates of deposit
and mutual funds, at any time held in any of the Securities Accounts is to be
treated as a “financial asset”.) Except as specifically provided otherwise in
this Agreement, Company has given Secured Party complete control over the
Restricted Accounts, the Restricted Account Funds, the Securities Accounts, and
the Securities Account Assets. Company and Secured

1



--------------------------------------------------------------------------------



 



    Party desire to enter into this Agreement to further the arrangements among
Bank, Secured Party and Company regarding the Restricted Accounts and the
Securities Accounts.   2.   Access to Restricted Accounts and Securities
Accounts. Secured Party agrees that until Bank receives, and has had a
reasonable opportunity to act upon, written instructions from Secured Party
directing that Company no longer have access to any Restricted Account Funds or
Securities Account Assets (the “Instructions”), Company will be allowed sole and
exclusive access to the Restricted Account Funds, and access to the Securities
Account Assets through redemption of Securities Account Assets and transfer of
the proceeds of such redemption in each case to the applicable Restricted
Account. After Bank receives the Instructions, (a) Company will no longer be
allowed access to the Restricted Account Funds or Securities Account Assets, and
(b) Administrative Agent (as directed by Required Lenders) on behalf of Secured
Party will have the exclusive right to direct the disposition of all Restricted
Account Funds and Securities Account Assets; and Bank agrees to transfer the
Restricted Account Funds and Securities Account Assets to Secured Party or its
designee in accordance with the provisions of Section 4 below, subject to the
conditions set forth in this Agreement. Company agrees that the Restricted
Account Funds and Securities Account Assets should be paid and/or delivered to
Secured Party after Bank receives the Instructions, and hereby irrevocably
authorizes Bank to comply with the Instructions even if Company objects in any
way to the Instructions.   3.   Balance Reports. Bank agrees, at the telephone
request of Administrative Agent (as directed by Required Lenders) on behalf of
Secured Party on any day on which Bank is open to conduct its regular banking
business other than a Saturday, Sunday or public holiday (a “Business Day”), to
make available to Administrative Agent or its designee a report (“Balance
Report”) showing the available balance in the Restricted Accounts and Securities
Accounts as of the beginning of such Business Day, either on-line or by
facsimile transmission, at Bank’s option. Company expressly consents to this
transmission of information.   4.   Transfers to Secured Party. Subject to the
terms of that certain loan agreement of even date herewith by and among Lender,
Administrative Agent, Secured Party as “Collateral Agent” thereunder, and
Company as “Borrower” thereunder (as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time, the “Loan
Agreement”), Bank agrees that on each Business Day after it receives the
Instructions it will transfer to such account as Administrative Agent on behalf
of Secured Party specifies in the Instructions (the “Secured Party Account”) the
full amount of the available balance in the Restricted Accounts at the beginning
of such Business Day, including all Restricted Account Funds and Securities
Account Assets in all Offshore Accounts or Securities Accounts linked to the
Restricted Accounts. Bank will use the Fedwire system to make each funds
transfer unless for any reason the Fedwire system is unavailable, in which case
Bank will determine the funds transfer system to be used in making each funds
transfer, and the means by which each transfer will be made. Bank, Secured Party
and Company each agree that Bank will, without further consent of Company,
comply with (i) instructions given to Bank by Administrative Agent (as directed
by Required Lenders) or its designee directing disposition of funds in the
Restricted Accounts, and (ii) entitlement orders originated by Administrative
Agent (as directed by Required Lenders) or its designee directing disposition of
Securities Account Assets in the Securities Accounts, subject otherwise to the
terms of this Agreement and Bank’s standard policies, procedures and
documentation in effect from time to time governing the type of disposition
requested. Except as otherwise required by law, Bank will not agree with any
third party to comply with instructions or entitlement orders originated by such
third party (unless pursuant to written authorization from Administrative Agent,
as directed by Required Lenders) for disposition of Restricted Account Funds in
any of the Restricted Accounts or Securities Account Assets in any of the
Securities Accounts.   5.   Returned Items. Secured Party and Company understand
and agree that the face amount (“Returned Item Amount”) of each Returned Item
will be paid by Bank debiting the Restricted Account into which such Returned
Item was originally deposited, notice of which shall be provided to Secured
Party and Company. As used in this Agreement, the term “Returned Item” means
(i) any item deposited to a Restricted Account and returned unpaid, whether for
insufficient funds or for any other reason,

2



--------------------------------------------------------------------------------



 



    and without regard to the timeliness of such return or the occurrence or
timeliness of any drawee’s notice of non-payment; (ii) any item subject to a
claim against Bank of breach of transfer or presentment warranty under the
Uniform Commercial Code (as adopted in the applicable state) or Regulation CC
(12 C.F.R. §229), as in effect from time to time; (iii) any automated clearing
house (“ACH”) entry credited to a Restricted Account and returned unpaid or
subject to an adjustment entry under applicable clearing house rules, whether
for insufficient funds or for any other reason, and without regard to the
timeliness of such return or adjustment; (iv) any credit to a Restricted Account
from a merchant card transaction, against which a contractual demand for
chargeback has been made; and (v) any credit to a Restricted Account made in
error. Company agrees to pay all Returned Item Amounts immediately on demand,
without setoff or counterclaim, to the extent there are not sufficient funds in
the applicable Restricted Account to cover the Returned Item Amounts on the day
they are to be debited from the Restricted Account. Upon the written request of
Bank, Lender agrees to pay all Returned Item Amounts within thirty (30) calendar
days after such demand, without setoff or counterclaim, to the extent that the
Returned Item Amounts are not paid in full by Company within fifteen
(15) calendar days after demand on Company by Bank.   6.   Settlement Items.
Secured Party and Company understand and agree that the face amount (“Settlement
Item Amount”) of each Settlement Item will be paid by Bank debiting the
applicable Restricted Account, notice of which shall be provided to Secured
Party and Company. As used in this Agreement, the term “Settlement Item” means
(i) each check or other payment order drawn on or payable against any controlled
disbursement account or other deposit account at any time linked to a Restricted
Account by a zero balance account connection (each a “Linked Account”), which
Bank cashes or exchanges for a cashier’s check or official check over its
counters in the ordinary course of business prior to receiving the Instructions
and having had a reasonable opportunity to act on them, and which is presented
for settlement against the Restricted Account (after having been presented
against the Linked Account) after Bank receives the Instructions, (ii) each
check or other payment order drawn on or payable against a Restricted Account,
which, on the Business Day Bank receives the Instructions, Bank cashes or
exchanges for a cashier’s check or official check over its counters in the
ordinary course of business after Bank’s cutoff time for posting, (iii) each ACH
credit entry initiated by Bank, as originating depository financial institution,
on behalf of Company, as originator, prior to Bank having received the
Instructions and having had a reasonable opportunity to act on them, which ACH
credit entry settles after Bank receives the Instructions, and (iv) any other
payment order drawn on or payable against a Restricted Account, which Bank has
paid or funded prior to receiving the Instructions and having had a reasonable
opportunity to act on them, and which is first presented for settlement against
the Restricted Account in the ordinary course of business after Bank receives
the Instructions and has transferred Restricted Account Funds to Secured Party
under Section 4 of this Agreement. Company agrees to pay all Settlement
Item Amounts immediately on demand, without setoff or counterclaim, to the
extent there are not sufficient funds in the applicable Restricted Account to
cover the Settlement Item Amounts on the day they are to be debited from the
Restricted Account. Upon the written request of Bank, Secured Party agrees to
pay all Settlement Item Amounts within thirty (30) calendar days after such
demand, without setoff or counterclaim, to the extent that (i) the Settlement
Item Amounts are not paid in full by Company within fifteen (15) calendar days
after demand on Company by Bank, (ii) Secured Party has received Restricted
Account Funds under Section 4 of this Agreement and (iii) such Settlement
Item Amounts relate to Settlement Items issued after the date on which Secured
Party has begun to receive Restricted Account Funds under Section 4.   7.   Bank
Fees. Company agrees to pay all Bank’s fees and charges for the maintenance and
administration of the Restricted Accounts and Securities Accounts and for the
treasury management and other account services provided with respect to the
Restricted Accounts and Securities Accounts (collectively “Bank Fees”),
including, but not limited to, the fees for (a) the Balance Reports provided on
the Restricted Accounts and Securities Accounts, (b) the funds transfer services
received with respect to the Restricted Accounts, (c) Returned Items, (d) funds
advanced to cover overdrafts in the Restricted Accounts (but without Bank being
in any way obligated to make any such advances), and (e) duplicate bank
statements on the Restricted Accounts. The Bank Fees will be paid by Bank
debiting one or more of the Restricted Accounts on the Business Day that the
Bank Fees are due, without notice to Secured Party or Company. If there are not
sufficient funds in the

3



--------------------------------------------------------------------------------



 



    Restricted Accounts to cover fully the Bank Fees on the Business Day they
are debited from the Restricted Accounts, such shortfall or the amount of such
Bank Fees will be paid by Company sending Bank a check in the amount of such
shortfall or such Bank Fees, without setoff or counterclaim, within fifteen
(15) calendar days after demand of Bank. In no event shall Secured Party have
any obligation to pay Bank Fees, indemnification or any other amount to Bank.  
8.   Account Documentation. Secured Party and Company agree that, except as
specifically provided in this Agreement, the Restricted Accounts and Securities
Accounts will be subject to, and Bank’s operation of the Restricted Accounts and
Securities Accounts will be in accordance with, the terms and provisions of
(i) Bank’s Commercial Account Agreement or other deposit account agreement
governing the Restricted Accounts and (ii) Bank’s Acceptance of Services, Master
Agreement for Treasury Management Services, and applicable sweep option Service
Description or securities account agreement governing the Offshore Accounts and
Securities Accounts (collectively, the “Account Documentation”).   9.   Bank
Statements. After Bank receives the Instructions, Bank will send to Secured
Party by United States mail, at the address indicated for Secured Party after
its signature to this Agreement, duplicate copies of all bank statements on the
Restricted Accounts and Securities Accounts which are sent to Company. Bank’s
liability for any errors is limited as provided in the “Limitation of Liability”
section of this Agreement.   10.   Partial Subordination of Bank’s Rights. Bank
hereby subordinates to the security interest of Secured Party and/or Lender in
the Restricted Accounts and Securities Accounts (i) any security interest which
Bank may have or acquire in the Restricted Accounts or Securities Accounts, and
(ii) any right which Bank may have or acquire to set off or otherwise apply any
Restricted Account Funds or Securities Account Assets against the payment of any
indebtedness from time to time owing to Bank from Company, except for debits to
the Restricted Accounts permitted under this Agreement for the payment of
Returned Item Amounts, Settlement Item Amounts or Bank Fees.   11.   Bankruptcy
Notice; Effect of Filing. If Bank at any time receives notice of the
commencement of a bankruptcy case or other insolvency or liquidation proceeding
by or against Company (a “Bankruptcy Notice”), Bank will continue to comply with
its obligations under this Agreement, except to the extent that any action
required of Bank under this Agreement is prohibited under applicable bankruptcy
laws or regulations or is stayed pursuant to the automatic stay imposed under
the United States Bankruptcy Code, by order of any court or agency or by
Chapter 463B of the Nevada Revised Statutes.   12.   Legal Process, Legal
Notices and Court Orders. Bank will comply with any legal process, legal notice
or court order it receives if Bank determines in its sole discretion that the
legal process, legal notice or court order is legally binding on it.   13.  
Indemnification for Following Instructions. Secured Party and Company each agree
that, notwithstanding any other provision of this Agreement, Bank will not be
liable to Secured Party or Company for any losses, liabilities, damages, claims
(including, but not limited to, third party claims), demands, obligations,
actions, suits, judgments, penalties, costs or expenses, including, but not
limited to, attorneys’ fees, (collectively, “Losses and Liabilities”) suffered
or incurred by Secured Party or Company as a result of or in connection with,
(a) Bank complying with any binding legal process, legal notice or court order
referred to in Section 12 of this Agreement, (b) Bank following any instruction
or request of Administrative Agent, or (c) Bank complying with its obligations
under this Agreement. Company will indemnify Bank against any Losses and
Liabilities Bank may suffer or incur as a result of or in connection with any of
the circumstances referred to in clauses (a) through (c) of this Section 13.  
14.   No Representations or Warranties of Bank. Bank agrees to perform its
obligations under this Agreement in a manner consistent with the quality
provided when Bank performs similar

4



--------------------------------------------------------------------------------



 



    services for its own account. However, Bank will not be responsible for the
errors, acts or omissions of others, such as communications carriers,
correspondents or clearinghouses through which Bank may perform its obligations
under this Agreement or receive or transmit information in performing its
obligations under this Agreement. Secured Party and Company also understand that
Bank will not be responsible for any loss, liability or delay caused by wars,
failures in communications networks, labor disputes, legal constraints, fires,
power surges or failures, earthquakes, civil disturbances or other events beyond
Bank’s control. BANK MAKES NO EXPRESS OR IMPLIED REPRESENTATIONS OR WARRANTIES
WITH RESPECT TO THE SERVICES PROVIDED HEREUNDER OTHER THAN THOSE EXPRESSLY SET
FORTH IN THIS AGREEMENT.   15.   Limitation of Liability. Bank will not be
responsible for any Losses and Liabilities due to any cause other than its own
negligence or breach of this Agreement, in which case its liability to Secured
Party and Company shall, unless otherwise provided by any law which cannot be
varied by contract, be limited to direct money damages in an amount not to
exceed ten (10) times all the Bank Fees charged or incurred during the calendar
month immediately preceding the calendar month in which such Losses and
Liabilities occurred (or, if no Bank Fees were charged or incurred in the
preceding month, the Bank Fees charged or incurred in the month in which the
Losses and Liabilities occurred). Company will indemnify Bank against all Losses
and Liabilities suffered or incurred by Bank as a result of third party claims;
provided, however, that to the extent such Losses and Liabilities are directly
caused by Bank’s negligence or breach of this Agreement such indemnity will only
apply to those Losses and Liabilities which exceed the liability limitation
specified in the preceding sentence. The limitation of Bank’s liability and the
indemnification by Company set out above will not be applicable to the extent
any Losses and Liabilities of any party to this Agreement are directly caused by
Bank’s gross negligence or willful misconduct. IN NO EVENT WILL BANK BE LIABLE
FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL, INDIRECT OR PUNITIVE DAMAGES,
WHETHER ANY CLAIM IS BASED ON CONTRACT OR TORT, WHETHER THE LIKELIHOOD OF SUCH
DAMAGES WAS KNOWN TO BANK AND REGARDLESS OF THE FORM OF THE CLAIM OR ACTION,
INCLUDING, BUT NOT LIMITED TO, ANY CLAIM OR ACTION ALLEGING GROSS NEGLIGENCE,
WILLFUL MISCONDUCT, FAILURE TO EXERCISE REASONABLE CARE OR FAILURE TO ACT IN
GOOD FAITH. Any action against Bank by Company or Secured Party (as directed by
Required Lenders) under or related to this Agreement must be brought within
twelve (12) months after the cause of action accrues.   16.   Termination. This
Agreement may be terminated by Secured Party or Bank at any time by either of
them giving thirty (30) calendar days prior written notice of such termination
to the other parties to this Agreement at their contact addresses specified
after their signatures to this Agreement; provided, however, that this Agreement
may be terminated (i) twenty (20) business days following written notice from
Bank to Company and Secured Party should Company or Secured Party fail to make
any payment when due to Bank from Company or Secured Party under the terms of
this Agreement, or (ii) immediately upon written notice from Administrative
Agent to Bank upon termination or release of Secured Party’s security interest
in the Restricted Accounts and Securities Accounts. Company’s and Lender’s
obligation to report errors in funds transfers and bank statements and to pay
Returned Items Amounts, Settlement Item Amounts, and Bank Fees, as well as the
indemnifications made, and the limitations on the liability of Bank accepted, by
Company and Lender under this Agreement will continue after the termination of
this Agreement and/or the closure of the Restricted Accounts and/or Securities
Accounts with respect to all the circumstances to which they are applicable
existing or occurring before such termination or closure, and any liability of
any party to this Agreement, as determined under the provisions of this
Agreement, with respect to acts or omissions of such party prior to such
termination or closure will also survive such termination or closure. Upon any
termination of this Agreement and the Service or closure of the Restricted
Accounts all available balances in the Restricted Accounts (including proceeds
from redemption of all Securities Account Assets) on the date of such
termination or closure will be transferred to Administrative Agent or as
otherwise requested by Administrative Agent in writing to Bank.

5



--------------------------------------------------------------------------------



 



17.   Modifications, Amendments, and Waivers. This Agreement may not be modified
or amended, or any provision thereof waived, except in a writing signed by all
the parties to this Agreement.   18.   Notices. All notices from one party to
another shall be in writing and shall be delivered to Company, Administrative
Agent, Secured Party and/or Bank at their contact addresses specified on
Schedule B hereto, or any other address of any party notified to the other
parties in writing, and shall be effective upon receipt. Any notice sent by a
party to this Agreement to another party shall also be sent to all other parties
to this Agreement. Bank is authorized by Company and Secured Party to act on any
instructions or notices received by Bank if (a) such instructions or notices
purport to be made on behalf of Secured Party, (b) Bank reasonably believes that
they are so made, and (c) they do not conflict with the terms of this Agreement
as such terms may be amended from time to time, unless such conflicting
instructions or notices are supported by a court order. In furtherance of the
intentions of the parties hereof, this Agreement shall constitute written notice
by Secured Party to Bank and Bank’s Grand Cayman branch of Secured Party’s
security interest in the Restricted Accounts and Securities Accounts.   19.  
Successors and Assigns. Neither Company nor Secured Party may assign or transfer
its rights or obligations under this Agreement to any person or entity without
providing prompt written notice to the Bank, which consent will not be
unreasonably withheld or delayed. Notwithstanding the foregoing, Secured Party
may transfer its rights and duties under this Agreement to (i) a transferee to
which, by contract or operation of law, Secured Party transfers substantially
all of its rights and duties under the financing or other arrangements between
Secured Party and Company, or (ii) if Secured Party is acting as a
representative in whose favor a security interest is created or provided for, a
transferee that is a successor representative; provided that as between Bank and
Secured Party, Secured Party will not be released from its obligations under
this Agreement unless and until Bank receives any such transferee’s binding
written agreement to assume all of Secured Party’s obligations hereunder. Bank
may not assign or transfer its rights or obligations under this Agreement to any
person or entity without the prior written consent of Secured Party, which
consent will not be unreasonably withheld or delayed; provided, however, that no
such consent will be required if such assignment or transfer takes place as part
of a merger, acquisition or corporate reorganization affecting Bank.   20.  
Governing Law. This Agreement shall be governed by and be construed in
accordance with the laws of the state in which the office of Bank that maintains
the Restricted Accounts is located, without regard to conflict of laws
principles. This state shall also be deemed to be Bank’s jurisdiction, for
purposes of Article 9 of the Uniform Commercial Code as it applies to this
Agreement; provided, however, that all provisions regarding the rights, duties
and obligations of the Secured Party shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
to be performed entirely in such State.       Notwithstanding anything to the
contrary contained in this Agreement, the Company, Bank, Administrative Agent
and Secured Party acknowledge and agree that this Agreement is intended to be an
agreement between the Company, Bank, Administrative Agent and Secured Party
governing the Restricted Accounts within the meaning of Section 9-304(b) (and,
if applicable, Section 8-110(e)(2)) of the Uniform Commercial Code as in effect
in the State of New York from time to time (the “NY UCC”) and that the State of
New York shall be deemed to be the jurisdiction of Bank for purposes of any
matter in respect of the Restricted Accounts relating to or arising under
Section 9-304 (and, if applicable, Section 9-305) of the NY UCC. The Company,
Bank, Administrative Agent and Secured Party expressly agree that the terms and
conditions of any other agreement establishing the Restricted Accounts or
otherwise governing the Restricted Accounts shall, to the extent inconsistent
herewith, be subordinate to and controlled by this Agreement, subject to
applicable Gaming Laws.   21.   Severability. To the extent that the terms of
this Agreement are inconsistent with, or prohibited or unenforceable under, any
applicable law or regulation, they will be deemed ineffective only to the extent
of such prohibition or unenforceability and be deemed modified and applied in a
manner consistent with such law or regulation. Any provision of this Agreement
which is deemed

6



--------------------------------------------------------------------------------



 



    unenforceable or invalid in any jurisdiction shall not affect the
enforceability or validity of the remaining provisions of this Agreement or the
same provision in any other jurisdiction.   22.   Counterparts. This Agreement
may be executed in any number of counterparts each of which shall be an original
with the same effect as if the signatures thereto and hereto were upon the same
instrument. Delivery of an executed counterpart of a signature page of this
Agreement by telecopier or electronic image scan transmission (e.g. a “pdf file)
shall be effective as delivery of a manually executed counterpart of the
Agreement.   23.   Entire Agreement. This Agreement, together with the Account
Documentation, contains the entire and only agreement among all the parties to
this Agreement and between Bank and Company, and Bank and Secured Party, with
respect to (a) the interest of Secured Party and the Lenders in the Restricted
Accounts and Restricted Account Funds, (b) the interest of Secured Party and the
Lenders in the Securities Accounts and Securities Account Assets, and (c) Bank’s
obligations to Secured Party and the Lenders in connection with the Restricted
Accounts and Securities Accounts.

[Signatures continue on following page]

7



--------------------------------------------------------------------------------



 



     This Agreement has been signed by the duly authorized officers or
representatives of Company, Secured Party, Bank, Administrative Agent and Lender
on the date first specified above.



COMPANY:

          AMERICAN CASINO &
ENTERTAINMENT PROPERTIES LLC, a
Delaware limited liability company
 
       
By:
             
 
  Name:    
 
  Title:    
 
       
 
       
 
       
 
       
 
        W2007 ACEP FIRST MEZZANINE B BORROWER, L.P., a Delaware limited
partnership
 
        By: W2007 ACEP FIRST MEZZANINE B GEN-PAR, L.L.C., a Delaware limited
liability company, its general partner
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
        FRESCA, LLC, a Nevada limited liability company
 
       
By:
             
 
  Name:    
 
  Title:    
 
        STRATOSPHERE GAMING LLC, a Nevada limited liability company
 
       
By:
             
 
  Name:    
 
  Title:    

 

          W2007 ACEP FIRST MEZZANINE A BORROWER, L.P., a Delaware limited
partnership
 
       
 
        By: W2007 ACEP FIRST MEZZANINE A GEN-PAR, L.L.C., a Delaware limited
liability company, its general partner
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
        ARIZONA CHARLIE’S, LLC, a Nevada limited liability company
 
       
By:
       
 
  Name:
Title:    
 
       
 
       
 
       
 
       
 
        AQUARIUS GAMING LLC, a Nevada limited liability company
 
       
 
  By:    
 
       
 
      Name:
 
      Title:



[Signatures continue on following page]
Stratosphere II- Master Account Control
Agreement
(Wells Fargo)

 



--------------------------------------------------------------------------------



 



          W2007 AQUARIUS PROPCO, L.P., a Delaware limited partnership
 
        By:   W2007 AQUARIUS GEN-PAR, L.L.C., a Delaware limited liability
company, its general partner
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
        W2007 STRATOSPHERE LAND PROPCO, L.P., a Delaware limited partnership
 
        By:   W2007 STRATOSPHERE LAND GEN- PAR, L.L.C., a Delaware limited
liability company, its general partner
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
        W2007 FRESCA PROPCO, L.P., a Delaware limited partnership
 
        By:   W2007 FRESCA GEN-PAR, L.L.C., a Delaware limited liability
company, its general partner
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

          W2007 STRATOSPHERE PROPCO, L.P., a Delaware limited partnership
 
        By:   W2007 STRATOSPHERE GEN-PAR, L.L.C., a Delaware limited liability
company, its general partner
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
        W2007 ARIZONA CHARLIE’S PROPCO, L.P., a Delaware limited partnership
 
        By:   W2007 ARIZONA CHARLIE’S GEN- PAR, L.L.C., a Delaware limited
liability company, its general partner
 
       
 
  By:    
 
       
 
      Name:
 
      Title:



[Signatures continue on following page]
Stratosphere II- Master Account Control
Agreement
(Wells Fargo)

 



--------------------------------------------------------------------------------



 



SECURED PARY:

          WELLS FARGO BANK, N.A., a national banking association, as collateral
agent    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

[Signatures continue on following page]
Stratosphere II- Master Account Control
Agreement
(Wells Fargo)

 



--------------------------------------------------------------------------------



 



BANK:

          WELLS FARGO BANK, N.A., a national banking association    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

[Signatures continue on following page]
Stratosphere II- Master Account Control
Agreement
(Wells Fargo)

 



--------------------------------------------------------------------------------



 



ADMINISTRATIVE AGENT:

          ARCHON GROUP, L.P., a Delaware limited partnership    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

[Signatures continue on following page]
Stratosphere II- Master Account Control
Agreement
(Wells Fargo)

 



--------------------------------------------------------------------------------



 



LENDER:

          GOLDMAN SACHS
COMMERCIAL MORTGAGE     CAPITAL, L.P., a Delaware limited partnership    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

Stratosphere II- Master Account Control
Agreement
(Wells Fargo)

 



--------------------------------------------------------------------------------



 



EXHIBIT A

          WELLS FARGO BANK. N.A.   ABA # 121-000-248 COMPANY NAME   ACCOUNT NAME
  ACCOUNT NO.
American Casino & Entertainment Properties, LLC
  Master General Operating   412-168-1290
American Casino & Entertainment Properties, LLC
  General Operating   410-005-9617
American Casino & Entertainment Properties, LLC
  Accounts Payable   412-180-5766
American Casino & Entertainment Properties, LLC
  Payroll   410-005-9625
 
       
Stratosphere Gaming LLC
  General Operating   412-161-3517
Stratosphere Gaming LLC
  Accounts Payable   412-161-3525
Stratosphere Gaming LLC
  Payroll   412-161-3509
Stratosphere Gaming LLC
  Workers Comp   412-161-3533
Stratosphere Gaming LLC
  Cage /Jackpot   412-161-3541
Stratosphere Gaming LLC
  Visa/Mastercard   412-161-3467
Stratosphere Gaming LLC
  American Express   412-161-3475
Stratosphere Gaming LLC
  Discover   412-161-3483
Stratosphere Gaming LLC
  Debit Cards   412-161-3491
Stratosphere Gaming LLC
  Starbucks Gift Cards   412-161-3723
 
       
Stratosphere Leasing, LLC
  Leasing — General Oper   412-161-3582
 
       
Aquarius LLC
  General Operating   412-161-3673
Aquarius LLC
  Accounts Payable   412-179-4523
Aquarius LLC
  Payroll   412-161-3608
Aquarius LLC
  Workers Comp   412-161-3616
Aquarius LLC
  Cage / Jackpot   412-161-3657
Aquarius LLC
  Visa/Mastercard   412-161-3665
Aquarius LLC
  American Express   412-161-3640
Aquarius LLC
  Discover   412-161-3632
Aquarius LLC
  Debit Cards   412-161-3681
Aquarius LLC
  Starbucks Gift Cards   412-166-0492

Stratosphere II- Master Account Control
Agreement
(Wells Fargo)

 



--------------------------------------------------------------------------------



 



          WELLS FARGO BANK. N.A.   ABA # 121-000-248 COMPANY NAME   ACCOUNT NAME
  ACCOUNT NO.
Arizona Charlie’s LLC (Decatur)
  General Operating   410-005-8163
Arizona Charlie’s LLC (Decatur)
  Accounts Payable   412-179-4507
Arizona Charlie’s LLC (Decatur)
  Payroll   410-005-8155
Arizona Charlie’s LLC (Decatur)
  Workers Comp   410-005-8189
Arizona Charlie’s LLC (Decatur)
  Cage Acct   410-005-8171
Arizona Charlie’s LLC (Decatur)
  Visa/Mastercard   410-005-8197
Arizona Charlie’s LLC (Decatur)
  American Express   410-005-8205
Arizona Charlie’s LLC (Decatur)
  Diners/Discover   410-005-8213
Arizona Charlie’s LLC (Decatur)
  Debit Cards   412-142-4857
 
       
Fresca, LLC dba Arizona Charlie’s East
  General Operating   405-000-5669
Fresca, LLC dba Arizona Charlie’s East
  Accounts Payable   412-179-4515
Fresca, LLC dba Arizona Charlie’s East
  Payroll   412-115-0528
Fresca, LLC dba Arizona Charlie’s East
  Workers Comp   412-115-0536
Fresca, LLC dba Arizona Charlie’s East
  Cage / Jackpot   412-115-0569
Fresca, LLC dba Arizona Charlie’s East
  Visa/Mastercard   401-002-0931
Fresca, LLC dba Arizona Charlie’s East
  American Express   401-002-0949
Fresca, LLC dba Arizona Charlie’s East
  Diners/Discover   401-002-0956
Fresca, LLC dba Arizona Charlie’s East
  Debit Cards   412-142-4865

Stratosphere II- Master Account Control
Agreement
(Wells Fargo)

 



--------------------------------------------------------------------------------



 



Exhibit B
Notice Addresses
If to Bank:
Wells Fargo Bank
3800 Howard Hughes Pkwy, 4th Floor
Las Vegas, NV 89169
Attn: Clark A. Wood,
Senior Vice President-Gaming Division
Facsimile: (702) 791-6290
If to Lender:
Goldman Sachs Commercial Mortgage Capital, L.P.
6011 Connection Drive, Suite 550
Irving, Texas 75039
Attention: Michael Forbes
Facsimile: (972) 368-3499
and:
Goldman Sachs Mortgage Company
85 Broad Street, 11th Floor
New York, New York 10004
Attention: Richard Case and Mark Buono
Facsimile: (212) 346-3594
with a copy to:
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza New York,
New York 10006
Attention: Michael Weinberger, Esq.
Facsimile: (212) 225-3999.
If to Borrower:
c/o W2007 Aquarius Propco, L.P.
c/o Whitehall Street Global Real Estate Limited Partnership 2007
c/o Goldman, Sachs & Co.
85 Broad Street
New York, New York 10004
Attention: Whitehall Chief Financial Officer
Facsimile: (212) 357-5505

 



--------------------------------------------------------------------------------



 



and
American Casino & Entertainment Properties, LLC
2000 Las Vegas Boulevard
Las Vegas, Nevada 89104
Attention: Chief Financial Officer
Facsimile: (702) 383-4738
with a copy to:
Sullivan & Cromwell LLP
125 Broad Street
New York, New York 10004
Attention: Anthony J. Colletta, Esq.
Facsimile: (212) 558-3588.
If to Administrative Agent:
Archon Group, L.P.
600 East Las Colinas Boulevard, Suite 1900
Irving, Texas 75039
Attn: Michael Forbes
Facsimile: (972) 368-3499
If to Collateral Agent:
Wells Fargo Bank, N.A.
45 Broadway, 14th Floor
New York, New York 10006
Attention: Julius R. Zamora
Facsimile: 866-297-2015

 



--------------------------------------------------------------------------------



 



Exhibit I
Form of Assignment & Assumption Agreement
ASSIGNMENT AND ASSUMPTION AGREEMENT
          THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) dated as
of [                    ], is entered into by and between [ASSIGNING LENDER]
(“Assignor”) and [                    ] (“Assignee”).
W I T N E S S E T H:
          WHEREAS, reference is made to the Loan Agreement, dated as of
June _____, 2009, among GOLDMAN SACHS COMMERCIAL MORTGAGE CAPITAL, L.P., a
Delaware limited partnership, each party identified as a “Borrower” on the
signature pages thereto, WELLS FARGO BANK, N.A., a national banking association,
as collateral agent for the benefit of Lender, ARCHON GROUP, L.P., a Delaware
limited partnership, as administrative agent for the benefit of Lender, and the
other lenders comprising “Lender” from time to time party thereto (as [amended
as of the date hereof and as further] amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”), and to the loan
made pursuant thereto (the “Loan”): and
          WHEREAS, pursuant to the terms of this Agreement, Assignor desires to
sell, and Assignee desires to purchase, the [DESCRIBE INTEREST IN LOAN] (the
“Loan Interest”);
          NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto covenant and
agree as follows:
          Section 1. Assignment. Assignor hereby sells, assigns and transfers to
Assignee all of Assignor’s right, title and interest in and to the Loan
Interest, against payment to Assignor in immediately available funds of an
aggregate purchase price specified in a settlement statement executed by both
parties, plus all accrued and unpaid interest on the Loan to (but excluding) the
Settlement Date.
          “Settlement Date” means the date hereof; provided, however, that if
Assignor receives such aggregate purchase price after 3:00 p.m., New York time,
on the date hereof, the Settlement Date shall be the next succeeding Business
Day.
          Section 2. Assumption. Assignee hereby assumes the obligations, and
agrees to observe and perform all the covenants, applicable to the holder of the
Loan under the Loan Documents accruing from and after the Settlement Date.
          Section 3. Non-Reliance on Assignor. Except as explicitly set forth
herein, Assignor makes no representation or warranty in connection with, and
shall have no responsibility with respect to, the solvency, financial condition,
or financial or other statements of the Borrower, or the validity or
enforceability of the obligations of the Borrower in respect of the Loan
Agreement or any other Loan Document. Assignee acknowledges that it has,
independently and without reliance on Assignor (except as set forth in the
representations in

2



--------------------------------------------------------------------------------



 



Section 4 below), made its own credit analysis and decision to enter into this
Assignment and Assumption Agreement and will continue to be responsible for
making its own independent appraisal of the business, affairs and financial
condition of the Borrower and the Property.
          Section 4. Representations.
          (a) The assignment provided for herein shall be without representation
or warranty by, and without recourse to, Assignor, except that Assignor
represents and warrants as follows:
     (i) Assignor is a [                    ], duly organized, validly existing
and in good standing under the laws of the State of [                    ].
     (ii) Assignor has the full [                    ] power, authority and
legal right to sell, assign and transfer the Loan Interest and to execute,
deliver and perform this Agreement.
     (iii) Assignor has duly authorized, executed and delivered this Agreement
and, assuming the due authorization, execution and delivery by the Assignee,
this Agreement constitutes the legal, valid and binding agreement of Assignor,
enforceable in accordance with its terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, liquidation, receivership,
moratorium and other laws relating to or affecting the enforcement of creditors’
rights generally and by general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law).
     (iv) Assignor is the legal and beneficial owner of the Loan Interest and is
transferring the Loan Interest free and clear of any and all liens, pledges,
charges or security interests of any nature encumbering the Loan.
     (v) The proceeds of the Loan have been fully disbursed and, there are no
holdbacks and there is no requirement for future advances thereunder.
     (b) Assignee hereby represents, warrants and covenants as follows:
     (i) Assignee is duly organized, validly existing and in good standing in
the jurisdiction of its formation.
     (ii) Assignee has the full power, authority and legal right to purchase the
Loan, and to execute, deliver and perform this Agreement.
     (iii) Assignee has duly authorized, executed and delivered this Agreement
and, assuming the due authorization, execution and delivery by the Assignee,
this Agreement constitutes the legal, valid and binding agreement of the
Assignee, enforceable in accordance with its terms, except as such enforcement
may be limited by bankruptcy, insolvency, reorganization, liquidation,
receivership, moratorium and other laws relating to or affecting the enforcement
of creditors’ rights generally and by general principles of equity (regardless
of whether such enforcement is considered in a proceeding in equity or at law).





--------------------------------------------------------------------------------



 



     (iv) Assignee is not, and on the Settlement Date Assignee shall not be,
(x) an “employee benefit plan” (as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)) subject to the
fiduciary responsibility provisions of ERISA, (y) a “plan” described in
Section 4975(e)(l) of the Internal Revenue Code of 1986 (the “Code”) subject to
Section 4975 of the Code, or (z) an entity whose underlying assets include plan
assets by reason of an investment by any such “employee benefit plan” or “plan”
in the entity.
     (v) Assignee [is] [is not] a Competitor Assignee (as defined in the Loan
Agreement).
          (c) Each party hereto represents and warrants to the other that it has
dealt with no broker or similar person in connection with entering into this
Agreement (other than the other party to this Agreement).
          Section 5. Governing Law. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York, without
regard to conflict of law principles.
          Section 6. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
          Section 7. Successors and Assigns. The provisions of this Agreement
shall be binding upon the parties and their respective successors and/or
assigns.
          Section 8. Entire Agreement. This Agreement constitutes the entire
agreement, and supercedes all prior agreements, if any, of the parties hereto
with respect to the subject matter hereof.
          Section 9. Defined Terms. Capitalized terms used and not defined
herein will have the respective meanings set forth in the Loan Agreement.





--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed and delivered by their duly authorized officers as of the date first
above written.
ASSIGNOR:
[                    ]
ASSIGNEE:

[                     ]





--------------------------------------------------------------------------------



 



Exhibit J
Form of Debt to EBITDA Certificate
The following is to be attached to an Officer’s Certificate stating that the
information contained therein is true and correct:
ACEP Consolidated Results

                          Year 1   Year 2   Year 3   Year 4   Year 5
Revenues
                   
Casino Win
                   
Table Games
                   
Slots
                   
Other Casino (Bingo, Keno, R&S, Poker)
                   
Gross Casino Win
                   
Less: Discounts
                   
Less: Progressive / Participations
                   
 
                   
Net Casino Win
                   
 
                   
Other Revenue
                   
Rooms
                   
Food
                   
Beverage
                   
F&B Other
                   
Entertainment
                   
Retail
                   
Tower
                   
RV Park
                   
Other
                   
Total
                   
 
                   
Gross Revenue
                   
Less Complimentaries
                   
Net Revenue
                   
 
                   
Cost of Sales
                   
Cost of Food
                   
Cost of Beverage
                   
Other / Rebates
                   
Total
                   
 
                   
Expenses
                   
Payroll — Regular & OT
                   
Payroll — PTO / Benefits / Taxes
                   
Payroll — Incentive Bonus
                   





--------------------------------------------------------------------------------



 



                          Year 1   Year 2   Year 3   Year 4   Year 5
Payroll — Allocation
                   
Total Payroll
                   
Bad Debt (Casino)
                   
Gaming Tax
                   
Promotional Expense
                   
Marketing / Advertising
                   
Property Operations
                   
R&M Expense
                   
Utilities Costs
                   
Contract Entertainment
                   
Allocated Operating Expenses
                   
Highgate Management Fees
                   
All Other Expenses
                   
Total Expenses
                   
Total Costs & Expenses
                   
 
                   
EBITDA
                   
Operating Margin
                   
 
                   
EBITDA Before Management Fee
                   
 
                   
FF&E Reserve
                   
 
                   
Net Cash Flow
                   





--------------------------------------------------------------------------------



 



Exhibit K
Form of Holdings LLC Agreement

 



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT

OF
W2007/ACEP HOLDINGS, LLC

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   ARTICLE I FORMATION     2     1.01    
Formation
    2     1.02    
Name
    2     1.03    
Admission of MTGLQ
    2     1.04    
Principal Office; Place of Business
    2     1.05    
Registered Office
    2     1.06    
Term
    2   ARTICLE II DEFINITIONS     3   ARTICLE III PURPOSE AND BUSINESS     16  
  3.01    
Business
    16     3.02    
Authorized Activities
    17   ARTICLE IV MEMBERSHIP INTERESTS AND CAPITAL     18     4.01    
Managing Member
    18     4.02    
Other Members
    18     4.03    
Capital Contributions
    18     4.04    
Failure to Fund Capital Calls
    19     4.05    
Interest
    23     4.06    
Capital Account
    23     4.07    
Withdrawal of Capital Contributions
    23     4.08    
Restoration of Negative Capital Accounts
    24     4.09    
Highgate Consulting Agreement
    24   ARTICLE V PROFITS, LOSSES AND DISTRIBUTIONS     24     5.01    
Allocation of Profits and Losses
    24     5.02    
Applications and Distributions
    24     5.03    
Withholding
    26     5.04    
Form of Distributions
    26     5.05    
Reimbursement
    26   ARTICLE VI RIGHTS AND OBLIGATIONS OF THE MANAGING MEMBER     27    
6.01    
Management
    27     6.02    
Authority
    27     6.03    
Liability for Acts and Omissions
    28     6.04    
Company Costs and Expenses
    31     6.05    
Organizational Expenses
    31     6.06    
Other Activities
    31     6.07    
Miscellaneous Revenues
    31     6.08    
Compensation of Members and their Affiliates; Goldman as Exclusive Financial
Advisor
    31   ARTICLE VII ASSIGNMENTS, WITHDRAWAL AND BANKRUPTCY OF THE MANAGING
MEMBER     32     7.01    
Assignment or Withdrawal by the Managing Member
    32     7.02    
Voluntary Assignment or Withdrawal of the Managing Member
    32     7.03    
Bankruptcy of the Managing Member
    33     7.04    
Obligations of a Prior Managing Member
    33     7.05    
Successor Managing Member
    33     7.06    
Gaming Approvals
    34   ARTICLE VIII RIGHTS AND OBLIGATIONS OF OTHER MEMBERS; HIGHGATE EVENT OF
DEFAULT     34  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page     8.01    
Management of the Company
    34     8.02    
Limitation on Liability
    34     8.03    
Power of Attorney
    35     8.04    
Highgate Event of Defaultt:
    36   ARTICLE IX TRANSFER OF MEMBERSHIP INTERESTS     39     9.01    
Transfers
    39     9.02    
Transfer by Members
    39     9.03    
Right of First Offer on MTGLQ Interests
    41     9.04    
Right of First Offer on Whitehall Interests
    43     9.05    
Tag-Along Rights
    45     9.06    
Substitute Member
    46     9.07    
Withdrawal by or Removal of Members
    47   ARTICLE X DISSOLUTION AND LIQUIDATION; CONTINUATION     48     10.01  
 
Dissolution:
    48     10.02    
Liquidation
    49     10.03    
Continuation of Company
    49   ARTICLE XI REPRESENTATIONS AND WARRANTIES OF THE MEMBERS     50    
11.01    
Representations and Warranties of the Members
    50     11.02    
Representations and Warranties of the Managing Member
    50   ARTICLE XII ACCOUNTING AND REPORTS     50     12.01    
Books and Records
    50     12.02    
Tax Matters Member
    51     12.03    
Reports to Members
    51     12.04    
Company Funds
    52   ARTICLE XIII AMENDMENTS     53     13.01    
Amendments
    53   ARTICLE XIV MISCELLANEOUS     53     14.01    
Title to Company Property
    53     14.02    
Validity
    53     14.03    
Applicable Law
    53     14.04    
Binding Agreement
    54     14.05    
Waiver of Action for Partition
    54     14.06    
Record of Members
    54     14.07    
Headings
    54     14.08    
Terminology
    54     14.09    
Counterparts
    54     14.10    
Entire Agreement
    54     14.11    
Disclaimer
    54     14.12    
No Third Party Rights
    54     14.13    
Services to the Company
    54     14.14    
Confidentiality
    55  

-ii-



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF W2007/ACEP HOLDINGS, LLC
This SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF
W2007/ACEP HOLDINGS, LLC is entered into as of the [_] day of [__], 2009 by and
among W2007 Finance Sub, LLC, a Delaware limited liability company (“Finance”).
Whitehall Parallel Global Real Estate Limited Partnership 2007, a Delaware
limited partnership (“Parallel”), MTGLQ Investors, L.P., a Delaware limited
partnership (“MTGLQ”), and Strat Hotel Investor, L.P., a Delaware limited
partnership (“Highgate”). Each capitalized term utilized herein has the meaning
ascribed to such term in Article II hereof or Appendix A hereto.
RECITALS
     WHEREAS, the Company was formed under the Act pursuant to a Certificate of
Formation of the Company dated April 20, 2007 and filed with the Secretary of
State of the State of Delaware on April 20, 2007 (the “Certificate of
Formation”) and the execution of a Limited Liability Company Agreement of the
Company, dated as of April 20, 2007 (the “Original Agreement”), by the sole
member of the Company, Whitehall Street Global Real Estate Limited Partnership
2007 (“Street”);
     WHEREAS, pursuant to that certain Assignment of Membership Interests
between Street, as assignor, and Finance and Parallel, as assignees, dated as of
February 1, 2008, all of Street’s membership interests in the Company were
transferred to Finance and Parallel, each of Finance and Parallel were admitted
as members to the Company, and Street withdrew as a member of the Company;
     WHEREAS, pursuant to that certain Amended and Restated Limited Liability
Company Agreement of the Company, dated as of February 20, 2008 (the “Existing
Agreement”), Highgate was admitted to the Company as a member and the Original
Agreement was amended and restated in its entirety;
     WHEREAS, MTGLQ desires to be admitted as a member of the Company and the
Members desire to consent to the admission of MTGLQ as a member of the Company;
     WHEREAS, on June 25, 2009, (i) in full satisfaction of the Street Guaranty
(as defined herein), Street made a payment to GSMC in the amount of $165,000,000
in respect of the Closing Date Financing and Street made a payment in the amount
of $35,000,000 to the one or more of the borrowers under the Closing Date
Financing (such payments, the “Street Guaranty Payments”), (ii) the Closing Date
Financing was retired and (iii) a new loan was made to ACEP LLC and certain of
its subsidiaries in the original principal amount of $350,000,000 (the “2009
Financing”) pursuant to that certain Loan Agreement, dated as of June 25, 2009,
by and among the parties named as “Borrower” therein, collectively as borrower,
Goldman Sachs Commercial Mortgage Capital, L.P., as a lender, the other lenders
from time to time parties thereto, Wells Fargo Bank, N.A., as collateral agent
(the “Collateral Agent”), and Archon Group, L.P., as administrative agent (as
such agreement may be amended, supplemented or modified from time to time, the
“2009 Loan Agreement”); and

 



--------------------------------------------------------------------------------



 



     WHEREAS, the parties hereto desire to amend and restate the Existing
Agreement and to adopt this Agreement for the Company pursuant to the Act.
     NOW, THEREFORE, in consideration of the mutual covenants herein contained,
the parties hereto, intending to be legally bound hereby, agree as follows:
ARTICLE I
FORMATION
     1.01 Formation. Pursuant to the Act, Street formed the Company as a limited
liability company under the laws of the State of Delaware by filing the
Certificate of Formation with the Secretary of State of the State of Delaware
and by entering into the Original Agreement. The Company will continue in
existence as a limited liability company under the laws of the State of Delaware
pursuant to the Certificate of Formation and this Agreement. In the event of any
inconsistency between any terms and conditions in this Agreement and the
provisions of the Certificate of Formation or non-mandatory provisions of the
Act, the terms and conditions contained in this Agreement shall govern. The
Managing Member shall appoint such agents and attorneys for service of process
as may be necessary or appropriate in connection with the formation and
continuation of the Company under the laws of the State of Delaware. The
Managing Member shall take all other necessary action required by law to perfect
and maintain the Company as a limited liability company under the Act and in all
other jurisdictions in which the Company may elect to conduct business.
     1.02 Name. The name of the Company is “W2007/ACEP Holdings, LLC,” which
name may be changed by the Managing Member after Notice to the other Members.
     1.03 Admission of MTGLQ. Finance, Parallel and Highgate, as the sole
members of the Company immediately prior to the effective date of the admission
of MTGLQ as a Member of the Company, hereby agree and acknowledge that MTGLQ has
satisfied all requirements for admission to the Company as a Member and consent
to the admission of MTGLQ as a Member of the Company. By its execution of a
counterpart signature page to this Agreement, MTGLQ is hereby admitted to the
Company as a Member.
     1.04 Principal Office; Place of Business. The principal office and place of
business of the Company is located at c/o Whitehall Street Global Real Estate
Limited Partnership 2007, 85 Broad Street, New York, NY 10004. The Managing
Member may change the location of the Company’s principal office and may
establish such additional offices of the Company as it may from time to time
determine upon Notice to the other Members.
     1.05 Registered Office. The address of the registered office of the Company
in the State of Delaware is 1209 Orange Street, in the City of Wilmington,
County of New Castle, and the registered agent for service of process on the
Company in the State of Delaware at such registered office is The Corporation
Trust Company.
     1.06 Term. The Company shall continue in full force and effect from the
date the Certificate Formation was filed through the date of dissolution and
termination of the Company as provided in Article X hereof. At such time as the
Company is terminated, a statement of cancellation shall be filed with the
appropriate governmental office of the State of Delaware, as required by law.

2



--------------------------------------------------------------------------------



 



ARTICLE II
DEFINITIONS
     In addition to the terms defined in Appendix A hereto, the following terms
have the definitions hereinafter indicated whenever used in this Agreement with
initial capital letters:
     “ACEP LLC” means American Casino & Entertainment Properties LLC, a Delaware
limited liability company.
     “ACEP LLC Operating Agreement” means the Amended and Restated Operating
Agreement of ACEP LLC, dated as of the date hereof, by and among the Company and
Voteco, as it may be amended from time to time.
     “Act” means the Delaware Limited Liability Company Act, 6 Del.C.
Section 18-101 et. seq., as amended and as may be amended, and any successor to
such statute.
     “Actual Promote Payments” means (i) the amount of all distributions that
have as of any date been made or deemed made on or prior to such date to
Highgate pursuant to this Agreement less (ii) the product of (A) the portions of
such distributions that would have been made or deemed made to Highgate pursuant
to this Agreement if all distributions of Net Investment Revenue made or deemed
made hereunder on or prior to such date had been made in accordance with the
relative Percentage Interests of the Members in effect at the time of each such
distribution (i.e., instead of being made in accordance with the provisions of
Section 5.02(C)(4)) multiplied by (B) the aggregate Percentage Interests of all
Members other than Highgate, less (iii) net amounts that have been returned by
Highgate to the Company pursuant to Section 5.02(D) of this Agreement.
     “Affiliate” means, when used with reference to a specified Person, (a) any
Person that directly or indirectly, through one or more intermediaries, controls
or is controlled by or is under common control with the specified Person,
(b) any Person who, from time to time, is (i) an officer or director of a
specified Person or (ii) a spouse or immediate family relative of a specified
Person, and (c) any Person which, directly or indirectly, is the beneficial
owner of twenty-five percent (25%) or more of any class of equity securities or
other ownership interests of the specified Person or of which the specified
Person is directly or indirectly the owner of twenty-five percent (25%) or more
of any class of equity securities or other ownership interests.
     “Agreement” means this Second Amended and Restated Limited Liability
Company Agreement of the Company, as it may be amended from time to time.
     “Appointment Date” has the meaning set forth in Section 8.04(A)(5).
     “Appraised Value” shall mean the dollar value determined by agreement
between the Managing Member and Highgate or, failing such an agreement prior to
the Appointment Date, the determination of the value of the Company’s assets in
accordance with the following procedure:

  1.   The Appraisers appointed by the Members in accordance with
Section 8.04(A)(5) shall each determine the value of the Company’s assets (each,
a “Valuation”) in accordance with generally accepted professional appraisal
standards and deliver such determination in writing within thirty (30) days
following the Appointment Date. The Managing Member

3



--------------------------------------------------------------------------------



 



      and Highgate shall each have the right to submit to those Appraisers
evidence with respect to value.     2.   If the difference between the
Valuations is less than an amount equal to five percent (5%) of the lower
Valuation, then the average of the Valuations shall be the Appraised Value.    
3.   If the difference between the Valuations is greater than or equal to an
amount equal to five percent (5%) of the lower Valuation, then the Appraisers
appointed by the applicable Members in accordance with Section 8.04(A)(5) shall
appoint a third Appraiser (the “Third Appraiser”) within ten (10) days after the
delivery of their respective Valuations. If the Appraisers appointed by the
applicable Members in accordance with Section 8.04(A)(5) cannot agree on a Third
Appraiser within such time, then the Managing Member and Highgate shall appoint
a Third Appraiser within ten (10) days after the expiration of the 10-day period
following the delivery of the Valuations. If the Managing Member and Highgate
cannot agree on a Third Appraiser within such time, then, upon the application
of either party within five (5) days thereafter, the Third Appraiser shall be
selected by or on behalf of the President of the Appraisal Institute upon the
application of either party, who shall be instructed to select the Third
Appraiser within ten (10) days.     4.   The Third Appraiser’s Valuation shall
be the Appraised Value unless such Valuation is higher than the highest
Valuation of the Appraisers appointed by the Members in accordance with
Section 8.04(A)(5) or lower than the lowest Valuation of the Appraisers
appointed by the Members in accordance with Section 8.04(A)(5), in which case
the Appraised Value shall be such highest or lowest Valuation of the Appraisers
appointed by the applicable Members in accordance with Section 8.04(A)(5), as
applicable.     5.   If any Appraiser appointed by the applicable Members in
accordance with Section 8.04(A)(5) or the Third Appraiser becomes unable or
unwilling to provide a Valuation, a successor Appraiser shall be appointed in
the same manner as the Person who is unwilling or unable to perform.     6.   In
the event an Appraiser shall not deliver a Valuation within the time required
herein, then the Valuation of the Appraiser who delivers a Valuation first shall
be the Appraised Value.     7.   If the Members need to determine an Appraised
Value for purposes of Section 9.07, then the term “Highgate” in the definition
of Appraised Value shall be replaced with “the Withdrawing Member,” mutatis
mutandis.

     “Appraiser” shall mean a certified member of the Appraisal Institute with a
national practice who has at least ten (10) years’ standing and established
experience in appraising gaming and hospitality properties in Las Vegas, Nevada.
     “Bankruptcy” means, for purposes of this Agreement, the institution by a
referenced Person of a voluntary case in bankruptcy, or the voluntary taking
advantage by a referenced Person of any bankruptcy or insolvency law, or the
entry of an order, judgment or decree by a court of competent jurisdiction which
continues in effect and unstayed for sixty (60) days of such Person as bankrupt
or insolvent, or the filing by such Person of any petition or answer seeking for
itself any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future statute, law or
regulation, or the filing by such Person of

4



--------------------------------------------------------------------------------



 



any answer admitting (or the failure by such Person to make a required
responsive pleading to) the material allegations of a petition filed against
such Person in any such proceeding or the seeking or consenting to or
acquiescence in the judicial appointment of any trustee, fiscal agent, receiver
or liquidator of such Person or of all or any substantial part of its properties
or, if within ninety (90) days after the commencement of an involuntary case or
action against such Person seeking any bankruptcy, reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future statute, law or regulation, the failure of such case or action
to have been dismissed or all orders in proceedings thereunder affecting the
operations or the business of such Person stayed, or if the stay of any such
order or proceeding thereafter shall be set aside, or, if within ninety
(90) days after the judicial appointment without the consent or acquiescence of
such Person of any trustee, fiscal agent, receiver or liquidator of such Person
or of all or any substantial part of its properties or the insolvency of such
Person, such appointment shall not have been vacated, or the making by such
Person of a general assignment for the benefit of creditors or the admission in
writing by such Person that its assets are insufficient to pay its liabilities
as they come due.
     “Bankruptcy Code” means Title 11 of the United States Code, as amended,
modified, succeeded or replaced from time to time.
     “Board” means the Nevada State Gaming Control Board.
     “Business Day” means any day on which banks located in New York, New York
are not required or authorized to close.
     “Capital Account” means the account maintained by the Company for each
Member as provided in Section 4.06 of this Agreement.
     “Capital Call” has the meaning set forth in Section 4.03(A).
     “Capital Contribution” means the total amount of money contributed by each
Member to the Company pursuant to the terms of this Agreement.
     “Certificate of Formation” has the meaning set forth in the Recitals.
     “Class A Units” means the Class A voting membership units in ACEP LLC.
     “Class B Units” means the Class B non-voting membership units in ACEP LLC.
     “Closing” means the date of the Company’s and Voteco’s acquisition of the
membership interests in ACEP LLC, which occurred on February 20, 2008.
     “Closing Date Financing” means, collectively, the loans made by GSMC to
each of W2007 Aquarius Propco, L.P., W2007 Stratosphere Propco, L.P., W2007
Stratosphere Land Propco, L.P., W2007 Arizona Charlie’s Propco, L.P., W2007
Fresca Propco, L.P., W2007 ACEP First Mezzanine A Borrower, L.P, W2007 ACEP
First Mezzanine B Borrower, L.P., W2007 ACEP Second Mezzanine A Borrower, L.P,
W2007 ACEP Second Mezzanine B Borrower, L.P., W2007 ACEP Third Mezzanine A
Borrower, L.P, W2007 ACEP Third Mezzanine B Borrower, L.P., W2007 ACEP Fourth
Mezzanine A Borrower, L.P, W2007 ACEP Fourth Mezzanine B Borrower, L.P., W2007
ACEP Fifth Mezzanine A Borrower, L.P, W2007 ACEP Fifth Mezzanine B Borrower,
L.P., W2007 ACEP Sixth Mezzanine A Borrower, L.P, W2007 ACEP Sixth Mezzanine B
Borrower, L.P., W2007 ACEP Seventh Mezzanine A Borrower, L.P, W2007 ACEP

5



--------------------------------------------------------------------------------



 



Seventh Mezzanine B Borrower, L.P., W2007 ACEP Eighth Mezzanine A Borrower, L.P,
W2007 ACEP Eighth Mezzanine B Borrower, L.P., W2007 ACEP Ninth Mezzanine A
Borrower, L.P. and W2007 ACEP Ninth Mezzanine B Borrower, L.P. on February 20,
2008 in connection with the Closing.
     “Code” means the U.S. Internal Revenue Code of 1986, as amended, and any
successor statutory provisions.
     “Collateral Agent” has the meaning set forth in the Recitals.
     “Commission” means the Nevada Gaming Commission.
     “Company” means the limited liability company referred to herein, as said
limited liability company may from time to time be constituted.
     “Company Loan” has the meaning set forth in Section 4.03(B).
     “Confidential Information” means any information that has not been publicly
disclosed by ACEP LLC in connection with its reporting under the Exchange Act.
     “Consent” means either the written consent of a Person to do the act or
thing for which the Consent is solicited, or the act of granting such Consent,
as the context may require. Reference to the Consent of a stated percentage of
the Percentage Interests of the Members means the Consent of a number of the
Members not then a Defaulting Member or otherwise in default of their material
obligations under this Agreement whose combined Percentage Interests represent
at least such stated percentage of the total Percentage Interests of the Members
not then Defaulting Member or otherwise in default of their material obligations
under this Agreement, or such higher percentage as is required by the Act.
     “Contributing Member” has the meaning set forth in Section 4.04(B).
     “Credit Enhancement Fee” shall have the meaning set forth in Section
6.08(A).
     “Debt Payment” means the Company’s pro rata share of any payment required
to be made by ACEP LLC to avoid a default under loan agreements to which ACEP
LLC is a party.
     “Default Purchase Notice” has the meaning set forth in Section 8.04(A)(1).
     “Default Purchase Price” has the meaning set forth in Section 8.04(A)(2).
     “Default Rate” means a rate of interest (compounded monthly) equal to the
lesser of (i) the greater of (x) a fluctuating rate of interest at fifteen
percent (15%) per annum in excess of the Prime Rate and (y) twenty percent (20%)
per annum and (ii) the maximum rate permitted by applicable law.
     “Defaulting Member” has the meaning set forth in Section 4.03(B).
     “Derivative(s)” means a financial instrument, product or index which is not
a direct investment, but instead derives its economic characteristics from the
economic characteristics of one or more direct or derivative financial
instruments, products or indexes.

6



--------------------------------------------------------------------------------



 



     “Exchange Act” means the Securities Exchange Act of 1934, as amended,
together the regulations promulgated thereunder.
     “Existing Agreement” has the meaning set forth in the Preamble.
     “Expert” means an independent, nationally recognized investment banking
firm or other appropriate, nationally recognized, independent valuation expert,
which Expert shall be selected in accordance with the procedures described in
the appropriate sections of this Agreement.
     “Failed Contribution” has the meaning set forth in Section 4.04(B).
     “Fair Value” means the fair value of any Interest, the Investment or other
asset of the Company, as determined by the Managing Member. In determining the
Fair Value of any Interest, the Investment, or any other asset of the Company,
the Managing Member or Expert shall apply the following: (i) the value to be
arrived at should represent the discounted present value of all anticipated cash
flows expected to be derived from such asset (net of actual and contingent
associated liabilities and estimated costs of sale), without regard to temporary
market fluctuations or aberrations and assuming a plan of orderly disposition of
such asset which does not involve unreasonable delays in cash realization, there
being a presumption that cash flow will be realized over a time period of no
more than the earlier of (a) four (4) years or (b) the end of the term of the
Company (with the discount rate determined by taking into consideration the risk
of the assets being valued and the prevailing cost of funds for such assets,
among other relevant factors), unless required by reasonably compelling evidence
to the contrary; (ii) securities which are Publicly Traded will be valued taking
into account the average of their last sale price on the principal national
securities exchange on which they are traded on each Business Day during the
one-month period ending immediately prior to the date of the determination or,
if no sales occurred on any such day, the mean between the closing “bid” and
“asked” prices on such day, or if the principal market for such Securities is,
or is deemed to be, in the over-the-counter market, their average closing “bid”
price on each day during such period, as published by the National Association
of Securities Dealers Automated Quotation System or, if such price is not so
published, the mean between their closing “bid” and “asked prices, if available,
on each day during such period, which prices may be obtained from any reputable
nationally recognized broker or dealer; and (iii) all valuations shall be made
taking into account all factors which might reasonably affect the sales price of
the asset in question, including, without limitation, if and as appropriate, the
existence of a control block, the anticipated impact on current market prices of
immediate sale, the lack of a market for such asset, and the impact on present
value of factors such as the length of time before any such sales may become
possible and the cost and complexity of any such sales. For all purposes of this
Agreement, all valuations made by the Managing Member or Expert shall be final
and conclusive on the Company and all Members, their successors and assigns,
absent manifest error. In determining the Fair Value of assets, the Managing
Member or Expert may obtain and rely on information provided by any source or
sources reasonably believed to be accurate.
     “Finance” has the meaning set forth in the first paragraph of this
Agreement.
     “Fiscal Year” means the taxable year of the Company which, except in the
case of a short taxable year, shall be the calendar year.
     “Funded Portion” has the meaning set forth in Section 4.04(C)(1).

7



--------------------------------------------------------------------------------



 



     “Gaming Determination” shall have the meaning set forth in Section 9.04(D).
     “Gaming License” shall mean all licenses, consents, permits, approvals,
authorizations, registrations, findings of suitability, franchises and
entitlements issued by any Gaming Authority necessary for or relating to the
conduct of activities or the ownership of an interest in an entity engaged in
activities under the Nevada Gaming Laws.
     “Goldman” means Goldman, Sachs & Co.
     “GSMC” means Goldman Sachs Mortgage Company, a New York limited
partnership.
     “Highgate” has the meaning set forth in the first paragraph of this
Agreement.
     “Highgate Consulting Agreement” shall mean that certain Consulting
Agreement, dated as of February 20, 2008, by and between ACEP LLC and Highgate
Consultant, as amended by that certain First Amendment to Consulting Agreement,
dated as of June 25, 2009, together with any replacement consulting agreement
entered into on or after Closing between ACEP LLC and/or any subsidiary, on the
one hand, and the Highgate Consultant or any other Affiliate of Highgate or any
of the Highgate Principals, on the other hand.
     “Highgate Consultant” shall mean any Person that acts as the Consultant (as
defined in the Highgate Consulting Agreement) pursuant to the terms of a
Highgate Consulting Agreement.
     “Highgate Event of Default” shall mean the occurrence of any one or more of
the following events:

  1.   the gross negligence, fraud, defalcation (other than a mere failure to
meet an obligation that does not involve the misappropriation of funds) or
willful misconduct by the Highgate Consultant under or in connection with, or a
breach by the Highgate Consultant of or under, the Highgate Consulting Agreement
which results in an “Event of Default” (as defined in the Highgate Consulting
Agreement) under the Highgate Consulting Agreement;     2.   the gross
negligence, fraud, defalcation (other than a mere failure to meet an obligation
that does not involve the misappropriation of funds) or willful misconduct by
Highgate in carrying out its duties and obligations under or in connection with,
or a material breach by Highgate of or under, this Agreement;     3.   any
criminal indictment or conviction with respect to (x) Highgate, (y) any Highgate
Principal or any of the representatives of Highgate listed on Schedule 3.4 or
(z) any other officer, director, general partner or managing member of Highgate
or any Affiliate of Highgate (if such officer, director, general partner or
managing member is involved in the provision of services under the Highgate
Consulting Agreement); provided, however, that in the event that that a Highgate
Event of Default is triggered pursuant to clause (z) above, if such officer,
director, general partner or managing member is terminated within 24 hours of
the indictment or conviction and the Company is reimbursed within ten
(10) Business Days by Highgate for any damages the Company and/or its
subsidiaries have incurred as a result of any actions

8



--------------------------------------------------------------------------------



 



      of such person, such criminal indictment or conviction shall not be deemed
a Highgate Event of Default; or

  4.   the occurrence of any Bankruptcy with respect to Highgate.

For purposes of (1) and (2) above, except as otherwise specified in this
Agreement, to the extent any event or circumstance constitutes a breach of this
Agreement, such event or circumstance shall not constitute a “Highgate Event of
Default” until Notice of such event or circumstance shall have been delivered to
Highgate and such event or circumstance shall be unremedied on the date that is:
(i) twenty (20) days after delivery of such Notice to Highgate, as applicable,
for any non-monetary default (or if such remedy, notwithstanding the exercise of
diligent efforts by Highgate, as applicable, cannot reasonably be effected
within such twenty (20)-day period, such longer period as may be required to
effect the same with the exercise of diligent, good faith efforts, but in no
event longer than the first to occur of: (x) the date ninety (90) days from the
initial delivery of notice to Highgate, and (y) the end of the cure period
provided pursuant to the terms of any applicable loan agreement or other
agreement between the Company and/or one or more of its subsidiaries on the one
hand, and any third party on the other hand; provided that such longer period
shall not be available (and a Highgate Event of Default shall be deemed to have
occurred on the 20th day from the initial delivery of notice to Highgate) if
such non-monetary default has or is reasonably likely to have a material adverse
effect on the Company and/or its subsidiaries) and (ii) five (5) days after
delivery of such notice to Highgate for any monetary default. For the avoidance
of doubt, the failure of Highgate to fund any Capital Call made pursuant to
Section 4.03 shall not constitute a Highgate Event of Default hereunder.
     “Highgate Principals” shall mean, collectively, Mr. Mahmood Khimji,
Mr. Mehdi Khimji and such other Persons as may be approved in writing by the
Managing Member (in its sole discretion).
     “Highgate Tag-Along Notice” has the meaning set forth in Section 9.05(B).
     “Highgate Tag-Along Transfer” has the meaning set forth in Section 9.05(B).
     “Indebtedness” means with respect to any Person (i) indebtedness for
borrowed money or for the deferred purchase price of property or services,
(ii) any other indebtedness which is evidenced by a note, bond, debenture or
similar instrument, (iii) capital lease obligations, (iv) obligations in respect
of outstanding letters of credit, acceptances and similar obligations and
(v) all liabilities secured by a lien on any property owned by such Person (in
any case other than trade liabilities incurred in the ordinary course of
business and payable in accordance with customary practices).
     “Indemnified Parties” has the meaning set forth in Section 6.03(A).
     “Interest” means the ownership interest of a Member in the Company at any
particular time, including the right of such Member to any and all benefits to
which such Member may be entitled as provided in this Agreement and in the Act,
together with the obligations of such Member to comply with all the terms and
provisions of this Agreement and of the Act.
     “Internal Rate of Return” means, with respect to an investment, the
discount rate that would cause the net present value of all cash-inflows (i.e.,
Capital Contributions) relating to such investment and all cash out-flows (i.e.,
distributions from the Company to the Members making

9



--------------------------------------------------------------------------------



 



(or deemed to be making) such Capital Contributions) on account of such
investment to be equal to zero dollars ($0). A Member shall be deemed to have
received a specified Internal Rate of Return, with respect to any Capital
Contributions, when such Member has received a return of all such Capital
Contributions made or deemed made by such Member plus a cumulative, annually
compounded, return on such Capital Contributions at the specified rate per annum
calculated commencing on the date such Capital Contributions are made or deemed
made and compounded annually to the extent not paid on a current basis, taking
into account the timing and amounts of all previous distributions made or deemed
made by the Company to such Member and the timing and amounts of all previous
Capital Contributions made or deemed made or deemed made to the Company by such
Member. For purposes of computing such Internal Rate of Return, (i) all cash
in-flows and cash out-flows will be discounted to present value using monthly
measuring periods, (ii) any distribution received or deemed received by a
Member, or any Capital Contribution made or deemed made by a Member, in either
case at any time during a particular month, shall be deemed to be received or
made (as applicable) by such Member on the first day of such month,
(iii) amounts received by a Member on account of a Company Loan made by such
Member and Capital Contributions returned to any Member pursuant to
Section 4.03(B) shall be disregarded in calculating such Member’s Internal Rate
of Return and shall not be deemed to be a distribution and (iv) amounts received
by a Member or its Affiliates as Credit Enhancement Fees shall be disregarded.
The parties acknowledge and agree that Capital Contributions were funded prior
to the date of this Agreement and for purposes of calculating the Internal Rate
of Return hereunder, (x) all Capital Contributions funded prior to the date of
this Agreement shall be given effect as of the date they were actually funded
and (y) MTGLQ shall be deemed to have contributed the Capital Contributions in
the amounts and at the times set forth on Schedule C attached hereto.
     “Investment” means the Company’s co-investment with Voteco to acquire all
of the membership interests in ACEP LLC.
     “Investment Company Act” means the Investment Company Act of 1940, as
amended.
     “Investment Expenses” means (i) the Organizational Expenses and (ii) the
Operating Expenses.
     “Investment Revenues” means the sum of (i) all receipts of the Company
relating to the Investment other than Capital Contributions, which receipts
include, without limitation, distributions from ACEP LLC, interest, proceeds
from the sale or other disposition of all or a portion of the Investment,
financing or refinancing proceeds attributable to the Investment and insurance
and condemnation proceeds relating to the Investment, (ii) any financing,
break-up and other fees payable by third parties to the Company, the Managing
Member or their Affiliates in respect of the Investment and (iii) any reserves
previously set aside from items (i) and (ii) pursuant to clause (v) of the
definition of Net Investment Revenues which are deemed available for
distribution by the Managing Member or Liquidator.
     “Liquidator” means the Managing Member, or if the Managing Member’s
withdrawal or Bankruptcy caused the dissolution of the Company, such other
Person who may be appointed by a majority of the Percentage Interests of the
other Members, who shall be responsible for taking all action necessary or
appropriate to wind up the affairs of, and distribute the assets of, the Company
following its dissolution.
     “Loan Guaranty” shall mean a partial or full guaranty of principal and/or
interest in respect of any loan, a guaranty of cost overruns or debt service or
any other guaranty or assurance

10



--------------------------------------------------------------------------------



 



of payment provided by a Whitehall Member or its Affiliates to a lender. For the
avoidance of doubt, any agreement to reimburse a bank that issues a letter of
credit to or for the benefit of the lender is a Loan Guaranty, but any
Non-Recourse Carve-out Guaranty shall not be considered a Loan Guaranty.
     “Managing Member” means Finance or another Person who becomes a successor
Managing Member pursuant to the terms hereof.
     “Marketing Period” has the meaning set forth in Section 9.03(B)(3).
     “Member” means any member admitted to the Company in accordance with the
terms of this Agreement, including any Substitute
Member(s).
     “MTGLQ” has the meaning set forth in the Preamble.
     “MTGLQ Acceptance Notice” has the meaning set forth in Section 9.03(B)(2).
     “MTGLQ Acceptance Period” has the meaning set forth in Section 9.03(B)(2).
     “MTGLQ Closing Period” has the meaning set forth in Section 9.03(B)(3).
     “MTGLQ Members” means, as of any date, the holders of the MTGLQ Transferred
Interests as of such date. As of the effective date of this Agreement, the sole
MTGLQ Member is MTGLQ.
     “MTGLQ Proposed Purchase Price” has the meaning set forth in Section
9.03(B)(1).
     “MTGLQ Proposed Sale Notice” has the meaning set forth in Section
9.03(B)(1).
     “MTGLQ Purchase Deposit” has the meaning set forth in Section 9.03(B)(5).
     “MTGLQ Purchase Option” has the meaning set forth in Section 9.03(B).
     “MTGLO Purchaser” has the meaning set forth in Section 9.03(B)(3).
     “MTGLQ Selling Member” has the meaning set forth in Section 9.03(A).
     “MTGLQ Subject Interest” has the meaning set forth in Section 9.03(A).
     “Net Investment Revenues” means the excess of Investment Revenues over
(i) all non-capitalized cash expenditures and costs relating to the operation of
the Company or the acquisition, lease and management in respect of the
Investment, ownership, improvement, operation and disposition of the Investment
and any fees payable hereunder, (ii) amounts paid or payable in respect of any
loan or other Indebtedness related to the Investment, (iii) extraordinary
expenses (including non-ordinary repairs, maintenance, improvements and
replacements) not previously deducted from Investment Revenues relating to the
Investment, (iv) capital expenditures for the Investment (other than to acquire
the Investment) and (v) reserves to meet anticipated operating and capital
expenditures of the Company attributable to the Investment.
     “Nevada Gaming Authorities” means the Board, the Commission and other
relevant gaming regulatory bodies.

11



--------------------------------------------------------------------------------



 



     “Nevada Gaming Laws” means those laws, rules and regulations pursuant to
which the Commission, the Nevada State Gaming Control Board, the City of Las
Vegas Department of Finance and Business Services and the Clark County Liquor
and Gaming Licensing Board possess regulatory, permitting or licensing authority
over gaming within the State of Nevada, including the Nevada Gaming Control Act,
as codified in Nevada Revised Statutes chapter 463, the regulations of the
Commission promulgated thereunder, the Las Vegas Municipal Code and the Clark
County Code.
     “Non-Recourse Carveout Guaranty” means a limited guaranty of customary
recourse carveouts to a non-recourse financing, such as fraud and
misappropriation and environmental indemnities, including, without limitation,
that certain Guaranty of Recourse Obligations, dated as of June 25, 2009, by
Street in favor of the Collateral Agent.
     “Notice” means a writing containing the information required by this
Agreement to be communicated to a Person and personally delivered to such Person
or sent by overnight courier or registered or certified mail, postage prepaid,
return receipt requested, to such Person at the address of such Person set forth
on Schedule A hereto, as the same may be modified by such Person giving Notice
to the other Members as set forth herein; provided, however, that any written
communication containing such information actually received by a Person shall
constitute Notice for all purposes of this Agreement. A Notice shall be deemed
effectively given and received (i) upon personal delivery, (ii) if delivered by
overnight courier, on the next Business Day after delivery to the overnight
courier service and (iii) if sent by registered or certified mail, three
(3) Business Days after delivery to the United States postal service.
     “Operating Expenses” means, except as otherwise specifically provided in
this Agreement, including, without limitation, Section 6.04 hereof, all third
party costs and expenses of acquiring the Investment and maintaining the
operations of the Company and the Investment (to the extent not paid for or
reimbursed by the Investment or otherwise), determined on a cash basis,
including, without limitation, taxes, fees and other governmental charges levied
against the Company, insurance, administrative fees, fees for outside services,
audit costs, custodians, outside counsel and accountants, travel expenses for
maintaining, acquiring and disposing of the Investment and litigation, but
specifically excluding the Organizational Expenses.
     “Original Agreement” has the meaning set forth in the Recitals.
     “Organizational Expenses” means expenses incurred in connection with the
organization and formation of the Company and the initial offering of the
Membership Interests in the Company, including, without limitation, legal and
accounting fees and expenses, printing costs, filing fees and the
transportation, meal and lodging expenses of the personnel and advisors of the
Managing Member.
     “Parallel” has the meaning set forth in the first paragraph of this
Agreement.
     “Percentage Interest” means, as of any given time, as to any Member, a
fraction, expressed as a percentage, equal to the amount of the Capital
Contributions of such Member divided by the total Capital Contributions of all
Members, as may be adjusted from time to time in accordance with the provisions
hereof. As of the effective date of this Agreement, the Percentage Interests of
the Members are as set forth on Schedule A.

12



--------------------------------------------------------------------------------



 



     “Person” means any individual, partnership, corporation, limited liability
company, trust or other entity.
     “Preferred Capital Contributions” means (i) with respect to Finance,
$192,515,148.73, (ii) with respect to Parallel, $6,284,851.27, (iii) with
respect to Highgate, $1,200,000.00, and (iv) with respect to MTGLQ,
$56,410,256.41, which Preferred Capital Contributions were made or shall be
deemed made on June 25, 2009.
     “Preferred Internal Rate of Return” means the discount rate that would
cause the net present value of all Preferred Capital Contributions and all
distributions pursuant to Section 5.02(C)(1) and (2) hereof on account of such
Preferred Capital Contributions to be equal to zero dollars ($0). A Member shall
be deemed to have received a specified Preferred Internal Rate of Return, with
respect to any Preferred Capital Contributions, when such Member has received a
return of all such Preferred Capital Contributions made or deemed made by such
Member plus a cumulative, monthly compounded, return on such Preferred Capital
Contributions at the specified rate per annum calculated commencing on the date
such Preferred Capital Contributions are made or deemed made and compounded
monthly to the extent not paid on a current basis, taking into account the
timing and amounts of all previous distributions made or deemed made by the
Company to such Member and the timing and amounts of all previous Preferred
Capital Contributions made or deemed made or deemed made to the Company by such
Member. For purposes of computing such Preferred Internal Rate of Return,
(i) all cash in-flows and cash outflows will be discounted to present value
using monthly measuring periods, (ii) any distribution received or deemed
received by a Member, or any Preferred Capital Contribution made or deemed made
by a Member, in either case at any time during a particular month, shall be
deemed to be received or made (as applicable) by such Member on the first day of
such month, (iii) amounts received by a Member on account of a Company Loan made
by such Member and Preferred Capital Contributions returned to any Member
pursuant to Section 4.03(B) shall be disregarded in calculating such Member’s
Preferred Internal Rate of Return and shall not be deemed to be a distribution
and (iv) amounts received by a Member or its Affiliates as Credit Enhancement
Fees shall be disregarded.
     “Preferred Percentage Interest” means (i) with respect to Finance,
75.08090800392%, (ii) with respect to Parallel, 2.45109199608%, (iii) with
respect to Highgate, 0.468%, and (iv) with respect to MTGLQ, 22.00%.
     “Preferred Return” has the meaning set forth in Section 5.02(C)(2).
     “Prime Rate” means the rate of interest publicly announced from time to
time by JPMorgan Chase Bank, New York, New York, or its successor, as its “prime
rate.”
     “Profits and Losses” means, respectively, for each Fiscal Year or other
period, the Company’s taxable income or loss for U.S. federal income tax
purposes for such Fiscal Year or other period, determined in accordance with
Code § 703(a) (for this purpose, all items of income, gain, loss or deduction
required to be stated separately pursuant to Code § 703(a)(l) shall be included
in taxable income or loss), adjusted as follows:
     (1) any income of the Company that is exempt from U.S. federal income tax
and not otherwise taken into account in computing Profits or Losses shall be
added to such taxable income or loss;

13



--------------------------------------------------------------------------------



 



     (2) in lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation (as defined in Appendix A hereto) for
such Fiscal Year or other period;
     (3) any items that are specially allocated pursuant to Appendix A hereof
shall not be taken into account in computing Profits or Losses;
     (4) any expenditures of the Company described in Code § 705(a)(2)(B) (or
treated as such under Regulations § 1.704-l(b)(2)(iv)(i)) and not otherwise
taken into account in computing Profits or Losses shall be deducted from such
taxable income or loss;
     (5) in the event the Gross Asset Value of any asset of the Company is
adjusted in accordance with paragraph (B) or (C) of the definition of Gross
Asset Value in Appendix A, the amount of such adjustment shall be taken into
account as gain or loss from the disposition of such asset of the Company for
purposes of computing Profits or Losses; and
     (6) gain or loss resulting from any disposition of any asset of the Company
with respect to which gain or loss is recognized for U.S. federal income tax
purposes shall be computed by reference to the Gross Asset Value of the property
disposed of, notwithstanding the fact that the adjusted tax basis of such asset
of the Company differs from its Gross Asset Value.
     Profits and Losses shall be further determined and adjusted in accordance
with the Regulations issued under Section 704 of the Code. An allocation of
Company Profits or Losses to a Member shall be treated as an allocation to such
Member of the same share of each item of income, gain, loss and deduction that
has been taken into account in computing such Profits or Losses.
     “Promissory Note” has the meaning set forth in Section 9.07(D)(3).
     “Proposing Member” has the meaning set forth in Section 9.05.
     “Publicly Traded” means securities traded on a national exchange in the
United States, reported through the National Association of Securities Dealers,
Inc. Automated Quotation System or otherwise actively traded over the counter in
the United States.
     “Qualified MTGLQ Transferee” means any Person that receives any approvals
required by the Nevada Gaming Authorities and meets either of the following
requirements: (i) (a) neither such Person nor its Affiliates is a competitor of
the Company, its subsidiaries or any of the Whitehall Members and (b) neither
such Person nor its Affiliates is actively engaged in owning, operating or
managing casinos or hotels or in forming, managing or operating real estate
opportunity funds or (ii) such Person has been approved by the Managing Member,
exercising its judgment in a commercially reasonable manner; provided that the
Managing Member may condition any such approval under this subsection (ii) on
the requirement that any transferee not receive any Confidential Information.
     “Regulations” means the regulations of the United States Treasury
Department promulgated under the Code.

14



--------------------------------------------------------------------------------



 



     “Requisite Promote” means the payments that Highgate would be entitled to
receive pursuant to Section 5.02(C)(4) if the amounts of such payments were
determined on a one-time basis from the date of inception of the Company through
the date of such distribution, taking into account the character, amount and
timing of all prior contributions of and distributions to Highgate.
     “Securities Act” means the U.S. Securities Act of 1933, as amended, and all
rules, rulings and regulations thereunder.
     “Service” means the Internal Revenue Service, a branch of the United States
Treasury Department.
     “Street” has the meaning set forth in the Recitals.
     “Street Guaranty” means that certain Sponsor Guaranty, dated as of
February 20, 2008, by Sponsor in favor of GSMC.
     “Street Guaranty Payments” has the meaning set forth in the Recitals.
     “Substitute Member” means any Person admitted to the Company as a Member
pursuant to Section 9.06 hereof.
     “Tag-Along Notice” has the meaning set forth in Section 9.05(A).
     “Tag-Along Transfer” has the meaning set forth in Section 9.05(A).
     “Tax Shortfall Amount” has the meaning set forth in Section 5.02(E).
      “TMP” has the meaning set forth in Section 12.02.
     “Transfer” means a sale, assignment, transfer or other disposition of, or
pledge, hypothecation or other encumbrance of an Interest and any Transfer of a
direct or indirect interest in such Member by any direct or indirect owner of
such Member. Notwithstanding anything herein to the contrary, but subject to the
approval of Nevada Gaming Authorities if required, Transfer shall not mean any
sale, assignment, transfer or other disposition, or pledge, hypothecation or
other encumbrance (a) of an Interest by any member of the Whitehall Group if the
transferee is also a member of the Whitehall Group, (b) of a direct or indirect
interest in any member of the Whitehall Group or (c) of a direct or indirect
interest in MTGLQ.
     “2009 Financing” has the meaning set forth in the Recitals.
     “2009 Loan Agreement” has the meaning set forth in the Recitals.
     “Unreturned Capital” means, with respect to each Member as of any date, the
excess, if any, of (x) the cumulative amount of all Capital Contributions made
or deemed made by such Member as of such date (other than Preferred Capital
Contributions) over (y) the cumulative amount of all distributions made under
Section 5.02(C)(3) to such Member as of such date.
     “Unreturned Preferred Capital” means, with respect to each Member as of any
date, the excess, if any, of (x) the cumulative amount of all Preferred Capital
Contributions made or

15



--------------------------------------------------------------------------------



 



deemed made by such Member as of such date over (y) the cumulative amount of all
distributions made under Section 5.02(C)(1) to such Member as of such date.
     “Voteco” means W2007/ACEP Managers Voteco LLC, a Delaware limited liability
company.
     “Whitehall Acceptance Notice” has the meaning set forth in Section
9.04(B)(2).
     “Whitehall Acceptance Period” has the meaning set forth in
Section 9.04(B)(2).
     “Whitehall Closing Period” has the meaning set forth in Section 9.04(B)(3).
     “Whitehall Group” means the Whitehall Members, Street, Whitehall Street
Global Real Estate Employee Master Fund 2007, L.P. and similar funds managed for
the benefit of third party investors and employees of Goldman which are under
common control with any of the Whitehall Members.
     “Whitehall Marketing Period” has the meaning set forth in
Section 9.04(B)(3).
     “Whitehall Members” means, collectively, Parallel, Finance and any
Substitute Member thereof.
     “Whitehall Proposed Purchase Price” has the meaning set forth in Section
9.04(B)(1).
     “Whitehall Proposed Sale Notice” has the meaning set forth in Section
9.04(B)(1).
     “Whitehall Purchase Deposit” has the meaning set forth in Section
9.04(B)(5).
     “Whitehall Purchase Option” has the meaning set forth in Section 9.04(B).
     “Withdrawal Purchase Price” has the meaning set forth in
Section 9.07(D)(2).
     “Whitehall Purchaser” has the meaning set forth in Section 9.04(B)(3).
     “Whitehall Selling Member” has the meaning set forth in Section 9.04(A).
     “Whitehall Subject Interest” has the meaning set forth in Section 9.04(A).
     “Withdrawing Member” shall have the meaning set forth in Section 9.07(D).
ARTICLE III
PURPOSE AND BUSINESS
     3.01 Business.
          (A) The sole and exclusive purpose of the Company is (i) to consummate
the Investment by acquiring the Class B Units in ACEP LLC, and (ii) the
acquisition, holding, selling, disposing of and otherwise exercising rights,
remedies and claims with respect to the assets of the Company subject to all
laws, rules and regulations applicable to the Company, including Nevada gaming
laws, rules and regulations.

16



--------------------------------------------------------------------------------



 



          (B) The Company may engage in any other activities permitted by law
solely to the extent related or incidental to those referred to in this
Section 3.01, including making temporary investments pursuant to Section 3.02(H)
hereof.
     3.02 Authorized Activities. In carrying out the purposes of this Agreement,
but subject to all other provisions of this Agreement and applicable law, the
Company is empowered and authorized:
          (A) to invest in ACEP LLC pursuant to the terms of the ACEP LLC
Operating Agreement, to manage, dispose of or otherwise deal in or with and take
all and any actions which may be necessary, convenient or incidental to the
accomplishment of the purposes of the Company;
          (B) to enter into the ACEP LLC Operating Agreement;
          (C) to enter into, perform and carry out contracts of any kind
necessary or incidental to the accomplishment of the purposes of the Company;
          (D) to bring, sue, prosecute, defend, settle or comprise actions at
law or in equity related to the purposes of the Company;
          (E) to purchase, cancel or otherwise retire or dispose of the Interest
of any Member pursuant to the express provisions of this Agreement;
          (F) to execute and deliver all documents in connection with the sale
of Membership Interests;
          (G) to incur all expenditures and pay the fees more particularly
described in Sections 6.04, 6.05 and 6.08 hereof;
          (H) to (i) hold all or part of the assets, property or funds of the
Company in cash or cash equivalents, (ii) make interim investments in United
States government obligations, insured obligations which are rated not lower
than AA by Standard & Poor’s or have a comparable rating from a nationally
recognized rating agency, collateralized bank time deposits, repurchase
agreements, money market funds, commercial paper which is rated not lower than
P-1, certificates of deposit which are rated not lower than AA by Standard &
Poor’s or have a comparable rating from a nationally recognized rating agency
and banker’s acceptances eligible for purchase by the Federal Reserve and
(iii) in connection with the Investment or the assets underlying the Investment,
purchase typical hedging instruments such as interest rate caps and collars and
other financial instruments relating to the Investment or the assets underlying
the Investment designed to protect the Company against stock price movements
and/or interest rates, but not intended to speculate on an uncovered basis with
respect to the foregoing or to trade in the foregoing, and except as provided in
this clause (iii), the Company shall not be permitted to purchase Derivatives;
and
          (I) to engage in any other activities permitted by law solely to the
extent related or incidental to those referred to in Section 3.01, including
making temporary investments pursuant to Section 3.02(H) hereof.

17



--------------------------------------------------------------------------------



 



ARTICLE IV
MEMBERSHIP INTERESTS AND CAPITAL
     4.01 Managing Member. The name and address of the Managing Member is W2007
Finance Sub, LLC, a Delaware limited liability company, having an address at c/o
Whitehall Street Global Real Estate Limited Partnership 2007, 85 Broad Street,
New York, NY 10004.
     4.02 Other Members. The name, address and Capital Contribution of each
Member in the Company are set forth on Schedule A hereto, as amended from time
to time in accordance with the terms hereof. A Person acquiring an Interest
directly from the Company shall be admitted as a Member when such Person’s
capital contribution is accepted by the Managing Member and there has been full
compliance with the Nevada Gaming Laws. A transferee acquiring all or a portion
of a Member’s Interest through a Transfer shall become a Substitute Member when
the provisions of Article IX of this Agreement have been complied with. The
Members agree to provide such information as the Managing Member may reasonably
request as required in connection with the Investment; provided, however, that
no Member shall be required to provide information to the Managing Member which
it deems to be confidential or proprietary unless the Managing Member or ACEP
LLC has entered into a confidentiality agreement with the intended recipient of
such information that restricts the disclosure of such information (subject to
customary exceptions) or has received reasonable assurances from the intended
recipient that such information will be kept confidential (subject to customary
exceptions).
     4.03 Capital Contributions.
          (A) Each of the Members shall be deemed to have made (i) Capital
Contributions to the Company in the amounts and at the times set forth on
Schedule C attached hereto and (ii) Preferred Capital Contributions to the
Company in the amounts and at the times set forth in the definition of
“Preferred Capital Contributions” herein.
The Managing Member will have the right to call additional Capital Contributions
from the Members (each, a “Capital Call”) after the date hereof at any time or
times, in proportion to their respective then current Percentage Interests, if
the Managing Member anticipates the need for additional cash to (i) perform the
Company’s obligations under the ACEP LLC Operating Agreement, (ii) to fund the
Investment Expenses, (iii) to fund the Debt Payments or (iv) to reimburse a
Member (or an Affiliate thereof) for any amounts that are funded pursuant to or
as a result of a Loan Guaranty or a Non-Recourse Guaranty, unless such amounts
are funded as a result of circumstances caused by the actions or inactions of
such Member (or its Affiliate) (but excluding any actions or inactions by
employees of ACEP LLC or its subsidiaries).
If any Whitehall Member (or an Affiliate thereof) agrees to provide a Loan
Guaranty or a Non-Recourse Careveout Guaranty, any reimbursement the Company
shall disburse to such Whitehall Member (or an Affiliate thereof) shall include
interest at a rate of fifteen percent (15%) per annum from the date such amounts
are actually paid by such Whitehall Member (or an Affiliate thereof) under the
relevant Loan Guaranty or Non-Recourse Carveout Guaranty. For the avoidance of
doubt, no such reimbursement or interest shall be paid on amounts that are
funded pursuant to or as a result of a Loan Guaranty or Non-Recourse Guaranty as
a result of the fraud, willful misconduct or gross negligence of such Member or
its Affiliates, as determined by a final nonappealable judgment by a court of
competent jurisdiction.

18



--------------------------------------------------------------------------------



 



Capital Contributions shall be due no later than thirty (30) Business Days
(except in the case of the initial Capital Contribution) after a call issued
from time to time by delivery of Notice to the Members from the Managing Member.
All such Notices to the Members from the Managing Member shall set forth the
purpose or purposes (and a breakdown of the amounts if more than one purpose)
for the Capital Contributions. All Capital Contributions shall be made in U.S.
Dollars by wire transfer in same day funds to an account specified by the
Managing Member.
          (B) If the Managing Member makes a Capital Call and any Member shall
be in default of its obligation to make the required Capital Contribution to the
Company pursuant to the Capital Call and such default shall continue for five
(5) Business Days following Notice from the Managing Member (such Member is
hereinafter referred to as the “Defaulting Member”), then (i) the Managing
Member may elect to rescind such Capital Call by delivering Notice of the
election within sixty (60) days after such Capital Call was made (in which event
any amounts funded by the Members will be refunded to them and will not be
deemed to be Capital Contributions) and (ii) failing such election by the
Managing Member within such sixty (60) day period, each of the other Members may
elect either to fund all or some of the Failed Contribution and to proceed in
the manner described in Section 4.04 or not to fund any portion of the Failed
Contribution. If none of the Members elect to fund any portion of the Failed
Contribution pursuant to Section 4.04, then the entire amounts funded by such
other Member shall be treated as a Capital Contribution and the Defaulting
Member will be deemed to have a Failed Contribution equal to the total amount of
Capital Contributions funded by such other Members pursuant to such Capital Call
multiplied by the Percentage Interest of such Defaulting Member immediately
prior to such Capital Call, the other Members will be treated as having funded
such Failed Contribution proportionately (based on their relative Percentage
Interests), and the consequences described in Section 4.04 shall apply.
Alternatively, if each of the other Members so elect unanimously, they may treat
the entire amount funded by such other Members with respect to such Capital Call
as a loan (a “Company Loan”) by such other Members to the Company, which Company
Loan shall (A) be senior in priority of payment to any amounts otherwise
distributable to the Members hereunder and (B) bear interest at the Default
Rate. Any payments made by the Company on such Company Loan shall be applied
first to interest and then to principal and shall not be deemed distributions
from the Company to the Contributing Member nor affect the Capital Accounts of
the Members. Upon ten (10) days prior Notice to the Defaulting Member, a
Contributing Member may, at any time prior to full repayment of such Company
Loan, elect, in its sole discretion, to terminate such Company Loan and have
(x) the entire outstanding principal and accrued and unpaid interest (as of the
date of such termination) be treated as a Capital Contribution made by such
non-Defaulting Member on the date of such termination, (y) the Defaulting
Member’s Percentage Interest diluted as set forth in
Section 4.04(D), with the portion of the outstanding principal and accrued and
unpaid interest (as of the date of such termination) attributable to the amount
funded by the Contributing Member on behalf of the Defaulting Member in
connection with such Capital Call deemed to be and treated as the amount of the
Funded Portion and (z) the Capital Accounts of the non-Defaulting Member(s) and
the Defaulting Member(s) shall be adjusted accordingly. At any time, the Company
or the Defaulting Member may tender full payment of a Company Loan to a
Contributing Member and such Contributing Member shall accept such payment,
whereupon the Defaulting Member shall be deemed to have made the Failed
Contribution on the date the Contributing Member or Members funded such amount.
     4.04 Failure to Fund Capital Calls.

19



--------------------------------------------------------------------------------



 



          (A) In the event that a Defaulting Member shall be in default in its
obligation to make any Capital Contribution to the Company pursuant to a Capital
Call and such default shall continue for five (5) Business Days following Notice
from the Managing Member, the Managing Member shall have the right to offset
amounts required to be funded by a Defaulting Member with amounts distributable
to such Defaulting Member pursuant to this Agreement and the Managing Member may
commence legal proceedings to compel the Defaulting Member to make the Capital
Contribution; provided, that no Member shall be liable for any monetary damages
for defaulting in its obligation to make any Capital Contribution and the
Managing Member’s sole remedy against such Defaulting Member shall be the
exercise of the rights and remedies set forth in this Section 4.04 and
commencing an action for specific performance, injunctive relief and/or
declaratory judgment against such Defaulting Member. Notwithstanding anything to
the contrary contained herein, if the Managing Member exercises its right to
offset amounts required to be funded by a Defaulting Member with amounts
distributable to such Defaulting Member, then such Defaulting Member shall not
also be subject to the dilution provisions set forth in Section 4.04(D) with
respect to such offset amounts.
          (B) In the event that a Defaulting Member shall be in default in its
obligation to make any Capital Contribution to the Company pursuant to a Capital
Call to the Company and such default shall continue for five (5) Business Days
following Notice from the Managing Member, the Managing Members shall give
Notice of such failure to all other Members and the amount of the capital
contribution not funded by the Defaulting Member (such amount is herein referred
to as the “Failed Contribution”) and, within two (2) Business Days after
receiving Notice of such failure, any Member or Members that is or are not in
default with respect to the Failed Contribution or any Capital Contribution
required to be made in connection with such Capital Call may fund all or part of
such Failed Contribution (each such funding Member is hereinafter referred to as
a “Contributing Member”). If more than one Member desires to be a Contributing
Member, each such Member shall have the right to fund a portion of such Failed
Contribution pro rata in proportion to the relative Percentage Interests of such
Contributing Members.
          (C) At any time after funding all or part of a Failed Contribution,
the Contributing Members may elect to treat the entire amount as one of the
following (and if there is more than one Contributing Member, each such
Contributing Member may separately make its own election):
     (1) A Contributing Member may at any time (even after first electing to
proceed under subparagraph (2) or subparagraph (3) below) elect to treat the
portion (the “Funded Portion”) of the Failed Contribution funded by such
Contributing Member as a Capital Contribution by such Contributing Member with
the dilution of the Defaulting Member provided for in Section 4.04(D) below.
     (2) A Contributing Member may elect to treat the Funded Portion as a loan
by such Contributing Member to the Defaulting Member, which loan shall be
treated as (i) a demand loan made by the Contributing Member to the Defaulting
Member (bearing interest at the Default Rate) followed by (ii) a Capital
Contribution by such Defaulting Member to the Company. Any such loan (to the
extent of unpaid principal and interest) shall be recourse only to the
Defaulting Member’s Interest and shall be repaid directly by the Company on
behalf of the Defaulting Member (A) from any amounts that would otherwise be
distributable to the Defaulting Member pursuant to Section 5.02 or Section

20



--------------------------------------------------------------------------------



 



10.2(C) of this Agreement and (B) the proceeds of any sale of the Defaulting
Member’s Interest made pursuant to the terms of this Agreement, prior to such
Defaulting Member receiving any distributions from the Company or any such
proceeds. Any Net Investment Revenues or proceeds of liquidation used to repay
such loan shall be applied first to interest and then to principal and shall not
be deemed distributions from the Company to the Contributing Member nor affect
the Capital Account of the Contributing Member. Upon ten (10) days prior Notice
to the Defaulting Member, a Contributing Member may, at any time prior to full
repayment of such loan, elect, in its sole discretion, to terminate such loan
and have (x) the entire outstanding principal and accrued and unpaid interest
(as of the date of such termination) be treated as a Capital Contribution made
by such Contributing Member on the date of such termination, (y) the Defaulting
Member’s Percentage Interest diluted as set forth in Section 4.04(D), with the
entire outstanding principal and accrued and unpaid interest (as of the date of
such termination) deemed to be and treated as the amount of the Funded Portion
and (z) subject to compliance with the Nevada Gaming Laws, the Capital Accounts
of the Contributing and Defaulting Members adjusted accordingly. At any time, a
Defaulting Member may tender full payment of such loan to a Contributing Member
and such Contributing Member shall accept such payment, whereupon the Defaulting
Member shall be deemed to have made the Failed Contribution on the date the
Contributing Member or Members funded such amount.
     (3) A Contributing Member may elect to treat the entire amount funded by
such Contributing Member with respect to the Capital Call relating to the Failed
Contribution (i.e., both the Funded Portion and the amounts attributable to the
Contributing Member’s pro rata share of such Capital Call) as a Company Loan by
such Contributing Member to the Company, which Company Loan shall (i) be senior
in priority of payment to any amounts otherwise distributable to the Members
hereunder and (ii) bear interest at the Default Rate. Any payments made by the
Company on such Company Loan shall be applied first to interest and then to
principal and shall not be deemed distributions from the Company to the
Contributing Member nor affect the Capital Accounts of the Member. Upon ten
(10) days prior Notice to the Defaulting Member, a Contributing Member may, at
any time prior to full repayment of such Company Loan, elect, in its sole
discretion, to terminate such Company Loan and have (x) the entire outstanding
principal and accrued and unpaid interest (as of the date of such termination)
be treated as a Capital Contribution made by such Contributing Member on the
date of such termination, (y) subject to compliance with the Nevada Gaming Laws,
the Defaulting Member’s Percentage Interest diluted as set forth in
Section 4.04(D), with the portion of the outstanding principal and accrued and
unpaid interest (as of the date of such termination) attributable to the amount
funded by the Contributing Member on behalf of the Defaulting Member in
connection with such Capital Call deemed to be and treated as the amount of the
Funded Portion and (z) subject to compliance with the Nevada Gaming Laws, the
Capital Accounts of the Contributing and Defaulting Member’s adjusted
accordingly. At any time, the Company or the Defaulting Member may tender full
payment of a Company Loan to a Contributing Member and such Contributing Member
shall accept such payment, whereupon the Defaulting Member shall be deemed to

21



--------------------------------------------------------------------------------



 



have made the Failed Contribution on the date the Contributing Member or Members
funded such amount.
          (D) Dilution. If one or more Contributing Members elects pursuant to
Section 4.04(C)(1) to treat the Funded Portion funded by such Contributing
Member as a Capital Contribution, subject to compliance with the Nevada Gaming
Laws, the Percentage Interest of each such Contributing Member shall
automatically be increased effective on the date of such election by a
percentage equal to the quotient (rounded up to the nearest one hundredth of one
percent) obtained when (x) the product of two point zero (2.0) multiplied by the
Funded Portion funded by such Contributing Member is divided by (y) the excess,
if any, of (i) the sum of all Members’ Capital Contributions as of such date
(including the Funded Portions) over (ii) the amount of all distributions (not
in excess of the Capital Contributions funded as of such date) made pursuant to
Section 5.02 (it being agreed and understood that the number specified in this
clause (y) shall not be less than zero (0)). Subject to compliance with the
Nevada Gaming Laws, the Percentage Interest of the Defaulting Member shall
automatically be decreased effective on the date of such election by the
aggregate amount of the increase in the Percentage Interests of all Contributing
Members as a result of the failure of the Defaulting Member to fund the
applicable additional Capital Contribution pursuant to a Capital Call. After
determining the adjusted Percentage Interests, each Member shall be deemed, as
of any date, solely for purposes of further calculations and adjustments of each
Member’s Percentage Interest, to have made a Capital Contribution equal to such
Member’s adjusted Percentage Interest multiplied by the total Capital
Contributions made by all Members as of such date. The Capital Account of each
Member shall be adjusted accordingly and any subsequent adjustments to
Percentage Interests pursuant to this Section 4.04(D) shall take into account
such previous adjustments.
          (E) Notwithstanding anything to the contrary in this Agreement, except
to the extent the Managing Member, acting in its reasonable discretion, agrees
otherwise with a Defaulting Member in writing, amounts otherwise distributable
to such Defaulting Member shall not be distributed (to the extent of such
Defaulting Member’s Failed Contribution), but shall instead be deposited in a
bank account selected by the Managing Member; provided that a Defaulting Member
subject to the foregoing provision shall not also be subject to the dilution
penalties set forth in Section 4.04(D) to the extent of amounts deposited
pursuant to the foregoing provision. Prior to the dissolution and liquidation of
the Company, amounts deposited in such bank account may be used to repay any
loans made pursuant to Section 4.04(C)(2) or Section 4.04(C)(3) above. Upon the
dissolution and liquidation of the Company, amounts deposited in such bank
account may be used to repay any loans made pursuant to Section 4.04(C)(2) or
Section 4.04(C)(3) above and the remaining balance in such bank account shall be
distributed in accordance with Section 10.02 below. A Defaulting Member shall be
entitled to at any time fund the entire amount of such Defaulting Member’s
Failed Contribution and any remaining amounts that were deposited into a bank
account pursuant to this Section 4.04(E) in connection with such Defaulting
Member’s Failed Contribution shall be distributed to such Defaulting Member.
          (F) Notwithstanding anything to the contrary expressed or implied in
this Agreement, no Percentage Interest shall be adjusted without the receipt of
all approvals required (if any) under the Nevada Gaming Laws.
          (G) The Members hereby irrevocably appoint the Managing Member their
attorney-in-fact, and the Managing Member hereby irrevocably appoints any
substitute Managing Member as its attorney-in-fact, for the purpose of executing
any and all documents on behalf of defaulting Members, including, without
limitation, loan agreements, promissory notes, and

22



--------------------------------------------------------------------------------



 



transfer and sale documents which the Managing Member deems necessary to
implement the rights and remedies set forth in this Section 4.04. Such power of
attorney granted herein shall be deemed to be coupled with an interest, and such
power of attorney shall, to the extent permitted by law, survive the death,
disability, incompetency, withdrawal, removal or Bankruptcy of the defaulting
Member.
     4.05 Interest. Interest earned on the Company’s funds shall inure to the
benefit of the Company. The Members shall not receive interest on their Capital
Contributions or Capital Accounts.
     4.06 Capital Account. The Company shall maintain a book account in
accordance with the following provisions for each Member (and any other person
who acquires an Interest):
          (a) To each Member’s Capital Account there shall be credited the
amount of cash contributed by such Member, the initial Gross Asset Value of any
other asset contributed by such Member to the capital of the Company (net of
liabilities secured by such contributed property that the Company assumes or
takes subject to), such Member’s distributive share of Profits, the amount of
any liabilities of the Company assumed by the Member or secured by distributed
assets that such Member takes subject to and any other items in the nature of
income or gain that are allocated to such Member pursuant to Section 2.2 of
Appendix A; and
          (b) To each Member’s Capital Account there shall be debited the amount
of cash distributed to the Member, the Gross Asset Value of any asset of the
Company distributed to such Member pursuant to any provision of this Agreement
(net of liabilities secured by such distributed property that such Member
assumes or takes subject to), such Member’s distributive share of Losses and any
other items in the nature of expenses or losses that are allocated to such
Member pursuant to Section 2.2 of Appendix A.
     In the event that a Member’s Interest or portion thereof is transferred
within the meaning of Regulations § 1.704- l(b)(2)(iv)(f), the transferee shall
succeed to the Capital Account of the transferor to the extent that the Capital
Account relates to the Interest or portion thereof so transferred.
     In the event that the Gross Asset Values of the assets of the Company are
adjusted, as contemplated in paragraph (B) or (C) of the definition of “Gross
Asset Value” in Appendix A, the Capital Accounts of the Members shall be
adjusted to reflect the aggregate net adjustments as if the Company sold all of
its properties for their fair market values and recognized gain or loss for
federal income tax purposes equal to the amount of such aggregate net
adjustment.
     The foregoing provisions and the other provisions of this Agreement
relating to the maintenance of Capital Accounts are intended to comply with
Regulations § 1.704-l(b), and shall be interpreted and applied in a manner
consistent with such Regulations.
     4.07 Withdrawal of Capital Contributions. Except as otherwise provided in
this Agreement or by law, (i) no Member shall have the right to withdraw or
reduce its Capital Contributions, or to demand and receive property other than
property distributed by the Company in accordance with the terms hereof in
return for its Capital Contributions, and (ii) any return of

23



--------------------------------------------------------------------------------



 



Capital Contributions to the Members shall be solely from the Company’s assets,
and neither the Managing Member nor any other Member shall not be personally
liable for any such return.
     4.08 Restoration of Negative Capital Accounts. Neither the Managing Member
nor any other Member shall be obligated to restore any deficit balance in its
Capital Account or shall be personally liable for the return of the Capital
Contributions of the Members, or any portion thereof, it being expressly
understood that (x) any such return shall be made solely from the Company’s
assets, and (y) a deficit in a Member’s Capital Account shall not constitute an
asset of the Company.
     4.09 Highgate Consulting Agreement. To the extent the fees payable to the
Highgate Consultant pursuant to the Highgate Consulting Agreement exceed
$1,500,000 in any year or expense reimbursements payable to Highgate Consultant
pursuant to the Highgate Consulting Agreement exceed $100,000 in any year, the
Managing Member shall be entitled to make a Capital Call for such excess,
provided that MTGLQ shall have no obligation to fund any portion of such Capital
Call, MTGLQ shall not be considered a Defaulting Member as a result of its
failure to contribute such additional capital with respect to such Capital Call
and the Members other than MTGLQ shall be solely responsible for funding their
pro rata share of such Capital Call in accordance with the terms thereof.
ARTICLE V
PROFITS, LOSSES AND DISTRIBUTIONS
     5.01 Allocation of Profits and Losses. Profits and Losses shall be
allocated as set forth in Appendix A hereto.
     5.02 Applications and Distributions.
          (A) Subject to Sections 4.04, 5.02(C) and 5.03 and compliance with the
Nevada Gaming Laws, distributions of Net Investment Revenues shall be made to
the Members quarterly, or in the discretion of the Managing Member, more
frequently, to the extent available.
          (B) Any Company Loan (including accrued and unpaid interest) shall be
repaid in full prior to any distributions of Net Investment Revenues under
Section 5.02(C). The Members who have made Company Loans shall be repaid pro
rata in proportion to the relative amounts due on all Company Loans outstanding
(including accrued and unpaid interest) that each such Member has owing to it.
In repaying the Company Loans, the Company shall first pay any accrued interest
at the Default Rate and then shall pay the principal amount of thereof, until
all such Members have received the full amount of principal and accrued
interest, if any, on such Company Loans.
          (C) All Net Investment Revenues shall be distributed to the Members in
the following order of priority (and the calculations described in the following
clauses shall be made as of the date of each distribution, on a cumulative
basis):
     (1) First, to the Members pro rata in proportion to their relative
Preferred Percentage Interests, until such time that the amount of each Member’s
Unreturned Preferred Capital is equal to zero;

24



--------------------------------------------------------------------------------



 



     (2) Second, one hundred percent (100%) to the Members pro rata in
proportion to their respective Preferred Percentage Interests at the time of
such distribution, until each of the Members has received, taking into account
the amount and timing of all prior distributions under this Section 5.02(C)(2)
and of the Preferred Capital Contributions, a Preferred Internal Rate of Return
on the Preferred Capital Contributions equal to fifteen percent (15%) (the
“Preferred Return”);
     (3) Third, to the Members pro rata in proportion to their relative
Percentage Interests, until such time that each of the Member’s Unreturned
Capital is equal to zero; and
     (4) Fourth, (x) ninety six and six-tenths percent (96.6%) to the Members
pro rata in proportion to their respective Percentage Interest at the time of
such distribution and (y) three and four-tenths percent (3.4%) to Highgate;
provided that if (x) a Whitehall Member or an Affiliate of a Whitehall Member
has made a Loan Guaranty and (y) each of the Whitehall Members has received,
taking into account the amount of all prior distributions under this Section
5.02(C)(4) and of all prior Capital Contributions, an Internal Rate of Return on
all Capital Contributions other than Preferred Capital Contributions equal to
ten percent (10%), then one hundred percent (100%) of the distributions
otherwise distributable to the Whitehall Members pursuant to this
Section 5.02(C)(4) shall instead be distributed to Highgate until such time as
Highgate has received, taking into account the amount of all prior amounts
distributed to Highgate pursuant to this proviso of this Section 5.02(C)(4), an
amount equal to three and four-tenths percent (3.4%) multiplied by the Credit
Enhancement Fee received by the provider of such Loan Guaranty.
          Set forth on Schedule B attached hereto are hypothetical examples of
the operation of Section 5.02(C) . The examples set forth on Schedule B are for
illustrative purposes only, are not an indication or a guarantee of future
performance, do not take into account all of the variables that may affect such
calculations and should not be relied upon for purposes of calculating
distributions pursuant to this Section 5.02.
          (D) If, on the date of any distribution pursuant to Section 5.02(C),
amounts in respect of the Actual Promote Payments have previously been
distributed to Highgate and, subsequently, by reason of the contribution of
additional capital or otherwise, the Actual Promote Payments exceeds the
Requisite Promote, then the Members shall make appropriate adjustments to the
amounts of the Actual Promote Payments previously distributed to Highgate (and
Highgate shall return to the Company for redistribution to the Members other
than Highgate all or a portion of such Actual Promote Payments actually made to
Highgate) and/or any amounts that may subsequently be distributed or
distributable to Highgate to the extent necessary so that the net amount of the
Actual Promote Payments received by Highgate (after giving effect to such
adjustments) do not exceed the Requisite Promote.
          (E) Tax Distributions. If the amount of cash distributed to Highgate
pursuant to Section 5.02(C) in any Fiscal Year is less than 40% of the net
Profits allocated to Highgate (other than Profits which directly result from
cancellation of indebtedness under Section 108 of the Code or a similar state or
local tax provision) pursuant to Section 5.01 in such Fiscal Year (such
difference, the “Tax Shortfall Amount”), then the Company shall, subject to
(1) compliance

25



--------------------------------------------------------------------------------



 



with Nevada Gaming Laws; (2) compliance with the terms of the loan documentation
binding on the Company, ACEP LLC and/or any subsidiary of ACEP LLC; and
(3) Highgate’s delivery of a guaranty in a form satisfactory to the Managing
Member from a credit-worthy entity satisfactory to the Managing Member
guaranteeing any obligations of Highgate under Section 5.02(D), within sixty
(60) days after the close of the Fiscal Year, distribute an amount of cash to
all of the Members in accordance with Section 5.02(C) so that the amount of cash
received by Highgate as a result of such distribution will be equal to the Tax
Shortfall Amount; provided that any such distribution shall be made only to the
extent that unrestricted cash is available to the Company for distribution (that
is, such cash is not being reserved (x) for known liabilities or (y) because the
Company, ACEP LLC or any subsidiary of ACEP LLC is required to reserve such cash
pursuant to loan documentation binding on the Company, ACEP LLC and/or any
subsidiary of ACEP LLC). Any distribution under this Section 5.02(E) shall be
treated as an advance of the distributions to which each Member is otherwise
entitled under this Agreement. Notwithstanding the foregoing, in no event shall
any distributions be made to the Member pursuant to this Section 5.02(E) unless
and until each Member has received a return of its Preferred Capital
Contributions and the Preferred Return thereon.
     5.03 Withholding. Each Member hereby authorizes the Company and its
Affiliates to withhold from or pay on behalf of or with respect to such Member
any amount of federal, state, local, or foreign taxes that the Managing Member
reasonably determines the Company or any of its Affiliates is or may be required
to withhold or pay with respect to any amount distributable or allocable to such
Member pursuant to this Agreement, including, without limitation, any taxes
required to be withheld or paid by the Company pursuant to Code §§ 1441, 1442,
1445, or 1446. Any amount paid by the Company on behalf of, or with respect to,
a Member shall constitute a loan by the Company to such Member, which loan shall
be repaid through subsequent reductions of distributions to such Member. Any
amounts withheld pursuant to this Section 5.03 shall be treated as a
distribution to such Member. In the event that a Member fails to pay any amounts
owed to the Company pursuant to this Section 5.03 when due, the Managing Member
may, in its sole and absolute discretion, elect to cause the Company to make the
payment on behalf of such defaulting Member, and in such event the Company shall
be deemed to have loaned such amount to such defaulting Member and shall succeed
to all rights and remedies of the Company as against such defaulting Member.
Without limitation, in such event the Company shall have the right to receive
distributions that would otherwise be distributable to such defaulting Member
until such time as such loan, together with all interest thereon, has been paid
in full; and any such distributions so received by the Company shall be treated
as having been distributed to the defaulting Member and immediately paid by the
defaulting Member to the Company in repayment of such loan. Any amounts payable
by a Member under this Section 5.03 shall bear interest at the lesser of (i) the
Prime Rate plus three percent (3%) or (ii) the maximum lawful rate of interest
on such obligation, such interest to accrue from the date such amount is due
(which shall be fifteen (15) days after demand) until such amount is paid in
full.
     5.04 Form of Distributions. All distributions to the Members under this
Agreement shall be made in cash.
     5.05 Reimbursement. Notwithstanding the foregoing, if (i) any Member shall
from time to time make a payment or incur any cost or expense pursuant to or on
account of any Loan Guaranty or a Non-Recourse Guaranty, other than a result of
the fraud, willful misconduct or gross negligence of such Member or its
Affiliates, as determined by a final nonappealable judgment by a court of
competent jurisdiction, and (ii) the Managing Member makes a Capital Call
pursuant to Section 4.03(A)(iv) regarding such guaranty, then upon receiving the

26



--------------------------------------------------------------------------------



 



corresponding capital contribution, the Company shall reimburse the Member or
Members for any amounts that are funded pursuant to or as a result of such
guaranty plus interest thereon, as provided in Section 4.03(A).
ARTICLE VI
RIGHTS AND OBLIGATIONS OF THE MANAGING MEMBER
     6.01 Management. Subject to the provisions of this Agreement, the Managing
Member has the full, exclusive and complete right, power, authority and
discretion vested in or assumed by a manager of a limited liability company
under the Act and as otherwise provided by law, including those necessary to
make all decisions affecting the business of the Company and to take those
actions specified in Section 3.02 hereof. Except as otherwise specifically set
forth in this Agreement, the Managing Member shall have the full, and complete
right, authority, discretion and power to conduct, control and manage on behalf
of the Company and its subsidiaries the business and affairs of the Company and
to do all things necessary, appropriate or desirable (in the reasonable
discretion of the Managing Member) to carry on the business of the Company and
its subsidiaries, and is hereby authorized to execute and deliver on behalf of
the Company and its subsidiaries any and all documents, contracts, certificates,
agreements and instruments of any kind, and to take any action of any kind and
to do anything and everything the Managing Member deems necessary, desirable or
appropriate in accordance with the provisions of this Agreement and applicable
law. Notwithstanding the foregoing, the Members acknowledge and agree that the
Company will only hold Class B Units in ACEP LLC. Such Class B Units will be
non-voting interests in ACEP LLC, and the Company will have little or no ability
to influence the management or operations of ACEP LLC.
     6.02 Authority.
          (A) Subject to the terms of Section 6.02(D) below, the Managing Member
has the full, exclusive and complete right, power, authority and discretion to
bind the Company, by execution of documents or otherwise, to any obligation not
inconsistent with the provisions of this Agreement. The Managing Member may
contract or otherwise deal with any Person for the transaction of the business
of the Company, which Person may, under supervision of the Managing Member,
perform any acts or services for the Company as the Managing Member may approve
and the Managing Member shall use reasonable care in the selection and retention
of such Persons.
          (B) The Managing Member may rely and shall be protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, bond, debenture, or other
paper or document reasonably believed by it to be genuine and to have been
signed or presented by the proper party or parties.
          (C) The Managing Member may consult with legal counsel, accountants,
appraisers, management consultants, investment bankers, and other consultants
and advisers selected by it, and any act taken or omitted to be taken in
reasonable reliance upon the opinion of such Persons as to matters within such
Person’s professional or expert competence shall be presumed to have been done
or omitted in good faith and not to constitute gross negligence or willful
misconduct.

27



--------------------------------------------------------------------------------



 



          (D) Notwithstanding the foregoing, the Managing Member may not take
any of the following actions without the prior Consent of the holders of a
majority of the Percentage Interests of the MTGLQ Members:
     (1) other than by virtue of a sale of any or all of the assets of the
Company, materially altering the nature of the business of the Company from the
businesses permitted by Section 3.01; or
     (2) instituting proceedings to adjudicate the Company bankrupt, or
consenting to the filing of a bankruptcy proceeding against the Company or
filing a petition or answer or consent seeking reorganization of the Company
under the Bankruptcy Code or any other similar applicable federal or state law,
or consenting to the filing of any such petition against the Company, or
consenting to the appointment of a receiver or liquidator or trustee or assignee
in bankruptcy or insolvency of the Company, or making an assignment for the
benefit of creditors of the Company, or admitting the Company’s inability to pay
its debts generally as they become due.
     Except as expressly provided in this Agreement, neither MTGLQ nor any other
MTGLQ Member shall have any other consent or approval rights under this
Agreement.
     6.03 Liability for Acts and Omissions.
          (A) No Managing Member nor any of its Affiliates, shareholders,
partners, managers, officers, directors, employees, agents or representatives
shall have any liability, responsibility or accountability in damages or
otherwise to any other Member or the Company for, and the Company agrees to
indemnify, pay, protect and hold harmless the Managing Member, and its
Affiliates, shareholders, partners, managers, officers, directors, employees,
agents and representatives (collectively, the “Indemnified Parties”) from and
against, any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, proceedings, costs, expenses and disbursements of any
kind or nature whatsoever (including, without limitation, all reasonable costs
and expenses of attorneys, defense, appeal and settlement of any and all suits,
actions or proceedings instituted or threatened against the Indemnified Parties
or the Company) and all costs of investigation in connection therewith which may
be imposed on, incurred by, or asserted against the Indemnified Parties or the
Company in any way relating to or arising out of, or alleged by the party
bringing the claim to relate to or arise out of, any action or inaction on the
part of the Company on the part of the Indemnified Parties when acting on behalf
of the Company (or the Investment) or on the part of any brokers or agents when
acting on behalf of the Company (or the Investment); provided that, the Managing
Member shall be liable, responsible and accountable for and shall indemnify,
pay, protect and hold harmless the Company from and against (but only with
respect to the Managing Member and Indemnified Parties which are its Affiliates,
shareholders, partners, managers, officers, directors, employees, agents and
representatives), and the Company shall not be liable to any Indemnified Party
for, any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, proceedings, costs, expenses or disbursements of any
kind or nature whatsoever (including, without limitation, all reasonable costs
and expenses of attorneys, defense, appeal and settlement of any and all suits,
actions or proceedings instituted or threatened against the Company) and all
costs of investigation in connection therewith asserted against the Company
which result from an Indemnified Party’s fraud, gross negligence, willful
misconduct, bad faith, breach of fiduciary duty or material breach of this
Agreement or the payment to or receipt by an Indemnified Party of benefits in
violation of

28



--------------------------------------------------------------------------------



 



this Agreement; provided, however, that nothing in this provision shall create
personal liability on the part of any of the Managing Member’s Affiliates or its
or their respective shareholders, partners, managers, officers, directors,
employees, agents or representatives (except for the Managing Member).
Notwithstanding the foregoing, such indemnification obligation by the Company
shall not apply where an officer or director of the Managing Member is seeking
indemnity based on a claim or action brought against such officer or director by
another officer or director of the Managing Member or any Affiliate of the
Managing Member. In any action, suit or proceeding against the Company or any
Indemnified Party relating to or arising, or alleged by the party bringing the
claim to relate to or arise out of any such action or non-action, the
Indemnified Parties shall have the right to jointly employ, at the expense of
the Company, counsel of the Indemnified Parties’ choice, which counsel shall be
reasonably satisfactory to the Company, in such action, suit or proceeding;
provided that if retention of joint counsel by the Indemnified Parties would
create a conflict of interest, each group of Indemnified Parties which would not
cause such a conflict shall have the right to employ, at the expense of the
Company, separate counsel of the Indemnified Party’s choice, which counsel shall
be reasonably satisfactory to the Company, in such action, suit or proceeding.
The satisfaction of the obligations of the Company under this Section 6.03(A)
shall be from and limited to the assets of the Company and no Member shall have
any personal liability on account thereof. Notwithstanding the foregoing or
Section 6.03(B) below, unless a majority of the Percentage Interests of the
Members shall have approved in writing a greater amount, the Company shall not,
with respect to legal expenses and other costs resulting from legal actions
and/or proceedings only, indemnify all Indemnified Parties for and/or advance to
all Indemnified Parties, an aggregate amount in excess of Ten Million Dollars
($10,000,000). To the extent an Indemnified Party is seeking indemnification for
a matter which relates to the Investment but not the Company, the Company will
only be liable for its pro rata share of the indemnification obligation based on
the relative percentage interest of the Company in ACEP LLC.
          (B) The provision of advances from the Company’s funds to an
Indemnified Party for reasonable legal expenses and other costs incurred as a
result of any legal action or proceeding is permissible if (i) such suit, action
or proceeding relates to or arises out of, or alleged by the party bringing the
claim to relate to or arise out of, any action or inaction on the part of the
Indemnified Party in the performance of its duties or provision of its services
on behalf of the Company or the Investment; and (ii) the Indemnified Party
undertakes to repay any funds advanced pursuant to this Section 6.03(B) in cases
in which such Indemnified Party would not be entitled to indemnification under
Section 6.03(A); provided that a majority of the Percentage Interests of the
Members may determine that the Company shall not advance funds to the Managing
Member or its Affiliates for legal expenses and other costs incurred as a result
of any legal action or proceeding commenced against the Managing Member or its
Affiliates by other Members in which the other Members claim gross negligence,
willful misconduct, fraud, bad faith, breach of fiduciary duty or a material
breach of this Agreement by the Managing Member or its Affiliates. If advances
are permissible under this Section 6.03(B), the Indemnified Party shall furnish
the Company with an undertaking as set forth in clause (ii) of this paragraph
and shall thereafter have the right to bill the Company for, or otherwise
request the Company to pay, at any time and from time to time after such
Indemnified Party shall become obligated to make payment therefor, any and all
reasonable amounts for which such Indemnified Party believes in good faith that
such Indemnified Party is entitled to indemnification under Section 6.03(A) with
the approval of the Managing Member, or if the Managing Member or its Affiliates
is the Indemnified Party, a majority of the Percentage Interests of the Members,
which approval shall not be unreasonably withheld. The Company shall pay any and
all such bills and honor any and all such requests for payment within sixty (60)
days after such bill or request is received by the

29



--------------------------------------------------------------------------------



 



Managing Member, and the Company’s rights to repayment of such amounts shall be
secured by the Indemnified Party’s Interest, if any, or by such other adequate
security as the Managing Member, or if the Managing Member or its Affiliates is
the Indemnified Party, a majority of the Percentage Interests of the Members may
determine. In the event that a final determination is made that the Company is
not so obligated in respect of any amount paid by it to a particular Indemnified
Party, such Indemnified Party will refund such amount within sixty (60) days of
such final determination, and in the event that a final determination is made
that the Company is so obligated in respect to any amount not paid by the
Company to a particular Indemnified Party, the Company will pay such amount to
such Indemnified Party within sixty (60) days of such final determination, in
either case together with interest at the greater of (i) ten percent (10%) or
(ii) the Prime Rate plus two percent (2%) from the date paid by the Company
until repaid by the Indemnified Party or the date it was obligated to be paid by
the Company until the date actually paid by the Company to the Indemnified
Party.
          (C) All judgments against the Company or any Indemnified Party wherein
such persons or entities are entitled to indemnification, must first be
satisfied from the assets of the Company before the Member or such Indemnified
Party is responsible for these obligations.
          (D) With respect to the liabilities of the Company for which the
Managing Member is not obligated to indemnify the Company, whether for the
consummation of the Investment, professional and other services rendered to it,
loans made to it by Members or others, injuries to persons or property,
indemnity to the Indemnified Parties, contractual obligations, guaranties,
endorsements or for other reasons similar or dissimilar to any of the foregoing,
and without regard to the manner in which any liability of any nature may be
incurred by the person to whom it may be owed, all such liabilities:
     (1) shall be liabilities of the Company as an entity, and shall be paid or
otherwise satisfied from assets of the Company (and the Company shall sell or
liquidate all assets and/or make a call for Capital Contributions as are
necessary to satisfy such liabilities); and
     (2) except as provided in paragraph (1) above, shall not in any event be
payable in whole or in part by any Member, or by any director, officer, trustee,
employee, agent, shareholder, beneficiary or Member of any Member.
     Nothing in this Section 6.03(D) shall be construed so as to impose upon the
Managing Member, its partners, directors, officers, employees, agents or
shareholders any liability in circumstances in which the liability arises from a
written document which the Managing Member has properly entered into or caused
the Company to enter into if the written document expressly limits liability
thereon to the Company or expressly disclaims any liability thereunder on the
part of any such person or entity.
          (E) The Managing Member may cause the Company, at the Company’s
expense, to purchase insurance to insure the Indemnified Parties against
liability hereunder, including, without limitation, for a breach or an alleged
breach of their responsibilities hereunder. The Managing Member shall send
Notice to the Members thereof, describing the insurance policy and the premiums
paid therefor promptly upon the purchase of such insurance. The Company shall
not incur the costs of that portion of any insurance, other than public
liability insurance, which insures any Indemnified Party for any liability as to
which such person is prohibited from being indemnified under Section 6.03(A).
The Managing Member shall, at its expense, purchase

30



--------------------------------------------------------------------------------



 



a fidelity bond in an amount of not less than Ten Million Dollars ($10,000,000)
and will also, at the Company’s expense, acquire additional insurance, with the
fidelity bond serving as the first loss insurance, as the Managing Member
reasonably determines necessary to insure the Company against matters for which
the Managing Member is obligated to indemnify the Company hereunder.
          (F) If the Indemnified Party is entitled to indemnification from
another source or is entitled to recovery by insurance policies, such
Indemnified Person shall diligently pursue such other source; provided that
(i) such obligation shall not in any manner limit such Indemnified Party’s right
to seek indemnification or advances under this Agreement and (ii) such
Indemnified Party shall remit to the Company any funds it recovers from another
source to the extent it has been fully indemnified by the Company for all losses
it incurred.
     6.04 Company Costs and Expenses. Except as otherwise provided and subject
to any limits in this Agreement, the Company will pay for, or reimburse the
Managing Member for its payment of all Operating Expenses. The Company shall
only reimburse the Managing Member for Operating Expenses to the extent it
incurs direct and out-of-pocket expenses. Notwithstanding the foregoing, the
Managing Member shall not be reimbursed for any costs and expenses relating to
the general operation of the Managing Member’s business, including, but not
limited to, administrative expenses, employment expenses, insurance, office
expenses, rent, and, except as otherwise specifically provided in this
Agreement, any other costs or expenses. Notwithstanding anything to the contrary
in this Agreement, Operating Expenses and other costs, expenses and fees
attributable to the Investment shall be payable only from available proceeds
from the Investment or Capital Contributions from the Members, in that order. In
no event shall the Managing Member be entitled to reimbursement under this
Agreement for any costs being reimbursed to the Managing Member (other than by
the Company), an Affiliate of the Managing Member or the Company pursuant to any
other written agreement.
     6.05 Organizational Expenses. The Managing Member and its Affiliates have
been reimbursed by the Company for all Organizational Expenses incurred by the
Managing Member and its Affiliates.
     6.06 Other Activities. Subject to Section 6.01 above, the Members and their
Affiliates may engage in or possess an interest in other business ventures of
every nature and description for their own account, independently or with
others, including, without limitation, real estate business ventures, whether or
not such other enterprises shall be in competition with any activities of the
Company; and neither the Company nor the other Members shall have any right by
virtue of this Agreement in and to such independent ventures or to the income or
profits derived therefrom.
     6.07 Miscellaneous Revenues. The Managing Member shall, and shall cause its
respective Affiliates to, remit to the Company any fees payable by third parties
to the Managing Member, or its respective Affiliates to the extent such fees
relate to the Investment; provided, however, that the Company shall only be
entitled to a portion of such fees which is equal to the proportionate amount
which the Company has invested in the Investment in comparison to the amount
which the other participants have invested in the Investment.
     6.08 Compensation of Members and their Affiliates; Goldman as Exclusive
Financial Advisor.

31



--------------------------------------------------------------------------------



 



          (A) No Member or any Affiliate of any Member, shall be entitled to
compensation from the Company in connection with any matter that may be
undertaken in connection with the fulfillment of its duties and responsibilities
hereunder, except (i) as provided in Section 6.04 or this Section 6.08; (ii) as
set forth in the Highgate Consulting Agreement; or (iii) in connection with a
Loan Guaranty or other recourse obligation provided or incurred by a Member (or
an Affiliate of a Member) to a lender providing financing to the Company or any
its subsidiaries or their properties (other than a Non-Recourse Guaranty), the
Member (or such Affiliate) providing or incurring such guaranty or other
recourse obligation shall be paid by the Company a fee equal to two percent (2%)
per annum of the amount of such guaranty or other recourse obligation (the
“Credit Enhancement Fee”). Any amounts received as Credit Enhancement Fees shall
not be deemed to be a distribution to the Member providing such Loan Guaranty or
recourse obligations. As of the date hereof, the Whitehall Members have received
a Credit Enhancement Fee in the amount of $400,000.
          (B) The Members covenant and agree that the Company will retain
Goldman (as well as such Affiliate(s) as Goldman may designate from time to
time) to provide all financial advisory, sales advisory and investment banking
services to the Company, including, without limitation, in connection with any
sale, financing, refinancing, merger, combination, contribution, disposition or
similar transaction involving the Company or any of its subsidiaries or their
properties. If Goldman (and/or its Affiliate(s)) agrees to accept such
engagement, Goldman (and/or such Affiliate(s)) shall be entitled to receive from
the Company (upon completion of any such transaction) its customary fees and
commissions for such services and its customary indemnification. In the event
that Goldman (and/or such Affiliates(s)) procures any loan for the Company,
Goldman (and/or such Affiliate(s)) shall be entitled to a financial advisory fee
agreed to the Managing Members and reasonably approved by Highgate and a
majority of the Percentage Interests of the MTGLQ Members. Other than an
origination fee to be paid to a lender providing financing for any assets of the
Company, no other fees shall be paid to any other Person in connection with the
financing of any assets of the Company or the Company. Goldman (and/or such
Affiliate(s)), shall be third party beneficiaries of this Section and shall have
the right to enforce the terms of this Section to their fullest extent.
          (C) The Members agree that, to the extent any fees or commissions are
payable to Goldman or its Affiliates, in connection with the 2009 Financing,
MTGLQ shall have no obligation to contribute to the Company or otherwise pay any
amounts with respect to such fees or commissions.
ARTICLE VII
ASSIGNMENTS, WITHDRAWAL AND BANKRUPTCY OF THE MANAGING MEMBER
     7.01 Assignment or Withdrawal by the Managing Member. The Managing Member
may not Transfer its Interest as Managing Member, in whole or in part, or
withdraw from the Company, except as permitted by this Article.
     7.02 Voluntary Assignment or Withdrawal of the Managing Member. The
Managing Member may not Transfer its Interest as Managing Member, except to an
Affiliate (provided such Transfer does not cause an acceleration of any
Indebtedness of the Company or default under any loan or other agreement to
which the Company is a party), nor voluntarily withdraw from the Company at any
time. In addition to the foregoing, the Managing Member may not Transfer its

32



--------------------------------------------------------------------------------



 



Interest to an Affiliate unless such Affiliate meets the requirements for
continued qualification of the Company as a partnership under the Code, obtains
all Gaming Licenses necessary under the Nevada Gaming Laws, and it gives prompt
Notice of such Transfer to all the Members. In the event that the Managing
Member intends to Transfer its Interest to an Affiliate in accordance with the
terms of this Agreement, such Affiliate shall be admitted as a successor
Managing Member immediately prior to the effective time of the Transfer and such
successor Managing Member shall continue the business of the Company without
dissolution. Such Affiliate shall be subject to the provisions of this
Section 7.02 and all other provisions of this Agreement applicable to the
Managing Member.
     7.03 Bankruptcy of the Managing Member. Upon the Bankruptcy or dissolution
of the Managing Member, (a) the Managing Member or its legal representative
shall give Notice to the Members of such event and shall, subject to compliance
with Nevada Gaming Laws, automatically, with or without delivery of such Notice,
become a special Member with no power, authority or responsibility to bind the
Company or to make decisions concerning, or manage or control, the affairs of
the Company and (b) such Person as may be selected by a majority of the
Percentage Interests of the other Members within ninety (90) days of the date of
the event that caused the Managing Member to become a special Member (plus such
additional time as may be required to receive all necessary approvals under
Nevada Gaming Laws) shall be admitted to the Company as a successor Managing
Member (effective upon receipt of any necessary Gaming License) and such
successor shall continue the business of the Company without dissolution. If a
successor Managing Member selected by a majority of the Percentage Interests of
the other Members is not admitted to the Company within such ninety (90) day
period (as such period may be extended as may be required to receive all
necessary approvals under Nevada Gaming Laws), the Company shall dissolve in
accordance with Article X.
     7.04 Obligations of a Prior Managing Member. In the event that the Managing
Member Transfers its Interest in accordance with Section 7.02 or has its
Interest converted to that of a special Member pursuant to Section 7.03, it
shall have no further obligation or liability as a Managing Member to the
Company pursuant to this Agreement in connection with any obligations or
liabilities arising from and after such Transfer or conversion, and all such
future obligations and liabilities shall automatically cease and terminate and
be of no further force or effect; provided, however, that nothing contained
herein shall be deemed to relieve the Managing Member of any obligations or
liabilities (i) arising prior to such Transfer or conversion or (ii) resulting
from a dissolution of the Company caused by the act of the Managing Member where
liability is imposed upon the Managing Member by law or by the provisions of
this Agreement.
     7.05 Successor Managing Member. A Person shall be admitted as a Managing
Member only if the following terms and conditions are satisfied:
          (A) the admission of such Person shall have been Consented to by a
majority of the Percentage Interests of the other Members;
          (B) the Person shall have accepted and agreed to be bound by all the
terms and provisions of this Agreement by executing a counterpart hereof and
such other documents or instruments as may be required or appropriate in order
to effect the admission of such Person as a Managing Member;

33



--------------------------------------------------------------------------------



 



          (C) counsel for the Company shall have rendered an opinion that none
of the actions taken in connection with such Transfer or admission will have an
adverse tax effect upon the Company or the Members, which adverse tax effect can
be waived by the Consent of two- thirds (2/3) of the Percentage Interests of the
Members;
          (D) the Person shall have obtained all Gaming Licenses necessary under
the Nevada Gaming Laws.
     The former Managing Member shall reasonably cooperate to facilitate the
substitution of the successor Managing Member, and shall be reimbursed by the
Company for its reasonable costs and expenses relating thereto.
     7.06 Gaming Approvals. All appointments of Managing Members shall be
subject to applicable Nevada Gaming Laws. If any Managing Member is found
unsuitable by a Nevada Gaming Authority he or she shall automatically be removed
from such position.
ARTICLE VIII
RIGHTS AND OBLIGATIONS OF OTHER MEMBERS;
HIGHGATE EVENT OF DEFAULT
     8.01 Management of the Company.
          (A) No Member other than the Managing Member shall take part in the
management or control of the business of the Company or transact any business in
the name of the Company. Subject to Section 8.02(B), no Member other than the
Managing Member shall have the power or authority to bind the Company or to sign
any agreement or document in the name of the Company. No Member other than the
Managing Member shall have any power or authority with respect to the Company,
except as provided in the Act and insofar as the Consent of the Members (or any
one of them) shall be expressly required by this Agreement. The exercise of any
of the rights and powers of the Members pursuant to the Act or the terms of this
Agreement shall not be deemed taking part in the day-to-day affairs of the
Company or the exercise of control over the Company’s affairs.
          (B) If Highgate obtains a Gaming License and is otherwise found
suitable by the Nevada Gaming Authority to manage the day-to-day business of the
Company, the Members agree that the Managing Member will, subject to applicable
Nevada Gaming Laws, amend this Agreement to delegate certain rights and duties
to Highgate to act on behalf of the Company consistent with the rights and
duties granted to HGW New York LLC under Section 3.2(a) of that certain Amended
and Restated Limited Liability Company Agreement of W2005 WYN Realty, L.L.C.,
dated as of March 23, 2005, as such rights and duties of HGW New York LLC are
limited by Section 3.2(d) of such agreement (provided that Highgate shall not be
delegated any accounting preparation duties with respect to the Company).
     8.02 Limitation on Liability.
          (A) No Member shall have any liability to contribute money to the
Company, nor shall any Member be personally liable for any obligations of the
Company, except as otherwise provided in Sections 4.03, 5.03 and 8.02(B) hereof.
No Member shall be obligated to make loans to the Company or, subject to
Section 8.02(B) hereto, to repay to the Company, any

34



--------------------------------------------------------------------------------



 



Member or any creditor of the Company all or any fraction of any amounts
distributed to such Member.
          (B) In accordance with state law, a member of a limited liability
company may, under certain circumstances, be required to return to the Company
for the benefit of Company creditors amounts previously distributed to it as a
return of capital. It is the intent of the Members that a distribution to any
Member be deemed a compromise within the meaning of Section 18-502(b) of the Act
and not a return or withdrawal of capital, even if such distribution represents,
for federal income tax purposes or otherwise (in full or in part), a
distribution of capital, and no Member shall be obligated to pay any such amount
to or for the account of the Company or any creditor of the Company, except as
provided in this Section 8.02. However, if any court of competent jurisdiction
holds that, notwithstanding the provisions of this Agreement, any Member is
obligated to make any such payment, such obligation shall be the obligation of
such Member and not of the Managing Member.
     8.03 Power of Attorney.
          (A) Each Member hereby makes, constitutes and appoints the Managing
Member and/or its authorized officers and agents, successors and assigns, as its
true and lawful attorney-in-fact with full power and authority in its name,
place and stead to make, complete, execute, sign, acknowledge, deliver, file and
record at the appropriate public offices such documents as may be necessary or
appropriate to carry out the provisions of this Agreement, including the
following with respect to the Company:
     (1) all certificates, other agreements and amendments thereto which the
Managing Member deems necessary to form, continue or otherwise qualify the
Company as a limited liability company in each jurisdiction in which the Company
conducts or may conduct business, and each Member specifically authorizes the
Managing Member to execute, sign, acknowledge, deliver, file and record a
certificate of formation of the Company and amendments thereto as required by
the Act;
     (2) this Agreement, counterparts hereof and amendments hereto authorized
pursuant to the terms hereof;
     (3) all instruments which the Managing Member deems necessary to effect the
admission of a Managing Member pursuant to Section 7.05, the admission of a
Member pursuant to the terms hereof, the sale or transfer of the Interest of a
Member by the Company or the dissolution and liquidation of the Company in
accordance with the provisions hereof;
     (4) all instruments which the Managing Member deems necessary to effect any
acquisition, disposition or other transfers of the Investment by the Company;
and
     (5) all appointments of agents for service of process and attorneys for
service of process which the Managing Member deems necessary or appropriate in
connection with the organization and qualification of the Company and the
conduct of its business.

35



--------------------------------------------------------------------------------



 



          (B) The foregoing power of attorney is hereby declared to be
irrevocable and coupled with an interest, and it shall survive the Bankruptcy,
death, dissolution or legal disability or cessation to exist of a Member to the
fullest extent permitted by law and shall extend to its heirs, executors,
personal representatives, successors and assigns, and the transfer or assignment
of all or any part of the Interest of such Member; provided, however, that if a
Member transfers all or any part of its Interest, the foregoing power of
attorney of a transferor Member shall survive such transfer only until such time
as the transferee shall have been admitted to the Company as a Substitute Member
and all required documents and instruments shall have been duly executed, filed
and recorded to effect such substitution.
          (C) The power of attorney granted to the Managing Member shall not
apply to Consents of the Members (or any one of them) provided for in this
Agreement.
          (D) Each Member further agrees to execute any and all documents or
instruments referred to in this Section 8.03 if the power of attorney granted
hereunder is rendered ineffective by the provisions of the Act or if the
Managing Member in its reasonable discretion so requests execution by such
Member and the same shall not be inconsistent with the provisions hereof.
     8.04 Highgate Event of Default. Notwithstanding anything to the contrary
contained in this Agreement, at any time from and after the occurrence of a
Highgate Event of Default:
          (A) The Managing Member (or any Person or Persons designated by the
Managing Member) shall have the right, subject to compliance with the Nevada
Gaming Laws, to purchase the Interest of Highgate, and Highgate shall be
required, and hereby agrees, subject to compliance with the Nevada Gaming Laws,
to sell its Interest to the Managing Member (or its designee), in accordance
with and subject to the following terms:
     (1) The Managing Member may deliver to Highgate a default Notice (a
“Default Purchase Notice”) describing with reasonable specificity the nature of
the Highgate Event of Default and stating that the Managing Member will exercise
its right to purchase the Interest of Highgate. A Default Purchase Notice shall
also specify a closing date for such purchase and sale, which date shall be not
less than twenty (20) nor more than one hundred twenty (120) days after the date
of delivery of such Default Purchase Notice. Failure by the Managing Member to
deliver a Default Purchase Notice shall not constitute a waiver of a Highgate
Event of Default (or any other breach or default). No Highgate Event of Default
(or any other breach or default) shall be waived nor shall any duty to be
performed be altered or modified except by written instrument signed by the
Managing Member. One or more waivers or failure to give Notice of a Highgate
Event of Default shall not be construed as a waiver of a subsequent or
continuing Highgate Event of Default.
     (2) The purchase price for the Interest of Highgate (the “Default Purchase
Price”) shall be (x) in the case of purchase by the Managing Member upon a
Highgate Event of Default caused by (A) a breach of this Agreement,
(B) Bankruptcy or (C) gross negligence, an amount equal to the cash amount
Highgate would have received as a liquidating distribution (excluding any amount
that would have been payable to Highgate as its portion of the Actual Promote
Payments) under Section 5.02 of this Agreement if the Company had

36



--------------------------------------------------------------------------------



 



sold all of its assets on the date of such purchase by the Managing Member (or
its designee) for a sales price equal to one hundred percent (100%) of the
Appraised Value of such assets (less a reasonable estimate of the costs and
expenses, including reasonable and customary brokerage commissions, that would
have been incurred by the Company, as seller, in making such sale) and the net
proceeds of such sale were distributed after the payment of all debts and
liabilities of the Company and its subsidiaries and (y) in any other case, an
amount equal to the lesser of (a) the Capital Contributions made by Highgate
less distributions previously made to Highgate and (b) the cash amount Highgate
would have received as a liquidating distribution (excluding any amount that
would have been payable to Highgate as its portion of the Actual Promote
Payments) under Section 5.02 of this Agreement if the Company had sold all of
its assets on the date of such purchase by the Managing Member (or its designee)
for a sales price equal to ninety-five percent (95%) of the Appraised Value of
such assets (less a reasonable estimate of the costs and expenses, including
reasonable and customary brokerage commissions, that would have been incurred by
the Company, as seller, in making such sale). The costs of obtaining any such
Appraised Value shall be borne by Highgate and shall be deductible against the
Default Purchase Price. The calculation of the liquidating distribution
hereunder for the Default Purchase Price shall be made by the independent
certified public accountants who then act as the Company’s auditors.
     (3) Upon receipt of the final determination of the Default Purchase Price,
the Managing Member shall have the right, by Notice given within thirty
(30) days of being notified of such determination, to revoke the Default
Purchase Notice and, in such case, (i) the Managing Member shall have no
obligation to purchase Highgate’s Interest and (ii) the Managing Member shall
reimburse Highgate for its out-of-pocket costs associated with obtaining the
Appraised Value.
     (4) In the event that the Managing Member elects under this Section 8.04(A)
to purchase Highgate’s Interest in the Company and, after receipt of the Default
Purchase Price, still wishes, in its sole discretion, to consummate such
purchase, the Default Purchase Price shall be paid to Highgate on the closing of
the purchase of such Interest. Simultaneously with the receipt of the Default
Purchase Price, Highgate shall execute and deliver, and, in such event and for
such purpose, Highgate hereby irrevocably constitutes and appoints the Managing
Member (and any of its successors or assigns) as a true and lawful
attorney-in-fact to execute and deliver for and on Highgate’s behalf, all
documents that may be necessary or desirable, in the opinion of counsel for the
Managing Member, to effect a transfer of Highgate’s entire Interest to the
Managing Member (or its designee). The Managing Member shall take such Interest
of Highgate subject to, and shall assume and agree to pay, Highgate’s share of
all liabilities of the Company as of the date of such sale. Closing costs and
all other charges (except for payment of transfer and gains taxes, which shall
be payable by Highgate) involved in closing the sale shall be divided pro rata
(in accordance with their relative Percentage Interests) between Highgate on the
one hand, and the Managing Member on the other (except each party shall pay its
own attorneys’ fees). Highgate shall transfer its Interest free and clear of all
liens, encumbrances and adverse claims (other than by, through or under the

37



--------------------------------------------------------------------------------



 



Company). In the event that Highgate shall have created or suffered any such
unauthorized liens, encumbrances or other adverse interest against its Interest
and any amounts are then payable by Highgate to any of the Whitehall Members on
account of Actual Promote Payments exceeding the Requisite Promote in accordance
with this Agreement, the Managing Member shall, to the fullest extent permitted
by law, be entitled to either an action for specific performance to compel
Highgate to have such adverse interests removed from the proceeds of the sale of
such Interest, in which case the closing date shall be adjourned for such
purpose, or to an appropriate offset against the Default Purchase Price.
     (5) If the Managing Member and Highgate shall be unable to agree to the
Appraised Value, then the Managing Member and Highgate shall each, within five
(5) days after the date that is thirty (30) days after the delivery of a Default
Purchase Notice (the “Appointment Date”), appoint an Appraiser to determine the
Appraised Value of all of the Company’s assets.
          (B) In addition to its remedies under Section 8.04, the Managing
Member may, in its sole discretion, subject to compliance with the Nevada Gaming
Laws, elect to withhold from Highgate any amounts otherwise distributable to
Highgate on account of or pursuant to Sections 5.02(C)(4), (5) or (6). Upon such
divestiture, in the Managing Member’s discretion, any amounts otherwise
distributable to Highgate on account of or pursuant to Sections 5.02(C)(4),
(5) or (6) may instead be distributable to such designee.
          (C) Notwithstanding anything to the contrary herein, none of the
rights and remedies granted to the Managing Member in this Section 8.04 shall be
deemed an exclusive remedy of the Managing Member or its Affiliates, but shall
be in addition to all other rights and remedies available to any of them whether
under the terms of this Agreement, at law, in equity or otherwise.
          (D) Highgate hereby grants to the Managing Member, subject to
compliance with the Nevada Gaming Laws, a first priority, perfected security
interest (within the meaning of the Uniform Commercial Code in effect in the
State of Delaware) in its Interest as security for its obligation, under the
terms and conditions specified in this Section 8.04, to Transfer its Interest to
the Managing Member (or its designee). If Highgate defaults with respect to such
Transfer obligation, the Managing Member shall have the right to exercise all of
the rights and remedies of a secured party under the applicable law, with
respect to Highgate’s Interest. Highgate hereby authorizes the Managing Member
to take, and agrees to take within five (5) days after any request by the
Managing Member, all actions as the Managing Member may deem reasonably
necessary as determined by the Managing Member to ensure that the Managing
Member can perfect and realize on such security interest, including the
execution, delivery and filing of financing statements or similar instruments.
This Agreement is intended to constitute a security agreement within the meaning
of the Uniform Commercial Code in effect in the State of Delaware. Nothing in
this Section 8.04(D) shall be deemed to limit or override (prior to the
occurrence of a Highgate Event of Default) any other right of Highgate in
respect of its Interest pursuant to this Agreement.

38



--------------------------------------------------------------------------------



 



ARTICLE IX
TRANSFER OF MEMBERSHIP INTERESTS
     9.01 Transfers. Without limiting Article VII hereof with respect to the
Managing Member, a Member may not Transfer its Interest in the Company or any
part thereof except (i) as provided in Section 4.04(D); (ii) as agreed between
the Managing Member and any other Member; or (iii) as permitted in this
Article IX, and any such Transfer in violation of this Article IX shall be null
and void as against the Company, except as otherwise provided by law.
Notwithstanding anything to the contrary in this Agreement, no transfer of an
Interest in the Company shall be effective without the receipt of all Gaming
Licenses required under the Nevada Gaming Laws.
     9.02 Transfer by Members.
          (A) Other than Transfers made in accordance with Section 9.04, a
Member other than an MTGLQ Member may Transfer its Interest in the Company, in
whole or in part, by an executed and acknowledged written instrument only if all
of the following conditions are first satisfied:
     (1) the transferor and proposed transferee file a Notice of such Transfer
with the Managing Member which contains the information reasonably required by
the Managing Member, including (a) the address and social security or taxpayer
identification number of the proposed transferee, (b) the circumstances under
which the proposed Transfer is to be made, including whether the proposed
Transfer would constitute a disregarded transfer for purposes of Regulations §
1.7704-l(e) or other Regulations promulgated under the Code and that the
proposed Transfer is not being made on an established securities market or a
secondary market (or the substantial equivalent thereof) within the definition
of a publicly traded Company under Section 7704 of the Code and (c) the
Interests to be Transferred and which Notice shall be signed and certified by
the Member;
     (2) any reasonable costs incurred by the Company in connection with the
Transfer are paid by the transferor Member to the Company;
     (3) the Interest being transferred represents a Capital Contribution of at
least Twenty Thousand Dollars ($20,000);
     (4) the Managing Member Consents in writing to the Transfer, which Consent
it may grant or withhold in its sole and absolute discretion;
     (5) the transferor and transferee shall have obtained all Gaming Licenses
required by the Nevada Gaming Laws and all notices and/or consents that are
necessary or desirable under the Nevada Gaming Laws shall have been delivered
and/or made, all at the sole expense of the transferor; and
     (6) The transferee enters into a written agreement in such form as may be
required by the Managing Member in which the transferee agrees to be bound by
the terms of this Agreement as if it were an original party hereto.

39



--------------------------------------------------------------------------------



 



          (B) Each of the MTGLQ Members may Transfer its Interest in the
Company, in whole or in part, by an executed and acknowledged written instrument
only if all of the following conditions are first satisfied:
     (1) the transferor and proposed transferee file a Notice of such Transfer
with the Managing Member which contains the information reasonably required by
the Managing Member, including (a) the address and social security or taxpayer
identification number of the proposed transferee, (b) the circumstances under
which the proposed Transfer is to be made, including whether the proposed
Transfer would constitute a disregarded transfer for purposes of Regulations §
1.7704-l(e) or other Regulations promulgated under the Code and that the
proposed Transfer is not being made on an established securities market or a
secondary market (or the substantial equivalent thereof) within the definition
of a publicly traded Company under Section 7704 of the Code and (c) the
Interests to be Transferred and which Notice shall be signed and certified by
the Member;
     (2) any reasonable costs incurred by the Company in connection with the
Transfer are paid by the transferor Member to the Company;
     (3) the Interest being transferred represents a Percentage Interest of at
least ten percent (10%);
     (4) the transferor and transferee shall have obtained all Gaming Licenses
required by the Nevada Gaming Laws and all notices and/or consents that are
necessary or desirable under the Nevada Gaming Laws shall have been delivered
and/or made, all at the sole expense of the transferor;
     (5) the transferee enters into a written agreement in such form as may be
reasonably required by the Managing Member in which the transferee agrees to be
bound by the terms of this Agreement as if it were an original party hereto,
pursuant to which such transferee will make such representations and warranties
to the Company and the remaining Members regarding its organizational status and
ownership, its due authorization and execution of this Agreement and other
relevant transaction documents, enforceability of this Agreement and other
relevant transaction documents against such transferee and such transferee’s
compliance with laws and governmental regulations, including anti-money
laundering and anti-terrorist laws and securities laws, and the representations
and warranties set forth in Section 11.01 of this Agreement;
     (6) the Managing Member determines, acting reasonably, that such transfer
and transferee does not violate any law or otherwise cause any adverse legal,
tax, contractual or regulatory consequences to the Company or any of the direct
or indirect investors in the Company;
     (7) the transferee is a Qualified MTGLQ Transferee; and
     (8) the transferring member complies with Section 9.03 hereof in connection
with such transfer.

40



--------------------------------------------------------------------------------



 



          (C) If a permitted transferee of a Member does not become a Substitute
Member pursuant to Section 9.06, the transferee shall become a mere assignee and
shall not have any non-economic rights of a Member of the Company, including,
without limitation, the right to require any information on account of the
Company’s business, inspect the Company’s books or vote on Company matters.
     9.03 Right of First Offer on MTGLQ Interests.
          (A) In the event that any of the MTGLQ Members (the “MTGLQ Selling
Member”) wishes to Transfer any of its Interest in the Company (the “MTGLQ
Subject Interest”), such MTGLQ Selling Member must comply with the provisions of
this Section 9.03 in connection therewith.
          (B) Prior to MTGLQ Selling Member Transferring the MTGLQ Subject
Interest, MTGLQ Selling Member shall provide the Whitehall Members with a right
to purchase the MTGLQ Subject Interest for cash (the “MTGLQ Purchase Option”) on
and subject to the following terms and conditions:
     (1) The MTGLQ Selling Member shall give Notice (the “MTGLQ Proposed Sale
Notice”) to the Whitehall Members setting forth the proposed purchase price (the
“MTGLQ Proposed Purchase Price”).
     (2) The Whitehall Members shall have thirty (30) days (the “MTGLQ
Acceptance Period”) after the delivery by the MTGLQ Selling Member to the
Whitehall Members of the MTGLQ Proposed Sale Notice to elect to exercise the
MTGLQ Purchase Option with respect to the MTGLQ Subject Interest (such election
to be made, if at all, by giving Notice thereof (the “MTGLQ Acceptance Notice”)
to the MTGLQ Selling Member within the MTGLQ Acceptance Period); it being
understood that if more than one such Whitehall Member delivers an MTGLQ
Acceptance Notice, each such delivering Whitehall Member shall be deemed to have
elected to exercise its right to purchase its proportional share of the MTGLQ
Subject Interest, based on the relative Percentage Interests of each electing
Whitehall Member.
     (3) If none of the Whitehall Members exercises the MTGLQ Purchase Option,
then the MTGLQ Selling Member shall have the right to sell the MTGLQ Subject
Interest to an independent third party (“MTGLQ Purchaser”) at any time or times
during the 60-day period following the expiration of the MTGLQ Acceptance Period
(plus such additional time as is reasonably required to obtain any necessary
approvals required under any applicable Nevada Gaming Laws, not to exceed two
hundred seventy (270) days after the expiration of the MTGLQ Acceptance Period)
(such period, the “MTGLQ Marketing Period”), for aggregate cash consideration
which is not less than 90% of the MTGLQ Proposed Purchase Price. If an agreement
is executed during the MTGLQ Marketing Period but the closing under such
agreement does not occur within sixty (60) days after the end of the MTGLQ
Marketing Period (the “MTGLQ Closing Period”), the MTGLQ Purchase Option will
apply as to any sale of the MTGLQ Subject Interest occurring after such 60-day
period. In connection with the sale of the MTGLQ Subject Interest, the Members
agree to

41



--------------------------------------------------------------------------------



 



cooperate fully and in good faith to deliver any materials reasonably requested
by the potential purchaser in connection therewith.
     (4) If any Whitehall Member exercises the MTGLQ Purchase Option within the
MTGLQ Acceptance Period, then such exercise shall be deemed to create a contract
between each such exercising Whitehall Member, on one hand, and the MTGLQ
Selling Member on the other hand, pursuant to which each such exercising
Whitehall Member irrevocably agrees to acquire the MTGLQ Subject Interest for
the MTGLQ Proposed Purchase Price, except that the closing date for such sale
shall be sixty (60) days after the making of such election or such later date as
is reasonably required to obtain any necessary third-party consents or
regulatory approvals, including any necessary approvals under any applicable
Nevada Gaming Laws.
     (5) Simultaneously with the delivery of the MTGLQ Acceptance Notice (and as
a condition to the effectiveness of such MTGLQ Acceptance Notice), the
exercising Whitehall Member or Whitehall Members, as applicable, shall deposit
with the MTGLQ Selling Member a deposit by certified or cashier’s check or wire
transfer of immediately available federal funds in an amount equal to ten
percent (10%) of the MTGLQ Proposed Purchase Price (the “MTGLQ Purchase
Deposit”). If the exercising Whitehall Member or Whitehall Members, as
applicable, fail to deliver the MTGLQ Purchase Deposit in the manner described
above, then no Whitehall Member shall be deemed to have exercised the MTGLQ
Purchase Option and the MTGLQ Selling Member may proceed in accordance with
Section 9.03(B)(3) above. The MTGLQ Purchase Deposit shall be non-refundable to
the exercising Whitehall Member or Whitehall Members, as applicable, in the
event of a failure by such Whitehall Member or Whitehall Members, as applicable,
to consummate the purchase of the MTGLQ Subject Interest on the relevant closing
date (other than solely by reason of a default by the MTGLQ Selling Member), in
which case the MTGLQ Selling Member may terminate (or cause the termination of)
the contract created by the MTGLQ Proposed Sale Notice, and the MTGLQ Acceptance
Notice and the MTGLQ Selling Member may retain the MTGLQ Purchase Deposit as
liquidated damages for the benefit and account of the MTGLQ Selling Member only.
The parties agree that damages to the MTGLQ Selling Member will be difficult and
impracticable to ascertain in connection with a default by an exercising
Whitehall Member under this Section 9.03 and the retention of the MTGLQ Purchase
Deposit by the MTGLQ Selling Members is a reasonable estimate of such damages
from such default and shall not be considered a penalty. If the sale of the
MTGLQ Subject Interest fails to occur on the relevant closing date solely by
reason of a default by the MTGLQ Selling Member (other than as a result of any
act or omission by the exercising Whitehall Member or Whitehall Members), then,
at the election of the exercising Whitehall Member or Whitehall Members, as
applicable, (x) the contract created by the MTGLQ Proposed Sale Notice, and the
MTGLQ Acceptance Notice shall be terminated and the MTGLQ Purchase Deposit shall
be refunded to such exercising Whitehall Member or Whitehall Members; or (y)
such exercising Whitehall Member or Whitehall Members may seek specific
performance of such contract, but such exercising Whitehall Member or Whitehall
Members shall have no other rights or remedies by reason of such breach. If the
closing of the sale of such MTGLQ Subject Interest to the

42



--------------------------------------------------------------------------------



 



exercising Whitehall Member or Whitehall Members, as applicable, occurs, then
the MTGLQ Purchase Deposit shall be applied towards the MTGLQ Proposed Purchase
Price at closing.
     (6) Except as otherwise expressly provided herein, each party shall bear
its own legal fees and expenses in connection with a sale under this
Section 9.03. The Company shall not pay any costs of marketing the MTGLQ Subject
Interest or any legal fees incurred by the MTGLQ Selling Member or any of the
other Members in connection therewith.
          (C) Any Transfer by any MTGLQ Selling Member of all or any portion of
its Interest in the Company pursuant to this Section 9.03 shall be subject to
the conditions set forth in Section 9.02(B).
     9.04 Right of First Offer on Whitehall Interests.
          (A) In the event that any of the Whitehall Members (the “Whitehall
Selling Member”) wishes to Transfer any of its Interest in the Company (the
“Whitehall Subject Interest”) other than in connection with a Transfer of the
Interest of the Managing Member to an Affiliate in accordance with Article VII
hereof, such Whitehall Selling Member must comply with the provisions of this
Section 9.03 in connection therewith.
          (B) Prior to Whitehall Selling Member Transferring the Whitehall
Subject Interest, Whitehall Selling Member shall provide the MTGLQ Members with
a right to purchase the Whitehall Subject Interest for cash (the “Whitehall
Purchase Option”) on and subject to the following terms and conditions:
     (1) The Whitehall Selling Member shall give written notice (the “Whitehall
Proposed Sale Notice”) to the MTGLQ Members setting forth the proposed purchase
price (the “Whitehall Proposed Purchase Price”).
     (2) The MTGLQ Members shall have thirty (30) days (the “Whitehall
Acceptance Period”) after the delivery by the Whitehall Selling Member to the
MTGLQ Members of the Whitehall Proposed Sale Notice to elect to exercise the
Whitehall Purchase Option with respect to the Whitehall Subject Interest (such
election to be made, if at all, by giving Notice thereof (the “Whitehall
Acceptance Notice”) to the Whitehall Selling Member within the Whitehall
Acceptance Period); it being understood that if more than one such MTGLQ Member
delivers a Whitehall Acceptance Notice, each such delivering MTGLQ Member shall
be deemed to have elected to exercise its right to purchase its proportional
share of the Whitehall Subject Interest, based on the relative Percentage
Interests of each electing MTGLQ Member.
     (3) If none of the MTGLQ Members exercises the Whitehall Purchase Option,
then the Whitehall Selling Member shall have the right to sell the Whitehall
Subject Interest to an independent third party (“Whitehall Purchaser”) at any
time or times during the 60-day period following the expiration of the Whitehall
Acceptance Period (plus such additional time as is reasonably required to obtain
any necessary approvals required under any applicable Nevada Gaming Laws, not to
exceed two hundred seventy (270) days

43



--------------------------------------------------------------------------------



 



after the expiration of the Whitehall Acceptance Period) (such period, the
“Whitehall Marketing Period”), for aggregate cash consideration which is not
less than 90% of the Whitehall Proposed Purchase Price. If an agreement is
executed during the Whitehall Marketing Period but the closing under such
agreement does not occur within sixty (60) days after the end of the Whitehall
Marketing Period (the “Whitehall Closing Period”), the Whitehall Purchase Option
will apply as to any sale of the Whitehall Subject Interest occurring after such
60-day period. In connection with the sale of the Whitehall Subject Interest,
the Members agree to cooperate fully and in good faith to deliver any materials
reasonably requested by the potential purchaser in connection therewith.
     (4) If any MTGLQ Member exercises the Whitehall Purchase Option within the
Whitehall Acceptance Period, then such exercise shall be deemed to create a
contract between each such exercising MTGLQ Member, on one hand, and the
Whitehall Selling Member, on the other hand, pursuant to which each such
exercising MTGLQ Member irrevocably agrees to acquire the Whitehall Subject
Interest for the Whitehall Proposed Purchase Price, except that the closing date
for such sale shall be sixty (60) days after the making of such election or such
later date as is reasonably required to obtain any necessary third-party
consents or regulatory approvals, including any necessary approvals under any
applicable Nevada Gaming Laws.
     (5) Simultaneously with the delivery of the Whitehall Acceptance Notice
(and as a condition to the effectiveness of such Whitehall Acceptance Notice),
the exercising MTGLQ Member or MTGLQ Members, as applicable, shall deposit with
the Whitehall Selling Member a deposit by certified or cashier’s check or wire
transfer of immediately available federal funds in an amount equal to ten
percent (10%) of the Whitehall Proposed Purchase Price (the “Whitehall Purchase
Deposit”). If the exercising MTGLQ Member or MTGLQ Members, as applicable, fail
to deliver the Whitehall Purchase Deposit in the manner described above, then no
MTGLQ Member shall be deemed to have exercised the Whitehall Purchase Option and
the Whitehall Selling Member may proceed in accordance with Section 9.04(B)(3)
above. The Whitehall Purchase Deposit shall be non-refundable to the exercising
MTGLQ Member or MTGLQ Members, as applicable, in the event of a failure by MTGLQ
Member or MTGLQ Members, as applicable, to consummate the purchase of the
Whitehall Subject Interest on the relevant closing date (other than solely by
reason of a default by the Whitehall Selling Member), in which case the
Whitehall Selling Member may terminate (or cause the termination of) the
contract created by the Whitehall Proposed Sale Notice, and the Whitehall
Acceptance Notice and the Whitehall Selling Member may retain the Whitehall
Purchase Deposit as liquidated damages for the benefit and account of the
Whitehall Selling Member only. The parties agree that damages to the Whitehall
Selling Member will be difficult and impracticable to ascertain in connection
with a default by an exercising MTGLQ Member under this Section 9.04 and the
retention of the Whitehall Purchase Deposit by the Whitehall Selling Members is
a reasonable estimate of such damages from such default and shall not be
considered a penalty. If the sale of the Whitehall Subject Interest fails to
occur on the relevant closing date solely by reason of a default by the
Whitehall Selling Member (other than as a result of any act or omission by the
exercising MTGLQ Member or

44



--------------------------------------------------------------------------------



 



MTGLQ Members), then, at the election of the exercising MTGLQ Member or MTGLQ
Members, as applicable, (x) the contract created by the Whitehall Proposed Sale
Notice and the Whitehall Acceptance Notice shall be terminated and the Whitehall
Purchase Deposit shall be refunded to such exercising MTGLQ Member or MTGLQ
Members; or (y) such exercising MTGLQ Member or MTGLQ Members may seek specific
performance of such contract, but such exercising MTGLQ Member or MTGLQ Members
shall have no other rights or remedies by reason of such breach. If the closing
of the sale of such Whitehall Subject Interest to the exercising MTGLQ Member or
MTGLQ Members, as applicable, occurs, then the Whitehall Purchase Deposit shall
be applied towards the Whitehall Proposed Purchase Price at closing.
     (6) Except as otherwise expressly provided herein, each party shall bear
its own legal fees and expenses in connection with a sale under this
Section 9.04. The Company shall not pay any costs of marketing the Whitehall
Subject Interest or any legal fees incurred by the Whitehall Selling Member or
any of the other Members in connection therewith.
     9.05 Tag-Along Rights.
          (A) Tag-Along Rights of MTGLQ Members. If any one or more of the
Whitehall Members (the “Proposing Member”) proposes to sell more than ten
percent (10%) of the aggregate Interests of the Whitehall Members in the Company
to any Person (other than a Transfer of the Interest of the Managing Member to
its Affiliate pursuant to Article VII hereof) and the MTGLQ Members do not
exercise the Whitehall Purchase Option pursuant to Section 9.04 above, the
Proposing Member shall nonetheless give each MTGLQ Member not less than fifteen
(15) Business Days’ prior Notice (the “Tag-Along Notice”) of any proposed
Transfer, including the price and other material terms thereof, and, in
connection with any such Transfer, the Proposing Member shall give each MTGLQ
Member the opportunity, to be exercised in a writing to the Proposing Member
within fifteen (15) Business Days after receipt of the Tag-Along Notice, to
Transfer its Interests at the price and upon the same terms and conditions of
such proposed Transfer (a “Tag-Along Transfer”). Upon the consummation of the
Tag-Along Transfer, each exercising MTGLQ Member will receive the same form of
consideration for its Interest as the Proposing Member, with a value equal to
the product of (x) the Percentage Interest appurtenant to the Interest of such
exercising MTGLQ Member at the time of delivery of the applicable Tag-Along
Notice and (y) the aggregate purchase price for all of the Interests being sold
in the Tag-Along Transfer (inclusive of such exercising MTGLQ Member’s Interest
(or applicable portion thereof)). If an MTGLQ Member does not elect to
participate in the Tag-Along Transfer, then the Proposing Member shall have a
period of sixty (60) days following the expiration of the fifteen (15) Business
Day period mentioned above (plus such additional time as is reasonably required
to obtain any necessary approvals required under any applicable Nevada Gaming
Laws, not to exceed two hundred seventy (270) days following the expiration of
such fifteen (15) Business Day period) to Transfer the applicable portion of its
Interest to the proposed transferee identified in the Tag-Along Notice, on terms
no more favorable to the Proposing Member than those specified in the Tag-Along
Notice. In the event the Proposing Member does not consummate the Tag-Along
Transfer to the proposed transferee within such 60-day period (plus such
additional time as is reasonably required to obtain any necessary approvals
required under any applicable Nevada Gaming Laws, not to exceed a 270-day
period), the Proposing Member shall be prohibited from selling more than ten
percent (10%) of the aggregate Interests of the Whitehall Members in the Company
to any Person (other than a Transfer of the Interest of

45



--------------------------------------------------------------------------------



 



the Managing Member to its Affiliate pursuant to Article VII hereof) without
first complying in full with the provisions of Section 9.04, and in the event
the MTGLQ Members do not exercise the Whitehall Purchase Option in connection
therewith, this Section 9.05.
          (B) Tag-Along Rights of Highgate. If Proposing Member proposes to sell
more than ten percent (10%) of the aggregate Interests of the Whitehall Members
in the Company to any Person (other than a Transfer of the Interest of the
Managing Member to its Affiliate pursuant to Article VII hereof) and the MTGLQ
Members do not exercise the Whitehall Purchase Option pursuant to Section 9.04
above, the Proposing Member shall nonetheless give Highgate not less than
fifteen (15) Business Days’ prior Notice (the “Highgate Tag-Along Notice”) of
any proposed Transfer, including the price and other material terms thereof,
and, in connection with any such Transfer, the Proposing Member shall give
Highgate the opportunity, to be exercised in a writing to the Proposing Member
within fifteen (15) Business Days after receipt of the Highgate Tag-Along
Notice, to Transfer its Interests at the price and upon the same terms and
conditions of such proposed Transfer (a “Highgate Tag-Along Transfer”). Upon the
consummation of the Highgate Tag-Along Transfer, Highgate will receive the same
form of consideration for its Interest as the Proposing Member, with a value
equal to the product of (x) the Percentage Interest appurtenant to the Interest
of Highgate at the time of delivery of the applicable Highgate Tag-Along Notice
and (y) the aggregate purchase price for all of the Interests being sold in the
Highgate Tag-Along Transfer (inclusive of Highgate’s Interest (or applicable
portion thereof)). If Highgate does not elect to participate in the Highgate
Tag-Along Transfer, then the Proposing Member shall have a period of sixty
(60) days following the expiration of the fifteen (15) Business Day period
mentioned above (plus such additional time as is reasonably required to obtain
any necessary approvals required under any applicable Nevada Gaming Laws, not to
exceed two hundred seventy (270) days following the expiration of such fifteen
(15) Business Day period) to Transfer the applicable portion of its Interest to
the proposed transferee identified in the Highgate Tag-Along Notice, on terms no
more favorable to the Proposing Member than those specified in the Highgate
Tag-Along Notice. In the event the Proposing Member does not consummate the
Highgate Tag-Along Transfer to the proposed transferee within such 60-day period
(plus such additional time as is reasonably required to obtain any necessary
approvals required under any applicable Nevada Gaming Laws, not to exceed a
270-day period), the Proposing Member shall be prohibited from selling more than
ten percent (10%) of the aggregate Interests of the Whitehall Members in the
Company to any Person (other than a Transfer of the Interest of the Managing
Member to its Affiliate pursuant to Article VII hereof) without first complying
in full with the provisions of Section 9.04, and in the event the MTGLQ Members
do not exercise the Whitehall Purchase Option in connection therewith, this
Section 9.05.
     9.06 Substitute Member. A transferee of the whole or any portion of an
Interest in the Company pursuant to Section 9.02, Section 9.03, Section 9.04 or
Section 9.05 shall have the right to become a Substitute Member in place of its
transferor only if all of the following conditions are satisfied:
          (A) the fully executed and acknowledged written instrument of Transfer
has been filed with the Company;
          (B) the transferee executes, adopts and acknowledges this Agreement;
          (C) any reasonable costs of Transfer incurred by the Company are paid
to the Company;

46



--------------------------------------------------------------------------------



 



          (D) the Managing Member shall have Consented in writing to the
substitution, which Consent it may grant or withhold in its sole and absolute
discretion, except that the requirement in this clause (D) shall not be a
condition to any transferee pursuant to a Transfer of Interests made in
compliance with Section 9.02(B) and Section 9.03 hereof becoming a Substitute
Member; and
          (E) the transferee obtains all Gaming Licenses required by the Nevada
Gaming Laws.
     9.07 Withdrawal by or Removal of Members.
          (A) If an individual Member does not, by written instrument, designate
a Person to become a transferee of his Interest upon his death, then his
personal representative shall, subject to compliance with the Nevada Gaming
Laws, have all of the rights of a Member for the purpose of settling or managing
his estate, and such power as the decedent possessed to Transfer his Interest in
the Company to a transferee and to join with such transferee in making
application to substitute such transferee as a Substitute Member.
          (B) Upon the Bankruptcy, dissolution or other cessation of existence
of a Member which is a trust, corporation, Company or other entity, the
authorized representative of such entity shall, subject to compliance with the
Nevada Gaming Laws, have all the rights of a Member for the purpose of effecting
the orderly winding up and disposition of the business of such entity and such
power as such entity possessed to designate a successor as a transferee of its
Interest and to join with such transferee in making application to substitute
such transferee as a Substitute Member.
          (C) The death, Bankruptcy, dissolution, disability or legal incapacity
of a Member shall not dissolve or terminate the Company. No Member shall have
the right to voluntarily withdraw from the Company unless otherwise provided for
in this Agreement or agreed to by the Managing Member.
          (D) If the Nevada Gaming Authorities determine that any Member is not
suitable to continue to be a Member of this Company and requires that such
Member be removed from the Company by issuing a written removal demand (a
“Gaming Determination”), such Member shall be removed from the Company (a
“Withdrawing Member”), pursuant to the following terms:
     (1) Unless otherwise ordered by the Commission, within twenty (20) days of
the receipt of the Gaming Determination by the Managing Member, the Managing
Member shall deliver to such Withdrawing Member a written notification of such
Gaming Determination, stating (i) the election of the Managing Member to
exercise the removal rights pursuant to this Section 9.07(D); and (ii) the date
for the removal of the Withdrawing Member.
     (2) Upon removal, the Withdrawing Member shall be entitled to receive in
consideration for its Interest the Withdrawal Purchase Price, such amount being
payable, unless otherwise ordered by the Commission, in the sole discretion of
the Managing Member, either (i) in cash thirty (30) days after the determination
of the Withdrawal Purchase Price or (ii) in the form of a promissory note
containing the terms set forth in 9.07(D)(3) (the “Promissor

47



--------------------------------------------------------------------------------



 



Note”). The “Withdrawal Purchase Price” shall be an amount equal to the cash
amount the Withdrawing Member would have received as a liquidating distribution
under Section 5.02 of this Agreement if the Company had sold all of its assets
on the date of such purchase by the Managing Member (or its designee) for a
sales price equal to one hundred percent (100%) of the Appraised Value of such
assets (less a reasonable estimate of the costs and expenses, including
reasonable and customary brokerage commissions, that would have been incurred by
the Company, as seller, in making such sale) and the net proceeds of such sale
were distributed after the payment of all debts and liabilities of the Company
and its subsidiaries. The costs of obtaining any such Appraised Value shall be
borne by the Withdrawing Member and shall be deductible against the Withdrawal
Purchase Price. The calculation of the liquidating distribution hereunder for
the Withdrawal Purchase Price shall be made by the independent certified public
accountants who then act as the Company’s auditors. If the Withdrawing Member so
proposes, the Managing Member shall cooperate with the Withdrawing Member in the
discovery of a buyer for all or a portion of such Withdrawing Member’s Interest.
     (3) The Promissory Note shall bear interest at a rate equal to the lesser
of (a) the highest rate permitted by law or (b) the greater of (1) the rate the
Company could obtain from a money market fund or (2) that rate necessary to
avoid imputation of interest under any applicable provision of the Code. The
Promissory Note shall be due in full on the earlier of the dissolution and final
termination of the Company or five (5) years from issuance. Partial payments
under the Promissory Note will be made at the time of distributions to the
Members, in an amount determnined as follows:

         
Amount of Payment
  =   1.5 x A/B x C
 
       
Where
      A = Original principal amount of note
 
      B = Fair Value of the Investment as of the effective date of removal
 
      C = Total amount of each distribution (including payment on the Promissory
Note)

ARTICLE X
DISSOLUTION AND LIQUIDATION; CONTINUATION
     10.01 Dissolution. The Company shall be dissolved upon the first to occur
of any one of the following:
          (A) Upon the fifteenth (15th) anniversary of the date of this
Agreement;
          (B) an election to dissolve the Company is made by the Managing Member
with (i) the Consent of a majority of the Percentage Interests of the Members
and (ii) unless at the time of such election the Company has sold all or
substantially all of its assets, the Consent of a majority of the Percentage
Interests of the MTGLQ Members;
          (C) the reduction to cash of all or substantially all of the
Investment;

48



--------------------------------------------------------------------------------



 



          (D) subject to the provisions of Article VII and Section 10.03, the
Bankruptcy, dissolution or other withdrawal of the Managing Member or the sale,
transfer or assignment by the Managing Member of its Interest in the Company; or
          (E) any other event causing dissolution of the Company under the Act.
     10.02 Liquidation.
          (A) Upon dissolution of the Company, the Liquidator shall wind up the
affairs of the Company as expeditiously as business circumstances allow and
proceed within a reasonable period of time to sell or otherwise liquidate the
assets of the Company and, after paying or making due provision by the setting
up of reserves for all liabilities to creditors of the Company, distribute the
assets among the Members in accordance with the provisions for the making of
Distributions set forth in this Article X. Notwithstanding the foregoing, in the
event that the Liquidator shall, in its absolute discretion, determine that a
sale or other disposition of part or all of the Investment would cause undue
loss to the Members or otherwise be impractical, the Liquidator may either defer
liquidation of the Investment and withhold distributions relating thereto for a
reasonable time.
          (B) No Member shall be liable for the return of the Capital
Contributions of other Members; provided that this provision shall not relieve
any Member of any other duty or liability it may have under this Agreement.
          (C) Upon liquidation of the Company, all of the assets of the Company,
or the proceeds therefrom, shall be distributed or used as follows and in the
following order of priority:
     (i) for the payment of the debts and liabilities of the Company and the
expenses of liquidation;
     (ii) to the setting up of any reserves which the Liquidator may deem
reasonably necessary for any contingent or unforeseen liabilities or obligations
of the Company; and
     (iii) to the Members in accordance with Section 5.02(C).
          (D) When the Liquidator has complied with the foregoing liquidation
plan, the Members shall execute, acknowledge and cause to be filed an instrument
evidencing the cancellation of the certificate of formation of the Company, at
which time the Company shall be terminated.
     10.03 Continuation of Company. Notwithstanding the provisions of
Section 10.01 (D), the occurrence of an event of withdrawal of a Managing Member
shall not cause a dissolution of the Company if the Company, in such
circumstance, is continued pursuant to the provisions of Article VII hereof or
if, within ninety (90) days after the withdrawal, a majority of the Percentage
Interests of the remaining Members admit a successor Managing Member to the
Company (effective as of the date of the withdrawal of the prior Managing
Member), in which case the business of the Company shall be continued without
dissolution.

49



--------------------------------------------------------------------------------



 



ARTICLE XI
REPRESENTATIONS AND WARRANTIES OF THE MEMBERS
     11.01 Representations and Warranties of the Members. Each Member is fully
aware that the Company and the other Members are relying upon the exemption from
registration provided by Section 4(2) of the Securities Act of 1933, as amended,
and upon the truth and accuracy of the following representations by each of the
Members. Each of the Members hereby represents and warrants, as to itself only
as of the date hereof, that:
          (A) its Interest in the Company is being acquired for investment and
not with a view to the distribution or sale thereof, subject to any requirement
of law that its property at all times be within its control;
          (B) it has been given the opportunity to ask the Managing Member
questions relating to the Company and has had access to such financial and other
information concerning the Company as it has considered necessary to make a
decision to invest in the Company and has availed itself of that opportunity to
the full extent desired;
          (C) it is able (x) to bear the economic risk of its investment in the
Company, (y) to retain its Interest for the full term of the Company and (z) to
afford a full loss of its Capital Contributions; and
          (D) it is a Qualified Purchaser, as defined in the Investment Company
Act of 1940, as amended.
     11.02 Representations and Warranties of the Managing Member. The Managing
Member hereby represents and warrants, as to the Company only as of the date
hereof, that the Company had no assets, liabilities or contracts prior to the
date of this Agreement other than (a) liabilities associated with and to be
assumed pursuant to the Membership Interest Purchase Agreement, dated as of
April 22, 2007, between the Company and American Entertainment Properties Corp.,
as amended, and (b) any liabilities or contracts arising or entered into in the
ordinary course of business of the Company.
ARTICLE XII
ACCOUNTING AND REPORTS
     12.01 Books and Records. The Managing Member shall maintain at the
principal office of the Company full and accurate books of the Company (which at
all times shall remain the property of the Company), in the name of the Company
and separate and apart from the books of the Managing Member and its Affiliates,
showing all receipts and expenditures, assets and liabilities, profits and
losses, and all other books, records and information required by the Act or
necessary for recording the Company’s business and affairs. The Company’s books
and records, which shall be denominated in U.S. Dollars, shall be maintained in
accordance with generally accepted accounting principles applicable in the
United States and consistently applied and this Agreement.
Each Member shall be afforded full and complete access to all records and books
of account during reasonable business hours or such other times as required by
legislative authority and, at

50



--------------------------------------------------------------------------------



 



such hours, shall have the right of inspection and copying of such records and
books of account, at its expense. Each Member shall have the right to audit such
records and books of account by an accountant of its choice at its expense. The
Managing Member shall reasonably cooperate with any Member or their agents in
connection with any review or audit of the Company or its records and books. The
Managing Member shall retain all records and books relating to the Company for a
period of at least six (6) years after the termination of the Company and shall
thereafter destroy such records and books only after giving at least thirty
(30) days’ advance Notice to the Members.
     12.02 Tax Matters Member. The Managing Member shall act as the “tax matters
partner” of the Company (the “TMP”), as provided in the regulations pursuant to
Section 6231 of the Code. Each Member hereby approves of such designation and
agrees to execute, certify, acknowledge, deliver, swear to, file and record at
the appropriate public offices such documents as may be deemed necessary or
appropriate to evidence such approval. To the extent and in the, manner provided
by applicable Code sections and regulations thereunder, the TMP (a) shall
furnish the name, address, profits interest and taxpayer identification number
of each Member to the IRS and (b) shall inform each Member of administrative or
judicial proceedings for the adjustment of Company items required to be taken
into account by a Member for income tax purposes. Each Member hereby reserves
all rights under applicable law, including the right to retain independent
counsel of its choice at its expense.
     12.03 Reports to Members.
          (A) The Managing Member shall cause to be prepared and furnished to
each Member at the Company’s expense with respect to each Fiscal Year of the
Company:
     (1) the Managing Member shall cause the Company to properly prepare and
timely file all appropriate and necessary tax returns and filings with relevant
tax authorities in jurisdictions where such filings are required. In addition,
as soon as practicable after the close of each Fiscal Year of the Company, the
Managing Member shall cause the Company to prepare and file a Company return on
an IRS Form 1065 in the United States and to provide the Members, who request
them, copies of Schedules K-1 to such returns setting forth the U.S. federal
income tax information necessary for them or their owners to file their tax
returns in the United States;
     (2) an audited balance sheet, income statement, statements of cash flows
and Members’ Capital Accounts prepared in accordance with generally accepted
accounting principles applicable in the United States and consistently applied;
and
     (3) such other information as the Managing Member deems reasonably
necessary for the Members to be advised of the current status of the Company and
its business.
The Managing Member shall cause the foregoing to be furnished to the Members
within sixty (60) days after the close of each Fiscal Year of the Company.
          (B) The Managing Member shall cause to be prepared and furnished to
each Member with respect to each fiscal quarter other than the Company’s last
fiscal quarter of each

51



--------------------------------------------------------------------------------



 



Fiscal Year an unaudited report prepared in accordance with generally accepted
accounting principles applicable in the United States and consistently applied,
which includes for the quarter and year to date a balance sheet, an income
statement, a statement of cash flows and:
     (1) a statement as to the more recent of (i) the cost of the Investment or
(ii) if it has been prepared, an estimate of the Fair Value of the Investment,
and all secured debt and other liabilities accrued with respect to the
Investment or otherwise payable by the Company;
     (2) a statement showing the computation of fees and distributions to the
Managing Member and its Affiliates which statement shall separately reflect each
type of transaction with or service provided by the Managing Member and its
Affiliates, the amount paid with respect thereto, and the method or formula used
for calculating such payment, other than transactions specifically contemplated
by this Agreement;
     (3) a statement of each Member’s Capital Account; and
     (4) a Member’s Capital Account transactions report which shows the details
of all transactions of the Company which flow through a Member’s Capital Account
and have occurred since the end of the preceding quarter and preceding Fiscal
Year, including all capital calls, cash flows and/or capital distributions.
The Managing Member shall use cause the foregoing to be furnished to the Members
within sixty (60) days after the close of the relevant fiscal quarter.
          (C) No later than ninety (90) days after the end of each Fiscal Year,
the Managing Member shall provide each Member with:
     (1) a statement reflecting any transactions with the Managing Member or any
of its Affiliates with respect to the Company; and
     (2) a summary of any regulatory or legal proceedings against the Managing
Member.
          (D) The Managing Member shall cause to be prepared and furnished to
each Member a statement describing any uncured event of default under any loans
to which the Company or any of its subsidiaries is subject, within thirty
(30) days after the Managing Member has knowledge thereof.
          (E) The Managing Member shall provide such other reports or
information as any Member may reasonably request relating to the Managing
Member’s reasonable projections as to the Company’s unrelated business taxable
income. The Managing Member shall use its commercially reasonable efforts to
provide financial information in substance and format as may be reasonably
requested by a majority of the Percentage Interests of the Members.
     12.04 Company Funds. The Managing Member shall have fiduciary
responsibility for the safekeeping and use of all funds and assets of the
Company and the Managing Member shall not employ such funds in any manner except
for the benefit of the Company. All funds of the Company not otherwise invested
shall be deposited in one or more accounts maintained in such

52



--------------------------------------------------------------------------------



 



banking institution, as the Managing Member shall determine in the name of the
Company and not in the name of the Managing Member. All withdrawals from the
Company’s accounts shall be made upon checks or instructions signed by the
Managing Member. The Company funds shall not be commingled with the funds of any
other Person nor shall such funds be employed by the Managing Member as
compensating balances other than in respect of borrowings of the Company.
ARTICLE XIII
AMENDMENTS
     13.01 Amendments. This Agreement may not be amended, or modified without
the prior written consent of the Managing Member, provided that any amendment or
modification of Sections 4.03 through 4.08 and 13.01, and Articles V and IX and
Appendix A shall also require the consent of any other Members that are affected
by such amendment; provided, further, that no amendment to this Agreement shall,
without the consent of any Members that are affected by such amendment, reduce
the amounts distributable to any Member, increase the obligations or liabilities
of any Member hereunder, or otherwise materially impair the rights of any Member
under this Agreement. No amendment, modification, supplement, discharge or
waiver hereof or hereunder shall require the consent of any Person not a party
to this Agreement. Except as otherwise provided in this Section 13.01, this
Agreement may not be amended or supplemented, and no provisions of this
Agreement may be modified or waived, except by an instrument in writing signed
by each of the Members. Notwithstanding the foregoing, no consent of any Member
other than the Managing Member shall be required for an amendment or
restatements entered into to reflect any Transfer permitted pursuant to the
express terms of Article IX.
ARTICLE XIV
MISCELLANEOUS
     14.01 Title to Company Propert. All property owned by the Company, whether
real or personal, tangible or intangible, shall be deemed to be owned by the
Company as an entity, and no Member, individually, shall have any ownership of
such property. The Company may hold any of its assets in its own name or in the
name of a nominee, which nominee may be one or more individuals, corporations,
partnerships, trusts or other entities; provided, however, that such nominee
shall be at the direction of the Company.
     14.02 Validity. Each provision of this Agreement shall be considered
separate and, if for any reason, any provision(s) which is not essential to the
effectuation of the basic purposes of this Agreement is determined to be
invalid, illegal or unenforceable, such invalidity, illegality or
unenforceability shall not impair the operation of or affect those provisions of
this Agreement which are otherwise valid. To the extent legally permissible, the
parties shall substitute for the invalid, illegal or unenforceable provision a
provision with a substantially similar economic effect and intent.
     14.03 Applicable Law. Except as otherwise required by the Nevada Gaming
Laws, this Agreement, and the application or interpretation thereof, shall be
govemned exclusively by its terms and by the laws of the State of Delaware,
excluding the conflict of laws provisions thereof.

53



--------------------------------------------------------------------------------



 



     14.04 Binding Agreement. This Agreement and all terms, provisions and
conditions hereof shall be binding upon the parties hereto, and shall inure to
the benefit of the parties hereto and, except as otherwise provided herein, to
their respective heirs, executors, personal representatives, successors and
lawful assigns.
     14.05 Waiver of Action for Partition. Each of the parties hereto
irrevocably waives during the term of the Company any right that it may have to
maintain any action for partition with respect to any property of the Company.
     14.06 Record of Members. The Managing Member shall maintain at its office a
record showing the names and addresses of all the Members. All Members and their
duly authorized representatives shall have the right to inspect such record.
     14.07 Headings. All section headings in this Agreement are for convenience
of reference only and are not intended to qualify the meaning of any section.
     14.08 Terminology. All personal pronouns used in this Agreement, whether
used in the masculine, feminine or neuter gender, shall include all other
genders, the singular shall include the plural, and vice versa, as the context
may require.
     14.09 Counterparts. This Agreement may be executed in several counterparts,
and all so executed shall constitute one Agreement, binding on all of the
parties hereto, notwithstanding that all the parties are not signatories to the
original or the same counterpart.
     14.10 Entire Agreement. This Agreement (including the Appendix, Exhibits
and Schedules hereto) contains the entire understanding among the parties hereto
and supersedes all prior written or oral agreements among them respecting the
within subject matter, unless otherwise provided herein.
     14.11 Disclaimer. The provisions of this Agreement are not intended for the
benefit of any creditor or other Person (other than a Member in such Member’s
capacity as such) to whom any debts, liabilities or obligations are owed by (or
who otherwise has any claim against) the Company or any of the Members.
     14.12 No Third Party Rights. This Agreement is intended solely for the
benefit of the parties hereto and, except as expressly provided to the contrary
in this Agreement, is not intended to confer any benefits upon, or create any
rights in favor of, any person other than the parties hereto.
     14.13 Services to the Company. The parties hereto hereby acknowledge and
recognize that the Company has retained, and may in the future retain, the
services of various persons, entities and professionals, including legal
counsel, accountants, architects and engineers, for the purposes of representing
and providing services to the Company in connection with the investigation,
consummation and operation of the Investment or otherwise. The parties hereby
acknowledge that such persons, entities and professionals may have in the past
represented and performed and currently and in the future may represent or
perform services for the Managing Member or its Affiliates. Accordingly, each
party hereto consents to the representation or provision of services by such
persons, entities and professionals to the Company and waives any right to claim
a conflict of interest solely on the grounds of such relationship. Nothing
contained herein shall relieve the Managing Member of any duty or liability,
including without limitation

54



--------------------------------------------------------------------------------



 



the duty to monitor and direct such persons, entities and professionals for the
best interests of the Company. Further, this Section shall not apply where there
is an actual or potential conflict between the Managing Member or any of its
Affiliates and the Company.
     14.14 Confidentiality. Each Member shall maintain the confidentiality of
(i) “Non-Public Information,” (ii) any information subject to a confidentiality
agreement binding upon the Managing Member or the Company of which such Member
has written Notice and (iii) the identity of other Members and their Affiliates
so long as such information has not become otherwise publicly available unless,
after reasonable Notice to the Company by the Member, otherwise compelled by
court order or other legal process or in response to other govemnmentally
imposed reporting or disclosure obligations including, without limitation, any
act regarding the freedom of information to which it may be subject; provided
that each Member may disclose “Non-Public Information” to its Affiliates,
officers, employees, agents, professional consultants, regulators and proposed
Substitute Member upon notification to such Affiliate, officer, employee, agent,
consultant, regulator or proposed Substitute Member that such disclosure is made
in confidence and shall be kept in confidence. As used in this Section 14.14,
“Non-Public Information” means information regarding the Company (including
information regarding any Person in which the Company holds the Investment) or
the Managing Member received by such Member pursuant to this Agreement, but does
not include information that (i) was publicly known at the time such Member
receives such information pursuant to this Agreement, (ii) subsequently becomes
publicly known through no act or omission by such Member or (iii) is
communicated to such Member by a third party free of any obligation of
confidence known to such Member. The Managing Member may not disclose the
identities of the Members, except on a confidential basis to prospective and
other Members in the Company, or to lenders, third-party Members, or other
financial sources.
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

55



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement, as of
the date first above written.

                      W2007 FINANCE SUB, LLC    
 
                    By:   Whitehall Street Global Real Estate            
Limited Partnership 2007, Managing             Member    
 
                    By:   WH Advisors, L.L.C., 2007, General             Partner
   
 
               
 
      By:        
 
         
 
Name:    
 
          Title:    
 
                    WHITEHALL PARALLEL GLOBAL REAL
ESTATE LIMITED PARTNERSHIP 2007    
 
                    By:   WH Parallel Advisors, L.L.C. 2007,             General
Partner    
 
               
 
      By:        
 
         
 
Name:    
 
          Title:    
 
                    MTGLQ INVESTORS, L.P.    
 
                    By:   MLQ, L.L.C., General Partner    
 
               
 
      By:        
 
         
 
Name:    
 
          Title:    
 
                    STRAT HOTEL INVESTOR, L.P.,    
 
                    By:   Norwich GP, LLC,             General Partner    
 
               
 
      By:        
 
         
 
Name:    
 
          Title:    

 



--------------------------------------------------------------------------------



 



APPENDIX A
TO LIMITED LIABILITY COMPANY AGREEMENT OF
W2007/ACEP HOLDINGS, LLC
Profits, Losses. Tax and Other Allocations
1. Certain Definitions. The following terms have the definitions hereinafter
indicated whenever used in this Appendix or the Agreement with initial capital
letters:
     1.1 Adjusted Capital Account Deficit. With respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant Fiscal Year or other period, after giving effect to the following
adjustments:
     (i) Credit to such Capital Account any amounts which such Member is
obligated to restore to the Company pursuant to Section 1.704-1(b)(2)(ii)(c) of
the Regulations or is deemed to be obligated to restore pursuant to Sections
1.704-2(g)(1) or 1.704-2(i)(5) of the Regulations; and
     (ii) Debit to such Capital Account the items described in Sections 1.704-
l(b)(2)(ii)(d)(4), (d)(5) and (d)(6) of the Regulations.
The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Section 1.704-1(b)(2)(ii)(d) of the Regulations
and shall be interpreted consistently therewith.
     1.2 Depreciation. For each Fiscal Year, an amount equal to the federal
income tax depreciation, amortization or other cost recovery deduction allowable
with respect to an asset for such year, except that if the Gross Asset Value of
an asset differs from its adjusted basis for federal income tax purposes at the
beginning of such year or other period, Depreciation shall be an amount which
bears the same ratio to such beginning Gross Asset Value as the federal income
tax depreciation, amortization or other cost recovery deduction for such year
bears to such beginning adjusted tax basis; provided that if the federal income
tax depreciation, amortization, or other cost recovery deductions for such year
is zero, Depreciation shall be determined with reference to such beginning Gross
Asset Value using any reasonable method selected by the Managing Member.
     1 .3 Gross Asset Value. With respect to any asset of the Company, such
asset’s adjusted basis for federal income tax purposes, except as follows:
          (A) the initial Gross Asset Value of any asset contributed by a Member
to the Company shall be the gross fair market value of such asset at the time of
contribution determined by the Managing Member using such reasonable method of
valuation as it may adopt;
          (B) in the discretion of the Managing Member, the Gross Asset Values
of all assets of the Company shall be adjusted to equal their respective gross
fair market values, as reasonably determined by the Managing Member, immediately
prior to the following events:

-2-



--------------------------------------------------------------------------------



 



     (i) a Capital Contribution (other than a de minimis Capital Contribution)
to the Company by a new or existing Member as consideration for an Interest;
     (ii) the distribution by the Company to a Member of more than a de minimis
amount of the property of the Company as consideration for the redemption of an
Interest; and
     (iii) the liquidation of the Company within the meaning of Regulations §
1.704- l(b)(2)(ii)(g); and
          (C) the Gross Asset Values of assets of the Company distributed to any
Member shall be the gross fair market values of such assets as reasonably
determined by the Managing Member as of the date of distribution.
At all times, Gross Asset Values shall be adjusted by any Depreciation taken
into account with respect to the Company’s assets for purposes of computing
Profits and Losses and for the Company expenditures and transactions that
increase or decrease the assets’ federal income tax basis. Gross Asset Values
shall be further adjusted to reflect adjustments to Capital Accounts pursuant to
Regulations § 1 .704-1(b)(2)(iv)(m) to the extent not otherwise reflected in
adjustments to Gross Asset Values. Any adjustment to the Gross Asset Values of
property of the Company shall require an adjustment to the Members’ Capital
Accounts as described in the definition of “Capital Account.”
     1.4 Nonrecourse Deductions. The nonrecourse deductions as defined in
Regulations § 1 .704-2(b)( 1). The amount of Nonrecourse Deductions for a Fiscal
Year equals the net increase, if any, in the amount of Company Minimum Gain
during such Fiscal Year reduced by any distributions during such Fiscal Year of
proceeds of a Nonrecourse Liability that are allocable to an increase in Company
Minimum Gain, determined according to the provisions of Regulations § 1.704-2(c)
and 1.704-2(h).
     1.5 Nonrecourse Liability. A liability as defined in Regulations § 1
.704-2(b)(3).
     1.6 Member Minimum Gain. An amount, with respect to each Member Nonrecourse
Debt, equal to Company Minimum Gain that would result if such Member Nonrecourse
Debt were treated as a Nonrecourse Liability, determined in accordance with
Regulations § 1.704-2(i)(3).
     1.7 Member Nonrecourse Debt. A liability as defined in Regulations §
1.704-2(b)(4).
     1.8 Member Nonrecourse Deductions. The Member nonrecourse deductions as
defined in Regulations § 1 .704-2(i)(2). The amount of Member Nonrecourse
Deductions with respect to a Member Nonrecourse Debt for a Fiscal Year equals
the net increase, if any, in the amount of Member Minimum Gain during such
Fiscal Year attributable to such Member Nonrecourse Debt, reduced by any
distributions during that Fiscal Year to the Member that bears the economic risk
of loss for such Member Nonrecourse Debt to the extent that such distributions
are from the proceeds of such Member Nonrecourse Debt and are allocable to an
increase in

-3-



--------------------------------------------------------------------------------



 



Member Minimum Gain attributable to such Member Nonrecourse Debt, determined
according to the provisions of Regulations § 1 .704-2(h) and 1.704-2(i).
     1.9 Company Minimum Gain. The aggregate gain, if any, that would be
realized by the Company for purposes of computing Profits and Losses with
respect to each asset of the Company if each of the assets of the Company
subject to a Nonrecourse Liability were disposed of for the amount outstanding
on the Nonrecourse Liability by the Company in a taxable transaction. Company
Minimum Gain with respect to any of the assets of the Company shall be further
determined in accordance with Regulations § 1.704-2(d) governing the
determination of minimum gain. A Member’s share of Company Minimum Gain at the
end of any Fiscal Year shall equal the aggregate Nonrecourse Deductions
allocated to such Member (or his predecessors in interest) up to that time, less
such Member’s (and predecessors’) aggregate share of decreases in Company
Minimum Gain determined in accordance with Regulations § 1.704-2(g).
2. Allocations. The following provisions are incorporated in the Agreement.
     2.1 Allocation of Profits and Losses.
          (A) Except as otherwise provided in this Agreement, Profits and Losses
or items thereof or items of income, gain, loss and deduction, for each period
for which allocation is required to be made, shall be allocated among the
Members in a manner such that the Capital Account of each Member, immediately
after giving effect to such allocation and taking into account the other
allocations of this Annex 2, is, as nearly as possible, equal to (x) the amount
of distributions that would be made to such Member if (i) the Company were
liquidated and wound up, (ii) its affairs were wound up and each Company asset
was sold for cash equal to its Gross Asset Value, (iii) all Company liabilities
were satisfied, and (iv) the net assets of the Company were distributed in
accordance with Section 10.02 of this Agreement to the Members immediately after
giving effect to such allocation.
          (B) The allocation of Profits and Losses hereunder are intended to
comply with the requirements set forth in 7.04(b) of the Code and Regulations
issued thereunder.
     2.2 Mandatory Allocations.
          (A) Minimum Gain Chargeback. Notwithstanding any other provision of
this Appendix A, if there is a net decrease in Company Minimum Gain during any
Fiscal Year, then, subject to the exceptions set forth in Regulations §
1.704-2(f) and taking into account § 1.704-2(k), each Member shall be specially
allocated items of Company income and gain for such year (and, if necessary,
subsequent years) in an amount equal to such Member’s share of the net decrease
in Company Minimum Gain, as determined under Regulations § 1.704-2(g).
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each Member pursuant thereto. The
items to be so allocated shall be determined in such section of the Regulations
in accordance with Regulations § 1.704-2(f). This Section 2.2(A) is intended to
comply with the minimum gain chargeback requirements in Regulations § 1.704-2(f)
and shall be interpreted consistently therewith.
          (B) Member Minimum Gain Chargeback. Notwithstanding any other
provision of this Appendix A except Section 2.2(A), if there is a net decrease
in Member Minimum Gain attributable to a Member Nonrecourse Debt during any
Fiscal Year, then, subject

-4-



--------------------------------------------------------------------------------



 



to the exceptions set forth in Regulations § 1 .704-2(i)(4), each Member who has
a share of the Member Minimum Gain attributable to such Member Nonrecourse Debt,
determined in accordance with Regulations § 1 .704-2(i)(5), shall be specially
allocated items of Company income and gain for such year (and, if necessary,
subsequent years) in an amount equal to such Member’s share of the net decrease
in Member Minimum Gain attributable to such Member Nonrecourse Debt, determined
in accordance with Regulations § 1.704-2(i)(4). Allocations pursuant to the
previous sentence shall be made in proportion to the respective amounts required
to be allocated to each Member pursuant thereto. The items to be so allocated
shall be determined in accordance with Regulations § 1.704-2(i)(4). This
Section 2.2(B) is intended to comply with the minimum gain chargeback
requirement in such Section of the Regulations and shall be interpreted
consistently therewith.
          (C) Qualified Income Offset. Notwithstanding any other provision of
this Appendix A, except Sections 2.2(A) and 2.2(B), in the event any Member
receives any adjustments, allocations or distributions described in Regulations
§ 1 .704-1(b)(2)(ii)(d)(4), (5), or (6), that cause or increase an Adjusted
Capital Account Deficit of such Member, items of Company income and gain shall
be specially allocated to such Member in an amount and manner sufficient to
eliminate, to the extent required by the Regulations, the Adjusted Capital
Account Deficit of such Member as quickly as possible.
          (D) No Excess Deficit. . To the extent that any Member has or would
have, as a result of an allocation of Loss (or item thereof), an Adjusted
Capital Account Deficit, such amount of Loss (or item thereof) shall be
allocated to the other Members in accordance with Section 2.1 of this
Appendix A, but in a manner which will not produce an Adjusted Capital Account
Deficit as to such Members.
          (E) Nonrecourse Deductions. Nonrecourse Deductions for any Fiscal Year
shall be allocated to the Members in accordance with their respective Percentage
Interests from the Investment for such Fiscal Year.
          (F) Member Nonrecourse Deductions. Any Member Nonrecourse Deductions
for any Fiscal Year shall be specially allocated to the Member who bears the
economic risk of loss with respect to the Member Nonrecourse Debt to which such
Member Nonrecourse Deductions are attributable in accordance with Regulations §
1.704-2(i)(1) and § 1.704-2(k).
          (G) Section 734 and 743 Adjustments. To the extent an adjustment to
the adjusted tax basis of any asset of the Company pursuant to Code § 734(b),
743(b), 108(c) or 1017 is required, pursuant to Regulations § 1
.704-1(b)(2)(iv)(m), to be taken into account in determining Capital Accounts,
the amount of such adjustment to the Capital Accounts shall be treated as an
item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases such basis), and such item of gain or loss shall be
specially allocated to the Members in a manner consistent with the manner in
which their Capital Accounts are required to be adjusted pursuant to such
Section of the Regulations.
          (H) Taking into Account Regulatory Allocations. The allocations set
forth in Sections 2.2(A), (B), (C) and (D) of this Appendix A (the “Regulatory
Allocations”) are intended to comply with certain requirements of Regulations §
1.704-1(b). The Regulatory Allocations shall be taken into account for the
purpose of equitably adjusting subsequent allocations of Profits

-5-



--------------------------------------------------------------------------------



 



and Losses, and items of income, gain, loss, and deduction among the Members so
that, to the extent possible, the net amount of such allocations of Profits and
Losses and other items to each Member shall be equal to the net amount that
would have been allocated to each such Member if the Regulatory Allocations had
not occurred.
          (I) Nonrecourse Debt Distribution. To the extent permitted by
Regulations § 1.704-2(h)(3) and 1 .704-2(i)(6), the Managing Member shall
endeavor to treat distributions as having been made from the proceeds of
Nonrecourse Liabilities or Member Nonrecourse Debt only to the extent that such
distributions would cause or increase a deficit balance in any Member’s Capital
Account that exceeds the amount such Member is otherwise obligated to restore
(within the meaning of Regulations § 1 .704-1(b)(ii)(c)) as of the end of the
Company’s taxable year in which the distribution occurs.
     2.3 Allocations for Tax Purposes.
          (A) In accordance with Code § 704(b) and 704(c) and the Regulations
thereunder, income, gain, loss and deduction with respect to any property
contributed to the capital of the Company shall, solely for federal income tax
purposes, be allocated among the Members so as to take into account any
variation between the adjusted basis of such property to the Company for federal
income tax purposes and the initial Gross Asset Value of such property. If the
Gross Asset Value of any Company property is adjusted as described in the
definition of Gross Asset Value, subsequent allocations of income, gain, loss
and deduction with respect to such asset shall take account of any variation
between the adjusted basis of such asset for federal income tax purposes and the
Gross Asset Value of such asset in the manner prescribed under Code § 704(b) and
704(c) and the Regulations thereunder. In furtherance of the foregoing, the
Company shall employ any reasonable method selected by the Managing Member.
          (B) For the avoidance of doubt, if any entity that is treated as a
pass-through entity for US federal income tax purposes and in which the Company
owns an interest does not adjust the Gross Asset Value of such entity’s assets
in connection with a contribution of property to the Company in a manner that is
consistent with the purposes of this Section 2.3, the Company shall allocate the
portion of its direct or indirect allocable share of such entity’s income, gain
or loss and deduction as if such an adjustment had been made and consistent with
the principles of this Section 2.3.
     2.4 Allocation of Discharge of Indebtedness of Income Arising from MTGLO’s
Membership. Any Company income from discharge of indebtedness (within the
meaning of Section 61(a)(12)) arising as a result of any cancellation of
indebtedness under Section 108 of the Code and similar provisions or state and
local income tax laws owed by the Company to GSMC in connection with the
admission of MTGLQ as a Member of the Company shall be allocated to each of
Finance, Parallel and Highgate in accordance with the provisions of
Sections 2.2(A) and (B) of this Appendix A (if applicable) and (if such
provisions are not applicable) in proportion to their Percentage Interests. For
the avoidance of doubt, no part of such cancellation of indebtedness income
shall be allocated to MTGLQ. To the extent permitted by otherwise applicable
law, the Tax Matters Member is hereby authorized to treat any distribution of
money that is deemed to occur under Section 731 and the regulations thereunder
in connection with such cancellation of indebtedness (and the resulting change
in the Members’ shares of the Company’s liabilities) as made on the last day of
the relevant taxable year with respect to such Member under
Section 1.731-1(a)(1)(ii) of the Regulations (for the avoidance doubt, after the
allocation of other

-6-



--------------------------------------------------------------------------------



 



items of income or gain for such taxable year that would increase such Member’s
basis in its interest in the Company).
     2.5 Allocations to Transferred Interests. Profits and Losses allocable to
an Interest assigned or reissued during a Fiscal Year shall be allocated to each
Person who was the holder of such Interest during such Fiscal Year, in
proportion to the number of days that each such holder was recognized as the
owner of such Interest during such Fiscal Year or by an interim closing of the
books or in any other proportion permitted by the Code and selected by the
Managing Member in accordance with this Agreement, without regard to the results
of the Company’s operations or the date, amount or recipient of any
distributions which may have been made with respect to such Interest.
     2.6 Purpose of the Allocation Provisions. Recognizing the complexity of the
allocations pursuant to this Appendix A, the Tax Matters Member is authorized to
modify these allocations to ensure that they achieve results that are consistent
with and to achieve the objectives of the distribution provisions of this
Agreement, and it is intended that the provisions of this Appendix A shall be
interpreted in a manner (consistent with the requirements of “substantial
economic effect” of Section 704 and the Treasury Regulations issued thereunder)
such that each Member’s Capital Account, after allocations of income, gain,
deduction, loss or items thereof, shall equal as much as possible, immediately
before the liquidation of the Company, the amount of distribution that such
Member would be entitled to receive upon liquidation if Section 10.02(C)(iii) of
this Agreement provided that all remaining assets of the Company shall be
distributed to the Members in accordance with Section 5.02 of this Agreement.

-7-



--------------------------------------------------------------------------------



 



SCHEDULE A
NAME, ADDRESS, CAPITAL CONTRIBUTION AND PERCENTAGE INTEREST OF
EACH MEMBER

                                      Percentage                 Interest as of
Name   Address   Capital Contribution   June 25, 2009
W2007 Finance
  c/o Whitehall Street Global   $ 187,558,579.71       72.1780563 %
Sub, LLC
  Real Estate Limited                
 
  Partnership 2007                
 
  85 Broad Street                
 
  New York, New York                
 
  10004

               
 
  with a copy to:                
 
  Sullivan & Cromwell LLP                
 
  125 Broad Street                
 
  New York, New York                
 
  10004                
 
  Attention: Anthony J.                
 
  Colletta, Esq.                
 
  Facsimile: (212) 558-3588                
 
                   
Whitehall Parallel
  c/o Goldman, Sachs & Co.   $ 6,123,039.07       2.35632547 %
Global Real Estate
  85 Broad Street                
Limited
Partnership 2007
  New York, New York
10004                
 
  with a copy to:                
 
  Sullivan & Cromwell LLP                
 
  125 Broad Street                
 
  New York, New York                
 
  10004                
 
  Attention: Anthony J.                
 
  Colletta, Esq.                
 
  Facsimile: (212) 558-3588                
 
                   
MTGLQ
  85 Broad Street   $ 57,168,188.89       22.00 %
Investors, L.P.
  New York, New York                
 
  10004                
 
  Attention: [                    ]                
 
  Facsimile:[                    ]

               
 
  with a copy to:                
 
  Cleary Gottlieb Steen &                
 
  Hamilton LLP                
 
  One Liberty Plaza                
 
  New York, New York                
 
  10006

               
 
  Attention: Michael                
 
  Weinberger, Esq.                
 
  Facsimile: (212) 225-3999                

-A-1-



--------------------------------------------------------------------------------



 



                                      Percentage                 Interest as of
Name   Address   Capital Contribution   June 25, 2009
Strat Hotel
  c/o Highgate Hotels, L.P.   $ 9,005,596.34       3.46561826 %
Investor, L.P.
  c/o Highgate Holdings, Inc.                
 
  545 E. Carpenter Freeway,                
 
  Suite 1400                
 
  Irving, Texas 75062                
 
  Attention: Mahmood                
 
  Khmiji                
 
  Facsimile: (972) 401-2400

               
 
  with a copy to:                
 
  Haynes & Boone, LLP                
 
  2323 Victory Avenue, Suite                
 
  700                
 
  Dallas, Texas 75219                
 
  Attention: Jeff W. Dorrill,                
 
  Esq.                
 
  Facsimile: (214) 200-0754                

-A-2-



--------------------------------------------------------------------------------



 



SCHEDULE B
HYPOTHETICAL EXAMPLES OF PROMOTE CALCULATIONS

-B-1-



--------------------------------------------------------------------------------



 



ACEP Promote Calculation
Note that compounding will occur on a monthly basis per the LLC Agreement. This
analysis is for illustrative purposes only
Assumptions

                                      Member Loan   Orig Equity          
Equity Percentaaes
                               
Whitehall
    77.53 %   $ 198.80       74.53 %   $ 193.68  
Highgate
    0.47 %   $ 1.20       3.47 %   $ 9.01  
GSMC
    22.00 %   $ 56.41       22.00 %   $ 57.17  
 
          $ 256.41             $ 259.86  
 
                               
Promote Structure A
                               
IRR Hurdle
    0.0 %                        
Promote
    3.4 %                        
 
                               
Exit EBITDA (2013)
  $ 103.0                          
Exit Multiple
    13.0 x                         

Deal-Level Cash Flows

                                                                      Year 0  
Year 1   Year 2   Year 3   Year 4   Year 5
Whitehall Contribution
          $ (193.7 )   $ (198.8 )                                
Highgate Contribution
          $ (9.0 )   $ (1.2 )                                
GSMC Contribution
          $ (57.17 )   $ (56.4 )                                
Net Sale Proceeds
                                                  $ 1,339.0  
Debt Amount
                                                  $ (350.0 )  
Total Levered Pre-Promote Cash Flows
          $ (259.9 )   $ (256.4 )   $ 0.0     $ 0.0     $ 0.0     $ 989.0  
IRR
    15.5 %                                                
 
                                                       
Member Loan Accounts
                                                       
 
                                                       
Whitehall Start
                  $ 198.8     $ 228.6     $ 262.9     $ 302.3     $ 347.7  
Accrual
                    29.8       34.3       39.4       45.4       52.2  
Paydown
                            0.0       0.0       0.0       (399.9 )
End
                  $ 228.6     $ 262.9     $ 302.3     $ 347.7     $ 0.0  
 
                                                       
Highgate Start
                  $ 1.2     $ 1.4     $ 1.6     $ 1.8     $ 2.1  
Accrual
                    0.2       0.2       0.2       0.3       0.3  
Paydown
                            0.0       0.0       0.0       (2.4 )
End
                  $ 1.4     $ 1.6     $ 1.8     $ 2.1     $ 0.0  
 
                                                       
GSMC Start
                  $ 56.4     $ 64.9     $ 74.6     $ 85.8     $ 98.7  
Accrual
                    8.5       9.7       11.2       12.9       14.8  
Paydown
                            0.0       0.0       0.0       (113.5 )
End
                  $ 64.9     $ 74.6     $ 85.8     $ 98.7     $ 0.0  
 
                                                       
Whitehall/Highgate Cash Flow Required to Repay Member Loan
                                                  $ 515.7  
GSMC Share of Cash Flow Until Member Loan is Repaid
                                                         
Total Cash Flow Required to Repay Member Loan
                                                  $ 515.7  
 
                                                       
Remaining Cash Flow After Member Loan
                                                  $ 473.3  
 
                                                       
Promote Waterfall
                                                       
Start
                          $ 259.9     $ 259.9     $ 259.9     $ 259.9  
Accrual
                          $ 0.0     $ 0.0     $ 0.0     $ 0.0  
Paydown
                                                  $ (259.9 )
End
                  $ 259.9     $ 259.9     $ 259.9     $ 259.9     $ 0.0  
 
                                                       
Whitehall/Highgate Cash Flow Required to Hit Promote Hurdle
                                                  $ 259.9  
GSMC Share of Cash Flow Until Promote Hurdle is Hit
                                                         
Total Cash Flow Required to Hit Promote Hurdle
                                                  $ 259.9  
 
                                                       
Remaining Cash Flow After Promote Waterfall
                                                  $ 213.4  

Post-Promote Splits

                                                      Promote   Promote  
Post-Promote             Pro Rate Share   Paid   Earned   Cash Flow            
 
Whitehall
  $ 159.1     $ (5.4 )           $ 153.7          
GSMC
    46.9       (1.6 )             45.4          
Highgate
    7.4       (0.3 )   $ 7.3       14.4                    
Totals
  $ 213.4     $ (7.3 )   $ 7.3     $ 213.4          

Total Cash Distributions

                                              Member Loan   Return of          
Total Cash         Repayment   Capital   Post-Promote   Flow   % of Total      
Whitehall
  $ 399.9     $ 193.7     $ 153.7     $ 747.2       75.6 %
GSMC
    113.5       57.2       45.4       216.0       21.8 %
Highgate
    2.4       9.0       14.4       25.8       2.6 %  
Totals
  $ 515.7     $ 259.9     $ 14.4     $ 989.0       100.0 %





--------------------------------------------------------------------------------



 



SCHEDULE C
SCHEDULE OF CAPITAL CONTRIBUTIONS

                  Member   Date   Capital Contribution
W2007 Finance Sub, LLC
    2/20/08     $ 185,128,262.26  
 
    4/21/08       ($130,644.08 )
 
    6/6/08     $ 2,155,788.94  
 
    11/17/08     $ 405,172.59  
 
               
Whitehall Parallel Global Real
    2/20/08     $ 6,043,698.91  
Estate Limited Partnership 2007
    4/21/08       ($4,265.01 )
 
    6/6/08     $ 70,377.91  
 
    11/17/08     $ 13,227.27  
 
               
MTGLQ Investors, L.P.
    2/20/08     $ 56,427,423.80  
 
    4/21/08       ($39,820.55 )
 
    6/6/08     $ 657,088.31  
 
    11/17/08     $ 123,497.33  
 
               
Strat Hotel Investor, L.P.
    2/20/08     $ 8,888,905.02  
 
    4/21/08       ($6,272.86 )
 
    6/6/08     $ 103,509.87  
 
    11/17/08     $ 19,454.30  

-B-2-



--------------------------------------------------------------------------------



 



EXHIBIT L
DISBURSEMENT INSTRUCTIONS
                    , _____
                                        
[Address]
Attention:                     
Ladies and Gentlemen:
     Reference is made to that certain Cash Management Agreement (the
“Agreement”), dated as of June 25, 2009, among WELLS FARGO BANK, N.A., a
national banking association (together with its successors and permitted
assigns, the “Cash Management Bank”), W2007 AQUARIUS PROPCO, L.P., W2007
STRATOSPHERE PROPCO, L.P., W2007 STRATOSPHERE LAND PROPCO, L.P., W2007 ARIZONA
CHARLIE’S PROPCO, L.P., W2007 FRESCA PROPCO, L.P., W2007 ACEP FIRST MEZZANINE A
BORROWER, L.P., W2007 ACEP FIRST MEZZANINE B BORROWER, L.P., each a Delaware
limited partnership, AMERICAN CASINO & ENTERTAINMENT PROPERTIES LLC, a Delaware
limited liability company, ARIZONA CHARLIE’S, LLC, FRESCA, LLC, AQUARIUS GAMING
LLC, and STRATOSPHERE GAMING LLC, each a Nevada limited liability company
(collectively, jointly and severally, “Borrower”), WELLS FARGO BANK, N.A., a
national banking association (“Collateral Agent”), ARCHON GROUP, L.P., a
Delaware limited partnership (“Administrative Agent”) for GOLDMAN SACHS
COMMERCIAL MORTGAGE CAPITAL, L.P., a Delaware limited partnership, together with
each other “Lender” from time to time holding any portion of the Loan
(collectively, together with their respective successors and assigns as holder
of the Note, “Lender”).
          We hereby authorize and direct the Cash Management Bank to transfer
from and disburse on the ___ day of                     , 20 ___, funds then on
deposit in the Cash Management Account (excluding its subaccounts) as follows
(with wiring instructions or other account information for each such
disbursement as set forth on Annex I hereto)1:
     (a) To Administrative Agent, the amount of $[                    ] and to
the Collateral Agent, the amount of $[                    ].
     (b) To the Tax and Insurance Reserve Account, the amount of
$[                    ].
     (c) To the Administrative Agent for the distribution to the Lender, the
amount of $[                    ].
     (d) To the FF&E Reserve Account, the amount of $[                    ].
 

1   Attach Annex I (wiring and account information).

Stratosphere II—Cash Management
Agreement

 



--------------------------------------------------------------------------------



 



     (e) To [Pledged Operating Account specified by Borrower], all remaining
amounts.
          With respect to any Permitted Investments, we hereby authorize and
direct the Cash Management Bank to [                    ].2
Very truly yours,
 

2   During the continuance of an Event of Default, in any manner as
Administrative Agent on behalf of Lender may direct.

Stratosphere II—Cash Management
Agreement

 



--------------------------------------------------------------------------------



 



Schedule A-l
STRATOSPHERE HOTEL AND CASINO
Parcel One (1):
That portion of the Southwest Quarter (SW 1/4) of Section 3, Township 21 South,
Range 61 East, M.D.M., City of Las Vegas, Clark County, Nevada, more
particularly described as follows:
COMMENCING at the Southeast corner of Lot Nineteen (19), Block Five (5) of the
Meadows Addition to Las Vegas, as shown in Book 1 of Plats, Page 43, in the
Office of the County Recorder of Clark County, Nevada, said point being on the
North right-of-way line of Boston Avenue (50.00 feet wide), the West
right-of-way line of Commerce Street (40.00 feet wide), and on the line common
to Sections 3 and 4;
Thence North 04°39’21” East, along the West line of Section 3 and the West
right-of-way line of said Commerce Street, a distance of 900.79 feet;
Thence South 86°31’59” East, a distance of 40.00 feet to a point on the East
right-of-way line of Commerce Street, said point being the TRUE POINT OF
BEGINNING;
Thence North 04°39’21” East, along said Easterly right-of-way line, a distance
of 250.05 feet;
Thence South 86°31’59” East, a distance of 353.78 feet to a point on the
Westerly right-of-way line of Main Street (90.00 feet wide);
Thence South 03°30’13” West, along said Westerly right-of-way line, a distance
of 250.00 feet;
Thence North 86°31’59” West, a distance of 358.80 feet to the TRUE POINT OF
BEGINNING.
Assessor’s Parcel No.: 162-03-301-004 through 009
Parcel Two (2):
That portion of the Southwest Quarter (SW 1/4) of Section 3, Township 21 South,
Range 61 East, M.D.M., City of Las Vegas, Clark County, Nevada, more
particularly described as follows:
COMMENCING at the Southeast corner of Lot Nineteen (19), Block Five (5) of the
Meadows Addition to Las Vegas, as shown in Book 1 of Plats, Page 43, in the
Office of the County Recorder of Clark County, Nevada, said point being on the
North right-of-way line of Boston Avenue (50.00 feet wide), the West
right-of-way line of Commerce Street (40.00 feet wide), and on the line common
to Sections 3 and 4;
Thence North 04°39’21” East, along the West line of Section 3 and the West
right-of-way line of said Commerce Street, a distance of 900.79 feet;
Thence South 86°31’59” East, a distance of 40.00 feet to a point on the East
right-of-way line of Commerce Street, said point being the TRUE POINT OF
BEGINNING;
Thence continuing South 86°31’59” East, a distance of 153.80 feet to a point on
the centerline of the alley vacated April 8, 1964 in Book 528 as Instrument
No. 424899;

 



--------------------------------------------------------------------------------



 



Thence South 03°30’13” West, along said former centerline, a distance of 100.02
feet;
Thence North 86°31’59” West, a distance of 155.82 feet to a point on the East
right-of-way line of the aforementioned Commerce Street;
Thence North 04°39’21” East, along said East right-of-way, a distance of 100.04
feet to the TRUE POINT OF BEGINNING.
Assessor’s Parcel No.: 162-03-301-010
Parcel Three (3):
That portion of the Northwest Quarter (NW 1/4) of the Southwest Quarter (SW 1/4)
of Section 3, Township 21 South, Range 61 East, M.D.M., City of Las Vegas, Clark
County, Nevada, more particularly described as follows:
COMMENCING at the intersection of the Westerly line of U.S. Highway No. 91 with
the West line of Main Street;
Thence North 3°17’30” East, along the West line at said Main Street, a distance
of 389.71 feet to the Northeast corner of the parcel of land conveyed by Helen
E. Tucker and R.E. Tucker to Clifton Paxson by Deed dated November 1, 1945, and
recorded in Book 40 of Deeds, Page 345, being the TRUE POINT OF BEGINNING;
Thence North 86°42’30” West, along the North line of said Paxson parcel, a
distance of 200.00 feet to the Northwest corner of said Paxson parcel;
Thence North 3°17’30” East, and parallel with the West line of said Main Street,
a distance of 100.00 feet to a point;
Thence South 86°42’30” East, a distance of 200.00 feet to a point in the West
line of said Main Street;
Thence South 3°17’30” West, along the West line of Main Street, a distance of
100.00 feet to the TRUE POINT OF BEGINNING.
Assessor’s Parcel No.: 162-03-301-011
Parcel Four (4):
That portion of the Northwest Quarter (NW 1/4) of the Southwest Quarter (SW 1/4)
of Section 3, Township 21 South, Range 61 East, M.D.M., City of Las Vegas, Clark
County, Nevada, more particularly described as follows:
COMMENCING at the Northwest corner of the Southwest Quarter (SW 1/4) of said
Section 3;
Thence along the West line thereof, South 04°37’33” West, 648.91 feet;
Thence departing said West line, South 85°22’27” East, 40.00 feet to the East
right-of-way of Commerce Street and the POINT OF BEGINNING;
Thence departing said East right-of-way, South 86°29’48” East, 155.38 feet;
Thence South 03°30’12” West, 151.90 feet;
Thence North 86°27’48” West, 158.35 feet to the East right-of-way of said
Commerce Street;

 



--------------------------------------------------------------------------------



 



Thence along said East right-of-way, North 04°37’33” East, 151.84 feet to the
POINT OF BEGINNING.
Assessor’s Parcel No.: 162-03-301-012
Parcel Five (5):
That portion of the Southwest Quarter (SW 1/4) of Section 3, Township 21 South,
Range 61 East, M.D.M., City of Las Vegas, Clark County, Nevada, more
particularly described as follows:
COMMENCING at the Southeast corner of Lot Nineteen (19), Block Five (5) of the
Meadows Addition to Las Vegas, as shown in Book 1 of Plats, Page 43, in the
Office of the County Recorder of Clark County, Nevada, said point being on the
North right-of-way line of Boston Avenue (50.00 feet wide), the West
right-of-way line of Commerce Street (40.00 feet wide), and on the line common
to Sections 3 and 4;
Thence North 04°39’21” East, along the West line of Section 3 and the West
right-of-way line of said Commerce Street, a distance of 648.95 feet;
Thence South 86°29’59” East, a distance of 198.87 feet to a point on the
centerline of the alley vacated April 8, 1964 in Book 528 as Instrument
No. 424899, said point being the TRUE POINT OF BEGINNING;
Thence North 03°30’13” East, along said former centerline, a distance of 151.88
feet;
Thence South 86°31’59” East, a distance of 205.00 feet to a point on the West
right-of-way line of Main Street (90.00 feet wide);
Thence South 03°30’13” West, along said West right-of-way, a distance of 152.00
feet;
Thence North 86°29’59” West, a distance of 205.00 feet to the TRUE POINT OF
BEGINNING.
Assessor’s Parcel No.: 162-03-301-013
Parcel Six (6):
That portion of the Southwest Quarter (SW 1/4) of Section 3, Township 21 South,
Range 61 East, M.D.M., City of Las Vegas, Clark County, Nevada, more
particularly described as follows:
COMMENCING at the Southeast corner of Lot Nineteen (19) in Block Five (5) of the
Meadows Addition to Las Vegas, as shown in Book 1 of Plats, Page 43, in the
Office of the County Recorder of Clark County, Nevada, said point being on the
North right-of-way line of Boston Avenue (50.00 feet wide), the West
right-of-way line of Commerce Street (40.00 feet wide), and on the line common
to Sections 3 and 4;
Thence North 04°29’21” East, along the West line of Section 3 and the West
right-of-way line of said Commerce Street, a distance of 648.95 feet to corner
No. 5 of the land conveyed to Signal Oil Company, a California Corporation by
Deed recorded April 24, 1944 in Book 35, Page 125 of Deeds, Clark County,
Nevada;
Thence South 86°29’59” East, along the North line of said Signal Oil Company
land, a distance of 40.00 feet to a point on the East right-of-way line of said
Commerce Street, said point being the TRUE POINT OF BEGINNING;

 



--------------------------------------------------------------------------------



 



Thence continuing South 86°29’59” East, along said North line, a distance of
363.87 feet to a point on the West right-of-way line of Main Street (90.00 feet
wide);
Thence South 03°30’13” West, along said West right-of-way line, a distance of
150.00 feet;
Thence North 86°29’59” West, a distance of 366.88 feet to a point on the East
right-of-way line of the aforementioned Commerce Street;
Thence North 04°39’21” East, along said East right-of-way line, a distance of
150.03 feet to the TRUE POINT OF BEGINNING.
TOGETHER WITH that portion of vacated Commerce Street, lying adjacent to the
above described parcel, as described in that certain Order of Vacation recorded
February 5,1996 in Book 960205 as Instrument No. 01894, of Official Records,
Clark County, Nevada.
Assessor’s Parcel No.: 162-03-301-015
Parcel Seven (7):
Parcel 7-A:
That portion of the Southwest Quarter (SW 1/4) of Section 3, Township 21 South,
Range 61 East, M.D.M., City of Las Vegas, Clark County, Nevada, more
particularly described as follows:
COMMENCING at the Southeast corner of Lot Nineteen (19), Block Five (5) of the
Meadows Addition to Las Vegas, as shown in Book 1 of Plats, Page 43, in the
Office of the County Recorder of Clark County, Nevada, said point being on the
North right-of-way line of Boston Avenue (50.00 feet wide), the West
right-of-way line of Commerce Street (40.00 feet wide), and on the line common
to Sections 3 and 4;
Thence North 04°39’21” East, along the West line of Section 3 and the West
right-of-way line of said Commerce Street, a distance of 498.92 feet;
Thence South 86°29’59” East, a distance of 40.00 feet to a point on the East
right-of-way line of Commerce Street, said point being the TRUE POINT OF
BEGINNING;
Thence continuing South 86°29’59” East, a distance of 366.88 feet to a point on
the West right-of-way line of Main Street (90.00 feet wide);
Thence South 03°30’13” West, along the West right-of-way line of Main Street, a
distance of 75.19 feet to a point on the Northwesterly right-of-way line of Las
Vegas Boulevard South (formerly North Fifth Street) (100 feet wide);
Thence South 27°57’21” West, along said Northwesterly right-of-way line, a
distance of 303.68 feet;
Thence North 85°10’52” West, a distance of 248.20 feet to a point on the East
right-of-way line of the aforementioned Commerce Street;
Thence North 04°39’21” East, along said East right-of-way line, a distance of
345.98 feet to the TRUE POINT OF BEGINNING.

 



--------------------------------------------------------------------------------



 



TOGETHER WITH that portion of vacated Commerce Street, lying adjacent to the
above described parcel, as described in that certain Order of Vacation recorded
February 5, 1996 in Book 960205 as Instrument No. 01894, of Official Records,
Clark County, Nevada.
EXCEPTING THEREFROM that portion of said land conveyed to the City of Las Vegas
by Deed recorded January 26, 1996 in Book 960126 as Instrument No. 01487, of
Official Records, Clark County, Nevada.
Parcel 7-B:
That portion of the Southwest Quarter (SW 1/4) of Section 3, Township 21 South,
Range 61 East, M.D.M., City of Las Vegas, Clark County, Nevada, more
particularly described as follows:
COMMENCING at the Southeast corner of Lot Nineteen (19) in Block Five (5) of the
Meadows Addition to Las Vegas, as shown in Book 1 of Plats, Page 43, in the
Office of the County Recorder of Clark County, Nevada, said point being on the
North right-of-way line of Boston Avenue (50.00 feet wide);
Thence South 86°12’48” East, along the Easterly prolongation of the South line
thereof, a distance of 40.00 feet to a point on the Easterly right-of-way line
of Commerce Street (40.00 feet wide), said point being the TRUE POINT OF
BEGINNING;
Thence North 04°39’21” East, along said Easterly right-of-way and line parallel
and 40.00 feet East of the East line of Section 4, and the East line of the
Meadows Addition to Las Vegas, a distance of 153.14 feet;
Thence South 85°10’52” East, a distance of 248.20 feet to a point on the
Northwesterly right-of-way line of Las Vegas Boulevard South (100.00 feet wide);
Thence South 27°57’21” West, along said Northwesterly right-of-way line, a
distance of 187.83 feet to a point on the Northerly right-of-way line of Boston
Avenue (50.00 feet wide);
Thence North 77°23’31” West, along said Northerly right-of-way line, a distance
of 147.13 feet to an angle point in said Northerly right-of-way line;
Thence North 85°54’23” West, along said Northerly right-of-way line, a distance
of 28.19 feet to the TRUE POINT OF BEGINNING.
TOGETHER WITH that portion of vacated Commerce Street, lying adjacent to the
above described parcel, as described in that certain Order of Vacation recorded
February 5, 1996 in Book 960205 as Instrument No. 01894, of Official Records,
Clark County, Nevada.
ALSO TOGETHER WITH that portion of vacated Boston Avenue, lying adjacent to the
above described parcel, as described in that certain Order of Vacation recorded
March 1, 1996 in Book 960301 as Instrument No. 00935, of Official Records, Clark
County, Nevada.
EXCEPTING THEREFROM that portion of said land conveyed to the City of Las Vegas
by Deed recorded January 26, 1996 in Book 960126 as Instrument No. 01487, of
Official Records, Clark County, Nevada.
Assessor’s Parcel No.: 162-03-301-016

 



--------------------------------------------------------------------------------



 



Parcel Eight (8):
Parcel 8-A:
That portion of the Southwest Quarter (SW 1/4) of the Southwest Quarter (SW 1/4)
of Section 3, Township 21 South, Range 61 East, M.D.M., City of Las Vegas, Clark
County, Nevada, more particularly described as follows:
BEGINNING at the Northeast corner of Lot Eighteen (18) in Block Four (4) of the
Meadows Addition to Las Vegas, as shown in Book 1 of Plats, Page 43, in the
Office of the County Recorder of Clark County, Nevada;
Thence South 77°36’22” East, a distance of 36.88 feet to the Northwest corner of
that certain parcel of land conveyed by Louis Dubois, Et Ux, to Robert T. Baskin
by Deed recorded June 24, 1952 as Instrument No. 386459, Clark County, Nevada
Records;
Thence South 11°19’29” West, along the West line of the said conveyed parcel, a
distance of 143.79 feet to the Southwest corner thereof;
Thence North 77°11’ West, a distance of 19.54 feet to a point on the West line
of said Section 3;
Thence North 4°26’30” East, along the last mentioned West line, a distance of
145.00 feet to the POINT OF BEGINNING.
TOGETHER WITH that portion of vacated Boston Avenue, lying adjacent to the above
described parcel, as described in that certain Order of Vacation recorded
March 1, 1996 in Book 960301 as Instrument No. 00935, of Official Records, Clark
County, Nevada.
Parcel 8-B:
That portion of the Southwest Quarter (SW 1/4) of the Southwest Quarter (SW 1/4)
of Section 3, Township 21 South, Range 61 East, M.D.M., City of Las Vegas, Clark
County, Nevada, more particularly described as follows:
COMMENCING at the Northeast corner of Lot Eighteen (18) in Block Four (4) of the
Meadows Addition to Las Vegas, as shown in Book 1 of Plats, Page 43, in the
Office of the County Recorder of Clark County, Nevada;
Thence South 77°36’22” East, along the South line of Boston Avenue, a distance
of 36.88 feet to the TRUE POINT OF BEGINNING;
Thence continuing South 77°36’22” East, along the said South line, a distance of
153.77 feet to a point on the West line of Fifth Street (100.00 feet wide);
Thence South 27°43’12” West, along said West line, a distance of 149.92 feet to
a point;
Thence North 77°11’ West, a distance of 111.43 feet to a point;
Thence North 11°19’20” East, a distance of 143.79 feet to the TRUE POINT OF
BEGINNING.
TOGETHER WITH that portion of vacated Boston Avenue, lying adjacent to the above
described parcel, as described in that certain Order of Vacation recorded
March 1, 1996 in Book 960301 as Instrument No. 00935, of Official Records, Clark
County, Nevada.

 



--------------------------------------------------------------------------------



 



EXCEPTING THEREFROM that portion of said land conveyed to the City of Las Vegas
by Deed recorded April 3, 1996 in Book 960403 as Instrument No. 01196, of
Official Records, Clark County, Nevada.
Assessor’s Parcel No.: 162-03-401-001
Parcel Nine (9):
That portion of the Southwest Quarter (SW 1/4) of Section 3, Township 21 South,
Range 61 East, M.D.M., City of Las Vegas, Clark County, Nevada, more
particularly described as follows:
BEGINNING at the Northeast corner of Lot Nineteen (19) in Block Four (4) of the
Meadows Addition to Las Vegas, as shown in Book 1 of Plats, Page 43, in the
Office of the County Recorder of Clark County, Nevada;
Thence South 76°56’10” East, a distance of 131.42 feet to a point on the
Northwesterly right-of-way line of Las Vegas Boulevard South (100.00 feet wide);
Thence South 27°57’21” West, along said Northwesterly right-of-way line, a
distance of 147.34 feet to a point on the Northeasterly right-of-way line of
Baltimore Avenue (50.00 feet wide);
Thence North 62°02’39” West, along said Northeasterly right-of-way line, a
distance of 6.90 feet to a point on a tangent curve concave to the Southwest,
having a radius of 250.00 feet;
Thence Northwesterly along the arc of said curve through a central angle of
15°36’04” an arc length of 68.07 feet to a point on the Easterly line of the
aforementioned Meadows Addition to Las Vegas;
Thence North 04°39’21” East, along said Easterly line a distance of 133.67 feet
to the TRUE POINT OF BEGINNING;
EXCEPTING THEREFROM that portion of said land conveyed to the City of Las Vegas
by Deed recorded January 26, 1996 in Book 960126 as Instrument No. 01485, of
Official Records, Clark County, Nevada.
Assessor’s Parcel No.: 162-03-401-002
Parcel Ten (10):
Lots One (1) through Thirty-Six (36), inclusive, in Block Six (6) of the Meadows
Addition to Las Vegas, as shown by map thereof on file in Book 1 of Plats, Page
43, in the Office of the County Recorder of Clark County, Nevada.
TOGETHER WITH that certain vacated alley (15.00 feet wide) as vacated by that
certain Order of Vacation recorded April 17, 1987 in Book 870417 as Instrument
No. 00648, of Official Records, Clark County, Nevada.
ALSO TOGETHER WITH those portions of the vacated alley, vacated St. Louis Avenue
and vacated Commerce Street, lying adjacent to the above described parcel, as
described in that

 



--------------------------------------------------------------------------------



 



certain Order of Vacation recorded February 5, 1996 in Book 960205 as Instrument
No. 01894, of Official Records, Clark County, Nevada.
Assessor’s Parcel No.: 162-04-710-041 & 042
Parcel Eleven (11):
Lots Thirty-Seven (37) through Forty-Six (46), inclusive, in Block Six (6) of
the Meadows Addition to Las Vegas, as shown by map thereof on file in Book 1 of
Plats, Page 43, in the Office of the County Recorder of Clark County, Nevada.
TOGETHER WITH those portions of the vacated alley, vacated Fairfield Avenue and
vacated St. Louis Avenue, lying adjacent to the above described parcel, as
described in that certain Order of Vacation recorded February 5, 1996 in Book
960205 as Instrument No. 01894, of Official Records, Clark County, Nevada.
Assessor’s Parcel No.: 162-04-710-052 through 055
Parcel Twelve (12):
Lots One (1) through Thirty-Six (36), inclusive, in Block Five (5) of the
Meadows Addition to Las Vegas, as shown by map thereof on file in Book 1 of
Plats, Page 43, in the Office of the County Recorder of Clark County, Nevada.
TOGETHER WITH those portions of the vacated alley, vacated St. Louis Avenue,
vacated Commerce Street and vacated Boston Avenue, lying adjacent to the above
described parcel, as described in that certain Order of Vacation recorded
February 5, 1996 in Book 960205 as Instrument No. 01894, of Official Records,
Clark County, Nevada.
Assessor’s Parcel No.: 162-04-710-043 through 050
Parcel Thirteen (13):
That portion of the Southeast Quarter (SE 1/4) of Section 4, Township 21 South,
Range 61 East, M.D.M., City of Las Vegas, Clark County, Nevada, more
particularly described as follows:
BEGINNING at the Northwest corner of Lot Forty-One (41) in Block Five (5) of the
Meadows Addition to Las Vegas, as shown in Book 1 of Plats, Page 43, in the
Office of the County Recorder of Clark County, Nevada, said point being on the
South right-of-way line of St. Louis Avenue (50.00 feet wide) and the East
right-of-way line of Fairfield Avenue (80.00 feet wide);
Thence South 04°42’46” West, along the West lines of Lots 41 through 37, a
distance of 120.00 feet to a point on a non-tangent curve concave to the
Southwest, having a radius of 185.00 feet and being on the Northeasterly
right-of-way line of the circular road surrounding the “Plaza” as shown on said
Meadows Addition;
Thence from a radial line that bears North 17°11’53” East, Southeasterly along
the arc of said curve through a central angle of 54°15’56” an arc length of
175.22 feet;

 



--------------------------------------------------------------------------------



 



Thence North 04°42’46” East, along the East line of said Lots 37 through 41 and
their Southerly prolongation, a distance of 229.72 feet to a point on the South
right-of-way line of the aforementioned St. Louis Avenue;
Thence North 86°13’25” West, along said South right-of-way line, a distance of
130.00 feet to the TRUE POINT OF BEGINNING.
TOGETHER WITH those portions of vacated alley, vacated St. Louis Avenue and
vacated Fairfield Avenue, lying adjacent to the above described parcel, as
described in that certain Order of Vacation recorded February 5, 1996 in Book
960205 as Instrument No. 01894, of Official Records, Clark County, Nevada.
Assessor’s Parcel No.: 162-04-710-051
Parcel Fourteen (14):
The “Plaza” of the Meadows Addition to Las Vegas, as shown by map thereof on
file in Book 1 of Plats, Page 43, in the Office of the County Recorder of Clark
County, Nevada.
TOGETHER WITH those portions of vacated Fairfield Avenue, lying adjacent to the
above described parcel, as described in that certain Order of Vacation recorded
February 5, 1996 in Book 960205 as Instrument No. 01894, of Official Records,
Clark County, Nevada.
Assessor’s Parcel No.: 162-04-813-098
Parcel Fifteen (15):
Lots One (1) through Sixteen (16), inclusive, in Block Four (4) of the Meadows
Addition to Las Vegas, as shown by map thereof on file in Book 1 of Plats, Page
43, in the Office of the County Recorder of Clark County, Nevada.
TOGETHER WITH those portions of the vacated alley, vacated Fairfield Avenue and
vacated Boston Avenue, lying adjacent to the above described parcel, as
described in that certain Order of Vacation recorded February 5, 1996 in Book
960205 as Instrument No. 01894, of Official Records, Clark County, Nevada.
Assessor’s Parcel No.: 162-04-813-090 through 096
Parcel Sixteen (16):
Lots Seventeen (17) and Eighteen (18) in Block Four (4) of the Meadows Addition
to Las Vegas, as shown by map thereof on file in Book 1 of Plats, Page 43, in
the Office of the County Recorder of Clark County, Nevada.
TOGETHER WITH those portions of the vacated alley and vacated Boston Avenue,
lying adjacent to the above described parcel, as described in that certain Order
of Vacation recorded

 



--------------------------------------------------------------------------------



 



February 5, 1996 in Book 960205 as Instrument No. 01894, of Official Records,
Clark County Nevada.
ALSO TOGETHER WITH that portion of the vacated alley and vacated Boston Avenue,
lying adjacent to the above described parcel, as described in that certain Order
of Vacation recorded March 1, 1996 in Book 960301 as Instrument No. 00935, of
Official Records, Clark County, Nevada.
Assessor’s Parcel No.: 162-04-813-097
Parcel Seventeen (17):
Lots Nineteen (19) through Twenty-Four (24), inclusive, in Block Four (4) of the
Meadows Addition to Las Vegas, as shown by map thereof on file in Book 1 of
Plats, Page 43, in the Office of the County Recorder of Clark County, Nevada.
TOGETHER WITH those portions of the vacated alley, lying adjacent to the above
described parcel, as described in that certain Order of Vacation recorded
February 5, 1996 in Book 960205 as Instrument No. 01894, of Official Records,
Clark County, Nevada.
ALSO TOGETHER WITH that portion of the vacated alley, lying adjacent to the
above described parcel, as described in that certain Order of Vacation recorded
March 1, 1996 in Book 960301 as Instrument No. 00935, of Official Records, Clark
County, Nevada.
EXCEPTING THEREFROM that portion of said land conveyed to the City of Las Vegas
by Deed recorded January 26, 1996 in Book 960126 as Instrument No. 01486, of
Official Records, Clark County, Nevada.
Assessor’s Parcel No.: 162-04-813-084 & 085
Parcel Eighteen (18):
Lots Twenty-Five (25) through Thirty-Six (36), inclusive, in Block Four (4) of
the Meadows Addition to Las Vegas, as shown by map thereof on file in Book 1 of
Plats, Page 43, in the Office of the County Recorder of Clark County, Nevada.
TOGETHER WITH those portions of the vacated alley, lying adjacent to the above
described parcel, as described in that certain Order of Vacation recorded
February 5, 1996 in Book 960205 as Instrument No. 01894, of Official Records,
Clark County, Nevada.
EXCEPTING THEREFROM that portion of said land conveyed to the City of Las Vegas
by Deed recorded January 26, 1996 in Book 960126 as Instrument No. 01486, of
Official Records, Clark County, Nevada.
Assessor’s Parcel No.: 162-04-813-086 through 089

 



--------------------------------------------------------------------------------



 



Parcel Nineteen (19):
That portion of the Southeast Quarter (SE 1/4) of Section 4, Township 21 South,
Range 61 East, M.D.M., City of Las Vegas, Clark County, Nevada, more
particularly described as follows:
BEGINNING at the Southwest corner of Lot Thirty-Seven (37) in Block Four (4) of
the Meadows Addition to Las Vegas, as shown in Book 1 of Plats, Page 43, in the
Office of the County Recorder of Clark County, Nevada, said point being on the
North right-of-way line of Baltimore Avenue (50.00 feet wide) and the East
right-of-way line of Fairfield Avenue (80.00 feet wide);
Thence North 04°42’46” East, along the West lines of Lots 37 through 40 and
their Northerly prolongation thereof, a distance of 118.70 feet to a point on a
non-tangent curve concave to the Northwest, having a radius of 185.00 feet and
being on the Southeasterly right-of-way line of the circular road surrounding
the “Plaza” as shown on said Meadows Addition;
Thence from a radial line that bears South 07°46’21” East, Northeasterly along
the arc of said curve through a central angle of 54°15’58” an arc length of
175.22 feet;
Thence South 04°42’46” West, along the East line of Lots 37 through 40 and their
Northerly prolongation, a distance of 224.23 feet to a point on the North
right-of-way line of the aforementioned Baltimore Avenue;
Thence North 86°12’11” West, along said North right-of-way line, a distance of
130.00 feet to the TRUE POINT OF BEGINNING.
TOGETHER WITH those portions of the vacated alley and vacated Fairfield Avenue,
lying adjacent to the above described parcel, as described in that certain Order
of Vacation recorded February 5, 1996 in Book 960205 as Instrument No. 01894, of
Official Records, Clark County, Nevada.
EXCEPTING THEREFROM that portion of said land conveyed to the City of Las Vegas
by Deed recorded January 26, 1996 in Book 960126 as Instrument No. 01486, of
Official Records, Clark County, Nevada.
Assessor’s Parcel No.: 162-04-813-059 through 061
Parcel Twenty (20):
The Southerly 80.00 feet of Lot One (1) and all of Lots Two (2), Three (3), Four
(4) and Five (5) and the Northerly 85.00 feet of Lot Six (6) in Block Two (2) of
South Fifth Street Tract, as shown by map thereof on file in Book 2 of Plats,
Page 72, in the Office of the County Recorder of Clark County, Nevada.
Assessor’s Parcel No.: 162-03-410-001 through 004
Parcel Twenty-One (21):

 



--------------------------------------------------------------------------------



 



Lots Two (2) and Three (3) in Block Three (3) of South Fifth Street Tract No. 1,
as shown by map thereof on file in Book 2 of Plats, Page 100, in the Office of
the County Recorder of Clark County, Nevada.
Assessor’s Parcel No.: 162-03-411-003
Parcel Twenty-Two (22):
Lots Nineteen (19) and Twenty (20) in Block Eight (8) and Lots Five (5) through
Forty-Six (46), inclusive, in Block Seven (7) of the Meadows Addition to Las
Vegas, as shown by map thereof on file in Book 1 of Plats, Page 43, in the
Office of the County Recorder of Clark County, Nevada.
EXCEPTING THEREFROM those portions of said land conveyed to the City of Las
Vegas for road purposes by Deed recorded June 17, 1997 in Book 970617 as
Instrument No. 01109, of Official Records, Clark County, Nevada.
Assessor’s Parcel No.: 162-04-710-025 through 032; 035 through 040; 056 through
059
Parcel Twenty-Three (23):
Lots One (1), Two (2), Three (3) and Four (4) in Block Seven (7) of Meadows
Addition to Las Vegas, as shown by map thereof on file in Book 1 of Plats, Page
43, in the Office of the County Recorder of Clark County, Nevada.
Assessor’s Parcel No.: 162-04-710-033 & 034
Parcel Twenty-Four (24):
The Northeasterly 56.5 feet of Lot Five (5) in Block Three (3) of South Fifth
Street Tract No. 1, as shown by map thereof on file in Book 2 of Plats, Page
100, in the Office of the County Recorder of Clark County, Nevada.
EXCEPTING THEREFROM the Southeasterly 5.00 feet of the Northeasterly 56.50 feet
of Lot 5, Block 3 of South Fifth Street Tract No. 1, as shown, as shown by map
thereof on file in Book 2 of Plats, Page 100, in the Office of the County
Recorder of Clark County, Nevada, as conveyed to the City of Las Vegas by Deed
recorded March 13, 1968 in Book 859 as Instrument No. 689792, of Official
Records, Clark County, Nevada.
Assessor’s Parcel No.: 162-03-411-005
Parcel Twenty-Five (25):

 



--------------------------------------------------------------------------------



 



A portion of the Northwest Quarter (NW 1/4) of the Southwest Quarter (SW 1/4) of
Section 3, Township 21 South, Range 61 East, M.D.M., City of Las Vegas, Clark
County, Nevada, described as follows:
COMMENCING at the intersection of the Westerly line of U.S. Highway No. 91 with
the Westerly line of Main Street, formerly First Street;
Thence North 03°17’30” East, along the West line of Main Street, a distance of
739.73 feet, being the TRUE POINT OF BEGINNING;
Thence North 86°42’30” West, a distance of 210.00 feet to a point;
Thence North 03°17’30” East, and parallel with the West line of said Main
Street, a distance of 50.00 feet to a point;
Thence South 86°42’30” East, a distance of 210.00 feet to a point on the West
line of Main Street;
Thence South 03°17’30” West, along the West line of Main Street, a distance of
50.00 feet to the TRUE POINT OF BEGINNING.
EXCEPTING THEREFROM the Easterly 5.00 feet as conveyed to the City of Las Vegas
by Deed recorded February 21, 1978 in Book 850 as Instrument No. 809100, of
Official Records, Clark County, Nevada.
Assessor’s Parcel No.: 162-03-301-003
Parcel Twenty-Six (26):
That portion of the Northwest Quarter (NW 1/4) of the Southwest Quarter (SW 1/4)
of Section 3, Township 21 South, Range 61 East, M.D.M., City of Las Vegas, Clark
County, Nevada, described as follows:
COMMENCING at the point of intersection of the West line of U.S. Highway 91
(original alignment - 80 feet wide) with the West line of Main Street (original
alignment — 80 feet wide);
Thence North 3°1’33” East, along the West line of Main Street, a distance of
739.73 feet, to a point;
Thence North 86°42’30” West, a distance of 220.00 feet to the TRUE POINT OF
BEGINNING;
Thence continuing North 86°42’30” West, a distance of 138.97 feet to a point
distance 40.00 feet from the West line of said Section 3;
Thence North 4°26’30” East, a distance of 252.29 feet to a point on the South
line of that certain parcel of land conveyed by the New York and Las Vegas
Investment Company to the City of Las Vegas by Deed recorded December 31, 1937
in Book 24 of Deed Records, Page 211, in the Office of County Recorder of Clark
County, Nevada;
Thence North 88°35’ East, along the last mentioned South line, a distance of
134.67 feet, to a point;
Thence South 3°17’30” West, a distance of 263.22 feet to the TRUE POINT OF
BEGINNING.

 



--------------------------------------------------------------------------------



 



TOGETHER WITH that portion of land appurtenant thereto as vacated by that
certain Order of Vacation recorded April 8, 1964 in Book 528 as Instrument
No. 424899, of Official Records, Clark County, Nevada.
Assessor’s Parcel No.: 162-03-301-001
Parcel Twenty-Seven (27):
Lot Four (4) in Block Three (3) of South Fifth Addition Street Tract No. 1, as
shown by map thereof on file in Book 2 of Plats, Page 100, in the Office of the
County Recorder of Clark County, Nevada.
EXCEPTING THEREFROM the Southeasterly 5.00 feet of said land as conveyed to the
City of Las Vegas by Deed recorded April 10, 1967 in Book 789 as Instrument
No. 633921, of Official Records, Clark County, Nevada.
Assessor’s Parcel No.: 162-03-411-004

 



--------------------------------------------------------------------------------



 



Schedule A-2
AQUARIUS CASINO RESORT (1900 S. CASINO DRIVE — LAUGHLIN)
Parcel One (1):
That portion of Government Lot Two (2), lying within the North Half (N 1/2) of
Section 13, Township 32 South, Range 66 East, M.D.M., Clark County, Nevada, more
particularly described as follows:
BEGINNING at the Northwest corner of the North 500.00 feet of the South Half (S
1/2) of the North Half (N 1/2) of said Section 13;
Thence South 1°39’40” West, along the West line of said Section, 500.00 feet to
the Southwest corner of said North 500.00 feet of said South Half (S 1/2) of
said North Half (N 1/2);
Thence South 89°55’58” East along, the South line thereof, 1723.29 feet to the
intersection with the North-South centerline of said Section 13;
Thence South 1°12’40” West, along the said North-South centerline of said
Section 13, 426.08 feet to the intersection with the South line of the North
925.00 feet of said Government Lot 2, said Section 13;
Thence South 89°55’20” East, along the South line of said North 925.00 feet of
said Government Lot 2, a distance of 163.65 feet to the TRUE POINT OF BEGINNING;
Thence North 14°31’26” East, along the centerline of the existing traveled
roadway, 154.98 feet;
Thence South 89°55’20” East, 973.78 feet to the intersection with the East line
of Government Lot 2, of said Section 13;
Thence South 03°50’41” West, along the said East line of said Government Lot 2,
a distance of 150.30 feet;
Thence North 89°55’20” West, 1002.57 feet to the intersection of the existing
traveled roadway, to the TRUE POINT OF BEGINNING.
EXCEPTING THEREFROM that portion of said land conveyed to Clark County by Deed
recorded June 22, 1972 in Book 241 as Instrument No. 200215, of Official
Records, Clark County, Nevada.
AND FURTHER EXCEPTING THEREFROM that portion of said land conveyed to Clark
County by those certain Deeds recorded February 7, 1989 in Book 890207 as
Instrument No. 00388, and August 8, 1989 in Book 890808 as Instrument No. 00521
and 00523, of Official Records, Clark County, Nevada.
Parcel Two (2):
That portion of Government Lot Two (2), lying within the North Half (N 1/2) of
Section 13, Township 32 South, Range 66 East, M.D.M., Clark County, Nevada, more
particularly described as follows:

 



--------------------------------------------------------------------------------



 



BEGINNING at the Northwest corner of the North 500.00 feet of the South Half (S
1/2) of the North Half (N 1/2) of said Section 13;
Thence South 1°39’40” West, along the West line of said Section, 500.00 feet to
the Southwest corner of said North 500.00 feet of said South Half (S 1/2) of
said North Half (N 1/2);
Thence South 89°55’58” East, along the South line thereof, 1723.29 feet to the
intersection with the North-South centerline of said Section 13, the TRUE POINT
OF BEGINNING;
Thence South 89°55’58” East, along the South line of the North 500.00 feet of
said Government Lot 2, a distance of 285.49 feet;
Thence South 19°14’41” West, along the centerline of the existing traveled
roadway, 241.33 feet;
Thence South 14°31’26” West, continuing along said centerline of said existing
roadway, 204.57 feet to the intersection with the South line of the North 925.00
feet of said Government Lot 2;
Thence North 89°55’20” West, along the South line of said North 925.00 feet of
said Government Lot 2, a distance of 163.65 feet to the intersection with the
North-South centerline of said Section 13;
Thence North 01°12’40” East, along the North-South centerline of said
Section 13, a distance of 426.08 feet to the TRUE POINT OF BEGINNING.
EXCEPTING THEREFROM the South 50.00 feet thereof.
FURTHER EXCEPTING THEREFROM that portion of said land conveyed to Clark County
by Deed recorded June 22, 1972 in Book 241 as Instrument No. 200215, of Official
Records, Clark County, Nevada.
AND FURTHER EXCEPTING THEREFROM that portion of said land conveyed to Clark
County by those certain Deeds recorded February 7,1989 in Book 890207 as
Instrument No. 00388, and August 8, 1989 in Book 890808 as Instrument No. 00521
and 00523, of Official Records, Clark County, Nevada.
Parcel Three (3):
That portion of Government Lot Two (2), lying within the North Half (N 1/2) of
Section 13, Township 32 South, Range 66 East, M.D.M., Clark County, Nevada, more
particularly described as follows:
BEGINNING at a point in the North line of Government Lot Two (2) in said
Section 13, bearing South 89°55’58” East, 2168.84 feet from the Northwest corner
of the North 500.00 feet of the South Half (S 1/2) of the North Half (N 1/2) of
said Section 13;
Thence South 89°55’58” East, along said North line of said Government Lot 2, a
distance of 782.00 feet to intersection with the East line of said Government
Lot 2;
Thence South 2°50’42” West, along said East line, 217.34 feet;
Thence South 8°35’18” West, 317.28 feet;
Thence South 3°50’41” West, 245.71 feet to intersection with the North line of
the South 545.00 feet of said Government Lot 2;
Thence North 89°55’20” West, along said North line, 973,78 feet;

 



--------------------------------------------------------------------------------



 



Thence North 14°31’26” East, 49.59 feet;
Thence North 19°14’41” East, 770.60 feet to the POINT OF BEGINNING.
EXCEPTING THEREFROM the North 500.00 feet of Government Lot 2.
FURTHER EXCEPTING THEREFROM that portion of said land conveyed to Clark County
by Deed recorded June 22, 1972 in Book 241 as Instrument No. 200215, of Official
Records, Clark County, Nevada.
AND FURTHER EXCEPTING THEREFROM that portion of said land conveyed to Clark
County by those certain Deeds recorded February 7, 1989 in Book 890207 as
Instrument No. 00388, and August 8, 1989 in Book 890808 as Instrument No. 00521
and 00523, of Official Records, Clark County, Nevada.
Parcel Four (4):
The North 500.00 feet of Government Lot Two (2) of Section 13, Township 32
South, Range 66 East, M.D.M., Clark County, Nevada, lying Easterly of the West
line of Rio Alta Vista Drive as conveyed to the County of Clark by Deed recorded
June 22, 1972 as Instrument No. 200215, of Official Records, Clark County,
Nevada.
EXCEPTING THEREFROM that portion of said land conveyed to Clark County by Deed
recorded June 22, 1972 in Book 241 as Instrument No. 200215, of Official
Records, Clark County, Nevada.
AND FURTHER EXCEPTING THEREFROM that portion of said land conveyed to Clark
County by those certain Deeds recorded February 7, 1989 in Book 890207 as
Instrument No. 00388, and August 8, 1989 in Book 890808 as Instrument No. 00521
and 00523, of Official Records, Clark County, Nevada.
Excepting from Parcels One (1), Two (2), Three (3), and Four (4) the interest in
the following portion of said land conveyed to Clark County be deed recorded
May 24, 1982 as document no. 1529609, Official Records.
A right of way generally sixty feet (60.00’) wide described as follows:
Commencing at the center quarter corner of Section 13, Township 32 South, Range
66 East, M.D.M., Nevada;
thence South 89”59’51” East along the East-West Quarter Section line, a distance
of 59.50 feet to the beginning of a non-tangent curve, concave to the Southeast,
having a radius of 1,030 feet; said beginning of curve being the True Point of
Beginning, to which beginning a radial line bears North 82”02’05” West;
thence Northeasterly along said curve through a central angle of 04”29’42”, a
distance of 80.81 feet;
thence North 12”27’37” East a distance of 541.94 feet to the beginning of a
curve, concave to the Southeast having a radius of 1,730.00 feet;

 



--------------------------------------------------------------------------------



 



thence Northeasterly, along said curve, through a central angle of 10”38’58”, a
distance of 321.55 feet;
thence North 23”06’35” East, a distance of 283.13 feet to the beginning of a
curve, concave to the Northwest, having a radius of 940.00 feet; thence
Northeasterly, along said curve through a central angle of 08”51’58”, a distance
of 145.46 feet;
thence North 14”14’37” East a distance of 1,201.24 feet;
thence North 13”44’08” East, a distance of 168.89 feet to the North line of
Section 13;
thence continuing North 13”44’08” East, a distance of 325.00 feet;
thence South 89”59’24” East, a distance of 61.76 feet;
thence South 13”44’08” West, a distance of 325.00 feet to the North line of
Section 13; thence continuing South 13”44’08” West, a distance of 183.72 feet;
thence South 14’14’37” West, a distance of 1,201.60 feet to the beginning of a
curve, concave to the Northwest having a radius of 1000 feet;
thence Southwesterly, along said curve, through a central angle of 08”51’58”, a
distance of 154.74 feet;
thence South 23”06’35” West, a distance of 283.13 feet to the beginning of a
curve, concave to the Southeast, having a radius of 1670.00 feet;
thence Southwesterly, along said curve, through a central angle of 10”38’58”, a
distance of 310.40 feet;
thence South 12”27’37” West, a distance of 541.94 feet to the beginning of a
curve, concave to the Southeast, having a radius of 970.00 feet;
thence Southwesterly along said curve, through a central angle of 03”59’57”, a
distance of 67.70 feet;
thence along a non-tangent line bearing North 89”59’51” West, a distance of
60.62 feet, to the True Point of Beginning.

 



--------------------------------------------------------------------------------



 



Schedule A-3
ARIZONA CHARLIE’S (DECATUR)
Parcel One (1):
That portion of the Northeast Quarter (NE 1/4) of the Southeast Quarter (SE 1/4)
of Section 36, Township 20 South, Range 60 East, M.D.M., City of Las Vegas,
Clark County, Nevada, described as follows:
Parcel Two (2) and Four (4) as shown by map thereof in File 100 of Parcel Maps,
Page 85, in the Office of the County Recorder of Clark County, Nevada.
Assessor’s Parcel No.: 138-36-701-021 & 022
Parcel Two (2):
Lots One (1), Two (2), Three (3), Four (4), Five (5) and the Easterly 20.00 feet
of Lot Six (6), in Block One (1) of Charleston Heights Tract No. 1, as shown by
map thereof on file in Book 4 of Plats, Page 31, in the Office of the County
Recorder of Clark County, Nevada.
Assessor’s Parcel No.: 138-36-712-023
Parcel Three (3):
That portion of the Northeast Quarter (NE 1/4) of the Southeast Quarter (SE 1/4)
of Section 36, Township 20 South, Range 60 East, M.D.M., City of Las Vegas,
Clark County, Nevada, described as follows:
COMMENCING at the Southeast corner of said Northeast Quarter (NE 1/4) of the
Southeast Quarter (SE 1/4);
Thence South 89°53’28” West, along the South line thereof, 80.02 feet to the
TRUE POINT OF BEGINNING;
Thence continuing South 89°53’28” West, along the South line, 333.49 feet;
Thence North 00°06’32” West, 5.00 feet;
Thence North 89°53’28” East, 121.46 feet to a point of tangency with a curve
concave Northwesterly and having a radius of 330.00 feet;
Thence Northeasterly along said curve, through a central angle of 21°02’22”, an
arc distance of 121.18 feet to a point of reverse curvature with a curve concave
Southeasterly and having a radius of 270.00 feet, a radial line to said point
bears South 21°08’54” East;
Thence Northeasterly along said curve through a central angle of 14°17’41”, an
arc distance of 67.36 feet to a point of compound curvature, with a curve
concave Southwesterly and having a radius of 35.00 feet, a radial line to said
point bears North 06°51’13” West;

 



--------------------------------------------------------------------------------



 



Thence Southeasterly along said curve, through a central angle of 95°28’51”, an
arc distance of 41.66 feet to a point of tangency;
Thence South 01°22’22” East, 18.86 feet to the TRUE POINT OF BEGINNING.
Assessor’s Parcel No.: 138-36-702-001
Parcel Four (4):
Government Lots Two (2) and Three (3), lying within the Southeast Quarter (SE
1/4) of Section 36, Township 20 South, Range 60 East, M.D.M., City of Las Vegas,
Clark County, Nevada.
Assessor’s Parcel No.: 138-36-802-002
Parcel Five (5):
Government Lot One (1), lying within the Southeast Quarter (SE 1/4) of
Section 36, Township 20 South, Range 60 East, M.D.M., City of Las Vegas, Clark
County, Nevada.
EXCEPTING THEREFROM the East 80.00 feet thereof for road purposes as conveyed to
the City of Las Vegas by that certain Deed recorded April 22, 1964 in Book 532
as Instrument No. 428020, of Official Records, Clark County, Nevada.
Assessor’s Parcel No.: 138-36-802-003
Parcel Six (6):
Being a portion of Lot 3 of that Parcel Map on file in the Office of the County
Recorder of Clark County, Nevada in File 38 of Parcel Maps, at Page 67, located
within the Northeast Quarter (NE 1/4) of the Southeast Quarter (SE 1/4) of
Section 36, Township 20 South, Range 60 East, M.D.M., City of Las Vegas, Clark
County, State of Nevada, more particularly described as follows:
COMMENCING at the most Westerly, Southwest corner of Lot 4, as shown by on said
Parcel Map;
Thence North 01°22’22” West, along the Westerly boundary of said Lot 4, a
distance of 461.33 feet;
Thence North 88°32’17” East, departing said Westerly boundary, 89.99 feet to the
POINT OF BEGINNING;
Thence South 01°22’22” East, along the boundary of said Lot 3, a distance of
234.45 feet;
Thence North 88°37’38” East, continuing along said boundary, 330.35 feet;
Thence North 01°22’22” West, continuing along said boundary, 27.16 feet;
Thence North 88°37’38” East, continuing along said boundary, 89.62 feet;
Thence North 01°20’26” West, departing said boundary, 86.17 feet;
Thence South 88°32’19” West, 56.07 feet;
Thence North 01°27’39” West, 68.22 feet;

 



--------------------------------------------------------------------------------



 



Thence South 88°32’21” West, 40.53 feet;
Thence North 01°27’39” West, 64.49 feet;
Thence South 88°32’21” West, 43.97 feet;
Thence South 01°27’39” East, 41.88 feet;
Thence South 88°32’21” West, 43.92 feet;
Thence North 01°27’39” West, 18.73 feet;
Thence North 88°32’21” East, 4.30 feet;
Thence North 01°27’39” West, 23.15 feet;
Thence South 88°32’21” West, 24.18 feet;
Thence South 01°27’39” East, 41.93 feet;
Thence South 88°32’21” West, 22.99 feet;
Thence North 01°27’39” West, 18.63 feet;
Thence North 88°32’21” East, 1.20 feet;
Thence North 01°27’39” West, 23.30 feet;
Thence South 88°32’21” West, 37.91 feet;
Thence South 01°27’39 East, 10.94 feet;
Thence South 88°32’17” West, 155.77 feet to the POINT OF BEGINNING.
Assessor’s Parcel No.: 138-36-701-018 (a portion)
Parcel Seven (7):
A non-exclusive easement for parking, access, ingress and egress for vehicular
and pedestrian traffic as set forth in that certain document entitled
“Declaration and Agreement Establishing Protective Covenants, Conditions and
Restrictions and Perpetual Grants of Easements”, recorded October 14, 1982 in
Book 1633 as Instrument No. 1592792, and further set forth in that certain
document entitled “Reciprocal Easement Agreement”, recorded September 28, 1998
in Book 990928 as Instrument No. 01393, of Official Records, Clark County,
Nevada.

 



--------------------------------------------------------------------------------



 



Schedule A-4
ARIZONA CHARLIE’S BOULDER (EAST)
Parcel One (1):
That portion of the North Half (N 1/2) of the Northwest Quarter (NW 1/4) of
Section 17, Township 21 South, Range 62 East, M.D.M., Clark County, Nevada,
being more particularly described as follows:
BEGINNING at the Southeast Corner of the Northeast Quarter (NE 1/4) of the
Northwest Quarter (NW 1/4) of said Section 17;
THENCE North 01°24’36” West, 30.00 feet along the East line of the Northwest
Quarter (NW 1/4) of said Section 17;
THENCE South 89°56’29” West, 40.00 feet;
THENCE continuing South 89°56’29” West and parallel with and 30.00 feet North of
the South line of the Northeast Quarter (NE 1/4) of the Northwest Quarter (NW
1/4) of said Section 17, a distance of 1055.49 feet to the Easterly line of that
certain parcel described in deed to Earl H.
Greenberg, et ux, recorded July 13, 1967, in Book 809 as Document No. 649613, of
Official Records, Clark County, Nevada;
THENCE South 42°27’00” East, along said Easterly line of said Greenberg Parcel,
a distance of 40.61 feet to a point on the South line of the Northeast Quarter
(NE 1/4) of the Northwest Quarter (NW 1/4) of said Section 17;
THENCE North 89°56’29” East, along said South line, a distance of 1068.82 feet
to the POINT OF BEGINNING.
EXCEPTING THEREFROM the East 40.00 feet for road purposes as conveyed to Clark
County by Deed recorded November 6, 1995 in Book 951106 as Instrument No. 00803,
of Official Records, Clark County, Nevada.
Assessor’s Parcel No.: 161-17-101-019
Parcel Two (2):
That portion of the Southeast Quarter (SE 1/4) of the Northwest Quarter (NW 1/4)
of Section 17, Township 21 South, Range 62 East, M.D.M., Clark County, Nevada,
more particularly described as follows:
Parcel Two (2) as shown by map thereof in File 78 of Parcel Maps, Page 92, in
the Office of the County Recorder of Clark County, Nevada.
Assessor’s Parcel No.: 161-17-202-002

 



--------------------------------------------------------------------------------



 



Parcel Three (3):
That portion of the Southeast Quarter (SE 1/4) of the Northwest Quarter (NW 1/4)
of Section 17, Township 21 South, Range 62 East, M.D.M., Clark County, Nevada,
more particularly described as follows:
Parcel One (1) as shown by map thereof in File 78 of Parcel Maps, Page 92, in
the Office of the County Recorder of Clark County, Nevada.
Assessor’s Parcel No.: 161-17-202-003
Parcel Four (4):
That portion of the Southeast Quarter (SE 1/4) of the Northwest Quarter (NW 1/4)
of Section 17, Township 21 South, Range 62 East, M.D.M., Clark County, Nevada,
more particularly described as follows:
Parcel Two (2) as shown by map thereof in File 63 of Parcel Maps, Page 29, in
the Office of the County Recorder of Clark County, Nevada.
Assessor’s Parcel No.: 161-17-202-004

 



--------------------------------------------------------------------------------



 



Schedule B

Exception Report
Collective Bargaining Agreements

1.   The Agreement, dated as of March 23, 2006, by and between Stratosphere
Gaming Corp. and International Union of Operating Engineers Local No. 501,
A.F.L. – C.I.O., covering the period from October 15, 2005 to October 14, 2010.
  2.   The Agreement, dated as of August 15, 2008, by and between Aquarius, LLC
and International Union of Operating Engineers Local No. 501, A.F.L. – C.I.O.,
covering the period from April 1, 2008 to March 31, 2012.

  (a)   The Basis of Participation of Central Pension Fund of the International
Union of Operating Engineers and Participating employers, by and between
Aquarius and International Union of Operating Engineers Local No. 501, A.F.L. –
C.I.O., establishing the terms of pension contributions.     (b)   The
Memorandum of Agreement, effective May 19, 2006, by and between the American
Casino & Entertainment Properties, LLC on behalf of Flamingo Laughlin, Inc. and
International Union of Operating Engineers Local No. 501, A.F.L. – C.I.O.,
establishing the terms upon which the Company adopted the Agreement dated
March 23, 2006, by and between Aquarius (AREP Laughlin Corporation) and
International Union of Operating Engineers Local No. 501, A.F.L. – C.I.O.,
covering the period from April 1, 2008 to March 31, 2012.

3.   The Agreement, dated as of April 29, 2009, by and between the American
Casino & Entertainment Properties, LLC dba Stratosphere Casino, Hotel and Tower
and Professional, Clerical and Miscellaneous Employees, Teamsters Local Union
No. 995, covering the period from April 1, 2008 to March 31, 2013.

  (a)   The Memorandum of Agreement, dated March 5, 2005, by and between the
Stratosphere Gaming Corp. and Professional, Clerical and Miscellaneous
Employees, Teamsters Local Union No. 995, concerning the response if a majority
of a bargaining unit requests to participate in the union’s pension fund versus
participation in the Company’s 401(k) plan.

4.   The Collective Bargaining Agreement, dated as of April 29, 2009, by and
between American Casino & Entertainment Properties, LLC dba Stratosphere Casino
and Tower and Professional, Clerical and Miscellaneous Employees, Teamsters
Local Union No. 995, covering the warehouse department for the period from
April 1, 2008 to March 31, 2013.

  (a)   The Memorandum of Agreement, dated April 29, 2005, by and between
Stratosphere Gaming Corp. and Professional, Clerical and Miscellaneous
Employees, Teamsters Local Union No. 995, concerning the response if a majority
of employees in the warehouse department requests to participate in the union’s
pension fund versus participation in the Company’s 401(k) plan.



 



--------------------------------------------------------------------------------



 



5.   The Agreement, dated as of April 2, 2002, by and between Flamingo Laughlin,
Inc. and the United Steelworkers of America, covering the period from April 2,
2002 to April 1, 2008.

  (a)   The Insurance Trust Understanding, dated April 2, 2002, by and between
Flamingo Laughlin, Inc. and United Steelworkers of America, whereby Flamingo
Laughlin, Inc. agreed to provide to United Steelworkers of America the
information needed to obtain a quote for various insurance coverage for its
members.

6.   The Agreement, dated as of December 4, 2007, by and between Aquarius Casino
Resort and the Security, Police, Fire Professionals of America and its
Amalgamated Local #824, covering the period from March 1, 2007 to February 28,
2012, and year to year thereafter.

7.   The Labor Agreement, dated as of April 29, 2009, by and between Aquarius,
LLC and the International Alliance of Theatrical Stage Employees, Moving Picture
Technicians, Artists and Allied Crafts of the United States, its Territories and
Canada, and its Trusted Local 720, Las Vegas, Nevada, covering the period from
December 1, 2007 to November 30, 2012.

  (a)   Memorandum of Agreement #1, dated April 29, 2009, by and between
Aquaruis, LLC and the International Alliance of Theatrical Stage Employees,
Moving Picture Technicians, Artists and Allied Crafts of the United States, its
Territories and Canada, and its Trusted Local 720, Las Vegas, Nevada, to create
a trained work force.     (b)   Memorandum of Agreement #2, dated April 29,
2009, by and between Aquarius, LLC and the International Alliance of Theatrical
Stage Employees, Moving Picture Technicians, Artists and Allied Crafts of the
United States, its Territories and Canada, and its Trusted Local 720, Las Vegas,
Nevada, clarifying outsourcing procedures.     (c)   The Trust Acceptance
Agreement, dated April 29, 2009, by and between Aquarius, LLC and the
International Alliance of Theatrical Stage Employees, Moving Picture
Technicians, Artists and Allied Crafts of the United States, its Territories and
Canada, and its Trusted Local 720, Las Vegas, Nevada.

8.   The Collective Bargaining Agreement, dated as of June 1, 2007, by and
between Stratosphere Gaming Corporation and Local Joint Executive Board of Las
Vegas, for on behalf of Culinary Workers Union, Local No. 226, and Bartenders
Union, Local No. 165, covering the period from June 1, 2007 to May 31, 2012, and
year to year thereafter.

  (a)   The Side Letter #1, dated November 12, 2007, by and between Stratosphere
Gaming Corporation and Local Joint Executive of Board of Las Vegas, regarding
the requirement that bartenders complete the Bartenders Local 165 Joint
Apprenticeship Training Program and the craft exam related to that program.    
(b)   The Side Letter #2, dated November 12, 2007, by and between Stratosphere
Gaming Corporation and Local Joint Executive of Board of Las Vegas, establishing
that part-time cocktail servers who voluntarily accept assignment in the Top of
the World Specialty Room will be the only cocktail servers from the list of
part-time cocktail servers who will be offered such assignment.

 



--------------------------------------------------------------------------------



 



  (c)   The Side Letter #3, dated November 12, 2007, by and between Stratosphere
Gaming Corporation and Local Joint Executive of Board of Las Vegas, regarding
the continuation of the practice of splitting gratuities.     (d)   The Side
Letter #4, dated November 12, 2007, by and between Stratosphere Gaming
Corporation and Local Joint Executive of Board of Las Vegas, regarding the
addition of an 18% gratuity to the check of parties of eight or more at Roxy’s,
Lucky’s and Top of the World.     (e)   The Side Letter #5, undated in 2007, by
and between Stratosphere Gaming Corporation and Local Joint Executive of Board
of Las Vegas, regarding the expansion of the banquet department.     (f)  
Memorandum of Agreement #1, dated as of November 12, 2007, by and between
Stratosphere Gaming Corporation and Local Joint Executive of Board of Las Vegas,
concerning the establishment of procedures for employees to exercise their
rights under Section 7 of the National Labor Relations Act.     (g)   Memorandum
of Agreement #2, dated as of November 12, 2007, by and between Stratosphere
Gaming Corporation and Local Joint Executive of Board of Las Vegas, regarding
the memorialization of existing practices with respect to room services
operations.     (h)   Memorandum of Agreement #3, undated in 2007, by and
between undisclosed parties, regarding the establishment of career ladders for
certain classes of employees.     (i)   Memorandum of Agreement #, undated in
2007, by and between undisclosed parties, regarding the commitment to a diverse
workforce and to maintaining a supportive environment for employees.     (j)  
Memorandum of Agreement #, undated in 2007, by and between undisclosed parties,
regarding the establishment of a joint apprenticeship committee to establish an
apprenticeship program for cooks.

9.   Memorandum of Agreement by and between Aquarius, LLC and United
Steelworkers of America dated February 21, 2008 whereby Aquarius assumes CBA
effective April 2, 2002 through April 1, 2008.

10.   Memorandum of Agreement by and between Aquarius, LLC and Security ,
Policy, Fire Professionals of America dated February 21, 2008 whereby Aquarius
assumes CBA effective March 1, 2007 through February 28, 2012.   11.  
Memorandum of Agreement by and between American Casino & Entertainment
Properties, LLC (“ACEP”) and United Steelworkers of America dated October 31,
2006 whereby ACEP assumed the CBA of Flamingo Laughlin effective April 2, 2002
through April 1, 2008.

 



--------------------------------------------------------------------------------



 



Major Lease

  •   Master Room Agreement, dated as of November 29, 2007, by and between
Consolidated Resorts, Inc. and American Casino & Entertainment Properties, LLC,
which expired by its terms on December 31, 2008 but continues on a
month-to-month basis.     •   Lease Agreement, dated June 2008, by and between
Consolidated Realty, Inc. and Stratosphere Gaming LLC. On or about the date
hereof, Consolidated Realty, Inc. is $112,700 delinquent beyond 30 days.

 



--------------------------------------------------------------------------------



 



Schedule C
Liquor Licenses

          Licensor   Licensee   License No.
City of Las Vegas
  Stratosphere Tower Hotel & Casino   L16-00147-4-000524
 
       
City of Las Vegas
  Arizona Charlies Decatur   L16-00044-4-000298
 
       
Clark County
  Arizona Charlie’s Boulder   1000274-LIQ-101
 
       
Clark County
  Aquarius Casino Resort   2001025-LIQ-101

 



--------------------------------------------------------------------------------



 



Schedule D
Material Agreements

1.   Consulting Agreement, dated as of February 20, 2008, by and between
American Casino & Entertainment Properties LLC and Highgate Hotels, L.P., as
amended by the First Amendment to Consulting Agreement, dated as of the Closing
Date.   2.   Consolidated Resorts, Inc. has an informal arrangement with
American Casino & Entertainment Properties LLC to purchase Stratosphere
production show tickets.   3.   Agreement, dated as of April 1, 2006, by and
between American Casino & Entertainment Properties LLC (for Stratosphere Gaming
Corporation, Arizona Charlie’s LLC, Fresca LLC and AREP Laughlin Corporation)
and Mission of Nevada Inc. (dba Mission Industries).   4.   Showroom Lease
Agreement, dated as of July 1, 2004, by and between Stratosphere Gaming
Corporation and Tim Molyneux Production Company, as further amended.   5.  
Merchant Services Agreement, dated as of July 29, 2003, and pricing addendum
thereto, dated as of November 16, 2006, by and between Wells Fargo Bank, N.A.,
Stratosphere Corp., Stratosphere Gaming LLC, Arizona Charlie’s, Inc. and Fresca,
LLC.   6.   Service Contract, dated as of May 15, 1997, by and between Otis
Elevator Company and Stratosphere Gaming Corporation.   7.   Lease, dated
August 7, 1998, by and between Charleston Heights Shopping Center, as lessor,
and Arizona Charlie’s, Inc., as lessee.   8.   Group Enrollment Agreement, dated
January 1, 2008, by and between Stratosphere Gaming Corporation and Health Plan
of Nevada.   9.   Integrated Prescription Drug Program Agreement, dated
January 1, 2009, by and between Medco Health Solutions, Inc. and American Casino
& Entertainment Properties, LLC.   10.   Showroom Lease Agreement, dated
May 2008, by and between Springtime Productions, Inc. and Stratosphere Gaming
LLC.   11.   Delta Dental PPO Dental Service Contracts, dated February 21, 2008,
by and between Arizona Charlies, LLC, Fresca, LLC, Stratosphere Gaming LLC and
Aquarius Gaming, LLC.   12.   Reservations Services and License Agreements,
dated February 18, 2008 by and between Travel Tripper, LLC and Fresca, LLC,
Stratosphere Gaming LLC, Arizona Charlie’s, LLC and Aquarius Gaming, LLC.

 



--------------------------------------------------------------------------------



 



13.   Services Agreement, dated February 20, 2009, by and between Archon Group,
L.P. and American Casino & Entertainment Properties, LLC.   14.   Services
Agreement, dated April 1, 2008, by and between Archon Group, L.P. and American
Casino & Entertainment Properties, LLC.   15.   Master Participation Agreement,
dated October 3, 2008, by and between Norl, Inc. and American Casino &
Entertainment Properties, LLC.   16.   Workers Compensation Insurance, dated
February 20, 2009, by and between AIG and American Casino & Entertainment
Properties, Fresca, LLC, Arizona Charlie’s, LLC, Stratosphere Gaming LLC and
Aquarius Gaming, LLC.   17.   Property/Terrorism Insurance, dated February 20,
2009, by and between FM Global and American Casino & Entertainment Properties,
Fresca, LLC, Arizona Charlie’s, LLC, Stratosphere Gaming LLC and Aquarius
Gaming, LLC.   18.   American Casino & Entertainment Properties, LLC and
Affiliates 401K Plan.   19.   IGT Megajackpots Wide Area Progressive Standard
Terms and Conditions, dated January 2008, and amendments, by and between
Stratosphere Gaming LLC and IGT.   20.   The Collective Bargaining Agreements
listed in Schedule B to this Loan Agreement.

 



--------------------------------------------------------------------------------



 



Schedule E-1
Allocated Loan Amounts

          Property   Allocated Loan Amount
Stratosphere
  $ 175,000,000  
Aquarius
  $ 61,250,000  
Decatur
  $ 80,500,000  
Boulder
  $ 33,250,000  
Stratosphere Land
  $ 0  

 



--------------------------------------------------------------------------------



 



Schedule E-2
Groupings for Release Parcels
(IMAGE) [y78564y7856402.gif]

1



--------------------------------------------------------------------------------



 



(IMAGE) [y78564y7856403.gif]





--------------------------------------------------------------------------------



 



Schedule F
[Intentionally Omitted]





--------------------------------------------------------------------------------



 



Schedule G
Organizational Chart
[See Attached]





--------------------------------------------------------------------------------



 



American Casino &
Entertainment Properties LLC
Pre-LP Conversion Structure Chart
Draft of June 17, 2009
(IMAGE) [y78564y7856404.gif]





--------------------------------------------------------------------------------



 



Schedule H
Competitor Assignees
1. Ameristar Casinos
2. Boyd Gaming
3. Las Vegas Sands
4. MGM Mirage
5. Penn National Gaming
6. Station Casinos
7. Wynn Resorts
8. Cannery Casino Resorts
9. Casablanca Resorts
10. Golden Nugget Inc
11. Isle of Capri Inc
12. Majestic Star Casino LLC
13. MTR Gaming Group
14. Peninsula Gaming
15. Pinnacle Entertainment
16. Riviera Holdings Corp
17. Centaur LLC
18. Mohegan Tribal Gaming Authority
19. Seminole Tribe of Florida
20. any Affiliate of Apollo directly involved in owning or operating a gaming
business
21. any Affiliate of Oaktree directly involved in owning or operating a gaming
business
22. any Affiliate of Colony directly involved in owning or operating a gaming
business
23. any Affiliate of Icahn directly involved in owning or operating a gaming
business
24. any Affiliate of Fortress directly involved in owning or operating a gaming
business
25. any Affiliate of Walton Street directly involved in owning or operating a
gaming business
26. any Affiliate of Och Ziff directly involved in owning or operating a gaming
business





--------------------------------------------------------------------------------



 



Schedule I
[Intentionally Omitted]





--------------------------------------------------------------------------------



 



Schedule J
[Intentionally Omitted]





--------------------------------------------------------------------------------



 



Schedule K
Approved Property Managers
1. Harrah’s
2. Kerzner
3. Penn National
4. Boyd
5. Warner Gaming
6. Golden Gaming
7. [Highgate (subject to gaming approval)]





--------------------------------------------------------------------------------



 



Schedule L
Gaming Licenses
GAMING LICENSES
STATE OF NEVADA GAMING LICENSES
     1. American Casino & Entertainment Properties LLC is registered as a
publicly traded corporation, is found suitable as the manager of Charlie’s
Holding LLC, and is found suitable as the sole member of Charlie’s Holding, LLC,
Aquarius LLC and Stratosphere LLC.
     2. W2007/ACEP Managers Voteco LLC is registered as a holding company, is
found suitable as the sole member of American Casino & Entertainment Properties
LLC, and is granted approval for an acquisition of control of American Casino &
Entertainment Properties LLC.
     3. Stuart Mark Rothenberg, Brahm Stuart Cramer and Jonathan Altman Langer
are each found suitable as beneficial owners and controlling beneficial owners
of American Casino & Entertainment Properties LLC.
     4. Stratosphere LLC is registered as an intermediary company and is found
suitable as the sole member of Stratosphere Gaming LLC.
     5. Charlie’s Holding, LLC is registered as an intermediary company and is
found suitable as the sole member and manager of Fresca, LLC and Arizona
Charlie’s, LLC.
     6. Stratosphere Gaming LLC, dba Stratosphere Tower, Casino & Hotel, is
licensed to conduct off-track pari-mutuel race and sports wagering and
nonrestricted gaming operations,





--------------------------------------------------------------------------------



 



including a race book and sports pool, at 2000 Las Vegas Boulevard South, Las
Vegas, subject to such conditions or limitations as may be imposed by the
Commission.
     7. Stratosphere Gaming LLC is licensed as a manufacturer and distributor,
subject to such conditions or limitations as may be imposed by the Commission.
     8. Arizona Charlie’s, LLC, dba Arizona Charlie’s — Decatur is licensed to
conduct off-track pari-mutuel race wagering and nonrestricted gaming operations,
including a race book and sports pool, at 740 South Decatur Boulevard, Las
Vegas, subject to such conditions or limitations as may be imposed by the
Commission.
     9. Arizona Charlie’s, LLC is licensed as a manufacturer and distributor,
subject to such conditions or limitations as may be imposed by the Commission.
     10. Fresca, LLC, dba Arizona Charlie’s Boulder is licensed to conduct
off-track pari-mutuel race wagering and nonrestricted gaming operations,
including a race book and sports pool, at 4575 S Boulder Highway, Las Vegas,
subject to such conditions or limitations as may be imposed by the Commission.
     11. Aquarius LLC is licensed to conduct off-track pari-mutuel race and
sports wagering and nonrestricted gaming operations, including a race book and
sports pool, at 1900 South Casino Drive, Laughlin, subject to such conditions or
limitations as may be imposed by the Commission.
     12. Aquarius LLC is licensed as a manufacturer and distributor, subject to
such conditions or limitations as may be imposed by the Commission.
CLARK COUNTY GAMING LICENSES
Aquarius Casino Resort





--------------------------------------------------------------------------------



 



     1. Gaming — Resort Hotel: License No. 2000789.GAM.101
     2. Convention Authority Gaming: License No. 2000499.CON.101
     3. General Gaming: License No. 2000494.GEN.102
Arizona Charlie’s Boulder
     1. Gaming — Resort Hotel: License No. 1000274.GAM.101
     2. Convention Authority Gaming: License No. 1000274.CON.101
     3. General Gaming: License No. 1000274.GEN.102
Arizona Charlie’s Decatur
     Gaming — Incorporated City: License No. 1001024.GAM.105
Stratosphere Tower Casino & Hotel
     Gaming — Incorporated City: License No. 1002493 .GAM. 105
CITY OF LAS VEGAS GAMING LICENSES
Arizona Charlie’s Decatur
     Nonrestricted Gaming: License No. G08-00062-4-000652
     Small Game Room: License No. G09-00010-G-000298
     Slot Sales: License No. S11-00125-6-000298
Stratosphere Tower Casino & Hotel
     Nonrestricted Gaming: License No. G08-00032-4-001142





--------------------------------------------------------------------------------



 



Schedule M
Intellectual Property
Borrower owns the following Intellectual Property:
I. Copyrights
AMERICAN CASINO & ENTERTAINMENT PROPERTIES LLC AND SUBSIDIARIES
UNITED STATES COPYRIGHT REGISTRATIONS

              Registration     Title of Work   Number   Registration Date
Barbingo.
  TXu-509-358   March 19, 1992
High roller at Stratosphere.
  VAu-346-861   November 16, 1995
Stratosphere Las Vegas.
  VAu-331-697   September 14, 1995
Stratosphere.
  VAu-349-552   November 6, 1995

II. Domain Names

      Domain Name   Expiration Date
180099tower.com
  4/16/2010
80099tower.com
  4/16/2010
99tower.com
  4/16/2010
acepcareers.com
  1/28/2010
aceplaughlin.com
  12/1/2009
acepllc.com
  5/10/2010
acepllc.net
  5/10/2010
acepmail.com
  10/8/2009
acepmail.net
  10/8/2009
aceplaygaming.com
  5/29/2012
aceplaynow.com
  5/29/2012
aceplayonline.com
  5/29/2012
aceplaytime.com
  5/29/2012
aceplaytoday.com
  5/29/2012
acestay.com
  6/1/2011





--------------------------------------------------------------------------------



 



      Domain Name   Expiration Date
americansuperstars.net
  6/9/2009
aquariusac.com
  12/14/2009
aquariuscasinohotel.biz
  4/2/2010
aquariuscasinohotel.com
  12/14/2009
aquariuscasinohotel.net
  4/3/2010
aquariuscasinohotel.org
  4/3/2010
aquariuscasinoresort.com
  12/13/2009
aquariuscasinoresort.net
  12/13/2009
aquariusgaming.com
  12/14/2009
aquariusgaming.net
  12/14/2009
aquariushotelcasino.com
  12/14/2009
aquariuslaughlin.com
  12/14/2009
aquariuslaughlin.net
  12/14/2009
aquariusresortcasino.com
  9/7/2009
aquariusresortcasino.net
  9/7/2009
arepcasinos.com
  12/12/2009
arepcasinos.net
  12/12/2009
arepgaming.com
  12/12/2009
arepgaming.net
  12/12/2009
arephotels.com
  12/12/2009
arephotels.net
  12/12/2009
areplaughlin.com
  12/1/2009
arepllc.com
  4/6/2010
arepllc.net
  4/6/2010
arizonacharlies.com
  3/21/2010
arizonacharlies.net
  3/22/2010
arizonacharliesboulder.com
  11/11/2012
arizonacharliesboulder.net
  11/11/2012
arizonacharliescasino.com
  8/3/2009
arizonacharliesdecatur.com
  11/11/2012
arizonacharliesdecatur.net
  11/11/2012
arizonacharlieseast.com
  8/3/2009
arizonacharlieshotel.com
  8/3/2009
arizonacharlieslasvegas.com
  8/3/2009
arizonacharlieslaughlin.com
  12/1/2009
arizonacharliesvegas.com
  8/3/2009
arizonacharlieswest.com
  8/3/2009
azcharlies.com
  2/7/2010
azlaughlin.com
  12/1/2009
chapelintheclouds.com
  9/19/2009
fortunescasinohotel.com
  1/25/2009





--------------------------------------------------------------------------------



 



      Domain Name   Expiration Date
getaqua.com
  4/19/2010
getaqua.net
  4/19/2010
hotelstratospherejump.com
  Purchased from 3rd Party, Release in Progress
icahngaming.com
  6/15/2008
insanityride.com
  11/8/2012
insanitytheride.com
  11/8/2012
jumpthestrat.com
  Purchased from 3rd Party, Release in Progress
landmarkgaming.com
  2/10/2008
landmarkgaming.net
  2/10/2008
lasvegasskyjump.com
  11/4/2011
lvskyjump.com
  11/4/2011
Myaceplay.com
  5/29/2012
romance-lounge.com
  1/24/2010
romancelv.com
  1/24/2010
sinsear.us
  11/4/2011
skyjumplasvegas.com
  11/4/2011
skyjumplv.com
  11/4/2011
skyjumpstrat.com
  11/4/2011
skyjumpstratosphere.com
  11/4/2011
southbeachcasinohotel.com
  12/14/2008
southbeachcasinoresort.com
  12/13/2008
southbeachcasinoresort.net
  12/13/2008
southbeachgaming.com
  12/14/2008
southbeachgaming.net
  12/14/2008
southbeachhotelcasino.com
  12/14/2008
southbeachlaughlin.com
  12/14/2008
southbeachlaughlin.net
  12/14/2008
strpromo.com
  6/4/2011
stratjump.com
  Purchased from 3rd Party, Release in Progress
stratlasvegas.com
  11/6/2012
stratlv.com
  8/3/2009
stratosphere-hotel.com
  3/19/2010
stratosphere-las-vegas.com
  3/19/2010
stratosphere-tower.com
  3/19/2010
stratosphereadvertising.com
  2/25/2010
stratospherecasino.com
  3/30/2010
stratospherehotel.com
  11/22/2012
stratospherehotel.net
  8/3/2009





--------------------------------------------------------------------------------



 



      Domain Name   Expiration Date
stratospherejump.com
  Purchased from 3rd Party, Release in Progress
stratospherelasvegas.com
  3/30/2010
stratospherelasvegas.net
  8/3/2009
stratospherelv.com
  12/22/2009
stratosphereskyjump.com
  11/4/2011
stratospheretower.com
  7/2/2009
stratospherevegas.com
  12/22/2009
stratospherewedding.com
  6/30/2009
stratosphereweddings.com
  6/30/2009
stratskyjump.com
  11/4/2011
synsear.com
  10/31/2011
tequilasundown.com
  2/20/2012
theaquarius.biz
  4/9/2010
theaquarius.com
  4/10/2010
theaquarius.net
  4/10/2010
theaquarius.us
  4/9/2010
theplayersplace.com
  12/1/2009
thestrat.com
  5/30/2009
thestratjump.com
  Purchased from 3rd Party, Release in Progress
topoftheworld-lv.com
  4/23/2010
topoftheworldlasvegas.com
  4/23/2010
topoftheworldlv.com
  4/23/2010
ultimaterewardscenter.com
  1/7/2010
ultimaterewardsclub.com
  1/7/2010
Youraceplay.com
  5/29/2012

 

*   These domain names are currently registered in the name of Stratosphere
Gaming Corp. but will be transferred to American Casino & Entertainment
Properties LLC after Closing.

III. Trademarks

                                          Application   Application  
Registration   Registration Trademark   Country   Status   Number   Date  
Number   Date
A WORLD ABOVE THE REST
  Nevada   Registered           SM00290284   8/8/96
BIG SHOT
  United States of America   Registered   75/145568   8/5/96     2212111  
12/22/98





--------------------------------------------------------------------------------



 



                                          Application   Application  
Registration   Registration Trademark   Country   Status   Number   Date  
Number   Date
BIG SHOT
  Nevada   Registered           SM00290282   8/8/96
INSANITY THE RIDE & Design
  United States of America   Registered   78/537623   12/23/04     3054188    
1/31/06
LOGO
  United States of America   Registered   74/676248   5/15/95     2070412    
6/10/97
LUCKY’S CAFE & Design
  United States of America   Registered   76/291439   7/27/01     2696511    
3/11/03
LUCKY’S CAFE AT THE STRATOSPHERE & Design
  United States of America   Abandoned   76/291440   7/27/01     2725446    
6/10/03
NAGA
  United States of America   Registered   78/810327   2/8/06     3236531    
5/1/07
NAKED CITY
  United States of America   Unfiled                    
NOBODY OFFERS YOU MORE! — 42
  United States of America   Registered   76/230888   3/26/01     2520000    
12/18/01
ROMANCE AT TOP OF THE WORLD
  United States of America   Registered   78/812034   2/10/06     3189387    
12/26/06
STRAT—16
  United States of America   Published   77/561619   9/3/08            
STRAT—18
  United States of America   Published   77/561622   9/3/08            
STRAT—21
  United States of America   Published   77/561627   9/3/08            
STRAT – 25
  United States of America   Published   77/561632   9/3/08            
STRAT—41
  United States of America   Published   77/561614   9/3/08            
STRAT — 43
  United States of America   Published   77/561636   9/3/08            
STRATOSPHERE
  Nevada   Registered           SM00280675   12/6/95
STRATOSPHERE
  Nevada   Registered           TM00280577   11/8/95
STRATOSPHERE — 41
  United States of America   Registered   75/012392   10/25/95     2086400    
8/5/97
STRATOSPHERE — 42
  United States of America   Registered   75/012393   10/25/95     2086401    
8/5/97
STRATOSPHERE & Design (Tower)
  Nevada   Registered           TM00280579   11/8/95
STRATOSPHERE & Design (Tower)
  Nevada   Registered           TM00280578   11/8/95





--------------------------------------------------------------------------------



 



                                          Application   Application  
Registration   Registration Trademark   Country   Status   Number   Date  
Number   Date
STRATOSPHERE LAS
VEGAS & Design
  United States of America   Registered   78/810435   2/8/06     3212812    
2/27/07
THE CHAPEL IN THE CLOUDS
  United States of America   Registered   76/423047   6/17/02     2868387    
8/3/04
THE CRAZY ARMADILLO OYSTER BAR & Design
  United States of America   Registered   76/565398   12/3/03     2982669    
8/9/05
THE STRAT—16
  United States of America   Published   77/561661   9/3/08            
THE STRAT — 18
  United States of America   Published   77/561666   9/3/08            
THE STRAT — 21
  United States of America   Published   77/561670   9/3/08            
THE STRAT — 25
  United States of America   Published   77/561672   9/3/08            
THE STRAT — 41
  United States of America   Published   77/561656   9/3/08            
THE STRAT — 43
  United States of America   Published   77/561675   9/3/08            
TOP OF THE WORLD
  United States of America   Registered   75/012390   10/25/95     2072694    
6/17/97
TOWER PIZZERIA
  Nevada   Registered       2/26/09     E0114012009-1     2/26/09
ULTIMATE ACTION CASH
  Nevada   Registered           SM00350736   8/13/03
ULTIMATE REWARDS
  United States of America   Registered   76/426101   6/28/02     2826028    
3/23/04
ULTIMATE REWARDS
  Nevada   Registered           SM00340979   8/30/02
X SCREAM
  United States of America   Registered   76/565397   12/3/03     2904610    
11/23/04
ARIZONA CHARLIE’S INC.
  Nevada   Registered           TN00210524   1/21/98
BINGO-THON
  Nevada   Registered           SM00240533   7/1/01
BINGO-THON (Stylized)
  Nevada   Registered           SM00240534   7/1/01
CHARLIE REWARDS
  Nevada   Registered           TM00340242   9/19/01
CHARLIE REWARDS CLUB
  Nevada   Registered           TN00340243   9/19/01
CHARLIE REWARDS PROGRAM
  Nevada   Registered           TN00340244   9/19/01
LOTTA-LOOT
  Nevada   Registered           SM0029569   11/20/96
NAUGHTY LADIES
  Nevada   Registered           TN00340475   1/29/02
PAYCHECK POKER
  Nevada   Registered           SM0021900   7/26/88
POINT POSSE
  Nevada   Abandoned           SM00300111   6/30/97
PRIZE POSSE & Design
  Nevada   Registered           SM00300888   4/13/98





--------------------------------------------------------------------------------



 



                                          Application   Application  
Registration   Registration Trademark   Country   Status   Number   Date  
Number   Date
AQUARIUS — 18
  United States of America   Registered   78/8405011   3/17/06     3290626    
9/11/07
AQUARIUS — 35
  United States of America   Registered   78/840494   3/17/06     3446781    
6/10/08
AQUARIUS — 41
  United States of America   Registered   78/840491   3/17/06     3433077    
5/20/08
AQUARIUS — 43
  United States of America   Registered   78/840469   3/17/06     3345860    
11/27/07
AQUARIUS — 43
  United States of America   Registered   78/840488   3/17/06     3345861    
11/27/07
AQUARIUS — 44
  United States of America   Published   78/840487   3/17/06            
AQUARIUS — 6
  United States of America   Registered   78/840511   3/17/06     3290627    
9/11/07
AQUARIUS & Design — 41
  United States of America   Registered   78/840473   3/17/06     3353991    
12/11/07
AQUARIUS & Design — 43
  United States of America   Registered   78/840475   3/17/06     3353992    
12/11/07
AQUARIUS, CASINO, HOTEL &
Design — 41
  United States of America   Published   78/840480   3/17/06            
AQUARIUS , CASINO, HOTEL &
Design — 43
  United States of America   Published   78/840482   3/17/06            





--------------------------------------------------------------------------------



 



Schedule N
Approved Cash Management Banks
Bank of America
Bank of New York
Citizens Bank
LaSalle Bank
PNC Bank, N.A
Wells Fargo Bank
SunTrust Bank
In each case, with affiliates and successor entities.

